19-36300-cgm           Doc 122        Filed 08/14/19 Entered 08/14/19 02:54:38                      Main Document
                                                   Pg 1 of 347
                                        Hearing Date: August 14, 2019 at 2:30 p.m. (prevailing Eastern Time)
                                        Objection Deadline: August 13, 2019 at 12:00 p.m. (prevailing Eastern Time)


     Edward O. Sassower, P.C.                                     Steven J. Reisman
     Joshua A. Sussberg, P.C.                                     KATTEN MUCHIN ROSENMAN LLP
     KIRKLAND & ELLIS LLP                                         575 Madison Avenue
     KIRKLAND & ELLIS INTERNATIONAL LLP                           New York, New York 10022
     601 Lexington Avenue                                         Telephone:     (212) 940-8800
     New York, New York 10022                                     Facsimile:     (212) 940-8776
     Telephone:     (212) 446-4800
     Facsimile:     (212) 446-4900
     -and-
     Chad J. Husnick, P.C.
     W. Benjamin Winger (admitted pro hac vice)
     KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP
     300 North LaSalle Street
     Chicago, Illinois 60654
     Telephone:       (312) 862-2000
     Facsimile:       (312) 862-2200

     Proposed Co-Counsel for the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al., 1                                    )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

                                  NOTICE OF FILING
                              OF SECOND INTERIM ORDER
                  PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, 364, AND 507
                AND FED. R. BANKR. P. 2002, 4001 AND 9014 (I) AUTHORIZING
          DEBTORS AND DEBTORS IN POSSESSION TO OBTAIN POST-PETITION
            FINANCING, (II) GRANTING LIENS AND SUPER-PRIORITY CLAIMS,
       (III) AUTHORIZING PAYMENT OF PREPETITION SECURED OBLIGATIONS,
          (IV) GRANTING ADEQUATE PROTECTION TO PREPETITION SECURED
           PARTIES, (V) MODIFYING THE AUTOMATIC STAY, (VI) SCHEDULING
                A FINAL HEARING, AND (VII) GRANTING RELATED RELIEF


 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
       Fifth Avenue, New York, New York 10017.
19-36300-cgm      Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38           Main Document
                                           Pg 2 of 347


          PLEASE TAKE NOTICE that on August 7, 2019, the Court entered the Debtors’

 proposed Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, and 507 and Fed. R.

 Bankr. P. 2002, 4001 and 9014 (I) Authorizing Debtors and Debtors in Possession to Obtain

 Junior Lien Post-Petition Financing, (II) Authorizing Use of Cash Collateral, (III) Granting Liens

 and Superpriority Claims, (IV) Granting Adequate Protection to Prepetition Secured Parties,

 (V) Modifying the Automatic Stay, (VI) Scheduling A Final Hearing, and (VII) Granting Related

 Relief [Docket No. 49] (the “Initial Interim DIP Order”).

          PLEASE TAKE FURTHER NOTICE that on August 7, 2019, the Debtors filed the

 Notice of Filing of Revised Debtor in Possession Secured Multi-Draw Term Promissory Note

 [Docket No. 40] (the “Initial DIP Credit Agreement”), in connection with the Initial Interim DIP

 Order.

          PLEASE TAKE FURTHER NOTICE that on August 9, 2019 the Debtors filed the

 Debtors’ Motion for Entry of an Amended Interim DIP Order on Shortened Notice (the “DIP

 Amendment Motion”) [Docket No. 89].

          PLEASE TAKE FURTHER NOTICE that attached as Exhibit A to the DIP Amendment

 Motion was a proposed Amended Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364,

 and 507 and Fed. R. Bankr. P. 2002, 4001 and 9014 (I) Authorizing Debtors and Debtors in

 Possession to Obtain Post-Petition Financing, (II) Granting Liens and Super-Priority Claims,

 (III) Authorizing Payment in Full and Final Satisfaction of Prepetition Secured Obligations,

 (IV) Granting Adequate Protection to Prepetition Secured Parties, (V) Modifying the Automatic

 Stay, (VI) Schedule a Final Hearing, and (VII) Granting Related Relief (the “Proposed First

 Amended Interim DIP Order”).




                                                 2
19-36300-cgm      Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38         Main Document
                                           Pg 3 of 347


        PLEASE TAKE FURTHER NOTICE that attached as Exhibit B to the DIP Amendment

 Motion was a proposed Amended and Restated Debtor in Possession Secured Term Promissory

 Note (the “First Revised DIP Credit Agreement”).

        PLEASE TAKE FURTHER NOTICE that the Debtors hereby file a revised proposed

 Second Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, and 507 and Fed. R.

 Bankr. P. 2002, 4001 and 9014 (I) Authorizing Debtors and Debtors in Possession to Obtain Post-

 Petition Financing, (II) Granting Liens and Super-Priority Claims, (III) Authorizing Payment of

 Prepetition Secured Obligations, (IV) Granting Adequate Protection to Prepetition Secured

 Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting

 Related Relief (the “Proposed Second Interim DIP Order”), attached hereto as Exhibit A.

        PLEASE TAKE FURTHER NOTICE that a redline reflecting the changes from the

 Initial Interim DIP Order is attached hereto as Exhibit B.

        PLEASE TAKE FURTHER NOTICE that a redline reflecting the changes from the

 Proposed First Amended Interim DIP Order is attached hereto as Exhibit C.

        PLEASE TAKE FURTHER NOTICE that the Debtors hereby file a further Amended

 and Restated Debtor in Possession Secured Term Promissory Note (the “Second Revised DIP

 Credit Agreement”), attached hereto as Exhibit D.

        PLEASE TAKE FURTHER NOTICE that a redline reflecting the changes from the

 Initial DIP Credit Agreement is attached hereto as Exhibit E.

        PLEASE TAKE FURTHER NOTICE that a redline reflecting the changes from the First

 Revised DIP Credit Agreement is attached hereto as Exhibit F.

        PLEASE TAKE FURTHER NOTICE that the hearing to consider approval of the

 Proposed Second Interim DIP Order will be held before the Honorable Cecelia G. Morris, United




                                                 3
19-36300-cgm      Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38           Main Document
                                           Pg 4 of 347


 States Bankruptcy Judge, in Courtroom 621, One Bowling Green, New York, New York on

 August 14, 2019 at 2:30 p.m. (prevailing Eastern Time) or as soon thereafter as counsel may be

 heard. Objections, if any, must have been served so as to have been actually received on or before

 August 13, 2019 at 12:00 p.m., prevailing Eastern Time.

        PLEASE TAKE FURTHER NOTICE that the Debtors reserve the right to materially

 alter, amend, or modify the Proposed Second Interim DIP Order; provided, that if the Proposed

 Second Interim DIP Order is altered, amended, or modified in any materials respect, the Debtors

 will file a revised version of such document with the Court.



                            [Remainder of page intentionally left blank]




                                                 4
19-36300-cgm    Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38         Main Document
                                       Pg 5 of 347


 Dated: August 14, 2019         /s/ Joshua A. Sussberg, P.C.
 New York, New York             Edward O. Sassower, P.C.
                                Joshua A. Sussberg, P.C.
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:     (212) 446-4800
                                Facsimile:     (212) 446-4900
                                -and-
                                Chad J. Husnick, P.C.
                                W. Benjamin Winger (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle Street
                                Chicago, Illinois 60654
                                Telephone:     (312) 862-2000
                                Facsimile:     (312) 862-2200
                                -and-
                                Steven J. Reisman
                                KATTEN MUCHIN ROSENMAN LLP
                                575 Madison Avenue
                                New York, New York 10022
                                Telephone:    (212) 940-8800
                                Facsimile:    (212) 940-8776

                                Proposed Co-Counsel for the Debtors and Debtors in Possession




                                          5
19-36300-cgm   Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38   Main Document
                                      Pg 6 of 347


                                   EXHIBIT A

                         Proposed Second Interim DIP Order
19-36300-cgm           Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38 Main Document
                                               Pg 7 of 347
     Important Note: This proposed form of order remains subject to ongoing review and revision
      by and among the Debtors, the DIP Parties, and the Prepetition Secured Parties. The parties
       continue to work in good faith. Each such parties’ respective rights are expressly reserved.


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------x
                                                                     :    Chapter 11
 In re:                                                              :    Case No. 19-36300 (CGM)
                                                                     :
 BARNEY’S NEW YORK, INC., et al.,                                     :   Jointly Administered
                                                                     :
               Debtors.                                              :
                                                                     :    Ref. Docket No. 49
 --------------------------------------------------------------------x

       SECOND INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, 364,
  AND 507 AND FED. R. BANKR. P. 2002, 4001 AND 9014 (I) AUTHORIZING DEBTORS AND
   DEBTORS IN POSSESSION TO OBTAIN POST-PETITION FINANCING, (II) GRANTING
 LIENS AND SUPER-PRIORITY CLAIMS, (III) AUTHORIZING PAYMENT OF PREPETITION
 SECURED OBLIGATIONS, (IV) GRANTING ADEQUATE PROTECTION TO PREPETITION
    SECURED PARTIES, (V) MODIFYING THE AUTOMATIC STAY, (VI) SCHEDULING A
              FINAL HEARING, AND (VII) GRANTING RELATED RELIEF

           Upon the DIP Motion and the Amended DIP Motion (collectively, the “DIP Motions”) 1 of

 BARNEY’S, INC., on behalf of itself and its affiliated debtors and debtors-in-possession in the above-

 captioned cases (collectively, the “Debtors”), pursuant to sections 105, 361, 362, 363, 364, and 507 of Title

 11, United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and in accordance with Rules

 2002, 4001 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule

 4001-2 of the Local Rules for the United States Bankruptcy Court for the Southern District of New York

 (the “Local Rules”), filed in the United States Bankruptcy Court for the Southern District of New York (this

 “Court”), in these chapter 11 cases (the “Chapter 11 Cases”), for entry of interim and final orders granting

 the following relief:

           (I)      DIP Financing

                    (A)       Authorizing the Debtors to obtain up to $217 million in post-petition financing (the
                              “DIP Facility”) pursuant to (and in accordance with the terms of) that certain
                              Debtor-In-Possession Secured Term Promissory Note (as may be amended,
                              modified, or supplemented and in effect from time-to-time, the “DIP Credit
                              Agreement”), substantially in the form as filed with the Court, by and among

 1
       Capitalized terms used but not otherwise defined herein have the meaning given to them in the DIP Credit
       Agreement (defined below).
19-36300-cgm         Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                                Pg 8 of 347


                           (x) Barney’s Inc., as borrower (the “Borrower”), (y) the financial institutions that
                           are or may from time to time become parties thereto (together with their respective
                           successors and assigns, the “DIP Lenders”), and (z) GACP Finance Co., LLC, as
                           administrative agent (in such capacity, “DIP Agent,” and together with the DIP
                           Lenders, the “DIP Parties”):

                           (i)     to pay fees, costs, and expenses as provided in the DIP Financing
                                   Agreements, including amounts incurred in connection with the
                                   preparation, negotiation, execution, and delivery of the DIP Credit
                                   Agreement and the other DIP Financing Agreements;

                           (ii)    to repay all of the Prepetition Secured Debt in cash in full, including
                                   interest and fees (including any prepayment and/or early termination fees),
                                   as set forth in clause (I)(D) below;

                           (iii)   for general operating and working capital purposes, for the payment of
                                   transaction expenses, for the payment of fees, expenses, and costs incurred
                                   in connection with the Chapter 11 Cases, and other proper corporate
                                   purposes of the Debtors not otherwise prohibited by the terms hereof for
                                   working capital, and other lawful corporate purposes of the Debtors;

                           (iv)    for making other payments as provided in this Order (this “Second Interim
                                   Order”) (and upon its entry, the Final Order (defined below)); and

                           (v)     to fund the Carve Out (as defined below)

                           in each case in accordance with the Approved Budget (defined below) and the
                           terms of this Second Interim Order.

                  (B)      Authorizing the Borrower to enter into the DIP Credit Agreement and for the
                           Borrower and the other Debtors to enter into all other agreements, documents,
                           notes, certificates, and instruments executed and/or delivered with, to, or in favor
                           of the DIP Agent and/or the DIP Lenders, including, without limitation, security
                           agreements, pledge agreements, notes, guaranties, mortgages, and Uniform
                           Commercial Code (“UCC”) financing statements, and all other related agreements,
                           documents, notes, certificates, and instruments to be executed, delivered, and/or
                           ratified by the Debtors in connection therewith or related thereto (collectively, as
                           may be amended, modified, or supplemented and in effect from time to time, and
                           together with the DIP Credit Agreement, the “DIP Financing Agreements”); 2

                  (C)      Authorization of the Debtors to grant security interests, liens, and superpriority
                           claims (including, as applicable, superpriority administrative claims pursuant to
                           section 364(c)(1) of the Bankruptcy Code, and liens pursuant to sections 364(c)(2),
                           364(c)(3), and 364(d)(1) of the Bankruptcy Code), solely to the extent set forth in
                           this Second Interim Order, to the DIP Agent, for the benefit of itself and the DIP
                           Lenders, and related protections to secure all obligations of the Debtors under and
                           with respect to the DIP Facility in the order of priority and as provided in this


 2
          For the avoidance of doubt, “DIP Financing Agreements” shall not include this Second Interim Order or
 any other postpetition financing or cash collateral order.


                                                         2
19-36300-cgm          Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                      Main Document
                                                 Pg 9 of 347


                            Second Interim Order;

                   (D)      (x) Authorization for the Debtors to immediately use proceeds of the DIP Facility
                            to, upon entry of this Second Interim Order and by no later than 2:00 p.m. (New
                            York time) on August 15, 2019, (i) repay all of the Prepetition Secured Debt
                            (defined below) in cash in full, including interest and fees (including any
                            prepayment and/or early termination fees) through the date of repayment (at the
                            default contract rate) as set forth in that certain Payoff Letter, by and between the
                            Debtors and the Prepetition Secured Parties (defined below) (the “Payoff Letter”),
                            which repayment shall be indefeasible upon the occurrence of the Indemnity
                            Termination Date 3 and (y) approval of the form and substance of, and
                            authorization for the Debtors to execute and perform under, the Payoff Letter;

                   (E)      (x) Up to and including the Indemnity Termination Date, the granting of adequate
                            protection and Prepetition Indemnity Account Lien (as defined below), to the
                            Prepetition Secured Parties under or in connection with the Prepetition Financing
                            Documents, and (y) authorizing the Debtors to fund the Prepetition Indemnity
                            Account (defined below); and

          (II)     Modifying the Automatic Stay – Modifying the automatic stay imposed by section 362
                   of the Bankruptcy Code to the extent necessary to implement and effectuate the terms and
                   provisions of the DIP Financing Agreements and this Second Interim Order;

          (III)    Waiving Any Applicable Stay – Waiving any applicable stay (including under
                   Bankruptcy Rule 6004) and provision for immediate effectiveness of this Second Interim
                   Order;

          (IV)     Waiving the Provisions of Sections 506(c) and 552(b) of the Bankruptcy Code – Upon
                   entry of the Final Order (as defined below), granting the DIP Parties and the Prepetition
                   Secured Parties, as applicable, a waiver of the “equities of the case” exception under section
                   552(b) of the Bankruptcy Code and of the provisions of section 506(c) of the Bankruptcy
                   Code; and

          (V)      Final Hearing – Scheduling a final hearing (the “Final Hearing”) to consider entry of an
                   order (the “Final Order”) granting the relief requested in the DIP Motions on a final basis
                   and approving the form of notice with respect to the Final Hearing.




 3
           “Indemnity Termination Date” means [the date of indefeasible payment in full in cash of the Prepetition
 Secured Debt, including interest and fees through the date of repayment, which shall be deemed to have occurred]
 (i) on the Challenge Period Termination Date (defined below), if no Challenge Proceeding has timely and properly
 been commenced in accordance with Paragraphs 46-52 hereof with respect to the Prepetition Secured Debt or against
 the Prepetition Secured Parties prior to the Challenge Period Termination Date or (ii) if a Challenge Proceeding is
 timely and properly commenced in accordance with Paragraphs 46-52 hereof with respect to the Prepetition Secured
 Debt or against the Prepetition Secured Parties prior to the Challenge Period Termination Date, on the date of any
 dismissal with prejudice, withdrawal with prejudice, or entry of final judgement or final order in connection with such
 Challenge Proceeding and (iii) in the case of either (i) or (ii), upon payment in full of any Prepetition Indemnity
 Obligations [then liquidated and due].



                                                           3
19-36300-cgm       Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                             Pg 10 of 347


 and upon the Declaration of Mohsin Y. Meghji, Chief Restructuring Officer of Barneys New York, Inc., in

 Support of Debtors’ Chapter 11 Petitions and First Day Motions (the “First Day Declaration”) and the

 Declaration of Saul Burian in Support of the Debtors’ Motion For Entry of Interim and Final Orders

 (A) Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing the Debtors to Use Cash

 Collateral, (C) Granting Liens and Providing Superpriority Administrative Expense Status, (D) Granting

 Adequate Protection to the Prepetition Lenders, (E) Modifying the Automatic Stay, (F) Scheduling a Final

 Hearing, and (G) Granting Related Relief (the “Burian Declaration”), each of which was filed

 contemporaneously with the DIP Motion; and this Court having reviewed the DIP Motion and held a

 hearing with respect to the DIP Motion on August 6, 2019 (the “First Interim Hearing”) and another

 hearing with respect to the Amended DIP Motion on August 14, 2019 (the “Second Interim Hearing” and,

 together with the First Interim Hearing, the “Interim Hearings”); and upon the DIP Motions, the First Day

 Declaration, the Burian Declaration, any other declarations filed in support of the DIP Motions and the

 record of the Interim Hearings; and upon the entry of the Interim Order Pursuant to 11 U.S.C. §§ 105, 361,

 362, 363, 364, and 507, and Fed. R. Bankr. P. 2002, 4001, and 9014 (I) Authorizing the Debtors and

 Debtors in Possession to Obtain Junior Lien Post-Petition Financing, (II) Authorizing the Use of Cash

 Collateral, (III) Granting Liens and Super-Priority Claims, (IV) Granting Adequate Protection to

 Prepetition Secured Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII)

 Granting Related Relief [Docket No. 49] (the “First Interim Order”); and all objections, if any, to the

 entry of this Second Interim Order having been withdrawn, resolved, or overruled by this Court; and after

 due deliberation and consideration, and for good and sufficient cause appearing therefor:

     THIS COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND
 CONCLUSIONS OF LAW:

                                   I.      Procedural Findings of Fact

         1.      Petition Date. On August 6, 2019 (the “Petition Date”), each of the Debtors filed a

 voluntary petition with this Court for relief under chapter 11 of the Bankruptcy Code. The Debtors continue




                                                     4
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 11 of 347


 to operate their business and manage their properties as debtors in possession pursuant to sections 1107 and

 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in the Chapter 11 Cases.

         2.       Jurisdiction and Venue. This Court has jurisdiction over this matter pursuant to 28 U.S.C.

 §§ 157(b) and 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a “core”

 proceeding pursuant to 28 U.S.C. § 157(b).

         3.       Statutory Predicates. The statutory bases for the relief sought herein are sections 105,

 361, 362, 363, 364, 503, 506, 507 and 552 of the Bankruptcy Code and Bankruptcy Rules 2002, 4001, and

 9014 and Local Rule 4001-2.

         4.       Committee Formation. As of the date hereof, no statutory committee (a “Committee”)

 of unsecured creditors, equity interest holders, or other parties-in-interest has been appointed in the Chapter

 11 Cases.

         5.       Notice. The Second Interim Hearing is being held pursuant to the authorization of

 Bankruptcy Rule 2002, 4001(b), (c), and (d) and Rule 9014. Notice of the Second Interim Hearing and the

 emergency relief requested in the Amended DIP Motion has been provided by the Debtors to certain parties-

 in-interest, including: (a) the Office of the United States Trustee (the “U.S. Trustee”); (b) those creditors

 holding the thirty (30) largest unsecured claims against the Debtors’ estates, on a consolidated basis; (c)

 counsel to the DIP Agent and counsel to the Prepetition Agents; and (d) all other secured creditors of record,

 and no other or further notice need be given.

                          II.      Debtors’ Acknowledgements and Agreements

         6.       Subject in all respects to the rights of a Committee and other parties-in-interest (other than

 the Debtors) and to the extent as set forth in Paragraphs 46-52 hereof, each of the Debtors admits, stipulates,

 acknowledges, and agrees (collectively, Paragraphs II.6(1) through (9) hereof shall be referred to herein as

 the “Debtors’ Stipulations”) that:

                 (a)    Prepetition Financing Documents. Prior to the commencement of the Chapter 11
         Cases, the Debtors were parties to (A) that certain Amended and Restated Revolving Credit and
         Term Loan Facility Agreement, first dated as of June 5, 2012 (as amended, modified, or
         supplemented and in effect from time-to-time, the “Prepetition Credit Agreement”), by and among
         (1) the Debtors that comprised the “Loan Parties” thereunder, (2) WELLS FARGO BANK,


                                                       5
19-36300-cgm     Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                           Pg 12 of 347


      NATIONAL ASSOCIATION, as administrative agent (in such capacity, the “Prepetition ABL
      Agent”), and (3) the other lenders party to the Revolving Facility (as defined in the Prepetition
      Credit Agreement) from time to time (collectively, the “Prepetition ABL Lenders”), and (B)
      WELLS FARGO BANK, NATIONAL ASSOCIATION, as term loan agent (in such capacity, the
      “Prepetition Term Agent;” and together with the Prepetition ABL Agent, the “Prepetition Agents”)
      under the Prepetition Credit Agreement, for itself and on behalf of the term loan lenders who have
      prepetition Term Loans (collectively, the “Prepetition Term Lenders;” and together with the
      Prepetition ABL Lenders and Prepetition Agents, the “Prepetition Secured Parties”); and (C) all
      other agreements, documents, notes, certificates, and instruments executed and/or delivered with,
      to, or in favor of Prepetition Secured Parties, including, without limitation, control agreements,
      mortgages, security agreements, guaranties, UCC financing statements, and all other related
      agreements, documents, notes, certificates, and instruments executed and/or delivered in
      connection therewith or related thereto, including, without limitation, that certain WellsOne®
      Commercial Card Agreement, dated April 10, 2013 (the “PCard Agreement”) (each as amended,
      modified or supplemented and in effect, collectively, the “Prepetition Financing Documents”).

               (b)     Prepetition Secured Debt Amount.

                     (i)       As of the Petition Date, the Debtors were liable to the Prepetition ABL
               Agent and Prepetition ABL Lenders under the Prepetition Financing Documents, on
               account of “Revolving Loans” in the approximate aggregate principal amount of
               $121,307,911.10, plus letters of credit in the approximate stated amount of not less than
               $20,571,590.02, plus interest accrued and accruing at the default rate, costs, expenses, fees
               (including attorneys’ fees and legal expenses), other charges and other obligations,
               including, without limitation, on account of cash management, credit card, amounts due
               under the PCard Agreement, depository, leasing, hedging and other banking or financial
               services secured by the Prepetition Financing Documents (collectively the “Prepetition
               ABL Debt”); and

                    (ii)        As of the Petition Date, the Debtors were liable to the Prepetition Term
               Agent and Prepetition Term Lenders under the Prepetition Financing Documents, on
               account of “Term Loans” in the approximate aggregate principal amount of
               $50,212,500.00, plus interest accrued and accruing at the default rate, costs, expenses, fees
               (including attorneys’ fees and legal expenses), other charges and other obligations secured
               by the Prepetition Financing Documents (collectively the “Prepetition Term Debt”; and
               together with the Prepetition ABL Debt, the “Prepetition Secured Debt” and, together with
               any other obligations arising under, based upon, in connection with or related to the
               Prepetition Financing Documents, the “Prepetition Secured Obligations”).

               (c)     Prepetition Collateral. To secure the Prepetition Secured Debt (including, without
      limitation, amounts due and owing under the PCard Agreement), each of the Debtors granted
      continuing security interests and Liens (collectively, the “Prepetition Liens”) to the Prepetition
      ABL Agent, for the benefit of itself and the other Prepetition Secured Parties, upon the “Collateral”
      (as defined in that certain Amended and Restated Pledge And Security Agreement
      (ABL) dated as of June 5, 2012 (as amended, modified, or supplemented and in effect from time-
      to-time, the “Prepetition Security Agreement”), comprising substantially all of its/their assets and
      property (collectively, the “Prepetition Collateral”). As of the Petition Date, the value of the
      Prepetition Collateral exceeded the aggregate amount of Prepetition Secured Debt, and the
      Prepetition Secured Debt constitutes allowed secured claims pursuant to section 506 of the
      Bankruptcy Code.



                                                    6
19-36300-cgm     Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                          Pg 13 of 347


                (d)     Prepetition Lien Priority. As of the Petition Date, the Prepetition Liens of the
      Prepetition Secured Parties had and continue to have priority over all other Liens except (x) valid,
      enforceable, non-avoidable and perfected Liens in existence on the Petition Date that, after giving
      effect to any intercreditor or subordination agreement (if any), including this Second Interim Order,
      are senior in priority to the Prepetition Liens, and (y) valid, enforceable and non-avoidable Liens
      in existence on the Petition Date that are perfected subsequent to the Petition Date as permitted by
      section 546(b) of the Bankruptcy Code and after giving effect to any intercreditor or subordination
      agreement (if any), are senior in priority to the Prepetition Liens (collectively, the “Permitted Prior
      Liens”); provided, however, that any right or alleged right of a seller of goods to reclaim such goods
      under section 546(c) of the Bankruptcy Code is not a Permitted Prior Lien and such reclamation
      right is expressly subject to the Prepetition Liens, the Adequate Protection Liens and the DIP Liens.

               (e)     As of the Petition Date,

                               (i)      the Prepetition Liens were and continue to be valid, binding,
                       enforceable, and perfected first-priority Liens, subject only to any Permitted Prior
                       Liens, and are not subject to avoidance, recharacterization, or subordination
                       pursuant to the Bankruptcy Code or applicable non-bankruptcy law,

                                (ii)    (a) the Prepetition Secured Obligations constitute legal, valid, and
                       binding obligations of the “Loan Parties” thereunder, enforceable in accordance
                       with the terms of the Prepetition Financing Documents (other than in respect of the
                       stay of enforcement arising from Section 362 of the Bankruptcy Code), (b) no
                       offsets, defenses, or counterclaims to any of the Prepetition Secured Debt exists,
                       and (c) no portion of the Prepetition Secured Debt is subject to avoidance,
                       recharacterization, or subordination pursuant to the Bankruptcy Code or applicable
                       non-bankruptcy law,

                                (iii)   the Debtors have no valid claims (as such term is defined in
                       section 101(5) of the Bankruptcy Code) or causes of action against the Prepetition
                       Agents or any other Prepetition Secured Party with respect to the Prepetition
                       Financing Documents or otherwise, whether arising at law or at equity, including,
                       without limitation, any recharacterization, subordination, disallowance, avoidance
                       or other claims arising under or pursuant to sections 105, 510, 541 or 542 through
                       553, inclusive, of the Bankruptcy Code,

                               (iv)     the Prepetition Secured Debt constitutes an allowed secured
                       claim(s);

                                (v)      the Debtors acknowledge and stipulate that they have been and are
                       in default of their obligations under the Prepetition Financing Documents and that,
                       as of the Petition Date, the Prepetition Secured Debt had been accelerated and was
                       due and payable, and that interest was accruing on the Prepetition Secured Debt at
                       the default rate.

               (f)    Effective as of the date of the entry of the First Interim Order, each of the Debtors
      has waived, discharged, and released the Prepetition Agents and each of the other Prepetition
      Secured Parties, together with their respective successors, assigns, subsidiaries, parents, affiliates,
      agents, attorneys, officers, directors, and employees (collectively, the “Released Parties”), of any
      right the Debtors may have (i) to challenge or object to any of the Prepetition Secured Debt, (ii) to
      challenge or object to the Prepetition Liens or any other security for the Prepetition Secured Debt,


                                                    7
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                              Pg 14 of 347


         and (iii) to bring or pursue any and all claims, objections, challenges, causes of action, and/or choses
         in action arising out of, based upon, or related to the Prepetition Financing Documents, or
         otherwise. None of the Debtors possesses and none of the Debtors will assert any claim,
         counterclaim, setoff, or defense of any kind, nature, or description against any of the Released
         Parties, including anything which would in any way affect the validity, enforceability, priority, and
         non-avoidability of any of the Prepetition Financing Documents or the Prepetition Liens, or any
         claim of the Prepetition Agents and/or the Prepetition Secured Parties pursuant to the Prepetition
         Financing Documents, or otherwise.

                  (g)      Cash Collateral. As of the Petition Date, the Prepetition Secured Parties had and
         continue to have a continuing security interest in and Lien on all or substantially all of the Debtors’
         “cash collateral” as defined in section 363(a) of the Bankruptcy Code (the “Cash Collateral”),
         including, without limitation, any and all of the Debtors’ cash, including cash and other amounts
         on deposit or maintained in any account or accounts by the Debtors, any and all cash released as a
         result of the termination and/or cancellation of any letters of credit issued for the benefit of Debtors
         that have been or may be cash collateralized prior to or after the Petition Date, any amounts
         generated by the collection of accounts receivable all amounts located in the Debtors’ stores and
         on deposit in the Debtors’ banking, checking, or other deposit accounts and all proceeds of the
         Prepetition Collateral (but excluding any payroll, withholding tax and other fiduciary accounts and
         certain accounts with de minimis balances (but solely to the extent provided in the Prepetition
         Financing Documents), to secure the Prepetition Secured Obligations, and the proceeds and
         products of each of the foregoing; provided, however, that any Liens, interests, or rights of the
         Prepetition Secured Parties with respect to Cash Collateral or other property on account of the
         Consignment Facility (the “DIP Priority Collateral”) are junior to the Liens, interests, and rights
         of the DIP Parties.

                 (h)      Adequate Protection. The Prepetition Secured Parties are entitled, pursuant to
         sections 361 and 363(e) of the Bankruptcy Code, to adequate protection of their respective interests
         in the Prepetition Collateral, including, without limitation, the Cash Collateral, as set forth in this
         Second Interim Order.

                  (i)      None of the DIP Agent, the DIP Lenders or the Prepetition Secured Parties controls
         the Debtors or their properties or operations, has authority to determine the manner in which any
         of the Debtors’ operations are managed or conducted, or is a control person or insider of the Debtors
         or any of their affiliates by virtue of any of the actions taken with respect to, in connection with,
         related to, or arising from the First Interim Order, this Second Interim Order, the DIP Facility, the
         DIP Financing Agreements, the Prepetition Secured Obligations and/or the Prepetition Financing
         Documents.

         7.       Based upon the record before the Court, including the First Interim Order and this Second

 Interim Order, the terms of the DIP Facility and this Second Interim Order have been negotiated at arms’

 length and in good faith, as that term is used in section 364(e) of the Bankruptcy Code, by each of the

 Debtors, the DIP Parties, and the Prepetition Secured Parties, are fair and reasonable and within the Debtors’

 business judgment, and are in the best interests of the Debtors, their estates and creditors and are consistent

 with the Debtors’ fiduciary duties.



                                                        8
19-36300-cgm       Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                             Pg 15 of 347


         8.      Pursuant to the terms and conditions of this Second Interim Order and the DIP Financing

 Agreements, and in accordance with and as may be limited by the Approved Budget (subject to any

 variances thereto permitted under the terms and conditions of the DIP Financing Agreements and this

 Second Interim Order), the Debtors are authorized to use the advances under the DIP Facility during the

 Interim Period (defined below) and terminating upon notice being provided by the DIP Agent that a DIP

 Event of Default (defined below) and/or the DIP Maturity Date (defined below), as applicable, has occurred;

 provided, that the Debtors shall not be authorized to use any cash that constitutes DIP Collateral to cash

 collateralize (a) any prepetition Letter of Credit issued under the Prepetition Credit Agreement or (b) any

 amounts due or to become due under the PCard Agreement (including, without limitation, any applicable

 fees and customary charges accrued and accruing thereunder); provided further, that in no event shall the

 Debtors be authorized during the Interim Period to incur obligations under the PCard Agreement (exclusive

 of applicable fees and customary charges) in an amount greater than $200,000, including any usual and

 customary fees, costs, and expenses under the PCard Agreement.

         9.      The DIP Parties and the Debtors have agreed that the budget, the short form of which is

 attached hereto as Exhibit “1” (as the same may be modified, supplemented, or updated from time to time

 in the sole discretion and mutual consent of the Debtors and DIP Agent, the “Approved Budget”) is adequate

 considering all the available assets, to pay the administrative expenses due and accruing for the period

 commencing on the Petition Date and continuing through until the Final Hearing (the “Interim Period”).

 The Approved Budget has been prepared and is predicated on the requirement that the Debtors shall

 (a) remain “in-formula” throughout the Interim Period and otherwise adhere to the “Borrowing Base” (as

 defined in the DIP Credit Agreement but calculated as if the Additional Liquidity Amount (as defined in

 the DIP Credit Agreement) were included therein) formula (including for the avoidance of doubt, the “Term

 Loan Borrowing Base” and without giving effect to any Reserves (each, as defined in the Prepetition Credit

 Agreement)) and after giving effect to the Liquidity Credit (as defined in the DIP Credit Agreement), and

 (b) at all times during the period covered by the Approved Budget maintain Excess Availability (as defined




                                                     9
19-36300-cgm         Doc 122        Filed 08/14/19 Entered 08/14/19 02:54:38                       Main Document
                                                Pg 16 of 347


 in the DIP Credit Agreement) of not less than ten percent (10%) of the Borrowing Base (as defined in the

 DIP Credit Agreement) at such time (the “Minimum Excess Availability Amount”).

         10.      During the Interim Period, all collections of cash shall be deposited by the Debtors with

 Wells Fargo in accordance with the Debtors’ existing consolidated cash management system, the

 maintenance of which has been approved under separate order of the Court. Upon receipt of cash , it shall

 automatically be swept to the Debtors’ operating and disbursement accounts, subject to the terms of this

 Second Interim Order. In furtherance of the foregoing, not later than noon (prevailing Eastern Time) on

 Friday of each week during the Interim Period the Debtors shall be required to deliver an updated Borrowing

 Base Certificate (as defined in the Prepetition Credit Agreement) based on best available estimates to the

 DIP Parties, which Borrowing Base Certificate shall include a reserve for the amount necessary to fund the

 Carve-Out Reserve (to the extent not funded).

         11.      Adequate Protection for Prepetition Indemnity Obligations. As adequate protection, up to

 and including the Indemnity Termination Date, the Prepetition Secured Parties shall receive the following

 (collectively, “Adequate Protection”):

                  (a)      Adequate Protection Liens. Pursuant to sections 361 and 363(e) of the
         Bankruptcy Code, solely to the extent of the Diminution in Value 4 of the interests of the Prepetition
         Secured Parties in the Prepetition Collateral (including Cash Collateral) and solely to secure the
         Prepetition Indemnity Obligations (defined below), the Prepetition Secured Parties shall have,
         subject to the terms and conditions set forth below, valid, perfected, and enforceable additional and
         replacement security interests and Liens in the DIP Collateral (defined below) (the “Adequate
         Protection Liens”) which shall be junior and subordinated in priority only to the Carve Out, the
         Permitted Prior Liens, and the DIP Liens.

                 (b)     Adequate Protection Superpriority Claim. Solely to the extent of the
         Diminution in Value of the interests of the Prepetition Secured Parties in the Prepetition Collateral
         and solely for payment of any Prepetition Indemnity Obligations, each of the Prepetition Secured
         Parties shall have an allowed superpriority administrative expense claim (each a “Adequate
         Protection Superpriority Claim”; and collectively the “Adequate Protection Superpriority
         Claims”) which shall have priority in the Chapter 11 Cases under sections 503(b) and 507(b) of the
         Bankruptcy Code and otherwise over all administrative expense claims and unsecured claims
         against the Debtors and their estates, now existing or hereafter arising, of any kind or nature

 4
     “Diminution in Value” means any diminution in value of the Prepetition Secured Parties’ interest in the
     Prepetition Collateral as a result of (a) the incurrence of the DIP Obligations, (b) the use of Cash Collateral, (c)
     the subordination of the Prepetition Secured Debt to the Carve Out and the DIP Liens and DIP Superpriority
     Claims, (d) any other diminution in value of the Prepetition Collateral (or the proceeds thereof), and (e) the
     imposition of the automatic stay pursuant to section 362 of the Bankruptcy Code.


                                                           10
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 17 of 347


         whatsoever including, without limitation, administrative expenses of the kinds specified in or
         ordered pursuant to sections 105, 326, 328, 330, 331, 503(a), 503(b), 507(a), 507(b), 546(c), 546(d),
         726, 1113 and 1114 of the Bankruptcy Code, and upon entry of the Final Order, sections 506(c)
         and 552 of the Bankruptcy Code, whether or not such expenses or claims may become secured by
         a judgment Lien or other non-consensual Lien, levy, or attachment, but which shall be junior and
         subordinated in payment right to the Carve Out, the DIP Obligations (including the Enhancement
         Fee and the Exit Fee) and the DIP Superpriority Claim, and other than the Carve Out, the DIP
         Obligations (including the Enhancement Fee and the Exit Fee) and the DIP Superpriority Claim,
         no costs or expenses of administration, including, without limitation, professional fees allowed and
         payable under sections 328, 330 and 331 of the Bankruptcy Code, or otherwise, that have been or
         may be incurred in the Chapter 11 Cases, or in any Successor Case, will be senior to, prior to, or
         on parity with the Adequate Protection Superpriority Claims.

         12.      Reimbursement on a Current Basis of Fees Until Challenge Period Termination Date.

 Following the Prepetition Payoff (as defined below), and thereafter up to and including the Challenge

 Period Termination Date, the Prepetition Agents and the other Prepetition Secured Parties shall be

 reimbursed, on a current basis and pursuant to the provisions of Paragraph [68], for all reasonable and

 documented out-of-pocket fees, costs, and expenses incurred by (x) the professionals (including attorneys)

 engaged by such parties solely in connection with any investigation conducted by the Committee pursuant

 to this Second Interim Order and (y) the attorneys engaged by such parties solely in connection with such

 parties’ rights under this Second Interim Order and/or the cash management order; provided, however, that

 any such reimbursement on a current basis pursuant to this Paragraph 12 (a) shall be subject to a cap of

 $100,000 and to the terms and conditions of the Prepetition Financing Documents, and (b) such cap shall

 increase by $100,000 for each 30-day period the Court extends the Challenge Period Termination Date

 beyond September 4, 2019, not to exceed $250,000 in the aggregate (i.e., no more than $350,000 after

 giving effect to subparts (a) and (b) of this proviso, without regard to the funds held in the Prepetition

 Indemnity Account).

         13.      Subordination of Claims and Liens of Prepetition Secured Parties to DIP Obligations and

 DIP Liens. Notwithstanding anything in this Second Interim Order to the contrary, upon the Prepetition

 Payoff, and thereafter, until such time as the DIP Obligations (including the Enhancement Fee and the Exit

 Fee) are indefeasibly repaid in full, any and all claims of the Prepetition Secured Parties against the Debtors

 (other than current reimbursement of fees, costs and expenses pursuant to Paragraph [12] and Prepetition



                                                       11
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 18 of 347


 Indemnity Obligations to the extent paid from the Prepetition Indemnity Account) shall be subordinated in

 right of payment to the Carve Out and the DIP Obligations (including the Enhancement Fee and the Exit

 Fee), and any and all liens of the Prepetition Secured Parties securing Prepetition Secured Debt (other than

 the Prepetition Indemnity Account Lien) shall be subordinated to the Carve Out and the DIP Liens. In

 addition, the Prepetition Secured Parties: (a) shall not be entitled to receive any payment from the Debtors,

 unless such payment is made from the Prepetition Indemnity Account on account of the Prepetition

 Indemnity Obligations that are then due and payable or as otherwise expressly authorized in Paragraph 12

 hereof; (b) shall hold in trust for the benefit of the DIP Parties, and promptly turnover to the DIP Agent,

 any payment received on account of their Prepetition Indemnity Obligations that are then due and payable

 or any Prepetition Secured Debt, in each case, that is not otherwise authorized under subclause (a); (c) shall

 be prohibited from exercising any remedies against any DIP Collateral, provided, that for the avoidance of

 doubt, the Prepetition Secured Parties shall not be precluded from seeking an order from the Court to compel

 payment by the Debtors of any amounts authorized under Paragraph 12 hereof; (d) shall not object to or

 otherwise take any action to prevent the Debtors from taking any action or obtaining any relief to which the

 DIP Parties have consented (including, without limitation, a sale of any property securing all or any part of

 any DIP Obligations), unless such action or relief would extinguish or materially prejudice the rights

 granted to the Prepetition Secured Parties under this Second Interim Order; (e) shall not object to or

 otherwise take any action to prevent the DIP Parties from taking any action or obtaining any relief sought

 by the DIP Agent or DIP Lenders (including, without limitation, the enforcement of the DIP Obligations

 (including the Enhancement Fee and the Exit Fee), the sale of any property securing all or any part of any

 DIP Obligations, or any request for adequate protection, use of cash collateral, relief from the automatic

 stay, or payment of fees and/or expenses), unless such action or relief would extinguish or materially

 prejudice the rights granted to the Prepetition Secured Parties under this Second Interim Order; (f) shall not

 provide or seek to provide financing, either directly or indirectly, to the Debtors in the Chapter 11 Cases

 without the prior written consent of the DIP Parties; (g) shall not, without the prior written consent of the

 DIP Parties, propose a plan of reorganization, arrangement or proposal, or file any motion, pleading or


                                                      12
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                    Main Document
                                              Pg 19 of 347


 material, that would have the effect of impairing or reducing the amount of or the interest rate, fees or other

 amounts on, or delaying the time of payment of, any DIP Obligations (including the Enhancement Fee and

 the Exit Fee), or otherwise materially impair the rights of the DIP Agent or any of the DIP Parties, or that

 would be in conflict with the terms of this Interim Order; and (h) shall no longer have any consent rights

 granted under the First Interim Order, except as otherwise provided in this Second Interim Order.

         14.      Subrogation. In addition to and not in lieu of any DIP Liens and other rights and protections

 granted to the DIP Lenders under the DIP Financing Agreements and this Interim Order, with respect to

 any proceeds of the DIP Credit Agreement that any of the DIP Parties has paid or will pay to any of the

 Prepetition Secured Parties in satisfaction of any Prepetition Secured Obligations, the DIP Secured Parties

 shall be subrogated to the Prepetition Liens of such Prepetition Secured Parties (which, for purposes of this

 Paragraph 14, shall survive for the benefit of the DIP Parties) with respect to such satisfied Prepetition

 Secured Obligations until the payment in full in cash of all DIP Obligations (including the Enhancement

 Fee and the Exit Fee); provided, however, that notwithstanding anything to the contrary herein, no such

 subrogation shall either (a) impose, create or otherwise result in any liability or claim against (i) the Debtors

 in relation to any Prepetition Secured Obligation, or (ii) the DIP Lenders in relation to any Prepetition

 Secured Obligation that may otherwise exist against the Prepetition Secured Parties prior to the Indemnity

 Termination Date, or (b) impair the rights granted to the Committee under this Interim Order to investigate

 and prosecute claims against the Prepetition Secured Parties and the Prepetition Liens pursuant to

 Paragraphs 46 to 52 hereof. For the avoidance of doubt, the payoff of the Prepetition Secured Obligations

 and the related rights of subrogation pursuant to this Interim Order shall not reduce any of the DIP

 Obligations nor impair or prejudice any rights and protections granted to the DIP Parties hereunder.

         15.      Adequate Protection Payments.

                  (a)     Until the repayment in full of the Prepetition Secured Obligations (other than the
         Prepetition Indemnity Obligations) in accordance with the Payoff Letter, the Prepetition Secured
         Parties shall receive payment of all accrued and unpaid interest at the default rate set forth in the
         Prepetition Financing Documents in accordance with the Payoff Letter.

                 (b)     Consistent with and as mandated under the First Interim Order, the Debtors shall
         pay the Prepetition ABL Agent, for the benefit of the Prepetition Secured Parties, a consent fee


                                                        13
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 20 of 347


         (“Consent Fee”) in accordance with the Payoff Letter. The Consent Fee shall be fully earned and
         paid in accordance with the Payoff Letter, and shall not be subject to refund or rebate under any
         circumstances. For the avoidance of doubt, after payment of such Consent Fee in accordance with
         the Payoff Letter, neither the Prepetition ABL Agent nor any Prepetition Secured Party shall be
         entitled to any additional consent fee.

         16.     Enhancement Fee. Subject to and effective upon entry of the Final Order, the net proceeds

 (“Sale Proceeds”) of any disposition of DIP Collateral (each such disposition, a “Sale”), after the payment

 in full of all DIP Obligations 5 (other than the Enhancement Fee) and other administrative and priority claims

 (including, for the avoidance of doubt, the Carve Out), other than with respect to the sale of inventory or

 other sales in the ordinary course of business (which, for the avoidance of doubt, shall exclude any sale of

 inventory in accordance with a store closure or other form of liquidation), shall be promptly paid and shared

 at closing on such Sale(s) (including if such Sale constitutes a DIP Maturity Event) as follows: (a) 37.5%

 to the DIP Lenders and (b) 62.5% to the Debtors (the amount of such Sale Proceeds payable to the DIP

 Lenders pursuant to the foregoing, the “Enhancement Fee,” the payment of which shall constitute a DIP

 Obligation pursuant to this Second Interim Order), with the Debtors’ 62.5% share subject to the liens and

 security interests granted in favor of the Prepetition Secured Parties, including the Adequate Protection

 Liens and the Prepetition Indemnity Account Lien. The Debtors shall keep the DIP Agent fully informed

 of the Debtors’ efforts to consummate any Sale(s) and any other sales of equity interests and/or assets of

 the Debtors after the Petition Date, and without limiting the generality of the foregoing, the Debtors shall:

 (x) promptly provide to the DIP Agent copies of all offers for the purchase of any asset(s) and/or equity

 interests of any of the Debtors and copies of all bids from any liquidator(s); (y) provide, promptly upon

 written (including by e-mail) request of the DIP Agent, and in any event no less frequently than weekly,

 status updates on the Debtors’ efforts to consummate any Sale(s) and/or any other dispositions or

 capital/equity raises; and (z) promptly advise the DIP Agent of any expressions of interest in any or all of

 the Debtors’ assets and/or equity interests.




 5
  For purposes of this Second Interim Order, “DIP Obligations” shall have the same meaning ascribed to the term
 “Obligations” in the DIP Credit Agreement.


                                                      14
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 21 of 347


            17.   Credit Bid. In connection with any Sale(s) or other dispositions of any assets of the Debtors

 (outside of the ordinary course of business), the DIP Agent and DIP Lenders, respectively, may credit bid,

 in accordance with the DIP Financing Agreements, some or all of the DIP Obligations for the DIP

 Collateral, including for the avoidance of doubt any Enhancement Fee that would be payable to the DIP

 Parties upon closing of any such Sale as provided in Paragraph 16 (each a “Credit Bid”) pursuant to section

 363 of the Bankruptcy Code, whether such sale is effectuated through section 363 or 1129 of the Bankruptcy

 Code, by a chapter 7 trustee under section 725 of the Bankruptcy Code, or otherwise. In all such instances,

 each of the DIP Agent and DIP Lenders, respectively, shall be considered a “Qualified Bidder” with respect

 to its right to acquire all or any of the assets by Credit Bid. For the avoidance of doubt, the DIP Agent and

 DIP Lenders, in accordance with any order entered by the Court authorizing bidding procedures with

 respect to a sale of all or substantially all of the Debtors’ assets, shall be permitted to combine their

 respective allocations of the DIP Obligations into a single Credit Bid and submit joint Bids as provided

 therein.

            18.   Access to Records; Reporting. In addition to, and without limiting, whatever rights to

 access the DIP Parties have under the DIP Financing Agreements, as applicable, upon reasonable notice, at

 reasonable times during normal business hours, the Debtors shall permit representatives, agents, and

 employees of the DIP Parties: (a) to have access to and inspect the Debtors’ properties; (b) to examine the

 Debtors’ books and records; (c) to discuss the Debtors’ affairs, finances, and condition with the Debtors’

 officers and financial advisors; and (d) otherwise to have the full cooperation of the Debtors; provided,

 however, that the Prepetition Secured Parties and their professionals shall be granted access to information

 to the extent necessary to respond to a Challenge Proceeding. In connection with the foregoing, during the

 Chapter 11 Cases, and until such time as the DIP Obligations shall have been paid in full, the Debtors shall

 cooperate fully with a financial advisor engaged by the DIP Agent. Notwithstanding anything to the

 contrary herein, none of the Loan Parties will be required to disclose information or provide access to the

 DIP Agent (or any agent or representative thereof) where such disclosure or access is prohibited by




                                                      15
19-36300-cgm          Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                               Pg 22 of 347


 applicable law or is subject to attorney-client or similar privilege, constitutes attorney work product, or

 implicates conflicts matters.

         19.        Pleadings to Be Filed in the Chapter 11 Cases. Promptly, and at least two (2) calendar days

 prior to filing, the Debtors shall provide (i) to the DIP Parties copies of all material pleadings (including,

 without limitation, any proposed orders, motions and applications) and any other pleadings wherein such

 parties’ rights are impacted to be filed or entered in the Chapter 11 Cases and/or in any related proceedings,

 which pleadings shall be in form and substance reasonably acceptable to the DIP Parties, and (ii) up to and

 including the Indemnity Termination Date, to the Prepetition Secured Parties copies of all material

 pleadings (including, without limitation, any proposed orders, motions and applications) wherein such

 parties’ rights and protections granted under this Second Interim Order may be materially prejudiced to be

 filed or entered in the Chapter 11 Cases and/or in any related proceedings; provided that the Final Order

 (including any amendments or modification thereto) and any amendments or modifications to this Second

 Interim Order, in each case, shall be, with respect to any rights and protections granted to the Prepetition

 Secured Parties under this Second Interim Order, in form and substance acceptable to the Prepetition

 Secured Parties.

         20.        [Final Satisfaction of Prepetition Secured Obligations. The Debtors are authorized and

 directed to [(x) execute the Payoff Letter and perform the transactions and undertakings set forth therein,

 which are hereby approved in all respects, and, (y)] within one business day of the date hereof and

 contemporaneous with the second interim funding of the DIP Loans, but in no event later than 2:00 p.m.

 (prevailing Eastern Time) on August 15, 2019, irrevocably pay approximately up to $[142] million in full

 in cash to the Prepetition Agents in full and final satisfaction of the Prepetition Secured Obligations (other

 than the Prepetition Indemnity Obligations, if any) including interest and fees (including any prepayment

 and/or early termination fees) through the date of repayment (at the default contract rate) in accordance and

 pursuant to [the Payoff Letter] (the “Prepetition Payoff”), which repayment shall be indefeasible upon the

 occurrence of the Indemnity Termination Date; provided that the Prepetition Indemnity Obligations, if any,

 shall continue until the Indemnity Termination Date. Effective immediately upon the Prepetition Payoff:]


                                                        16
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                             Pg 23 of 347


                 (a)      [the Prepetition Financing Documents and any other “Loan Documents” as defined
                          in the Prepetition Credit Agreement, in each case, other than the Prepetition
                          Indemnity Obligations and any other provisions whose survival is contemplated
                          under this Second Interim Order (including those that, subject to Paragraphs [15
                          and 39] hereof survive for the benefit of the DIP Lenders and the prepetition
                          mortgages granted in favor of the Prepetition ABL Agent), shall be deemed
                          cancelled, terminated, and of no further force and effect (other than the Prepetition
                          Indemnity Obligations, cash management and letter of credit arrangements, and
                          any other provisions whose survival is contemplated under this Second Interim
                          Order), and all rights, and obligations (other than any contingent indemnity
                          obligations that by their terms survive termination, cash management and letter of
                          credit obligations, and any other provisions whose survival is contemplated under
                          this Second Interim Order) under the Prepetition Financing Documents, including
                          the Prepetition Secured Obligations, shall be released, cancelled, and of no further
                          force or effect; provided, that the Prepetition Liens shall remain in effect solely
                          until the occurrence of the Indemnity Termination Date and solely to secure
                          payment of the Prepetition Indemnity Obligations or other amounts due to the
                          Prepetition Secured Parties pursuant to this Second Interim Order.] On the
                          Indemnity Termination Date, the Prepetition Liens and Prepetition Indemnity
                          Obligations shall be fully and irrevocably deemed released, cancelled, and of no
                          further force or effect except to the extent they survive under this Second Interim
                          Order for the benefit of the DIP Lenders; provided further that any and all
                          Prepetition Liens that survive until the Indemnity Termination Date shall be
                          subordinate in all respects to the Carve Out, the Permitted Prior Liens, and the DIP
                          Liens, and shall be enforceable only to the extent that any Prepetition Indemnity
                          Obligations are not capable of being satisfied from the application of funds on
                          deposit in the Prepetition Indemnity Account;

                 (b)      the Prepetition Agents will cooperate fully with the DIP Agent to transfer to the
                          DIP Agent any possessory DIP Collateral (other than, for the avoidance of doubt,
                          the Prepetition Indemnity Account (as defined below)) that is in the possession of
                          the Prepetition Agents.

         21.     Prepetition Indemnity Account. Upon entry of this Second Interim Order, and no later than

 2:00 p.m. (New York time) on August 15, 2019, the Debtors are authorized and directed to pay or deliver

 to the Prepetition ABL Agent (for the benefit of the Prepetition Secured Parties) the sum of $[750,000] to

 be segregated and held under the control of the Prepetition ABL Agent (for the benefit of the Prepetition

 Secured Parties) (the “Prepetition Indemnity Account”) as security for any amounts owing but not paid to

 the Prepetition Secured Parties and any reimbursement, indemnification, or similar continuing obligations

 of the Debtors in favor of the Prepetition Agents and the other Prepetition Secured Parties that expressly by

 their terms survive termination of the Prepetition Financing Documents, including without limitation, the




                                                      17
19-36300-cgm        Doc 122    Filed 08/14/19 Entered 08/14/19 02:54:38                    Main Document
                                           Pg 24 of 347


 provisions of Sections 11.3 and 11.4 of the Prepetition Credit Agreement (the “Prepetition Indemnity

 Obligations”).

                  (a)   Without limiting the generality of the foregoing, the funds in the Prepetition
                        Indemnity Account shall secure all costs, expenses, and other amounts (including
                        reasonable and documented attorneys’ fees) incurred by the Prepetition Agents and
                        the other Prepetition Secured Parties in connection with or responding to (i) formal
                        or informal inquiries and/or discovery requests, any adversary proceeding, cause
                        of action, objection, claim, defense, or other challenge as contemplated in
                        Paragraphs 46-52 hereof, or (ii) any Challenge Proceeding against any one or more
                        of the Prepetition Agent(s) and/or the other Prepetition Secured Parties related to
                        the Prepetition Financing Documents, the Prepetition Liens, or the Prepetition
                        Secured Obligations, whether in the Chapter 11 Cases or independently in another
                        forum, court, or venue; provided, that the relative interests of the Prepetition
                        Agents and other Prepetition Secured Parties in the funds deposited in the
                        Prepetition Indemnity Account on account of any Prepetition Indemnity
                        Obligations shall be subject in all respects to the priority provisions set forth in the
                        Prepetition Financing Documents.

                  (b)   The Prepetition Indemnity Obligations shall be secured by a first-priority lien (the
                        “Prepetition Indemnity Account Lien”) in favor of the Prepetition ABL Agent (on
                        behalf of itself and the other Prepetition Secured Parties) on the Prepetition
                        Indemnity Account and the funds therein and by a Lien in favor of the Prepetition
                        ABL Agent (on behalf of itself and the other Prepetition Secured Parties) on the
                        DIP Collateral (subject and subordinate to the Carve Out, Permitted Prior Liens
                        and the DIP Liens). For the avoidance of doubt, notwithstanding anything to the
                        contrary contained herein, (i) up to and including the Indemnity Termination Date,
                        the Prepetition Indemnity Account and the funds therein shall not constitute DIP
                        Collateral or be subject to the Carve Out, the DIP Liens, the DIP Superpriority
                        Claim or any other Lien or claim granted to any person or entity other than the
                        Prepetition Secured Parties, and (ii) any Prepetition Indemnity Obligations, other
                        than those payable under Paragraph 12 hereof or from the Prepetition Indemnity
                        Account (or any Prepetition Indemnity Account Lien), shall be subject and
                        subordinate to the Carve Out, Permitted Prior Liens, the DIP Obligations, and the
                        DIP Liens.

                  (c)   The Prepetition Agents and other Prepetition Secured Parties may apply amounts
                        in the Prepetition Indemnity Account against the Prepetition Indemnity
                        Obligations as and when they arise, without further consent from the Debtors, any
                        Committee, or any other parties in interest and without further order of this Court.

                  (d)   In addition to the establishment and maintenance of the Prepetition Indemnity
                        Account, up to and including the Indemnity Termination Date the Prepetition
                        Agents (for themselves and on behalf of the other Prepetition Secured Parties),
                        shall retain and maintain the Prepetition Liens (subject to the Carve Out, Permitted
                        Prior Liens and the DIP Liens ) as security for the amount of any Prepetition
                        Indemnity Obligations not capable of being satisfied from application of the funds
                        on deposit in the Prepetition Indemnity Account; provided, that any such
                        indemnification claim(s) shall (i) be subject to the terms of the Prepetition
                        Financing Documents, (ii) the rights of parties in interest with requisite standing


                                                     18
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                             Pg 25 of 347


                         to object to any such indemnification claim(s) are hereby reserved in accordance
                         with Paragraphs 46-52 hereof, and (iii) the Court shall reserve jurisdiction to hear
                         and determine any such disputed indemnification claim(s).

                 (e)     Promptly upon, but in no event later than five Business Days after, the occurrence
                         of the Indemnity Termination Date, the Prepetition ABL Agent shall return to the
                         Debtors the remaining amount, if any, net of any unpaid fees and expenses of the
                         Prepetition Secured Parties and the Prepetition Indemnity Obligations, in the
                         Prepetition Indemnity Account. Upon such return, such funds shall constitute DIP
                         Collateral.

                 (f)     For the avoidance of doubt, nothing contained in this Paragraph 21 shall relieve
                         the Debtors of their obligation to timely reimburse the fees, costs and expenses of
                         the Prepetition Agents and the other Prepetition Secured Parties pursuant to
                         Paragraph 12 and subject to Paragraph [67] hereof.

         22.     Treatment of Disgorged Amounts. In the event that the Prepetition Agents or any of the

 other Prepetition Secured Parties is ordered by this Court to disgorge, refund or in any manner repay to any

 of the Debtors or their estates any amounts (“Disgorged Amounts”) the Disgorged Amounts, unless

 otherwise ordered by the Court, shall be placed in a segregated interest bearing account in the control of

 the Prepetition ABL Agent, pending a further final, non-appealable order of a court of competent

 jurisdiction (for the avoidance of doubt the Court is a court of competent jurisdiction) regarding the

 distribution of such Disgorged Amounts (either returning the Disgorged Amounts to the Prepetition Agents

 and the other Prepetition Secured Parties, distributing such amounts to the Debtors or the DIP Parties, or

 otherwise).

         23.     Section 507(b). Nothing herein or the DIP Financing Agreements shall prejudice, limit or

 otherwise impair or modify the Prepetition Secured Parties’ respective rights under section 507(b) of the

 Bankruptcy Code in the event that the Adequate Protection provided to the Prepetition Secured Parties

 hereunder is insufficient to compensate for the diminution in value of their interests in the Prepetition

 Collateral during the Chapter 11 Cases or any Successor Case(s); provided, however, that: (a) nothing

 herein shall impair the right of the Debtors, the DIP Parties, or any other party in interest to contest any

 request for additional or different adequate protection; and (b) any section 507(b) claim granted in the

 Chapter 11 Cases to any Prepetition Secured Party(ies) shall be subject and subordinate to the Carve Out

 and DIP Obligations.


                                                     19
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 26 of 347


          24.     Subject to section 364(e) of the Bankruptcy Code and Paragraph [66] of this Second

 Interim Order, nothing included herein shall prejudice, impair or otherwise affect Prepetition Secured

 Parties’ rights to seek any other or supplemental relief from the Court in respect of the Debtors.

                                 III.    Authorization for the DIP Facility

 A.       Findings Regarding the DIP Financing.

          25.     Good Cause. Good cause has been shown for immediate entry of this Second Interim

 Order.

          26.     Need for Post-Petition Financing. An immediate need exists for the Debtors to obtain funds

 from the DIP Facility in order to continue operations and to administer and preserve the value of their

 estates for the benefit of their various stakeholders. The ability of the Debtors to finance their operations,

 to preserve and maintain the value of the Debtors’ assets, and to maximize a return for all creditors requires

 the availability of working capital from the DIP Facility (in each case in the manner and in the amounts

 provided herein and in the Approved Budget (including any permitted variances), in the DIP Credit

 Agreement, and this Second Interim Order), the absence of which would immediately and irreparably harm

 the Debtors, their estates and their stakeholders.

          27.     No Credit Available on More Favorable Terms. As set forth in the DIP Motions, the

 Debtors have been unable to obtain any of the following:

                  (a)     unsecured credit allowable under section 503(b)(1) of the Bankruptcy Code as an
                          administrative expense;

                  (b)     credit for money borrowed with priority over any or all administrative expenses
                          of the kind specified in sections 503(b) or 507(b) of the Bankruptcy Code;

                  (c)     credit for money borrowed secured solely by a Lien on property of the estate that
                          is not otherwise subject to a Lien; or

                  (d)     credit for money borrowed secured by a junior Lien on property of the estate
                          which is subject to a Lien;

 in each case, on more favorable terms and conditions than those provided in the DIP Credit Agreement and

 this Second Interim Order. The Debtors are unable to obtain credit from the DIP Lenders without granting

 to the DIP Agent and the DIP Lenders the DIP Protections (defined below).


                                                      20
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                             Pg 27 of 347


           28.   Business Judgment; Good Faith Pursuant to Section 364(e) of the Bankruptcy Code. The

 extension of credit under the DIP Facility, the DIP Credit Agreement, and the other DIP Financing

 Agreements, and the fees paid and to be paid thereunder and the repayment of the Prepetition Secured Debt

 herein: (a) are fair, reasonable, and the best available under the circumstances; (b) reflect the Debtors’

 exercise of prudent business judgment consistent with their fiduciary duties; and (c) are supported by

 reasonably equivalent value and consideration. The DIP Facility was negotiated in good faith and at arms’

 length between the Debtors, the DIP Agent, the DIP Lenders, and the Prepetition Secured Parties, and the

 proceeds to be extended under the DIP Facility will be so extended in good faith and used for valid business

 purposes and uses, as a consequence of which the DIP Agent, the DIP Lenders, and the Prepetition Secured

 Parties are each entitled to the protections and benefits of sections 363(m) and 364(e) of the Bankruptcy

 Code.

           29.   Sections 506(c). As a further condition of the DIP Facility and any obligation of the DIP

 Lenders to make credit extensions pursuant to the DIP Credit Agreement, upon entry of the Final Order,

 the Debtors (and any successors thereto or any representatives thereof, including any trustees appointed in

 the Chapter 11 Cases or any Successor Case) shall be deemed to have waived any rights or benefits of

 section 506(c) of the Bankruptcy Code with respect to the DIP Agent, the DIP Lenders, the DIP Collateral,

 the Prepetition Agents, the Prepetition Secured Parties, and the Prepetition Collateral.

           30.   Relief Essential; Best Interest. The relief requested in the DIP Motions (and as provided

 in this Second Interim Order) is necessary, essential, and appropriate for the continued operation of the

 Debtors’ business, the management and preservation of the Debtors’ assets during the Interim Period, and

 to avoid immediate and irreparable harm. It is in the best interest of the Debtors’ estates that the Debtors

 be allowed to establish the DIP Facility contemplated by the DIP Credit Agreement and the other DIP

 Financing Agreements. The Debtors have demonstrated good and sufficient cause for the relief granted

 herein.




                                                      21
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 28 of 347


 B.      Approval of Entry into the DIP Financing Agreements

         31.     The Debtors are expressly and immediately authorized and empowered to execute and

 deliver the DIP Financing Agreements and to incur and to perform the DIP Obligations in accordance with,

 and subject to, the terms of this Second Interim Order and the DIP Financing Agreements, and to execute

 and deliver all instruments, certificates, agreements, and documents that may be required or necessary for

 the performance by the Debtors under the DIP Facility and the creation and perfection of the DIP Liens

 described in and provided for by this Second Interim Order and the DIP Financing Agreements. In

 furtherance of the foregoing, the Debtors are hereby authorized to do and perform all acts, pay the principal,

 interest, fees, expenses, and other amounts described in the DIP Credit Agreement and all other DIP

 Financing Agreements as such become due, including, without limitation, the “Exit Fee” (as defined in the

 DIP Financing Agreements), and, subject to the provisions of Paragraph [67] hereof, the DIP Agent’s and

 DIP Lenders’ reasonable attorneys’, financial advisors’, consultants’, and accountants’ fees and

 disbursements as provided for in the DIP Credit Agreement, which amounts shall not otherwise be subject

 to approval of this Court.

         32.     In order to enable them to continue to operate their businesses during the Interim Period,

 and subject to the terms and conditions of this Second Interim Order, the DIP Credit Agreement, the other

 DIP Financing Agreements, including the Approved Budget (subject to any variances thereto permitted

 under the terms and conditions of the DIP Financing Agreements and this Second Interim Order), during

 the Interim Period the Debtors are hereby authorized under the DIP Facility to borrow an amount up to

 $217 million in accordance with the terms and conditions of the DIP Credit Agreement, of which $75

 million was advanced pursuant to the First Interim Order.

         33.     The advances under the DIP Facility shall be used in each case in a manner consistent with

 the terms and conditions of the DIP Financing Agreements and this Second Interim Order, and in

 accordance with and as may be limited by the Approved Budget (subject to any variances thereto permitted

 under the terms and conditions of the DIP Financing Agreements and this Second Interim Order), solely as

 follows:


                                                      22
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 29 of 347


                 (a)     to pay fees, costs, and expenses as provided in the DIP Financing Agreements,
         including amounts incurred in connection with the preparation, negotiation, execution, and delivery
         of the DIP Credit Agreement and the other DIP Financing Agreements;

                 (b)     for general operating and working capital purposes, for the payment of transaction
         expenses, for the payment of fees, expenses, and costs incurred in connection with the Chapter 11
         Cases, and other proper corporate purposes of the Debtors not otherwise prohibited by the terms
         hereof for working capital, and other lawful corporate purposes of the Debtors;

                  (c)     for making payments in respect of Adequate Protection and other payments, all
         subject to and as provided in this Second Interim Order;

                 (d)      to repay the Prepetition Secured Obligations as provided herein;

                 (e)      to fund the Prepetition Indemnity Account, as provided herein; and

                 (f)      to fund the Carve Out.

         34.     DIP Obligations. The DIP Financing Agreements and this Second Interim Order shall

 constitute and evidence the validity and binding effect of the Debtors’ DIP Obligations (as defined in the

 DIP Financing Agreements), which shall be enforceable against the Debtors, their estates, and any

 successors thereto, including without limitation, any trustee appointed in these Cases, or in any case under

 Chapter 7 of the Bankruptcy Code upon the conversion of any of these Cases, or in any other proceedings

 superseding or related to any of the foregoing (collectively, the “Successor Cases”). Upon entry of this

 Second Interim Order, the DIP Obligations will include all loans, and any other indebtedness or obligations,

 contingent or absolute, including, for the avoidance of doubt, the Enhancement Fee (approval of which is

 subject to entry of the Final Order), which may now or from time to time be owing by any of the Debtors

 to the DIP Agent or any of the DIP Lenders, under the DIP Financing Agreements or this Second Interim

 Order, including, without limitation, all principal, accrued interest, costs, fees, expenses and other amounts

 owing under the DIP Financing Agreements. The Debtors shall be jointly and severally liable for the DIP

 Obligations. The DIP Obligations shall be due and payable, without notice or demand except as provided

 herein. No obligation, payment, transfer, or grant of collateral security hereunder or under the DIP

 Financing Agreements (including any DIP Obligation or DIP Liens (as defined herein)) shall be stayed,

 restrained, voidable, avoidable, or recoverable, under the Bankruptcy Code or under any applicable law

 (including, without limitation, under sections 502(d), 544, and 547 to 550 of the Bankruptcy Code or under


                                                      23
19-36300-cgm         Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                              Pg 30 of 347


 any applicable state Uniform Voidable Transactions Act, Uniform Fraudulent Transfer Act, Uniform

 Fraudulent Conveyance Act, or similar statute or common law), or subject to any avoidance, reduction,

 setoff, recoupment, offset, recharacterization, subordination (whether equitable, contractual, or otherwise),

 counterclaim, cross-claim, defense, or any other challenge under the Bankruptcy Code or any applicable

 law or regulation by any person or entity.

         35.       Pursuant to sections 361, 362, 364(c)(2), 364(c)(3) and 364(d)(1) of the Bankruptcy Code,

 and subject to the limitations set forth below, effective immediately upon the entry of this Second Interim

 Order the DIP Agent is hereby granted the Liens (the “DIP Liens”) (which DIP Liens are subject and

 subordinate to the Carve Out) for the ratable benefit of itself and the DIP Lenders, which DIP Liens

 constitute continuing, valid, binding, enforceable, non-avoidable, and automatically perfected post-petition

 security interests and liens, and except as otherwise expressly provided in this Second Interim Order, upon

 and to all of the following (collectively, the “DIP Collateral”): Liens with the priorities set forth in 11

 U.S.C. § 364(c)(2), (c)(3) , and (d)(1) on all “property of the estate” as defined in section 541 of the

 Bankruptcy Code (including tangible and intangible assets and equity interests of the Borrowers (and any

 guarantors), including all assets constituting Prepetition Collateral), subject only to any Permitted Prior

 Liens and the Carve Out. The DIP Collateral shall exclude (a) leases not subject to a mortgage in favor of

 the Prepetition ABL Agent as of the Petition Date (the “Unencumbered Leases”), (b) payroll, withholding

 tax and other fiduciary accounts and all amounts on deposit therein (in each case limited as provided in the

 Prepetition Financing Documents), (c) claims under chapter 5 of the Bankruptcy Code (“Avoidance

 Actions”), but shall include, subject to entry of a Final Order, proceeds of both the Unencumbered Leases

 and Avoidance Actions, and (d) prior to and including the Indemnity Termination Date, the Prepetition

 Indemnity Account and any funds therein (including the $[750,000] to be funded pursuant to this Second

 Interim Order).

         36.       From and after the Petition Date, the Debtors shall use the proceeds of the extensions of

 credit under the DIP Facility only for the purposes specifically set forth in the DIP Financing Agreements

 and this Second Interim Order, in compliance with and as limited by the Approved Budget (subject to any


                                                      24
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                             Pg 31 of 347


 variances thereto permitted under the terms and conditions of the DIP Financing Agreements and this

 Second Interim Order). The Approved Budget, and any modification to, or amendment or update thereof,

 shall be approved by, and in form and substance satisfactory to, the Debtors and the DIP Agent, each in

 their sole discretion. The Approved Budget shall be updated, modified, or supplemented by the Debtors

 from time to time in accordance with the DIP Credit Agreement (provided that any update, modification or

 supplement shall be approved in writing by, and shall be in form and substance satisfactory to the DIP

 Agent in its sole discretion), and no such updated, modified or supplemented budget shall be effective until

 so approved and once approved shall be deemed the “Approved Budget.” Each budget delivered to the DIP

 Agent shall be accompanied by such supporting documentation as reasonably requested by the DIP Agent

 and shall be prepared in good faith based upon assumptions the Debtors believe to be reasonable. A copy

 of any Approved Budget shall be delivered to counsel for a Committee (if appointed) and the U.S. Trustee

 after (or if) it has been approved by the DIP Agent.

         37.     Subject and subordinate to the Carve Out, all DIP Obligations shall be an allowed

 superpriority administrative expense claim (the “DIP Superpriority Claim” and, together with the DIP

 Liens, collectively, the “DIP Protections”) with priority in the Chapter 11 Cases and any Successor Case(s)

 under sections 364(c)(1), 503(b), and 507(b) of the Bankruptcy Code and otherwise over all administrative

 expense claims and unsecured claims against the Debtors and their estates, now existing or hereafter arising,

 of any kind or nature whatsoever including, without limitation, administrative expenses of the kinds

 specified in, arising, or ordered pursuant to sections 105, 326, 328, 330, 331, 365, 503(a), 503(b), 507(a),

 507(b), 546(c), 546(d), 726, 1113, and 1114 of the Bankruptcy Code, and, upon entry of the Final Order,

 sections 506(c) and 552(b) of the Bankruptcy Code, whether or not such expenses or claims may become

 secured by a judgment Lien or other non-consensual Lien, levy, or attachment.

         38.     Other than the Carve Out, no costs or expenses of administration, including, without

 limitation, professional fees allowed and payable under sections 328, 330, and 331 of the Bankruptcy Code,

 or otherwise, that have been or may be incurred in the Chapter 11 Cases, or in any Successor Case, and no




                                                        25
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                             Pg 32 of 347


 priority claims are, or will be, senior to, prior to, or on a parity with the DIP Protections or the DIP

 Obligations or with any other claims of the DIP Agent and/or DIP Lenders arising hereunder.

          39.    This Second Interim Order shall be sufficient and conclusive evidence of the validity,

 perfection, and priority of the DIP Liens, Adequate Protection Liens, and Prepetition Indemnity Account

 Lien without the necessity of filing or recording any financing statement, deed of trust, mortgage, security

 agreement, notice of Lien or other instrument or document that may otherwise be required under the law of

 any jurisdiction or the taking of any other action (including, for the avoidance of doubt, entering into any

 deposit account control agreement or securities account control agreement) to validate or perfect such DIP

 Liens, Adequate Protection Liens, or Prepetition Indemnity Account Lien, or to entitle the DIP Liens,

 Adequate Protection Liens, or Prepetition Indemnity Account Lien to the priorities granted herein.

          40.    Notwithstanding the foregoing, the DIP Parties and/or the Prepetition Secured Parties, as

 applicable, may, in their respective discretion, file such financing statements, deeds of trust, mortgages,

 security agreements, notices of Liens, and other similar instruments and documents to evidence, confirm,

 validate, or perfect, or to ensure the contemplated priority of, the DIP Liens, the Adequate Protection Liens

 and/or the Prepetition Indemnity Account Lien, and are hereby granted relief from the automatic stay of

 section 362 of the Bankruptcy Code in order to do so, and all such financing statements, deeds of trust,

 mortgages, security agreements, notices of Liens, and other similar instruments and documents shall be

 deemed to have been filed or recorded at the time and on the date of the commencement of the Chapter 11

 Cases.

          41.    The Debtors shall execute and deliver to the DIP Agent and each Prepetition Secured Party,

 as applicable, all such financing statements, deeds of trust, mortgages, security agreements, notices of

 Liens, and other similar instruments and documents as the DIP Agent and/or the applicable Prepetition

 Secured Party may reasonably request to evidence, confirm, validate, or perfect, or to ensure the

 contemplated priority of, the DIP Liens, the Adequate Protection Liens and/or the Prepetition Indemnity

 Account Lien.




                                                      26
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                             Pg 33 of 347


         42.     The DIP Parties and the Prepetition Secured Parties, in their respective discretion, may file

 a photocopy of the entered, docketed version of this Second Interim Order as a financing statement with

 any recording office designated to file financing statements or with any registry of deeds or similar office

 in any jurisdiction in which any of the Debtors has real or personal property, and in such event, the subject

 filing or recording office shall be authorized to file or record such copy of this Second Interim Order.

 Subject to the priorities set forth in this Second Interim Order, the prepetition mortgages granted in favor

 of the Prepetition ABL Agent shall remain in full force and effect in accordance with its/their terms as if

 the same were executed and delivered under this Second Interim Order and thereafter recorded with any

 registry of deeds or similar office in any jurisdiction in which any of the Debtors has real or personal

 property, and each such mortgage (or any mortgage granted to the DIP Agent in respect of the DIP Facility,

 regardless of whether the same is recorded with any applicable registry of deeds or similar office in any

 jurisdiction in which any of the Debtors has real or personal property) shall serve as evidence of validity,

 perfection and contemplated priority of the DIP Liens, the Adequate Protection Liens and/or the Prepetition

 Indemnity Account Lien.

         43.     Subject to the terms of this Second Interim Order (including the subordination provisions

 hereof), the DIP Agent shall, in addition to the rights granted to it under the DIP Financing Agreements,

 succeed to the rights of the Prepetition Agents with respect to all third-party notifications in connection

 with the Prepetition Financing Documents, all prepetition collateral access agreements, and all other

 agreements with third parties (including any agreement with a customs broker, freight forwarder, or credit

 card processor) relating to, or waiving claims against, any Prepetition Collateral, including, without

 limitation, each collateral access agreement duly executed and delivered by any landlord of any Debtor and

 including, for the avoidance of doubt, all deposit account control agreements, securities account control

 agreements, and credit card agreements, provided, that nothing herein shall impair any such rights of the

 Prepetition Agents that may continue to exist, subject to Paragraph 15 of this Second Interim Order.

         44.     The automatic stay imposed under section 362(a) of the Bankruptcy Code is hereby

 modified as necessary to:


                                                      27
19-36300-cgm        Doc 122          Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                                 Pg 34 of 347


                  (a)    permit the Debtors to grant the DIP Liens, the Adequate Protection Liens, and
         Prepetition Indemnity Account Lien, and to incur all liabilities and obligations to the DIP Agent
         and DIP Lenders under the DIP Financing Agreements, the DIP Facility, and this Second Interim
         Order; and

                 (b)    authorize the DIP Agent, the DIP Lenders, and the Prepetition Secured Parties to
         retain and apply payments hereunder as provided by the DIP Financing Agreements and this
         Second Interim Order.

         45.     The DIP Lenders are authorized to provide the Consignment Facility to the Debtors

 pursuant to the terms contained in the DIP Financing Agreements.

 C.      Reservation of Certain Third-Party Rights and Bar of Challenges and Claims

         46.     Nothing in this Second Interim Order, the Prepetition Financing Documents, the DIP Credit

 Agreement, or the other DIP Financing Agreements shall prejudice whatever rights any Committee or any

 other party-in-interest (other than the Debtors) with requisite standing that has been sought and granted by

 this Court, as applicable, may have to bring an adversary proceeding, cause of action, objection, claim,

 defense, or other challenge against any one or more of the Prepetition Secured Parties, the Prepetition

 Secured Debt and/or the Prepetition Liens (collectively, a “Challenge Proceeding”), including, but not

 limited to, any of the following:

                  (a)     in the case of the Prepetition Secured Parties, an objection to or challenge of the
         Debtors’ Stipulations set forth in Paragraphs [II.6.(a) through (i)], including (i) the validity, extent,
         perfection, or priority of the security interests and Prepetition Liens of the Prepetition Agents in
         and to the Prepetition Collateral, or (ii) the validity, allowability, priority, status, or amount of the
         Prepetition Secured Debt; or

                  (b)     a suit against any one or more of the Prepetition Secured Parties in connection with
         or related to the Prepetition Secured Debt and/or the Prepetition Liens, or the actions or inactions
         of the such Prepetition Secured Party(ies) arising out of or related to such Prepetition Secured Debt
         and/or Prepetition Liens;

 provided, however, that any Committee or any other party-in-interest with requisite standing that has been

 sought and granted by this Court, as applicable, must commence a Challenge Proceeding asserting such

 objection or challenge, including, without limitation, any claim against any one or more of the Prepetition

 Agents and/or other Prepetition Secured Parties, as applicable, in the nature of a claim, cause of action,

 setoff, counterclaim, or defense in respect of the Prepetition Secured Debt and/or the Prepetition Liens

 (including, but not limited to, those under sections 506, 544, 547, 548, 549, 550, and/or 552 of the


                                                       28
19-36300-cgm         Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                               Pg 35 of 347


 Bankruptcy Code), by 5:00 p.m. (prevailing Eastern Time) on September 4, 2019 (the “Challenge Period

 Termination Date”). The failure of any Committee or other third party who desires to investigate either (i)

 the validity, extent, perfection, or priority of the security interests and Prepetition Liens in and to the

 Prepetition Collateral, or (ii) the validity, allowability, priority, status, or amount of the Prepetition Secured

 Debt, to make a formal written request to the affected Prepetition Secured Parties for information validating

 such Prepetition Secured Debt and/or Prepetition Liens on or before the date that is ten (10) calendar days

 prior to the Challenge Period Termination Date shall operate as a bar to any motion, application or other

 request by such party(ies) for an extension of the Challenge Period Termination Date.

         47.      Not less than five (5) business days prior to filing a motion seeking standing (a “Challenge

 Standing Motion”) to commence a Challenge Proceeding, a Committee or other third party, as the context

 makes applicable, shall inform the affected Prepetition Agent(s) and/or other Prepetition Secured Party(ies),

 in writing, of its intent to file such standing motion (such writing shall contain a reasonably detailed

 statement of the claims proposed to be asserted in such Challenge Proceeding and the legal/other bases

 supporting such claim(s) in the event standing were to be granted by the Court (“Challenge Statement”)).

 The parties shall thereafter meet and confer for purposes of attempting to resolve any issues/claims asserted

 in the Challenge Statement. In the event a third party, including any Committee, thereafter files a Challenge

 Standing Motion seeking standing to commence a Challenge Proceeding in accordance with the terms of

 this Second Interim Order, any such Challenge Standing Motion shall, at a minimum, include a copy of any

 proposed objection or adversary complaint containing a detailed description of the claims and causes of

 action such party proposes to pursue. The Challenge Period Termination Date shall be tolled for a period

 not to exceed thirty (30) days upon the filing of a Challenge Standing Motion (the “Tolling Period”) by an

 interested party (including any Committee) seeking standing to commence a Challenge Proceeding in

 accordance with the terms of this Second Interim Order); provided, that any such tolling shall be applicable

 solely to the party that files the subject Challenge Standing Motion and solely as to the Challenge

 Proceedings for which standing is sought (as set forth in such Challenge Standing Motion); and provided,

 further, that, unless otherwise ordered by the Court, the granting of any Challenge Standing Motion shall


                                                        29
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                             Pg 36 of 347


 not extend the Challenge Period Termination Date beyond expiration of the Tolling Period. The Challenge

 Period Termination Date may occur as to some, but not all, of the Prepetition Agents and/or other

 Prepetition Secured Parties if a Challenge Proceeding is brought against one or more but not all of the

 Prepetition Agents and/or other Prepetition Secured Parties.

         48.     For the avoidance of doubt, in the event any one or more of the Chapter 11 Cases is

 converted to a case under Chapter 7, or if a Chapter 11 trustee is appointed prior to expiration of the

 Challenge Period, then in either such event and solely as applies to any such trustee the Challenge Period

 shall not expire until sixty (60) days after such trustee’s appointment. In the event that the Committee or

 any other party in interest with requisite standing, as applicable, has commenced a Challenge Proceeding

 prior to the conversion to Chapter 7 or appointment of a Chapter 11 trustee, the trustee shall be entitled to

 assume the prosecution of any pending Challenge Proceeding. In the event that the Committee or any other

 party in interest with requisite standing, as applicable, has commenced a Challenge Proceeding prior to the

 conversion to Chapter 7 or appointment of a Chapter 11 trustee, the trustee shall be entitled to assume the

 prosecution of any pending Challenge Proceeding. Until the later of the Challenge Period Termination

 Date without commencement of a Challenge Proceeding or the entry of a final, non-appealable order or

 judgment on account of any Challenge Proceeding properly commenced before the Challenge Period

 Termination Date, such trustee shall not be bound by the Debtors’ Stipulations in this Second Interim Order.

         49.     Upon the Challenge Period Termination Date with respect to one or more or all of the

 Prepetition Secured Parties, any and all such challenges, claims, and/or objections by any party (including,

 without limitation, any Committee, any chapter 11 or chapter 7 trustee appointed herein or in any Successor

 Case, and any other party-in-interest) shall be deemed to be forever waived and barred with respect to the

 Prepetition Agents and other Prepetition Secured Parties, as applicable, and the Prepetition Secured

 Obligations and Prepetition Liens as to one or more or all of the Prepetition Agents and/or other Prepetition

 Secured Parties, as the case may be, as of the Petition Date, shall be deemed to be an allowed fully secured

 claim within the meaning of section 506 of the Bankruptcy Code for all purposes in connection with the

 Chapter 11 Cases and the Debtors’ Stipulations as to one or more or all of the Prepetition Agents and/or


                                                      30
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                              Pg 37 of 347


 other Prepetition Secured Parties, as the case may be, shall be binding on all creditors, interest holders, and

 parties-in-interest, including any Committee.

         50.      To the extent any such Challenge Proceeding is commenced, or any claim is asserted

 against any one or more of the Prepetition Agents and/or other Prepetition Secured Parties, the affected

 Prepetition Secured Parties, or any of them, as the case may be, shall be entitled to include the costs and

 expenses, including, but not limited to, reasonable and documented attorneys’ fees and disbursements,

 incurred in responding to any inquiry, producing documents, and/or witnesses in response to formal or

 informal discovery requests, or otherwise defending the objection or complaint, as part of the prepetition

 claims and Liens of such Prepetition Secured Party(ies) to the extent permitted pursuant to the applicable

 Prepetition Financing Documents, and subject to the provisions herein, including with respect to the priority

 of such claims and Liens. To the extent any such inquiry or discovery is undertaken or any such objection

 or complaint is filed (or as part of any agreed upon resolution thereof), the affected Prepetition Secured

 Party(ies), or any of them, as the case may be, shall be entitled to include such costs and expenses, including,

 but not limited to, reasonable and documented attorneys’ fees incurred in responding to the inquiry or

 discovery or in defending the objection or complaint, as part of such party’s prepetition claim which shall

 be reimbursed by the Debtors, (x) subject, and subordinate as provided herein, to the Carve Out and the

 indefeasible payment in full in cash of the DIP Obligations, or (y) where applicable, out of the Prepetition

 Indemnity Account or as provided under Paragraph 12 herein for fees and expenses incurred prior to the

 Challenge Period Termination Date, and as part of the Adequate Protection Superpriority Claims. In

 addition to any other provisions in this Second Interim Order, the Prepetition Indemnity Account shall be

 maintained until the final resolution of all such objections or claims that would, if successful, be payable as

 Prepetition Indemnity Obligations, against the affected Prepetition Secured Party(ies). Subject in all

 respects to the Carve Out and prior payment in full in cash of the DIP Obligations, the Debtors shall remain

 liable to the Prepetition Secured Parties, or any of them, as the case may be, for all unpaid Prepetition

 Indemnity Obligations to the extent that the funds in the Prepetition Indemnity Account are insufficient to

 satisfy the Prepetition Indemnity Obligations in full.


                                                       31
19-36300-cgm          Doc 122        Filed 08/14/19 Entered 08/14/19 02:54:38                      Main Document
                                                 Pg 38 of 347


          51.      Notwithstanding anything to the contrary contained in this Second Interim Order, in the

 event there is a timely and successful Challenge Proceeding by any party in interest in accordance with the

 terms hereof, this Court may fashion an appropriate remedy as applicable to the payment of any adequate

 protection or Prepetition Secured Debt consisting of an unsecured claim or other claim or amount not

 allowable under section 502 of the Bankruptcy Code.

          52.      Notwithstanding anything contained in this Second Interim Order or any of the DIP

 Financing Agreements, the Challenge Period Termination Date shall not be modified, amended or extended

 without the prior written consent of the Prepetition Secured Parties, in their sole discretion, and the DIP

 Parties, with such consent of the DIP Parties not to be unreasonably withheld or delayed.

 D.       Carve Out and Payment of Professionals

          53.      Carve Out. As used in this Second Interim Order, the “Carve Out” means the sum of (i) all

 fees required to be paid to the Clerk of the Court and to the Office of the United States Trustee under section

 1930(a) of title 28 of the United States Code plus interest at the statutory rate (without regard to the notice

 set forth in (iii) below); (ii) all reasonable fees and expenses up to $50,000 incurred by a trustee under

 section 726(b) of the Bankruptcy Code (without regard to the notice set forth in (iii) below); (iii) to the

 extent allowed at any time, whether by interim order, procedural order, or otherwise, all unpaid fees and

 expenses (exclusive of any fee which becomes due and payable upon consummation of a transaction) (the

 “Allowed Professional Fees”) 6 incurred by persons or firms retained by the Debtors pursuant to section

 327, 328, or 363 of the Bankruptcy Code (the “Debtor Professionals”) at any time before or on the first

 business day following delivery by the DIP Agent of a Carve Out Trigger Notice (as defined below),

 whether allowed by the Court prior to or after delivery of a Carve Out Trigger Notice; (iv) to the extent

 allowed at any time, whether by interim order, procedural order, or otherwise, all Allowed Professional

 Fees incurred by persons or firms retained by the Committee (the “Committee Professionals” and, together



 6
           Any fee that is or will become due and payable upon the consummation of a transaction shall be payable
 solely from the proceeds received by the Debtors resulting from such transaction, free and clear of the liens of the DIP
 Agent and the DIP Lenders.


                                                           32
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 39 of 347


 with the Debtor Professionals, the “Professional Persons”) up to and as limited by the aggregate Approved

 Budget amounts for each Committee Professional or category of Committee Professional through the date

 of service of said Carve Out Trigger Notice (including partial amounts for any Carve Out Trigger Notice

 given other than at the end of a week, and after giving effect to (x) any payments made to Committee

 Professionals under the Approved Budget pursuant orders of the Court, and (y) all carryforwards and

 carrybacks from prior or subsequent favorable budget variances), and (v) Allowed Professional Fees of

 Professional Persons in an aggregate amount not to exceed $500,000 incurred after the first business day

 following delivery by the DIP Agent of the Carve Out Trigger Notice, to the extent allowed at any time,

 whether by interim order, procedural order, or otherwise (the amounts set forth in this clause (iv) being the

 “Post-Carve Out Trigger Notice Cap”). For purposes of the foregoing, “Carve Out Trigger Notice” shall

 mean a written notice delivered by email (or other electronic means) to the Debtors, their lead restructuring

 counsel, the U.S. Trustee, and counsel to the Creditors’ Committee by the DIP Agent, which notice may be

 delivered following the occurrence and during the continuation of an Event of Default and acceleration of

 the DIP Obligations under the DIP Facility, stating that the Post-Carve Out Trigger Notice Cap has been

 invoked.

         54.     Fee Estimates. Not later than 7:00 p.m. New York time on the third business day of each

 week starting with the first full calendar week following the entry of the First Interim Order, each

 Professional Person shall deliver to the Debtors a statement setting forth a good-faith estimate of the amount

 of fees and expenses (collectively, “Estimated Fees and Expenses”) incurred during the preceding week by

 such Professional Person (through Saturday of such week, the “Calculation Date”), along with a good-faith

 estimate of the cumulative total amount of unreimbursed fees and expenses incurred through the applicable

 Calculation Date and a statement of the amount of such fees and expenses that have been paid to date by

 the Debtors (each such statement, a “Weekly Statement”); provided, that within one business day of the

 occurrence of the Termination Declaration Date (as defined below), each Professional Person shall deliver

 one additional statement (the “Final Statement”) setting forth a good-faith estimate of the amount of fees

 and expenses incurred during the period commencing on the calendar day after the most recent Calculation


                                                      33
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                             Pg 40 of 347


 Date for which a Weekly Statement has been delivered and concluding on the Termination Declaration

 Date. If any Professional Person fails to deliver a Weekly Statement within three calendar days after such

 Weekly Statement is due, such Professional Person’s entitlement (if any) to any funds in the Carve Out

 Reserves (as defined below) with respect to the aggregate unpaid amount of Allowed Professional Fees for

 the applicable period(s) for which such Professional Person failed to deliver a Weekly Statement covering

 such period shall be limited to the aggregate unpaid amount of Allowed Professional Fees included in the

 Approved Budget for such period for such Professional Person; provided, that such Professional Person

 shall be entitled to be paid any unpaid amount of Allowed Professional Fees in excess of Allowed

 Professional Fees included in the Approved Budget for such period for such Professional Person from a

 reserve to be funded by the Debtors from all cash on hand as of such date and any available cash thereafter

 held by any Debtor. The Debtors shall at all times fund and maintain in a segregated account (the “Funded

 Reserve Account”) in trust for the benefit of Professional Persons in an amount (the “Funded Reserve

 Amount”) equal to the sum of (i) the greater of (x) the aggregate unpaid amount of Estimated Fees and

 Expenses included in all Weekly Statements timely received by the Debtors, and (y) the aggregate amount

 of Allowed Professional Fees contemplated to be unpaid in the Approved Budget at the applicable time,

 plus (ii) the Post-Carve Out Trigger Notice Cap, plus (iii) the amounts contemplated under paragraph

 45(a)(i) and 45(a)(ii) above, plus (iv) an amount equal to the amount of Allowed Professional Fees set forth

 in the Approved Budget for the then current week occurring after the most recent Calculation Date and the

 two weeks succeeding such current week. Any and all amounts in the Funded Reserve Account shall not

 be subject to any cash sweep and/or foreclosure provisions in the DIP Financing Agreements and the DIP

 Lenders shall not be entitled to sweep or foreclose on such amounts notwithstanding any provision to the

 contrary in the DIP Financing Agreements. Not later than 7:00 p.m. New York time on the fourth business

 day of each week starting with the first full calendar week following the entry of the First Interim Order,

 the Debtors shall deliver to the DIP Parties a report setting forth the Funded Reserve Amount as of such

 time. Prior to the delivery of the first report setting forth the Carve-Out Reserve Amount, the Debtors shall

 calculate the Funded Reserve Amount by reference to the Approved Budget for subsection (i) of the Funded


                                                      34
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                              Pg 41 of 347


 Reserve Amount. The information supplied by Professional Persons pursuant to this paragraph shall be

 used to determine whether there is compliance with Section 16(T) of the DIP Credit Agreement. Once the

 Funded Reserve Amount is funded into the Funded Reserve Account, the DIP Lenders shall not have any

 further obligations with respect to the payments to Professional Persons relating to such amounts, and

 Professional Persons may only be paid from the Funded Reserve Account. For the avoidance of doubt, the

 Prepetition Secured Parties shall have no obligations with respect to any payments to Professional Persons,

 or to fund the Funded Reserve Amount or any other amounts related to the Carve Out.

         55.      Carve Out Reserves. On the day on which a Carve Out Trigger Notice is given by the DIP

 Agent to the Debtors with a copy to counsel to the Committee (the “Termination Declaration Date”), the

 Carve Out Trigger Notice shall constitute a demand to the Debtors to utilize all cash on hand (including

 any amounts held in the Funded Reserve Account) as of such date and any available cash thereafter held

 by any Debtor to fund a reserve in an amount equal to the then unpaid amounts of the Allowed Professional

 Fees. The Debtors shall deposit and hold such amounts in a segregated account with the DIP Agent in trust

 to pay such then unpaid Allowed Professional Fees (the “Pre-Carve Out Trigger Notice Reserve”) prior to

 any and all other claims. On the Termination Declaration Date, after funding the Pre-Carve Out Trigger

 Notice Reserve, the Debtors shall utilize all remaining cash on hand (including any amounts held in the

 Funded Reserve Account) as of such date and any available cash thereafter held by any Debtor to fund a

 reserve in an amount equal to the Post-Carve Out Trigger Notice Cap (the “Post-Carve Out Trigger Notice

 Reserve” and, together with the Pre-Carve Out Trigger Notice Reserve, the “Carve Out Reserves”) prior to

 any and all other claims. All funds in the Pre-Carve Out Trigger Notice Reserve shall be used first to pay

 the obligations set forth in clauses (i) through (iii) of the definition of Carve Out set forth above (the “Pre-

 Carve Out Amounts”), but not, for the avoidance of doubt, the Post-Carve Out Trigger Notice Cap, until

 paid in full, and then, to the extent the Pre-Carve Out Trigger Notice Reserve has not been reduced to zero,

 to pay the Prepetition Secured Parties in accordance with their rights and priorities as of the Petition Date

 until such obligations have been indefeasibly paid in full, in cash, in which case any such excess shall be

 paid to the DIP Agent for the benefit of the DIP Lenders. All funds in the Post-Carve Out Trigger Notice


                                                       35
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 42 of 347


 Reserve shall be used first to pay the obligations set forth in clause (iv) of the definition of Carve Out set

 forth above (the “Post-Carve Out Amounts”), and then, to the extent the Post-Carve Out Trigger Notice

 Reserve has not been reduced to zero, to pay to the DIP Agent for the benefit of the DIP Lenders in

 accordance with their rights and priorities set forth in this Second Interim Order, until the DIP Obligations

 have been indefeasibly paid in full, in cash, and all Commitments have been terminated, in which case any

 such excess shall be paid to the Prepetition Secured Parties in accordance with their rights and priorities as

 of the Petition Date, until the Prepetition Secured Obligations, if any, have been indefeasibly paid in full in

 cash. Notwithstanding anything to the contrary in this Second Interim Order, if either of the Carve Out

 Reserves is not funded in full in the amounts set forth in this Paragraph 55, then, any excess funds in one

 of the Carve Out Reserves following the payment of the Pre-Carve Out Amounts and Post-Carve Out

 Amounts, respectively, shall be used to fund the other Carve Out Reserve, up to the applicable amount set

 forth in this Paragraph 55, prior to making any payments to the DIP Agent or the Prepetition Secured Parties,

 as applicable. Notwithstanding anything to the contrary in this Second Interim Order, following delivery

 of a Carve Out Trigger Notice, the DIP Agent shall not sweep or foreclose on cash (including cash received

 as a result of the sale or other disposition of any assets) of the Debtors until the Carve Out Reserves have

 been fully funded, but shall have a security interest in any residual interest in the Carve Out Reserves, with

 any excess paid to the DIP Agent for application in accordance with the DIP Financing Agreements until

 the DIP Obligations have been indefeasibly paid in full, in cash, and all DIP Commitments have been

 terminated, and thereafter to the Prepetition Secured Parties until the Prepetition Secured Obligations, if

 any, have been indefeasibly paid in full. Further, notwithstanding anything to the contrary in this Second

 Interim Order, (i) disbursements by the Debtors from the Carve Out Reserves shall not constitute Term

 Loans (as defined in the DIP Credit Agreement) or increase or reduce the DIP Obligations, (ii) the failure

 of the Carve Out Reserves to satisfy in full the Allowed Professional Fees of the Debtor Professionals shall

 not affect the priority of the Carve Out with respect to the Debtor Professionals, and (iii) in no way shall

 the Approved Budget, Carve Out, Post-Carve Out Trigger Notice Cap, Carve Out Reserves, or any of the

 foregoing be construed as a cap or limitation on the amount of the Allowed Professional Fees due and


                                                       36
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                             Pg 43 of 347


 payable by the Debtors. For the avoidance of doubt and notwithstanding anything to the contrary in this

 Second Interim Order, the DIP Financing Agreements, or in any Prepetition Financing Agreement(s), the

 Carve Out with respect to the Debtor Professionals shall be senior to all liens and claims securing the DIP

 Facility, the Adequate Protection Liens, the Prepetition Indemnity Obligations (other than the Prepetition

 Indemnity Account Lien and/or any claims of Prepetition Secured Parties to the Prepetition Indemnity

 Account and/or funds therein), and the Prepetition Secured Parties’ and DIP Lenders’ respective

 superpriority claims, and any and all other forms of adequate protection, liens, or claims securing the DIP

 Obligations and/or Prepetition Secured Obligations (other than the Prepetition Indemnity Account Lien

 and/or any claims of Prepetition Secured Parties to the Prepetition Indemnity Account and/or funds therein).

 The Carve Out with respect to all other Professional Persons, other than Debtor Professionals, shall be

 limited to the Carve Out Reserve.

         56.     Payment of Allowed Professional Fees Prior to the Termination Declaration Date. Any

 payment or reimbursement made prior to the occurrence of the Termination Declaration Date in respect of

 any Allowed Professional Fees shall not reduce the Carve Out.

         57.     No Direct Obligation To Pay Allowed Professional Fees. None of the DIP Agent, DIP

 Lenders, or the Prepetition Secured Parties shall be responsible for the payment or reimbursement of any

 fees or disbursements of any Professional Person incurred in connection with the Chapter 11 Cases or any

 successor cases under any chapter of the Bankruptcy Code. Nothing in this Second Interim Order or

 otherwise shall be construed to obligate the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties,

 in any way, to pay compensation to, or to reimburse expenses of, any Professional Person or to guarantee

 that the Debtors have sufficient funds to pay such compensation or reimbursement.

         58.     Payment of Carve Out On or After the Termination Declaration Date. Any payment or

 reimbursement made on or after the occurrence of the Termination Declaration Date in respect of any

 Allowed Professional Fees shall permanently reduce the Carve Out on a dollar-for-dollar basis. Any

 funding of the Carve Out shall be added to, and made a part of, the DIP Obligations secured by the DIP




                                                     37
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                              Pg 44 of 347


 Collateral and shall be otherwise entitled to the protections granted under this Second Interim Order, the

 DIP Financing Agreements, the Bankruptcy Code, and applicable law.

         59.      Restriction on Use of Funds. Notwithstanding anything herein to the contrary, no proceeds

 of the DIP Facility, DIP Collateral or the Prepetition Indemnity Account (including funds therein) may be

 used by the Debtors, any official committee, or any other person or entity without the consent of the DIP

 Agent and/or the Prepetition Secured Parties in connection with any of the following: (a) the investigation

 (including by way of examinations or discovery proceedings), initiation, assertion, joining, commencement,

 support or prosecution of any claims, causes of action, adversary proceedings, or other litigation against

 any of the DIP Agent, the DIP Lenders, or Prepetition Secured Parties, or any of their respective officers,

 directors, employees, agents, attorneys, consultants, financial advisors, affiliates, assigns, or successors,

 with respect to any transaction, occurrence, omission, action or other matter in any way related to the DIP

 Financing Agreements or the Prepetition Loan Documents (including formal discovery proceedings in

 anticipation thereof), including, without limitation, (i) investigating or challenging the amount, validity,

 extent, perfection, priority, or enforceability of, or asserting any defense, counterclaim, or offset to the DIP

 Obligations, DIP Superpriority Claims or the DIP Liens; (ii) investigating or challenging the amount,

 validity, extent, perfection, priority, or enforceability of, or asserting any defense, counterclaim, or offset

 to the Prepetition Secured Obligations, the Prepetition Indemnity Obligations, Prepetition Liens, Adequate

 Protection Superpriority Claims, Adequate Protection Liens, or the Prepetition Indemnity Account Lien;

 (iii) investigating or asserting any claims or causes of action arising under chapter 5 of the Bankruptcy Code

 or under similar laws of any jurisdiction against any of the Prepetition Secured Parties or the DIP Parties;

 (iv) investigating or asserting any so-called “lender liability” claims and causes of action against any of the

 Prepetition Secured Parties or the DIP Parties; and (v) any action seeking to invalidate, set aside, avoid or

 subordinate, in whole or in part, the Prepetition Secured Obligations, the Prepetition Indemnity Obligations,

 the Prepetition Liens, the Adequate Protection Superpriority Claim, the Adequate Protection Liens, the

 Prepetition Indemnity Account Lien, the DIP Obligations, the DIP Superpriority Claim, and the DIP Liens;

 (b) asserting any claims or causes of action against the DIP Parties or the Prepetition Secured Parties in


                                                       38
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                             Pg 45 of 347


 such capacity, including, without limitation, claims or actions to object to or contest in any manner the DIP

 Parties’ or the Prepetition Secured Parties’ assertion or enforcement of any lien, claim, right or security

 interest or realization upon any Collateral in accordance with the terms and conditions of the DIP Financing

 Agreements, the Prepetition Loan Documents, or this Second Interim Order; (c) seeking to modify any of

 the rights, remedies, priorities, privileges, protections and benefits granted to the DIP Parties or the

 Prepetition Secured Parties hereunder or under the DIP Financing Agreements or Prepetition Loan

 Documents (as applicable), in each of the foregoing cases without such applicable parties’ prior written

 consent; provided, however, that the proceeds of the DIP Facility and DIP Collateral shall be available for

 payment of any fees or expenses incurred by any official committee (if appointed) to investigate, but not

 prosecute, any of the foregoing in an amount not to exceed $25,000.

 E.      Maturity; DIP Order Events of Default; Remedies

         60.      The DIP Facility shall mature (the “DIP Maturity Date”), and the Debtors’ ability to utilize

 cash shall terminate, upon the expiration of five (5) business days’ prior written notice (a “DIP Remedies

 Notice” and the “DIP Remedies Notice Period”) to each of (a) the Debtors, (b) lead restructuring counsel

 to the Debtors, (c) counsel to the Prepetition Agents, (d) counsel for any Committee, (e) counsel to the DIP

 Agent, and (f) the U.S. Trustee, after the occurrence and continuation of any of the following events (each,

 a “DIP Maturity Event”), unless waived by the DIP Agent or cured by the Debtors during the DIP Remedies

 Notice Period:

                  (a)     March 31, 2020;

                  (b)     the date which is 30 days following the date of entry of the Interim Order if the
                          Final Order has not been entered by the Court on or prior to such date;

                  (c)     the failure of the Debtors to adhere to the Approved Budget, including any failure
                          to maintain Excess Availability at the levels required hereunder;

                  (d)     the date on which the DIP Agent accelerates the DIP Obligations outstanding under
                          the terms of the DIP Facility after the occurrence of an Event of Default (as defined
                          in the DIP Credit Agreement and the passage of any applicable cure period) in
                          accordance with the terms of the DIP Credit Agreement;

                  (e)     the occurrence of DIP Order Event of Default (defined below);



                                                      39
19-36300-cgm           Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                             Pg 46 of 347


                 (f)      the consummation of a sale of all or substantially all of the Debtors’ assets;

                 (g)      any stay, reversal, vacatur, rescission or other modification of the terms of this
                          Second Interim Order not consented to by the DIP Parties;

                 (h)      the failure of the Debtors to provide all financial reports as well as any budget
                          variance report required under the DIP Financing Agreements;

                 (i)      the dismissal of any of the Chapter 11 Cases, the conversion of any Chapter 11
                          Case to a case under chapter 7 of the Bankruptcy Code, or the appointment of a
                          chapter 11 trustee with expanded powers in any of the Chapter 11 Cases;

                 (j)      the failure of the Debtors to comply with any of the budget covenants or Milestones
                          as set forth in the DIP Financing Agreements; or

                 (k)      the substantial consummation of a plan of reorganization filed in the Chapter 11
                          Cases that is confirmed pursuant to an order of the Court.

         61.     Immediately upon the occurrence of the DIP Maturity Date, notwithstanding any automatic

 stay otherwise applicable to the DIP Parties pursuant to section 362 of the Bankruptcy Code, and without

 any application, motion, or notice to, hearing before, or order from the Court, but subject to the terms of

 this Second Interim Order, the DIP Parties may exercise their rights and remedies in accordance with this

 Second Interim Order upon the expiration of the DIP Remedies Notice Period following delivery of a DIP

 Remedies Notice, in each case such DIP Remedies Notice being given to each of (i) the Debtors, (ii) counsel

 to the Debtors, (iii) counsel for any Committee, (iv) counsel to the DIP Agent, and (vi) the U.S. Trustee.

         62.     Following the giving of a DIP Remedies Notice, the Debtors and any Committee appointed

 in the Chapter 11 Cases, if any, shall be entitled to an emergency hearing before this Court, with any such

 hearing to be held on not less than two (2) business days’ notice to the Committee and the DIP Agent;

 provided, that if a hearing to consider any relief in connection with the delivery of a DIP Remedies Notice

 or continued use of cash is requested to be heard within such DIP Remedies Notice Period but is scheduled

 for a later date by the Court, the DIP Remedies Notice Period shall be automatically extended to the date

 of such hearing. If (x) the Debtors or any such Committee do not contest the occurrence of a DIP Maturity

 Event and/or the right of the DIP Parties to exercise their remedies, or (y) the Debtors or any such

 Committee do timely contest the occurrence of a DIP Maturity. Event and/or the right of the DIP Parties

 to exercise their remedies, and unless this Court, after notice and hearing prior to the expiry of the DIP


                                                      40
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                              Pg 47 of 347


 Remedies Notice Period stays the enforcement thereof, the automatic stay, solely as to the DIP Parties, shall

 automatically terminate at the end of the DIP Remedies Notice Period.

         63.     Subject to the provisions of Paragraphs [61-62] hereof, upon the expiration of the DIP

 Remedies Notice Period, the DIP Parties are authorized to exercise their remedies and proceed under or

 pursuant to the DIP Financing Agreements; except that with respect to any of the Debtors’ leasehold

 locations, the DIP Parties can only enter upon a leased premises following the DIP Maturity Date in

 accordance with (i) a separate written agreement by and between the DIP Agent and any applicable

 landlord, (ii) pre-existing rights of the DIP Parties and any applicable landlord under applicable non-

 bankruptcy law, (iii) consent of the applicable landlord, or (iv) entry of an order of this Court obtained by

 motion of the DIP Parties on such notice to the landlord, the Debtors, any Committee, and the U.S. Trustee

 as shall be required by this Court.

         64.     Unless and until the DIP Obligations have been irrevocably repaid in full in cash (or other

 arrangements for payment of the DIP Obligations satisfactory to the DIP Agent, in its sole and exclusive

 discretion have been made), and all DIP Commitments have been irrevocably terminated, the protections

 afforded to the DIP Agent and the DIP Lenders pursuant to this Second Interim Order and under the DIP

 Financing Agreements, and any actions taken pursuant thereto, shall survive the entry of any order

 confirming any plan of reorganization or liquidation (a “Plan”) or converting the Chapter 11 Cases into a

 Successor Case, and the DIP Liens and the DIP Superpriority Claim shall continue in the Chapter 11 Cases

 and in any Successor Case, and such DIP Liens and DIP Superpriority Claim shall maintain their respective

 priorities as provided by this Second Interim Order. Unless and until the Indemnity Termination Date has

 occurred, the protections afforded to the Prepetition Secured Parties pursuant to this Second Interim Order

 and under the Prepetition Financing Agreements, and any actions taken pursuant thereto, shall survive the

 entry of any order confirming any plan of reorganization or liquidation (a “Plan”) or converting the Chapter

 11 Cases into a Successor Case, and the Prepetition Indemnity Obligations, the Prepetition Liens, the

 Adequate Protection Liens, the Adequate Protection Superpriority Claims and the Prepetition Indemnity

 Account Lien shall continue in these Chapter 11 Cases and in any Successor Case, and such Prepetition


                                                      41
19-36300-cgm          Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                            Pg 48 of 347


 Indemnity Obligations, Prepetition Liens, Adequate Protection Liens, Adequate Protection Superpriority

 Claims and Prepetition Indemnity Account Lien shall maintain their respective priorities as provided by

 this Second Interim Order.

        65.     Each of the following, unless waived by the DIP Agent or cured by the Debtors, shall

 constitute a “DIP Order Event of Default”:

                (a)      the occurrence of an Event of Default (as defined in the DIP Credit Agreement) in
                         accordance with the DIP Credit Agreement;

                (b)      the failure of the Debtors to obtain entry of the Final Order on or before the date
                         that is thirty (30) days after the Petition Date, unless such date has been extended
                         by consent of the DIP Agent, in its sole and absolute discretion;

                (c)      the failure of the Debtors to perform, in any respect, any of the terms, provisions,
                         conditions, covenants, or obligations under the DIP Credit Agreement (including,
                         without limitation, the Milestones (as defined therein), and after giving effect to
                         any notice or cure periods provided therein) or this Second Interim Order;

                (d)      the filing of a motion by the Debtors seeking dismissal of any of the Chapter 11
                         Cases, the dismissal of any of the Chapter 11 Cases, the filing of a motion by the
                         Debtors seeking to convert any of the Chapter 11 Cases to a case under chapter 7
                         of the Bankruptcy Code, or the conversion of the Chapter 11 Cases to a case under
                         chapter 7 of the Bankruptcy Code, or the appointment of a trustee or examiner with
                         expanded powers in any of the Chapter 11 Cases;

                (e)      termination of the exclusivity period for the Debtors to file a chapter 11 plan in the
                         Chapter 11 Cases;

                (f)      other than as contemplated by this Second Interim Order, entry of an order granting
                         any lien or claim which is senior to or pari passu with the DIP Agent’s lien and
                         claims under the DIP Facility without the prior written consent of the DIP Agent
                         (or the filing of any motion by the Debtors seeking such relief), unless the
                         obligations owing to the DIP Agent and DIP Lenders are indefeasibly paid in full
                         in cash and the DIP Lenders’ commitment to make loans is terminated ;

                (g)      entry of an order confirming (or the filing of any motion or pleading requesting
                         confirmation of) a plan of reorganization or liquidation that does not require
                         indefeasible repayment in full in cash of the DIP Facility as of the effective date
                         of the plan;

                (h)      payment of or granting adequate protection with respect to prepetition debt (other
                         than as set forth in this Second Interim Order or as may be agreed by the DIP
                         Agent);

                (i)      the failure of liens or superpriority claims granted with respect to the DIP Facility
                         to be valid, perfected and enforceable with the priority described herein;




                                                     42
19-36300-cgm           Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                             Pg 49 of 347


                 (j)      the entry of one or more orders of the Court lifting the automatic stay under section
                          362 of the Bankruptcy Code with respect to assets of the Debtors having a value
                          in excess of $500,000 in the aggregate; or

                 (k)      the Interim Order or Final Order, as applicable, shall be amended, modified, stayed
                          or vacated without the written consent of the DIP Agent.

         66.     Upon the service of a DIP Remedies Notice, to the extent the DIP Agent, as and to the

 extent provided for by the DIP Credit Agreement, determines in its sole and absolute discretion to exercise

 its rights and remedies in accordance with this Second Interim Order:

                 (a)      any obligation otherwise imposed on the DIP Lenders to provide any loan or
                          advance to the Debtors pursuant to the DIP Facility shall be suspended, and any
                          loan or advance made thereafter shall be made by the DIP Lenders in their sole and
                          exclusive discretion;

                 (b)      the Debtors shall continue to deliver and cause the delivery of the proceeds of the
                          DIP Collateral to the DIP Agent, as provided in this Second Interim Order and in
                          the DIP Financing Agreements;

                 (c)      the DIP Agent shall continue to apply such proceeds in accordance with the
                          provisions of this Second Interim Order and the DIP Financing Agreements, as
                          applicable; and

                 (d)      the Debtors shall have no right to use any of such proceeds, nor any cash that
                          constitutes DIP Collateral, other than towards the satisfaction of the DIP
                          Obligations and the Carve Out, as provided in the DIP Financing Agreements and
                          this Second Interim Order; provided, however, that during the DIP Remedies
                          Notice Period the Debtors may use cash (excluding any amounts in the Prepetition
                          Indemnity Account) solely to meet accrued but unpaid payroll obligations (other
                          than severance) and trust fund obligations strictly in accordance with the Approved
                          Budget.

                 (e)      [Upon the occurrence of either (a) an Event of Default and, subject to the DIP
                          Remedies Notice Period and other terms of this Second Interim Order, the exercise
                          by the Agent or the DIP Lenders of their rights and remedies under the Financing
                          Orders or the other DIP Documents, or (b) the failure of any Loan Party to comply
                          with the October 24, 2019 Milestone under Section 14(h)(6), each Loan Party shall
                          assist the Agent in effecting a sale or other disposition of the Collateral upon such
                          terms as are designed to maximize the proceeds obtainable from such sale or other
                          disposition, and the Loan Parties shall immediately commence all liquidation
                          processes in the manner contemplated by the Store Closure Motion.]

         67.     Upon expiration of the DIP Remedies Notice Period, the DIP Agent, the DIP Lenders, and

 the Prepetition Secured Parties (subject to the subordination agreement and other limitations contained

 herein) are authorized to exercise their remedies and proceed under or pursuant to the DIP Credit Agreement




                                                      43
19-36300-cgm        Doc 122         Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                                Pg 50 of 347


 or the Prepetition Financing Documents, as applicable; except that, with respect to any of the Debtors’

 leasehold locations, the DIP Agent and/or DIP Lenders can only enter upon a leased premises after

 expiration of the DIP Remedies Notice Period in accordance with (i) the rights of the Prepetition Agents

 where the DIP Agent succeeds to such rights under this Second Interim Order, or (ii) entry of an order of

 this Court obtained by motion of the applicable DIP Agent or DIP Lender on such notice to the landlord as

 shall be required by this Court.

         68.      Nothing included herein shall prejudice, impair or otherwise affect either the DIP Agent’s

 rights to seek any other or supplemental relief from the Court in respect of the Debtors, nor the DIP Lenders’

 rights, as provided herein and in the DIP Financing Agreements, to suspend or terminate the making of

 loans and granting financial accommodations under the DIP Credit Agreement.

         69.      The delay in or the failure of the DIP Agent and/or the Prepetition Secured Parties to seek

 relief or otherwise exercise their rights and remedies shall not constitute a waiver of any of the DIP Agent’s,

 DIP Lenders’ and/or Prepetition Secured Parties’ rights and remedies. Notwithstanding anything herein,

 the entry of this Second Interim Order is without prejudice to, and does not constitute a waiver of, expressly

 or implicitly or otherwise impair the rights and remedies of the DIP Agent, DIP Lenders, or the Prepetition

 Secured Parties under the Bankruptcy Code or under non-bankruptcy law, including, without limitation, the

 rights of the DIP Agent, DIP Lenders, Prepetition Agents, and/or the Prepetition Secured Parties to:

 (i) request conversion of the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, dismissal

 of the Chapter 11 Cases, or the appointment of a trustee in the Chapter 11 Cases; (ii) propose, subject to the

 provisions of section 1121 of the Bankruptcy Code, a Plan; or (iii) subject to section 362 of the Bankruptcy

 Code exercise any of the rights, claims, or privileges (whether legal, equitable, or otherwise) the DIP Agent,

 DIP Lenders, and/or Prepetition Secured Parties may have.

                                      IV.Certain Limiting Provisions

 A.      Section 506(c) Claims and Waiver

         70.      Nothing contained in this Second Interim Order shall be deemed a consent by the DIP

 Agent, the DIP Lenders, or the Prepetition Secured Parties to any charge, Lien, assessment, or claim against


                                                       44
19-36300-cgm         Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 51 of 347


 the DIP Collateral, the DIP Liens, the Prepetition Collateral, the Adequate Protection Liens, Prepetition

 Indemnity Account (and the funds therein), or the Prepetition Indemnity Account Lien under section 506(c)

 of the Bankruptcy Code or otherwise, including for any amounts set forth in the Approved Budget;

 provided, however, that during the Interim Period there shall be no waiver of section 506(c) of the

 Bankruptcy Code.

         71.      As a further condition of the DIP Facility and any obligation of the DIP Lenders to make

 credit extensions pursuant to the DIP Credit Agreement, upon entry of the Final Order, the Debtors (and

 any successors thereto or any representatives thereof, including any trustees appointed in the Chapter 11

 Cases or any Successor Case) shall be deemed to have waived any rights or benefits of section 506(c) of

 the Bankruptcy Code with respect to the DIP Agent, the DIP Lenders, the Prepetition Secured Parties, the

 DIP Collateral, the Prepetition Collateral, and the Prepetition Indemnity Account (and the funds therein).

 B.      Proceeds of Subsequent Financing

         72.      If at any time prior to the irrevocable repayment in full in cash of all DIP Obligations and

 the Prepetition Secured Obligations, and the termination of the DIP Lenders’ obligations to make loans and

 advances under the DIP Facility, the Debtors, any trustee, any examiner with enlarged powers, or any

 responsible officer subsequently appointed, shall obtain credit or incur debt pursuant to sections 364(c)(1)

 or 364(d) of the Bankruptcy Code in violation of the DIP Credit Agreement, then all of the cash proceeds

 derived from such credit or debt shall immediately be turned over first, to the DIP Agent to be applied in

 reduction of the DIP Obligations, and after payment in full of the DIP Obligations, second, to the Prepetition

 Secured Parties to be applied in reduction of the remaining Prepetition Secured Obligations (including any

 accrued Adequate Protection), if any, and third, solely to the extent that the DIP Obligations and the

 Prepetition Secured Obligations (including any accrued Adequate Protection) have been irrevocably paid

 in full, to the Debtors.

 C.      No Priming of DIP Facility

         73.      In entering into the DIP Financing Agreements, each of the Debtors hereby agrees that

 until such time as all DIP Obligations and all Prepetition Secured Obligations have been irrevocably paid


                                                      45
19-36300-cgm        Doc 122        Filed 08/14/19 Entered 08/14/19 02:54:38               Main Document
                                               Pg 52 of 347


 in full in cash (or other arrangements for payment of thereof satisfactory to the DIP Lenders and Prepetition

 Secured Parties, as applicable, in their sole and exclusive discretion, have been made) and the DIP Credit

 Agreement has been terminated in accordance with the terms thereof, the Debtors shall not (unless

 otherwise agreed to in writing by the DIP Agent and the DIP Lenders, each in their sole respective

 discretion) in any way prime or seek to prime the security interests and DIP Liens provided to the DIP

 Agent by offering a subsequent lender or a party-in-interest a superior or pari passu Lien or claim pursuant

 to section 364(d) of the Bankruptcy Code or otherwise. For the avoidance of doubt, nothing contained

 herein shall prejudice the rights of any of the Prepetition Secured Parties to contest the adequacy of any

 adequate protection offered, or to seek any other form of adequate protection, in connection with any such

 priming postpetition financing.

                                     V.Other Rights and Obligations

 A.      Good Faith Under Section 364(e) of the Bankruptcy
         Code; No Modification or Stay of this Second Interim Order

         74.     Notwithstanding any modification, amendment, or vacation of any or all of the provisions

 of this Second Interim Order, any claim or protection granted to the DIP Agent, DIP Lenders and/or the

 Prepetition Secured Parties hereunder arising prior to the effective date of such modification, amendment,

 or vacation of any such claim or protection granted to the DIP Agent, the DIP Lenders, or Prepetition

 Secured Parties shall be governed in all respects by the original provisions of this Second Interim Order,

 and the DIP Agent, the DIP Lenders, and Prepetition Secured Parties shall be entitled to all of the rights,

 remedies, privileges, and benefits, including the DIP Protections and Adequate Protection granted herein,

 with respect to any such claim, including those found under section 364(e) of the Bankruptcy Code.

 B.      Prepetition Secured Parties’, DIP Agent’s, and DIP Lenders’ Expenses

         75.     All reasonable out-of-pocket costs and expenses of the Prepetition Secured Parties, the DIP

 Agent, and the DIP Lenders, including, without limitation, reasonable legal, accounting, collateral

 examination, monitoring and appraisal fees and disbursements, financial advisory fees, fees and expenses

 of other consultants, indemnification and reimbursement obligations with respect to fees and expenses, and



                                                      46
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 53 of 347


 other out of pocket expenses (whether incurred prior to, on or after the Petition Date), whether or not

 contained in the Approved Budget and without limitation with respect to the dollar estimates contained in

 the Approved Budget (provided, however, that such overages shall not weigh against the Debtors in any

 testing related to compliance with the Approved Budget), shall promptly be paid by the Debtors. Payment

 of such fees shall not be subject to allowance by this Court; provided, however, the Debtors, the U.S.

 Trustee, or counsel for any Committee may seek a determination by this Court whether such fees and

 expenses are reasonable in the manner set forth below. Under no circumstances shall professionals for the

 DIP Agent, the DIP Lenders, and/or the other Prepetition Secured Parties be required to comply with the

 Court’s and/or U.S. Trustee’s fee guidelines or file applications or motions with, or obtain approval of, the

 Court for the payment of any of their out-of-pocket costs, fees, expenses, disbursements and other charges;

 provided, however, the DIP Agent, the DIP Lenders, and/or the Prepetition Secured Parties shall provide

 the Debtors, the U.S. Trustee, and any Committee with a copy of the invoice summary, for professional

 fees and expenses incurred during the pendency of the Chapter 11 Cases. Each such invoice summary shall

 not be required to contain time entries, but shall include a general, brief description of the nature of the

 matters for which services were performed, and which may be redacted or modified to the extent necessary

 to delete any information subject to the attorney-client privilege, any information constituting attorney work

 product, or any other confidential information, and the provision of such invoices shall not constitute any

 waiver of the attorney client privilege or of any benefits of the attorney work product doctrine. If the

 Debtors, U.S. Trustee or any Committee object to the reasonableness of the invoice summary submitted by

 the DIP Agent, the DIP Lenders, and/or the Prepetition Secured Parties, and the parties cannot resolve such

 objection within ten (10) days of receipt of such invoice summary, the Debtors, U.S. Trustee or such

 Committee, as the case may be, shall file with the Court and serve on the applicable DIP Agent, DIP Lender,

 or Prepetition Secured Party an objection (a “Fee Objection”) limited to the issue of reasonableness of such

 fees and expenses. The Debtors shall promptly pay the amounts set forth in any submitted invoice summary

 after the expiration of the ten (10) day notice period if no Fee Objection is received in such ten (10) day

 period. If a Fee Objection is timely received, the Debtors shall promptly pay the undisputed amount only


                                                      47
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                             Pg 54 of 347


 of any invoice summary that is the subject of such Fee Objection, and the Court shall have jurisdiction to

 determine the disputed portion of such invoice summary if the parties are unable to resolve the Fee

 Objection. Payments of any amounts set forth in this paragraph are not subject to recharacterization,

 avoidance, subordination or disgorgement. Notwithstanding anything to the contrary contained herein, the

 aggregate amount of reasonable and documented fees and expenses paid to or for the benefit of the

 Prepetition Secured Parties pursuant to Paragraphs 12 and 21 hereof shall not exceed $1.1 million (inclusive

 of the amounts held in the Prepetition Indemnity Account), irrespective of whether there is a Challenge

 Proceeding.

 C.      Binding Effect

         76.     The provisions of this Second Interim Order shall be binding upon and inure to the benefit

 of the DIP Agent, the DIP Lenders, the Prepetition Secured Parties, the Debtors, and their respective

 successors and assigns (including any trustee or other fiduciary hereinafter appointed as a legal

 representative of the Debtors or with respect to the property of the estates of the Debtors), and any

 Committee (subject to the provisions of Paragraphs 46-52 hereof), whether in the Chapter 11 Cases, in any

 Successor Case, or upon dismissal of any such chapter 11 or chapter 7 case.

 D.      No Third Party Rights

         77.     Except as explicitly provided for herein, this Second Interim Order does not create any

 rights for the benefit of any third party, creditor, equity holder, or any direct, indirect or incidental

 beneficiary, other than the Debtors, the DIP Agent, the DIP Lenders, and the Prepetition Secured Parties.

 E.      No Marshaling

         78.     Upon entry of the Final Order, the DIP Agent, the DIP Lenders, and the Prepetition Secured

 Parties shall not be subject to the equitable doctrine of “marshaling” or any other similar doctrine with

 respect to any of the DIP Collateral or Prepetition Collateral, as applicable; provided, that the Prepetition

 Secured Parties hereby waive any such “marshaling” or rights under any other similar doctrine with respect

 to any of the DIP Collateral unless and until the DIP Obligations are indefeasibly paid in full..




                                                      48
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 55 of 347


 F.      Section 552(b) of the Bankruptcy Code

         79.      Upon entry of the Final Order, the Prepetition Secured Parties (and, to the extent applicable,

 the DIP Parties) shall each be entitled to all of the rights and benefits of section 552(b) of the Bankruptcy

 Code, and the Debtors and/or any successors thereto shall not assert that the “equities of the case” exception

 under section 552(b) of the Bankruptcy Code shall apply to the Prepetition Secured Parties (and, to the

 extent applicable, the DIP Parties) with respect to proceeds, product, offspring, or profits of any of the

 Prepetition Collateral or the DIP Collateral.

 G.      Amendments

         80.      The Debtors and the DIP Agent may amend, modify, supplement, or waive any provision

 of the DIP Financing Agreements without further approval of this Court; provided, however, that notice of

 any “material” amendment, modification, supplement, or waiver shall be filed with this Court, and any

 Committee or the U.S. Trustee or the Prepetition Secured Parties each shall have five (5) business days

 from the date of such filing within which to object in writing to such proposed amendment, modification,

 supplement, or waiver; provided, further, that if any Committee or the U.S. Trustee or any Prepetition

 Secured Party timely objects to any material amendment, modification, supplement, or waiver, then such

 amendment, modification, supplement, or waiver shall only be permitted pursuant to an order of this Court

 after notice and a hearing. For purposes of this Paragraph 80, a “material” amendment means: any

 amendment, modification, supplement, or waiver that (i) increases the interest rate (other than as a result of

 the imposition of the Default Rate), (ii) increases the committed amounts under the DIP Credit Agreement,

 (iii) changes the maturity date of the DIP Facility to a date sooner than that which is provided under the

 DIP Credit Agreement and this Second Interim Order as of the date hereof, (iv) amends any Event of Default

 under the DIP Credit Agreement to make same more restrictive than exists as of the date hereof, (v) revises

 any Milestone set forth in the DIP Credit Agreement in a manner that reduces or shortens the time periods

 provided for in the DIP Credit Agreement, or (vi) otherwise modifies any of the DIP Financing Agreements

 in a manner adverse and/or less favorable to the Debtors. All amendments, modifications, supplements, or

 waivers of any of the provisions hereof shall not be effective unless set forth in writing, signed by on behalf


                                                       49
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 56 of 347


 of the Debtors, the DIP Agent and, if required, approved by this Court. Notwithstanding anything in this

 Paragraph 80 to the contrary, the Debtors and the DIP Agent shall not amend, modify, supplement, or waive

 any provision of the DIP Financing Agreements that provides for repayment in full of the Prepetition

 Secured Debt on or before August 15, 2019 at 2:00 pm (New York time).

 H.      Limits on Lender Liability

         81.      Nothing in this Second Interim Order, any of the DIP Financing Agreements, or any other

 documents related thereto shall in any way be construed or interpreted to impose or allow the imposition

 upon the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties of any liability for any claims

 arising from any activities by the Debtors in the operation of their businesses, whether before or after the

 Petition Date, or in connection with the administration of these Chapter 11 Cases. The DIP Agent, the DIP

 Lenders, and the Prepetition Secured Parties shall not, solely by reason of having made, or consented to the

 making of, loans under the DIP Facility, be deemed in control of the operations of the Debtors or to be

 acting as a “responsible person” or “owner or operator” with respect to the operation or management of the

 Debtors (as such terms, or any similar terms, are used in the United States Comprehensive Environmental

 Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., as amended, or any similar federal

 or state statute). Nothing in this Second Interim Order or the DIP Financing Agreements, shall in any way

 be construed or interpreted to impose or allow the imposition upon the DIP Agent, the DIP Lenders, or any

 of the Prepetition Secured Parties of any liability for any claims arising from the prepetition or postpetition

 activities of the Debtors.

 I.      Survival of Interim Order

         82.      The provisions of this Second Interim Order and any actions taken pursuant hereto shall

 survive entry of any order which may be entered:

                  (a)     confirming any Plan in the Chapter 11 Cases,

                  (b)     converting the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code,

                  (c)     dismissing the Chapter 11 Cases,

                  (d)     withdrawing of the reference of the Chapter 11 Cases from this Court, or


                                                       50
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                             Pg 57 of 347


                 (e)      providing for abstention from handling or retaining of jurisdiction of the Chapter
                          11 Cases in this Court.

         83.     The terms and provisions of this Second Interim Order, including any protections granted

 the DIP Parties and the Prepetition Secured Parties and the DIP Protections granted pursuant to this Second

 Interim Order, shall continue in full force and effect notwithstanding the entry of any order described in

 Paragraph [82] hereof, and such DIP Protections and protections for the DIP Parties and the Prepetition

 Secured Parties shall maintain their priority as provided by this Second Interim Order until all of the DIP

 Obligations of the Debtors to the DIP Lenders pursuant to the DIP Credit Agreement have indefeasibly

 been paid in full in cash and discharged (such payment being without prejudice to any terms or provisions

 contained in the DIP Facility which survive such discharge by their terms) and, with respect to any

 protections granted to the Prepetition Secured Parties herein, until the Indemnity Termination Date has

 occurred.

 J.      Inconsistency

         84.     Up to the entry of this Second Interim Order, in the event of any inconsistency between the

 First Interim Order, on the one hand, and the terms and conditions of the DIP Credit Agreement, the DIP

 Financing Agreements, or the other DIP Financing Agreements, on the other hand, the provisions of the

 First Interim Order shall govern and control. Upon the entry of this Second Interim Order, in the event of

 any inconsistency between this Second Interim Order, on the one hand, and the terms and conditions of the

 DIP Credit Agreement, the DIP Financing Agreements, or the other DIP Financing Agreements, on the

 other hand, the provisions of this Second Interim Order shall govern and control.

 K.      Enforceability

         85.     This Second Interim Order shall constitute findings of fact and conclusions of law pursuant

 to Bankruptcy Rule 7052 and shall take effect and be fully enforceable immediately upon entry by the Court

 of this Second Interim Order. To the extent that any finding of fact shall be determined to be a conclusion

 of law, it shall be so deemed and vice versa.




                                                     51
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 58 of 347


 L.      Objections Overruled

         86.     All objections to the DIP Motion to the extent not withdrawn or resolved, are hereby

 overruled.

 M.      Waiver of Any Applicable Stay

         87.     Any applicable stay (including, without limitation, under Bankruptcy Rule 6004(h)) is

 hereby waived and shall not apply to this Second Interim Order.

 N.      Proofs of Claim

         88.     The Prepetition Secured Parties and the DIP Parties will not be required to file proofs of

 claim or any request for payment of an administrative expense in the Chapter 11 Cases or in any Successor

 Case in order to maintain their respective claims for payment of the Prepetition Secured Obligations under

 the Prepetition Financing Documents, for payment and performance of the Adequate Protection, for

 payment of any claim granted in this Second Interim Order and/or the Final Order, and/or for payment of

 the DIP Obligations under the DIP Financing Agreements. The statements of claim in respect of the

 Prepetition Secured Obligations, Adequate Protection, and DIP Obligations set forth in this Second Interim

 Order, together with the evidence accompanying the DIP Motion and presented at the Interim Hearing are

 deemed sufficient to and do constitute proofs of claim (and requests for payment of an administrative

 expense) in respect of such obligations and such secured status. Notwithstanding any order entered by this

 Court in relation to the establishment of a bar date for filing a claim (including without limitation,

 administrative claims) in any of the Chapter 11 Cases or in any Successor Case to the contrary, the

 Prepetition ABL Agent, on behalf and for the benefit of the Prepetition Secured Parties, (i) is hereby

 authorized and entitled, in its sole discretion, but not required, to file (and amend and/or supplement, as it

 sees fit) a single, master consolidated proof of claim in respect of the Prepetition Secured Obligations

 (including, without limitation, in respect of all guarantees by any of the Debtors of such Prepetition Secured

 Obligations), the Adequate Protection, and any claim granted in this Second Interim Order and/or the Final

 Order, in the Debtors’ lead Chapter 11 Case, In re Barneys New York, Inc., et al. (Case No. 19- 36300

 (CGM)), which master proof of claim shall be deemed a valid, timely and properly filed proof of claim


                                                      52
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 59 of 347


 against each applicable Debtor in the Chapter 11 Cases and/or in any Successor Case and (ii) shall not be

 required to file any agreements, documents, or other instruments evidencing such Prepetition Secured Debt,

 Adequate Protection and/or any claim granted in this Second Interim Order and/or the Final Order with

 such master proof of claim. Any master proof of claim filed by the Prepetition ABL Agent shall be deemed

 to be in addition to, and not in lieu of, any other proof of claim that may be filed by any of the other

 Prepetition Secured Parties at such party’s election; provided that no such Prepetition Secured Party is

 required to file any such proof of claim. Notwithstanding anything to the contrary herein, the Debtors

 reserve the right to estimate or object to the quantum of any contingent, unliquidated Prepetition Secured

 Obligation, including the Prepetition Indemnity Obligations (if any), or Adequate Protection.

 O.      Provisions Regarding Certain Leases

         89.      With respect to those certain real property leases related to the Madison Avenue and

 Beverly Hills store locations, the Debtors shall either (x) assume both of the leases or (y) reject both of the

 leases contemporaneously, as the case may be.

 P.      Headings

         90.      The headings in this Second Interim Order are for purposes of reference only and shall not

 limit or otherwise affect the meaning of this Second Interim Order.

 Q.      Retention of Jurisdiction

         91.      This Court shall retain exclusive jurisdiction to hear and determine all matters arising from

 or related to the implementation, interpretation, and enforcement of this Second Interim Order.

                                             VI.Final Hearing

         92.      The Final Hearing on the DIP Motion shall be held before this Court on September 4, 2019,

 at 10:30 a.m. (prevailing Eastern time) before the Honorable Cecelia G. Morris United States Bankruptcy

 Judge, at the United States Bankruptcy Court, Southern District of New York, located at 355 Main Street,

 Poughkeepsie, NY 12601.

         93.      The Debtors shall, within three (3) business days of the entry of this Second Interim Order,

 serve a copy of the Interim Order and a notice of the Final Hearing to consider entry of the Final Order


                                                       53
19-36300-cgm        Doc 122        Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                               Pg 60 of 347


 upon: (A) the U.S. Trustee, 11A Clinton Avenue, Room 620, Albany, New York 12207 (Attn: Alicia

 Leonhard, Esq.); (B) counsel to the Prepetition ABL Agent, Riemer & Braunstein LLP (Attn: Donald

 Rothman, Esq. and Steven E. Fox, Esq.), Times Square Tower, Seven Times Square, Suite 2506, New

 York, NY 10036 (Email: drothman@riemerlaw.com; and sfox@riemerlaw.com); (C) counsel to the

 Prepetition Term Agent, Choate, Hall & Stewart LLP, Two International Place, Boston, MA 02110 (Attn:

 Kevin J. Simard, Esq. and Mark D. Silva, Esq.) (Email: ksimard@chaote.com and msilva@choate.com);

 (D) counsel to TPG Specialty Lending, Inc., Schulte Roth & Zabel, 919 Third Avenue, New York, NY

 10022 (Attn: Adam Harris, Esq., Kristine Manoukian, Esq. and Kelly V. Knight, Esq.) (Email:

 adam.harris@srz.com, Kristine.manoukian@srz.com, and kelly.knight@srz.com); (E) counsel to the DIP

 Agent and the DIP Lenders, Jones Day, 250 Vesey Street, New York, New York 10281, Attn: Sidney P.

 Levinson,     Michael     Schneidereit,    and    Jeremy     Evans     (Email:    slevinson@jonesday.com,

 mschneidereit@jonesday.com, jdevans@jonesday.com); (F) holders of the thirty (30) largest unsecured

 claims on a consolidated basis against the Debtors; (G) any and all parties known to the Debtors to assert a

 lien or security interest in any of the Prepetition Collateral and/or DIP Collateral, including, without

 limitation, any party that holds an asserted Permitted Prior Lien; (H) the Internal Revenue Service; (I) all

 appropriate state taxing authorities; (J) all landlords, owners, and/or operators of premises at which any of

 the Debtors’ operate their businesses; and (K) any other party that files a request for notices with the Court

 as of the date of such service.

         94.      If no objections to the relief sought in the DIP Motion are filed and served in accordance

 with this Second Interim Order, no Final Hearing shall be held, and a separate Final Order may be presented

 jointly by the Debtors and by the DIP Agent and entered by this Court upon certification of counsel by the

 Debtors.

         95.      Any party in interest objecting to the relief sought in the DIP Motion shall submit any such

 objection in writing and file same with this Court and serve such objection so as to be received no later than

 August 28, 2019 at 4:00 p.m. (ET) on the following parties: (A) the U.S. Trustee, 11A Clinton Avenue,

 Room 620, Albany, New York 12207 (Attn: Alicia Leonhard, Esq.); (B) counsel to the Prepetition ABL


                                                      54
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 61 of 347


 Agent, Riemer & Braunstein LLP (Attn: Donald Rothman, Esq. and Steven E. Fox, Esq.), Times Square

 Tower, Seven Times Square, Suite 2506, New York, NY 10036 (Email: drothman@riemerlaw.com;

 sfox@riemerlaw.com); (C) counsel to the Prepetition Term Agent, Choate, Hall & Stewart LLP, Two

 International Place, Boston, MA 02110 (Attn: Kevin J. Simard, Esq. and Mark D. Silva, Esq.) (Email:

 ksimard@chaote.com and msilva@choate.com); (D) counsel to TPG Specialty Lending, Inc., Schulte Roth

 & Zabel, 919 Third Avenue, New York, NY 10022 (Attn: Adam Harris, Esq., Kristine Manoukian, Esq.,

 and Kelly V. Knight, Esq.) (Email: adam.harris@srz.com, Kristine.manoukian@srz.com and

 kelly.knight@srz.com); (E) counsel to the DIP Agent and the DIP Lenders, Jones Day, 250 Vesey Street,

 New York, New York 10281, Attn: Sidney P. Levinson, Michael Schneidereit, and Jeremy Evans (Email:

 slevinson@jonesday.com, mschneidereit@jonesday.com, jdevans@jonesday.com); and (F) proposed

 counsel to the Debtors, Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022, Attn:

 Edward O. Sassower, P.C., Joshua A. Sussberg, P.C., and Gene Goldmintz, and Kirkland & Ellis LLP, 300

 North LaSalle Street, Chicago, IL 60654, Attn: Chad J. Husnick, P.C., and W. Benjamin Winger.

 Dated: _______ __, 2019

                                               ____________________________________
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  55
19-36300-cgm            Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38   Main Document
                                              Pg 62 of 347



                                             Exhibit “1”

                                          Approved Budget

                                            [TO COME]




  DOC ID - 32392556.5
19-36300-cgm   Doc 122    Filed 08/14/19 Entered 08/14/19 02:54:38   Main Document
                                      Pg 63 of 347


                                      EXHIBIT B

                         Redline to the Initial Interim DIP Order




                                            7
19-36300-cgm           Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38 Main Document
                                              Pg 64 of 347
     Important Note: This proposed form of order remains subject to ongoing review and revision
      by and among the Debtors, the DIP Parties, and the Prepetition Secured Parties. The parties
       continue to work in good faith. Each such parties’ respective rights are expressly reserved.


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------x
                                                                     :    Chapter 11
 In re:                                                              :    Case No. 19-36300 (CGM)
                                                                     :
 BARNEY’S NEW YORK, INC., et al.,                                     :   Jointly Administered
                                                                     :
               Debtors.                                              :
                                                                     :    Ref. Docket No. [__]49
 --------------------------------------------------------------------x

           SECOND INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, 364,
      AND 507 AND FED. R. BANKR. P. 2002, 4001 AND 9014 (I) AUTHORIZING 2002, 4001 AND
      9014 (I) AUTHORIZING DEBTORS AND DEBTORS IN POSSESSION TO OBTAIN POST-
       PETITION FINANCING, (II) GRANTING LIENS AND SUPER-PRIORITY CLAIMS, (III)
     AUTHORIZING PAYMENT OF PREPETITION SECURED OBLIGATIONS, (IV) GRANTING
     ADEQUATE PROTECTION TO PREPETITION SECURED PARTIES, (V) MODIFYING THE
        AUTOMATIC STAY, (VI) SCHEDULING A FINAL HEARING, AND (VII) GRANTING
                                     RELATED RELIEF
                 DEBTORS AND DEBTORS IN POSSESSION TO OBTAIN JUNIOR
                     LIEN POST-PETITION FINANCING, (II) AUTHORIZING
                USE OF CASH COLLATERAL, (III) GRANTING LIENS AND SUPER-
                PRIORITY CLAIMS, (IV) GRANTING ADEQUATE PROTECTION TO
         PREPETITION SECURED PARTIES, (V) MODIFYING THE AUTOMATIC STAY,
        (VI) SCHEDULING A FINAL HEARING, AND (VII) GRANTING RELATED RELIEF

           Upon the DIP Motion (and the “Amended DIP Motion (collectively, the “DIP Motions”) 1 of

 BARNEY’S, INC., on behalf of itself and its affiliated debtors and debtors-in-possession in the above-

 captioned cases (collectively, the “Debtors”), pursuant to sections 105, 361, 362, 363, 364, and 507 of Title

 11, United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and in accordance with Rules

 2002, 4001 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule

 4001-2 of the Local Rules for the United States Bankruptcy Court for the Southern District of New York

 (the “Local Rules”), filed in the United States Bankruptcy Court for the Southern District of New York (this

 “Court”), in these chapter 11 cases (the “Chapter 11 Cases”), for entry of interim and final orders granting

 the following relief:


 1
       Capitalized terms used but not otherwise defined herein have the meaning given to them in the DIP Credit
       Agreement (defined below).
19-36300-cgm         Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                               Pg 65 of 347


         (I)      DIP Financing

                  (A)      Authorizing the Debtors to obtain up to $75217 million in post-petition financing
                           (the “DIP Facility”) pursuant to (and in accordance with the terms of) that certain
                           Debtor-In-Possession Secured Multi-Draw Term Promissory Note (as may be
                           amended, modified, or supplemented and in effect from time-to-time, the “DIP
                           Credit Agreement”), substantially in the form as filed with the Court, by and
                           among (x) Barney’s Inc., as borrower (the “Borrower”), (y) the financial
                           institutions that are or may from time to time become parties thereto (together with
                           their respective successors and assigns, the “DIP Lenders”), and (z) GACP
                           Finance Co., LLC, as administrative agent (in such capacity, “DIP Agent,” and
                           together with the DIP Lenders, the “DIP Parties”):

                           (i)     to pay fees, costs, and expenses as provided in the DIP Financing
                                   Agreements, including amounts incurred in connection with the
                                   preparation, negotiation, execution, and delivery of the DIP Credit
                                   Agreement and the other DIP Financing Agreements;

                           (ii)    to repay $50 millionall of the Prepetition ABLSecured Debt in cash in full,
                                   including interest and fees (including any prepayment and/or early
                                   termination fees), as set forth in clause (I)(D) below;

                           (iii)   for general operating and working capital purposes, for the payment of
                                   transaction expenses, for the payment of fees, expenses, and costs incurred
                                   in connection with the Chapter 11 Cases, and other proper corporate
                                   purposes of the Debtors not otherwise prohibited by the terms hereof for
                                   working capital, and other lawful corporate purposes of the Debtors;

                           (iv)    for making adequate protection payments and other payments as provided
                                   in this Order (this “Second Interim Order”) (and upon its entry, the Final
                                   Order (defined below)); and

                           (v)     to fund the Carve Out (as defined below)

                           in each case in accordance with the Approved Budget (defined below) and the
                           terms of this Second Interim Order.

                  (B)      Authorizing the Borrower to enter into the DIP Credit Agreement and for the
                           Borrower and the other Debtors to enter into all other agreements, documents,
                           notes, certificates, and instruments executed and/or delivered with, to, or in favor
                           of the DIP Agent and/or the DIP Lenders, including, without limitation, security
                           agreements, pledge agreements, notes, guaranties, mortgages, and Uniform
                           Commercial Code (“UCC”) financing statements, and all other related agreements,
                           documents, notes, certificates, and instruments to be executed, delivered, and/or
                           ratified by the Debtors in connection therewith or related thereto (collectively, as
                           may be amended, modified, or supplemented and in effect from time to time, and
                           together with the DIP Credit Agreement, the “DIP Financing Agreements”);2


 2
          For the avoidance of doubt, “DIP Financing Agreements” shall not include this Second Interim Order or
 any other postpetition financing or cash collateral order.


                                                         2
19-36300-cgm          Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                      Main Document
                                                Pg 66 of 347


                   (C)      Authorization of the Debtors to grant security interests, liens, and superpriority
                            claims (including, as applicable, superpriority administrative claims pursuant to
                            section 364(c)(1) of the Bankruptcy Code, and liens pursuant to sections
                            364(c)(2)), 364(c)(3), and 364(c)(3d)(1) of the Bankruptcy Code), solely to the
                            extent set forth in this Second Interim Order, to the DIP Agent, for the benefit of
                            itself and the DIP Lenders, and related protections to secure all obligations of the
                            Debtors under and with respect to the DIP Facility in the order of priority and as
                            provided in this Second Interim Order; and

          (II)     Interim Use of Cash Collateral – Authorizing the Debtors to (i) use Cash Collateral
                   (defined below) pursuant to sections 361, 362 and 363 of the Bankruptcy Code, in
                   accordance with the Approved Budget (defined below), including to fund the Prepetition
                   Indemnity Account (defined below) and for the purposes set forth in Paragraphs I(A)(i)-
                   (iv) above; and (ii) provide adequate protection to Prepetition Secured Parties (defined
                   below) for their respective interests in the Prepetition Collateral (defined below), including
                   Cash Collateral, to the extent of any Diminution in Value (defined below), on the terms set
                   forth in this Interim Order;

                   (A)      (x) Authorization for the Debtors to immediately use proceeds of the DIP Facility
                            to, upon entry of this Second Interim Order and by no later than 2:00 p.m. (New
                            York time) on August 15, 2019, (i) repay all of the Prepetition Secured Debt
                            (defined below) in cash in full, including interest and fees (including any
                            prepayment and/or early termination fees) through the date of repayment (at the
                            default contract rate) as set forth in that certain Payoff Letter, by and between the
                            Debtors and the Prepetition Secured Parties (defined below) (the “Payoff Letter”),
                            which repayment shall be indefeasible upon the occurrence of the Indemnity
                            Termination Date3 and (y) approval of the form and substance of, and authorization
                            for the Debtors to execute and perform under, the Payoff Letter;

                   (B)      (x) Up to and including the Indemnity Termination Date, the granting of adequate
                            protection and Prepetition Indemnity Account Lien (as defined below), to the
                            Prepetition Secured Parties under or in connection with the Prepetition Financing
                            Documents, and (y) authorizing the Debtors to fund the Prepetition Indemnity
                            Account (defined below); and

          (III)    Modifying the Automatic Stay – Modifying the automatic stay imposed by section 362
                   of the Bankruptcy Code to the extent necessary to implement and effectuate the terms and
                   provisions of the DIP Financing Agreements and this Second Interim Order;



 3
           “Indemnity Termination Date” means [the date of indefeasible payment in full in cash of the Prepetition
 Secured Debt, including interest and fees through the date of repayment, which shall be deemed to have occurred]
 (i) on the Challenge Period Termination Date (defined below), if no Challenge Proceeding has timely and properly
 been commenced in accordance with Paragraphs 46-52 hereof with respect to the Prepetition Secured Debt or against
 the Prepetition Secured Parties prior to the Challenge Period Termination Date or (ii) if a Challenge Proceeding is
 timely and properly commenced in accordance with Paragraphs 46-52 hereof with respect to the Prepetition Secured
 Debt or against the Prepetition Secured Parties prior to the Challenge Period Termination Date, on the date of any
 dismissal with prejudice, withdrawal with prejudice, or entry of final judgement or final order in connection with such
 Challenge Proceeding and (iii) in the case of either (i) or (ii), upon payment in full of any Prepetition Indemnity
 Obligations [then liquidated and due].



                                                           3
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                            Pg 67 of 347


         (IV)    Waiving Any Applicable Stay – Waiving any applicable stay (including under
                 Bankruptcy Rule 6004) and provision for immediate effectiveness of this Second Interim
                 Order;

         (V)     Waiving the Provisions of Sections 506(c) and 552(b) of the Bankruptcy Code – Upon
                 entry of the Final Order (as defined below), granting the DIP Agent, the DIP LendersParties
                 and the Prepetition Secured Parties, as applicable, a waiver of the “equities of the case”
                 exception under section 552(b) of the Bankruptcy Code and of the provisions of section
                 506(c) of the Bankruptcy Code; and

         (VI)    Final Hearing – Scheduling a final hearing (the “Final Hearing”) to consider entry of an
                 order (the “Final Order”) granting the relief requested in the DIP Motions on a final basis
                 and approving the form of notice with respect to the Final Hearing.

 and upon the Declaration of Mohsin Y. Meghji, Chief Restructuring Officer of Barneys New York, Inc., in

 Support of Debtors’ Chapter 11 Petitions and First Day Motions (the “First Day Declaration”) and the

 Declaration of Saul Burian in Support of the Debtors’ Motion For Entry of Interim and Final Orders

 (A) Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing the Debtors to Use Cash

 Collateral, (C) Granting Liens and Providing Superpriority Administrative Expense Status, (D) Granting

 Adequate Protection to the Prepetition Lenders, (E) Modifying the Automatic Stay, (F) Scheduling a Final

 Hearing, and (G) Granting Related Relief (the “Burian Declaration”), each of which was filed

 contemporaneously with the DIP Motion; and this Court having reviewed the DIP Motion and held a

 hearing with respect to the DIP Motion on August 6, 2019 (the “First Interim Hearing”) and another

 hearing with respect to the Amended DIP Motion on August 14, 2019 (the “Second Interim Hearing” and,

 together with the First Interim Hearing, the “Interim Hearings”); and upon the DIP Motions, the First Day

 Declaration, the Burian Declaration, any other declarations filed in support of the DIP Motions and the

 record of the Interim Hearing;Hearings; and upon the entry of the Interim Order Pursuant to 11 U.S.C. §§

 105, 361, 362, 363, 364, and 507, and Fed. R. Bankr. P. 2002, 4001, and 9014 (I) Authorizing the Debtors

 and Debtors in Possession to Obtain Junior Lien Post-Petition Financing, (II) Authorizing the Use of Cash

 Collateral, (III) Granting Liens and Super-Priority Claims, (IV) Granting Adequate Protection to

 Prepetition Secured Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII)

 Granting Related Relief [Docket No. 49] (the “First Interim Order”); and all objections, if any, to the




                                                     4
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                              Pg 68 of 347


 entry of this Second Interim Order having been withdrawn, resolved, or overruled by this Court; and after

 due deliberation and consideration, and for good and sufficient cause appearing therefor:

     THIS COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND
 CONCLUSIONS OF LAW:

                                    I.       Procedural Findings of Fact

         1.       Petition Date. On August 56, 2019 (the “Petition Date”), each of the Debtors filed a

 voluntary petition with this Court for relief under chapter 11 of the Bankruptcy Code. The Debtors continue

 to operate their business and manage their properties as debtors in possession pursuant to sections 1107 and

 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in the Chapter 11 Cases.

         2.       Jurisdiction and Venue. This Court has jurisdiction over this matter pursuant to 28 U.S.C.

 §§ 157(b) and 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a “core”

 proceeding pursuant to 28 U.S.C. § 157(b).

         3.       Statutory Predicates. The statutory bases for the relief sought herein are sections 105,

 361, 362, 363, 364, 503, 506, 507 and 552 of the Bankruptcy Code and Bankruptcy Rules 2002, 4001, and

 9014 and Local Rule 4001-2.

         4.       Committee Formation. As of the date hereof, no statutory committee (a “Committee”)

 of unsecured creditors, equity interest holders, or other parties-in-interest has been appointed in the Chapter

 11 Cases.

         5.       Notice. The Second Interim Hearing is being held pursuant to the authorization of

 Bankruptcy Rule 2002, 4001(b), (c), and (d) and Rule 9014. Notice of the Second Interim Hearing and the

 emergency relief requested in the Amended DIP Motion has been provided by the Debtors to certain parties-

 in-interest, including: (ia) the Office of the United States Trustee (the “U.S. Trustee”); (iib) those creditors

 holding the thirty (30) largest unsecured claims against the Debtors’ estates, on a consolidated basis; (iiic)

 counsel to the DIP Agent and counsel to the Prepetition Agents; and (ivd) all other secured creditors of

 record, and no other or further notice need be given.




                                                         5
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                             Pg 69 of 347


                          II.     Debtors’ Acknowledgements and Agreements

         6.      Subject in all respects to the rights of a Committee and other parties-in-interest (other than

 the Debtors) and to the extent as set forth in Paragraphs 39-4346-52 hereof, each of the Debtors admits,

 stipulates, acknowledges, and agrees (collectively, Paragraphs III.6(1) through (9) hereof shall be referred

 to herein as the “Debtors’ Stipulations”) that:

                  (a)     Prepetition Financing Documents. Prior to the commencement of the Chapter 11
         Cases, the Debtors were parties to (A) that certain Amended and Restated Revolving Credit and
         Term Loan Facility Agreement, first dated as of June 5, 2012 (as amended, modified, or
         supplemented and in effect from time-to-time, the “Prepetition Credit Agreement”), by and among
         (1) the Debtors that comprised the “Loan Parties” thereunder, (2) WELLS FARGO BANK,
         NATIONAL ASSOCIATION, as administrative agent (in such capacity, the “Prepetition ABL
         Agent”), and (3) the other lenders party to the Revolving Facility (as defined in the Prepetition
         Credit Agreement) from time to time (collectively, the “Prepetition ABL Lenders”), and (B)
         WELLS FARGO BANK, NATIONAL ASSOCIATION, as term loan agent (in such capacity, the
         “Prepetition Term Agent”;;” and together with the Prepetition ABL Agent, the “Prepetition
         Agents”) under the Prepetition Credit Agreement, for itself and on behalf of the term loan lenders
         who have prepetition Term Loans (collectively, the “Prepetition Term Lenders”;;” and together
         with the Prepetition ABL Lenders and Prepetition Agents, the “Prepetition Secured Parties”); and
         (C) all other agreements, documents, notes, certificates, and instruments executed and/or delivered
         with, to, or in favor of Prepetition Secured Parties, including, without limitation, control
         agreements, mortgages, security agreements, guaranties, and UCC financing statements, and all
         other related agreements, documents, notes, certificates, and instruments executed and/or delivered
         in connection therewith or related thereto, including, without limitation, that certain WellsOne®
         Commercial Card Agreement, dated April 10, 2013 (the “PCard Agreement”) (each as amended,
         modified or supplemented and in effect, collectively, the “Prepetition Financing Documents”).

                 (b)      Prepetition Secured Debt Amount.

                       (i)       As of the Petition Date, the Debtors were liable to the Prepetition ABL
                 Agent and Prepetition ABL Lenders under the Prepetition Financing Documents, on
                 account of “Revolving Loans” in the approximate aggregate principal amount of
                 $121,307,911.10, plus letters of credit in the approximate stated amount of not less than
                 $20,571,590.02, plus interest accrued and accruing at the default rate, costs, expenses, fees
                 (including attorneys’ fees and legal expenses), other charges and other obligations,
                 including, without limitation, on account of cash management, credit card, amounts due
                 under the PCard Agreement, depository, leasing, hedging and other banking or financial
                 services secured by the Prepetition Financing Documents (collectively the “Prepetition
                 ABL Debt”); and

                      (ii)        As of the Petition Date, the Debtors were liable to the Prepetition Term
                 Agent and Prepetition Term Lenders under the Prepetition Financing Documents, on
                 account of “Term Loans” in the approximate aggregate principal amount of
                 $50,212,500.00, plus interest accrued and accruing at the default rate, costs, expenses, fees
                 (including attorneys’ fees and legal expenses), other charges and other obligations secured
                 by the Prepetition Financing Documents (collectively the “Prepetition Term Debt”; and
                 together with the Prepetition ABL Debt, the “Prepetition Secured Debt” and, together with


                                                      6
19-36300-cgm     Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                          Pg 70 of 347


               any other obligations arising under, based upon, in connection with or related to the
               Prepetition Financing Documents, the “Prepetition Secured Obligations”).

               (c)     Prepetition Collateral. To secure the Prepetition Secured Debt (including, without
      limitation, amounts due and owing under the PCard Agreement), each of the Debtors granted
      continuing security interests and Liens (collectively, the “Prepetition Liens”) to the Prepetition
      ABL Agent, for the benefit of itself and the other Prepetition Secured Parties, upon the “Collateral”
      (as defined in that certain Amended and Restated Pledge And Security Agreement
      (ABL) dated as of June 5, 2012 (as amended, modified, or supplemented and in effect from time-
      to-time, the “Prepetition Security Agreement”), comprising substantially all of its/their assets and
      property (collectively, the “Prepetition Collateral”). As of the Petition Date, the value of the
      Prepetition Collateral exceeded the aggregate amount of Prepetition Secured Debt, and the
      Prepetition Secured Debt constitutes allowed secured claims pursuant to section 506 of the
      Bankruptcy Code.

                (d)     Prepetition Lien Priority. TheAs of the Petition Date, the Prepetition Liens of the
      Prepetition Secured Parties had and continue to have priority over all other Liens except (x) valid,
      enforceable, non-avoidable and perfected Liens in existence on the Petition Date that, after giving
      effect to any intercreditor or subordination agreement (if any), including this Second Interim Order,
      are senior in priority to the Prepetition Liens, and (y) valid, enforceable and non-avoidable Liens
      in existence on the Petition Date that are perfected subsequent to the Petition Date as permitted by
      section 546(b) of the Bankruptcy Code and after giving effect to any intercreditor or subordination
      agreement (if any), are senior in priority to the Prepetition Liens (collectively, the “Permitted Prior
      Liens”); provided, however, that any right or alleged right of a seller of goods to reclaim such goods
      under section 546(c) of the Bankruptcy Code is not a Permitted Prior Lien and such reclamation
      right is expressly subject to the Prepetition Liens, the Adequate Protection Liens and the DIP Liens.

               (e)     As of the Petition Date,

                               (i)      the Prepetition Liens arewere and continue to be valid, binding,
                       enforceable, and perfected first-priority Liens, subject only to any Permitted Prior
                       Liens, and are not subject to avoidance, recharacterization, or subordination
                       pursuant to the Bankruptcy Code or applicable non-bankruptcy law,

                                (ii)     (a) the Prepetition Secured Debt constitutesObligations constitute
                       legal, valid, and binding obligations of the “Loan Parties” thereunder, enforceable
                       in accordance with the terms of the Prepetition Financing Documents (other than
                       in respect of the stay of enforcement arising from Section 362 of the Bankruptcy
                       Code), (b) no offsets, defenses, or counterclaims to any of the Prepetition Secured
                       Debt exists, and (c) no portion of the Prepetition Secured Debt is subject to
                       avoidance, recharacterization, or subordination pursuant to the Bankruptcy Code
                       or applicable non-bankruptcy law,

                                (iii)   the Debtors have no valid claims (as such term is defined in
                       section 101(5) of the Bankruptcy Code) or causes of action against the Prepetition
                       Agents or any other Prepetition Secured Party with respect to the Prepetition
                       Financing Documents or otherwise, whether arising at law or at equity, including,
                       without limitation, any recharacterization, subordination, disallowance, avoidance
                       or other claims arising under or pursuant to sections 105, 510, 541 or 542 through
                       553, inclusive, of the Bankruptcy Code,




                                                    7
19-36300-cgm     Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                           Pg 71 of 347


                               (iv)     the Prepetition Secured Debt constitutes an allowed secured
                       claim(s);

                                (v)      the Debtors acknowledge and stipulate that they have been and are
                       in default of their obligations under the Prepetition Financing Documents and that,
                       as of the Petition Date, the Prepetition Secured Debt had been accelerated and was
                       due and payable, and that interest was accruing on the Prepetition Secured Debt at
                       the default rate.

               (f)      OnEffective as of the date that thisof the entry of the First Interim Order is entered,
      each of the Debtors has waived, discharged, and released the Prepetition Agents and each of the
      other Prepetition Secured Parties, together with their respective successors, assigns, subsidiaries,
      parents, affiliates, agents, attorneys, officers, directors, and employees (collectively, the “Released
      Parties”), of any right the Debtors may have (i) to challenge or object to any of the Prepetition
      Secured Debt, (ii) to challenge or object to the Prepetition Liens or any other security for the
      Prepetition Secured Debt, and (iii) to bring or pursue any and all claims, objections, challenges,
      causes of action, and/or choses in action arising out of, based upon, or related to the Prepetition
      Financing Documents, or otherwise. None of the Debtors possesses and none of the Debtors will
      assert any claim, counterclaim, setoff, or defense of any kind, nature, or description against any of
      the Released Parties, including anything which would in any way affect the validity, enforceability,
      priority, and non-avoidability of any of the Prepetition Financing Documents or the Prepetition
      Liens, or any claim of the Prepetition Agents and/or the Prepetition Secured Parties pursuant to the
      Prepetition Financing Documents, or otherwise.

               (g)      Cash Collateral. TheAs of the Petition Date, the Prepetition Secured Parties had
      and continue to have a continuing security interest in and Lien on all or substantially all of the
      Debtors’ “cash collateral” as defined in section 363(a) of the Bankruptcy Code (the “Cash
      Collateral”), including, without limitation, any and all of the Debtors’ cash, including cash and
      other amounts on deposit or maintained in any account or accounts by the Debtors, any and all cash
      released as a result of the termination and/or cancellation of any letters of credit issued for the
      benefit of Debtors that have been or may be cash collateralized prior to or after the Petition Date,
      any amounts generated by the collection of accounts receivable all amounts located in the Debtors’
      stores and on deposit in the Debtors’ banking, checking, or other deposit accounts and all proceeds
      of the Prepetition Collateral (but excluding any payroll, withholding tax and other fiduciary
      accounts and certain accounts with de minimis balances (but solely to the extent provided in the
      Prepetition Financing Documents)),), to secure the Prepetition Secured DebtObligations, and the
      proceeds and products of each of the foregoing; provided, however, that any Liens, interests, or
      rights of the Prepetition Secured Parties with respect to Cash Collateral or other property on account
      of the Consignment Facility (the “DIP Priority Collateral”) shall beare junior to the Liens,
      interests, and rights of the DIP Parties.

               (h)     Adequate Protection. The Prepetition Secured Parties are entitled, pursuant to
      sections 361 and 363(e) of the Bankruptcy Code, to adequate protection of their respective interests
      in the Prepetition Collateral, including, without limitation, the Cash Collateral, to the extent of any
      diminution in the value of such interests, as a result of (i) the incurrence of the DIP Obligations (as
      defined below), (ii) the use of Cash Collateral as set forth in this Interim Order, (iii) the
      subordination of the Prepetition Secured Debt to the Carve Out (as defined below), (iv) any other
      diminution in value of the Prepetition Collateral arising from the Debtors’ use, sale or disposition
      of Prepetition Collateral (or the proceeds thereof), and (v) the imposition of the automatic stay
      pursuant to section 362 of the Bankruptcy Code (collectively, “Diminution in Value”).as set forth
      in this Second Interim Order.


                                                     8
19-36300-cgm           Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                                 Pg 72 of 347


                  (i)      None of the DIP Agent, the DIP Lenders or the Prepetition Secured Parties controls
         the Debtors or their properties or operations, has authority to determine the manner in which any
         of the Debtors’ operations are managed or conducted, or is a control person or insider of the Debtors
         or any of their affiliates by virtue of any of the actions taken with respect to, in connection with,
         related to, or arising from thisthe First Interim Order, this Second Interim Order, the DIP Facility,
         the DIP Financing Agreements, the Prepetition Secured DebtObligations and/or the Prepetition
         Financing Documents.

                 III.       Authorization for Use of Cash Collateral; Adequate Protection

         7.          In exchange for the grant of Adequate Protection as provided herein, the Prepetition

 Secured Parties have agreed to the Debtors’ use of Cash Collateral on the terms set forth in this Interim

 Order, subject to the Approved Budget, and to the subordination of the Prepetition Liens to the Carve Out,

 in each case as set forth herein.

         8.          Based upon the record before the Court, this including the First Interim Order and this

 Second Interim Order, including the terms of the DIP Facility, the use of Cash Collateral, and the Adequate

 Protection granted in thisthis Second Interim Order, have been negotiated at arms’ length and in good faith,

 as that term is used in section 364(e) of the Bankruptcy Code, by each of the Debtors, the DIP AgentParties,

 and the Prepetition Secured Parties, are fair and reasonable and within the Debtors’ business judgment, and

 are in the best interests of the Debtors, their estates and creditors and are consistent with the Debtors’

 fiduciary duties.

         9.          Pursuant to the terms and conditions of this Second Interim Order and the DIP Financing

 Agreements, and in accordance with and as may be limited by the Approved Budget (subject to any

 variances thereto permitted under the terms and conditions of the DIP Financing Agreements and this

 Second Interim Order), the Debtors are authorized to use Cash Collateral and to use the advances under the

 DIP Facility during the Interim Period (defined below) and terminating upon notice being provided (x) by

 the Prepetition Agents that a Cash Collateral Termination Event has occurred, or (y) by the DIP Agent that

 a DIP Event of Default (defined below) and/or the DIP Maturity Date (defined below), as applicable, has

 occurred; provided, that the Debtors shall not be authorized to use any Cashcash that constitutes DIP

 Collateral that has been posted with the Prepetition ABL Agent to cash collateralize (a) any prepetition

 Letter of Credit issued under the Prepetition Credit Agreement or (b) any amounts due or to become due


                                                        9
19-36300-cgm       Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                             Pg 73 of 347


 under the PCard Agreement (including, without limitation, any applicable fees and customary charges

 accrued and accruing thereunder); provided further, that in no event shall the Debtors be authorized during

 the Interim Period to incur obligations under the PCard Agreement (exclusive of applicable fees and

 customary charges) in an amount greater than $200,000, including any usual and customary fees, costs, and

 expenses under the PCard Agreement.

         10.     The Prepetition Secured Parties, the DIP Parties, and the Debtors have agreed that the

 budget, the short form of which is attached hereto as Exhibit “1” (as the same may be modified,

 supplemented, or updated from time to time in the sole discretion and mutual consent of the Debtors, and

 DIP Agent and the Prepetition Agents, the “Approved Budget”) is adequate considering all the available

 assets, to pay the administrative expenses due and accruing for the period commencing on the Petition Date

 and continuing through until the Final Hearing (the “Interim Period”). The Approved Budget has been

 prepared and is predicated on the requirement that the Debtors shall (a) remain “in-formula” throughout

 the Interim Period and otherwise adhere to the “Borrowing Base” formula (as set forthdefined in the DIP

 Credit Agreement but calculated as if the Additional Liquidity Amount (as defined in the DIP Credit

 Agreement) were included therein) formula (including for the avoidance of doubt, the “Term Loan

 Borrowing Base” and without giving effect to any Reserves (each, as defined in the Prepetition Credit

 Agreement (for avoidance of doubt, )) and after giving effect to the implementation ofLiquidity Credit (as

 defined in the DIP Tranche A Term Loan Reserve)],Credit Agreement), and (b) at all times during the

 period covered by the Approved Budget maintain Excess Availability (as defined in the PrepetitionDIP

 Credit Agreement) of not less than ten percent (10%) of the sum of (i) the Revolving Borrowing Base

 (calculated (A) without subtracting the Term Loan Reserve from the Revolving Borrowing Base at such

 time, and (B) after subtracting the DIP Tranche A Term Loan Reserve), plus (ii) the lesser of (x) the

 outstanding amount of the Term Loan at such time, and (y) the Term Loan Borrowing Base,as defined in

 the DIP Credit Agreement) at such time (the “Minimum Excess Availability Amount”).] ”).

         11.     During the Interim Period, all collections of Cash Collateral cash shall be deposited by the

 Debtors with the Prepetition ABL AgentWells Fargo in accordance with the Debtors’ existing consolidated


                                                     10
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                             Pg 74 of 347


 cash management system, the maintenance of which has been approved under separate order of the Court

 entered contemporaneously herewith. . Upon receipt of Cash Collateral as provided herein, the Prepetition

 ABL Agent shall maintain such collections in a pooling, suspense or similar account (“Cash Collateral

 Account”),cash , it shall automatically be swept to the Debtors’ operating and disbursement accounts,

 subject to the terms of this Second Interim Order. In furtherance of the foregoing, not later than noon

 (prevailing Eastern Time) on Friday of each Business Day (as defined in the Prepetition Credit Agreement)

 week during the Interim Period the Debtors shall be required to deliver an updated Borrowing Base

 Certificate (as defined in the Prepetition Credit Agreement) based on best available estimates (as defined

 in the Prepetition Credit Agreement) to the Prepetition Secured Parties and to the DIP Parties, which

 Borrowing Base Certificate shall include a reserve for the amount necessary to fund the Carve-Out Reserve

 (to the extent not funded). Each Tuesday (by noon (prevailing Eastern Time)) during the Interim Period

 the Debtors shall be permitted to deliver to the Prepetition ABL Agent and the DIP Agent a written cash

 collateral draw request (each a “CC Draw Request”), together with a schedule of all proposed

 disbursements for such week (each a “Disbursement Schedule”), including identification of which line

 item(s) in the Approved Budget such proposed disbursements relate to. Upon the Prepetition ABL Agent’s

 and the DIP Agent’s receipt of a CC Draw Request and associated Disbursement Schedule, and following

 verification of conformity thereof with the Approved Budget, the Prepetition ABL Agent shall disburse

 funds from the Cash Collateral Account as appropriate to fund the amounts provided for in the subject

 Disbursement Schedule. For the avoidance of doubt, it shall be a condition to the Debtors’ ability to access

 and use the Prepetition Secured Parties’ Cash Collateral that they submit to the Prepetition ABL Agent and

 the DIP Agent the CC Draw Request and associated Disbursement Schedule in the manner and time as

 provided herein. In the event a Borrowing Base Certificate reveals that the Minimum Excess Availability

 Amount is not satisfied, the Prepetition Secured Parties are authorized to debit the Debtors’ accounts and

 apply Cash Collateral on deposit therein in an amount sufficient to satisfy the Minimum Excess Availability

 Amount; provided, however, that no portion of the DIP Facility may be applied to satisfy the Minimum

 Excess Availability Amount. The initial CC Draw Request shall be made upon entry of this Interim Order,


                                                     11
19-36300-cgm         Doc 122        Filed 08/14/19 Entered 08/14/19 02:54:38                       Main Document
                                                Pg 75 of 347


 shall be in the amount of $75 million of which $50 million shall be used to repay the Prepetition ABL Debt,

 and shall be applied as determined by the Prepetition ABL Agent in accordance with the Prepetition

 Financing Documents.

         12.      Adequate Protection for Prepetition Indemnity Obligations. As adequate protection for

 any Diminution in Value of the interests of the Prepetition Secured Parties in the Prepetition Collateral (,

 up to and including Cash Collateral),the Indemnity Termination Date, the Prepetition Secured Parties shall

 receive the following (collectively, “Adequate Protection”):

                  (a)    Adequate Protection Liens. Pursuant to sections 361 and 363(e) of the
         Bankruptcy Code, and solely to the extent of the Diminution in Value 4 of the interests of the
         Prepetition Secured Parties in the Prepetition Collateral (including Cash Collateral) and solely to
         secure the Prepetition Indemnity Obligations (defined below), the Prepetition Secured Parties shall
         have, subject to the terms and conditions set forth below, valid, perfected, and enforceable
         additional and replacement security interests and Liens in the DIP Collateral (as defined below)
         (the “Adequate Protection Liens”) which shall be junior and subordinated in priority only to the
         Carve Out and, the Permitted Prior Liens, and the DIP Liens.

                  (b)     Adequate Protection Superpriority Claim. Solely to the extent of the
         Diminution in Value of the interests of the Prepetition Secured Parties in the Prepetition Collateral
         and solely for payment of any Prepetition Indemnity Obligations, each of the Prepetition Secured
         Parties shall have an allowed superpriority administrative expense claim (each a “Adequate
         Protection Superpriority Claim”; and collectively the “Adequate Protection Superpriority
         Claims”) which shall have priority (except with respect to the Carve Out), in the Chapter 11 Cases
         under sections 503(b) and 507(b) of the Bankruptcy Code and otherwise over all administrative
         expense claims and unsecured claims against the Debtors and their estates, now existing or hereafter
         arising, of any kind or nature whatsoever including, without limitation, administrative expenses of
         the kinds specified in or ordered pursuant to sections 105, 326, 328, 330, 331, 503(a), 503(b),
         507(a), 507(b), 546(c), 546(d), 726, 1113 and 1114 of the Bankruptcy Code, and upon entry of the
         Final Order, sections 506(c) and 552 of the Bankruptcy Code, whether or not such expenses or
         claims may become secured by a judgment Lien or other non-consensual Lien, levy, or attachment,
         but which shall be junior onlyand subordinated in payment right to the Carve Out.

                (c)       Other, the DIP Obligations (including the Enhancement Fee and the Exit Fee) and
         the DIP Superpriority Claim, and other than the Carve Out, the DIP Obligations (including the
         Enhancement Fee and the Exit Fee) and the DIP Superpriority Claim, no costs or expenses of
         administration, including, without limitation, professional fees allowed and payable under sections
         328, 330 and 331 of the Bankruptcy Code, or otherwise, that have been or may be incurred in the




 4
     “Diminution in Value” means any diminution in value of the Prepetition Secured Parties’ interest in the
     Prepetition Collateral as a result of (a) the incurrence of the DIP Obligations, (b) the use of Cash Collateral, (c)
     the subordination of the Prepetition Secured Debt to the Carve Out and the DIP Liens and DIP Superpriority
     Claims, (d) any other diminution in value of the Prepetition Collateral (or the proceeds thereof), and (e) the
     imposition of the automatic stay pursuant to section 362 of the Bankruptcy Code.


                                                           12
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 76 of 347


         Chapter 11 Cases, or in any Successor Case, will be senior to, prior to, or on parity with the
         Adequate Protection Superpriority Claims.

         13.      Reimbursement on a Current Basis of Fees Until Challenge Period Termination Date.

 Following the Prepetition Payoff (as defined below), and thereafter up to and including the Challenge

 Period Termination Date, the Prepetition Agents and the other Prepetition Secured Parties shall be

 reimbursed, on a current basis and pursuant to the provisions of Paragraph [68], for all reasonable and

 documented out-of-pocket fees, costs, and expenses incurred by (x) the professionals (including attorneys)

 engaged by such parties solely in connection with any investigation conducted by the Committee pursuant

 to this Second Interim Order and (y) the attorneys engaged by such parties solely in connection with such

 parties’ rights under this Second Interim Order and/or the cash management order; provided, however, that

 any such reimbursement on a current basis pursuant to this Paragraph 12 (a) shall be subject to a cap of

 $100,000 and to the terms and conditions of the Prepetition Financing Documents, and (b) such cap shall

 increase by $100,000 for each 30-day period the Court extends the Challenge Period Termination Date

 beyond September 4, 2019, not to exceed $250,000 in the aggregate (i.e., no more than $350,000 after

 giving effect to subparts (a) and (b) of this proviso, without regard to the funds held in the Prepetition

 Indemnity Account).

         14.      Subordination of Claims and Liens of Prepetition Secured Parties to DIP Obligations and

 DIP Liens. Notwithstanding anything in this Second Interim Order to the contrary, upon the Prepetition

 Payoff, and thereafter, until such time as the DIP Obligations (including the Enhancement Fee and the Exit

 Fee) are indefeasibly repaid in full, any and all claims of the Prepetition Secured Parties against the Debtors

 (other than current reimbursement of fees, costs and expenses pursuant to Paragraph [12] and Prepetition

 Indemnity Obligations to the extent paid from the Prepetition Indemnity Account) shall be subordinated in

 right of payment to the Carve Out and the DIP Obligations (including the Enhancement Fee and the Exit

 Fee), and any and all liens of the Prepetition Secured Parties securing Prepetition Secured Debt (other than

 the Prepetition Indemnity Account Lien) shall be subordinated to the Carve Out and the DIP Liens. In

 addition, the Prepetition Secured Parties: (a) shall not be entitled to receive any payment from the Debtors,



                                                       13
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 77 of 347


 unless such payment is made from the Prepetition Indemnity Account on account of the Prepetition

 Indemnity Obligations that are then due and payable or as otherwise expressly authorized in Paragraph 12

 hereof; (b) shall hold in trust for the benefit of the DIP Parties, and promptly turnover to the DIP Agent,

 any payment received on account of their Prepetition Indemnity Obligations that are then due and payable

 or any Prepetition Secured Debt, in each case, that is not otherwise authorized under subclause (a); (c) shall

 be prohibited from exercising any remedies against any DIP Collateral, provided, that for the avoidance of

 doubt, the Prepetition Secured Parties shall not be precluded from seeking an order from the Court to compel

 payment by the Debtors of any amounts authorized under Paragraph 12 hereof; (d) shall not object to or

 otherwise take any action to prevent the Debtors from taking any action or obtaining any relief to which the

 DIP Parties have consented (including, without limitation, a sale of any property securing all or any part of

 any DIP Obligations), unless such action or relief would extinguish or materially prejudice the rights

 granted to the Prepetition Secured Parties under this Second Interim Order; (e) shall not object to or

 otherwise take any action to prevent the DIP Parties from taking any action or obtaining any relief sought

 by the DIP Agent or DIP Lenders (including, without limitation, the enforcement of the DIP Obligations

 (including the Enhancement Fee and the Exit Fee), the sale of any property securing all or any part of any

 DIP Obligations, or any request for adequate protection, use of cash collateral, relief from the automatic

 stay, or payment of fees and/or expenses), unless such action or relief would extinguish or materially

 prejudice the rights granted to the Prepetition Secured Parties under this Second Interim Order; (f) shall not

 provide or seek to provide financing, either directly or indirectly, to the Debtors in the Chapter 11 Cases

 without the prior written consent of the DIP Parties; (g) shall not, without the prior written consent of the

 DIP Parties, propose a plan of reorganization, arrangement or proposal, or file any motion, pleading or

 material, that would have the effect of impairing or reducing the amount of or the interest rate, fees or other

 amounts on, or delaying the time of payment of, any DIP Obligations (including the Enhancement Fee and

 the Exit Fee), or otherwise materially impair the rights of the DIP Agent or any of the DIP Parties, or that

 would be in conflict with the terms of this Interim Order; and (h) shall no longer have any consent rights

 granted under the First Interim Order, except as otherwise provided in this Second Interim Order.


                                                       14
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                    Main Document
                                              Pg 78 of 347


         15.      Subrogation. In addition to and not in lieu of any DIP Liens and other rights and protections

 granted to the DIP Lenders under the DIP Financing Agreements and this Interim Order, with respect to

 any proceeds of the DIP Credit Agreement that any of the DIP Parties has paid or will pay to any of the

 Prepetition Secured Parties in satisfaction of any Prepetition Secured Obligations, the DIP Secured Parties

 shall be subrogated to the Prepetition Liens of such Prepetition Secured Parties (which, for purposes of this

 Paragraph 14, shall survive for the benefit of the DIP Parties) with respect to such satisfied Prepetition

 Secured Obligations until the payment in full in cash of all DIP Obligations (including the Enhancement

 Fee and the Exit Fee); provided, however, that notwithstanding anything to the contrary herein, no such

 subrogation shall either (a) impose, create or otherwise result in any liability or claim against (i) the Debtors

 in relation to any Prepetition Secured Obligation, or (ii) the DIP Lenders in relation to any Prepetition

 Secured Obligation that may otherwise exist against the Prepetition Secured Parties prior to the Indemnity

 Termination Date, or (b) impair the rights granted to the Committee under this Interim Order to investigate

 and prosecute claims against the Prepetition Secured Parties and the Prepetition Liens pursuant to

 Paragraphs 46 to 52 hereof. For the avoidance of doubt, the payoff of the Prepetition Secured Obligations

 and the related rights of subrogation pursuant to this Interim Order shall not reduce any of the DIP

 Obligations nor impair or prejudice any rights and protections granted to the DIP Parties hereunder.

         16.      Adequate Protection Payments.

         16.27. Adequate Protection Payments.

                 (a)      Until the repayment in full of the Prepetition Secured Debt, on the last business
         day of each monthObligations (other than the Prepetition Indemnity Obligations) in accordance
         with the Payoff Letter, the Prepetition Secured Parties shall receive payment of all accrued and
         unpaid interest at the default rate set forth in the Prepetition Financing Documents in accordance
         with the Payoff Letter.

                          (i)      In the period between the Petition Date and the Final Hearing (defined
                  below), the Debtors shall continue to deposit all cash and other proceeds of the Prepetition
                  Collateral into the Debtors’ existing accounts maintained under the prepetition cash
                  management system, and such collections and proceeds shall not be available for use by
                  the Debtors for any purpose except as expressly provided for in this Interim Order.

                         (ii)    Commencing August 30, 2019, and continuing each Friday during the
                  Chapter 11 Cases until the Secured Obligations (as defined in the Prepetition Credit
                  Agreement) are indefeasibly paid in full, the Debtors shall make a mandatory prepayment


                                                        15
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 79 of 347


                 to the Prepetition ABL Agent, for the benefit of the Prepetition ABL Lenders and the
                 Prepetition Term Lenders, in partial satisfaction of the Prepetition Secured Debt, in an
                 amount equal to all cash on hand as of the immediately preceding Friday above a minimum
                 retained threshold of $10.0 million.

                 (b)      For each week that the Prepetition Secured Debt, or any portion thereof, remains
         outstandingConsistent with and as mandated under the First Interim Order, the Debtors shall pay
         the Prepetition ABL Agent, for the benefit of the Prepetition Secured Parties, a consent fee
         (“Consent Fee”) in accordance with the amount of $100,000.00 per week. Payoff Letter. The
         Consent Fee shall be fully earned and paid on each Friday as of which any Prepetition Secured
         Debt remains outstandingin accordance with the Payoff Letter, and shall not be subject to refund
         or rebate under any circumstances. For the avoidance of doubt, after payment of such Consent Fee
         in accordance with the Payoff Letter, neither the Prepetition ABL Agent nor any Prepetition
         Secured Party shall be entitled to any additional consent fee.

                          (i)     Enhancement Fee. Subject to the provisions of paragraph 65 hereof, the
                 Prepetition Agents and the other Prepetition Secured Parties shall be reimbursed, on a
                 current basis, for all reasonable and documented out-of-pocket costs and expenses of the
                 consultants, financial advisors and outside attorneys engaged by such parties, whether
                 incurred prior to, on or after the Petition Date. For the avoidance of doubt, (a) nothing in
                 this paragraph 12(c)(v) or this Interim Order shall be construed as limiting the obligation
                 of the Debtors to pay the DIP Parties all fees, costs, and expenses provided for in the DIP
                 Financing Agreements, including, without limitation, the First Facility Fee, the Additional
                 Facility Fee, the Exit Fee, and the Store Closing Fees (described in Exhibit C to the DIP
                 Credit Agreement), as applicable, and (b) the Exit Fee shall not be paid until all Prepetition
                 Secured Debt has been paid in full.

 . (d)   Adequate Protection With Respect to Sales or Other Dispositions.

                            (i)    Until the payment in full of the Prepetition Secured Debt, effective upon
                 entry of the Final Order, the net proceeds (“Sale Proceeds”) of any disposition of
                 PrepetitionDIP Collateral, (each such disposition, a “Sale”), after the payment in full of all
                 DIP Obligations5 (other than the Enhancement Fee) and other administrative and priority
                 claims (including, for the avoidance of doubt, the Carve Out), other than with respect to
                 the sale of inventory or other sales in the ordinary course of business, revenues generated
                 from the Japanese licensing arrangements, and related operations (each such disposition a
                 “Sale”), (which, for the avoidance of doubt, shall exclude any sale of inventory in
                 accordance with a store closure or other form of liquidation), shall be promptly paid and
                 shared at closing on such Sale(s) (including if such Sale constitutes a DIP Maturity Event):
                 first, to the Prepetition Agents to be applied to the Prepetition Secured Debt in accordance
                 with the Prepetition Financing Documents to the extent outstanding; second, to the DIP
                 Agent for application to the DIP Obligations in accordance with the terms of the DIP Credit
                 Agreement, and after payment in full of the DIP Obligations, third, to the Debtors;
                 provided, however, that any Sale Proceeds on account of the DIP Priority Collateral shall
                 be promptly paid at closing of such sales to the DIP Agent to be applied to the DIP
                 Obligations; provided, further, however, that, subject to entry of the Final Order, any Sale
                 Proceeds remaining after satisfaction of the DIP Obligations and administrative expenses
                 shall be shared) as follows: (a) 37.5% to the DIP Lenders and (b) 62.5% to the Debtors,

 5
  For purposes of this Second Interim Order, “DIP Obligations” shall have the same meaning ascribed to the term
 “Obligations” in the DIP Credit Agreement.


                                                      16
19-36300-cgm         Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                               Pg 80 of 347


                  (the amount of such Sale Proceeds payable to the DIP Lenders pursuant to the foregoing,
                  the “Enhancement Fee,” the payment of which shall constitute a DIP Obligation pursuant
                  to this Second Interim Order), with the Debtors’ 62.5% share subject to the first priority
                  liens and security interests granted in favor of the Prepetition Secured Parties, including
                  the Adequate Protection Liens.
         17.      (ii)     and the Prepetition Indemnity Account Lien.          The Debtors shall keep the

 Prepetition Agents (and the DIP Agent) fully informed of the Debtors’ efforts to consummate any Sale(s)

 and any other sales of equity interests and/or assets of the Debtors after the Petition Date, and without

 limiting the generality of the foregoing, the Debtors shall: (Ax) promptly provide to the DIP Agent and

 Prepetition Agents copies of all offers for the purchase of any asset(s) and/or equity interests of any of the

 Debtors and copies of all bids from any liquidator(s),; (By) provide, promptly upon written (including by

 e-mail) request of the DIP Agent or Prepetition Agents, and in any event no less frequently than weekly,

 status updates on the Debtors’ efforts to consummate any Sale(s) and/or any other dispositions or

 capital/equity raises,; and (Cz) promptly advise the DIP Agent and Prepetition Agents of any expressions

 of interest in any or all of the Debtors’ assets and/or equity interests.


         18.      (iii)    Subject in all respects to the rights and limitations set forth in Paragraphs 39-43

 hereof, inCredit Bid. In connection with any Sale(s) or other dispositions of any assets of the Debtors

 (outside of the ordinary course of business), the DIP Agent, and DIP Lenders, and the Prepetition Secured

 Parties, respectively, may seek to credit bid, in accordance with the DIP Financing Agreements and/or the

 Prepetition Financing Documents (as applicable),, some or all of their claimsthe DIP Obligations for their

 respective collateralthe DIP Collateral, including for the avoidance of doubt any Enhancement Fee that

 would be payable to the DIP Parties upon closing of any such Sale as provided in Paragraph 16 (each a

 “Credit Bid”) pursuant to section 363(k) of the Bankruptcy Code. A Credit Bid may be applied only to

 reduce the cash consideration with respect to those assets in which the party submitting such Credit Bid

 holds, whether such sale is effectuated through section 363 or 1129 of the Bankruptcy Code, by a security

 interest.chapter 7 trustee under section 725 of the Bankruptcy Code, or otherwise. In all such instances,

 each of the DIP Agent, and DIP Lenders, and Prepetition Secured Parties, respectively, shall be considered




                                                        17
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                              Pg 81 of 347


 a “Qualified Bidder” with respect to its right to acquire all or any of the assets by Credit Bid, and,

 notwithstanding anything to the contrary contained herein, any credit bid by the DIP Agent and/or any DIP

 Lender shall provide for the payment in full of the Prepetition Secured Debt. For the avoidance of doubt,

 the DIP Agent and DIP Lenders, in accordance with any order entered by the Court authorizing bidding

 procedures with respect to a sale of all or substantially all of the Debtors’ assets, shall be permitted to

 combine their respective allocations of the DIP Obligations into a single Credit Bid and submit joint Bids

 as provided therein.


         19.      Access to Records; Reporting. In addition to, and without limiting, whatever rights to

 access the DIP Parties and Prepetition Secured Parties have under the DIP Financing Agreements and the

 Prepetition Financing Documents, as applicable, upon reasonable notice, at reasonable times during normal

 business hours, the Debtors shall permit representatives, agents, and employees of the Prepetition Secured

 Parties and the DIP Parties: (ia) to have access to and inspect the Debtors’ properties, (ii; (b) to examine

 the Debtors’ books and records, (iii; (c) to discuss the Debtors’ affairs, finances, and condition with the

 Debtors’ officers and financial advisors,; and (ivd) otherwise to have the full cooperation of the Debtors.

 In addition, the Debtors shall provide to the ; provided, however, that the Prepetition Secured Parties all of

 the financial, collateral, and related reporting required under the DIP Financing Agreements as and when

 provided to the DIP Agent under the DIP Credit Agreement.their professionals shall be granted access to

 information to the extent necessary to respond to a Challenge Proceeding. In connection with the foregoing,

 during the Chapter 11 Cases, and until such time as the Prepetition Secured DebtDIP Obligations shall have

 been paid in full, the Debtors shall cooperate fully with the Prepetition Secured Parties’ retained financial

 advisor, Berkeley Research Group and anya financial advisor engaged by the DIP Agent. Notwithstanding

 anything to the contrary herein, none of the Loan Parties will be required to disclose information or provide

 access to the Prepetition Secured Parties or the DIP Agent (or any agent or representative thereof) where

 such disclosure or access is prohibited by applicable law or is subject to attorney-client or similar privilege,

 constitutes attorney work product, or implicates conflicts matters.



                                                       18
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                             Pg 82 of 347



         20.     Pleadings to beBe Filed in the Chapter 11 Cases. Promptly, and at least two (2) calendar

 days prior to filing, the Debtors shall provide to the Prepetition Secured Parties and(i) to the DIP Parties

 copies of all material pleadings (including, without limitation, any proposed orders, motions and

 applications) and any other pleadings wherein such parties’ rights are impacted to be filed or entered in the

 Chapter 11 Cases and/or in any related proceedings, which pleadings shall be in form and substance

 reasonably acceptable to the Prepetition Secured Parties and the DIPDIP Parties, and (ii) up to and including

 the Indemnity Termination Date, to the Prepetition Secured Parties copies of all material pleadings

 (including, without limitation, any proposed orders, motions and applications) wherein such parties’ rights

 and protections granted under this Second Interim Order may be materially prejudiced to be filed or entered

 in the Chapter 11 Cases and/or in any related proceedings; provided that the Final Order (including any

 amendments or modification thereto) and any amendments or modifications to this Second Interim Order,

 in each case, shall be, with respect to any rights and protections granted to the Prepetition Secured Parties

 under this Second Interim Order, in form and substance acceptable to the Prepetition Secured Parties.


         21.     Prepetition Indemnity Account. On the date that is 30 days after the entry of this Interim

 Order, the Debtors shall establish a segregated account in the control of the Prepetition ABL Agent (the

 “Prepetition Indemnity Account”), into which the sum of $250,000 of Cash Collateral shall be

 deposited[Final Satisfaction of Prepetition Secured Obligations. The Debtors are authorized and directed

 to [(x) execute the Payoff Letter and perform the transactions and undertakings set forth therein, which are

 hereby approved in all respects, and, (y)] within one business day of the date hereof and contemporaneous

 with the second interim funding of the DIP Loans, but in no event later than 2:00 p.m. (prevailing Eastern

 Time) on August 15, 2019, irrevocably pay approximately up to $[142] million in full in cash to the

 Prepetition Agents in full and final satisfaction of the Prepetition Secured Obligations (other than the

 Prepetition Indemnity Obligations, if any) including interest and fees (including any prepayment and/or

 early termination fees) through the date of repayment (at the default contract rate) in accordance and

 pursuant to [the Payoff Letter] (the “Prepetition Payoff”), which repayment shall be indefeasible upon the


                                                      19
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                            Pg 83 of 347


 occurrence of the Indemnity Termination Date; provided that the Prepetition Indemnity Obligations, if any,

 shall continue until the Indemnity Termination Date. Effective immediately upon the Prepetition Payoff:]

                 (a)     [the Prepetition Financing Documents and any other “Loan Documents” as defined
                         in the Prepetition Credit Agreement, in each case, other than the Prepetition
                         Indemnity Obligations and any other provisions whose survival is contemplated
                         under this Second Interim Order (including those that, subject to Paragraphs [15
                         and 39] hereof survive for the benefit of the DIP Lenders and the prepetition
                         mortgages granted in favor of the Prepetition ABL Agent), shall be deemed
                         cancelled, terminated, and of no further force and effect (other than the Prepetition
                         Indemnity Obligations, cash management and letter of credit arrangements, and
                         any other provisions whose survival is contemplated under this Second Interim
                         Order), and all rights, and obligations (other than any contingent indemnity
                         obligations that by their terms survive termination, cash management and letter of
                         credit obligations, and any other provisions whose survival is contemplated under
                         this Second Interim Order) under the Prepetition Financing Documents, including
                         the Prepetition Secured Obligations, shall be released, cancelled, and of no further
                         force or effect; provided, that the Prepetition Liens shall remain in effect solely
                         until the occurrence of the Indemnity Termination Date and solely to secure
                         payment of the Prepetition Indemnity Obligations or other amounts due to the
                         Prepetition Secured Parties pursuant to this Second Interim Order.] On the
                         Indemnity Termination Date, the Prepetition Liens and Prepetition Indemnity
                         Obligations shall be fully and irrevocably deemed released, cancelled, and of no
                         further force or effect except to the extent they survive under this Second Interim
                         Order for the benefit of the DIP Lenders; provided further that any and all
                         Prepetition Liens that survive until the Indemnity Termination Date shall be
                         subordinate in all respects to the Carve Out, the Permitted Prior Liens, and the DIP
                         Liens, and shall be enforceable only to the extent that any Prepetition Indemnity
                         Obligations are not capable of being satisfied from the application of funds on
                         deposit in the Prepetition Indemnity Account;

                 (b)     the Prepetition Agents will cooperate fully with the DIP Agent to transfer to the
                         DIP Agent any possessory DIP Collateral (other than, for the avoidance of doubt,
                         the Prepetition Indemnity Account (as defined below)) that is in the possession of
                         the Prepetition Agents.

         22.     Prepetition Indemnity Account. Upon entry of this Second Interim Order, and no later than

 2:00 p.m. (New York time) on August 15, 2019, the Debtors are authorized and directed to pay or deliver

 to the Prepetition ABL Agent (for the benefit of the Prepetition Secured Parties) the sum of $[750,000] to

 be segregated and held under the control of the Prepetition ABL Agent (for the benefit of the Prepetition

 Secured Parties) (the “Prepetition Indemnity Account”) as security for any amounts owing but not paid to

 the Prepetition Secured Parties and any reimbursement, indemnification, or similar continuing obligations

 of the Debtors in favor of the Prepetition Agents and the other Prepetition Secured Parties underthat



                                                     20
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                            Pg 84 of 347


 expressly by their terms survive termination of the Prepetition Financing Documents, including without

 limitation, the provisions of Sections 11.3 and 11.4 of the Prepetition Credit Agreement (the “Prepetition

 Indemnity Obligations”).


                 (a)     Without limiting the generality of the foregoing, the funds in the Prepetition
                         Indemnity Account shall secure all costs, expenses, and other amounts (including
                         reasonable and documented attorneys’ fees) incurred by the Prepetition Agents and
                         the other Prepetition Secured Parties in connection with or responding to (ai)
                         formal or informal inquiries and/or discovery requests, any adversary proceeding,
                         cause of action, objection, claim, defense, or other challenge as contemplated in
                         Paragraphs 39-4346-52 hereof, or (bii) any Challenge Proceeding against any one
                         or more of the Prepetition Agent(s) and/or the other Prepetition Secured Parties
                         related to the Prepetition Financing Documents, the Prepetition Liens, or the
                         Prepetition Secured DebtObligations, whether in the Chapter 11 Cases or
                         independently in another forum, court, or venue; provided, that the relative
                         interests of the Prepetition Agents and other Prepetition Secured Parties in the
                         funds deposited in the Prepetition Indemnity Account on account of any
                         Prepetition Indemnity Obligations shall be subject in all respects to the priority
                         provisions set forth in the Prepetition Financing Documents.


                          1)     The Prepetition Indemnity Obligations shall be secured by a first-priority
                 lien on the Prepetition Indemnity Account and the funds therein and by a Lien on the
                 Prepetition Collateral.

                 (b)     The Prepetition Indemnity Obligations shall be secured by a first-priority lien (the
                         “Prepetition Indemnity Account Lien”) in favor of the Prepetition ABL Agent (on
                         behalf of itself and the other Prepetition Secured Parties) on the Prepetition
                         Indemnity Account and the funds therein and by a Lien in favor of the Prepetition
                         ABL Agent (on behalf of itself and the other Prepetition Secured Parties) on the
                         DIP Collateral (subject and subordinate to the Carve Out, Permitted Prior Liens
                         and the DIP Liens). For the avoidance of doubt, notwithstanding anything to the
                         contrary contained herein, (i) up to and including the Indemnity Termination Date,
                         the Prepetition Indemnity Account and the funds therein shall not constitute DIP
                         Collateral or be subject to the Carve Out, the DIP Liens, the DIP Superpriority
                         Claim or any other Lien or claim granted to any person or entity other than the
                         Prepetition Secured Parties, and (ii) any Prepetition Indemnity Obligations, other
                         than those payable under Paragraph 12 hereof or from the Prepetition Indemnity
                         Account (or any Prepetition Indemnity Account Lien), shall be subject and
                         subordinate to the Carve Out, Permitted Prior Liens, the DIP Obligations, and the
                         DIP Liens.

                 (c)     The Prepetition Agents and other Prepetition Secured Parties may apply amounts
                         in the Prepetition Indemnity Account against the Prepetition Indemnity
                         Obligations as and when they arise, without further consent from the Debtors, any
                         Committee, or any other parties in interest and without further order of this Court.




                                                     21
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                             Pg 85 of 347


                 (d)     In addition to the establishment and maintenance of the Prepetition Indemnity
                         Account, untilup to and including the Challenge PeriodIndemnity Termination
                         Date (as defined below) the Prepetition Agents (for themselves and on behalf of
                         the other Prepetition Secured Parties), shall retain and maintain the Prepetition
                         Liens (subject to the Carve Out, Permitted Prior Liens and the DIP Liens ) as
                         security for the amount of any Prepetition Indemnity Obligations not capable of
                         being satisfied from application of the funds on deposit in the Prepetition
                         Indemnity Account; provided, that (i) any such indemnification claim(s) shall (i)
                         be subject to the terms of the Prepetition Financing Documents, (ii) the rights of
                         parties in interest with requisite standing to object to any such indemnification
                         claim(s) are hereby reserved in accordance with Paragraphs 39-4346-52 hereof,
                         and (iii) the Court shall reserve jurisdiction to hear and determine any such
                         disputed indemnification claim(s).


                 (e)     Upon Promptly upon, but in no event later than five Business Days after, the
                         occurrence of the Challenge Period Indemnity Termination Date and indefeasible
                         payment in full, in cash of the Prepetition Secured Debt, and provided that no
                         Challenge Proceeding has been commenced or any such Challenge Proceeding has
                         been resolved by a final order of the Court in favor of the affected Prepetition
                         Agent(s) and/or Prepetition Secured Party(ies), as applicable, the Prepetition ABL
                         Agent shall promptly return to the Debtors the remaining amount, if any, of net of
                         any unpaid fees and expenses of the Prepetition Secured Parties and the Prepetition
                         Indemnity Obligations, in the Prepetition Indemnity Account. Upon such return,
                         such funds shall constitute DIP Collateral.


                 (f)     For the avoidance of doubt, nothing contained in this Paragraph 1221 shall relieve
                         the Debtors of their obligation to timely reimburse the fees, costs and expenses of
                         the Prepetition Agents and the other Prepetition Secured Parties pursuant to
                         Paragraph 6512 and subject to Paragraph [67] hereof.



         23.     Treatment of Disgorged Amounts. In the event that the Prepetition Agents or any of the

 other Prepetition Secured Parties is ordered by this Court to disgorge, refund or in any manner repay to any

 of the Debtors or their estates any amounts (“Disgorged Amounts”) the Disgorged Amounts, unless

 otherwise ordered by the Court, shall be placed in a segregated interest bearing account in the control of

 the Prepetition ABL Agent, pending a further final, non-appealable order of a court of competent

 jurisdiction (for the avoidance of doubt the Court is a court of competent jurisdiction) regarding the

 distribution of such Disgorged Amounts (either returning the Disgorged Amounts to the Prepetition Agents

 and the other Prepetition Secured Parties, distributing such amounts to the Debtors or the DIP Parties, or

 otherwise).



                                                     22
19-36300-cgm        Doc 122        Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                               Pg 86 of 347


         24.      Section 507(b). Nothing herein shallor the DIP Financing Agreements shall prejudice,

 limit or otherwise impair or modify the Prepetition Secured Parties’ respective rights under section 507(b)

 of the Bankruptcy Code in the event that the Adequate Protection provided to the Prepetition Secured Parties

 hereunder is insufficient to compensate for the Ddiminution in Vvalue of their interests in the Prepetition

 Collateral during the Chapter 11 Cases or any Successor Case(s); provided, however, that: (a) nothing

 herein shall impair the Debtors’right of the Debtors, the DIP Parties, or any other party in interest’s right to

 seekinterest to contest any request for additional or different adequate protection,; and (b) any section

 507(b) claim granted in the Chapter 11 Cases to any Prepetition Secured Party(ies) shall be (x) subject and

 subordinate to the Carve Out and (y) senior in right to payment of all DIP Obligations (as defined below)..

         25.      The Debtors’ authority to use Cash Collateral pursuant to the terms set forth in this Interim

 Order shall terminate (the “Cash Collateral Termination Date”) upon the earliest to occur of any of the

 following (each, a “Cash Collateral Termination Event”):

                        a) the date that is 90 days from the Petition Date;

                        b) the date that is 30 days following the date of entry of the Interim Order if a Final
                           Order acceptable to the DIP Agent and the Prepetition Agents approving the use
                           of Cash Collateral and the DIP Facility has not been entered by the Court on or
                           prior to such date;

                        c) any failure of the Debtors to adhere to the Approved Budget, including any failure
                           to maintain Excess Availability at the levels required hereunder;

                        d) the acceleration of the DIP Obligations and/or the occurrence of a DIP Order Event
                           of Default (defined below) in accordance with the DIP Financing Agreements or
                           the commencement of the Remedies Notice Period;

                        e) the consummation of a sale of all or substantially all of the Debtors’ assets;

                        f) any stay, reversal, vacatur, rescission or other modification of the terms of this
                           Interim Order not consented to by the Prepetition Agents;

                        g) Subject to section 364(e) of the Bankruptcy Code and Paragraph [66] of this
                           Second Interim Order, nothingthe failure of the Debtors to provide all financial
                           reports as well as any budget variance report required under the DIP Financing
                           Agreements;

                  (a)       the dismissal of any of the Chapter 11 Cases, the conversion of any Chapter 11
                            Case to a case under chapter 7 of the Bankruptcy Code, or the appointment of a
                            chapter 11 trustee with expanded powers in any of the Chapter 11 Cases;


                                                        23
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                             Pg 87 of 347



                     h) the failure of the Debtors to comply with any of the budget covenants or Milestones
                        as set forth in the DIP Financing Agreements;

                     i)   the substantial consummation of a plan of reorganization filed in the Chapter 11
                          Cases that is confirmed pursuant to an order (in form and substance acceptable to
                          the Prepetition Secured Parties) of the Court;

                     j)   failure of the Debtors to file a motion or other pleading (in form and substance
                          acceptable to the Prepetition Secured Parties) by August 8, 2019, seeking payment
                          in full, in cash, of the Prepetition Secured Debt, together with a commitment letter
                          from the DIP Parties (the “Prepetition Secured Debt Refinancing”);

                     k) no order (in form and substance acceptable to the Prepetition Secured Parties) shall
                        have been entered by the Court by 11:59 p.m. on August 14, 2019, authorizing and
                        approving the Prepetition Secured Debt Refinancing; or

                     l)   the Prepetition Secured Debt Refinancing shall not have been consummated by
                          11:59 p.m. on August 15, 2019.

         26.     Immediately upon the occurrence of the Cash Collateral Termination Date,

 notwithstanding any automatic stay otherwise applicable to the Prepetition Secured Parties pursuant to

 section 362 of the Bankruptcy Code, and without any application, motion, or notice to, hearing before, or

 order from the Court, but subject to the terms of this Interim Order, the Prepetition Secured Parties or the

 DIP Parties may exercise their rights and remedies in accordance with this Interim Order and the Prepetition

 Financing Documents five (5) days (the “Remedies Notice Period”) following delivery of written notice (a

 “Remedies Notice”) of such occurrence, in each case such Remedies Notice being given to each of (i) the

 Debtors, (ii) counsel to the Debtors, (iii) counsel to the Prepetition Secured Parties, (iv) counsel for any

 Committee, (v) counsel to the DIP Agent, and (vi) the U.S. Trustee; provided, however, that no Remedies

 Notice or Remedies Notice Period shall apply to any of the Cash Collateral Termination Events in clauses

 (k)-(m) of paragraph 14 of this Order and use of Cash Collateral shall terminate automatically, without any

 notice, application, motion, hearing before, or order from, the Court, upon the occurrence of any of the

 Cash Collateral Termination Events in clauses (k)-(m) of paragraph 14 of this Order. Subject in all respects

 to paragraph 16 hereof, in addition to providing notice of an intention to exercise remedies as provided




                                                      24
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 88 of 347


 herein, a Remedies Notice may also advise the Debtors that any further use of Cash Collateral will be made

 in the sole discretion of the Prepetition Secured Parties.

         27.      Upon the service of a Remedies Notice:

                  (a)    the Debtors shall continue to deliver and cause the delivery of the proceeds of the
         Prepetition Collateral to the Prepetition Agents as provided in this Interim Order and in the DIP
         Financing Agreements;

                 (b)      the Prepetition Secured Parties and the DIP Agent shall continue to apply such
         proceeds in accordance with the provisions of this Interim Order, the DIP Financing Agreements,
         and the Prepetition Financing Documents, as applicable; and

                  (c)     the Debtors shall have no right to use any of such proceeds, nor any other Cash
         Collateral, other than towards the satisfaction of the DIP Obligations, the Prepetition Secured Debt
         of the Prepetition Secured Parties, and the Carve Out, as provided in the DIP Financing Agreements
         and this Interim Order; provided, however, that during the Remedies Notice Period the Debtors
         may use Cash Collateral solely to meet accrued and unpaid payroll obligations (other than
         severance) and trust fund obligations strictly in accordance with the Approved Budget.

         28.      Following the giving of a Remedies Notice, the Debtors and any Committee appointed in

 the Chapter 11 Cases, if any, shall be entitled to an emergency hearing before this Court, with any such

 hearing to be held on not less than two (2) business days’ notice to the Committee, the DIP Agent, and the

 Prepetition Secured Parties; provided, that if a hearing to consider any relief in connection with the delivery

 of a Remedies Notice or continued use of Cash Collateral is requested to be heard within such Remedies

 Notice Period but is scheduled for a later date by the Court, the Remedies Notice Period shall be

 automatically extended to the date of such hearing. If (x) the Debtors or any such Committee do not contest

 the occurrence of a Cash Collateral Termination Event and/or the right of the Prepetition Secured Parties

 or the DIP Parties to exercise their remedies, or (y) the Debtors or any such Committee do timely contest

 the occurrence of a Cash Collateral Termination Event and/or the right of the Prepetition Secured Parties

 or the DIP Parties to exercise their remedies, and unless this Court, after notice and hearing prior to the

 expiry of the Remedies Notice Period stays the enforcement thereof, the automatic stay, solely as to the

 Prepetition Secured Parties, shall automatically terminate at the end of the Remedies Notice Period.

         29.      Subject to the provisions of Paragraph 17 above, upon the expiration of the Remedies

 Notice Period, the Prepetition Secured Parties are authorized to exercise their remedies and proceed under



                                                       25
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 89 of 347


 or pursuant to the Prepetition Financing Documents; except that with respect to any of the Debtors’

 leasehold locations, the Prepetition Secured Parties can only enter upon a leased premises following the

 Cash Collateral Termination Date in accordance with (i) a separate written agreement by and between the

 Prepetition ABL Agent and any applicable landlord, (ii) pre-existing rights of the Prepetition Secured

 Parties and any applicable landlord under applicable non-bankruptcy law, (iii) consent of the applicable

 landlord, or (iv) entry of an order of this Court obtained by motion of the Prepetition Secured Party on such

 notice to the landlord, the DIP Agent, the Debtors, any Committee, and the U.S. Trustee as shall be required

 by this Court.

          30.     Nothing included herein shall prejudice, impair or otherwise affect Prepetition Secured

 Parties’ rights to seek any other or supplemental relief from the Court in respect of the Debtors.

                                IV.      Authorization for the DIP Facility

 A.       Findings Regarding the DIP Financing.

          31.     Good Cause. Good cause has been shown for immediate entry of this Second Interim

 Order.

          32.     Need for Post-Petition Financing. An immediate need exists for the Debtors to obtain funds

 from the DIP Facility in order to continue operations and to administer and preserve the value of their

 estates for the benefit of their various stakeholders. The ability of the Debtors to finance their operations,

 to preserve and maintain the value of the Debtors’ assets, and to maximize a return for all creditors requires

 the availability of working capital from the DIP Facility and the use of Cash Collateral (in each case in the

 manner and in the amounts provided herein and in the Approved Budget (including any permitted

 variances), in the DIP Credit Agreement, and this Second Interim Order), the absence of which would

 immediately and irreparably harm the Debtors, their estates and their stakeholders.

          33.     No Credit Available on More Favorable Terms. As set forth in the DIP Motions, the

 Debtors have been unable to obtain any of the following:

                  (a)     unsecured credit allowable under section 503(b)(1) of the Bankruptcy Code as an
                          administrative expense;



                                                      26
19-36300-cgm       Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                             Pg 90 of 347


                 (b)     credit for money borrowed with priority over any or all administrative expenses
                         of the kind specified in sections 503(b) or 507(b) of the Bankruptcy Code;

                 (c)     credit for money borrowed secured solely by a Lien on property of the estate that
                         is not otherwise subject to a Lien; or

                 (d)     credit for money borrowed secured by a junior Lien on property of the estate
                         which is subject to a Lien;

 in each case, on more favorable terms and conditions than those provided in the DIP Credit Agreement and

 this Second Interim Order. The Debtors are unable to obtain credit from the DIP Lenders without granting

 to the DIP Agent and the DIP Lenders the DIP Protections (as defined below).

         34.     Business Judgment; Good Faith Pursuant to Section 364(e) of the Bankruptcy Code. The

 extension of credit under the DIP Facility, the DIP Credit Agreement, and the other DIP Financing

 Agreements, and the fees paid and to be paid thereunder (iand the repayment of the Prepetition Secured

 Debt herein: (a) are fair, reasonable, and the best available under the circumstances, (ii; (b) reflect the

 Debtors’ exercise of prudent business judgment consistent with their fiduciary duties,; and (iiic) are

 supported by reasonably equivalent value and consideration. The DIP Facility was negotiated in good faith

 and at arms’ length between the Debtors, the DIP Agent, the DIP Lenders, and the Prepetition Secured

 Parties, and the proceeds to be extended under the DIP Facility will be so extended in good faith and used

 for valid business purposes and uses, as a consequence of which the DIP Agent, the DIP Lenders, and the

 Prepetition Secured Parties are each entitled to the protections and benefits of sections 363(m) and 364(e)

 of the Bankruptcy Code.

         35.     Sections 506(c). As a further condition of the DIP Facility and any obligation of the DIP

 Lenders to make credit extensions pursuant to the DIP Credit Agreement, and in consideration of the

 Prepetition Agents’ and Prepetition Secured Parties’ consent to the use of their Prepetition Collateral,

 including Cash Collateral, upon entry of the Final Order, the Debtors (and any successors thereto or any

 representatives thereof, including any trustees appointed in the Chapter 11 Cases or any Successor Case)

 shall be deemed to have waived any rights or benefits of section 506(c) of the Bankruptcy Code with respect




                                                     27
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 91 of 347


 to the DIP Agent, the DIP Lenders, the DIP Collateral, the Prepetition Agents, the Prepetition Secured

 Parties, and the Prepetition Collateral, and the DIP Collateral.

           36.    Relief Essential; Best Interest. The relief requested in the DIP Motions (and as provided

 in this Second Interim Order) is necessary, essential, and appropriate for the continued operation of the

 Debtors’ business, the management and preservation of the Debtors’ assets during the Interim Period, and

 to avoid immediate and irreparable harm. It is in the best interest of the Debtors’ estates that the Debtors

 be allowed to establish the DIP Facility contemplated by the DIP Credit Agreement and the other DIP

 Financing Agreements. The Debtors have demonstrated good and sufficient cause for the relief granted

 herein.

 B.        Approval of Entry into the DIP Financing Agreements

           37.    The Debtors are expressly and immediately authorized and empowered to execute and

 deliver the DIP Financing Agreements and to incur and to perform the DIP Obligations in accordance with,

 and subject to, the terms of this Second Interim Order and the DIP Financing Agreements, and to execute

 and deliver all instruments, certificates, agreements, and documents that may be required or necessary for

 the performance by the Debtors under the DIP Facility and the creation and perfection of the DIP Liens

 described in and provided for by this Second Interim Order and the DIP Financing Agreements. In

 furtherance of the foregoing, the Debtors are hereby authorized to do and perform all acts, pay the principal,

 interest, fees, expenses, and other amounts described in the DIP Credit Agreement and all other DIP

 Financing Agreements as such become due, including, without limitation, the “Closing Fee” and “Exit Fee”

 (each as defined in the DIP Financing Agreements), and, subject to the provisions of Paragraph 65[67]

 hereof, the DIP Agent’s and DIP Lenders’ reasonable attorneys’, financial advisors’, consultants’, and

 accountants’ fees and disbursements as provided for in the DIP Credit Agreement, which amounts shall not

 otherwise be subject to approval of this Court.

           38.    In order to enable them to continue to operate their businesses during the Interim Period,

 and subject to the terms and conditions of this Second Interim Order, the DIP Credit Agreement, the other

 DIP Financing Agreements, including the Approved Budget (subject to any variances thereto permitted


                                                      28
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                             Pg 92 of 347


 under the terms and conditions of the DIP Financing Agreements and this Second Interim Order), during

 the Interim Period the Debtors are hereby authorized under the DIP Facility to borrow an amount up to

 $75217 million in accordance with the terms and conditions of the DIP Credit Agreement, of which $75

 million was advanced pursuant to the First Interim Order.

         39.     The advances under the DIP Facility shall be used in each case in a manner consistent with

 the terms and conditions of the DIP Financing Agreements and this Second Interim Order, and in

 accordance with and as may be limited by the Approved Budget (subject to any variances thereto permitted

 under the terms and conditions of the DIP Financing Agreements and this Second Interim Order), solely as

 follows:

                 (a)     to pay fees, costs, and expenses as provided in the DIP Financing Agreements,
         including amounts incurred in connection with the preparation, negotiation, execution, and delivery
         of the DIP Credit Agreement and the other DIP Financing Agreements;

                 (b)     for general operating and working capital purposes, for the payment of transaction
         expenses, for the payment of fees, expenses, and costs incurred in connection with the Chapter 11
         Cases, and other proper corporate purposes of the Debtors not otherwise prohibited by the terms
         hereof for working capital, and other lawful corporate purposes of the Debtors;

                  (c)     for making payments in respect of Adequate Protection and other payments, all
         subject to and as provided in this Second Interim Order;

                (d)      to repay $50 million of the Prepetition ABL DebtSecured Obligations as
         provided herein;

                 (e)     to fund the Prepetition Indemnity Account, as provided herein; and

                 (f)     to fund the Carve Out.

         40.     DIP Obligations. The DIP Financing Agreements and this Second Interim Order shall

 constitute and evidence the validity and binding effect of the Debtors’ DIP Obligations (as defined in the

 DIP Financing Agreements), which shall be enforceable against the Debtors, their estates, and any

 successors thereto, including without limitation, any trustee appointed in these Cases, or in any case under

 Chapter 7 of the Bankruptcy Code upon the conversion of any of these Cases, or in any other proceedings

 superseding or related to any of the foregoing (collectively, the “Successor Cases”). Upon entry of this

 Second Interim Order, the DIP Obligations will include all loans, and any other indebtedness or obligations,




                                                     29
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 93 of 347


 contingent or absolute, including, for the avoidance of doubt, the Enhancement Fee (approval of which is

 subject to entry of the Final Order), which may now or from time to time be owing by any of the Debtors

 to the DIP Agent or any of the DIP Lenders, under the DIP Financing Agreements or this Second Interim

 Order, including, without limitation, all principal, accrued interest, costs, fees, expenses and other amounts

 owing under the DIP Financing Agreements. The Debtors shall be jointly and severally liable for the DIP

 Obligations. The DIP Obligations shall be due and payable, without notice or demand except as provided

 herein. No obligation, payment, transfer, or grant of collateral security hereunder or under the DIP

 Financing Agreements (including any DIP Obligation or DIP Liens (as defined herein)) shall be stayed,

 restrained, voidable, avoidable, or recoverable, under the Bankruptcy Code or under any applicable law

 (including, without limitation, under sections 502(d), 544, and 547 to 550 of the Bankruptcy Code or under

 any applicable state Uniform Voidable Transactions Act, Uniform Fraudulent Transfer Act, Uniform

 Fraudulent Conveyance Act, or similar statute or common law), or subject to any avoidance, reduction,

 setoff, recoupment, offset, recharacterization, subordination (whether equitable, contractual, or otherwise),

 counterclaim, cross-claim, defense, or any other challenge under the Bankruptcy Code or any applicable

 law or regulation by any person or entity.

         41.     Pursuant to sections 361, 362, 364(c)(2), 364(c)(3) and 364(c)(3d)(1) of the Bankruptcy

 Code, and subject to the limitations set forth below, effective immediately upon the entry of this Second

 Interim Order the DIP Agent is hereby granted the Liens (the “DIP Liens”) (which DIP Liens are subject

 to the Adequate Protection Liens, the Prepetition Liens, any Permitted Prior Liens, andand subordinate to

 the Carve Out) for the ratable benefit of itself and the DIP Lenders, which DIP Liens constitute continuing,

 valid, binding, enforceable, non-avoidable, and automatically perfected post-petition security interests and

 liens, and except as otherwise expressly provided in this Second Interim Order, upon and to all of the

 following (collectively, the “DIP Collateral”): Liens with the priorities set forth in 11 U.S.C. § 364(c)(2)),

 (c)(3) , and (c)(3d)(1) on all “property of the estate” as defined in section 541 of the Bankruptcy Code

 (including tangible and intangible assets and equity interests of the Borrowers (and any guarantors),

 including all assets constituting Prepetition Collateral), subject only to Liens (including any Adequate


                                                      30
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                             Pg 94 of 347


 Protection Liens) granted in favor of the Prepetition Agents (for the benefit of the Prepetition Secured

 Parties), any Prior Permitted Prior Liens, and the Carve- Out. The DIP Collateral shall exclude (a) leases

 not subject to a mortgage in favor of the Prepetition ABL Agent as of the Petition Date (the “Unencumbered

 Leases”), (b) payroll, withholding tax and other fiduciary accounts and all amounts on deposit therein (in

 each case limited as provided in the Prepetition Financing Documents), and (c) claims under chapter 5 of

 the Bankruptcy Code (“Avoidance Actions”), but shall include, subject to entry of a Final Order, proceeds

 of both the Unencumbered Leases and Avoidance Actions., and (d) prior to and including the Indemnity

 Termination Date, the Prepetition Indemnity Account and any funds therein (including the $[750,000] to

 be funded pursuant to this Second Interim Order).

         42.     From and after the Petition Date, the Debtors shall use the proceeds of the extensions of

 credit under the DIP Facility only for the purposes specifically set forth in the DIP Financing Agreements

 and this Second Interim Order, in compliance with and as limited by the Approved Budget (subject to any

 variances thereto permitted under the terms and conditions of the DIP Financing Agreements and this

 Second Interim Order). The Approved Budget, and any modification to, or amendment or update thereof,

 shall be approved by, and in form and substance satisfactory to, the Prepetition Secured PartiesDebtors and

 the DIP Agent, each in their sole discretion. The Approved Budget shall be updated, modified, or

 supplemented by the Debtors from time to time in accordance with the DIP Credit Agreement (provided

 that any update, modification or supplement shall be approved in writing by, and shall be in form and

 substance satisfactory to the Prepetition Agents and the DIP Agent, each in theirits sole discretion), and no

 such updated, modified or supplemented budget shall be effective until so approved and once approved

 shall be deemed the “Approved Budget”..” Each budget delivered to the Prepetition Agents and the DIP

 Agent shall be accompanied by such supporting documentation as reasonably requested by the Prepetition

 Agents and the DIP Agent and shall be prepared in good faith based upon assumptions the Debtors believe

 to be reasonable. A copy of any Approved Budget shall be delivered to counsel for a Committee (if

 appointed) and the U.S. Trustee after (or if) it has been approved by each of the Prepetition Agents and the

 DIP Agent.


                                                      31
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 95 of 347


         43.      Subject and subordinate first to the Carve Out and then to the Adequate Protection

 Superpriority Claims, all DIP Obligations shall be an allowed superpriority administrative expense claim

 (the “DIP Superpriority Claim” and, together with the DIP Liens, collectively, the “DIP Protections”) with

 priority in the Chapter 11 Cases and any Successor Case(s) under sections 364(c)(1), 503(b), and 507(b) of

 the Bankruptcy Code and otherwise over all administrative expense claims and unsecured claims against

 the Debtors and their estates, now existing or hereafter arising, of any kind or nature whatsoever including,

 without limitation, administrative expenses of the kinds specified in, arising, or ordered pursuant to sections

 105, 326, 328, 330, 331, 365, 503(a), 503(b), 507(a), 507(b), 546(c), 546(d), 726, 1113, and 1114 of the

 Bankruptcy Code, and, upon entry of the Final Order, sections 506(c) and 552(b) of the Bankruptcy Code,

 whether or not such expenses or claims may become secured by a judgment Lien or other non-consensual

 Lien, levy, or attachment.

         44.      Other than the Carve Out and the Adequate Protection granted to the Prepetition Secured

 Parties hereunder, no costs or expenses of administration, including, without limitation, professional fees

 allowed and payable under sections 328, 330, and 331 of the Bankruptcy Code, or otherwise, that have been

 or may be incurred in the Chapter 11 Cases, or in any Successor Case, and no priority claims (other than

 the Adequate Protection Superpriority Claims) are, or will be, senior to, prior to, or on a parity with the DIP

 Protections or the DIP Obligations or with any other claims of the DIP Agent and/or DIP Lenders arising

 hereunder.

         45.      This Second Interim Order shall be sufficient and conclusive evidence of the validity,

 perfection, and priority of the DIP Liens and the, Adequate Protection Liens, and Prepetition Indemnity

 Account Lien without the necessity of filing or recording any financing statement, deed of trust, mortgage,

 security agreement, notice of Lien or other instrument or document that may otherwise be required under

 the law of any jurisdiction or the taking of any other action (including, for the avoidance of doubt, entering

 into any deposit account control agreement or securities account control agreement) to validate or perfect

 thesuch DIP Liens and the, Adequate Protection Liens, or Prepetition Indemnity Account Lien, or to entitle




                                                       32
19-36300-cgm         Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                               Pg 96 of 347


 the DIP Liens and the, Adequate Protection Liens, or Prepetition Indemnity Account Lien to the priorities

 granted herein.

         46.       Notwithstanding the foregoing, the DIP Parties and/or the Prepetition Secured Parties, as

 applicable, may, in their respective discretion, file such financing statements, deeds of trust, mortgages,

 security agreements, notices of Liens, and other similar instruments and documents to evidence, confirm,

 validate, or perfect, or to ensure the contemplated priority of, the DIP Liens and/or, the Adequate Protection

 Liens granted pursuant heretoand/or the Prepetition Indemnity Account Lien, and are hereby granted relief

 from the automatic stay of section 362 of the Bankruptcy Code in order to do so, and all such financing

 statements, deeds of trust, mortgages, security agreements, notices of Liens, and other similar instruments

 and documents shall be deemed to have been filed or recorded at the time and on the date of the

 commencement of the Chapter 11 Cases.

         47.       The Debtors shall execute and deliver to the DIP Agent and each Prepetition Secured Party,

 as applicable, all such financing statements, deeds of trust, mortgages, security agreements, notices of

 Liens, and other similar instruments and documents as the DIP Agent and/or the applicable Prepetition

 Secured Party may reasonably request to evidence, confirm, validate, or perfect, or to ensure the

 contemplated priority of, the DIP Liens and/or, the Adequate Protection Liens granted pursuant

 heretoand/or the Prepetition Indemnity Account Lien.

         48.       The DIP Parties and the Prepetition Secured Parties, in their respective discretion, may file

 a photocopy of the entered, docketed version of this Second Interim Order as a financing statement with

 any recording office designated to file financing statements or with any registry of deeds or similar office

 in any jurisdiction in which any of the Debtors has real or personal property, and in such event, the subject

 filing or recording office shall be authorized to file or record such copy of this Second Interim Order.

 TheSubject to the priorities set forth in this Second Interim Order, the prepetition mortgages granted in

 favor of the Prepetition ABL Agent shall remain in full force and effect in accordance with its/their terms

 as if the same were executed and delivered under this Second Interim Order and thereafter recorded with

 any registry of deeds or similar office in any jurisdiction in which any of the Debtors has real or personal


                                                       33
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                             Pg 97 of 347


 property, and each such mortgage (or any mortgage granted to the DIP Agent in respect of the DIP Facility,

 regardless of whether the same is recorded with any applicable registry of deeds or similar office in any

 jurisdiction in which any of the Debtors has real or personal property) shall serve as evidence of validity,

 perfection and contemplated priority of the DIP Liens and/or, the Adequate Protection Liens granted

 pursuant heretoand/or the Prepetition Indemnity Account Lien.

         49.     TheSubject to the terms of this Second Interim Order (including the subordination

 provisions hereof), the DIP Agent shall, in addition to the rights granted to it under the DIP Financing

 Agreements, be deemed to be have co-equal rights with the Prepetition Agents and succeed to the rights of

 the Prepetition Agents with respect to all third-party notifications in connection with the Prepetition

 Financing Documents, all prepetition collateral access agreements, and all other agreements with third

 parties (including any agreement with a customs broker, freight forwarder, or credit card processor) relating

 to, or waiving claims against, any Prepetition Collateral, including, without limitation, each collateral

 access agreement duly executed and delivered by any landlord of any Debtor and including, for the

 avoidance of doubt, all deposit account control agreements, securities account control agreements, and

 credit card agreements, provided, that nothing herein shall impair any such rights of the Prepetition Agents

 that may continue to exist, subject to Paragraph 15 of this Second Interim Order.

         50.     The automatic stay imposed under section 362(a) of the Bankruptcy Code is hereby

 modified as necessary to:

                  (a)    permit the Debtors to grant the DIP Liens and, the Adequate Protection Liens, and
         Prepetition Indemnity Account Lien, and to incur all liabilities and obligations to the DIP Agent
         and DIP Lenders under the DIP Financing Agreements, the DIP Facility, and this Second Interim
         Order; and

                 (b)    authorize the DIP Agent, the DIP Lenders, and the Prepetition Secured Parties to
         retain and apply payments hereunder as provided by the DIP Financing Agreements and this
         Second Interim Order.

         51.     The DIP Lenders are authorized to provide the Consignment Facility to the Debtors

 pursuant to the terms contained in the DIP Financing Agreements.

 C.      Reservation of Certain Third-Party Rights and Bar of Challenges and Claims



                                                      34
19-36300-cgm        Doc 122          Filed 08/14/19 Entered 08/14/19 02:54:38              Main Document
                                                 Pg 98 of 347


         52.     Nothing in this Second Interim Order, the Prepetition Financing Documents, the DIP Credit

 Agreement, or the other DIP Financing Agreements shall prejudice whatever rights any Committee or any

 other party-in-interest (other than the Debtors) with requisite standing that has been sought and granted by

 this Court, as applicable, may have to bring an adversary proceeding, cause of action, objection, claim,

 defense, or other challenge against any one or more of the Prepetition Secured Parties, the Prepetition

 Secured Debt and/or the Prepetition Liens (collectively, a “Challenge Proceeding”), including, but not

 limited to, any of the following:

                 (a)      in the case of the Prepetition Secured Parties, an objection to or challenge of the
         Debtors’ Stipulations set forth in Paragraphs [III.6.(1a) through (9i)], including (i) the validity,
         extent, perfection, or priority of the security interests and Prepetition Liens of the Prepetition
         Agents in and to the Prepetition Collateral, or (ii) the validity, allowability, priority, status, or
         amount of the Prepetition Secured Debt; or

                  (b)      a suit against any one or more of the Prepetition Secured Parties in connection with
         or related to the Prepetition Secured Debt and/or the Prepetition Liens, or the actions or inactions
         of the such Prepetition Secured Party(ies) arising out of or related to such Prepetition Secured Debt
         and/or Prepetition Liens;

 provided, however, that any Committee or any other party-in-interest with requisite standing that has been

 sought and granted by this Court, as applicable, must commence a Challenge Proceeding asserting such

 objection or challenge, including, without limitation, any claim against any one or more of the Prepetition

 Agents and/or other Prepetition Secured Parties, as applicable, in the nature of a claim, cause of action,

 setoff, counterclaim, or defense in respect of the Prepetition Secured Debt and/or the Prepetition Liens

 (including, but not limited to, those under sections 506, 544, 547, 548, 549, 550, and/or 552 of the

 Bankruptcy Code), by the later of (x) for any Committee, sixty (60) days from the date of entry of the Final

 Order, or (y) for any party-in-interest other than an official Committee, seventy-five (75) days from the

 Petition Date (collectively, (x) and (y) shall be referred to as the “Challenge Period”; and as of 12:01 a.m.

 (Prevailing Eastern Time) on the date that is the next calendar day after the termination of the Challenge

 Period, in the event that no Challenge Proceeding has been commenced during the Challenge Period, such

 date shall be the “Challenge Period Termination Date”).5:00 p.m. (prevailing Eastern Time) on September

 4, 2019 (the “Challenge Period Termination Date”). The failure of any Committee or other third party



                                                      35
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                              Pg 99 of 347


 who desires to investigate either (i) the validity, extent, perfection, or priority of the security interests and

 Prepetition Liens in and to the Prepetition Collateral, or (ii) the validity, allowability, priority, status, or

 amount of the Prepetition Secured Debt, to make a formal written request to the affected Prepetition Secured

 Parties for information validating such Prepetition Secured Debt and/or Prepetition Liens on or before the

 date that is ten (10) calendar days prior to the expiration of the Challenge Period Termination Date shall

 operate as a bar to any motion, application or other request by such party(ies) for an extension of the

 Challenge Period. Termination Date.

         53.      Not less than five (5) business days prior to filing a motion seeking standing (a “Challenge

 Standing Motion”) to commence a Challenge Proceeding, a Committee or other third party, as the context

 makes applicable, shall inform the affected Prepetition Agent(s) and/or other Prepetition Secured Party(ies),

 in writing, of its intent to file such standing motion (such writing shall contain a reasonably detailed

 statement of the claims proposed to be asserted in such Challenge Proceeding and the legal/other bases

 supporting such claim(s) in the event standing were to be granted by the Court (“Challenge Statement”)).

 The parties shall thereafter meet and confer for purposes of attempting to resolve any issues/claims asserted

 in the Challenge Statement. In the event a third party, including any Committee, thereafter files a Challenge

 Standing Motion seeking standing to commence a Challenge Proceeding in accordance with the terms of

 this Second Interim Order, any such Challenge Standing Motion shall, at a minimum, include a copy of any

 proposed objection or adversary complaint containing a detailed description of the claims and causes of

 action such party proposes to pursue. The Challenge Period Termination Date shall be tolled for a period

 not to exceed thirty (30) days upon the filing of a Challenge Standing Motion (the “Tolling Period”) by an

 interested party (including any Committee) seeking standing to commence a Challenge Proceeding in

 accordance with the terms of this Second Interim Order); provided, that any such tolling shall be applicable

 solely to the party that files the subject Challenge Standing Motion and solely as to the Challenge

 Proceedings for which standing is sought (as set forth in such Challenge Standing Motion); and provided,

 further, that, unless otherwise ordered by the Court, the granting of any Challenge Standing Motion shall

 not extend the Challenge Period Termination Date beyond expiration of the Tolling Period. The Challenge


                                                        36
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                             Pg 100 of 347


 Period Termination Date may occur as to some, but not all, of the Prepetition Agents and/or other

 Prepetition Secured Parties if a Challenge Proceeding is brought against one or more but not all of the

 Prepetition Agents and/or other Prepetition Secured Parties.

         54.     For the avoidance of doubt, in the event any one or more of the Chapter 11 Cases is

 converted to a case under Chapter 7, or if a Chapter 11 trustee is appointed prior to expiration of the

 Challenge Period, then in either such event and solely as applies to any such trustee the Challenge Period

 shall not expire until sixty (60) days after such trustee’s appointment. In the event that the Committee or

 any other party in interest with requisite standing, as applicable, has commenced a Challenge Proceeding

 prior to the conversion to Chapter 7 or appointment of a Chapter 11 trustee, the trustee shall be entitled to

 assume the prosecution of any pending Challenge Proceeding. In either event, until that the Committee or

 any other party in interest with requisite standing, as applicable, has commenced a Challenge Proceeding

 prior to the conversion to Chapter 7 or appointment of a Chapter 11 trustee, the trustee shall be entitled to

 assume the prosecution of any pending Challenge Proceeding. Until the later of the expiration of the

 Challenge Period Termination Date without commencement of a Challenge Proceeding or the entry of a

 final, non-appealable order or judgment on account of any Challenge Proceeding properly commenced

 withinbefore the Challenge Period Termination Date, such trustee shall not be bound by the Debtors’

 Stipulations in this Second Interim Order.

         55.     Upon the Challenge Period Termination Date with respect to one or more or all of the

 Prepetition Secured Parties, any and all such challenges, claims, and/or objections by any party (including,

 without limitation, any Committee, any chapter 11 or chapter 7 trustee appointed herein or in any Successor

 Case, and any other party-in-interest) shall be deemed to be forever waived and barred with respect to the

 Prepetition Agents and other Prepetition Secured Parties, as applicable, and the Prepetition Secured

 DebtObligations and Prepetition Liens as to one or more or all of the Prepetition Agents and/or other

 Prepetition Secured Parties, as the case may be, as of the Petition Date, shall be deemed to be an allowed

 fully secured claim within the meaning of section 506 of the Bankruptcy Code for all purposes in connection

 with the Chapter 11 Cases and the Debtors’ Stipulations as to one or more or all of the Prepetition Agents


                                                      37
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                             Pg 101 of 347


 and/or other Prepetition Secured Parties, as the case may be, shall be binding on all creditors, interest

 holders, and parties-in-interest, including any Committee.

         56.     To the extent any such Challenge Proceeding is commenced, or any claim is asserted

 against any one or more of the Prepetition Agents and/or other Prepetition Secured Parties, the affected

 Prepetition Secured Parties, or any of them, as the case may be, shall be entitled to include the costs and

 expenses, including, but not limited to, reasonable and documented attorneys’ fees and disbursements,

 incurred in responding to any inquiry, producing documents, and/or witnesses in response to formal or

 informal discovery requests, or otherwise defending the objection or complaint, as part of the prepetition

 claims and Liens of such Prepetition Secured Party(ies) to the extent permitted pursuant to the applicable

 Prepetition Financing Documents., and subject to the provisions herein, including with respect to the

 priority of such claims and Liens. To the extent any such inquiry or discovery is undertaken or any such

 objection or complaint is filed (or as part of any agreed upon resolution thereof), the affected Prepetition

 Secured Party(ies), or any of them, as the case may be, shall be entitled to include such costs and expenses,

 including, but not limited to, reasonable and documented attorneys’ fees incurred in responding to the

 inquiry or discovery or in defending the objection or complaint, as part of such party’s prepetition claim

 which shall be reimbursed by the Debtors, including (x) each monthsubject, and subordinate as provided

 for herein, to the Carve Out and the indefeasible payment in Paragraph 65, below andfull in cash of the DIP

 Obligations, or (y) where applicable, out of the Prepetition Indemnity Account or as provided under

 Paragraph 12 herein for fees and expenses incurred prior to the Challenge Period Termination Date, and as

 part of the Adequate Protection Superpriority Claims. In addition to any other provisions in this Second

 Interim Order, the Prepetition Indemnity Account shall be maintained until the final resolution of all such

 objections or claims that would, if successful, be payable as Prepetition Indemnity Obligations, against the

 affected Prepetition Secured Party(ies). TheSubject in all respects to the Carve Out and prior payment in

 full in cash of the DIP Obligations, the Debtors shall remain liable to the Prepetition Secured Parties, or

 any of them, as the case may be, for all unpaid Prepetition Indemnity Obligations to the extent that the




                                                      38
19-36300-cgm         Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                     Main Document
                                               Pg 102 of 347


 funds in the Prepetition Indemnity Account are insufficient to satisfy the Prepetition Indemnity Obligations

 in full.

            57.    Notwithstanding anything to the contrary contained in this Second Interim Order, in the

 event there is a timely and successful Challenge Proceeding by any party in interest in accordance with the

 terms hereof, this Court may fashion an appropriate remedy as applicable to the payment of any adequate

 protection or Prepetition Secured Debt consisting of an unsecured claim or other claim or amount not

 allowable under section 502 of the Bankruptcy Code.

            58.    Notwithstanding anything contained in this Second Interim Order or any of the DIP

 Financing Agreements, the Challenge Period Termination Date shall not be modified, amended or extended

 without the prior written consent of the Prepetition Secured Parties, in their sole discretion, and the DIP

 Parties, with such consent of the DIP Parties not to be unreasonably withheld or delayed.

 D.         Carve Out and Payment of Professionals

            59.    Carve Out. As used in this Second Interim Order, the “Carve Out” means the sum of (i) all

 fees required to be paid to the Clerk of the Court and to the Office of the United States Trustee under section

 1930(a) of title 28 of the United States Code plus interest at the statutory rate (without regard to the notice

 set forth in (iii) below); (ii) all reasonable fees and expenses up to $50,000 incurred by a trustee under

 section 726(b) of the Bankruptcy Code (without regard to the notice set forth in (iii) below); (iii) to the

 extent allowed at any time, whether by interim order, procedural order, or otherwise, all unpaid fees and

 expenses (exclusive of any fee which becomes due and payable upon consummation of a transaction) (the

 “Allowed Professional Fees”)6 incurred by persons or firms retained by the Debtors pursuant to section

 327, 328, or 363 of the Bankruptcy Code (the “Debtor Professionals”) at any time before or on the first

 business day following delivery by the Prepetition Secured Parties and/or the DIP Agent or Prepetition

 ABL Agent, as applicable,DIP Agent of a Carve Out Trigger Notice (as defined below), whether allowed



 6
          Any fee that is or will become due and payable upon the consummation of a transaction shall be payable
 solely from the proceeds received by the Debtors resulting from such transaction, free and clear of the liens of the
 Prepetition Agents, the Prepetition Secured Parties, the DIP Agent and the DIP Lenders.


                                                         39
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 103 of 347


 by the Court prior to or after delivery of a Carve Out Trigger Notice; (iv) to the extent allowed at any time,

 whether by interim order, procedural order, or otherwise, all Allowed Professional Fees incurred by persons

 or firms retained by the Committee (the “Committee Professionals” and, together with the Debtor

 Professionals, the “Professional Persons”) up to and as limited by the aggregate Approved Budget amounts

 for each Committee Professional or category of Committee Professional through the date of service of said

 Carve Out Trigger Notice (including partial amounts for any Carve Out Trigger Notice given other than at

 the end of a week, and after giving effect to (x) any payments made to Committee Professionals under the

 Approved Budget pursuant orders of the Court, and (y) all carryforwards and carrybacks from prior or

 subsequent favorable budget variances), and (v) Allowed Professional Fees of Professional Persons in an

 aggregate amount not to exceed $500,000 incurred after the first business day following delivery by the

 Prepetition Secured Parties and/or the DIP Agent or Prepetition ABL Agent, as applicableDIP Agent of the

 Carve Out Trigger Notice, to the extent allowed at any time, whether by interim order, procedural order, or

 otherwise (the amounts set forth in this clause (iv) being the “Post-Carve Out Trigger Notice Cap”). For

 purposes of the foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by email (or

 other electronic means) to the Debtors, their lead restructuring counsel, the U.S. Trustee, and counsel to the

 Creditors’ Committee either by (i) the DIP Agent, which notice may be delivered following the occurrence

 and during the continuation of an Event of Default and acceleration of the DIP Obligations under the DIP

 Facility, or (ii) the Prepetition ABL Agent which notice may be delivered following the occurrence and

 during the continuation of a Cash Collateral Termination Event in each case stating that the Post-Carve Out

 Trigger Notice Cap has been invoked.

         60.     Fee Estimates. Not later than 7:00 p.m. New York time on the third business day of each

 week starting with the first full calendar week following the entry of thisthe First Interim Order, each

 Professional Person shall deliver to the Debtors a statement setting forth a good-faith estimate of the amount

 of fees and expenses (collectively, “Estimated Fees and Expenses”) incurred during the preceding week by

 such Professional Person (through Saturday of such week, the “Calculation Date”), along with a good-faith

 estimate of the cumulative total amount of unreimbursed fees and expenses incurred through the applicable


                                                      40
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                             Pg 104 of 347


 Calculation Date and a statement of the amount of such fees and expenses that have been paid to date by

 the Debtors (each such statement, a “Weekly Statement”); provided, that within one business day of the

 occurrence of the Termination Declaration Date (as defined below), each Professional Person shall deliver

 one additional statement (the “Final Statement”) setting forth a good-faith estimate of the amount of fees

 and expenses incurred during the period commencing on the calendar day after the most recent Calculation

 Date for which a Weekly Statement has been delivered and concluding on the Termination Declaration

 Date. If any Professional Person fails to deliver a Weekly Statement within three calendar days after such

 Weekly Statement is due, such Professional Person’s entitlement (if any) to any funds in the Carve Out

 Reserves (as defined below) with respect to the aggregate unpaid amount of Allowed Professional Fees for

 the applicable period(s) for which such Professional Person failed to deliver a Weekly Statement covering

 such period shall be limited to the aggregate unpaid amount of Allowed Professional Fees included in the

 Approved Budget for such period for such Professional Person; provided, that such Professional Person

 shall be entitled to be paid any unpaid amount of Allowed Professional Fees in excess of Allowed

 Professional Fees included in the Approved Budget for such period for such Professional Person from a

 reserve to be funded by the Debtors from all cash on hand as of such date and any available cash thereafter

 held by any Debtor. The Debtors shall at all times fund and maintain in a segregated account (the “Funded

 Reserve Account”) in trust for the benefit of Professional Persons in an amount (the “Funded Reserve

 Amount”) equal to the sum of (i) the greater of (x) the aggregate unpaid amount of Estimated Fees and

 Expenses included in all Weekly Statements timely received by the Debtors, and (y) the aggregate amount

 of Allowed Professional Fees contemplated to be unpaid in the Approved Budget at the applicable time,

 plus (ii) the Post-Carve Out Trigger Notice Cap, plus (iii) the amounts contemplated under paragraph

 45(a)(i) and 45(a)(ii) above, plus (iv) an amount equal to the amount of Allowed Professional Fees set forth

 in the Approved Budget for the then current week occurring after the most recent Calculation Date and the

 two weeks succeeding such current week. Any and all amounts in the Funded Reserve Account shall not

 be subject to any cash sweep and/or foreclosure provisions in the Prepetition Financing Documents or DIP

 Financing Agreements and neither the Prepetition Secured Parties nor the DIP Lenders shall not be entitled


                                                     41
19-36300-cgm       Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                             Pg 105 of 347


 to sweep or foreclose on such amounts notwithstanding any provision to the contrary in the Prepetition

 Financing Documents or DIP Financing Agreements. Not later than 7:00 p.m. New York time on the fourth

 business day of each week starting with the first full calendar week following the entry of thisthe First

 Interim Order, the Debtors shall deliver to the DIP Parties and the Prepetition Secured Parties a report

 setting forth the Funded Reserve Amount as of such time. Prior to the delivery of the first report setting

 forth the Carve-Out Reserve Amount, the Debtors shall calculate the Funded Reserve Amount by reference

 to the Approved Budget for subsection (i) of the Funded Reserve Amount. The information supplied by

 Professional Persons pursuant to this paragraph shall be used to determine whether there is compliance with

 Section 16(T) of the DIP Credit Agreement. Once the Funded Reserve Amount is funded into the Funded

 Reserve Account, neither the Prepetition Secured Parties nor the DIP Lenders shall not have any further

 obligations with respect to the payments to Professional Persons relating to such amounts, and Professional

 Persons may only be paid from the Funded Reserve Account. For the avoidance of doubt, the Prepetition

 Secured Parties shall have no obligations with respect to any payments to Professional Persons, or to fund

 the Funded Reserve Amount or any other amounts related to the Carve Out.

         61.     Carve Out Reserves. On the day on which a Carve Out Trigger Notice is given by the

 Prepetition ABL Agent and/or the DIP Agent to the Debtors with a copy to counsel to the Committee (the

 “Termination Declaration Date”), the Carve Out Trigger Notice shall constitute a demand to the Debtors to

 utilize all cash on hand (including any amounts held in the Funded Reserve Account) as of such date and

 any available cash thereafter held by any Debtor to fund a reserve in an amount equal to the then unpaid

 amounts of the Allowed Professional Fees. The Debtors shall deposit and hold such amounts in a

 segregated account with the Prepetition ABLDIP Agent in trust to pay such then unpaid Allowed

 Professional Fees (the “Pre-Carve Out Trigger Notice Reserve”) prior to any and all other claims. On the

 Termination Declaration Date, after funding the Pre-Carve Out Trigger Notice Reserve, the Debtors shall

 utilize all remaining cash on hand (including any amounts held in the Funded Reserve Account) as of such

 date and any available cash thereafter held by any Debtor to fund a reserve in an amount equal to the Post-

 Carve Out Trigger Notice Cap (the “Post-Carve Out Trigger Notice Reserve” and, together with the Pre-


                                                     42
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                              Pg 106 of 347


 Carve Out Trigger Notice Reserve, the “Carve Out Reserves”) prior to any and all other claims. All funds

 in the Pre-Carve Out Trigger Notice Reserve shall be used first to pay the obligations set forth in clauses

 (i) through (iii) of the definition of Carve Out set forth above (the “Pre-Carve Out Amounts”), but not, for

 the avoidance of doubt, the Post-Carve Out Trigger Notice Cap, until paid in full, and then, to the extent

 the Pre-Carve Out Trigger Notice Reserve has not been reduced to zero, to pay the Prepetition Secured

 Parties in accordance with their rights and priorities as of the Petition Date until such obligations have been

 indefeasibly paid in full, in cash, in which case any such excess shall be paid to the DIP Agent for the

 benefit of the DIP Lenders. All funds in the Post-Carve Out Trigger Notice Reserve shall be used first to

 pay the obligations set forth in clause (iv) of the definition of Carve Out set forth above (the “Post-Carve

 Out Amounts”), and then, to the extent the Post-Carve Out Trigger Notice Reserve has not been reduced to

 zero, to pay the Prepetition Secured Partiesto the DIP Agent for the benefit of the DIP Lenders in accordance

 with their rights and priorities as of the Petition Date, unless the Prepetition Secured Debt have been

 indefeasibly paidset forth in full, in cash, in which case any such excess shall be paid to the DIP Agent for

 the benefit of the DIP Lendersthis Second Interim Order, until the DIP Obligations have been indefeasibly

 paid in full, in cash, and all Commitments have been terminated., in which case any such excess shall be

 paid to the Prepetition Secured Parties in accordance with their rights and priorities as of the Petition Date,

 until the Prepetition Secured Obligations, if any, have been indefeasibly paid in full in

 cash. Notwithstanding anything to the contrary in this Second Interim Order, if either of the Carve Out

 Reserves is not funded in full in the amounts set forth in this Paragraph 4755, then, any excess funds in one

 of the Carve Out Reserves following the payment of the Pre-Carve Out Amounts and Post-Carve Out

 Amounts, respectively, shall be used to fund the other Carve Out Reserve, up to the applicable amount set

 forth in this Paragraph 4755, prior to making any payments to the DIP Agent or the Prepetition Secured

 Parties, as applicable. Notwithstanding anything to the contrary in this Second Interim Order, following

 delivery of a Carve Out Trigger Notice, the DIP Agent and the Prepetition Secured Parties shall not sweep

 or foreclose on cash (including cash received as a result of the sale or other disposition of any assets) of the

 Debtors until the Carve Out Reserves have been fully funded, but shall have a security interest in any


                                                       43
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 107 of 347


 residual interest in the Carve Out Reserves, with any excess paid to the Prepetition Secured Parties until the

 Prepetition Secured Debt has been paid in full, and thereafter to the DIP Agent for application in accordance

 with the DIP Financing Agreements. until the DIP Obligations have been indefeasibly paid in full, in cash,

 and all DIP Commitments have been terminated, and thereafter to the Prepetition Secured Parties until the

 Prepetition Secured Obligations, if any, have been indefeasibly paid in full. Further, notwithstanding

 anything to the contrary in this Second Interim Order, (i) disbursements by the Debtors from the Carve Out

 Reserves shall not constitute Term Loans (as defined in the DIP Credit Agreement) or increase or reduce

 the DIP Obligations, (ii) the failure of the Carve Out Reserves to satisfy in full the Allowed Professional

 Fees of the Debtor Professionals shall not affect the priority of the Carve Out with respect to the Debtor

 Professionals, and (iii) in no way shall the Approved Budget, Carve Out, Post-Carve Out Trigger Notice

 Cap, Carve Out Reserves, or any of the foregoing be construed as a cap or limitation on the amount of the

 Allowed Professional Fees due and payable by the Debtors. For the avoidance of doubt and

 notwithstanding anything to the contrary in this Second Interim Order, the DIP FacilityFinancing

 Agreements, or in any Prepetition Financing Agreement(s), the Carve Out with respect to the Debtor

 Professionals shall be senior to all liens and claims securing the DIP Facility, the Adequate Protection Liens,

 the Prepetition Indemnity Obligations (other than the Prepetition Indemnity Account Lien and/or any claims

 of Prepetition Secured Parties to the Prepetition Indemnity Account and/or funds therein), and the

 Prepetition Secured Parties’ and DIP Lenders’ respective superpriority claims, and any and all other forms

 of adequate protection, liens, or claims securing the Prepetition Secured Debt or the DIP Obligations.DIP

 Obligations and/or Prepetition Secured Obligations (other than the Prepetition Indemnity Account Lien

 and/or any claims of Prepetition Secured Parties to the Prepetition Indemnity Account and/or funds therein).

 The Carve Out with respect to all other Professional Persons, other than Debtor Professionals, shall be

 limited to the Carve Out Reserve.

         62.      Payment of Allowed Professional Fees Prior to the Termination Declaration Date. Any

 payment or reimbursement made prior to the occurrence of the Termination Declaration Date in respect of

 any Allowed Professional Fees shall not reduce the Carve Out.


                                                       44
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                    Main Document
                                              Pg 108 of 347


         63.      No Direct Obligation To Pay Allowed Professional Fees. None of the DIP Agent, DIP

 Lenders, or the Prepetition Secured Parties shall be responsible for the payment or reimbursement of any

 fees or disbursements of any Professional Person incurred in connection with the Chapter 11 Cases or any

 successor cases under any chapter of the Bankruptcy Code. Nothing in this Second Interim Order or

 otherwise shall be construed to obligate the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties,

 in any way, to pay compensation to, or to reimburse expenses of, any Professional Person or to guarantee

 that the Debtors have sufficient funds to pay such compensation or reimbursement.

         64.      Payment of Carve Out On or After the Termination Declaration Date. Any payment or

 reimbursement made on or after the occurrence of the Termination Declaration Date in respect of any

 Allowed Professional Fees shall permanently reduce the Carve Out on a dollar-for-dollar basis. Any

 funding of the Carve Out shall be added to, and made a part of, the DIP Obligations secured by the DIP

 Collateral and shall be otherwise entitled to the protections granted under this Second Interim Order, the

 DIP Financing Agreements, the Bankruptcy Code, and applicable law.

         65.      Restriction on Use of Funds. Notwithstanding anything herein to the contrary, no proceeds

 of the DIP Facility, DIP Collateral, or Cash Collateralthe Prepetition Indemnity Account (including funds

 therein) may be used by the Debtors, any official committee, or any other person or entity without the

 consent of the DIP Agent and/or the Prepetition Secured Parties in connection with any of the following:

 (a) the investigation (including by way of examinations or discovery proceedings), initiation, assertion,

 joining, commencement, support or prosecution of any claims, causes of action, adversary proceedings, or

 other litigation against any of the DIP Agent, the DIP Lenders, or Prepetition Secured Parties, or any of

 their respective officers, directors, employees, agents, attorneys, consultants, financial advisors, affiliates,

 assigns, or successors, with respect to any transaction, occurrence, omission, action or other matter in any

 way related to the DIP Financing Agreements or the Prepetition Loan Documents (including formal

 discovery proceedings in anticipation thereof), including, without limitation, (i) investigating or challenging

 the amount, validity, extent, perfection, priority, or enforceability of, or asserting any defense, counterclaim,

 or offset to the DIP Obligations, DIP Superpriority Claims or the DIP Liens; (ii) investigating or challenging


                                                        45
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                    Main Document
                                              Pg 109 of 347


 the amount, validity, extent, perfection, priority, or enforceability of, or asserting any defense, counterclaim,

 or offset to the Prepetition Secured DebtObligations, the Prepetition Indemnity Obligations, Prepetition

 Liens, Adequate Protection Superpriority Claims or, Adequate Protection Liens, or the Prepetition

 Indemnity Account Lien; (iii) investigating or asserting any claims or causes of action arising under chapter

 5 of the Bankruptcy Code or under similar laws of any jurisdiction against any of the Prepetition Secured

 Parties or the DIP Parties; (iv) investigating or asserting any so-called “lender liability” claims and causes

 of action against any of the Prepetition Secured Parties or the DIP Parties; and (v) any action seeking to

 invalidate, set aside, avoid or subordinate, in whole or in part, the Prepetition Secured DebtObligations, the

 Prepetition Indemnity Obligations, the Prepetition Liens, the Adequate Protection Superpriority Claim, the

 Adequate Protection Liens, the Prepetition Indemnity Account Lien, the DIP Obligations, the DIP

 Superpriority Claim, the Adequate Protection Superpriority Claim;and the DIP Liens or the Adequate

 Protection Liens; (b) asserting any claims or causes of action against the DIP Parties or the Prepetition

 Secured Parties in such capacity, including, without limitation, claims or actions to object to or contest in

 any manner the DIP Parties’ or the Prepetition Secured Parties’ assertion or enforcement of any lien, claim,

 right or security interest or realization upon any Collateral in accordance with the terms and conditions of

 the DIP Financing Agreements, the Prepetition Loan Documents, or this Second Interim Order; (c) seeking

 to modify any of the rights, remedies, priorities, privileges, protections and benefits granted to the DIP

 Parties or the Prepetition Secured Parties hereunder or under the DIP Financing Agreements or Prepetition

 Loan Documents (as applicable), in each of the foregoing cases without such applicable parties’ prior

 written consent; provided, however, that the proceeds of the DIP Facility, Collateral, or Cash and DIP

 Collateral shall be available for payment of any fees or expenses incurred by any official committee (if

 appointed) to investigate, but not prosecute, any of the foregoing in an amount not to exceed $25,000.

 E.      Maturity; DIP Order Events of Default; Remedies

         66.      The DIP Facility shall mature (the “DIP Maturity Date”)”), and the Debtors’ ability to

 utilize cash shall terminate, upon the expiration of five (5) business days’ prior written notice (a “DIP

 Remedies Notice” and the “DIP Remedies Notice Period”) to each of (a) the Debtors, (b) lead restructuring


                                                        46
19-36300-cgm           Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                             Pg 110 of 347


 counsel to the Debtors, (c) counsel to the Prepetition Agents, (d) counsel for any Committee, (e) counsel to

 the DIP Agent, and (f) the U.S. Trustee, after the occurrence and continuation of any of the following events

 (each, a “DIP Maturity Event”), unless waived by the DIP Agent or cured by the Debtors during the DIP

 Remedies Notice Period:

                 (a)      March 31, 2020;


                 (b)      the date which is 30 days following the date of entry of the Interim Order if the
                          Final Order has not been entered by the Court on or prior to such date;


                 (c)      the failure of the Debtors to adhere to the Approved Budget, including any failure
                          to maintain Excess Availability at the levels required hereunder;

                 (d)      the date on which the DIP Agent accelerates the DIP Obligations outstanding under
                          the terms of the DIP Facility after the occurrence of an Event of Default (as defined
                          in the DIP Credit Agreement and the passage of any applicable cure period) in
                          accordance with the terms of the DIP Credit Agreement;


                 a) the occurrence of a Cash Collateral Termination Event;

                 (e)      the occurrence of DIP Order Event of Default; (defined below);


                 (f)      the consummation of a sale of all or substantially all of the Debtors’ assets; and

                 (g)      any stay, reversal, vacatur, rescission or other modification of the terms of this
                          Second Interim Order not consented to by the DIP Parties;

                 (h)      the failure of the Debtors to provide all financial reports as well as any budget
                          variance report required under the DIP Financing Agreements;

                 (i)      the dismissal of any of the Chapter 11 Cases, the conversion of any Chapter 11
                          Case to a case under chapter 7 of the Bankruptcy Code, or the appointment of a
                          chapter 11 trustee with expanded powers in any of the Chapter 11 Cases;


                 (i)(j)   the failure of the Debtors to comply with any of the budget covenants or Milestones
                          as set forth in the DIP Financing Agreements; or

                 (j)(k)   the substantial consummation of a plan of reorganization filed in the Chapter 11
                          Cases that is confirmed pursuant to an order of the Court.




                                                      47
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                             Pg 111 of 347


         67.      Unless and until the DIP Obligations and the Prepetition Secured Debt of the Prepetition

 Secured Parties have been irrevocably repaid in full in cash (or other arrangements for payment of (i) the

 Prepetition Secured Debt of the Prepetition Secured Parties satisfactory to the respective Prepetition

 Secured Parties and (ii) the DIP Obligations satisfactory to the DIP Agent, in each case in their sole and

 exclusive discretion have been made) and all DIP Commitments have been irrevocably terminated, the

 protections afforded to the Prepetition Secured Parties, the DIP Agent, and the DIP Lenders pursuant to this

 Interim Order and under the DIP Financing Agreements, and any actions taken pursuant thereto, shall

 survive the entry of any order confirming any plan of reorganization or liquidation (a “Plan”) or converting

 the Chapter 11 Cases into a Successor Case, and the DIP Liens, the DIP Superpriority Claim, the Adequate

 Protection Liens, and the Adequate Protection Superpriority Claims shall continue in the Chapter 11 Cases

 and in any Successor Case, and such DIP Liens, DIP Superpriority Claim, Adequate Protection Liens, and

 Adequate Protection Superpriority Claims shall maintain their respective priorities as provided by this

 Interim Order.

         68.      Immediately upon the occurrence of the DIP Maturity Date, notwithstanding any automatic

 stay otherwise applicable to the DIP Parties pursuant to section 362 of the Bankruptcy Code, and without

 any application, motion, or notice to, hearing before, or order from the Court, but subject to the terms of

 this Second Interim Order, the DIP Parties may exercise their rights and remedies in accordance with this

 Second Interim Order upon the expiration of the DIP Remedies Notice Period following delivery of a DIP

 Remedies Notice, in each case such DIP Remedies Notice being given to each of (i) the Debtors, (ii) counsel

 to the Debtors, (iii) counsel for any Committee, (iv) counsel to the DIP Agent, and (vi) the U.S. Trustee.

         69.27. Each of the following, unless waived by the DIP Agent or cured by the Debtors, shall

 constitute a “DIP Order Event of Default”:

                  (a)     the occurrence of an Event of Default (as defined in the DIP Credit Agreement) in
                          accordance with the DIP Credit Agreement;

                  (b)(a) the failure of the Debtors to obtain entry of the Final Order on or before the date
                         that is thirty (30) days after the Petition Date, unless such date has been extended
                         by consent of the Prepetition Agents and DIP Agent, each in their sole and absolute
                         discretion;


                                                      48
19-36300-cgm       Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                             Pg 112 of 347


                 (c)(b) the failure of the Debtors to perform, in any respect, any of the terms, provisions,
                        conditions, covenants, or obligations under the DIP Credit Agreement (including,
                        without limitation, the Milestones (as defined therein), and after giving effect to
                        any notice or cure periods provided therein) or this Interim Order; or

                 (d)(a) the filing of a motion by the Debtors seeking dismissal of any of the Chapter 11
                        Cases, the dismissal of any of the Chapter 11 Cases, the filing of a motion by the
                        Debtors seeking to convert any of the Chapter 11 Cases to a case under chapter 7
                        of the Bankruptcy Code, or the conversion of the Chapter 11 Cases to a case under
                        chapter 7 of the Bankruptcy Code, or the appointment of a trustee or examiner with
                        expanded powers in any of the Chapter 11 Cases;

                 (e)(a)   termination of the exclusivity period for the Debtors to file a chapter 11 plan in the
                          Chapter 11 Cases;

                 (f)(c)   other than as contemplated by this Interim Order, entry of an order granting any
                          lien or claim which is senior to or pari passu with the DIP Agent's lien and claims
                          under the DIP Facility without the prior written consent of the DIP Agent (or the
                          filing of any motion by the Debtors seeking such relief), unless the obligations
                          owing to the Prepetition Secured Parties (including, without limitation, cash
                          collateralizing any issued and undrawn letters of credit), the DIP Agent and DIP
                          Lenders are indefeasibly paid in full in cash and the DIP Lenders' commitment to
                          make loans is terminated ;

                 (g)(a) entry of an order confirming (or the filing of any motion or pleading requesting
                        confirmation of) a plan of reorganization or liquidation that does not require
                        indefeasible repayment in full in cash of the DIP Facility as of the effective date
                        of the plan;

                 (h)(d) payment of or granting adequate protection with respect to prepetition debt (other
                        than as set forth in this Interim Order or as may be agreed among the Prepetition
                        Secured Parties and the DIP Agent);

                 (i)(a)   the failure of liens or superpriority claims granted with respect to the DIP Facility
                          to be valid, perfected and enforceable with the priority described herein;

                 (j)(e)   the failure of liens or superpriority claims granted with respect to the Prepetition
                          Liens and Prepetition Secured Debt to be valid, perfected and enforceable with the
                          priority described herein;

                 (k)(f)   the entry of one or more orders of the Court lifting the automatic stay under section
                          362 of the Bankruptcy Code with respect to assets of the Debtors having a value
                          in excess of $500,000 in the aggregate; and

                 (l)(g)   the Interim Order or Final Order, as applicable, shall be amended, modified, stayed
                          or vacated without the written consent of the Prepetition Agents and the DIP
                          Agent.

         70.69. Following the giving of a DIP Remedies Notice, the Debtors and any Committee appointed

 in the Chapter 11 Cases, if any, shall be entitled to an emergency hearing before this Court, with any such



                                                      49
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 113 of 347


 hearing to be held on not less than two (2) business days’ notice to the Committee, and the DIP Agent, and

 the Prepetition Agents; provided, that if a hearing to consider any relief in connection with the delivery of

 a DIP Remedies Notice or continued use of Cash Collateralcash is requested to be heard within such DIP

 Remedies Notice Period but is scheduled for a later date by the Court, the DIP Remedies Notice Period

 shall be automatically extended to the date of such hearing. If (x) the Debtors or any such Committee do

 not contest the occurrence of a DIP Maturity Event, and/or the right of the DIP AgentParties to exercise

 itstheir remedies, or (y) the Debtors or any such Committee do timely contest the occurrence of a DIP

 Maturity. Event and/or the right of the DIP AgentParties to exercise itstheir remedies, and unless this Court,

 after notice and hearing prior to the expiry of the DIP Remedies Notice Period stays the enforcement

 thereof, the automatic stay, solely as to the DIP Agent and DIP Lenders, shall automatically terminate at

 the end of the DIP Remedies Notice Period, following which any automatic stay otherwise applicable to

 the DIP Agent and the DIP Lenders pursuant to section 362 of the Bankruptcy Code shall no longer be

 applicable, and without any application, motion, or notice to, hearing before, or order from the Court, but

 subject to the terms of this Interim Order, the DIP Financing Agreements, and the DIP Remedies Notice

 Period, each of the DIP Agent may exercise their rights and remedies in accordance with the DIP Credit

 Agreement and this Interim OrderParties, shall automatically terminate at the end of the DIP Remedies

 Notice Period.

         71.70. Subject to the provisions of Paragraphs [61-62] hereof, upon the expiration of the DIP

 Remedies Notice Period, the DIP Parties are authorized to exercise their remedies and proceed under or

 pursuant to the DIP Financing Agreements; except that with respect to any of the Debtors’ leasehold

 locations, the DIP Parties can only enter upon a leased premises following the DIP Maturity Date in

 accordance with (i) a separate written agreement by and between the DIP Agent and any applicable

 landlord, (ii) pre-existing rights of the DIP Parties and any applicable landlord under applicable non-

 bankruptcy law, (iii) consent of the applicable landlord, or (iv) entry of an order of this Court obtained by

 motion of the DIP Parties on such notice to the landlord, the Debtors, any Committee, and the U.S. Trustee

 as shall be required by this Court.


                                                      50
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                             Pg 114 of 347


         72.71. Unless and until the DIP Obligations have been irrevocably repaid in full in cash (or other

 arrangements for payment of the DIP Obligations satisfactory to the DIP Agent, in its sole and exclusive

 discretion have been made), and all DIP Commitments have been irrevocably terminated, the protections

 afforded to the DIP Agent and the DIP Lenders pursuant to this Second Interim Order and under the DIP

 Financing Agreements, and any actions taken pursuant thereto, shall survive the entry of any order

 confirming any plan of reorganization or liquidation (a “Plan”) or converting the Chapter 11 Cases into a

 Successor Case, and the DIP Liens and the DIP Superpriority Claim shall continue in the Chapter 11 Cases

 and in any Successor Case, and such DIP Liens and DIP Superpriority Claim shall maintain their respective

 priorities as provided by this Second Interim Order. Unless and until the Indemnity Termination Date has

 occurred, the protections afforded to the Prepetition Secured Parties pursuant to this Second Interim Order

 and under the Prepetition Financing Agreements, and any actions taken pursuant thereto, shall survive the

 entry of any order confirming any plan of reorganization or liquidation (a “Plan”) or converting the Chapter

 11 Cases into a Successor Case, and the Prepetition Indemnity Obligations, the Prepetition Liens, the

 Adequate Protection Liens, the Adequate Protection Superpriority Claims and the Prepetition Indemnity

 Account Lien shall continue in these Chapter 11 Cases and in any Successor Case, and such Prepetition

 Indemnity Obligations, Prepetition Liens, Adequate Protection Liens, Adequate Protection Superpriority

 Claims and Prepetition Indemnity Account Lien shall maintain their respective priorities as provided by

 this Second Interim Order.

         72.     Each of the following, unless waived by the DIP Agent or cured by the Debtors, shall

 constitute a “DIP Order Event of Default”:

                 (a)     the occurrence of an Event of Default (as defined in the DIP Credit Agreement) in
                         accordance with the DIP Credit Agreement;

                 (a)(b) the failure of the Debtors to obtain entry of the Final Order on or before the date
                        that is thirty (30) days after the Petition Date, unless such date has been extended
                        by consent of the DIP Agent, in its sole and absolute discretion;

                 (b)(c) the failure of the Debtors to perform, in any respect, any of the terms, provisions,
                        conditions, covenants, or obligations under the DIP Credit Agreement (including,
                        without limitation, the Milestones (as defined therein), and after giving effect to
                        any notice or cure periods provided therein) or this Second Interim Order;


                                                     51
19-36300-cgm           Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                             Pg 115 of 347


                 (d)      the filing of a motion by the Debtors seeking dismissal of any of the Chapter 11
                          Cases, the dismissal of any of the Chapter 11 Cases, the filing of a motion by the
                          Debtors seeking to convert any of the Chapter 11 Cases to a case under chapter 7
                          of the Bankruptcy Code, or the conversion of the Chapter 11 Cases to a case under
                          chapter 7 of the Bankruptcy Code, or the appointment of a trustee or examiner with
                          expanded powers in any of the Chapter 11 Cases;

                 (e)      termination of the exclusivity period for the Debtors to file a chapter 11 plan in the
                          Chapter 11 Cases;

                 (c)(f)   other than as contemplated by this Second Interim Order, entry of an order granting
                          any lien or claim which is senior to or pari passu with the DIP Agent’s lien and
                          claims under the DIP Facility without the prior written consent of the DIP Agent
                          (or the filing of any motion by the Debtors seeking such relief), unless the
                          obligations owing to the DIP Agent and DIP Lenders are indefeasibly paid in full
                          in cash and the DIP Lenders’ commitment to make loans is terminated ;

                 (g)      entry of an order confirming (or the filing of any motion or pleading requesting
                          confirmation of) a plan of reorganization or liquidation that does not require
                          indefeasible repayment in full in cash of the DIP Facility as of the effective date
                          of the plan;

                 (d)(h) payment of or granting adequate protection with respect to prepetition debt (other
                        than as set forth in this Second Interim Order or as may be agreed by the DIP
                        Agent);

                 (i)      the failure of liens or superpriority claims granted with respect to the DIP Facility
                          to be valid, perfected and enforceable with the priority described herein;

                 (e)(j)   the entry of one or more orders of the Court lifting the automatic stay under section
                          362 of the Bankruptcy Code with respect to assets of the Debtors having a value
                          in excess of $500,000 in the aggregate; or

                 (f)(k)   the Interim Order or Final Order, as applicable, shall be amended, modified, stayed
                          or vacated without the written consent of the DIP Agent.

         73.     Upon the service of a DIP Remedies Notice, to the extent the DIP Agent, as and to the

 extent provided for by the DIP Credit Agreement, determines in its sole and absolute discretion to exercise

 its rights and remedies in accordance with this Second Interim Order:

                 (a)      any obligation otherwise imposed on the DIP Lenders to provide any loan or
                          advance to the Debtors pursuant to the DIP Facility shall be suspended, and any
                          loan or advance made thereafter shall be made by the DIP Lenders in their sole and
                          exclusive discretion;

                 (b)      the Debtors shall continue to deliver and cause the delivery of the proceeds of the
                          Prepetition Collateral to the Prepetition Agents, and following payment in full of
                          the Prepetition Secured Debt (including, without limitation, cash collateralizing
                          any issued and undrawn letters of credit), the DIP CollateralDIP Collateral to the



                                                      52
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 116 of 347


                          DIP Agent, as provided in this Second Interim Order and in the DIP Financing
                          Agreements;

                  (c)     the Prepetition Secured Parties and the DIP Agent shall continue to apply such
                          proceeds in accordance with the provisions of this Second Interim Order, and the
                          DIP Financing Agreements, and the Prepetition Financing Documents, as
                          applicable; and

                  (d)     the Debtors shall have no right to use any of such proceeds, nor any other Cashcash
                          that constitutes DIP Collateral, other than towards the satisfaction of the DIP
                          Obligations, the Prepetition Secured Debt of the Prepetition Secured Parties, and
                          the Carve Out, as provided in the DIP Financing Agreements and this Second
                          Interim Order; provided, however, that during the DIP Remedies Notice Period the
                          Debtors may use Cash Collateralcash (excluding any amounts in the Prepetition
                          Indemnity Account) solely to meet accrued but unpaid payroll obligations (other
                          than severance) and trust fund obligations strictly in accordance with the Approved
                          Budget.

                  (e)     [Upon the occurrence of either (a) an Event of Default and, subject to the DIP
                          Remedies Notice Period and other terms of this Second Interim Order, the exercise
                          by the Agent or the DIP Lenders of their rights and remedies under the Financing
                          Orders or the other DIP Documents, or (b) the failure of any Loan Party to comply
                          with the October 24, 2019 Milestone under Section 14(h)(6), each Loan Party shall
                          assist the Agent in effecting a sale or other disposition of the Collateral upon such
                          terms as are designed to maximize the proceeds obtainable from such sale or other
                          disposition, and the Loan Parties shall immediately commence all liquidation
                          processes in the manner contemplated by the Store Closure Motion.]

         74.      Upon expiration of the DIP Remedies Notice Period, the DIP Agent, the DIP Lenders, and

 the Prepetition Secured Parties (subject to the subordination agreement and other limitations contained

 herein) are authorized to exercise their remedies and proceed under or pursuant to the DIP Credit Agreement

 or the Prepetition Financing Documents, as applicable; except that, with respect to any of the Debtors’

 leasehold locations, the DIP Agent, and/or DIP Lenders, and/or Prepetition Secured Parties can only enter

 upon a leased premises after expiration of the DIP Remedies Notice Period in accordance with (i) a separate

 written agreement by and between the Prepetition ABL Agent and any applicable landlord, (ii) pre-existing

 rights of the Prepetition Agents where the DIP Agent, DIP Lenders, and the Prepetition Secured Parties, as

 applicable, and any applicable landlord succeeds to such rights under applicable non-bankruptcy law, (iii)

 consent of the applicable landlordthis Second Interim Order, or (ivii) entry of an order of this Court obtained

 by motion of the applicable DIP Agent, or DIP Lender, or Prepetition Secured Party on such notice to the

 landlord as shall be required by this Court.


                                                       53
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                             Pg 117 of 347


         75.     Nothing included herein shall prejudice, impair or otherwise affect either the DIP Agent’s,

 Prepetition Agents’, or other Prepetition Secured Parties’ rights to seek any other or supplemental relief

 from the Court in respect of the Debtors, nor the DIP Lenders’ rights, as provided herein and in the DIP

 Financing Agreements, to suspend or terminate the making of loans and granting financial accommodations

 under the DIP Credit Agreement.

         76.     The delay in or the failure of the DIP Agent, Prepetition Agents, and/or the Prepetition

 Secured Parties to seek relief or otherwise exercise their rights and remedies shall not constitute a waiver

 of any of the DIP Agent’s, DIP Lenders’, Prepetition Agents’ and/or Prepetition Secured Parties’ rights and

 remedies. Notwithstanding anything herein, the entry of this Second Interim Order is without prejudice to,

 and does not constitute a waiver of, expressly or implicitly or otherwise impair the rights and remedies of

 the DIP Agent, the DIP Lenders, Prepetition Agents’, or the Prepetition Secured Parties under the

 Bankruptcy Code or under non-bankruptcy law, including, without limitation, the rights of the DIP Agent,

 DIP Lenders, Prepetition Agents, and/or the Prepetition Secured Parties to: (i) request conversion of the

 Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, dismissal of the Chapter 11 Cases, or

 the appointment of a trustee in the Chapter 11 Cases; (ii) propose, subject to the provisions of section 1121

 of the Bankruptcy Code, a Plan; or (iii) subject to section 362 of the Bankruptcy Code exercise any of the

 rights, claims, or privileges (whether legal, equitable, or otherwise) the DIP Agent, DIP Lenders, and/or

 Prepetition Secured Parties may have.

                                    IV.Certain Limiting Provisions

 A.      Section 506(c) Claims and Waiver

         77.     Nothing contained in this Second Interim Order shall be deemed a consent by the DIP

 Agent, the DIP Lenders, or the Prepetition Secured Parties to any charge, Lien, assessment, or claim against

 the DIP Collateral, the DIP Liens, the Prepetition Collateral, or the Adequate Protection Liens, Prepetition

 Indemnity Account (and the funds therein), or the Prepetition Indemnity Account Lien under section 506(c)

 of the Bankruptcy Code or otherwise, including for any amounts set forth in the Approved Budget;




                                                      54
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 118 of 347


 provided, however, that during the Interim Period there shall be no waiver of section 506(c) of the

 Bankruptcy Code.

         78.      As a further condition of the DIP Facility and any obligation of the DIP Lenders to make

 credit extensions pursuant to the DIP Credit Agreement, and in consideration of the Prepetition Agents’

 and Prepetition Secured Parties’ consent to the use of their Prepetition Collateral, including Cash Collateral,

 upon entry of the Final Order, the Debtors (and any successors thereto or any representatives thereof,

 including any trustees appointed in the Chapter 11 Cases or any Successor Case) shall be deemed to have

 waived any rights or benefits of section 506(c) of the Bankruptcy Code with respect to the DIP Agent, the

 DIP Lenders, the Prepetition Agents, the Prepetition Secured Parties, the DIP Collateral, the Prepetition

 Collateral, and the DIP Collateral.Prepetition Indemnity Account (and the funds therein).

 B.      Proceeds of Subsequent Financing

         79.      If at any time prior to the irrevocable repayment in full in cash of all DIP Obligations and

 the respective claims of the Prepetition Secured PartiesObligations, and the termination of the DIP Lenders’

 obligations to make loans and advances under the DIP Facility, the Debtors, any trustee, any examiner with

 enlarged powers, or any responsible officer subsequently appointed, shall obtain credit or incur debt

 pursuant to sections 364(c)(1) or 364(d) of the Bankruptcy Code in violation of the DIP Credit Agreement,

 then all of the cash proceeds derived from such credit or debt and all Cash Collateral shall immediately be

 turned over first, to the Prepetition Secured Parties to be applied in reduction of the Prepetition Secured

 Debt (including any accrued Adequate Protection), second, to the DIP Agent to be applied in reduction of

 the DIP Obligations, and after payment in full of the DIP Obligations, second, to the Prepetition Secured

 Parties to be applied in reduction of the remaining Prepetition Secured Obligations (including any accrued

 Adequate Protection), if any, and third, solely to the extent that the DIP Obligations and the Prepetition

 Secured Debt of the Prepetition Secured Parties Obligations (including any accrued Adequate Protection)

 have been irrevocably paid in full, to the Debtors to be used in accordance with and subject to the Approved

 Budget (subject to any variances thereto permitted under the terms and conditions of the DIP Credit

 Agreement)..


                                                       55
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 119 of 347


 C.      No Priming of DIP Facility

         80.      In entering into the DIP Financing Agreements, and consenting to the use of Cash

 Collateral, and as consideration therefor, each of the Debtors hereby agrees that until such time as all DIP

 Obligations and all Prepetition Secured Debt of the Prepetition Secured PartiesObligations have been

 irrevocably paid in full in cash (or other arrangements for payment of thereof satisfactory to the DIP Lenders

 and Prepetition Secured Parties, as applicable, in their sole and exclusive discretion, have been made) and

 the DIP Credit Agreement has been terminated in accordance with the terms thereof, the Debtors shall not

 (unless otherwise agreed to in writing by the DIP Agent, and the DIP Lenders, and the Prepetition Secured

 Parties, each in their sole respective discretion) in any way prime or seek to prime the security interests and

 DIP Liens provided to the DIP Agent or the Prepetition Liens of the Prepetition Secured Parties or Adequate

 Protection Liens granted to the Prepetition Secured Parties under this Interim Order by offering a

 subsequent lender or a party-in-interest a superior or pari passu Lien or claim pursuant to section 364(d) of

 the Bankruptcy Code or otherwise. For the avoidance of doubt, nothing contained herein shall prejudice

 the agreementrights of the Debtors set forth in this Paragraph 63 shall apply in all circumstances, including

 any potential refinancing of all or any portion of of the Prepetition Secured DebtParties to contest the

 adequacy of any adequate protection offered, or to seek any other form of adequate protection, in connection

 with any such priming postpetition financing.

                                     V.Other Rights and Obligations

 A.      Good Faith Under Section 364(e) of the Bankruptcy
         Code; No Modification or Stay of this Second Interim Order

         81.      Notwithstanding any modification, amendment, or vacation of any or all of the provisions

 of this Second Interim Order, any claim or protection granted to the DIP Agent, DIP Lenders and/or the

 Prepetition Secured Parties, the DIP Agent and/or the DIP Lenders hereunder arising prior to the effective

 date of such modification, amendment, or vacation of any such claim or protection granted to the DIP

 Agent, the DIP Lenders, or Prepetition Secured Parties, DIP Agent, or the DIP Lenders shall be governed

 in all respects by the original provisions of this Second Interim Order, and the Prepetition AgentsDIP Agent,



                                                       56
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 120 of 347


 the other DIP Lenders, and Prepetition Secured Parties, the DIP Agent and the DIP Lenders shall be entitled

 to all of the rights, remedies, privileges, and benefits, including the DIP Protections and Adequate

 Protection and the DIP Protections granted herein, with respect to any such claim, including those found

 under section 364(e) of the Bankruptcy Code.

 B.      Prepetition Secured Parties’, DIP Agent’s, and DIP Lenders’ Expenses

         82.     All reasonable out-of-pocket costs and expenses of the Prepetition Agents, the other

 Prepetition Secured Parties, the DIP Agent, and the DIP Lenders, including, without limitation, reasonable

 legal, accounting, collateral examination, monitoring and appraisal fees and disbursements, financial

 advisory fees, fees and expenses of other consultants, indemnification and reimbursement obligations with

 respect to fees and expenses, and other out of pocket expenses (whether incurred prior to, on or after the

 Petition Date), whether or not contained in the Approved Budget and without limitation with respect to the

 dollar estimates contained in the Approved Budget (provided, however, that such overages shall not weigh

 against the Debtors in any testing related to compliance with the Approved Budget), shall promptly be paid

 by the Debtors. Payment of such fees shall not be subject to allowance by this Court; provided, however,

 the Debtors, the U.S. Trustee, or counsel for any Committee may seek a determination by this Court whether

 such fees and expenses are reasonable in the manner set forth below. Under no circumstances shall

 professionals for the DIP Agent, the DIP Lenders, the Prepetition Agents, and/or the other Prepetition

 Secured Parties be required to comply with the Court’s and/or U.S. Trustee’s fee guidelines or file

 applications or motions with, or obtain approval of, the Court for the payment of any of their out-of-pocket

 costs, fees, expenses, disbursements and other charges; provided, however, the DIP Agent, the DIP Lenders,

 the Prepetition Agents, and/or the other Prepetition Secured Parties shall provide the Debtors, the U.S.

 Trustee, and any Committee with a copy of the invoice summary, for professional fees and expenses

 incurred during the pendency of the Chapter 11 Cases. Each such invoice summary shall not be required

 to contain time entries, but shall include a general, brief description of the nature of the matters for which

 services were performed, and which may be redacted or modified to the extent necessary to delete any

 information subject to the attorney-client privilege, any information constituting attorney work product, or


                                                      57
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                             Pg 121 of 347


 any other confidential information, and the provision of such invoices shall not constitute any waiver of the

 attorney client privilege or of any benefits of the attorney work product doctrine. If the Debtors, U.S.

 Trustee or any Committee object to the reasonableness of the invoice summary submitted by the DIP Agent,

 the DIP Lenders, the Prepetition Agents, and/or the other Prepetition Secured Parties, and the parties cannot

 resolve such objection within ten (10) days of receipt of such invoice summary, the Debtors, U.S. Trustee

 or such Committee, as the case may be, shall file with the Court and serve on the applicable DIP Agent,

 DIP Lender, or Prepetition Secured Party an objection (a “Fee Objection”) limited to the issue of

 reasonableness of such fees and expenses. The Debtors shall promptly pay the amounts set forth in any

 submitted invoice summary after the expiration of the ten (10) day notice period if no Fee Objection is

 received in such ten (10) day period. If a Fee Objection is timely received, the Debtors shall promptly pay

 the undisputed amount only of any invoice summary that is the subject of such Fee Objection, and the Court

 shall have jurisdiction to determine the disputed portion of such invoice summary if the parties are unable

 to resolve the Fee Objection. Payments of any amounts set forth in this paragraph are not subject to

 recharacterization, avoidance, subordination or disgorgement. Notwithstanding anything to the contrary

 contained herein, the aggregate amount of reasonable and documented fees and expenses paid to or for the

 benefit of the Prepetition Secured Parties pursuant to Paragraphs 12 and 21 hereof shall not exceed $1.1

 million (inclusive of the amounts held in the Prepetition Indemnity Account), irrespective of whether there

 is a Challenge Proceeding.

 C.      Binding Effect

         83.     The provisions of this Second Interim Order shall be binding upon and inure to the benefit

 of the DIP Agent, the DIP Lenders, the Prepetition Secured Parties, the Debtors, and their respective

 successors and assigns (including any trustee or other fiduciary hereinafter appointed as a legal

 representative of the Debtors or with respect to the property of the estates of the Debtors), and any

 Committee (subject to the provisions of Paragraphs 39-4346-52 hereof), whether in the Chapter 11 Cases,

 in any Successor Case, or upon dismissal of any such chapter 11 or chapter 7 case.

 D.      No Third Party Rights


                                                      58
19-36300-cgm         Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                              Pg 122 of 347


         84.      Except as explicitly provided for herein, this Second Interim Order does not create any

 rights for the benefit of any third party, creditor, equity holder, or any direct, indirect or incidental

 beneficiary, other than the Debtors, the DIP Agent, the DIP Lenders, and the Prepetition Secured Parties.

 E.      No Marshaling

         85.      Upon entry of the Final Order, the DIP Agent, the DIP Lenders, the Prepetition Agents and

 the other Prepetition Secured Parties shall not be subject to the equitable doctrine of “marshaling” or any

 other similar doctrine with respect to any of the DIP Collateral or Prepetition Collateral, as applicable.;

 provided, that the Prepetition Secured Parties hereby waive any such “marshaling” or rights under any other

 similar doctrine with respect to any of the DIP Collateral unless and until the DIP Obligations are

 indefeasibly paid in full..

 F.      Section 552(b) of the Bankruptcy Code

         86.      Upon entry of the Final Order, the DIP Agent, the DIP Lenders, the Prepetition Agents and

 the other Prepetition Secured Parties (and, to the extent applicable, the DIP Parties) shall each be entitled

 to all of the rights and benefits of section 552(b) of the Bankruptcy Code, and the Debtors and/or any

 successors thereto shall not assert that the “equities of the case” exception under section 552(b) of the

 Bankruptcy Code shall apply to the DIP Agent, the DIP Lenders, and/or the Prepetition Secured Parties

 (and, to the extent applicable, the DIP Parties) with respect to proceeds, product, offspring, or profits of any

 of the Prepetition Collateral or the DIP Collateral.

 G.      Amendments

         87.      The Debtors, the Prepetition Secured Parties and the DIP Agent may amend, modify,

 supplement, or waive any provision of the DIP Financing Agreements without further approval of this

 Court; provided, however, (a) no amendment to the Milestones or modifications of any kind to the DIP

 Tranche A Term Loan Reserve with respect to the prepetition debt shall be permitted absent the prior written

 consent of the Prepetition Agents and the DIP Agent (and, with respect to the change of any DIP Maturity

 Date, the prior written consent of the Prepetition Secured Parties and the DIP Lenders), (b) any amendment,

 modification, supplementation and/or waiver of any provision of any of the DIP Financing Agreements that


                                                        59
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                              Pg 123 of 347


 adversely affects any of the Debtors and/or any of the Prepetition Secured Parties shall require the prior

 consent of the Prepetition Secured Parties, and (c) that notice of any “material” amendment, modification,

 supplement, or waiver shall be filed with this Court, and any Committee or the U.S. Trustee or the

 Prepetition Secured Parties each shall have five (5) business days from the date of such filing within which

 to object in writing to such proposed amendment, modification, supplement, or waiver; provided, further,

 that if any Committee or the U.S. Trustee or any Prepetition Secured Party timely objects to any material

 amendment, modification, supplement, or waiver, then such amendment, modification, supplement, or

 waiver shall only be permitted pursuant to an order of this Court after notice and a hearing. For purposes

 of this Paragraph 70 80, a “material” amendment means: any amendment, modification, supplement, or

 waiver that (i) increases the interest rate (other than as a result of the imposition of the Default Rate), (ii)

 increases the committed amounts under the DIP Credit Agreement, (iii) changes the maturity date of the

 DIP Facility to a date sooner than that which is provided under the DIP Credit Agreement and this Second

 Interim Order as of the date hereof, (iv) amends any Event of Default under the DIP Credit Agreement to

 make same more restrictive than exists as of the date hereof, (v) revises any Milestone set forth in the DIP

 Credit Agreement in a manner that reduces or shortens the time periods provided for in the DIP Credit

 Agreement, or (vi) otherwise modifies any of the DIP Financing Agreements in a manner adverse and/or

 less favorable to the Debtors or any of the Prepetition Secured Parties.. All amendments, modifications,

 supplements, or waivers of any of the provisions hereof shall not be effective unless set forth in writing,

 signed by on behalf of the Debtors, the Prepetition Agents, the other Prepetition Secured Parties, the DIP

 Agent and, if required, approved by this Court. DIP Agent and, if required, approved by this Court.

 Notwithstanding anything in this Paragraph 80 to the contrary, the Debtors and the DIP Agent shall not

 amend, modify, supplement, or waive any provision of the DIP Financing Agreements that provides for

 repayment in full of the Prepetition Secured Debt on or before August 15, 2019 at 2:00 pm (New York

 time).




                                                       60
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 124 of 347


 H.      Limits on Lender Liability

         88.      Nothing in this Second Interim Order, any of the DIP Financing Agreements, or any other

 documents related thereto shall in any way be construed or interpreted to impose or allow the imposition

 upon the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties of any liability for any claims

 arising from any activities by the Debtors in the operation of their businesses, whether before or after the

 Petition Date, or in connection with the administration of these Chapter 11 Cases. The DIP Agent, the DIP

 Lenders, and the Prepetition Secured Parties shall not, solely by reason of having made, or consented to the

 making of, loans under the DIP Facility, be deemed in control of the operations of the Debtors or to be

 acting as a “responsible person” or “owner or operator” with respect to the operation or management of the

 Debtors (as such terms, or any similar terms, are used in the United States Comprehensive Environmental

 Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., as amended, or any similar federal

 or state statute). Nothing in this Second Interim Order or the DIP Financing Agreements, shall in any way

 be construed or interpreted to impose or allow the imposition upon the DIP Agent, the DIP Lenders, or any

 of the Prepetition Secured Parties of any liability for any claims arising from the prepetition or postpetition

 activities of the Debtors.

 I.      Survival of Interim Order

         89.      The provisions of this Second Interim Order and any actions taken pursuant hereto shall

 survive entry of any order which may be entered:

                  (a)     confirming any Plan in the Chapter 11 Cases,

                  (b)     converting the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code,

                  (c)     dismissing the Chapter 11 Cases,

                  (d)     withdrawing of the reference of the Chapter 11 Cases from this Court, or

                  (e)     providing for abstention from handling or retaining of jurisdiction of the Chapter
                          11 Cases in this Court.

         90.      The terms and provisions of this Second Interim Order, including any protections granted

 the DIP Parties and the Prepetition Secured Parties and the DIP Protections granted pursuant to this Second




                                                       61
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                             Pg 125 of 347


 Interim Order, shall continue in full force and effect notwithstanding the entry of any order described in

 Paragraph 73[82] hereof, and such DIP Protections and protections for the DIP Parties and the Prepetition

 Secured Parties shall maintain their priority as provided by this Second Interim Order until all of the DIP

 Obligations of the Debtors to the DIP Lenders pursuant to the DIP Credit Agreement and the Prepetition

 Secured Parties’ Prepetition Secured Debt (including any Adequate Protection) have been irrevocablyhave

 indefeasibly been paid in full in cash and discharged (such payment being without prejudice to any terms

 or provisions contained in the DIP Facility which survive such discharge by their terms).) and, with respect

 to any protections granted to the Prepetition Secured Parties herein, until the Indemnity Termination Date

 has occurred.

 J.      Inconsistency

         91.     InUp to the entry of this Second Interim Order, in the event of any inconsistency between

 thisthe First Interim Order, on the one hand, and the terms and conditions of the DIP Credit Agreement, the

 DIP Financing Agreements, or the other DIP Financing Agreements, on the other hand, the provisions of

 the First Interim Order shall govern and control. Upon the entry of this Second Interim Order, in the event

 of any inconsistency between this Second Interim Order, on the one hand, and the terms and conditions of

 the DIP Credit Agreement, the DIP Financing Agreements, or the other DIP Financing Agreements, on the

 other hand, the provisions of this Second Interim Order shall govern and control.

 K.      Enforceability

         92.     This Second Interim Order shall constitute findings of fact and conclusions of law pursuant

 to Bankruptcy Rule 7052 and shall take effect and be fully enforceable nunc pro tunc to the Petition Date

 immediately upon execution hereofentry by the Court of this Second Interim Order. To the extent that any

 finding of fact shall be determined to be a conclusion of law, it shall be so deemed and vice versa.

 L.      Objections Overruled

         93.     All objections to the DIP Motion to the extent not withdrawn or resolved, are hereby

 overruled.

 M.      Waiver of Any Applicable Stay


                                                      62
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 126 of 347


         94.     Any applicable stay (including, without limitation, under Bankruptcy Rule 6004(h)) is

 hereby waived and shall not apply to this Second Interim Order.

 N.      Proofs of Claim

         95.     The Prepetition Secured Parties and the DIP Parties will not be required to file proofs of

 claim or any request for payment of an administrative expense in the Chapter 11 Cases or in any Successor

 Case in order to maintain their respective claims for payment of the Prepetition Secured DebtObligations

 under the Prepetition Financing Documents, for payment and performance of the Adequate Protection, for

 payment of any claim granted in this Second Interim Order and/or the Final Order, and/or for payment of

 the DIP Obligations under the DIP Financing Agreements. The statements of claim in respect of the

 Prepetition Secured DebtObligations, Adequate Protection, and DIP Obligations set forth in this Second

 Interim Order, together with the evidence accompanying the DIP Motion and presented at the Interim

 Hearing are deemed sufficient to and do constitute proofs of claim (and requests for payment of an

 administrative expense) in respect of such obligations and such secured status. Notwithstanding any order

 entered by this Court in relation to the establishment of a bar date for filing a claim (including without

 limitation, administrative claims) in any of the Chapter 11 Cases or in any Successor Case to the contrary,

 the Prepetition ABL Agent, on behalf and for the benefit of the Prepetition Secured Parties, (i) is hereby

 authorized and entitled, in its sole discretion, but not required, to file (and amend and/or supplement, as it

 sees fit) a single, master consolidated proof of claim in respect of the Prepetition Secured DebtObligations

 (including, without limitation, in respect of all guarantees by any of the Debtors of such Prepetition Secured

 DebtObligations), the Adequate Protection, and any claim granted in this Second Interim Order and/or the

 Final Order, in the Debtors’ lead Chapter 11 Case, In re Barneys New York, Inc., et al. (Case No. 19- 36300

 (CGM)), which master proof of claim shall be deemed a valid, timely and properly filed proof of claim

 against each applicable Debtor in the Chapter 11 Cases and/or in any Successor Case and (ii) shall not be

 required to file any agreements, documents, or other instruments evidencing such Prepetition Secured Debt,

 Adequate Protection and/or any claim granted in this Second Interim Order and/or the Final Order with

 such master proof of claim. Any master proof of claim filed by the Prepetition ABL Agent shall be deemed


                                                      63
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 127 of 347


 to be in addition to, and not in lieu of, any other proof of claim that may be filed by any of the other

 Prepetition Secured Parties at such party'’s election; provided that no such Prepetition Secured Party is

 required to file any such proof of claim. Notwithstanding anything to the contrary herein, the Debtors

 reserve the right to estimate or object to the quantum of any contingent, unliquidated Prepetition Secured

 Obligation, including the Prepetition Indemnity Obligations (if any), or Adequate Protection.

 O.      Provisions Regarding Certain Leases

         96.      With respect to those certain real property leases related to the Madison Avenue and

 Beverly Hills store locations, the Debtors shall either (x) assume both of the leases or (y) reject both of the

 leases contemporaneously, as the case may be.

 P.      Headings

         97.      The headings in this Second Interim Order are for purposes of reference only and shall not

 limit or otherwise affect the meaning of this Second Interim Order.

 Q.      Retention of Jurisdiction

         98.      This Court shall retain exclusive jurisdiction to hear and determine all matters arising from

 or related to the implementation, interpretation, and enforcement of this Second Interim Order.

                                             VI.Final Hearing

         99.      The Final Hearing on the DIP Motion shall be held before this Court on September 4, 2019,

 at 10:30 a.m. (prevailing Eastern time) before the Honorable Cecelia G. Morris United States Bankruptcy

 Judge, at the United States Bankruptcy Court, Southern District of New York, located at 355 Main Street,

 Poughkeepsie, NY 12601.

         100.     The Debtors shall, within three (3) business days of the entry of this Second Interim Order,

 serve a copy of the Interim Order and a notice of the Final Hearing to consider entry of the Final Order

 upon: (A) the U.S. Trustee, 11A Clinton Avenue, Room 620, Albany, New York 12207 (Attn: Alicia

 Leonhard, Esq.); (B) counsel to the Prepetition ABL Agent, Riemer & Braunstein LLP (Attn: Donald

 Rothman, Esq. and Steven E. Fox, Esq.), Times Square Tower, Seven Times Square, Suite 2506, New

 York, NY 10036 (Email: drothman@riemerlaw.com; and sfox@riemerlaw.com); (C) counsel to the


                                                       64
19-36300-cgm          Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                                Pg 128 of 347


 Prepetition Term Agent, Choate, Hall & Stewart LLP, Two International Place, Boston, MA 02110 (Attn:

 Kevin J. Simard, Esq. and Mark D. Silva, Esq.) (Email: ksimard@chaote.com and msilva@choate.com);

 (D) counsel to TPG Specialty Lending, Inc., Schulte Roth & Zabel, 919 Third Avenue, New York, NY

 10022 (Attn: Adam Harris, Esq.., Kristine Manoukian, Esq. and Kelly V. Knight, Esq.) (Email:

 adam.harris@srz.comadam.harris@srz.com, Kristine.manoukian@srz.com, and kelly.knight@srz.com);

 (E) counsel to the DIP Agent and the DIP Lenders, Jones Day, 250 Vesey Street, New York, New York

 10281,     Attn:    Sidney    P.   Levinson,     Michael    Schneidereit,    and   Jeremy     Evans    (Email:

 slevinson@jonesday.com, mschneidereit@jonesday.com, jdevans@jonesday.com); (F) holders of the

 thirty (30) largest unsecured claims on a consolidated basis against the Debtors; (G) any and all parties

 known to the Debtors to assert a lien or security interest in any of the Prepetition Collateral and/or DIP

 Collateral, including, without limitation, any party that holds an asserted Permitted Prior Lien; (H) the

 Internal Revenue Service; (I) all appropriate state taxing authorities; (J) all landlords, owners, and/or

 operators of premises at which any of the Debtors’ operate their businesses; and (K) any other party that

 files a request for notices with the Court as of the date of such service.

          101.      If no objections to the relief sought in the DIP Motion are filed and served in accordance

 with this Second Interim Order, no Final Hearing shall be held, and a separate Final Order may be presented

 jointly by the Debtors and by the DIP Agent and entered by this Court upon certification of counsel by the

 Debtors.

          102.      Any party in interest objecting to the relief sought in the DIP Motion shall submit any such

 objection in writing and file same with this Court and serve such objection so as to be received no later than

 August 28, 2019 at 4:00 p.m. (ET) on the following parties: (A) the U.S. Trustee, 11A Clinton Avenue,

 Room 620, Albany, New York 12207 (Attn: Alicia Leonhard, Esq.); (B) counsel to the Prepetition ABL

 Agent, Riemer & Braunstein LLP (Attn: Donald Rothman, Esq. and Steven E. Fox, Esq.), Times Square

 Tower, Seven Times Square, Suite 2506, New York, NY 10036 (Email: drothman@riemerlaw.com;

 sfox@riemerlaw.com); (C) counsel to the Prepetition Term Agent, Choate, Hall & Stewart LLP, Two

 International Place, Boston, MA 02110 (Attn: Kevin J. Simard, Esq. and Mark D. Silva, Esq.) (Email:


                                                        65
19-36300-cgm        Doc 122    Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 129 of 347


 ksimard@chaote.com and msilva@choate.com); (D) counsel to TPG Specialty Lending, Inc., Schulte Roth

 & Zabel, 919 Third Avenue, New York, NY 10022 (Attn: Adam Harris, Esq.., Kristine Manoukian, Esq.,

 and Kelly V. Knight, Esq.) (Email: adam.harris@srz.com, Kristine.manoukian@srz.com and

 kelly.knight@srz.com);kelly.knight@srz.com); (E) counsel to the DIP Agent and the DIP Lenders, Jones

 Day, 250 Vesey Street, New York, New York 10281, Attn: Sidney P. Levinson, Michael Schneidereit, and

 Jeremy Evans (Email: slevinson@jonesday.com, mschneidereit@jonesday.com, jdevans@jonesday.com);

 and (F) proposed counsel to the Debtors, Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New

 York 10022, Attn: Edward O. Sassower, P.C., Joshua A. Sussberg, P.C., and Gene Goldmintz, and

 Kirkland & Ellis LLP, 300 North LaSalle Street, Chicago, IL 60654, Attn: Chad J. Husnick, P.C., and W.

 Benjamin Winger.

 Dated: _______ __, 2019

                                                ____________________________________
                                                UNITED STATES BANKRUPTCY JUDGE




                                                  66
19-36300-cgm   Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38   Main Document
                                     Pg 130 of 347



                                    Exhibit “1”

                                 Approved Budget

                                   [TO COME]
19-36300-cgm   Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38    Main Document
                                     Pg 131 of 347


                                    EXHIBIT C

               Redline to the Proposed First Amended Interim DIP Order




                                         8
19-36300-cgm           Doc 122
                             Filed 08/14/19 Entered 08/14/19 02:54:38 Main Document
                                         Pg 132 of 347
 Important Note: This proposed form of order remains subject to ongoing review and revision
  by and among the Debtors, the DIP Parties, and the Prepetition Secured Parties. The parties
 continue to work in good faith to document certain agreed terms of the Amended Interim DIP
              Order.. Each such parties’ respective rights are expressly reserved.


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------x
                                                                     :    Chapter 11
 In re:                                                              :    Case No. 19-36300 (CGM)
                                                                     :
 BARNEY’S NEW YORK, INC., et al.,                                     :   Jointly Administered
                                                                     :
               Debtors.                                              :
                                                                     :    Ref. Docket No. 49
 --------------------------------------------------------------------x

           AMENDEDSECOND INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105,
                                 361, 362, 363, 364,
                  AND 507 AND FED. R. BANKR. P. 2002, 4001 AND 9014
        (I) AUTHORIZING DEBTORS AND DEBTORS IN POSSESSION TO OBTAIN
             POST-PETITION FINANCING, (II) GRANTING LIENS AND SUPER-
 PRIORITY CLAIMS, (III) AUTHORIZING PAYMENT IN FULL AND FINAL SATISFACTION
      OF PREPETITION SECURED OBLIGATIONS, (IVAUTHORIZING PAYMENT OF
 PREPETITION SECURED OBLIGATIONS, (IV) GRANTING ADEQUATE PROTECTION TO
      PREPETITION SECURED PARTIES, (V) MODIFYING THE AUTOMATIC STAY,
     (VI) SCHEDULING A FINAL HEARING, AND (VII) GRANTING RELATED RELIEF

          Upon the DIP Motion and the Amended DIP Motion (collectively, the “DIP Motions”) 1 of

 BARNEY’S, INC., on behalf of itself and its affiliated debtors and debtors-in-possession in the above-

 captioned cases (collectively, the “Debtors”), pursuant to sections 105, 361, 362, 363, 364, and 507 of Title

 11, United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and in accordance with Rules

 2002, 4001 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule

 4001-2 of the Local Rules for the United States Bankruptcy Court for the Southern District of New York

 (the “Local Rules”), filed in the United States Bankruptcy Court for the Southern District of New York (this

 “Court”), in these chapter 11 cases (the “Chapter 11 Cases”), for entry of interim and final orders granting

 the following relief:

          (I)       DIP Financing

                    (A)       Authorizing the Debtors to obtain up to $217 million in post-petition financing (the

 1
     Capitalized terms used but not otherwise defined herein have the meaning given to them in the DIP Credit
     Agreement (defined below).
19-36300-cgm         Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                               Pg 133 of 347


                           “DIP Facility”) pursuant to (and in accordance with the terms of) that certain
                           Debtor-In-Possession Secured Term Promissory Note (as may be amended,
                           modified, or supplemented and in effect from time-to-time, the “DIP Credit
                           Agreement”), substantially in the form as filed with the Court, by and among
                           (x) Barney’s Inc., as borrower (the “Borrower”), (y) the financial institutions that
                           are or may from time to time become parties thereto (together with their respective
                           successors and assigns, the “DIP Lenders”), and (z) GACP Finance Co., LLC, as
                           administrative agent (in such capacity, “DIP Agent,” and together with the DIP
                           Lenders, the “DIP Parties”):

                           (i)     to pay fees, costs, and expenses as provided in the DIP Financing
                                   Agreements, including amounts incurred in connection with the
                                   preparation, negotiation, execution, and delivery of the DIP Credit
                                   Agreement and the other DIP Financing Agreements;

                           (ii)    to pay $[•] million in full and final satisfactionrepay all of the Prepetition
                                   Secured ObligationsDebt in cash in full, including interest and fees
                                   (including any prepayment and/or early termination fees), as set forth in
                                   clause (I)(D) below;

                           (iii)   for general operating and working capital purposes, for the payment of
                                   transaction expenses, for the payment of fees, expenses, and costs incurred
                                   in connection with the Chapter 11 Cases, and other proper corporate
                                   purposes of the Debtors not otherwise prohibited by the terms hereof for
                                   working capital, and other lawful corporate purposes of the Debtors;

                           (iv)    for making other payments as provided in this Order (this “Second Interim
                                   Order”) (and upon its entry, the Final Order (defined below)); and

                           (v)     to fund the Carve Out (as defined below)

                           in each case in accordance with the Approved Budget (defined below) and the
                           terms of this Second Interim Order.

                  (B)      Authorizing the Borrower to enter into the DIP Credit Agreement and for the
                           Borrower and the other Debtors to enter into all other agreements, documents,
                           notes, certificates, and instruments executed and/or delivered with, to, or in favor
                           of the DIP Agent and/or the DIP Lenders, including, without limitation, security
                           agreements, pledge agreements, notes, guaranties, mortgages, and Uniform
                           Commercial Code (“UCC”) financing statements, and all other related agreements,
                           documents, notes, certificates, and instruments to be executed, delivered, and/or
                           ratified by the Debtors in connection therewith or related thereto (collectively, as
                           may be amended, modified, or supplemented and in effect from time to time, the
                           “DIP Financing Agreements,” and together with the DIP Credit Agreement, the
                           “DIP Documents”);Financing Agreements”);2

                  (C)      Authorization of the Debtors to grant security interests, liens, and superpriority
                           claims (including, as applicable, superpriority administrative claims pursuant to

 2
          For the avoidance of doubt, “DIP Financing Agreements” shall not include this Second Interim Order or
 any other postpetition financing or cash collateral order.
                                                            2

                                                         2
19-36300-cgm          Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                      Main Document
                                                Pg 134 of 347


                            section 364(c)(1) of the Bankruptcy Code, and liens pursuant to sections 364(c)(2),
                            364(c)(3), and 364(d)(1) of the Bankruptcy Code), solely to the extent set forth in
                            this Second Interim Order, to the DIP Agent, for the benefit of itself and the DIP
                            Lenders, and related protections to secure all obligations of the Debtors under and
                            with respect to the DIP Facility in the order of priority and as provided in this
                            Second Interim Order; and

                   (D)      (x) Authorization for the Debtors to immediately use proceeds of the DIP Facility
                            to, upon entry of this Second Interim Order and by no later than 2:00 p.m. (New
                            York time) on August 15, 2019, (i) repay all of the Prepetition Secured Debt
                            (defined below) in cash in full, including interest and fees (including any
                            prepayment and/or early termination fees) through the date of repayment (at the
                            default contract rate) as set forth in that certain Payoff Letter, by and between the
                            Debtors and the Prepetition Secured Parties (defined below) (the “Payoff Letter”),
                            which repayment shall be indefeasible upon the occurrence of the Indemnity
                            Termination Date3 and (y) approval of the form and substance of, and authorization
                            for the Debtors to execute and perform under, the Payoff Letter;

                   (E)      (x) Up to and including the Indemnity Termination Date, the granting of adequate
                            protection and Prepetition Indemnity Account Lien (as defined below), to the
                            Prepetition Secured Parties under or in connection with the Prepetition Financing
                            Documents, and (y) authorizing the Debtors to fund the Prepetition Indemnity
                            Account (defined below); and

          (II)     Modifying the Automatic Stay – Modifying the automatic stay imposed by section 362
                   of the Bankruptcy Code to the extent necessary to implement and effectuate the terms and
                   provisions of the DIP Financing Agreements and this Second Interim Order;

          (III)    Waiving Any Applicable Stay – Waiving any applicable stay (including under
                   Bankruptcy Rule 6004) and provision for immediate effectiveness of this Second Interim
                   Order;

          (IV)     Waiving the Provisions of Sections 506(c) and 552(b) of the Bankruptcy Code – Upon
                   entry of the Final Order (as defined below), granting the DIP AgentParties and the DIP
                   LendersPrepetition Secured Parties, as applicable, a waiver of the “equities of the case”




 3
           “Indemnity Termination Date” means [the date of indefeasible payment in full in cash of the Prepetition
 Secured Debt, including interest and fees through the date of repayment, which shall be deemed to have occurred]
 (i) on the Challenge Period Termination Date (defined below), if no Challenge Proceeding has timely and properly
 been commenced in accordance with Paragraphs 46-52 hereof with respect to the Prepetition Secured Debt or against
 the Prepetition Secured Parties prior to the Challenge Period Termination Date or (ii) if a Challenge Proceeding is
 timely and properly commenced in accordance with Paragraphs 46-52 hereof with respect to the Prepetition Secured
 Debt or against the Prepetition Secured Parties prior to the Challenge Period Termination Date, on the date of any
 dismissal with prejudice, withdrawal with prejudice, or entry of final judgement or final order in connection with such
 Challenge Proceeding and (iii) in the case of either (i) or (ii), upon payment in full of any Prepetition Indemnity
 Obligations [then liquidated and due].

                                                           2

                                                           3
19-36300-cgm       Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38               Main Document
                                             Pg 135 of 347


                 exception under section 552(b) of the Bankruptcy Code and of the provisions of section
                 506(c) of the Bankruptcy Code; and

         (V)     Final Hearing – Scheduling a final hearing (the “Final Hearing”) to consider entry of an
                 order (the “Final Order”) granting the relief requested in the DIP Motions on a final basis
                 and approving the form of notice with respect to the Final Hearing.

 and upon the Declaration of Mohsin Y. Meghji, Chief Restructuring Officer of Barneys New York, Inc., in

 Support of Debtors’ Chapter 11 Petitions and First Day Motions (the “First Day Declaration”) and the

 Declaration of Saul Burian in Support of the Debtors’ Motion For Entry of Interim and Final Orders

 (A) Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing the Debtors to Use Cash

 Collateral, (C) Granting Liens and Providing Superpriority Administrative Expense Status, (D) Granting

 Adequate Protection to the Prepetition Lenders, (E) Modifying the Automatic Stay, (F) Scheduling a Final

 Hearing, and (G) Granting Related Relief (the “Burian Declaration”), each of which was filed

 contemporaneously with the DIP Motion; and this Court having reviewed the DIP Motion and held a

 hearing with respect to the DIP Motion on August 6, 2019 (the “First Interim Hearing”) and another

 hearing with respect to the Amended DIP Motion on August 14, 2019 (the “Second Interim Hearing” and,

 together with the First Interim Hearing, the “Interim Hearings”); and upon the DIP Motions, the First Day

 Declaration, the Burian Declaration, any other declarations filed in support of the DIP Motions and the

 record of the Interim Hearings; and upon the entry of the Interim Order Pursuant to 11 U.S.C. §§ 105, 361,

 362, 363, 364, and 507, and Fed. R. Bankr. P. 2002, 4001, and 9014 (I) Authorizing the Debtors and

 Debtors in Possession to Obtain Junior Lien Post-Petition Financing, (II) Authorizing the Use of Cash

 Collateral, (III) Granting Liens and Super-Priority Claims, (IV) Granting Adequate Protection to

 Prepetition Secured Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII)

 Granting Related Relief [Docket No. 49] (the “First Interim Order”); and all objections, if any, to the

 entry of this Second Interim Order having been withdrawn, resolved, or overruled by this Court; and after

 due deliberation and consideration, and for good and sufficient cause appearing therefor:




                                                     2

                                                     4
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                              Pg 136 of 347


     THIS COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND
 CONCLUSIONS OF LAW:

                                    I.       Procedural Findings of Fact

         1.       Petition Date. On August 6, 2019 (the “Petition Date”), each of the Debtors filed a

 voluntary petition with this Court for relief under chapter 11 of the Bankruptcy Code. The Debtors continue

 to operate their business and manage their properties as debtors in possession pursuant to sections 1107 and

 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in the Chapter 11 Cases.

         2.       Jurisdiction and Venue. This Court has jurisdiction over this matter pursuant to 28 U.S.C.

 §§ 157(b) and 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a “core”

 proceeding pursuant to 28 U.S.C. § 157(b).

         3.       Statutory Predicates. The statutory bases for the relief sought herein are sections 105,

 361, 362, 363, 364, 503, 506, 507 and 552 of the Bankruptcy Code and Bankruptcy Rules 2002, 4001, and

 9014 and Local Rule 4001-2.

         4.       Committee Formation. As of the date hereof, no statutory committee (a “Committee”)

 of unsecured creditors, equity interest holders, or other parties-in-interest has been appointed in the Chapter

 11 Cases.

         5.       Notice. The Second Interim Hearing is being held pursuant to the authorization of

 Bankruptcy Rule 2002, 4001(b), (c), and (d) and Rule 9014. Notice of the Second Interim Hearing and the

 emergency relief requested in the Amended DIP Motion has been provided by the Debtors to certain parties-

 in-interest, including: (ia) the Office of the United States Trustee (the “U.S. Trustee”); (iib) those creditors

 holding the thirty (30) largest unsecured claims against the Debtors’ estates, on a consolidated basis; (iiic)

 counsel to the DIP Agent and counsel to the Prepetition Agents; and (ivd) all other secured creditors of

 record, and no other or further notice need be given.

                          II.      Debtors’ Acknowledgements and Agreements.

         6.       Subject in all respects to the rights of a Committee and other parties-in-interest (other than

 the Debtors) and to the extent as set forth in Paragraphs 41-4546-52 hereof, each of the Debtors admits,

                                                         2

                                                         5
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                             Pg 137 of 347


 stipulates, acknowledges, and agrees (collectively, Paragraphs III.6(1) through (9) hereof shall be referred

 to herein as the “Debtors’ Stipulations”) that:

                  (a)     Prepetition Financing Documents. Prior to the commencement of the Chapter 11
         Cases, the Debtors were parties to (A) that certain Amended and Restated Revolving Credit and
         Term Loan Facility Agreement, first dated as of June 5, 2012 (as amended, modified, or
         supplemented and in effect from time-to-time, the “Prepetition Credit Agreement”), by and among
         (1) the Debtors that comprised the “Loan Parties” thereunder, (2) WELLS FARGO BANK,
         NATIONAL ASSOCIATION, as administrative agent (in such capacity, the “Prepetition ABL
         Agent”), and (3) the other lenders party to the Revolving Facility (as defined in the Prepetition
         Credit Agreement) from time to time (collectively, the “Prepetition ABL Lenders”), and (B)
         WELLS FARGO BANK, NATIONAL ASSOCIATION, as term loan agent (in such capacity, the
         “Prepetition Term Agent”;;” and together with the Prepetition ABL Agent, the “Prepetition
         Agents”) under the Prepetition Credit Agreement, for itself and on behalf of the term loan lenders
         who have prepetition Term Loans (collectively, the “Prepetition Term Lenders”;;” and together
         with the Prepetition ABL Lenders and Prepetition Agents, the “Prepetition Secured Parties”); and
         (C) all other agreements, documents, notes, certificates, and instruments executed and/or delivered
         with, to, or in favor of Prepetition Secured Parties, including, without limitation, control
         agreements, mortgages, security agreements, guaranties, and UCC financing statements, and all
         other related agreements, documents, notes, certificates, and instruments executed and/or delivered
         in connection therewith or related thereto, including, without limitation, that certain WellsOne®
         Commercial Card Agreement, dated April 10, 2013 (the “PCard Agreement”) (each as amended,
         modified or supplemented and in effect, collectively, the “Prepetition Financing Documents”).

                 (b)      Prepetition Secured Debt Amount.

                       (i)       As of the Petition Date, the Debtors were liable to the Prepetition ABL
                 Agent and Prepetition ABL Lenders under the Prepetition Financing Documents, on
                 account of “Revolving Loans” in the approximate aggregate principal amount of
                 $121,307,911.10, plus letters of credit in the approximate stated amount of not less than
                 $20,571,590.02, plus interest accrued and accruing at the default rate, costs, expenses, fees
                 (including attorneys’ fees and legal expenses), other charges and other obligations,
                 including, without limitation, on account of cash management, credit card, amounts due
                 under the PCard Agreement, depository, leasing, hedging and other banking or financial
                 services secured by the Prepetition Financing Documents (collectively the “Prepetition
                 ABL Debt”); and

                      (ii)        As of the Petition Date, the Debtors were liable to the Prepetition Term
                 Agent and Prepetition Term Lenders under the Prepetition Financing Documents, on
                 account of “Term Loans” in the approximate aggregate principal amount of
                 $50,212,500.00, plus interest accrued and accruing at the default rate, costs, expenses, fees
                 (including attorneys’ fees and legal expenses), other charges and other obligations secured
                 by the Prepetition Financing Documents (collectively the “Prepetition Term Debt”; and
                 together with the Prepetition ABL Debt, the “Prepetition Secured Debt” and, together with
                 any other obligations arising under, based upon, in connection with, or related to the
                 Prepetition Financing Documents, the “Prepetition Secured Obligations”).

                  (c)    Prepetition Collateral. To secure the Prepetition Secured Debt (including, without
         limitation, amounts due and owing under the PCard Agreement), each of the Debtors granted
         continuing security interests and Liens (collectively, the “Prepetition Liens”) to the Prepetition
                                                      2

                                                      6
19-36300-cgm     Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                          Pg 138 of 347


      ABL Agent, for the benefit of itself and the other Prepetition Secured Parties, upon the “Collateral”
      (as defined in that certain Amended and Restated Pledge And Security Agreement
      (ABL) dated as of June 5, 2012 (as amended, modified, or supplemented and in effect from time-
      to-time, the “Prepetition Security Agreement”), comprising substantially all of its/their assets and
      property (collectively, the “Prepetition Collateral”). As of the Petition Date, the value of the
      Prepetition Collateral exceeded the aggregate amount of Prepetition Secured Debt, and the
      Prepetition Secured Debt constitutes allowed secured claims pursuant to section 506 of the
      Bankruptcy Code.

                (d)     Prepetition Lien Priority. TheAs of the Petition Date, the Prepetition Liens of the
      Prepetition Secured Parties had and continue to have priority over all other Liens except (x) valid,
      enforceable, non-avoidable and perfected Liens in existence on the Petition Date that, after giving
      effect to any intercreditor or subordination agreement (if any), including this Second Interim Order,
      are senior in priority to the Prepetition Liens, and (y) valid, enforceable and non-avoidable Liens
      in existence on the Petition Date that are perfected subsequent to the Petition Date as permitted by
      section 546(b) of the Bankruptcy Code and after giving effect to any intercreditor or subordination
      agreement (if any), are senior in priority to the Prepetition Liens (collectively, the “Permitted Prior
      Liens”); provided, however, that any right or alleged right of a seller of goods to reclaim such goods
      under section 546(c) of the Bankruptcy Code is not a Permitted Prior Lien and such reclamation
      right is expressly subject to the Prepetition Liens, the Adequate Protection Liens and the DIP Liens.

               (e)     As of the Petition Date,

                               (i)      the Prepetition Liens arewere and continue to be valid, binding,
                       enforceable, and perfected first-priority Liens, subject only to any Permitted Prior
                       Liens, and are not subject to avoidance, recharacterization, or subordination
                       pursuant to the Bankruptcy Code or applicable non-bankruptcy law,

                                (ii)     (a) the Prepetition Secured Debt constitutesObligations constitute
                       legal, valid, and binding obligations of the “Loan Parties” thereunder, enforceable
                       in accordance with the terms of the Prepetition Financing Documents (other than
                       in respect of the stay of enforcement arising from Section 362 of the Bankruptcy
                       Code), (b) no offsets, defenses, or counterclaims to any of the Prepetition Secured
                       Debt exists, and (c) no portion of the Prepetition Secured Debt is subject to
                       avoidance, recharacterization, or subordination pursuant to the Bankruptcy Code
                       or applicable non-bankruptcy law,

                                (iii)   the Debtors have no valid claims (as such term is defined in
                       section 101(5) of the Bankruptcy Code) or causes of action against the Prepetition
                       Agents or any other Prepetition Secured Party with respect to the Prepetition
                       Financing Documents or otherwise, whether arising at law or at equity, including,
                       without limitation, any recharacterization, subordination, disallowance, avoidance
                       or other claims arising under or pursuant to sections 105, 510, 541 or 542 through
                       553, inclusive, of the Bankruptcy Code,

                               (iv)     the Prepetition Secured Debt constitutes an allowed secured
                       claim(s);

                                (v)      the Debtors acknowledge and stipulate that they have been and are
                       in default of their obligations under the Prepetition Financing Documents and that,
                       as of the Petition Date, the Prepetition Secured Debt had been accelerated and was
                                                    2

                                                    7
19-36300-cgm     Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                           Pg 139 of 347


                       due and payable, and that interest was accruing on the Prepetition Secured Debt at
                       the default rate.

               (f)      OnEffective as of the date that thisof the entry of the First Interim Order is entered,
      each of the Debtors has waived, discharged, and released the Prepetition Agents and each of the
      other Prepetition Secured Parties, together with their respective successors, assigns, subsidiaries,
      parents, affiliates, agents, attorneys, officers, directors, and employees (collectively, the “Released
      Parties”), of any right the Debtors may have (i) to challenge or object to any of the Prepetition
      Secured Debt, (ii) to challenge or object to the Prepetition Liens or any other security for the
      Prepetition Secured Debt, and (iii) to bring or pursue any and all claims, objections, challenges,
      causes of action, and/or choses in action arising out of, based upon, or related to the Prepetition
      Financing Documents, or otherwise. None of the Debtors possesses and none of the Debtors will
      assert any claim, counterclaim, setoff, or defense of any kind, nature, or description against any of
      the Released Parties, including anything which would in any way affect the validity, enforceability,
      priority, and non-avoidability of any of the Prepetition Financing Documents or the Prepetition
      Liens, or any claim of the Prepetition Agents and/or the Prepetition Secured Parties pursuant to the
      Prepetition Financing Documents, or otherwise.

               (g)      Cash Collateral. TheAs of the Petition Date, the Prepetition Secured Parties had
      and continue to have a continuing security interest in and Lien on all or substantially all of the
      Debtors’ “cash collateral” as defined in section 363(a) of the Bankruptcy Code (the “Cash
      Collateral”), including, without limitation, any and all of the Debtors’ cash, including cash and
      other amounts on deposit or maintained in any account or accounts by the Debtors, any and all cash
      released as a result of the termination and/or cancellation of any letters of credit issued for the
      benefit of Debtors that have been or may be cash collateralized prior to or after the Petition Date,
      any amounts generated by the collection of accounts receivable all amounts located in the Debtors’
      stores and on deposit in the Debtors’ banking, checking, or other deposit accounts and all proceeds
      of the Prepetition Collateral (but excluding any payroll, withholding tax and other fiduciary
      accounts and certain accounts with de minimis balances (but solely to the extent provided in the
      Prepetition Financing Documents)),), to secure the Prepetition Secured DebtObligations, and the
      proceeds and products of each of the foregoing; provided, however, that any Liens, interests, or
      rights of the Prepetition Secured Parties with respect to Cash Collateral or other property on account
      of the Consignment Facility (the “DIP Priority Collateral”) are junior to the Liens, interests, and
      rights of the DIP Parties.

               (h)     [RESERVED].

              (i)      Adequate Protection. The Prepetition Secured Parties are entitled, pursuant to
      sections 361 and 363(e) of the Bankruptcy Code, to adequate protection of their respective interests
      in the Prepetition Collateral, including, without limitation, the Cash Collateral, as set forth in this
      Second Interim Order.

               (j)      None of the DIP Agent, the DIP Lenders or the Prepetition Secured Parties controls
      the Debtors or their properties or operations, has authority to determine the manner in which any
      of the Debtors’ operations are managed or conducted, or is a control person or insider of the Debtors
      or any of their affiliates by virtue of any of the actions taken with respect to, in connection with,
      related to, or arising from thisthe First Interim Order, this Second Interim Order, the DIP Facility,
      the DIP Financing Agreements, the Prepetition Secured DebtObligations and/or the Prepetition
      Financing Documents.


                                                     2

                                                     8
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                             Pg 140 of 347


         7.      Based upon the record before the Court, this Interim Order, including the First Interim

 Order and this Second Interim Order, the terms of the DIP Facility and this Second Interim Order have been

 negotiated at arms’ length and in good faith, as that term is used in section 364(e) of the Bankruptcy Code,

 by each of the Debtors, the DIP AgentParties, and the Prepetition Secured Parties, are fair and reasonable

 and within the Debtors’ business judgment, and are in the best interests of the Debtors, their estates and

 creditors and are consistent with the Debtors’ fiduciary duties.

         8.      Pursuant to the terms and conditions of this Second Interim Order and the DIP Financing

 Agreements, and in accordance with and as may be limited by the Approved Budget (subject to any

 variances thereto permitted under the terms and conditions of the DIP Financing Agreements and this

 Second Interim Order), the Debtors are authorized to use the advances under the DIP Facility during the

 Interim Period (defined below) and terminating upon notice being provided by the DIP Agent that a DIP

 Event of Default (defined below) and/or the DIP Maturity Date (defined below), as applicable, has occurred;

 provided, that the Debtors shall not be authorized to use any cash that constitutes DIP Collateral to cash

 collateralize (a) any prepetition Letter of Credit issued under the Prepetition Credit Agreement or (b) any

 amounts due or to become due under the PCard Agreement (including, without limitation, any applicable

 fees and customary charges accrued and accruing thereunder); provided further, that in no event shall the

 Debtors be authorized during the Interim Period to incur obligations under the PCard Agreement (exclusive

 of applicable fees and customary charges) in an amount greater than $200,000, including any usual and

 customary fees, costs, and expenses under the PCard Agreement.

         9.      The DIP Parties and the Debtors have agreed that the budget, the short form of which is

 attached hereto as Exhibit “1” (as the same may be modified, supplemented, or updated from time to time

 in the sole discretion and mutual consent of the Debtors and DIP Agent, the “Approved Budget”) is adequate

 considering all the available assets, to pay the administrative expenses due and accruing for the period

 commencing on the Petition Date and continuing through until the Final Hearing (the “Interim Period”).

 The Approved Budget has been prepared and is predicated on the requirement that the Debtors shall

 (a) remain “in-formula” throughout the Interim Period and otherwise adhere to the “Borrowing Base” (as
                                                       2

                                                       9
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 141 of 347


 defined in the DIP Credit Agreement but calculated as if the Additional Liquidity Amount (as defined in

 the DIP Credit Agreement) were included therein) formula (including for the avoidance of doubt, the “Term

 Loan Borrowing Base”, in each case) as set forth in the Prepetition Credit Agreement ” and without giving

 effect to any Reserves (each, as defined in the Prepetition Credit Agreement))) and after giving effect to the

 Liquidity Credit (as defined in the DIP Credit Agreement), and (b) at all times during the period covered

 by the Approved Budget maintain Excess Availability (as defined in the DIP Credit Agreement) of not less

 than ten percent (10%) of the Borrowing Base (including for the avoidance of doubt, the “Term Loan

 Borrowing Base”, in each case) as set forth in the Prepetition Credit Agreement without giving effect to

 any Reserves (as defined in the Prepetitionas defined in the DIP Credit Agreement) at such time (the

 “Minimum Excess Availability Amount”).

         10.     During the Interim Period, all collections of cash shall be deposited by the Debtors with

 Wells Fargo in accordance with the Debtors’ existing consolidated cash management system, the

 maintenance of which has been approved under separate order of the Court entered contemporaneously

 herewith. . Upon receipt of cash , Wells Fargoit shall maintain such collections in a pooling, suspense or

 similar account (“DIP Collateral Account”),automatically be swept to the Debtors’ operating and

 disbursement accounts, subject to the terms of this Second Interim Order. In furtherance of the foregoing,

 not later than noon (prevailing Eastern Time) on Friday of each week (as defined in the DIP Credit

 Agreement) during the Interim Period the Debtors shall be required to deliver an updated Borrowing Base

 Certificate (as defined in the Prepetition Credit Agreement) based on best available estimates to the DIP

 Parties, which Borrowing Base Certificate shall include a reserve for the amount necessary to fund the

 Carve-Out Reserve (to the extent not funded).

         11.     Adequate Protection for Prepetition Indemnity Obligations. As adequate protection, up to

 and including the Indemnity Termination Date, the Prepetition Secured Parties shall receive the following

 (collectively, “Adequate Protection”):




                                                       2

                                                      10
19-36300-cgm         Doc 122        Filed 08/14/19 Entered 08/14/19 02:54:38                       Main Document
                                                Pg 142 of 347


                  (a)      Adequate Protection Liens. Pursuant to sections 361 and 363(e) of the
         Bankruptcy Code, solely to the extent of the Diminution in Value4 of the interests of the Prepetition
         Secured Parties in the Prepetition Collateral (including Cash Collateral) and solely to secure the
         Prepetition Indemnity Obligations (defined below), the Prepetition Secured Parties shall have,
         subject to the terms and conditions set forth below, valid, perfected, and enforceable additional and
         replacement security interests and Liens in the DIP Collateral (defined below) (the “Adequate
         Protection Liens”) which shall be junior and subordinated in priority only to the Carve Out, the
         Permitted Prior Liens, and the DIP Liens.

                 (b)      Adequate Protection Superpriority Claim. Solely to the extent of the
         Diminution in Value of the interests of the Prepetition Secured Parties in the Prepetition Collateral
         and solely for payment of any Prepetition Indemnity Obligations, each of the Prepetition Secured
         Parties shall have an allowed superpriority administrative expense claim (each a “Adequate
         Protection Superpriority Claim”; and collectively the “Adequate Protection Superpriority
         Claims”) which shall have priority in the Chapter 11 Cases under sections 503(b) and 507(b) of the
         Bankruptcy Code and otherwise over all administrative expense claims and unsecured claims
         against the Debtors and their estates, now existing or hereafter arising, of any kind or nature
         whatsoever including, without limitation, administrative expenses of the kinds specified in or
         ordered pursuant to sections 105, 326, 328, 330, 331, 503(a), 503(b), 507(a), 507(b), 546(c), 546(d),
         726, 1113 and 1114 of the Bankruptcy Code, and upon entry of the Final Order, sections 506(c)
         and 552 of the Bankruptcy Code, whether or not such expenses or claims may become secured by
         a judgment Lien or other non-consensual Lien, levy, or attachment, but which shall be junior and
         subordinated in payment right to the Carve Out, the DIP Obligations (including the Enhancement
         Fee and the Exit Fee) and the DIP Superpriority Claim, and other than the Carve Out, the DIP
         Obligations (including the Enhancement Fee and the Exit Fee) and the DIP Superpriority Claim,
         no costs or expenses of administration, including, without limitation, professional fees allowed and
         payable under sections 328, 330 and 331 of the Bankruptcy Code, or otherwise, that have been or
         may be incurred in the Chapter 11 Cases, or in any Successor Case, will be senior to, prior to, or
         on parity with the Adequate Protection Superpriority Claims.

         12.      Reimbursement on a Current Basis of Fees Until Challenge Period Termination Date.

 Following the Prepetition Payoff (as defined below), and thereafter up to and including the Challenge

 Period Termination Date, the Prepetition Agents and the other Prepetition Secured Parties shall be

 reimbursed, on a current basis and pursuant to the provisions of Paragraph [68], for all reasonable and

 documented out-of-pocket fees, costs, and expenses incurred by (x) the professionals (including attorneys)

 engaged by such parties solely in connection with any investigation conducted by the Committee pursuant

 to this Second Interim Order and (y) the attorneys engaged by such parties solely in connection with such




 4
     “Diminution in Value” means any diminution in value of the Prepetition Secured Parties’ interest in the
     Prepetition Collateral as a result of (a) the incurrence of the DIP Obligations, (b) the use of Cash Collateral, (c)
     the subordination of the Prepetition Secured Debt to the Carve Out and the DIP Liens and DIP Superpriority
     Claims, (d) any other diminution in value of the Prepetition Collateral (or the proceeds thereof), and (e) the
     imposition of the automatic stay pursuant to section 362 of the Bankruptcy Code.
                                                             2

                                                           11
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 143 of 347


 parties’ rights under this Second Interim Order and/or the cash management order; provided, however, that

 any such reimbursement on a current basis pursuant to this Paragraph 12 (a) shall be subject to a cap of

 $100,000 and to the terms and conditions of the Prepetition Financing Documents, and (b) such cap shall

 increase by $100,000 for each 30-day period the Court extends the Challenge Period Termination Date

 beyond September 4, 2019, not to exceed $250,000 in the aggregate (i.e., no more than $350,000 after

 giving effect to subparts (a) and (b) of this proviso, without regard to the funds held in the Prepetition

 Indemnity Account).

         13.      Subordination of Claims and Liens of Prepetition Secured Parties to DIP Obligations and

 DIP Liens. Notwithstanding anything in this Second Interim Order to the contrary, upon the Prepetition

 Payoff, and thereafter, until such time as the DIP Obligations (including the Enhancement Fee and the Exit

 Fee) are indefeasibly repaid in full, any and all claims of the Prepetition Secured Parties against the Debtors

 (other than current reimbursement of fees, costs and expenses pursuant to Paragraph [12] and Prepetition

 Indemnity Obligations to the extent paid from the Prepetition Indemnity Account) shall be subordinated in

 right of payment to the Carve Out and the DIP Obligations (including the Enhancement Fee and the Exit

 Fee), and any and all liens of the Prepetition Secured Parties securing Prepetition Secured Debt (other than

 the Prepetition Indemnity Account Lien) shall be subordinated to the Carve Out and the DIP Liens. In

 addition, the Prepetition Secured Parties: (a) shall not be entitled to receive any payment from the Debtors,

 unless such payment is made from the Prepetition Indemnity Account on account of the Prepetition

 Indemnity Obligations that are then due and payable or as otherwise expressly authorized in Paragraph 12

 hereof; (b) shall hold in trust for the benefit of the DIP Parties, and promptly turnover to the DIP Agent,

 any payment received on account of their Prepetition Indemnity Obligations that are then due and payable

 or any Prepetition Secured Debt, in each case, that is not otherwise authorized under subclause (a); (c) shall

 be prohibited from exercising any remedies against any DIP Collateral, provided, that for the avoidance of

 doubt, the Prepetition Secured Parties shall not be precluded from seeking an order from the Court to compel

 payment by the Debtors of any amounts authorized under Paragraph 12 hereof; (d) shall not object to or

 otherwise take any action to prevent the Debtors from taking any action or obtaining any relief to which the
                                                       2

                                                       12
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                    Main Document
                                              Pg 144 of 347


 DIP Parties have consented (including, without limitation, a sale of any property securing all or any part of

 any DIP Obligations), unless such action or relief would extinguish or materially prejudice the rights

 granted to the Prepetition Secured Parties under this Second Interim Order; (e) shall not object to or

 otherwise take any action to prevent the DIP Parties from taking any action or obtaining any relief sought

 by the DIP Agent or DIP Lenders (including, without limitation, the enforcement of the DIP Obligations

 (including the Enhancement Fee and the Exit Fee), the sale of any property securing all or any part of any

 DIP Obligations, or any request for adequate protection, use of cash collateral, relief from the automatic

 stay, or payment of fees and/or expenses), unless such action or relief would extinguish or materially

 prejudice the rights granted to the Prepetition Secured Parties under this Second Interim Order; (f) shall not

 provide or seek to provide financing, either directly or indirectly, to the Debtors in the Chapter 11 Cases

 without the prior written consent of the DIP Parties; (g) shall not, without the prior written consent of the

 DIP Parties, propose a plan of reorganization, arrangement or proposal, or file any motion, pleading or

 material, that would have the effect of impairing or reducing the amount of or the interest rate, fees or other

 amounts on, or delaying the time of payment of, any DIP Obligations (including the Enhancement Fee and

 the Exit Fee), or otherwise materially impair the rights of the DIP Agent or any of the DIP Parties, or that

 would be in conflict with the terms of this Interim Order; and (h) shall no longer have any consent rights

 granted under the First Interim Order, except as otherwise provided in this Second Interim Order.

         14.      Subrogation. In addition to and not in lieu of any DIP Liens and other rights and protections

 granted to the DIP Lenders under the DIP Financing Agreements and this Interim Order, with respect to

 any proceeds of the DIP Credit Agreement that any of the DIP Parties has paid or will pay to any of the

 Prepetition Secured Parties in satisfaction of any Prepetition Secured Obligations, the DIP Secured Parties

 shall be subrogated to the Prepetition Liens of such Prepetition Secured Parties (which, for purposes of this

 Paragraph 14, shall survive for the benefit of the DIP Parties) with respect to such satisfied Prepetition

 Secured Obligations until the payment in full in cash of all DIP Obligations (including the Enhancement

 Fee and the Exit Fee); provided, however, that notwithstanding anything to the contrary herein, no such

 subrogation shall either (a) impose, create or otherwise result in any liability or claim against (i) the Debtors
                                                        2

                                                        13
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 145 of 347


 in relation to any Prepetition Secured Obligation, or (ii) the DIP Lenders in relation to any Prepetition

 Secured Obligation that may otherwise exist against the Prepetition Secured Parties prior to the Indemnity

 Termination Date, or (b) impair the rights granted to the Committee under this Interim Order to investigate

 and prosecute claims against the Prepetition Secured Parties and the Prepetition Liens pursuant to

 Paragraphs 46 to 52 hereof. For the avoidance of doubt, the payoff of the Prepetition Secured Obligations

 and the related rights of subrogation pursuant to this Interim Order shall not reduce any of the DIP

 Obligations nor impair or prejudice any rights and protections granted to the DIP Parties hereunder.

         15.     Adequate Protection Payments.

                  (a)     Until the repayment in full of the Prepetition Secured Obligations (other than the
         Prepetition Indemnity Obligations) in accordance with the Payoff Letter, the Prepetition Secured
         Parties shall receive payment of all accrued and unpaid interest at the default rate set forth in the
         Prepetition Financing Documents in accordance with the Payoff Letter.

                  (b)     Consistent with and as mandated under the First Interim Order, the Debtors shall
         pay the Prepetition ABL Agent, for the benefit of the Prepetition Secured Parties, a consent fee
         (“Consent Fee”) in accordance with the Payoff Letter. The Consent Fee shall be fully earned and
         paid in accordance with the Payoff Letter, and shall not be subject to refund or rebate under any
         circumstances. For the avoidance of doubt, after payment of such Consent Fee in accordance with
         the Payoff Letter, neither the Prepetition ABL Agent nor any Prepetition Secured Party shall be
         entitled to any additional consent fee.

         16.     Enhancement Fee. Subject to and effective upon entry of the Final Order, the net proceeds

 (“Sale Proceeds”) of any disposition of DIP Collateral (each such disposition, a “Sale”), after the payment

 in full of all DIP Obligations5 (other than the Enhancement Fee) and other administrative and priority claims

 (including, for the avoidance of doubt, the Carve Out), other than with respect to the sale of inventory or

 other sales in the ordinary course of business (which, for the avoidance of doubt, shall exclude any sale of

 inventory in accordance with a store closure or other form of liquidation), shall be promptly paid and shared

 at closing on such Sale(s) (including if such Sale constitutes a DIP Maturity Event) as follows: (a) 37.5%

 to the DIP Lenders and (b) 62.5% to the Debtors (the amount of such Sale Proceeds payable to the DIP

 Lenders pursuant to the foregoing, the “Enhancement Fee,” the payment of which shall constitute a DIP



 5
  For purposes of this Second Interim Order, “DIP Obligations” shall have the same meaning ascribed to the term
 “Obligations” in the DIP Credit Agreement.
                                                       2

                                                      14
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                              Pg 146 of 347


 Obligation pursuant to this Interim Order).Second Interim Order), with the Debtors’ 62.5% share subject

 to the liens and security interests granted in favor of the Prepetition Secured Parties, including the Adequate

 Protection Liens and the Prepetition Indemnity Account Lien. The Debtors shall keep the DIP Agent fully

 informed of the Debtors’ efforts to consummate any Sale(s) and any other sales of equity interests and/or

 assets of the Debtors after the Petition Date, and without limiting the generality of the foregoing, the Debtors

 shall: (Ax) promptly provide to the DIP Agent copies of all offers for the purchase of any asset(s) and/or

 equity interests of any of the Debtors and copies of all bids from any liquidator(s),; (By) provide, promptly

 upon written (including by e-mail) request of the DIP Agent, and in any event no less frequently than

 weekly, status updates on the Debtors’ efforts to consummate any Sale(s) and/or any other dispositions or

 capital/equity raises,; and (Cz) promptly advise the DIP Agent of any expressions of interest in any or all

 of the Debtors’ assets and/or equity interests.

            17.   Credit Bid. In connection with any Sale(s) or other dispositions of any assets of the Debtors

 (outside of the ordinary course of business), the DIP Agent and DIP Lenders, respectively, may credit bid,

 in accordance with the DIP Financing Agreements, some or all of the DIP Obligations for the DIP

 Collateral, including for the avoidance of doubt any Enhancement Fee that would be payable to the DIP

 Parties upon closing of any such Sale as provided in Paragraph 16 (each a “Credit Bid”) pursuant to section

 363 of the Bankruptcy Code, whether such sale is effectuated through section 363 or 1129 of the Bankruptcy

 Code, by a chapter 7 trustee under section 725 of the Bankruptcy Code, or otherwise. A Credit Bid may be

 applied only to reduce the cash consideration with respect to the DIP Collateral. In all such instances, each

 of the DIP Agent and DIP Lenders, respectively, shall be considered a “Qualified Bidder” with respect to

 its right to acquire all or any of the assets by Credit Bid. For the avoidance of doubt, the DIP Agent and

 DIP Lenders, in accordance with any order entered by the Court authorizing bidding procedures with

 respect to a sale of all or substantially all of the Debtors’ assets, shall be permitted to combine their

 respective allocations of the DIP Obligations into a single Credit Bid and submit joint Bids as provided

 therein.


                                                        2

                                                       15
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 147 of 347


         18.     Access to Records; Reporting. In addition to, and without limiting, whatever rights to

 access the DIP Parties have under the DIP Financing Agreements, as applicable, upon reasonable notice, at

 reasonable times during normal business hours, the Debtors shall permit representatives, agents, and

 employees of the DIP Parties: (ia) to have access to and inspect the Debtors’ properties, (ii; (b) to examine

 the Debtors’ books and records, (iii; (c) to discuss the Debtors’ affairs, finances, and condition with the

 Debtors’ officers and financial advisors,; and (ivd) otherwise to have the full cooperation of the Debtors;

 provided, however, that the Prepetition Secured Parties and their professionals shall be granted access to

 information to the extent necessary to respond to a Challenge Proceeding. In connection with the foregoing,

 during the Chapter 11 Cases, and until such time as the DIP Obligations shall have been paid in full, the

 Debtors shall cooperate fully with a financial advisor engaged by the DIP Agent. Notwithstanding anything

 to the contrary herein, none of the Loan Parties will be required to disclose information or provide access

 to the DIP Agent (or any agent or representative thereof) where such disclosure or access is prohibited by

 applicable law or is subject to attorney-client or similar privilege, constitutes attorney work product, or

 implicates conflicts matters.

         19.     Pleadings to Be Filed in the Chapter 11 Cases. Promptly, and at least two (2) calendar days

 prior to filing, the Debtors shall provide (i) to the DIP Parties copies of all material pleadings (including,

 without limitation, any proposed orders, motions and applications) and any other pleadings wherein such

 parties’ rights are impacted to be filed or entered in the Chapter 11 Cases and/or in any related proceedings,

 which pleadings shall be in form and substance reasonably acceptable to the DIP Parties., and (ii) up to and

 including the Indemnity Termination Date, to the Prepetition Secured Parties copies of all material

 pleadings (including, without limitation, any proposed orders, motions and applications) wherein such

 parties’ rights and protections granted under this Second Interim Order may be materially prejudiced to be

 filed or entered in the Chapter 11 Cases and/or in any related proceedings; provided that the Final Order

 (including any amendments or modification thereto) and any amendments or modifications to this Second

 Interim Order, in each case, shall be, with respect to any rights and protections granted to the Prepetition


                                                       2

                                                      16
19-36300-cgm          Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                               Pg 148 of 347


 Secured Parties under this Second Interim Order, in form and substance acceptable to the Prepetition

 Secured Parties.

         20.        [Final Satisfaction of Prepetition Secured Obligations. WithinThe Debtors are authorized

 and directed to [(x) execute the Payoff Letter and perform the transactions and undertakings set forth

 therein, which are hereby approved in all respects, and, (y)] within one business day of the date hereof and

 contemporaneous with the second interim funding of the DIP Loans, the Debtors shall irrevocably pay

 $[•]but in no event later than 2:00 p.m. (prevailing Eastern Time) on August 15, 2019, irrevocably pay

 approximately up to $[142] million in full in cash to the Prepetition Agents in full and final satisfaction of

 the Prepetition Secured Obligations (other than the Prepetition Indemnity Obligations, if any) including

 interest and fees (including any prepayment and/or early termination fees) through the date of repayment

 (at the default contract rate) in accordance and pursuant to [the Payoff Letter] (the “Prepetition Payoff”),

 which repayment shall be indefeasible upon the occurrence of the Indemnity Termination Date; provided

 that the Prepetition Indemnity Obligations, if any, shall continue until the expiration of the Challenge

 Period.Indemnity Termination Date. Effective immediately upon such payment:the Prepetition Payoff:]

                    (a)    [the Prepetition Financing Documents and any other “Loan Documents” as defined
                           in the Prepetition Credit Agreement, in each case, other than the Prepetition
                           Indemnity Obligations and any other provisions whose survival is contemplated
                           under this Second Interim Order (including those that, subject to paragraph
                           38Paragraphs [15 and 39] hereof survive for the benefit of the DIP Lenders, but
                           including and the prepetition mortgages granted in favor of the Prepetition ABL
                           Agent,), shall be deemed cancelled, terminated, and of no further force and effect
                           [((other than the Prepetition Indemnity Obligations, cash management and letter
                           of credit arrangements, and any other provisions whose survival is contemplated
                           under this Second Interim Order), and all rights, and obligations (other than any
                           contingent indemnity obligations that by their terms survive termination)], and all
                           liens, rights, and obligations [(other than any contingent indemnity, cash
                           management and letter of credit obligations that by their terms survive
                           termination)], and any other provisions whose survival is contemplated under this
                           Second Interim Order) under the Prepetition Financing Documents, including the
                           Prepetition Secured Obligations, shall be released, cancelled, and of no further
                           force or effect; provided, that the Prepetition Liens shall remain in effect solely
                           until the occurrence of the Indemnity Termination Date and solely to secure
                           payment of the Prepetition Indemnity Obligations or other amounts due to the
                           Prepetition Secured Parties pursuant to this Second Interim Order.] On the
                           Indemnity Termination Date, the Prepetition Liens and Prepetition Indemnity
                           Obligations shall be fully and irrevocably deemed released, cancelled, and of no
                           further force or effect except to the extent they survive under this Second Interim
                                                       2

                                                      17
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                             Pg 149 of 347


                          Order for the benefit of the DIP Lenders; provided further that any and all
                          Prepetition Liens that survive until the Indemnity Termination Date shall be
                          subordinate in all respects to the Carve Out, the Permitted Prior Liens, and the DIP
                          Liens, and shall be enforceable only to the extent that any Prepetition Indemnity
                          Obligations are not capable of being satisfied from the application of funds on
                          deposit in the Prepetition Indemnity Account;

                 (b)      the Prepetition Agents will cooperate fully with the DIP Agent to transfer to the
                          DIP Agent any possessory DIP Collateral [((other than, for the avoidance of doubt,
                          the Prepetition Indemnity Account (as defined below))])) that is in the possession
                          of the Prepetition Agents;.

                 (c)      [solely with respect to and to the extent, if any, of the Prepetition Indemnification
                          Obligations, the Prepetition Secured Parties shall be entitled to replacement liens
                          and superpriority claims, subject and subordinate in all respects to the Carve Out,
                          DIP Obligations (including, uponPrepetition Indemnity Account. Upon entry of
                          the Final Order, the Enhancement Fee), and DIP Liens, and reimbursement of
                          reasonable and documented professional fees and expenses in accordance with
                          Paragraph [67] hereof as adequate protection];

                 (d)      [RESERVED]; and

                 (e)      [RESERVED].

         21.     Prepetition Indemnity Account. On the date that is 30 days after the entry of the First

 Interim Orderthis Second Interim Order, and no later than 2:00 p.m. (New York time) on August 15, 2019,

 the Debtors shall establish aare authorized and directed to pay or deliver to the Prepetition ABL Agent (for

 the benefit of the Prepetition Secured Parties) the sum of $[750,000] to be segregated account inand held

 under the control of the Prepetition ABL Agent (for the benefit of the Prepetition Secured Parties) (the

 “Prepetition Indemnity Account”), into which the sum of $[•] of cash shall be deposited”) as security for

 any amounts owing but not paid to the Prepetition Secured Parties and any reimbursement, indemnification,

 or similar continuing obligations of the Debtors in favor of the Prepetition Agents and the other Prepetition

 Secured Parties underthat expressly by their terms survive termination of the Prepetition Financing

 Documents, including without limitation, the provisions of Sections 11.3 and 11.4 of the Prepetition Credit

 Agreement (the “Prepetition Indemnity Obligations”).

                 (a)      Without limiting the generality of the foregoing, the funds in the Prepetition
                          Indemnity Account shall secure all costs, expenses, and other amounts (including
                          reasonable and documented attorneys’ fees) incurred by the Prepetition Agents and
                          the other Prepetition Secured Parties in connection with or responding to (i) formal
                          or informal inquiries and/or discovery requests, any adversary proceeding, cause
                                                       2

                                                      18
19-36300-cgm     Doc 122    Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                        Pg 150 of 347


                     of action, objection, claim, defense, or other challenge as contemplated in
                     Paragraphs 41-4546-52 hereof, or (ii) any Challenge Proceeding against any one
                     or more of the Prepetition Agent(s) and/or the other Prepetition Secured Parties
                     related to the Prepetition Financing Documents, the Prepetition Liens, or the
                     Prepetition Secured DebtObligations, whether in the Chapter 11 Cases or
                     independently in another forum, court, or venue; provided, that the relative
                     interests of the Prepetition Agents and other Prepetition Secured Parties in the
                     funds deposited in the Prepetition Indemnity Account on account of any
                     Prepetition Indemnity Obligations shall be subject in all respects to the priority
                     provisions set forth in the Prepetition Financing Documents.

               (b)   [The Prepetition Indemnity Obligations shall be subordinate in all respects to the
                     DIP Obligations and secured by a lien (subordinate in all respects to the DIP Liens)
                     on the Prepetition Indemnity Account.]

               (c)   The Prepetition Indemnity Obligations shall be secured by a first-priority lien (the
                     “Prepetition Indemnity Account Lien”) in favor of the Prepetition ABL Agent (on
                     behalf of itself and the other Prepetition Secured Parties) on the Prepetition
                     Indemnity Account and the funds therein and by a Lien in favor of the Prepetition
                     ABL Agent (on behalf of itself and the other Prepetition Secured Parties) on the
                     DIP Collateral (subject and subordinate to the Carve Out, Permitted Prior Liens
                     and the DIP Liens). For the avoidance of doubt, notwithstanding anything to the
                     contrary contained herein, (i) up to and including the Indemnity Termination Date,
                     the Prepetition Indemnity Account and the funds therein shall not constitute DIP
                     Collateral or be subject to the Carve Out, the DIP Liens, the DIP Superpriority
                     Claim or any other Lien or claim granted to any person or entity other than the
                     Prepetition Secured Parties, and (ii) any Prepetition Indemnity Obligations, other
                     than those payable under Paragraph 12 hereof or from the Prepetition Indemnity
                     Account (or any Prepetition Indemnity Account Lien), shall be subject and
                     subordinate to the Carve Out, Permitted Prior Liens, the DIP Obligations, and the
                     DIP Liens.

               (d)   The Prepetition Agents and other Prepetition Secured Parties may apply amounts
                     in the Prepetition Indemnity Account against the Prepetition Indemnity
                     Obligations as and when they arise, without further consent from the Debtors, any
                     Committee, or any other parties in interest and without further order of this Court.

               (e)   Upon In addition to the establishment and maintenance of the Prepetition
                     Indemnity Account, up to and including the Indemnity Termination Date the
                     Prepetition Agents (for themselves and on behalf of the other Prepetition Secured
                     Parties), shall retain and maintain the Prepetition Liens (subject to the Carve Out,
                     Permitted Prior Liens and the DIP Liens ) as security for the amount of any
                     Prepetition Indemnity Obligations not capable of being satisfied from application
                     of the funds on deposit in the Prepetition Indemnity Account; provided, that any
                     such indemnification claim(s) shall (i) be subject to the terms of the Prepetition
                     Financing Documents, (ii) the rights of parties in interest with requisite standing
                     to object to any such indemnification claim(s) are hereby reserved in accordance
                     with Paragraphs 46-52 hereof, and (iii) the Court shall reserve jurisdiction to hear
                     and determine any such disputed indemnification claim(s).


                                                 2

                                                 19
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 151 of 347


                 (f)      Promptly upon, but in no event later than five Business Days after, the occurrence
                          of the Challenge Period Termination Date and provided that no Challenge
                          Proceeding has been commencedIndemnity Termination Date, the Prepetition
                          ABL Agent shall return to the Debtors the remaining amount, if any, net of any
                          unpaid fees and expenses of the Prepetition Secured Parties and the Prepetition
                          Indemnity Obligations, in the Prepetition Indemnity Account. Upon such return,
                          such funds shall constitute DIP Collateral.

                 (g)      For the avoidance of doubt, nothing contained in this Paragraph 21 shall relieve
                          the Debtors of their obligation to timely reimburse the fees, costs and expenses of
                          the Prepetition Agents and the other Prepetition Secured Parties pursuant to
                          Paragraph 12 and subject to Paragraph [67] hereof.

         22.     Treatment of Disgorged Amounts. In the event that the Prepetition Agents or any such

 Challenge Proceeding has been resolvedof the other Prepetition Secured Parties is ordered by this Court to

 disgorge, refund or in any manner repay to any of the Debtors or their estates any amounts (“Disgorged

 Amounts”) the Disgorged Amounts, unless otherwise ordered by the Court, shall be placed in a segregated

 interest bearing account in the control of the Prepetition ABL Agent, pending a further final, non-appealable

 order of the Court in favor of the affected Prepetition Agent(s) and/or a court of competent jurisdiction (for

 the avoidance of doubt the Court is a court of competent jurisdiction) regarding the distribution of such

 Disgorged Amounts (either returning the Disgorged Amounts to the Prepetition Agents and the other

 Prepetition Secured Parties, distributing such amounts to the Debtors or the DIP Parties, or otherwise).

         23.     Section 507(b). Nothing herein or the DIP Financing Agreements shall prejudice, limit or

 otherwise impair or modify the Prepetition Secured Parties’ respective rights under section 507(b) of the

 Bankruptcy Code in the event that the Adequate Protection provided to the Prepetition Secured Parties

 hereunder is insufficient to compensate for the diminution in value of their interests in the Prepetition

 Collateral during the Chapter 11 Cases or any Successor Case(s); provided, however, that: (a) nothing

 herein shall impair the right of the Debtors, the DIP Parties, or any other party in interest to contest any

 request for additional or different adequate protection; and (b) any section 507(b) claim granted in the

 Chapter 11 Cases to any Prepetition Secured Party(ies), as applicable, the Prepetition ABL Agent) shall

 promptly returnbe subject and subordinate to the DebtorsCarve Out and DIP Obligations.



                                                       2

                                                      20
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 152 of 347


          24.     Subject to section 364(e) of the Bankruptcy Code and Paragraph [66] of this Second

 Interim Order, nothing included herein shall prejudice, impair or otherwise affect Prepetition Secured

 Parties’ rights to seek any other or supplemental relief from the remaining amount, if any,Court in respect

 of the Prepetition Indemnity AccountDebtors.

                                 III.    Authorization for the DIP Facility

 A.       Findings Regarding the DIP Financing.

          25.     Good Cause. Good cause has been shown for immediate entry of this Second Interim

 Order.

          26.     Need for Post-Petition Financing. An immediate need exists for the Debtors to obtain funds

 from the DIP Facility in order to continue operations and to administer and preserve the value of their

 estates for the benefit of their various stakeholders. The ability of the Debtors to finance their operations,

 to preserve and maintain the value of the Debtors’ assets, and to maximize a return for all creditors requires

 the availability of working capital from the DIP Facility (in each case in the manner and in the amounts

 provided herein and in the Approved Budget (including any permitted variances), in the DIP Credit

 Agreement, and this Second Interim Order), the absence of which would immediately and irreparably harm

 the Debtors, their estates and their stakeholders.

          27.     No Credit Available on More Favorable Terms. As set forth in the DIP Motions, the

 Debtors have been unable to obtain any of the following:

                  (a)     unsecured credit allowable under section 503(b)(1) of the Bankruptcy Code as an
                          administrative expense;

                  (b)     credit for money borrowed with priority over any or all administrative expenses
                          of the kind specified in sections 503(b) or 507(b) of the Bankruptcy Code;

                  (c)     credit for money borrowed secured solely by a Lien on property of the estate that
                          is not otherwise subject to a Lien; or

                  (d)     credit for money borrowed secured by a junior Lien on property of the estate
                          which is subject to a Lien;




                                                       2

                                                      21
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 153 of 347


 in each case, on more favorable terms and conditions than those provided in the DIP Credit Agreement and

 this Second Interim Order. The Debtors are unable to obtain credit from the DIP Lenders without granting

 to the DIP Agent and the DIP Lenders the DIP Protections (as defined below).

         28.     Business Judgment; Good Faith Pursuant to Section 364(e) of the Bankruptcy Code. The

 extension of credit under the DIP Facility, the DIP Credit Agreement, and the other DIP Financing

 Agreements, and the fees paid and to be paid thereunder (iand the repayment of the Prepetition Secured

 Debt herein: (a) are fair, reasonable, and the best available under the circumstances, (ii; (b) reflect the

 Debtors’ exercise of prudent business judgment consistent with their fiduciary duties,; and (iiic) are

 supported by reasonably equivalent value and consideration. The DIP Facility was negotiated in good faith

 and at arms’ length between the Debtors, the DIP Agent, and the DIP Lenders, and the Prepetition Secured

 Parties, and the proceeds to be extended under the DIP Facility will be so extended in good faith and used

 for valid business purposes and uses, as a consequence of which the DIP Agent and, the DIP Lenders, and

 the Prepetition Secured Parties are each entitled to the protections and benefits of sections 363(m) and

 364(e) of the Bankruptcy Code.

         29.     Sections 506(c). As a further condition of the DIP Facility and any obligation of the DIP

 Lenders to make credit extensions pursuant to the DIP Credit Agreement, upon entry of the Final Order,

 the Debtors (and any successors thereto or any representatives thereof, including any trustees appointed in

 the Chapter 11 Cases or any Successor Case) shall be deemed to have waived any rights or benefits of

 section 506(c) of the Bankruptcy Code with respect to the DIP Agent, the DIP Lenders, and the DIPthe DIP

 Collateral, the Prepetition Agents, the Prepetition Secured Parties, and the Prepetition Collateral.

         30.     Relief Essential; Best Interest. The relief requested in the DIP Motions (and as provided

 in this Second Interim Order) is necessary, essential, and appropriate for the continued operation of the

 Debtors’ business, the management and preservation of the Debtors’ assets during the Interim Period, and

 to avoid immediate and irreparable harm. It is in the best interest of the Debtors’ estates that the Debtors

 be allowed to establish the DIP Facility contemplated by the DIP Credit Agreement and the other DIP


                                                       2

                                                      22
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 154 of 347


 Financing Agreements. The Debtors have demonstrated good and sufficient cause for the relief granted

 herein.

 B.        Approval of Entry into the DIP Financing Agreements

           31.    The Debtors are expressly and immediately authorized and empowered to execute and

 deliver the DIP Financing Agreements and to incur and to perform the DIP Obligations in accordance with,

 and subject to, the terms of this Second Interim Order and the DIP Financing Agreements, and to execute

 and deliver all instruments, certificates, agreements, and documents that may be required or necessary for

 the performance by the Debtors under the DIP Facility and the creation and perfection of the DIP Liens

 described in and provided for by this Second Interim Order and the DIP Financing Agreements. In

 furtherance of the foregoing, the Debtors are hereby authorized to do and perform all acts, pay the principal,

 interest, fees, expenses, and other amounts described in the DIP Credit Agreement and all other DIP

 Financing Agreements as such become due, including, without limitation, the “Exit Fee” (as defined in the

 DIP Financing Agreements), and, subject to the provisions of Paragraph [67] hereof, the DIP Agent’s and

 DIP Lenders’ reasonable attorneys’, financial advisors’, consultants’, and accountants’ fees and

 disbursements as provided for in the DIP Credit Agreement, which amounts shall not otherwise be subject

 to approval of this Court.

           32.    In order to enable them to continue to operate their businesses during the Interim Period,

 and subject to the terms and conditions of this Second Interim Order, the DIP Credit Agreement, the other

 DIP Financing Agreements, including the Approved Budget (subject to any variances thereto permitted

 under the terms and conditions of the DIP Financing Agreements and this Second Interim Order), during

 the Interim Period the Debtors are hereby authorized under the DIP Facility to borrow an amount up to

 $217 million in accordance with the terms and conditions of the DIP Credit Agreement., of which $75

 million was advanced pursuant to the First Interim Order.

           33.    The advances under the DIP Facility shall be used in each case in a manner consistent with

 the terms and conditions of the DIP Financing Agreements and this Second Interim Order, and in

 accordance with and as may be limited by the Approved Budget (subject to any variances thereto permitted
                                                       2

                                                      23
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 155 of 347


 under the terms and conditions of the DIP Financing Agreements and this Second Interim Order), solely as

 follows:

                 (a)     to pay fees, costs, and expenses as provided in the DIP Financing Agreements,
         including amounts incurred in connection with the preparation, negotiation, execution, and delivery
         of the DIP Credit Agreement and the other DIP Financing Agreements;

                 (b)     for general operating and working capital purposes, for the payment of transaction
         expenses, for the payment of fees, expenses, and costs incurred in connection with the Chapter 11
         Cases, and other proper corporate purposes of the Debtors not otherwise prohibited by the terms
         hereof for working capital, and other lawful corporate purposes of the Debtors;

                  (c)     for making payments in respect of Adequate Protection and other payments, all
         subject to and as provided in this Second Interim Order;

                 (d)      to repay the Prepetition Secured Obligations as provided herein; and

                 (e)      to fund the Prepetition Indemnity Account, as provided herein; and

                 (f)      to fund the Carve Out.

         34.     DIP Obligations. The DIP DocumentsFinancing Agreements and this Second Interim

 Order shall constitute and evidence the validity and binding effect of the Debtors’ DIP Obligations (as

 defined in the DIP DocumentsFinancing Agreements), which shall be enforceable against the Debtors, their

 estates, and any successors thereto, including without limitation, any trustee appointed in these Cases, or in

 any case under Chapter 7 of the Bankruptcy Code upon the conversion of any of these Cases, or in any

 other proceedings superseding or related to any of the foregoing (collectively, the “Successor Cases”).

 Upon entry of this Second Interim Order, the DIP Obligations will include all loans, and any other

 indebtedness or obligations, contingent or absolute, including, for the avoidance of doubt, butthe

 Enhancement Fee (approval of which is subject to entry of the Final Order, the Enhancement Fee,), which

 may now or from time to time be owing by any of the Debtors to the DIP Agent or any of the DIP Lenders,

 under the DIP DocumentsFinancing Agreements or this Second Interim Order, including, without

 limitation, all principal, accrued interest, costs, fees, expenses and other amounts owing under the DIP

 Documents.Financing Agreements. The Debtors shall be jointly and severally liable for the DIP

 Obligations. The DIP Obligations shall be due and payable, without notice or demand except as provided

 herein. No obligation, payment, transfer, or grant of collateral security hereunder or under the DIP
                                                       2

                                                      24
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                             Pg 156 of 347


 DocumentsFinancing Agreements (including any DIP Obligation or DIP Liens (as defined herein))) shall

 be stayed, restrained, voidable, avoidable, or recoverable, under the Bankruptcy Code or under any

 applicable law (including, without limitation, under sections 502(d), 544, and 547 to 550 of the Bankruptcy

 Code or under any applicable state Uniform Voidable Transactions Act, Uniform Fraudulent Transfer Act,

 Uniform Fraudulent Conveyance Act, or similar statute or common law), or subject to any avoidance,

 reduction, setoff, recoupment, offset, recharacterization, subordination (whether equitable, contractual, or

 otherwise), counterclaim, cross-claim, defense, or any other challenge under the Bankruptcy Code or any

 applicable law or regulation by any person or entity.

         35.     Pursuant to sections 361, 362, 364(c)(2), 364(c)(3),) and 364(d)(1) of the Bankruptcy Code,

 and subject to the limitations set forth below, effective immediately upon the entry of this Second Interim

 Order the DIP Agent is hereby granted the Liens (the “DIP Liens”) (which DIP Liens are subject and

 subordinate to the Carve Out) for the ratable benefit of itself and the DIP Lenders, which DIP Liens

 constitute continuing, valid, binding, enforceable, non-avoidable, and automatically perfected post-petition

 security interests and liens, and except as otherwise expressly provided in this Second Interim Order, upon

 and to all of the following (collectively, the “DIP Collateral”): Liens with the priorities set forth in 11

 U.S.C. § 364(c)(2), (c)(3),) , and (d)(1) on all “property of the estate” as defined in section 541 of the

 Bankruptcy Code (including tangible and intangible assets and equity interests of the Borrowers (and any

 guarantors), including all assets constituting Prepetition Collateral), subject only to any Prior Permitted

 Prior Liens and the Carve Out. The DIP Collateral shall exclude (a) leases not subject to a mortgage in

 favor of the Prepetition ABL Agent as of the Petition Date (the “Unencumbered Leases”), (b) payroll,

 withholding tax and other fiduciary accounts and all amounts on deposit therein (in each case limited as

 provided in the Prepetition Financing Documents), and (c) claims under chapter 5 of the Bankruptcy Code

 (“Avoidance Actions”), but shall include, subject to entry of a Final Order, proceeds of both the

 Unencumbered Leases and Avoidance Actions., and (d) prior to and including the Indemnity Termination

 Date, the Prepetition Indemnity Account and any funds therein (including the $[750,000] to be funded

 pursuant to this Second Interim Order).
                                                         2

                                                     25
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                             Pg 157 of 347


         36.     From and after the Petition Date, the Debtors shall use the proceeds of the extensions of

 credit under the DIP Facility only for the purposes specifically set forth in the DIP Financing Agreements

 and this Second Interim Order, in compliance with and as limited by the Approved Budget (subject to any

 variances thereto permitted under the terms and conditions of the DIP Financing Agreements and this

 Second Interim Order). The Approved Budget, and any modification to, or amendment or update thereof,

 shall be approved by, and in form and substance satisfactory to, the Debtors and the DIP Agent, each in

 their sole discretion. The Approved Budget shall be updated, modified, or supplemented by the Debtors

 from time to time in accordance with the DIP Credit Agreement (provided that any update, modification or

 supplement shall be approved in writing by, and shall be in form and substance satisfactory to the DIP

 Agent in its sole discretion), and no such updated, modified or supplemented budget shall be effective until

 so approved and once approved shall be deemed the “Approved Budget”..” Each budget delivered to the

 DIP Agent shall be accompanied by such supporting documentation as reasonably requested by the DIP

 Agent and shall be prepared in good faith based upon assumptions the Debtors believe to be reasonable. A

 copy of any Approved Budget shall be delivered to counsel for a Committee (if appointed) and the U.S.

 Trustee after (or if) it has been approved by the DIP Agent.

         37.     Subject and subordinate to the Carve Out, all DIP Obligations shall be an allowed

 superpriority administrative expense claim (the “DIP Superpriority Claim” and, together with the DIP

 Liens, collectively, the “DIP Protections”) with priority in the Chapter 11 Cases and any Successor Case(s)

 under sections 364(c)(1), 503(b), and 507(b) of the Bankruptcy Code and otherwise over all administrative

 expense claims and unsecured claims against the Debtors and their estates, now existing or hereafter arising,

 of any kind or nature whatsoever including, without limitation, administrative expenses of the kinds

 specified in, arising, or ordered pursuant to sections 105, 326, 328, 330, 331, 365, 503(a), 503(b), 507(a),

 507(b), 546(c), 546(d), 726, 1113, and 1114 of the Bankruptcy Code, and, upon entry of the Final Order,

 sections 506(c) and 552(b) of the Bankruptcy Code, whether or not such expenses or claims may become

 secured by a judgment Lien or other non-consensual Lien, levy, or attachment.


                                                      2

                                                      26
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                             Pg 158 of 347


         38.     Other than the Carve Out, no costs or expenses of administration, including, without

 limitation, professional fees allowed and payable under sections 328, 330, and 331 of the Bankruptcy Code,

 or otherwise, that have been or may be incurred in the Chapter 11 Cases, or in any Successor Case, and no

 priority claims are, or will be, senior to, prior to, or on a parity with the DIP Protections or the DIP

 Obligations or with any other claims of the DIP Agent and/or DIP Lenders arising hereunder.

         39.     This Second Interim Order shall be sufficient and conclusive evidence of the validity,

 perfection, and priority of the DIP Liens, Adequate Protection Liens, and Prepetition Indemnity Account

 Lien without the necessity of filing or recording any financing statement, deed of trust, mortgage, security

 agreement, notice of Lien or other instrument or document that may otherwise be required under the law of

 any jurisdiction or the taking of any other action (including, for the avoidance of doubt, entering into any

 deposit account control agreement or securities account control agreement) to validate or perfect thesuch

 DIP Liens, Adequate Protection Liens, or Prepetition Indemnity Account Lien, or to entitle the DIP Liens,

 Adequate Protection Liens, or Prepetition Indemnity Account Lien to the priorities granted herein.

         40.     Notwithstanding the foregoing, the DIP Parties and/or the Prepetition Secured Parties, as

 applicable, may, in their respective discretion, file such financing statements, deeds of trust, mortgages,

 security agreements, notices of Liens, and other similar instruments and documents to evidence, confirm,

 validate, or perfect, or to ensure the contemplated priority of, the DIP Liens granted pursuant hereto, the

 Adequate Protection Liens and/or the Prepetition Indemnity Account Lien, and are hereby granted relief

 from the automatic stay of section 362 of the Bankruptcy Code in order to do so, and all such financing

 statements, deeds of trust, mortgages, security agreements, notices of Liens, and other similar instruments

 and documents shall be deemed to have been filed or recorded at the time and on the date of the

 commencement of the Chapter 11 Cases.

         41.     The Debtors shall execute and deliver to the DIP Agent and each Prepetition Secured Party,

 as applicable, all such financing statements, deeds of trust, mortgages, security agreements, notices of

 Liens, and other similar instruments and documents as the DIP Agent and/or the applicable Prepetition

 Secured Party may reasonably request to evidence, confirm, validate, or perfect, or to ensure the
                                                      2

                                                     27
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 159 of 347


 contemplated priority of, the DIP Liens granted pursuant hereto., the Adequate Protection Liens and/or the

 Prepetition Indemnity Account Lien.

         42.     The DIP Parties and the Prepetition Secured Parties, in their respective discretion, may file

 a photocopy of the entered, docketed version of this Second Interim Order as a financing statement with

 any recording office designated to file financing statements or with any registry of deeds or similar office

 in any jurisdiction in which any of the Debtors has real or personal property, and in such event, the subject

 filing or recording office shall be authorized to file or record such copy of this Interim Order. Second

 Interim Order. Subject to the priorities set forth in this Second Interim Order, the prepetition mortgages

 granted in favor of the Prepetition ABL Agent shall remain in full force and effect in accordance with

 its/their terms as if the same were executed and delivered under this Second Interim Order and thereafter

 recorded with any registry of deeds or similar office in any jurisdiction in which any of the Debtors has real

 or personal property, and each such mortgage (or any mortgage granted to the DIP Agent in respect of the

 DIP Facility, regardless of whether the same is recorded with any applicable registry of deeds or similar

 office in any jurisdiction in which any of the Debtors has real or personal property) shall serve as evidence

 of validity, perfection and contemplated priority of the DIP Liens, the Adequate Protection Liens and/or

 the Prepetition Indemnity Account Lien.

         43.     TheSubject to the terms of this Second Interim Order (including the subordination

 provisions hereof), the DIP Agent shall, in addition to the rights granted to it under the DIP Financing

 Agreements, succeed to the rights of the Prepetition Agents with respect to all third-party notifications in

 connection with the Prepetition Financing Documents, all prepetition collateral access agreements, and all

 other agreements with third parties (including any agreement with a customs broker, freight forwarder, or

 credit card processor) relating to, or waiving claims against, any Prepetition Collateral, including, without

 limitation, each collateral access agreement duly executed and delivered by any landlord of any Debtor and

 including, for the avoidance of doubt, all deposit account control agreements, securities account control

 agreements, and credit card agreements, provided, that nothing herein shall impair any such rights of the

 Prepetition Agents that may continue to exist, subject to Paragraph 15 of this Second Interim Order.
                                                       2

                                                      28
19-36300-cgm        Doc 122          Filed 08/14/19 Entered 08/14/19 02:54:38              Main Document
                                                 Pg 160 of 347


         44.     The automatic stay imposed under section 362(a) of the Bankruptcy Code is hereby

 modified as necessary to:

                  (a)    permit the Debtors to grant the DIP Liens, the Adequate Protection Liens, and
         Prepetition Indemnity Account Lien, and to incur all liabilities and obligations to the DIP Agent
         and DIP Lenders under the DIP Financing Agreements, the DIP Facility, and this Second Interim
         Order; and

                  (b)    authorize the DIP Agent and, the DIP Lenders, and the Prepetition Secured Parties
         to retain and apply payments hereunder as provided by the DIP Financing Agreements and this
         Second Interim Order.

         45.     The DIP Lenders are authorized to provide the Consignment Facility to the Debtors

 pursuant to the terms contained in the DIP Documents.Financing Agreements.

 C.      Reservation of Certain Third-Party Rights and Bar of Challenges and Claims

         46.     Nothing in this Second Interim Order, the Prepetition Financing Documents, the DIP Credit

 Agreement, or the other DIP Financing Agreements shall prejudice whatever rights any Committee or any

 other party-in-interest (other than the Debtors) with requisite standing that has been sought and granted by

 this Court, as applicable, may have to bring an adversary proceeding, cause of action, objection, claim,

 defense, or other challenge against any one or more of the Prepetition Secured Parties, the Prepetition

 Secured Debt and/or the Prepetition Liens (collectively, a “Challenge Proceeding”), including, but not

 limited to, any of the following:

                 (a)      in the case of the Prepetition Secured Parties, an objection to or challenge of the
         Debtors’ Stipulations set forth in Paragraphs [III.6.(1a) through (9i)], including (i) the validity,
         extent, perfection, or priority of the security interests and Prepetition Liens of the Prepetition
         Agents in and to the Prepetition Collateral, or (ii) the validity, allowability, priority, status, or
         amount of the Prepetition Secured Debt; or

                  (b)      a suit against any one or more of the Prepetition Secured Parties in connection with
         or related to the Prepetition Secured Debt and/or the Prepetition Liens, or the actions or inactions
         of the such Prepetition Secured Party(ies) arising out of or related to such Prepetition Secured Debt
         and/or Prepetition Liens;

 provided, however, that any Committee or any other party-in-interest with requisite standing that has been

 sought and granted by this Court, as applicable, must commence a Challenge Proceeding asserting such

 objection or challenge, including, without limitation, any claim against any one or more of the Prepetition

 Agents and/or other Prepetition Secured Parties, as applicable, in the nature of a claim, cause of action,
                                                       2

                                                      29
19-36300-cgm         Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                               Pg 161 of 347


 setoff, counterclaim, or defense in respect of the Prepetition Secured Debt and/or the Prepetition Liens

 (including, but not limited to, those under sections 506, 544, 547, 548, 549, 550, and/or 552 of the

 Bankruptcy Code), by 5:00 p.m. (prevailing Eastern Time) on September 4, 2019 (the “Challenge Period”;

 and as of 12:01 a.m. (Prevailing Eastern Time) on the date that is the next calendar day after the termination

 of the Challenge Period, in the event that no Challenge Proceeding has been commenced during the

 Challenge Period, such date shall be the “Challenge Period Termination Date”). The failure of any

 Committee or other third party who desires to investigate either (i) the validity, extent, perfection, or priority

 of the security interests and Prepetition Liens in and to the Prepetition Collateral, or (ii) the validity,

 allowability, priority, status, or amount of the Prepetition Secured Debt, to make a formal written request

 to the affected Prepetition Secured Parties for information validating such Prepetition Secured Debt and/or

 Prepetition Liens on or before the date that is ten (10) calendar days prior to the expiration of the Challenge

 Period Termination Date shall operate as a bar to any motion, application or other request by such party(ies)

 for an extension of the Challenge Period. Termination Date.

         47.      Not less than five (5) business days prior to filing a motion seeking standing (a “Challenge

 Standing Motion”) to commence a Challenge Proceeding, a Committee or other third party, as the context

 makes applicable, shall inform the affected Prepetition Agent(s) and/or other Prepetition Secured Party(ies),

 in writing, of its intent to file such standing motion (such writing shall contain a reasonably detailed

 statement of the claims proposed to be asserted in such Challenge Proceeding and the legal/other bases

 supporting such claim(s) in the event standing were to be granted by the Court (“Challenge Statement”)).

 The parties shall thereafter meet and confer for purposes of attempting to resolve any issues/claims asserted

 in the Challenge Statement. In the event a third party, including any Committee, thereafter files a Challenge

 Standing Motion seeking standing to commence a Challenge Proceeding in accordance with the terms of

 this Second Interim Order, any such Challenge Standing Motion shall, at a minimum, include a copy of any

 proposed objection or adversary complaint containing a detailed description of the claims and causes of

 action such party proposes to pursue. The Challenge Period Termination Date shall be tolled for a period

 not to exceed thirty (30) days upon the filing of a Challenge Standing Motion (the “Tolling Period”) by an
                                                         2

                                                        30
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                             Pg 162 of 347


 interested party (including any Committee) seeking standing to commence a Challenge Proceeding in

 accordance with the terms of this Second Interim Order); provided, that any such tolling shall be applicable

 solely to the party that files the subject Challenge Standing Motion and solely as to the Challenge

 Proceedings for which standing is sought (as set forth in such Challenge Standing Motion); and provided,

 further, that, unless otherwise ordered by the Court, the granting of any Challenge Standing Motion shall

 not extend the Challenge Period Termination Date beyond expiration of the Tolling Period. The Challenge

 Period Termination Date may occur as to some, but not all, of the Prepetition Agents and/or other

 Prepetition Secured Parties if a Challenge Proceeding is brought against one or more but not all of the

 Prepetition Agents and/or other Prepetition Secured Parties.

         48.     For the avoidance of doubt, in the event any one or more of the Chapter 11 Cases is

 converted to a case under Chapter 7, or if a Chapter 11 trustee is appointed prior to expiration of the

 Challenge Period, then in either such event and solely as applies to any such trustee the Challenge Period

 shall not expire until sixty (60) days after such trustee’s appointment. In the event that the Committee or

 any other party in interest with requisite standing, as applicable, has commenced a Challenge Proceeding

 prior to the conversion to Chapter 7 or appointment of a Chapter 11 trustee, the trustee shall be entitled to

 assume the prosecution of any pending Challenge Proceeding. In either event, until that the Committee or

 any other party in interest with requisite standing, as applicable, has commenced a Challenge Proceeding

 prior to the conversion to Chapter 7 or appointment of a Chapter 11 trustee, the trustee shall be entitled to

 assume the prosecution of any pending Challenge Proceeding. Until the later of the expiration of the

 Challenge Period Termination Date without commencement of a Challenge Proceeding or the entry of a

 final, non-appealable order or judgment on account of any Challenge Proceeding properly commenced

 withinbefore the Challenge Period Termination Date, such trustee shall not be bound by the Debtors’

 Stipulations in this Second Interim Order.

         49.     Upon the Challenge Period Termination Date with respect to one or more or all of the

 Prepetition Secured Parties, any and all such challenges, claims, and/or objections by any party (including,

 without limitation, any Committee, any chapter 11 or chapter 7 trustee appointed herein or in any Successor
                                                      2

                                                      31
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                             Pg 163 of 347


 Case, and any other party-in-interest) shall be deemed to be forever waived and barred with respect to the

 Prepetition Agents and other Prepetition Secured Parties, as applicable, and the Prepetition Secured

 DebtObligations and Prepetition Liens as to one or more or all of the Prepetition Agents and/or other

 Prepetition Secured Parties, as the case may be, as of the Petition Date, shall be deemed to be an allowed

 fully secured claim within the meaning of section 506 of the Bankruptcy Code for all purposes in connection

 with the Chapter 11 Cases and the Debtors’ Stipulations as to one or more or all of the Prepetition Agents

 and/or other Prepetition Secured Parties, as the case may be, shall be binding on all creditors, interest

 holders, and parties-in-interest, including any Committee.

         50.     To the extent any such Challenge Proceeding is commenced, or any claim is asserted

 against any one or more of the Prepetition Agents and/or other Prepetition Secured Parties, the affected

 Prepetition Secured Parties, or any of them, as the case may be, shall be entitled to include the costs and

 expenses, including, but not limited to, reasonable and documented attorneys’ fees and disbursements,

 incurred in responding to any inquiry, producing documents, and/or witnesses in response to formal or

 informal discovery requests, or otherwise defending the objection or complaint, as part of the prepetition

 claims and Liens of such Prepetition Secured Party(ies) to the extent permitted pursuant to the applicable

 Prepetition Financing Documents., and subject to the provisions herein, including with respect to the

 priority of such claims and Liens. To the extent any such inquiry or discovery is undertaken or any such

 objection or complaint is filed (or as part of any agreed upon resolution thereof), the affected Prepetition

 Secured Party(ies), or any of them, as the case may be, shall be entitled to include such costs and expenses,

 including, but not limited to, reasonable and documented attorneys’ fees incurred in responding to the

 inquiry or discovery or in defending the objection or complaint, as part of such party’s prepetition claim

 which shall be reimbursed by the Debtors, (x) subject, and subordinate as provided herein, to the Carve Out

 and the indefeasible payment in full in cash of the DIP Obligations, andor (y) where applicable, out of the

 Prepetition Indemnity Account and subject to or as provided under Paragraph 67 hereof.12 herein for fees

 and expenses incurred prior to the Challenge Period Termination Date, and as part of the Adequate

 Protection Superpriority Claims. In addition to any other provisions in this Second Interim Order, the
                                                      2

                                                      32
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 164 of 347


 Prepetition Indemnity Account shall be maintained until the final resolution of all such objections or claims

 that would, if successful, be payable as Prepetition Indemnity Obligations, against the affected Prepetition

 Secured Party(ies). TheSubject in all respects to the Carve Out and prior payment in full in cash of the DIP

 Obligations, the Debtors shall remain liable to the Prepetition Secured Parties, or any of them, as the case

 may be, for all unpaid Prepetition Indemnity Obligations to the extent that the funds in the Prepetition

 Indemnity Account are insufficient to satisfy the Prepetition Indemnity Obligations in full.

         51.      Notwithstanding anything to the contrary contained in this Second Interim Order, in the

 event there is a timely and successful Challenge Proceeding by any party in interest in accordance with the

 terms hereof, this Court may fashion an appropriate remedy as applicable to the payment of any adequate

 protection or Prepetition Secured Debt consisting of an unsecured claim or other claim or amount not

 allowable under section 502 of the Bankruptcy Code.

         52.      Notwithstanding anything contained in this Second Interim Order or any of the DIP

 Financing Agreements, the Challenge Period Termination Date shall not be modified, amended or extended

 without the prior written consent of the Prepetition Secured Parties, in their sole discretion, and the DIP

 Parties, with such consent of the DIP Parties not to be unreasonably withheld or delayed.

 D.      Carve Out and Payment of Professionals

         53.      Carve Out. As used in this Second Interim Order, the “Carve Out” means the sum of (i) all

 fees required to be paid to the Clerk of the Court and to the Office of the United States Trustee under section

 1930(a) of title 28 of the United States Code plus interest at the statutory rate (without regard to the notice

 set forth in (iii) below); (ii) all reasonable fees and expenses up to $50,000 incurred by a trustee under

 section 726(b) of the Bankruptcy Code (without regard to the notice set forth in (iii) below); (iii) to the

 extent allowed at any time, whether by interim order, procedural order, or otherwise, all unpaid fees and

 expenses (exclusive of any fee which becomes due and payable upon consummation of a transaction) (the

 “Allowed Professional Fees”)6 incurred by persons or firms retained by the Debtors pursuant to section


 6
         Any fee that is or will become due and payable upon the consummation of a transaction shall be payable

                                                       2

                                                       33
19-36300-cgm          Doc 122        Filed 08/14/19 Entered 08/14/19 02:54:38                      Main Document
                                                 Pg 165 of 347


 327, 328, or 363 of the Bankruptcy Code (the “Debtor Professionals”) at any time before or on the first

 business day following delivery by the DIP Agent of a Carve Out Trigger Notice (as defined below),

 whether allowed by the Court prior to or after delivery of a Carve Out Trigger Notice; (iv) to the extent

 allowed at any time, whether by interim order, procedural order, or otherwise, all Allowed Professional

 Fees incurred by persons or firms retained by the Committee (the “Committee Professionals” and, together

 with the Debtor Professionals, the “Professional Persons”) up to and as limited by the aggregate Approved

 Budget amounts for each Committee Professional or category of Committee Professional through the date

 of service of said Carve Out Trigger Notice (including partial amounts for any Carve Out Trigger Notice

 given other than at the end of a week, and after giving effect to (x) any payments made to Committee

 Professionals under the Approved Budget pursuant orders of the Court, and (y) all carryforwards and

 carrybacks from prior or subsequent favorable budget variances), and (v) Allowed Professional Fees of

 Professional Persons in an aggregate amount not to exceed $500,000 incurred after the first business day

 following delivery by the DIP Agent of the Carve Out Trigger Notice, to the extent allowed at any time,

 whether by interim order, procedural order, or otherwise (the amounts set forth in this clause (iv) being the

 “Post-Carve Out Trigger Notice Cap”). For purposes of the foregoing, “Carve Out Trigger Notice” shall

 mean a written notice delivered by email (or other electronic means) to the Debtors, their lead restructuring

 counsel, the U.S. Trustee, and counsel to the Creditors’ Committee by the DIP Agent, which notice may be

 delivered following the occurrence and during the continuation of an Event of Default and acceleration of

 the DIP Obligations under the DIP Facility, stating that the Post-Carve Out Trigger Notice Cap has been

 invoked.

          54.      Fee Estimates. Not later than 7:00 p.m. New York time on the third business day of each

 week starting with the first full calendar week following the entry of thisthe First Interim Order, each

 Professional Person shall deliver to the Debtors a statement setting forth a good-faith estimate of the amount

 of fees and expenses (collectively, “Estimated Fees and Expenses”) incurred during the preceding week by


 solely from the proceeds received by the Debtors resulting from such transaction, free and clear of the liens of the DIP
 Agent and the DIP Lenders.
                                                           2

                                                           34
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                             Pg 166 of 347


 such Professional Person (through Saturday of such week, the “Calculation Date”), along with a good-faith

 estimate of the cumulative total amount of unreimbursed fees and expenses incurred through the applicable

 Calculation Date and a statement of the amount of such fees and expenses that have been paid to date by

 the Debtors (each such statement, a “Weekly Statement”); provided, that within one business day of the

 occurrence of the Termination Declaration Date (as defined below), each Professional Person shall deliver

 one additional statement (the “Final Statement”) setting forth a good-faith estimate of the amount of fees

 and expenses incurred during the period commencing on the calendar day after the most recent Calculation

 Date for which a Weekly Statement has been delivered and concluding on the Termination Declaration

 Date. If any Professional Person fails to deliver a Weekly Statement within three calendar days after such

 Weekly Statement is due, such Professional Person’s entitlement (if any) to any funds in the Carve Out

 Reserves (as defined below) with respect to the aggregate unpaid amount of Allowed Professional Fees for

 the applicable period(s) for which such Professional Person failed to deliver a Weekly Statement covering

 such period shall be limited to the aggregate unpaid amount of Allowed Professional Fees included in the

 Approved Budget for such period for such Professional Person; provided, that such Professional Person

 shall be entitled to be paid any unpaid amount of Allowed Professional Fees in excess of Allowed

 Professional Fees included in the Approved Budget for such period for such Professional Person from a

 reserve to be funded by the Debtors from all cash on hand as of such date and any available cash thereafter

 held by any Debtor. The Debtors shall at all times fund and maintain in a segregated account (the “Funded

 Reserve Account”) in trust for the benefit of Professional Persons in an amount (the “Funded Reserve

 Amount”) equal to the sum of (i) the greater of (x) the aggregate unpaid amount of Estimated Fees and

 Expenses included in all Weekly Statements timely received by the Debtors, and (y) the aggregate amount

 of Allowed Professional Fees contemplated to be unpaid in the Approved Budget at the applicable time,

 plus (ii) the Post-Carve Out Trigger Notice Cap, plus (iii) the amounts contemplated under paragraph

 45(a)(i) and 45(a)(ii) above, plus (iv) an amount equal to the amount of Allowed Professional Fees set forth

 in the Approved Budget for the then current week occurring after the most recent Calculation Date and the

 two weeks succeeding such current week. Any and all amounts in the Funded Reserve Account shall not
                                                      2

                                                     35
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 167 of 347


 be subject to any cash sweep and/or foreclosure provisions in the DIP Financing Agreements and the DIP

 Lenders shall not be entitled to sweep or foreclose on such amounts notwithstanding any provision to the

 contrary in the DIP Financing Agreements. Not later than 7:00 p.m. New York time on the fourth business

 day of each week starting with the first full calendar week following the entry of thisthe First Interim Order,

 the Debtors shall deliver to the DIP Parties a report setting forth the Funded Reserve Amount as of such

 time. Prior to the delivery of the first report setting forth the Carve-Out Reserve Amount, the Debtors shall

 calculate the Funded Reserve Amount by reference to the Approved Budget for subsection (i) of the Funded

 Reserve Amount. The information supplied by Professional Persons pursuant to this paragraph shall be

 used to determine whether there is compliance with Section 16(T) of the DIP Credit Agreement. Once the

 Funded Reserve Amount is funded into the Funded Reserve Account, the DIP Lenders shall not have any

 further obligations with respect to the payments to Professional Persons relating to such amounts, and

 Professional Persons may only be paid from the Funded Reserve Account. For the avoidance of doubt, the

 Prepetition Secured Parties shall have no obligations with respect to any payments to Professional Persons,

 or to fund the Funded Reserve Amount or any other amounts related to the Carve Out.

         55.      Carve Out Reserves. On the day on which a Carve Out Trigger Notice is given by the DIP

 Agent to the Debtors with a copy to counsel to the Committee (the “Termination Declaration Date”), the

 Carve Out Trigger Notice shall constitute a demand to the Debtors to utilize all cash on hand (including

 any amounts held in the Funded Reserve Account) as of such date and any available cash thereafter held

 by any Debtor to fund a reserve in an amount equal to the then unpaid amounts of the Allowed Professional

 Fees. The Debtors shall deposit and hold such amounts in a segregated account with the DIP Agent in trust

 to pay such then unpaid Allowed Professional Fees (the “Pre-Carve Out Trigger Notice Reserve”) prior to

 any and all other claims. On the Termination Declaration Date, after funding the Pre-Carve Out Trigger

 Notice Reserve, the Debtors shall utilize all remaining cash on hand (including any amounts held in the

 Funded Reserve Account) as of such date and any available cash thereafter held by any Debtor to fund a

 reserve in an amount equal to the Post-Carve Out Trigger Notice Cap (the “Post-Carve Out Trigger Notice

 Reserve” and, together with the Pre-Carve Out Trigger Notice Reserve, the “Carve Out Reserves”) prior to
                                                       2

                                                       36
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                    Main Document
                                              Pg 168 of 347


 any and all other claims. All funds in the Pre-Carve Out Trigger Notice Reserve shall be used first to pay

 the obligations set forth in clauses (i) through (iii) of the definition of Carve Out set forth above (the “Pre-

 Carve Out Amounts”), but not, for the avoidance of doubt, the Post-Carve Out Trigger Notice Cap, until

 paid in full, and then, to the extent the Pre-Carve Out Trigger Notice Reserve has not been reduced to zero,

 to pay the Prepetition Secured Parties in accordance with their rights and priorities as of the Petition Date

 until such obligations have been indefeasibly paid in full, in cash, in which case any such excess shall be

 paid to the DIP Agent for the benefit of the DIP Lenders. All funds in the Post-Carve Out Trigger Notice

 Reserve shall be used first to pay the obligations set forth in clause (iv) of the definition of Carve Out set

 forth above (the “Post-Carve Out Amounts”), and then, any such excess shall be paidto the extent the

 Post-Carve Out Trigger Notice Reserve has not been reduced to zero, to pay to the DIP Agent for the benefit

 of the DIP Lenders in accordance with their rights and priorities set forth in this Second Interim Order, until

 the DIP Obligations have been indefeasibly paid in full, in cash, and all Commitments have been

 terminated., in which case any such excess shall be paid to the Prepetition Secured Parties in accordance

 with their rights and priorities as of the Petition Date, until the Prepetition Secured Obligations, if any, have

 been indefeasibly paid in full in cash. Notwithstanding anything to the contrary in this Second Interim

 Order, if either of the Carve Out Reserves is not funded in full in the amounts set forth in this Paragraph

 4755, then, any excess funds in one of the Carve Out Reserves following the payment of the Pre-Carve Out

 Amounts and Post-Carve Out Amounts, respectively, shall be used to fund the other Carve Out Reserve, up

 to the applicable amount set forth in this Paragraph 4755, prior to making any payments to the DIP Agent.

 or the Prepetition Secured Parties, as applicable. Notwithstanding anything to the contrary in this Second

 Interim Order, following delivery of a Carve Out Trigger Notice, the DIP Agent shall not sweep or foreclose

 on cash (including cash received as a result of the sale or other disposition of any assets) of the Debtors

 until the Carve Out Reserves have been fully funded, but shall have a security interest in any residual

 interest in the Carve Out Reserves, with any excess paid to the DIP Agent for application in accordance

 with the DIP Financing Agreements. until the DIP Obligations have been indefeasibly paid in full, in cash,

 and all DIP Commitments have been terminated, and thereafter to the Prepetition Secured Parties until the
                                                        2

                                                        37
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 169 of 347


 Prepetition Secured Obligations, if any, have been indefeasibly paid in full. Further, notwithstanding

 anything to the contrary in this Second Interim Order, (i) disbursements by the Debtors from the Carve Out

 Reserves shall not constitute Term Loans (as defined in the DIP Credit Agreement) or increase or reduce

 the DIP Obligations, (ii) the failure of the Carve Out Reserves to satisfy in full the Allowed Professional

 Fees of the Debtor Professionals shall not affect the priority of the Carve Out with respect to the Debtor

 Professionals, and (iii) in no way shall the Approved Budget, Carve Out, Post-Carve Out Trigger Notice

 Cap, Carve Out Reserves, or any of the foregoing be construed as a cap or limitation on the amount of the

 Allowed Professional Fees due and payable by the Debtors. For the avoidance of doubt and

 notwithstanding anything to the contrary in this Second Interim Order or, the DIP Facility,Financing

 Agreements, or in any Prepetition Financing Agreement(s), the Carve Out with respect to the Debtor

 Professionals shall be senior to all liens and claims securing the DIP Facility, the Adequate Protection Liens,

 the Prepetition Indemnity Obligations (other than the Prepetition Indemnity Account Lien and/or any claims

 of Prepetition Secured Parties to the Prepetition Indemnity Account and/or funds therein), and the

 Prepetition Secured Parties’ and DIP Lenders’ respective superpriority claims, and any and all other forms

 of adequate protection, liens, or claims securing the DIP Obligations. and/or Prepetition Secured

 Obligations (other than the Prepetition Indemnity Account Lien and/or any claims of Prepetition Secured

 Parties to the Prepetition Indemnity Account and/or funds therein). The Carve Out with respect to all other

 Professional Persons, other than Debtor Professionals, shall be limited to the Carve Out Reserve.

         56.      Payment of Allowed Professional Fees Prior to the Termination Declaration Date. Any

 payment or reimbursement made prior to the occurrence of the Termination Declaration Date in respect of

 any Allowed Professional Fees shall not reduce the Carve Out.

         57.      No Direct Obligation To Pay Allowed Professional Fees. None of the DIP Agent or, DIP

 Lenders, or the Prepetition Secured Parties shall be responsible for the payment or reimbursement of any

 fees or disbursements of any Professional Person incurred in connection with the Chapter 11 Cases or any

 successor cases under any chapter of the Bankruptcy Code. Nothing in this Second Interim Order or

 otherwise shall be construed to obligate the DIP Agent or, the DIP Lenders, or the Prepetition Secured
                                                       2

                                                       38
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                              Pg 170 of 347


 Parties, in any way, to pay compensation to, or to reimburse expenses of, any Professional Person or to

 guarantee that the Debtors have sufficient funds to pay such compensation or reimbursement.

         58.      Payment of Carve Out On or After the Termination Declaration Date. Any payment or

 reimbursement made on or after the occurrence of the Termination Declaration Date in respect of any

 Allowed Professional Fees shall permanently reduce the Carve Out on a dollar-for-dollar basis. Any

 funding of the Carve Out shall be added to, and made a part of, the DIP Obligations secured by the DIP

 Collateral and shall be otherwise entitled to the protections granted under this Second Interim Order, the

 DIP Financing Agreements, the Bankruptcy Code, and applicable law.

         59.      Restriction on Use of Funds. Notwithstanding anything herein to the contrary, no proceeds

 of the DIP Facility or, DIP Collateral or the Prepetition Indemnity Account (including funds therein) may

 be used by the Debtors, any official committee, or any other person or entity without the consent of the DIP

 Agent and/or the Prepetition Secured Parties in connection with any of the following: (a) the investigation

 (including by way of examinations or discovery proceedings), initiation, assertion, joining, commencement,

 support or prosecution of any claims, causes of action, adversary proceedings, or other litigation against

 any of the DIP Agent, the DIP Lenders, or Prepetition Secured Parties, or any of their respective officers,

 directors, employees, agents, attorneys, consultants, financial advisors, affiliates, assigns, or successors,

 with respect to any transaction, occurrence, omission, action or other matter in any way related to the DIP

 Financing Agreements or the Prepetition Loan Documents (including formal discovery proceedings in

 anticipation thereof), including, without limitation, (i) investigating or challenging the amount, validity,

 extent, perfection, priority, or enforceability of, or asserting any defense, counterclaim, or offset to the DIP

 Obligations, DIP Superpriority Claims or the DIP Liens; (ii) investigating or challenging the amount,

 validity, extent, perfection, priority, or enforceability of, or asserting any defense, counterclaim, or offset

 to the Prepetition Secured Debt or Prepetition LiensObligations, the Prepetition Indemnity Obligations,

 Prepetition Liens, Adequate Protection Superpriority Claims, Adequate Protection Liens, or the Prepetition

 Indemnity Account Lien; (iii) investigating or asserting any claims or causes of action arising under chapter

 5 of the Bankruptcy Code or under similar laws of any jurisdiction against any of the Prepetition Secured
                                                        2

                                                       39
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 171 of 347


 Parties or the DIP Parties; (iv) investigating or asserting any so-called “lender liability” claims and causes

 of action against any of the Prepetition Secured Parties or the DIP Parties; and (v) any action seeking to

 invalidate, set aside, avoid or subordinate, in whole or in part, the Prepetition Secured DebtObligations, the

 Prepetition Indemnity Obligations, the Prepetition Liens, the Adequate Protection Superpriority Claim, the

 Adequate Protection Liens, the Prepetition Indemnity Account Lien, the DIP Obligations, the DIP

 Superpriority Claim, orand the DIP Liens; (b) asserting any claims or causes of action against the DIP

 Parties or the Prepetition Secured Parties in such capacity, including, without limitation, claims or actions

 to object to or contest in any manner the DIP Parties’ or the Prepetition Secured Parties’ assertion or

 enforcement of any lien, claim, right or security interest or realization upon any Collateral in accordance

 with the terms and conditions of the DIP Financing Agreements, the Prepetition Loan Documents, or this

 Second Interim Order; (c) seeking to modify any of the rights, remedies, priorities, privileges, protections

 and benefits granted to the DIP Parties or the Prepetition Secured Parties hereunder or under the DIP

 Financing Agreements or Prepetition Loan Documents (as applicable), in each of the foregoing cases

 without such applicable parties’ prior written consent; provided, however, that the proceeds of the DIP

 Facility and DIP Collateral shall be available for payment of any fees or expenses incurred by any official

 committee (if appointed) to investigate, but not prosecute, any of the foregoing in an amount not to exceed

 $25,000.

 E.      Maturity; DIP Order Events of Default; Remedies

         60.      The DIP Facility shall mature (the “DIP Maturity Date”), and the Debtors’ ability to utilize

 cash shall terminate, upon the expiration of five (5) business days’ prior written notice (a “DIP Remedies

 Notice” and the “DIP Remedies Notice Period”) to each of (a) the Debtors, (b) lead restructuring counsel

 to the Debtors, (c) counsel to the Prepetition Agents, (d) counsel for any Committee, (e) counsel to the DIP

 Agent, and (f) the U.S. Trustee, after the occurrence and continuation of any of the following events (each,

 a “DIP Maturity Event”), unless waived by the DIP Agent or cured by the Debtors during the DIP Remedies

 Notice Period:

                  (a)     March 31, 2020;
                                                       2

                                                      40
19-36300-cgm           Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                             Pg 172 of 347


                 (b)      the date which is 30 days following the date of entry of the Interim Order if the
                          Final Order has not been entered by the Court on or prior to such date;

                 (c)      the failure of the Debtors to adhere to the Approved Budget, including any failure
                          to maintain Excess Availability at the levels required hereunder;

                 (d)      the date on which the DIP Agent accelerates the DIP Obligations outstanding under
                          the terms of the DIP Facility after the occurrence of an Event of Default (as defined
                          in the DIP Credit Agreement and the passage of any applicable cure period) in
                          accordance with the terms of the DIP Credit Agreement;

                 (e)      the occurrence of DIP Order Event of Default (as defined below);

                 (f)      the consummation of a sale of all or substantially all of the Debtors’ assets;

                 (g)      any stay, reversal, vacatur, rescission or other modification of the terms of this
                          Second Interim Order not consented to by the DIP Parties;

                 (h)      the failure of the Debtors to provide all financial reports as well as any budget
                          variance report required under the DIP DocumentsFinancing Agreements;

                 (i)      the dismissal of any of the Chapter 11 Cases, the conversion of any Chapter 11
                          Case to a case under chapter 7 of the Bankruptcy Code, or the appointment of a
                          chapter 11 trustee with expanded powers in any of the Chapter 11 Cases;

                 (j)      the failure of the Debtors to comply with any of the budget covenants or Milestones
                          as set forth in the DIP Documents;Financing Agreements; or

                 (k)      the substantial consummation of a plan of reorganization filed in the Chapter 11
                          Cases that is confirmed pursuant to an order of the Court.

         61.     Immediately upon the occurrence of the DIP Maturity Date, notwithstanding any automatic

 stay otherwise applicable to the DIP Parties pursuant to section 362 of the Bankruptcy Code, and without

 any application, motion, or notice to, hearing before, or order from the Court, but subject to the terms of

 this Second Interim Order, the DIP Parties may exercise their rights and remedies in accordance with this

 Second Interim Order upon the expiration of the DIP Remedies Notice Period following delivery of a DIP

 Remedies Notice, in each case such DIP Remedies Notice being given to each of (i) the Debtors, (ii) counsel

 to the Debtors, (iii) counsel for any Committee, (iv) counsel to the DIP Agent, and (vi) the U.S. Trustee.

         62.     Following the giving of a DIP Remedies Notice, the Debtors and any Committee appointed

 in the Chapter 11 Cases, if any, shall be entitled to an emergency hearing before this Court, with any such

 hearing to be held on not less than two (2) business days’ notice to the Committee and the DIP Agent;

                                                       2

                                                      41
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                              Pg 173 of 347


 provided, that if a hearing to consider any relief in connection with the delivery of a DIP Remedies Notice

 or continued use of cash is requested to be heard within such DIP Remedies Notice Period but is scheduled

 for a later date by the Court, the DIP Remedies Notice Period shall be automatically extended to the date

 of such hearing. If (x) the Debtors or any such Committee do not contest the occurrence of a DIP Maturity

 Event and/or the right of the DIP Parties to exercise their remedies, or (y) the Debtors or any such

 Committee do timely contest the occurrence of a DIP Maturity. Event and/or the right of the DIP Parties

 to exercise their remedies, and unless this Court, after notice and hearing prior to the expiry of the DIP

 Remedies Notice Period stays the enforcement thereof, the automatic stay, solely as to the DIP Parties, shall

 automatically terminate at the end of the DIP Remedies Notice Period.

         63.     Subject to the provisions of Paragraphs 53-54[61-62] hereof, upon the expiration of the

 DIP Remedies Notice Period, the DIP Parties are authorized to exercise their remedies and proceed under

 or pursuant to the DIP DocumentsFinancing Agreements; except that with respect to any of the Debtors’

 leasehold locations, the DIP Parties can only enter upon a leased premises following the DIP Maturity Date

 in accordance with (i) a separate written agreement by and between the DIP Agent and any applicable

 landlord, (ii) pre-existing rights of the DIP Parties and any applicable landlord under applicable non-

 bankruptcy law, (iii) consent of the applicable landlord, or (iv) entry of an order of this Court obtained by

 motion of the DIP Parties on such notice to the landlord, the Debtors, any Committee, and the U.S. Trustee

 as shall be required by this Court.

         64.     Unless and until the DIP Obligations have been irrevocably repaid in full in cash (or other

 arrangements for payment of the DIP Obligations satisfactory to the DIP Agent, in its sole and exclusive

 discretion have been made,), and all DIP Commitments have been irrevocably terminated, the protections

 afforded to the DIP Agent and the DIP Lenders pursuant to this Second Interim Order and under the DIP

 Financing Agreements, and any actions taken pursuant thereto, shall survive the entry of any order

 confirming any plan of reorganization or liquidation (a “Plan”) or converting the Chapter 11 Cases into a

 Successor Case, and the DIP Liens and the DIP Superpriority Claim shall continue in the Chapter 11 Cases

 and in any Successor Case, and such DIP Liens and DIP Superpriority Claim shall maintain their respective
                                                      2

                                                      42
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                             Pg 174 of 347


 priorities as provided by this Interim Order.Second Interim Order. Unless and until the Indemnity

 Termination Date has occurred, the protections afforded to the Prepetition Secured Parties pursuant to this

 Second Interim Order and under the Prepetition Financing Agreements, and any actions taken pursuant

 thereto, shall survive the entry of any order confirming any plan of reorganization or liquidation (a “Plan”)

 or converting the Chapter 11 Cases into a Successor Case, and the Prepetition Indemnity Obligations, the

 Prepetition Liens, the Adequate Protection Liens, the Adequate Protection Superpriority Claims and the

 Prepetition Indemnity Account Lien shall continue in these Chapter 11 Cases and in any Successor Case,

 and such Prepetition Indemnity Obligations, Prepetition Liens, Adequate Protection Liens, Adequate

 Protection Superpriority Claims and Prepetition Indemnity Account Lien shall maintain their respective

 priorities as provided by this Second Interim Order.

         65.     Each of the following, unless waived by the DIP Agent or cured by the Debtors, shall

 constitute a “DIP Order Event of Default”:

                 (a)      the occurrence of an Event of Default (as defined in the DIP Credit Agreement) in
                          accordance with the DIP Credit Agreement;

                 (b)      the failure of the Debtors to obtain entry of the Final Order on or before the date
                          that is thirty (30) days after the Petition Date, unless such date has been extended
                          by consent of the Prepetition Agents and DIP Agent, each in theirits sole and
                          absolute discretion;

                 (c)      the failure of the Debtors to perform, in any respect, any of the terms, provisions,
                          conditions, covenants, or obligations under the DIP Credit Agreement (including,
                          without limitation, the Milestones (as defined therein), and after giving effect to
                          any notice or cure periods provided therein) or this Second Interim Order; or

                 (d)      the filing of a motion by the Debtors seeking dismissal of any of the Chapter 11
                          Cases, the dismissal of any of the Chapter 11 Cases, the filing of a motion by the
                          Debtors seeking to convert any of the Chapter 11 Cases to a case under chapter 7
                          of the Bankruptcy Code, or the conversion of the Chapter 11 Cases to a case under
                          chapter 7 of the Bankruptcy Code, or the appointment of a trustee or examiner with
                          expanded powers in any of the Chapter 11 Cases;

                 (e)      termination of the exclusivity period for the Debtors to file a chapter 11 plan in the
                          Chapter 11 Cases;

                 (f)      other than as contemplated by this Second Interim Order, entry of an order granting
                          any lien or claim which is senior to or pari passu with the DIP Agent'’s lien and
                          claims under the DIP Facility without the prior written consent of the DIP Agent
                          (or the filing of any motion by the Debtors seeking such relief), unless the
                                                        2

                                                        43
19-36300-cgm           Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                             Pg 175 of 347


                          obligations owing to the DIP Agent and DIP Lenders are indefeasibly paid in full
                          in cash and the DIP Lenders'’ commitment to make loans is terminated ;

                 (g)      entry of an order confirming (or the filing of any motion or pleading requesting
                          confirmation of) a plan of reorganization or liquidation that does not require
                          indefeasible repayment in full in cash of the DIP Facility as of the effective date
                          of the plan;

                 (h)      payment of or granting adequate protection with respect to prepetition debt (other
                          than as set forth in this Second Interim Order or as may be agreed by the DIP
                          Agent);

                 (i)      the failure of liens or superpriority claims granted with respect to the DIP Facility
                          to be valid, perfected and enforceable with the priority described herein;

                 (j)      the entry of one or more orders of the Court lifting the automatic stay under section
                          362 of the Bankruptcy Code with respect to assets of the Debtors having a value
                          in excess of $500,000 in the aggregate; andor

                 (k)      the Interim Order or Final Order, as applicable, shall be amended, modified, stayed
                          or vacated without the written consent of the DIP Agent.

         66.     Upon the service of a DIP Remedies Notice, to the extent the DIP Agent, as and to the

 extent provided for by the DIP Credit Agreement, determines in its sole and absolute discretion to exercise

 its rights and remedies in accordance with this Second Interim Order:

                 (a)      any obligation otherwise imposed on the DIP Lenders to provide any loan or
                          advance to the Debtors pursuant to the DIP Facility shall be suspended, and any
                          loan or advance made thereafter shall be made by the DIP Lenders in their sole and
                          exclusive discretion;

                 (b)      the Debtors shall continue to deliver and cause the delivery of the proceeds of the
                          DIP Collateral to the DIP Agent, as provided in this Second Interim Order and in
                          the DIP Financing Agreements;

                 (c)      the DIP Agent shall continue to apply such proceeds in accordance with the
                          provisions of this Second Interim Order and the DIP Financing Agreements, as
                          applicable; and

                 (d)      the Debtors shall have no right to use any of such proceeds, nor any cash that
                          constitutes DIP Collateral, other than towards the satisfaction of the DIP
                          Obligations and the Carve Out, as provided in the DIP Financing Agreements and
                          this Second Interim Order; provided, however, that during the DIP Remedies
                          Notice Period the Debtors may use cash (excluding any amounts in the Prepetition
                          Indemnity Account) solely to meet accrued but unpaid payroll obligations (other
                          than severance) and trust fund obligations strictly in accordance with the Approved
                          Budget.



                                                       2

                                                      44
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 176 of 347


                  (e)     [Upon the occurrence of either (a) an Event of Default and, subject to the DIP
                          Remedies Notice Period and other terms of this Second Interim Order, the exercise
                          by the Agent or the DIP Lenders of their rights and remedies under the Financing
                          Orders or the other DIP Documents, or (b) the failure of any Loan Party to comply
                          with the October 24, 2019 Milestone under Section 14(h)(6), each Loan Party shall
                          assist the Agent in effecting a sale or other disposition of the Collateral upon such
                          terms as are designed to maximize the proceeds obtainable from such sale or other
                          disposition, and the Loan Parties shall immediately commence all liquidation
                          processes in the manner contemplated by the Store Closure Motion.]

         67.      Upon expiration of the DIP Remedies Notice Period, the DIP Agent and the DIP Lenders

 , the DIP Lenders, and the Prepetition Secured Parties (subject to the subordination agreement and other

 limitations contained herein) are authorized to exercise their remedies and proceed under or pursuant to the

 DIP Credit Agreement or the Prepetition Financing Documents, as applicable; except that, with respect to

 any of the Debtors’ leasehold locations, the DIP Agent and/or DIP Lenders can only enter upon a leased

 premises after expiration of the DIP Remedies Notice Period in accordance with (i) the rights of the

 Prepetition Agents where the DIP Agent succeeds to such rights under this Second Interim Order, or (iii)

 entry of an order of this Court obtained by motion of the applicable DIP Agent or DIP Lender on such

 notice to the landlord as shall be required by this Court.

         68.      Nothing included herein shall prejudice, impair or otherwise affect either the DIP Agent’s

 rights to seek any other or supplemental relief from the Court in respect of the Debtors, nor the DIP Lenders’

 rights, as provided herein and in the DIP Financing Agreements, to suspend or terminate the making of

 loans and granting financial accommodations under the DIP Credit Agreement.

         69.      The delay in or the failure of the DIP Agent and/or the Prepetition Secured Parties to seek

 relief or otherwise exercise their rights and remedies shall not constitute a waiver of any of the DIP Agent’s

 and/or, DIP Lenders’ and/or Prepetition Secured Parties’ rights and remedies. Notwithstanding anything

 herein, the entry of this Second Interim Order is without prejudice to, and does not constitute a waiver of,

 expressly or implicitly or otherwise impair the rights and remedies of the DIP Agent or the, DIP Lenders,

 or the Prepetition Secured Parties under the Bankruptcy Code or under non-bankruptcy law, including,

 without limitation, the rights of the DIP Agent to: (i) , DIP Lenders, Prepetition Agents, and/or the

 Prepetition Secured Parties to: (i) request conversion of the Chapter 11 Cases to cases under chapter 7 of
                                                       2

                                                       45
19-36300-cgm           Doc 122    Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 177 of 347


 the Bankruptcy Code, dismissal of the Chapter 11 Cases, or the appointment of a trustee in the Chapter 11

 Cases; (ii) propose, subject to the provisions of section 1121 of the Bankruptcy Code, a Plan; or (iii) subject

 to section 362 of the Bankruptcy Code exercise any of the rights, claims, or privileges (whether legal,

 equitable, or otherwise) the DIP Agent, DIP Lenders, and/or Prepetition Secured Parties may have.

                                     IV.Certain Limiting Provisions

 A.      Section 506(c) Claims and Waiver

         70.      Nothing contained in this Second Interim Order shall be deemed a consent by the DIP

 Agent or, the DIP Lenders, or the Prepetition Secured Parties to any charge, Lien, assessment, or claim

 against the DIP Collateral or, the DIP Liens, the Prepetition Collateral, the Adequate Protection Liens,

 Prepetition Indemnity Account (and the funds therein), or the Prepetition Indemnity Account Lien under

 section 506(c) of the Bankruptcy Code or otherwise, including for any amounts set forth in the Approved

 Budget; provided, however, that during the Interim Period there shall be no waiver of section 506(c) of the

 Bankruptcy Code.

         71.      As a further condition of the DIP Facility and any obligation of the DIP Lenders to make

 credit extensions pursuant to the DIP Credit Agreement, upon entry of the Final Order, the Debtors (and

 any successors thereto or any representatives thereof, including any trustees appointed in the Chapter 11

 Cases or any Successor Case) shall be deemed to have waived any rights or benefits of section 506(c) of

 the Bankruptcy Code with respect to the DIP Agent, the DIP Lenders, and the DIP Collateral.the Prepetition

 Secured Parties, the DIP Collateral, the Prepetition Collateral, and the Prepetition Indemnity Account (and

 the funds therein).

 B.      Proceeds of Subsequent Financing

         72.      If at any time prior to the irrevocable repayment in full in cash of all DIP Obligations and

 the Prepetition Secured Obligations, and the termination of the DIP Lenders’ obligations to make loans and

 advances under the DIP Facility, the Debtors, any trustee, any examiner with enlarged powers, or any

 responsible officer subsequently appointed, shall obtain credit or incur debt pursuant to sections 364(c)(1)

 or 364(d) of the Bankruptcy Code in violation of the DIP Credit Agreement, then all of the cash proceeds
                                                       2

                                                       46
19-36300-cgm         Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                             Pg 178 of 347


 derived from such credit or debt shall immediately be turned over first, to the DIP Agent to be applied in

 reduction of the DIP Obligations, and after payment in full of the DIP Obligations, and second, to the

 Prepetition Secured Parties to be applied in reduction of the remaining Prepetition Secured Obligations

 (including any accrued Adequate Protection), if any, and third, solely to the extent that the DIP Obligations

 and the Prepetition Secured Obligations (including any accrued Adequate Protection) have been irrevocably

 paid in full, to the Debtors.

 C.      No Priming of DIP Facility

         73.      In entering into the DIP Financing Agreements, and as consideration therefor, each of the

 Debtors hereby agrees that until such time as all DIP Obligations and all Prepetition Secured Obligations

 have been irrevocably paid in full in cash (or other arrangements for payment of thereof satisfactory to the

 DIP Lenders and Prepetition Secured Parties, as applicable, in their sole and exclusive discretion, have been

 made) and the DIP Credit Agreement has been terminated in accordance with the terms thereof, the Debtors

 shall not (unless otherwise agreed to in writing by the DIP Agent and the DIP Lenders, each in their sole

 respective discretion) in any way prime or seek to prime the security interests and DIP Liens provided to

 the DIP Agent under this Interim Order by offering a subsequent lender or a party-in-interest a superior or

 pari passu Lien or claim pursuant to section 364(d) of the Bankruptcy Code or otherwise. For the avoidance

 of doubt, nothing contained herein shall prejudice the agreementrights of the Debtors set forth in this

 Paragraph 63 shall apply in all circumstances, including any potential refinancing of all or any portion of

 of the Prepetition Secured DebtParties to contest the adequacy of any adequate protection offered, or to

 seek any other form of adequate protection, in connection with any such priming postpetition financing.

                                    V.Other Rights and Obligations

 A.      Good Faith Under Section 364(e) of the Bankruptcy
         Code; No Modification or Stay of this Second Interim Order

         74.      Notwithstanding any modification, amendment, or vacation of any or all of the provisions

 of this Second Interim Order, any claim or protection granted to the DIP Agent, DIP Lenders and/or the

 DIP LendersPrepetition Secured Parties hereunder arising prior to the effective date of such modification,

                                                      2

                                                      47
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                             Pg 179 of 347


 amendment, or vacation of any such claim or protection granted to the DIP Agent or, the DIP Lenders, or

 Prepetition Secured Parties shall be governed in all respects by the original provisions of this Second

 Interim Order, the DIP Agent and the DIP Agent, the DIP Lenders, and Prepetition Secured Parties shall be

 entitled to all of the rights, remedies, privileges, and benefits, including the DIP Protections and Adequate

 Protection granted herein, with respect to any such claim, including those found under section 364(e) of the

 Bankruptcy Code.

 B.      Prepetition Secured Parties’, DIP Agent’s, and DIP Lenders’ Expenses

         75.     All reasonable out-of-pocket costs and expenses of the Prepetition Secured Parties, the DIP

 Agent, and the DIP Lenders, including, without limitation, reasonable legal, accounting, collateral

 examination, monitoring and appraisal fees and disbursements, financial advisory fees, fees and expenses

 of other consultants, indemnification and reimbursement obligations with respect to fees and expenses, and

 other out of pocket expenses (whether incurred prior to, on or after the Petition Date), whether or not

 contained in the Approved Budget and without limitation with respect to the dollar estimates contained in

 the Approved Budget (provided, however, that such overages shall not weigh against the Debtors in any

 testing related to compliance with the Approved Budget), shall promptly be paid by the Debtors. Payment

 of such fees shall not be subject to allowance by this Court; provided, however, the Debtors, the U.S.

 Trustee, or counsel for any Committee may seek a determination by this Court whether such fees and

 expenses are reasonable in the manner set forth below. Under no circumstances shall professionals for the

 DIP Agent or, the DIP Lenders, and/or the other Prepetition Secured Parties be required to comply with the

 Court’s and/or U.S. Trustee’s fee guidelines or file applications or motions with, or obtain approval of, the

 Court for the payment of any of their out-of-pocket costs, fees, expenses, disbursements and other charges;

 provided, however, the DIP Agent, the DIP Lenders, and/or the DIP LendersPrepetition Secured Parties

 shall provide the Debtors, the U.S. Trustee, and any Committee with a copy of the invoice summary, for

 professional fees and expenses incurred during the pendency of the Chapter 11 Cases. Each such invoice

 summary shall not be required to contain time entries, but shall include a general, brief description of the

 nature of the matters for which services were performed, and which may be redacted or modified to the
                                                      2

                                                      48
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                   Main Document
                                              Pg 180 of 347


 extent necessary to delete any information subject to the attorney-client privilege, any information

 constituting attorney work product, or any other confidential information, and the provision of such invoices

 shall not constitute any waiver of the attorney client privilege or of any benefits of the attorney work product

 doctrine. If the Debtors, U.S. Trustee or any Committee object to the reasonableness of the invoice

 summary submitted by the DIP Agent or, the DIP Lenders, and/or the Prepetition Secured Parties, and the

 parties cannot resolve such objection within ten (10) days of receipt of such invoice summary, the Debtors,

 U.S. Trustee or such Committee, as the case may be, shall file with the Court and serve on the applicable

 DIP Agent or, DIP Lender, or Prepetition Secured Party an objection (a “Fee Objection”) limited to the

 issue of reasonableness of such fees and expenses. The Debtors shall promptly pay the amounts set forth

 in any submitted invoice summary after the expiration of the ten (10) day notice period if no Fee Objection

 is received in such ten (10) day period. If a Fee Objection is timely received, the Debtors shall promptly

 pay the undisputed amount only of any invoice summary that is the subject of such Fee Objection, and the

 Court shall have jurisdiction to determine the disputed portion of such invoice summary if the parties are

 unable to resolve the Fee Objection. Payments of any amounts set forth in this paragraph are not subject to

 recharacterization, avoidance, subordination or disgorgement. Notwithstanding anything to the contrary

 contained herein, the aggregate amount of reasonable and documented fees and expenses paid to or for the

 benefit of the Prepetition Secured Parties pursuant to Paragraphs 12 and 21 hereof shall not exceed $1.1

 million (inclusive of the amounts held in the Prepetition Indemnity Account), irrespective of whether there

 is a Challenge Proceeding.

 C.      Binding Effect

         76.      The provisions of this Second Interim Order shall be binding upon and inure to the benefit

 of the DIP Agent, the DIP Lenders, the Prepetition Secured Parties, the Debtors, and their respective

 successors and assigns (including any trustee or other fiduciary hereinafter appointed as a legal

 representative of the Debtors or with respect to the property of the estates of the Debtors), and any

 Committee (subject to the provisions of Paragraphs 41-4546-52 hereof), whether in the Chapter 11 Cases,

 in any Successor Case, or upon dismissal of any such chapter 11 or chapter 7 case.
                                                        2

                                                       49
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 181 of 347


 D.      No Third Party Rights

         77.     Except as explicitly provided for herein, this Second Interim Order does not create any

 rights for the benefit of any third party, creditor, equity holder, or any direct, indirect or incidental

 beneficiary, other than the Debtors, the DIP Agent, the DIP Lenders, and the Prepetition Secured Parties.

 E.      No Marshaling

         78.     Upon entry of the Final Order, the DIP Agent and, the DIP Lenders, and the Prepetition

 Secured Parties shall not be subject to the equitable doctrine of “marshaling” or any other similar doctrine

 with respect to any of the DIP Collateral. or Prepetition Collateral, as applicable; provided, that the

 Prepetition Secured Parties hereby waive any such “marshaling” or rights under any other similar doctrine

 with respect to any of the DIP Collateral unless and until the DIP Obligations are indefeasibly paid in full..

 F.      Section 552(b) of the Bankruptcy Code

         79.     Upon entry of the Final Order, the Prepetition Secured Parties (and, to the extent applicable,

 the DIP Parties) shall each be entitled to all of the rights and benefits of section 552(b) of the Bankruptcy

 Code, and the Debtors and/or any successors thereto shall not assert that the “equities of the case” exception

 under section 552(b) of the Bankruptcy Code shall apply to the Prepetition Secured Parties (and, to the

 extent applicable, the DIP Parties) with respect to proceeds, product, offspring, or profits of any of the

 Prepetition Collateral or the DIP Collateral.

 G.      Amendments

         80.     The Debtors and the DIP Agent may amend, modify, supplement, or waive any provision

 of the DIP Financing Agreements without further approval of this Court; provided, however, (a) that notice

 of any “material” amendment, modification, supplement, or waiver shall be filed with this Court, and any

 Committee or the U.S. Trustee or the Prepetition Secured Parties each shall have five (5) business days

 from the date of such filing within which to object in writing to such proposed amendment, modification,

 supplement, or waiver; provided, further, that if any Committee or the U.S. Trustee or any Prepetition

 Secured Party timely objects to any material amendment, modification, supplement, or waiver, then such

 amendment, modification, supplement, or waiver shall only be permitted pursuant to an order of this Court
                                                       2

                                                      50
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 182 of 347


 after notice and a hearing. For purposes of this Paragraph 70 80, a “material” amendment means: any

 amendment, modification, supplement, or waiver that (i) increases the interest rate (other than as a result of

 the imposition of the Default Rate), (ii) increases the committed amounts under the DIP Credit Agreement,

 (iii) changes the maturity date of the DIP Facility to a date sooner than that which is provided under the

 DIP Credit Agreement and this Second Interim Order as of the date hereof, (iv) amends any Event of Default

 under the DIP Credit Agreement to make same more restrictive than exists as of the date hereof, (v) revises

 any Milestone set forth in the DIP Credit Agreement in a manner that reduces or shortens the time periods

 provided for in the DIP Credit Agreement, or (vi) otherwise modifies any of the DIP Financing Agreements

 in a manner adverse and/or less favorable to the Debtors. All amendments, modifications, supplements, or

 waivers of any of the provisions hereof shall not be effective unless set forth in writing, signed by on behalf

 of the Debtors, the DIP Agent and, if required, approved by this Court. Notwithstanding anything in this

 Paragraph 80 to the contrary, the Debtors and the DIP Agent shall not amend, modify, supplement, or waive

 any provision of the DIP Financing Agreements that provides for repayment in full of the Prepetition

 Secured Debt on or before August 15, 2019 at 2:00 pm (New York time).

 H.      Limits on Lender Liability

         81.      Nothing in this Second Interim Order, any of the DIP Financing Agreements, or any other

 documents related thereto shall in any way be construed or interpreted to impose or allow the imposition

 upon the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties of any liability for any claims

 arising from any activities by the Debtors in the operation of their businesses, whether before or after the

 Petition Date, or in connection with the administration of these Chapter 11 Cases. The DIP Agent, the DIP

 Lenders, and the Prepetition Secured Parties shall not, solely by reason of having made, or consented to the

 making of, loans under the DIP Facility, be deemed in control of the operations of the Debtors or to be

 acting as a “responsible person” or “owner or operator” with respect to the operation or management of the

 Debtors (as such terms, or any similar terms, are used in the United States Comprehensive Environmental

 Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., as amended, or any similar federal

 or state statute). Nothing in this Second Interim Order or the DIP Financing Agreements, shall in any way
                                                       2

                                                       51
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 183 of 347


 be construed or interpreted to impose or allow the imposition upon the DIP Agent, the DIP Lenders, or any

 of the Prepetition Secured Parties of any liability for any claims arising from the prepetition or postpetition

 activities of the Debtors.

 I.      Survival of Interim Order

         82.      The provisions of this Second Interim Order and any actions taken pursuant hereto shall

 survive entry of any order which may be entered:

                  (a)     confirming any Plan in the Chapter 11 Cases,

                  (b)     converting the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code,

                  (c)     dismissing the Chapter 11 Cases,

                  (d)     withdrawing of the reference of the Chapter 11 Cases from this Court, or

                  (e)     providing for abstention from handling or retaining of jurisdiction of the Chapter
                          11 Cases in this Court.

         83.      The terms and provisions of this Second Interim Order, including any protections granted

 the DIP Parties and the Prepetition Secured Parties and the DIP Protections granted pursuant to this Second

 Interim Order, shall continue in full force and effect notwithstanding the entry of any order described in

 Paragraph 72[82] hereof, and such DIP Protections and protections for the DIP Parties and the Prepetition

 Secured Parties shall maintain their priority as provided by this Second Interim Order until all of the DIP

 Obligations of the Debtors to the DIP Lenders pursuant to the DIP Credit Agreement have indefeasibly

 been paid in full in cash and discharged (such payment being without prejudice to any terms or provisions

 contained in the DIP Facility which survive such discharge by their terms).) and, with respect to any

 protections granted to the Prepetition Secured Parties herein, until the Indemnity Termination Date has

 occurred.

 J.      Inconsistency

         84.      InUp to the entry of this Second Interim Order, in the event of any inconsistency between

 thisthe First Interim Order, on the one hand, and the terms and conditions of the DIP Credit Agreement, the

 DIP Financing Agreements, and the First Interim Order, or the other DIP Financing Agreements, on the

                                                       2

                                                       52
19-36300-cgm        Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                             Pg 184 of 347


 other hand, the provisions of thisthe First Interim Order shall govern and control. Upon the entry of this

 Second Interim Order, in the event of any inconsistency between this Second Interim Order, on the one

 hand, and the terms and conditions of the DIP Credit Agreement, the DIP Financing Agreements, or the

 other DIP Financing Agreements, on the other hand, the provisions of this Second Interim Order shall

 govern and control.

 K.      Enforceability

         85.     This Second Interim Order shall constitute findings of fact and conclusions of law pursuant

 to Bankruptcy Rule 7052 and shall take effect and be fully enforceable nunc pro tunc to the Petition Date

 immediately upon execution hereofentry by the Court of this Second Interim Order. To the extent that any

 finding of fact shall be determined to be a conclusion of law, it shall be so deemed and vice versa.

 L.      Objections Overruled

         86.     All objections to the DIP Motion to the extent not withdrawn or resolved, are hereby

 overruled.

 M.      Waiver of Any Applicable Stay

         87.     Any applicable stay (including, without limitation, under Bankruptcy Rule 6004(h)) is

 hereby waived and shall not apply to this Second Interim Order.

 N.      Proofs of Claim

         88.     TheThe Prepetition Secured Parties and the DIP Parties will not be required to file proofs

 of claim or any request for payment of an administrative expense in the Chapter 11 Cases or in any

 Successor Case in order to maintain their respective claims for payment of the Prepetition Secured

 Obligations under the Prepetition Financing Documents, for payment and performance of the Adequate

 Protection, for payment of any claim granted in this Second Interim Order and/or the Final Order, and/or

 for payment of the DIP Obligations under the DIP Financing Agreements. The statements of claim in

 respect of the Prepetition Secured Obligations, Adequate Protection, and DIP Obligations set forth in this

 Second Interim Order, together with the evidence accompanying the DIP Motion and presented at the

 Interim Hearing are deemed sufficient to and do constitute proofs of claim (and requests for payment of an
                                                      2

                                                      53
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                              Pg 185 of 347


 administrative expense) in respect of such obligations and such secured status. Notwithstanding any order

 entered by this Court in relation to the establishment of a bar date for filing a claim (including without

 limitation, administrative claims) in any of the Chapter 11 Cases or in any Successor Case to the contrary,

 the Prepetition ABL Agent, on behalf and for the benefit of the Prepetition Secured Parties, (i) is hereby

 authorized and entitled, in its sole discretion, but not required, to file (and amend and/or supplement, as it

 sees fit) a single, master consolidated proof of claim in respect of the Prepetition Secured Obligations

 (including, without limitation, in respect of all guarantees by any of the Debtors of such Prepetition Secured

 Obligations), the Adequate Protection, and any claim granted in this Second Interim Order and/or the Final

 Order, in the Debtors’ lead Chapter 11 Case, In re Barneys New York, Inc., et al. (Case No. 19- 36300

 (CGM)), which master proof of claim shall be deemed a valid, timely and properly filed proof of claim

 against each applicable Debtor in the Chapter 11 Cases and/or in any Successor Case and (ii) shall not be

 required to file any agreements, documents, or other instruments evidencing such Prepetition Secured Debt,

 Adequate Protection and/or any claim granted in this Second Interim Order and/or the Final Order with

 such master proof of claim. Any master proof of claim filed by the Prepetition ABL Agent shall be deemed

 to be in addition to, and not in lieu of, any other proof of claim that may be filed by any of the other

 Prepetition Secured Parties at such party’s election; provided that no such Prepetition Secured Party is

 required to file any such proof of claim. Notwithstanding anything to the contrary herein, the Debtors

 reserve the right to estimate or object to the quantum of any contingent, unliquidated Prepetition Secured

 Obligation, including the Prepetition Indemnity Obligations (if any), or Adequate Protection.

 O.      Provisions Regarding Certain Leases

         89.      With respect to those certain real property leases related to the Madison Avenue and

 Beverly Hills store locations, the Debtors shall either (x) assume both of the leases or (y) reject both of the

 leases contemporaneously, as the case may be.

 P.      Headings

         90.      The headings in this Second Interim Order are for purposes of reference only and shall not

 limit or otherwise affect the meaning of this Second Interim Order.
                                                       2

                                                       54
19-36300-cgm         Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                  Main Document
                                               Pg 186 of 347


 Q.       Retention of Jurisdiction

          91.      This Court shall retain exclusive jurisdiction to hear and determine all matters arising from

 or related to the implementation, interpretation, and enforcement of this Second Interim Order.

                                             VI.Final Hearing

          92.      The Final Hearing on the DIP Motion shall be held before this Court on September 4, 2019,

 at 10:30 a.m. (prevailing Eastern time) before the Honorable Cecelia G. Morris United States Bankruptcy

 Judge, at the United States Bankruptcy Court, Southern District of New York, located at 355 Main Street,

 Poughkeepsie, NY 12601.

          93.      The Debtors shall, within three (3) business days of the entry of this Second Interim Order,

 serve a copy of the Interim Order and a notice of the Final Hearing to consider entry of the Final Order

 upon: (A) the U.S. Trustee, 11A Clinton Avenue, Room 620, Albany, New York 12207 (Attn: Alicia

 Leonhard, Esq.); (B) counsel to the Prepetition ABL Agent, Riemer & Braunstein LLP (Attn: Donald

 Rothman, Esq. and Steven E. Fox, Esq.), Times Square Tower, Seven Times Square, Suite 2506, New

 York, NY 10036 (Email: drothman@riemerlaw.com; and sfox@riemerlaw.com); (C) counsel to the

 Prepetition Term Agent, Choate, Hall & Stewart LLP, Two International Place, Boston, MA 02110 (Attn:

 Kevin J. Simard, Esq. and Mark D. Silva, Esq.) (Email: ksimard@chaote.com and msilva@choate.com);

 (D) counsel to TPG Specialty Lending, Inc., Schulte Roth & Zabel, 919 Third Avenue, New York, NY

 10022 (Attn: Adam Harris, Esq.., Kristine Manoukian, Esq. and Kelly V. Knight, Esq.) (Email:

 adam.harris@srz.comadam.harris@srz.com, Kristine.manoukian@srz.com, and kelly.knight@srz.com);

 (E) counsel to the DIP Agent and the DIP Lenders, Jones Day, 250 Vesey Street, New York, New York

 10281,    Attn:    Sidney    P.    Levinson,    Michael    Schneidereit,    and    Jeremy    Evans     (Email:

 slevinson@jonesday.com, mschneidereit@jonesday.com, jdevans@jonesday.com); (F) holders of the

 thirty (30) largest unsecured claims on a consolidated basis against the Debtors; (G) any and all parties

 known to the Debtors to assert a lien or security interest in any of the Prepetition Collateral and/or DIP

 Collateral, including, without limitation, any party that holds an asserted Permitted Prior Lien; (H) the

 Internal Revenue Service; (I) all appropriate state taxing authorities; (J) all landlords, owners, and/or
                                                        2

                                                       55
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 187 of 347


 operators of premises at which any of the Debtors’ operate their businesses; and (K) any other party that

 files a request for notices with the Court as of the date of such service.

         94.      If no objections to the relief sought in the DIP Motion are filed and served in accordance

 with this Second Interim Order, no Final Hearing shall be held, and a separate Final Order may be presented

 jointly by the Debtors and by the DIP Agent and entered by this Court upon certification of counsel by the

 Debtors.

         95.      Any party in interest objecting to the relief sought in the DIP Motion shall submit any such

 objection in writing and file same with this Court and serve such objection so as to be received no later than

 August 28, 2019 at 4:00 p.m. (ET) on the following parties: (A) the U.S. Trustee, 11A Clinton Avenue,

 Room 620, Albany, New York 12207 (Attn: Alicia Leonhard, Esq.); (B) counsel to the Prepetition ABL

 Agent, Riemer & Braunstein LLP (Attn: Donald Rothman, Esq. and Steven E. Fox, Esq.), Times Square

 Tower, Seven Times Square, Suite 2506, New York, NY 10036 (Email: drothman@riemerlaw.com;

 sfox@riemerlaw.com); (C) counsel to the Prepetition Term Agent, Choate, Hall & Stewart LLP, Two

 International Place, Boston, MA 02110 (Attn: Kevin J. Simard, Esq. and Mark D. Silva, Esq.) (Email:

 ksimard@chaote.com and msilva@choate.com); (D) counsel to TPG Specialty Lending, Inc., Schulte Roth

 & Zabel, 919 Third Avenue, New York, NY 10022 (Attn: Adam Harris, Esq.., Kristine Manoukian, Esq.,

 and Kelly V. Knight, Esq.) (Email: adam.harris@srz.com, Kristine.manoukian@srz.com and

 kelly.knight@srz.com);kelly.knight@srz.com); (E) counsel to the DIP Agent and the DIP Lenders, Jones

 Day, 250 Vesey Street, New York, New York 10281, Attn: Sidney P. Levinson, Michael Schneidereit, and

 Jeremy Evans (Email: slevinson@jonesday.com, mschneidereit@jonesday.com, jdevans@jonesday.com);

 and (F) proposed counsel to the Debtors, Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New

 York 10022, Attn: Edward O. Sassower, P.C., Joshua A. Sussberg, P.C., and Gene Goldmintz, and

 Kirkland & Ellis LLP, 300 North LaSalle Street, Chicago, IL 60654, Attn: Chad J. Husnick, P.C., and W.

 Benjamin Winger.




                                                        2

                                                       56
19-36300-cgm     Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38   Main Document
                                       Pg 188 of 347


 Dated: _______ __, 2019

                                        ____________________________________
                                        UNITED STATES BANKRUPTCY JUDGE




                                          2

                                          57
19-36300-cgm            Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38   Main Document
                                              Pg 189 of 347



                                             Exhibit “1”

                                          Approved Budget

                                            [TO COME]




  DOC ID - 32392556.5
19-36300-cgm   Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38   Main Document
                                     Pg 190 of 347


                                    EXHIBIT D

                         Third Revised DIP Credit Agreement




                                         9
19-36300-cgm         Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                           Pg 191 of 347



           AMENDED AND RESTATED DEBTOR IN POSSESSION SECURED
                        TERM PROMISSORY NOTE

 $217,000,000                                                                New York, New York
                                                                             August 15, 2019

                 On August 6, 2019 (the "Petition Date"), BARNEY'S INC., (the "Borrower") and
 certain of its affiliates commenced Chapter 11 Case Nos. 19-36299, 19-36300, 19-36301, 19-
 36302 and 19-36303 respectively, which cases are being jointly administered under Chapter 11
 Case No. 19-36300 (CGM) (each a "Chapter 11 Case" and collectively, the "Chapter 11 Cases")
 by filing separate voluntary petitions for reorganization relief under chapter 11 of title 11 of the
 United States Code, 11 U.S.C. §§ 101 et seq. (the "Bankruptcy Code"), with the United States
 Bankruptcy Court for the Southern District of New York (the "Bankruptcy Court"). The Loan
 Parties (as defined herein) continue to operate their respective businesses and manage their
 respective properties as debtors and debtors in possession pursuant to Sections 1107(a) and 1108
 of the Bankruptcy Code. The Borrower has requested that GACP Finance Co., LLC, as agent (in
 such capacity, the "Agent") for the lenders (the "DIP Lenders") from time to time party to this
 Amended and Restated Debtor in Possession Secured Term Promissory Note (as amended,
 modified, or supplemented from time to time, this "Note"), make term loans evidenced by this
 Note. Certain subsidiaries of the Borrower who comprise the other debtors in the Chapter 11 Cases
 wish to guaranty the Borrower's Obligations under this Note (collectively, the "Guarantors"), and
 are simultaneously executing Guarantees in favor of the Agent. The Borrower intends to utilize
 such Term Loans to (i) repay the Prepetition Secured Debt in full and in cash (other than any
 Obligations (as defined therein) relating to letters of credit issued under the Prepetition ABL
 Facility (the “LCs”) and Prepetition Secured Contingent Indemnity Claims) and to cash
 collateralize the LCs (ii) fund general corporate needs, including without limitation working
 capital and other needs, and (iii) pay administrative expenses of the Chapter 11 Cases, including
 fees and expenses of professionals, in each case in accordance with the Budget, this Note, the
 Bankruptcy Code, and the Financing Orders. Capitalized terms used herein and not otherwise
 defined herein shall have the meanings provided in Section 18 of this Note. This Note is being
 executed and delivered as an amendment to and a full restatement of the Debtor in Possession
 Secured Multi-Draw Term Promissory Note dated as of August 6, 2019, among the parties hereto
 (the “Original Note”), and as so, the Original Note is amended and restated, replaced and
 superseded by the terms, conditions, agreements, covenants, representations and warranties set
 forth in this Note without the need for any further actions or notices.

                1.      Term Loans.

                (a)    (i) On the Closing Date, the DIP Lenders party thereto provided the
 Borrower with super-priority secured debtor-in-possession “Tranche A” loans under Section
 364(c)(2) and (c)(3) of the Bankruptcy Code, which were made available to the Borrower on
 August 7, 2019, on the entry of the Interim Order, in the principal amount of $75,000,000 (the
 "Tranche A Term Loans"), (ii) subject to the terms and conditions hereof, the DIP Lenders agree
 to provide the Borrower with super-priority secured debtor-in-possession “Tranche B” loans under
 Section 364(c) and (d) of the Bankruptcy Code (collectively, the “Tranche B Term Loans”), each
 of which shall be made available upon the entry of the Second Interim Order, comprised of (A)
 “Tranche B-1” loans in the principal amount of $71,000,000 (the “Tranche B-1 Term Loans”) and
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                           Pg 192 of 347


 (B) “Tranche B-2” loans in the principal amount of $50,000,000 Term Loans, and (iii) subject to
 the terms and conditions hereof, the DIP Lenders agree to provide the Borrower with super-priority
 secured debtor-in-possession “Tranche C” loans under Section 364(c) and (d) of the Bankruptcy
 Code, all of which shall be made available upon the entry of the Second Interim Order, in the
 principal amount of $21,000,000 (the “Tranche C Term Loans” and, together with the Tranche A
 Term Loans and the Tranche B Term Loans, the “Term Loans”). The parties hereto agree that
 upon the effectiveness of this Note, all term loans under the Original Note shall be reevidenced as
 Tranche A Term Loans made by the DIP Lenders hereunder, ratably based on the respective
 amounts advanced thereunder by each such DIP Lender. The Term Loans shall be subject to the
 priority set forth in the applicable Financing Order. Each DIP Lender shall provide the respective
 tranche of Term Loans in an amount equal to the proportion that such tranche represents of its
 respective Commitment and the obligation of each DIP Lender to make the Term Loans under this
 Note shall be several and not joint and several. The respective Commitment of each DIP Lender
 shall be permanently reduced upon the making of each tranche of Term Loan in an amount equal
 to such tranche of Term Loan. Additionally, at the Borrower’s request, certain DIP Lenders and/or
 at their election, certain of their respective affiliates (collectively in such capacity, the
 "Consignor") will provide the Loan Parties with a consignment facility to support post-petition
 inventory purchases, subject to the terms and conditions set forth on Exhibit B attached hereto (the
 "Consignment Facility"). The Borrower and the Consignor may mutually agree upon new
 inventory purchases (collectively, the "Consigned Inventory") pursuant to which the Consignor
 will purchase new inventory from the applicable vendor at prices negotiated between the Loan
 Parties and such vendor. For the avoidance of doubt, (i) the Consigned Inventory are not assets of
 the Loan Parties and shall not constitute “Collateral” nor be subject to the liens of the Agent or
 DIP Lenders hereunder; (ii) upon the sale of any Consigned Inventory, the Loan Parties’ share of
 the proceeds on the Consigned Inventory (less the amounts payable to the Consignor in Section
 7(b)(1)) shall constitute “Collateral” hereunder and the other DIP Documents, and (iii) any fees
 paid to the Loan Parties described on Exhibit B shall constitute “Collateral” hereunder and under
 the other DIP Documents.

              (b)      The aggregate principal amount of Terms Loans outstanding shall not
 exceed $217,000,000, subject to any limitation of credit extensions under this Note and the
 Financing Orders (the "Maximum Amount").

                (c)      The Agent shall be entitled to rely upon, and shall be fully protected in
 relying upon, any borrowing request or similar notice believed by the Agent to be genuine. The
 Agent may assume that each Person executing and delivering any such notice was duly authorized,
 unless the responsible individual acting thereon for the Agent has actual knowledge to the contrary.

                  (d)    The Borrower shall utilize the proceeds of Term Loans to (i) repay the
 Prepetition Secured Debt in full and in cash (other than any Obligations (as defined therein)
 relating to the LCs and Prepetition Secured Contingent Indemnity Claims) and to cash collateralize
 the LCs, (ii) fund general corporate needs, including without limitation working capital and other
 needs, and (iii) pay administrative expenses of the Chapter 11 Cases, including fees and expenses
 of professionals, in each case in accordance with the Budget, this Note, the Bankruptcy Code, and
 the Financing Orders); provided, that (a) the Tranche A Term Loans were used on the Closing
 Date to repay a portion of the Prepetition Secured Debt under the Prepetition ABL Facility, (b)
 the Tranche B Term Loans shall be used to repay in full all remaining outstanding loans and other


                                                 -2-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 193 of 347


 obligations (other than in respect of the LCs and other than Prepetition Secured Contingent
 Indemnity Claims) under the Prepetition Credit Agreement, (c) the Tranche C Term Loans shall
 be used solely to cash collateralize the LCs in accordance with the terms thereof (and to pay
 reimbursement or other obligations in respect thereof under the Prepetition Credit Agreement, (d)
 the Term Loans may be used to pay interest, fees, and expenses that constitute DIP Obligations
 and (e) no portion of any Term Loan shall be used, directly or indirectly, to finance or make any
 Restricted Payment (except as described in clause (a) of this proviso), or to make any distribution
 under a plan of reorganization in the Chapter 11 Cases or any similar proceeding of any of the
 Subsidiaries or affiliates of any of the Loan Parties.

                (e)     Except to the extent expressly provided otherwise in the Financing Orders,
 the Obligations shall be deemed to (i) constitute a DIP Superpriority Claim and (ii) be secured
 pursuant to sections 364(c) and (d) of the Bankruptcy Code.

                2.      Certain Conditions to Effective Date, Each Tranche B Term Loan and Each
 Tranche C Term Loan. The Original Note shall not be amended and restated hereby on the
 Effective Date, and no DIP Lender shall be obligated to fund any Tranche B Term Loan or Tranche
 C Term Loan, if, as of the date thereof:

               (a)     the Borrower shall not have paid any amount then payable hereunder, under
 the Original Note or under any other DIP Document;

                (b)     [reserved];

                 (c)     the Loan Parties shall not have delivered, each in form and substance
 satisfactory to Agent, (i) guarantees of each of the Guarantors (or amendments or amendments and
 restatements of the guarantees entered into on the Closing Date with respect to the Original Note)
 with respect to this Note and the other DIP Documents and the transactions contemplated hereby
 and thereby and (ii) an executed fee letter between the Borrower and the Agent (the “Agent Fee
 Letter”);

                 (d)     any representation or warranty by any Loan Party contained herein, in the
 Original Note or in any other DIP Document shall be untrue or incorrect in any material respect
 (except that such materiality qualifier shall not be applicable to any representations and warranties
 that already are qualified or modified by materiality in the text thereof) as of such date, except to
 the extent that such representation or warranty expressly relates to an earlier date;

                  (e)   (i) the Bankruptcy Court shall not have entered the Second Interim Order;
 or (ii) the Interim Order or the Second Interim Order shall have been stayed, vacated, reversed,
 modified or amended, in each case, without Agent's consent;

                 (f)     the outstanding amount of the Prepetition Secured Debt (other than the LCs
 that will be cash collateralized with the proceeds of the Tranche C Term Loan and other Prepetition
 Secured Contingent Indemnity Claims) will not be paid in full with the proceeds of the Tranche B
 Term Loan or all Liens secured such Prepetition Secured Debt shall not have been terminated or
 been made junior or otherwise subordinated to the Liens securing the Obligations, other than as
 provided in the Financing Orders;



                                                 -3-
19-36300-cgm        Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38          Main Document
                                          Pg 194 of 347


                (g)     except as occasioned by the commencement of the Chapter 11 Cases and
 the actions, proceedings, investigations and other matters related thereto or arising therefrom
 (including any actions taken in accordance with the Budget, the Store Closure Motion, the Sale
 Motion, this Note or the Financing Orders), any event or circumstance having a Material Adverse
 Effect shall have occurred since the date hereof;

               (h)     any Default or Event of Default shall have occurred and be continuing
 hereunder or under the Original Note or would result after giving effect to any Term Loan;

                (i)      after giving effect to any Term Loan, the outstanding principal amount of
 all Term Loans would exceed the lesser of (i) the Maximum Amount, or (ii) the amount permitted
 to be borrowed on a cumulative basis from the date hereof through the date of such requested Term
 Loan as set forth in the Budget and the Financing Orders;

                (j)    the Agent shall not have received and approved the applicable Budget for
 such period in accordance with this Note and the Financing Orders;

               (k)     Mo Meghji shall no longer be retained as Chief Restructuring Officer of the
 Loan Parties on terms and conditions (including scope of authority) reasonably acceptable to the
 Agent;

               (l)     [reserved];

                (m)     the Loan Parties shall have filed pleadings with the Bankruptcy Court,
 which pleadings could affect the rights or remedies of the Agent and the DIP Lenders under this
 Note and the Financing Orders in a manner that is adverse to the Agent and the DIP Lenders in
 any material respect, and such pleadings shall not be in form and substance reasonably acceptable
 to the Agent; or

                 (n)    the Bankruptcy Court shall have entered orders, which orders could affect
 the rights or remedies of the Agent and the DIP Lenders under this Note and the Financing Orders
 in a manner adverse to the Agent and the DIP Lenders in any material respect, and such orders
 shall not be in form and substance reasonably acceptable to the Agent.

                 The request and acceptance by the Borrower of the proceeds of any Term Loan
 shall be deemed to constitute, as of the date of such request, acceptance or incurrence, (i) a
 representation and warranty by the Borrower that the conditions in this Section 2 have been
 satisfied and (ii) a reaffirmation by the Borrower of the granting and continuance of the Liens
 granted in favor of the Agent on behalf of the DIP Lenders, pursuant to the Financing Orders.

                  3.    Payment of Principal. FOR VALUE RECEIVED, the Borrower promises
 to pay to the Agent, the unpaid principal amount of all Term Loans made by the Agent on behalf
 of the DIP Lenders to the Borrower, on the Maturity Date, together with all accrued and unpaid
 interest, fees and expenses to the extent provided in this Note.

               4.      Payment of Interest.

                       (a)    Tranche A Term Loans.


                                                -4-
19-36300-cgm      Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                          Pg 195 of 347


                               (1)     Subject to the terms of this Note, the Tranche A Term Loans
        or any portion thereof shall be a LIBOR Rate Loan and shall bear interest on the principal
        amount thereof from time to time outstanding, from the Closing Date until repaid, at a rate
        per annum equal to the LIBOR Rate for the Interest Period in effect for the Tranche A
        Term Loans (or such portion thereof) plus 12.00%.

                       (b)     Tranche B-1 Term Loans.

                                (1)    Subject to the terms of this Note, the Tranche B-1 Term
        Loans or any portion thereof shall be a LIBOR Rate Loan and shall bear interest on the
        principal amount thereof from time to time outstanding, from the date of the Tranche B
        Term Loans until repaid, at a rate per annum equal to the LIBOR Rate for the Interest
        Period in effect for the Tranche B-1 Term Loans (or such portion thereof) plus 2.25%.

                (c)    Tranche B-2 Term Loans

                               (1)     Subject to the terms of this Note, the Tranche B-2 Term
        Loans or any portion thereof shall be a LIBOR Rate Loan and shall bear interest on the
        principal amount thereof from time to time outstanding, from the date of the Tranche B
        Term Loans until repaid, at a rate per annum equal to the one-month LIBOR Rate for the
        Interest Period in effect for the Tranche B-2 Term Loans (or such portion thereof) plus
        7.00%.

                (d)    Tranche C Term Loans

                                (1)     Subject to the terms of this Note, the Tranche C Term Loans
        or any portion thereof shall bear interest at the per annum rates equal to (x) until any LCs
        that are cash collateralized with the proceeds of the Tranche C Term Loans are drawn at
        any time after the Petition Date (and while the proceeds of such Tranche C Term Loans is
        being held as cash collateral therefor), an amount equal to the sum (if positive) of (i) the
        aggregate rates at which such undrawn LCs would have accrued fees under the Prepetition
        Credit Agreement (both to the issuing bank and the participating banks), absent cash
        collateralization, minus (ii) the rate at which such undrawn LCs would accrue fees while
        fully cash collateralized, and (y) from and after the drawing on any such LC from and after
        the Petition Date and solely with respect to any drawn amount under such LC, at the rate
        per annum otherwise applicable to the Tranche B-1 Loans.

                        (e)    Interest on the Term Loans shall be payable monthly, in arrears, on
 the first day of each month, commencing on the first day of the month following the month in
 which the applicable Term Loan is made. If any payment of any of the Obligations becomes due
 and payable on a day other than a Business Day, the maturity thereof will be extended to the next
 succeeding Business Day and, with respect to payments of principal, interest thereon shall be
 payable at the then applicable rate during such extension.

                        (f)     All computations of fees and interest shall be made by the Agent on
 the basis of a 360-day year, in each case for the actual number of days occurring in the period for
 which such fees or interest are payable. Each determination by the Agent of an interest rate
 hereunder shall be final, binding and conclusive on the Borrower (absent manifest error).


                                                -5-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 196 of 347


                         (g)    So long as an Event of Default shall have occurred and be
 continuing, and at the election of the Agent or the Required Lenders, the interest rate applicable to
 the Obligations shall be increased by two percentage points (2.00%) per annum above the rate of
 interest otherwise applicable hereunder (the "Default Rate"), and all outstanding Obligations shall
 bear interest at the Default Rate applicable to such Obligations. Interest at the Default Rate shall
 accrue from the date of such Event of Default until such Event of Default is cured or waived and
 shall be payable upon demand.

                         (h)     It is the intention of the parties hereto that the Agent and each DIP
 Lender shall conform strictly to usury laws applicable to it. Accordingly, if the transactions
 contemplated hereby or by any other DIP Document would be usurious as to the Agent or any DIP
 Lender under laws applicable to it (including the laws of the United States of America and the
 State of New York or any other jurisdiction whose laws may be mandatorily applicable to the
 Agent or such DIP Lender notwithstanding the other provisions of this Note), then, in that event,
 notwithstanding anything to the contrary in this Note or any other DIP Document or any agreement
 entered into in connection with or as security for the Obligations, it is agreed as follows: (i) the
 aggregate of all consideration which constitutes interest under law applicable to the Agent or any
 DIP Lender that is contracted for, taken, reserved, charged or received by the Agent or such DIP
 Lender under this Note or any other DIP Document or agreements or otherwise in connection with
 the Obligations shall under no circumstances exceed the maximum amount allowed by such
 applicable law, any excess shall be canceled automatically and if theretofore paid shall be credited
 by the Agent or such DIP Lender on the principal amount of the Obligations (or, to the extent that
 the principal amount of the Obligations shall have been or would thereby be paid in full, refunded
 by the Agent or such DIP Lender, as applicable, to the Borrower). If at any time and from time to
 time (x) the amount of interest payable to the Agent or any DIP Lender on any date shall be
 computed at the highest lawful rate applicable to the Agent or such DIP Lender pursuant to this
 Section 4(h) and (y) in respect of any subsequent interest computation period the amount of interest
 otherwise payable to the Agent or such DIP Lender would be less than the amount of interest
 payable to the Agent or such DIP Lender computed at the highest lawful rate applicable to the
 Agent or such DIP Lender, then the amount of interest payable to the Agent or such DIP Lender
 in respect of such subsequent interest computation period shall continue to be computed at the
 highest lawful rate applicable to the Agent or such DIP Lender until the total amount of interest
 payable to the Agent or such DIP Lender shall equal the total amount of interest which would have
 been payable to the Agent or such DIP Lender if the total amount of interest had been computed
 without giving effect to this Section4(h).

                        (i)    The LIBOR Rate may be adjusted by the DIP Lenders on a
 prospective basis to take into account any additional or increased costs to the DIP Lenders of
 maintaining or obtaining any eurodollar deposits or increased costs, in each case, due to changes
 in applicable law (other than change with respect to tax law, which are addressed in Section 10
 hereof) occurring subsequent to the commencement of the then applicable Interest Period,
 including changes in the reserve requirements imposed by the Board of Governors of the Federal
 Reserve System (or any successor), which additional or increased costs would increase the cost of
 funding loans bearing interest at the LIBOR Rate. In any such event, the DIP Lenders shall give
 the Borrower notice of such a determination and adjustment and, upon its receipt of the notice
 from such DIP Lender, the Borrower may, by notice to such DIP Lender (1) request the DIP Lender
 to furnish to the Borrower a statement setting forth the basis for adjusting such LIBOR Rate and


                                                 -6-
19-36300-cgm      Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38           Main Document
                                            Pg 197 of 347


 the method for determining the amount of such adjustment or (2) repay the LIBOR Rate Loans
 with respect to which such adjustment is made.

                        (j)      Anything to the contrary contained herein notwithstanding, the DIP
 Lenders are not required actually to acquire eurodollar deposits to fund or otherwise match fund
 any Obligation as to which interest accrues at the LIBOR Rate. The provisions of Sections 4(i)
 through (k) shall apply as if the DIP Lenders had match funded any Obligation as to which interest
 is accruing at the LIBOR Rate by acquiring eurodollar deposits for each Interest Period in the
 amount of the LIBOR Rate Loans.

                        (k)     If, after the date hereof, the DIP Lenders determine that (1) the
 adoption of or change in any law, rule, regulation or guideline regarding capital requirements for
 banks or bank holding companies, or any change in the interpretation or application thereof by any
 governmental authority charged with the administration thereof, or (2) compliance by any of the
 DIP Lenders or its parent bank holding company with any guideline, request, or directive of any
 such entity regarding capital adequacy (whether or not having the force of law), has the effect of
 reducing the return on the DIP Lender's or such holding company's capital as a consequence of the
 DIP Lender's Term Loans hereunder to a level below that which the DIP Lender or such holding
 company could have achieved but for such adoption, change, or compliance (taking into
 consideration the DIP Lender's or such holding company's then existing policies with respect to
 capital adequacy and assuming the full utilization of such entity's capital) by any amount
 reasonably deemed by the DIP Lender to be material, then the DIP Lender may notify the Borrower
 thereof. Following receipt of such notice, the Borrower agrees to pay the DIP Lender on demand
 the amount of such reduction of return of capital as and when such reduction is determined, payable
 promptly after presentation by the DIP Lender to the Borrower of a statement in the amount and
 setting forth in reasonable detail the DIP Lender's calculation thereof and the assumptions upon
 which such calculation was based (which statement shall be deemed true and correct absent
 manifest error). In determining such amount, the DIP Lender may use any reasonable averaging
 and attribution methods.

                          (l)     The Borrower may elect the Interest Period in effect for the Term
 Loans (or any portion thereof); provided, that (1) In no event will the Borrower have more than 6
 Interest Periods outstanding at any time and (2) if the Agent reasonably determines that the LIBOR
 Rate is unavailable, then the Term Loans that would otherwise bear interest at the LIBOR rate
 shall bear interest, at a rate per annum equal to the Base Rate plus, (x) in the case of the Tranche
 A Term Loans, 11.00%, (y) in the case of the Tranche B-1 Term Loans (and, to the extent
 applicable, Tranche C Term Loans), 1.25%, and (z) in the case of the Tranche B-2 Term Loans,
 6.00%, in each case on the principal amount thereof from the date that the LIBOR Rate became
 unavailable until such time the Agent or such DIP Lender determines that the LIBOR Rate is
 available.

                5.      Payments. All payments of principal and interest in respect of this Note
 shall be made in lawful money of the United States of America in same day funds to the Agent at
 the following account:

                        Bank:                  City National Bank
                                               555 South Flower Street


                                                 -7-
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38               Main Document
                                            Pg 198 of 347


                                                 Los Angeles, CA 90071
                         ABA/Routing:            122016066
                         Swift Number:           CINAUS6L (International Wires Only)
                         Account Name:           GACP II, LP
                         Account Number:         210427139
                         Reference:              Barney’s



 or to such other account as shall be designated in a written notice delivered by the Agent to the
 Borrower. Any payments of Term Loans shall be applied as follows: first, to the payment of all
 fees (excluding the Exit Fee and the Enhancement Fee), and all expenses, to the full extent thereof;
 second, to the payment of any accrued interest at the Default Rate, if any; third, to the payment of
 any accrued interest (other than Default Rate interest); fourth, to repay (x) to the extent such
 proceeds constitute amounts released from being held as cash collateral with the proceeds of
 Tranche C Term Loans with respect to LCs (other than to repay such reimbursement obligations),
 the Tranche C Term Loans, and (y) otherwise, pro rata to the Tranche B-1 Term Loans and Tranche
 C Term Loans (except to the extent that LCs that were cash collateralized by such Tranche C Term
 Loans remain outstanding and undrawn) to the full extent thereof; fifth, to repay the Tranche B-2
 Term Loans to the full extent thereof; sixth, to repay the Tranche A Term Loans and the Exit Fee
 to the full extent thereof; seventh, to the payment in full of all other Obligations, including the
 Enhancement Fee (to the extent any Enhancement Fee is then due and payable); and eighth, upon
 satisfaction in full of all Obligations, to the Borrower or as otherwise required by law. During the
 continuance of an Event of Default, the Agent shall have the continuing and exclusive right to
 apply and reverse and reapply any and all such proceeds and payments to any portion of the
 Obligations.

                6.      Optional Prepayments. Subject to the terms and conditions of the Financing
 Orders and the application of payments in Section 5 hereof, the Borrower shall have the right at
 any time and from time to time to prepay any Term Loans under this Note in whole or in part
 (without premium or penalty) upon two (2) Business Days' notice to the Agent; provided that each
 such prepayment shall be in a minimum amount of $100,000. Notice of prepayment having been
 given as aforesaid, the principal amount specified in such notice shall become due and payable on
 the prepayment date specified therein in the aggregate principal amount specified therein unless
 such repayment is conditioned on the receipt of any third party funds which are not received. Any
 prepayment or repayment hereunder shall be accompanied by interest on the principal amount of
 the Note being prepaid or repaid to the date of prepayment or repayment.

                 7.      Mandatory Prepayments. In each case, subject to the terms and conditions
 of the Financing Orders and the application of payments in Section 5 hereof and reduced (with
 respect to clauses (b), (c), (d) and (e) of this paragraph 7), on a dollar for dollar basis, for any Exit
 Fee payable in connection with such repayment:

              (a)     If at any time the aggregate outstanding principal amount of the Term Loans
 exceed the Maximum Amount, the Borrower shall immediately repay the aggregate outstanding
 Term Loans to the extent required to eliminate such excess.



                                                   -8-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 199 of 347


                  (b)    Immediately upon receipt by any Loan Party of cash proceeds of any asset
 disposition, unless the Agent agrees otherwise, such Loan Party shall contribute such proceeds to
 the Borrower and the Borrower shall prepay the Term Loans in an amount equal to all such
 proceeds, net of (1) commissions and other reasonable and customary transaction costs, fees and
 expenses properly attributable to such transaction and payable by the Borrower or any Loan Party
 in connection therewith (in each case, paid to non-affiliates), (2) transfer, sales, or similar taxes
 actually paid or payable by a Loan Party in connection with such disposition, and (3) amounts
 required to be applied to the repayment of debt secured by such assets sold and secured by a Lien
 that is senior to the Liens securing the Obligations under this Note. Notwithstanding anything in
 this Note to the contrary, (i) the following shall not be subject to mandatory prepayment under this
 clause (b): proceeds of sales of Inventory or other sales in the ordinary course of business or in
 accordance with the Budget, the Store Closure Motion, or the Financing Orders, and (ii) if the
 Borrower or any Loan Party and the Consignor enter into a Consignment Facility, the proceeds of
 sales of Consigned Inventory shall be paid to Consignor as follows:

                             (1)     Upon the sale of an item of Consigned Inventory by or on
        behalf of the Borrower or any Loan Party, the Borrower or such Loan Party shall pay the
        Consignor the applicable invoice price plus the applicable Consignment Fee.

                (c)    If any Loan Party issues any debt securities not permitted under this Note,
 no later than the Business Day following the date of receipt of the cash proceeds thereof, the
 Borrower shall prepay the Term Loans in an amount equal to all such proceeds, net of underwriting
 discounts and commissions and other reasonable costs or fees paid to non-affiliates in connection
 therewith.

               (d)      Upon the receipt by any Loan Party or any of their Subsidiaries of any
 Extraordinary Receipts, the Borrower shall prepay the outstanding principal of the Term Loans in
 an amount equal to all such Extraordinary Receipts, net of any expenses incurred in collecting such
 Extraordinary Receipts.

                (e)    Upon release of any amounts being held as cash collateral with respect to
 LCs (other than to repay reimbursement and other obligations with respect to such LCs under the
 Prepetition Credit Agreement), the Borrower shall immediately prepay the outstanding principal
 amount of the Tranche C Term Loans in an amount equal to such released amounts.

                 (f)    No Implied Consent. Nothing in this Section 7 shall be construed to
 constitute the Agent's or any DIP Lender's consent to any transaction that is not permitted by other
 provisions of this Note or the other DIP Documents.

                8.      Fees. Borrower shall pay to the Agent for the account of the DIP Lenders
 the following fees:

                (a)     Facility Fee. On the Closing Date, the Borrower paid in cash to the Agent
 (under the Original Note) the Facility Fee (as defined in the Original Note) equal to 5% of the
 principal amount of the Tranche A Term Loans, which was fully earned upon the entry of the
 Interim Order and non-refundable when paid; I t being acknowledged and agreed that the Facility
 Fee (as defined in the Original Note) has been paid.



                                                 -9-
19-36300-cgm         Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 200 of 347


               (b)     Weekly Fee. On the Effective Date and on each weekly anniversary of the
 Effective Date thereafter on which any Tranche B Term Loans or Tranche C Term Loans shall
 remain outstanding, the Borrower shall pay to the Agent for the benefit of the Lenders holding
 Tranche B Term Loans and Tranche C Loans, a non-refundable fee of $100,000 (to be shared
 ratably among such Lenders based on the aggregate outstanding amount of Tranche B Term Loans
 and Tranche C Term Loans) to be paid in cash, which fee shall be fully earned on the Effective
 Date and on each weekly anniversary thereafter.

               (c)     Exit Fee. The Borrower shall pay to the Agent, for the benefit of the
 Lenders holding Tranche A Term Loans, a non-refundable exit fee (the "Exit Fee") equal to 5% of
 the amount of Tranche A Term Loans on the Closing Date, which was fully earned on the Closing
 Date, and when paid, shall be paid in cash on the earlier of (a) the Maturity Date and (b) the date
 of any repayment, satisfaction, distribution, reduction or other discharge of any such Tranche A
 Term Loans (in each case, based on the aggregate amount of the affected Tranche A Term Loans).

                 (d)     Enhancement Fee. The Borrower shall pay to the Agent, for the benefit of
 the Lenders, upon the sale or liquidation of the Loan Parties pursuant to the Chapter 11 Cases,
 37.5% (the “Enhancement Fee”) of any proceeds remaining after repayment of all Obligations
 (including the Exit Fee) and after payment of administrative expenses and priority claims as more
 particularly described in the Financing Orders and in the manner set forth in the Financing Orders;
 it being agreed that the Enhancement Fee need not be approved until the Final Order.

                9.      Indemnity.

                  (a)     The Borrower shall indemnify and hold harmless the Agent and each DIP
 Lender and each of their respective affiliates, and each such Person's respective officers, directors,
 employees, attorneys, agents and representatives (each, an "Indemnified Person"), from and
 against any and all suits, actions, proceedings, claims, damages, losses, liabilities and expenses
 (including reasonable attorneys' fees and disbursements and other costs of investigation or defense,
 including those incurred upon any appeal but limited in each case to one firm of outside counsel
 for all similarly situated Indemnified Parties) that may be instituted or asserted against or incurred
 by any such Indemnified Person as the result of credit having been extended, suspended or
 terminated under this Note and the other DIP Documents and the administration of such credit,
 and in connection with or arising out of the transactions contemplated hereunder and thereunder
 and any actions or failures to act in connection therewith, and legal costs and expenses arising out
 of or incurred in connection with disputes between the parties to any of the DIP Documents on the
 one hand and any Loan Party on the other hand; provided, that (i) the Borrower shall not be liable
 for any indemnification to an Indemnified Person to the extent that any such suit, action,
 proceeding, claim, damage, loss, liability or expense results solely from that Indemnified Person's
 gross negligence or willful misconduct as finally determined by a court of competent jurisdiction
 and (ii) this Section 9 shall not apply with respect to taxes other than any taxes that represent
 losses, claims, damages, etc. arising from any non-tax claim. NO INDEMNIFIED PERSON
 SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY DIP
 DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF
 SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
 THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
 CONSEQUENTIAL DAMAGES THAT MAY BE ALLEGED AS A RESULT OF CREDIT


                                                 -10-
19-36300-cgm       Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                Main Document
                                             Pg 201 of 347


 HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY DIP
 DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
 HEREUNDER OR THEREUNDER.

                  10.       Adjustments for Withholding, Capital Adequacy Etc. All payments to the
 Agent by any Loan Party under this Note shall be made free and clear of and without deduction or
 withholding for any and all taxes, duties, levies, imposts, deductions, charges or withholdings and
 all related liabilities, including any interest, additions to tax or penalties applicable thereto (all such
 taxes, duties, levies, imposts, deductions, charges, withholdings and liabilities being referred to as
 "Taxes") imposed by the United States of America or any other nation or jurisdiction (or any
 political subdivision or taxing authority of either thereof), unless such Taxes are required by
 applicable law to be deducted or withheld. If any applicable withholding agent shall be required
 by applicable law to deduct or withhold any such Taxes from or in respect of any amount payable
 under this Note other than taxes imposed on the Agent or any DIP Lender's overall net income,
 then (A) if such Tax is an Indemnified Tax, the amount payable by the applicable Loan Party shall
 be increased as may be necessary so that after making all required deductions or withholdings,
 (including deductions or withholdings applicable to any additional amounts paid under this Note)
 the Agent receives an amount equal to the amount it would have received if no such deduction or
 withholding had been made, (B) the applicable withholding agent shall be entitled to make such
 deductions or withholdings, and (C) the applicable withholding agent shall timely pay the full
 amount deducted or withheld to the relevant governmental entity in accordance with applicable
 law.

                 If the effect of the adoption, effectiveness, phase-in or applicability after the date
 hereof of any law, rule or regulation (including without limitation any tax, duty, charge or
 withholding on or from payments due from any Loan Party (but excluding Indemnified Taxes,
 Excluded Taxes, and taxation on the overall net income of the DIP Lenders)), or any change therein
 or in the interpretation or administration thereof by any governmental authority, central bank or
 comparable agency charged with the interpretation or administration thereof, is to reduce the rate
 of return on the capital of the Agent with respect to this Note or to increase the cost to the Agent
 of making or maintaining amounts available under this Note, the Borrower (on behalf of itself and
 the other Loan Parties) agrees to pay to the Agent such additional amount or amounts as will
 compensate the Agent on an after-tax basis for such reduction or increase.

                  The Borrower (on behalf of itself and the other Loan Parties) agrees to timely pay
 any present or future stamp or documentary taxes or any other excise or property taxes, charges,
 financial institutions duties, debits taxes or similar levies (all such taxes, charges, duties and levies
 being referred to as "Other Taxes") which arise from any payment made by any Loan Party under
 this Note or from the execution, delivery or registration of, or otherwise with respect to, this Note.

                 The Loan Parties shall indemnify the Agent and each of the DIP Lenders, within
 10 days after demand therefor, for the full amount of Indemnified Taxes (including, without
 limitation, any Indemnified Taxes imposed by any jurisdiction on amounts payable by the
 Borrower hereunder) paid or payable by the Agent or any DIP Lender and any liability (including
 penalties, interest and expenses) arising from or with respect to such Indemnified Taxes, whether
 or not they were correctly or legally asserted, excluding taxes imposed on the Agent or any DIP
 Lender's overall net income. Payment under this indemnification shall be made upon demand. A


                                                    -11-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 202 of 347


 certificate as to the amount of such Indemnified Taxes submitted to the Borrower by the Agent
 shall be conclusive evidence, absent manifest error, of the amount due from the Loan Parties to
 the DIP Lenders.

                 The Borrower shall furnish to the DIP Lenders the original or a certified copy of a
 receipt evidencing any payment of Taxes made by a Loan Party pursuant to this Section 10 within
 thirty (30) days after the date of any such payment. If any Recipient becomes aware (in its sole
 discretion exercised in good faith) that it has received a refund of any Taxes with respect to which
 any Loan Party has paid any amount pursuant to this Section 10, such Recipient shall pay the
 amount of such refund (but only to the extent of indemnity payments made under this Section with
 respect to the Taxes giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
 of such Recipient and without interest (other than any interest received from the relevant
 governmental authority with respect thereto), to the Borrower promptly after receipt thereof. This
 paragraph shall not be construed to require any Recipient to make available its Tax returns (or any
 other information relating to its Taxes that it deems confidential) to Borrower or any other Person.

                 Any Recipient of a payment hereunder shall, to the extent it is legally entitled to do
 so, deliver to the Borrower on or prior to the date hereof (and from time to time thereafter upon
 the reasonable request of the Borrower), two properly completed and executed copies of IRS Form
 W-9 and properly completed and executed copies of any other form prescribed by applicable law
 as a basis for claiming exemption from or a reduction in U.S. federal withholding tax, together
 with such supplementary documentation as may be prescribed by applicable law to permit the
 Borrower to determine the withholding or deduction (if any) required to be made. In addition, any
 such Recipient, if reasonably requested by the Borrower, shall deliver such other documentation
 prescribed by applicable law or reasonably requested by the Borrower as will enable the Borrower
 to determine whether or not such Recipient is subject to backup withholding or information
 reporting requirements. Each Recipient agrees that if any form or certification it previously
 delivered expires or becomes obsolete or inaccurate in any respect, it shall timely update such form
 or certification or promptly notify the Borrower in writing of its legal inability to do so.

                11.     Priority of Obligations and DIP Lenders' Liens.

                (a)      To secure all of the Borrower's Obligations now existing or hereafter
 arising, the Agent is granted (i) a super-priority administrative claim against each of the Borrower
 and Guarantors pursuant to Section 364(c)(1) of the Bankruptcy Code, and except as set forth in
 the Financing Orders, having a priority over all other costs and expenses of administration of any
 kind, including those specified in, or ordered pursuant to, Sections 105, 326, 328, 330, 331, 363,
 364, 365, 503, 506, 507, 546, 726, 1113 or 1114 of the Bankruptcy Code or any other provision of
 the Bankruptcy Code or otherwise (whether incurred in these Chapter 11 Cases and any Successor
 Case), and shall at all times be senior to the rights of the Borrower or any domestic or foreign
 Subsidiary of the Borrower, any Loan Party, any successor trustee or estate representative, or any
 other creditor or party in interest in the Chapter 11 Cases or any Successor Case (a "DIP
 Superpriority Claim"), (ii) with respect to the Tranche A Term Loans, pursuant to Sections 364(c)
 and (d) of the Bankruptcy Code, Liens on, and security interests in, the Collateral, subject only to
 the Carve Out, Permitted Prior Liens, Liens in favor of the Tranche B Term Loans and Tranche C
 Term Loans (in each case, including adequate protections liens), junior Liens in favor of the
 Prepetition Secured Parties, the Prepetition Indemnity Account Lien and any other Liens as set


                                                 -12-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38              Main Document
                                           Pg 203 of 347


 forth in the Financing Orders, and (iii) with respect to the Tranche B Term Loans and Tranche C
 Term Loans, pursuant to Sections 364(c) and (d) of the Bankruptcy Code, Liens on, and security
 interests in, the Collateral, subject only to the Carve Out, Permitted Prior Liens, junior Liens in
 favor of the Prepetition Secured Parties, the Prepetition Indemnity Account Lien and any other
 Liens as set forth in the Financing Orders. The security interests and Liens granted to the Agent
 hereunder shall not be (i) subject to any Lien or security interest which is avoided and preserved
 for the benefit of the Loan Parties' estates under Section 551 of the Bankruptcy Code, or (ii) except
 as set forth herein or in the Financing Orders, subordinated to or made pari passu with any other
 Lien or security interest under Section 364(d) of the Bankruptcy Code or otherwise.

                (b)     The priority of the Agent’s Liens on the Collateral (including without
 limitation with respect to the Prepetition Indemnity Account) shall be as set forth in the Financing
 Orders.

                 (c)     Notwithstanding anything herein to the contrary, (i) all proceeds received
 by the Agent and the DIP Lenders from the Collateral subject to the Liens granted in this Section
 11 and in each other DIP Document and by the Financing Orders shall be subject to the prior
 payment of the Carve Out, and as otherwise set forth in the Financing Orders and (ii) no Person
 entitled to the Carve Out shall be entitled to sell or otherwise dispose, or seek or object to the sale
 or other disposition, of any Collateral.

                 (d)     The Borrower (on behalf of itself and the other Loan Parties) agrees that the
 Obligations of such Person shall constitute allowed administrative expenses in the Chapter 11
 Cases, having priority over all administrative expenses of and unsecured claims against such
 Person now existing or hereafter arising, of any kind or nature whatsoever, including, without
 limitation, all administrative expenses of the kind specified in, or arising or ordered under,
 Sections 105, 326, 328, 503(b), 506(c), 507(a), 507(b), 546(c), and 1114 of the Bankruptcy Code,
 except as set forth in the Financing Orders.

                 (e)     The Agent's Liens on the Collateral and the super-priority administrative
 claim under Section 364(c) of the Bankruptcy Code afforded the Obligations and the Guaranteed
 Obligations shall, following the occurrence and during the continuation of an Event of Default, be
 subject to the Carve Out, in accordance with the Financing Orders.

                 12.     Further Assurances. The Borrower agrees that it shall, at the Borrower's
 reasonable expense and upon the reasonable request of the Agent, duly execute and deliver or
 cause to be duty executed and delivered, to the Agent or such DIP Lender, as the Agent shall direct
 such Borrower such further instruments and do and cause to be done such further acts as may be
 necessary or proper in the reasonable opinion of the Agent to carry out more effectively the
 provisions and purposes of this Note or any other DIP Document, including, upon the written
 request of the Agent and in form and substance reasonably satisfactory to the Agent, security
 agreements, UCC-l financing statements and other Collateral Documents granting to the Agent,
 on behalf of the DIP Lenders, Liens (subject in all respect to the Financing Orders and the priorities
 set forth in Section 11 hereof) in the Collateral to secure the Obligations; provided that the
 “Collateral” shall not include (such assets “Excluded Assets”) (a) leases not subject to a mortgage
 in favor of the Prepetition Agent as of the Petition Date (the “Unencumbered Leases”), (b) payroll,
 withholding tax and other fiduciary accounts and all amounts on deposit therein (in each case


                                                  -13-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 204 of 347


 limited as would have been provided in the Prepetition Financing Documents if such facility had
 remained in effect), (c) Prepetition Indemnity Account (until such time as is provided in the
 Financing Orders) and (d) claims under chapter 5 of the Bankruptcy Code (“Avoidance Actions”),
 but shall include, subject to entry of a Final Order, proceeds of both the Unencumbered Leases
 and Avoidance Actions.

                13.     Reports and Notices. The Borrower agrees that it shall deliver (which
 delivery may be made by electronic communication (including email)) to the Agent each of the
 reports and other items set forth on Schedule 13 no later than the times specified therein. The
 Borrower agrees that no Subsidiary of the Borrower will change its fiscal year in a manner that
 would have been prohibited by the Prepetition Credit Agreement if such facility had remained in
 effect. In addition, the Borrower agrees to, and to cause each of its Subsidiaries to, maintain a
 system of accounting that enables the Borrower and such Subsidiaries to produce financial
 statements in accordance with GAAP in all material respects.

                14.     Affirmative Covenants.

                The Borrower agrees that:

                (a)      Upon the reasonable request of the Agent, the Loan Parties will permit any
 officer, employee, attorney or accountant or agent of the Agent to audit, review, make extracts
 from or copy, at the Borrower's expense, any and all corporate and financial and other books and
 records of the Loan Parties at all times during ordinary business hours and upon reasonable
 advance notice and to discuss the Loan Parties' affairs with any of their directors, officers,
 employees, attorneys, or accountants. The Borrower will permit the Agent, or any of its officers,
 employees, accountants, attorneys or agent, to examine and inspect any Collateral or any other
 property of the Loan Parties at any time during ordinary business hours and upon reasonable prior
 notice. Notwithstanding the foregoing, none of the Loan Parties will be required to disclose
 information to the Agent (or any agent or representative thereof) that is prohibited by applicable
 law or is subject to attorney-client or similar privilege or constitutes attorney work product.

                 (b)    (A) Except as otherwise excused by the Bankruptcy Code, the Borrower
 and its Subsidiaries will comply with all requirements of applicable law, the non-compliance with
 which could reasonably be expected to have a Material Adverse Effect and (B) the Borrower and
 its Subsidiaries will obtain, maintain in effect and comply with all permits, licenses and similar
 approvals necessary for the operation of its business as now or hereafter conducted other than to
 the extent contemplated by the Budget, the Store Closure Motion, the Sale Motion or the Financing
 Orders or to the extent such failure could not reasonably be expected to have a Material Adverse
 Effect.

                (c)     In the case of any Debtor, in accordance with the Bankruptcy Code and
 subject to any required approval by the Bankruptcy Court, pay and discharge promptly when due
 (x) the Borrower and its Subsidiaries will pay or discharge, when due, (i) all taxes, assessments
 and governmental charges levied or imposed upon it or upon its income or profits, upon any
 properties of the Borrower and its Subsidiaries (including, without limitation, the Collateral) or
 upon or against the creation, perfection or continuance of the security interest, prior to the date on
 which penalties attach thereto, except in each case (1) where the same are being contested in good


                                                 -14-
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38              Main Document
                                            Pg 205 of 347


 faith by appropriate proceedings diligently conducted and adequate reserves in accordance with
 GAAP are being maintained by the Borrower or such Subsidiary, (2) to the extent that the failure
 to do so could not reasonably be expected to have a Material Adverse Effect, and (3) taxes the
 nonpayment of which is permitted or required by the Bankruptcy Code, (ii) all federal, state and
 local taxes required to be withheld by it, and (iii) all lawful claims for labor, materials and supplies
 which, if unpaid, might by law become a lien or charge upon any properties of Borrower and its
 Subsidiaries.

                (d)       (i) The Borrower and each of its Subsidiaries will keep and maintain the
 Collateral and all of its other properties necessary or useful in its business in good condition, repair
 and working order (normal wear and tear excepted) other than to the extent contemplated by the
 Budget, the Store Closure Motion, the Sale Motion or the Financing Orders, (ii) the Borrower and
 each of its Subsidiaries will defend the Collateral against all claims or demands of all Persons
 (other than Permitted Encumbrances) claiming the Collateral or any interest therein, (iii) the
 Borrower and each of its Subsidiaries will keep all Collateral free and clear of all security interests,
 liens and encumbrances, except Permitted Encumbrances, and (iv) the Borrower and each of its
 Subsidiaries will ensure that the mix of Inventory not sold pursuant to the Store Closure Motion
 (together if applicable, with any Consigned Inventory), as to type, category, style, brand and
 description, shall be in all material respects, subject to ordinary course of business changes and
 adjustments, consistent with the level and mix on the Petition Date.

                (e)      The Borrower and its Subsidiaries will obtain and at all times maintain
 insurance with responsible and reputable insurers, in such amounts and against such risks as would
 have been required by the Prepetition ABL Facility had such facility remained in effect. Without
 limiting the generality of the foregoing, the Borrower and its Subsidiaries will at all times keep all
 tangible Collateral insured against such risks as would have been required by the Prepetition ABL
 Facility had such facility remained in effect, with any loss payable to the Agent to the extent of its
 interest and subject to the Financing Orders, and shall use commercially reasonable efforts to
 provide within 30 days of the Closing Date that all policies of such insurance shall contain a loss
 payable endorsement in favor of the Agent and subject to the Financing Orders, in form and
 substance acceptable to the Agent. The Loan Parties shall use commercially reasonable efforts to
 provide within 30 days of the Closing Date that all policies of liability insurance required
 hereunder shall name the Agent as an additional insured.

                  (f)     The Borrower and its Subsidiaries will preserve and maintain their existence
 and all of their rights, privileges and franchises necessary or desirable in the normal conduct of its
 business, except to the extent contemplated by the Budget, the Store Closure Motion, the Sale
 Motion or the Financing Orders.

                 (g)     The Borrower and its Subsidiaries shall, from and after September 4, 2019,
 at all times operate their business in a manner consistent with the Budget except to the extent of
 any Permitted Variance.

                (h)   The Borrower and its Subsidiaries each agree that they shall take all actions
 necessary to cause each of the following to occur (each a "Milestone" and collectively, the
 "Milestones"):



                                                  -15-
19-36300-cgm     Doc 122    Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                        Pg 206 of 347


                            (1)     no later than 2 days after the Petition Date, the Interim Order
      approving the Note shall be entered by the Bankruptcy Court (which Milestone the parties
      hereto agree has occurred);

                             (2)     no later than August 9, 2019, the Loan Parties shall have
      filed one or more motions seeking entry of orders authorizing and approving (x) store
      closure and inventory transfer procedures for certain of the Loan Parties' store locations
      with such store closings to be conducted by affiliates of the Agent and/or the DIP Lenders
      who shall have been hired by the Loan Parties pursuant to Section 363 of the Bankruptcy
      Code to perform such services on a “fee-for-service” basis (the "Store Closure Motion"),
      and (y) bid and sale procedures for all or substantially all of the Loan Parties' assets (the
      "Sale Motion"), in each case in form and substance reasonably acceptable to the Agent
      (which Milestone the parties hereto agree has occurred);

                             (3)    as soon as reasonably practicable but in no event later than
      August 16, 2019, the Bankruptcy Court shall have entered one or more orders, in form and
      substance reasonably acceptable to the Agent, granting the relief requested in the Store
      Closure Motion, which order shall provide, among other things, that the Borrower may
      designate, or the DIP Lenders may elect in the event the Milestones in subsections (6), (7),
      or (8) below are not achieved, additional store locations to be closed pursuant thereto on
      the same terms and conditions set forth therein and that any store closings conducted
      thereby shall be binding on any chapter 7 or 11 trustee;

                            (4)     no later than 21 days after the Petition Date, the Bankruptcy
      Court shall have entered an order, in form and substance reasonably acceptable to Agent,
      establishing bidding procedures in connection with the Sale Motion, which order, shall
      provide, among other things, that bids for any, or all, of the Loan Parties’ assets shall be
      considered in connection therewith (such order, the “Bid Procedures Order”);

                            (5)     no later than 30 days after the Petition Date, the Final Order
      approving this Note shall be entered by the Bankruptcy Court;

                            (6)     by October 24, 2019, the Loan Parties shall receive a binding
      Qualified Bid (as defined by the Bid Procedures Order) that provides sufficient cash
      consideration to indefeasibly pay in full all of the Obligations under this Note (such bid,
      the “Acceptable Bid”);

                            (7)    no later than October 30, 2019, the Bankruptcy Court shall
      have entered one or more orders, in form and substance reasonably acceptable to the Agent,
      (i) granting the relief requested in the Sale Motion and (ii) approving the binding
      Acceptable Bid; and

                            (8)    no later than by November 2, 2019, a closing of the
      Acceptable Bid shall have occurred.



               (i)   [Reserved].


                                              -16-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 207 of 347


                 (j)   The gross margin earned on the sale of Inventory shall not be more than 2%
 less than the gross margin forecasted in the file named “190804 - BNY DIP Budget (Hilco Pivot
 at 60 Days ~$2mm Merch per Week).xlsm” on the “Direct Cash Flow Tab” in row “198” (other
 than in connection with store closure sales and consignments) tested weekly and calculated in
 accordance with the Loan Parties’ inventory ledgers, in the aggregate, for sales occurring in the
 Cumulative Three-Week Period prior to such test.

                15.     Negative Covenants.

                The Borrower and its Subsidiaries each agree that, without the prior written consent
 of the Agent and other than in accordance with the Budget, the Store Closure Motion, the Sale
 Motion or the Financing Orders or as would have been permitted by the Prepetition ABL Facility
 had such facility remained in effect (assuming that all dollar baskets were $0 and that any
 conditions relating to availability, liquidity or Payment Conditions (as defined therein) were not
 satisfied):

                (a)      Neither the Borrower nor any of its Subsidiaries shall directly or indirectly,
 by operation of law or otherwise, (i) form or acquire any Subsidiary, or (ii) merge with, consolidate
 with, acquire all or substantially all of the assets or capital Stock of, or otherwise combine with or
 acquire, any Person, except in the case of this clause (ii), with respect to existing Subsidiaries to
 the extent consented to by the Agent (which consent shall not be unreasonably withheld).

                 (b)     Neither the Borrower nor any of its Subsidiaries shall create, incur, assume
 or permit to exist any Indebtedness for borrowed money in an amount in excess of $500,000 in the
 aggregate, except (without duplication), to the extent not prohibited by the Financing Orders,
 Permitted Indebtedness.

                (c)     [Reserved].

                 (d)     Neither the Borrower nor any of its Subsidiaries shall create, incur, assume
 or permit to exist any Lien securing obligations in an amount in excess of $500,000 in the aggregate
 on or with respect to any of its properties or assets (whether now owned or hereafter acquired)
 except for Permitted Encumbrances.

                 (e)    Neither the Borrower nor any of its Subsidiaries shall (a) make any
 Restricted Payment, except dividends and distributions by Subsidiaries of the Borrower paid to the
 Borrower or other wholly-owned Subsidiaries of the Borrower and (b) make any payment in
 respect of, or repurchase, redeem, retire or defease any, prepetition Indebtedness, except pursuant
 to the terms of the Financing Orders.

                 (f)     Neither the Borrower nor any of its Subsidiaries will assume, guarantee,
 endorse or otherwise become directly or contingently liable in connection with any obligations of
 any other Person (other than the Borrower or any of its Subsidiaries), except the endorsement of
 negotiable instruments by Borrower and its Subsidiaries for the deposit or collection or similar
 transactions in the ordinary course of business.

                 (g)     Neither the Borrower nor any of its Subsidiaries will convey, sell, lease,
 assign, transfer or otherwise dispose of any of its property, business or assets, whether now owned


                                                 -17-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 208 of 347


 or hereinafter acquired, or engage any third party provider to assist in disposition of the foregoing,
 whether pursuant to Sections 327, 328, or 363 of the Bankruptcy Code, other than (a) the sale of
 Inventory (or in the event applicable, Consigned Inventory) in the ordinary course of business and
 or in accordance with the Budget, the Store Closure Motion, the Sale Motion or the Financing
 Orders, (b) the sale or disposition of obsolete equipment and (c) the sale of other property on terms
 acceptable to the Agent.

                 (h)     Neither the Borrower nor any of its Subsidiaries shall consent to any
 amendment, supplement or other modification of any of the terms or provisions contained in, or
 applicable to (a) the Financing Orders or (b) the Prepetition Secured Debt, except as otherwise
 provided in the Financing Orders. Except for (i) claims of employees for unpaid wages, bonuses,
 accrued vacation and sick leave time, business expenses and contributions to employee benefit
 plans for the period immediately preceding the Petition Date and prepetition severance obligations,
 in each case to the extent permitted to be paid by order of the Bankruptcy Court, (ii) cure payments
 made in accordance with Section 365(b)(l)(A) of the Bankruptcy Code, (iii) utility deposits made
 in accordance with Section 366 of the Bankruptcy Code, (iv) payments permitted by the Financing
 Orders and the Budget and (v) payments permitted under Section 15(e), neither the Borrower nor
 any of its Subsidiaries shall make any payment in respect of, or repurchase, redeem, retire or
 defease any, prepetition Indebtedness, except for other payments consented to by the Agent in
 writing.

                (i)    Neither the Borrowers nor any of its Subsidiaries shall make any investment
 in, or make loans or advances of money to, any Person, through the direct or indirect lending of
 money, holding of securities or otherwise.

                (j)   The Borrower shall maintain Excess Availability at all times at least equal
 to 10% of the Borrowing Base, as further provided in the Financing Orders.

                 (k)   Neither the Loan Parties nor any of their Subsidiaries shall permit any
 unspent amounts on Inventory line items in the Budget to instead be spent on any non-inventory
 line item in the Budget.

                16.     Events of Default; Rights and Remedies. Notwithstanding the provisions
 of Section 362 of the Bankruptcy Code and without application or motion to the Bankruptcy Court,
 the occurrence of any one or more of the following events (regardless of the reason therefor) shall
 constitute an "Event of Default" hereunder:

                        A.        The Borrower (i) shall fail to make any payment of principal of, or
 interest on, or fees owing in respect of, the Term Loans or any of the other Obligations when due
 and payable, or (ii) shall fail to pay or reimburse the Agent on behalf of the DIP Lenders for any
 expense reimbursable hereunder or under any other DIP Document within three (3) Business Days
 following the Agent's demands for such reimbursement or payment.

                       B.      Any Loan Party shall fail to comply with any of the provisions of (i)
 Sections 13, 14(b), 14(d), 14(e), 14(f), of this Note and such failure shall remain uncured for a
 period of one (1) Business Day after notice from the Agent, or (ii) Section 14(a) of this Note and
 such failure shall remain uncured for a period of three (3) Business Days after notice from the



                                                 -18-
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38               Main Document
                                            Pg 209 of 347


 Agent, or (iii) Sections 14(g), 14(h), 14(j), or 15 of this Note or any material provision of the
 Guaranty.

                        C.      Any Loan Party shall fail to comply with any of other provision of
 this Note or any of the other DIP Documents (other than any provision embodied in or covered by
 any other clause of this Section 16) and the same, if capable of being remedied, shall remain
 unremedied for ten (10) days after the earlier of the date a senior officer or any Loan Party becomes
 aware of such failure and the date written notice of such default shall have been given by the Agent
 to such Loan Party.

                        D.      Except for defaults occasioned by the filing of the Chapter 11 Cases
 and defaults resulting from obligations with respect to which the Bankruptcy Code prohibits any
 Loan Party from complying or permits any Loan Party not to comply, a default or breach shall
 occur under any other agreement, document or instrument to which any Loan Party is a party that
 is not cured within any applicable grace period therefor, and such default or breach (i) involves
 the failure to make any payment when due in respect of any Indebtedness (other than the
 Obligations) of any Loan Party in excess of $500,000 in the aggregate, or (ii) causes, or permits
 any holder of such Indebtedness or a trustee to cause, Indebtedness or a portion thereof in excess
 of $500,000 in the aggregate to become due prior to its stated maturity or prior to its regularly
 scheduled dates of payment, regardless of whether such default is waived, or such right is
 exercised, by such holder or trustee.

                         E.      Any representation or warranty herein or in any other DIP
 Document or in any written statement, report, financial statement or certificate made or delivered
 to DIP Lenders by any Loan Party is untrue or incorrect in any material respect (except that such
 materiality qualifier shall not be applicable to any representations and warranties that already are
 qualified or modified by materiality in the text thereof) as of the date when made or deemed made.

                           F.     Any Loan Party shall bring a motion in any Chapter 11 Case: (i) to
 obtain financing from any Person other than DIP Lenders under Section 364(c) or 364(d) of the
 Bankruptcy Code, except to the extent the proceeds of such financing would be used to repay in
 full in cash all of the Obligations under this Note, including without limitation the Exit Fee and
 the Enhancement Fee (if any); (ii) to grant any Lien other than Permitted Encumbrances upon or
 affecting any Collateral, except to the extent the proceeds of any such financing would be used to
 repay in full all of the Obligations under this Note; (iii) to recover from any portion of the Collateral
 any costs or expenses of preserving or disposing of such Collateral under Section 506(c) of the
 Bankruptcy Code; or (iv) to authorize any other action or actions materially adverse to the Agent
 or the DIP Lenders, or the Agent's rights and remedies hereunder or their interests in the Collateral.

                        G.      Any Loan Party permits a plan or plans of reorganization to be filed,
 or permits the entry of an order in any of the Chapter 11 Cases confirming a plan or plans of
 reorganization, that does not contain a provision for the termination of the DIP Lenders'
 commitment to make Term Loans and the repayment in full in cash of all the Obligations under
 this Note on or before the effective date of such plan or plans.

                        H.      The filing of any motion by the Borrower or any Loan Party seeking,
 or the entry of any order in the Chapter 11 Cases in respect of, any claim or claims under Section


                                                   -19-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 210 of 347


 506(c) of the Bankruptcy Code against or with respect to any Collateral.

                       I.     The sale without the Agent's consent, of all or substantially all of
 Borrower's assets either through a sale under Section 363 of the Bankruptcy Code, through a
 confirmed plan of reorganization in the Chapter 11 Cases, or otherwise, that does not provide for
 payment in full in cash of the Obligations, including without limitation the Exit Fee and the
 Enhancement Fee (if any).

                        J.      [Reserved].

                        K.      The entry by the Bankruptcy Court of an order authorizing the
 appointment of an interim or permanent trustee in the Chapter 11 Cases or the appointment of an
 examiner in the Chapter 11 Cases with expanded powers to operate or manage the financial affairs,
 business, or reorganization of any Loan Party.

                       L.    The Chapter 11 Cases, or any of them, shall be dismissed or
 converted from cases under Chapter 11 to cases under Chapter 7 of the Bankruptcy Code.

                       M.     The entry of an order in any Chapter 11 Case avoiding or requiring
 repayment of any portion of the payments made on account of the Obligations owing under this
 Note or the other DIP Documents.

                         N.       The entry of an order in any Chapter 11 Case granting any other
 super-priority administrative claim or Lien equal to or superior to that granted to the Agent (other
 than any such claims or Liens permitted by Section 11 hereof and the Financing Orders), unless
 (i) consented to by the Agent or (ii) the Obligations (including the Exit Fee and the Enhancement
 Fee (if any)) are paid in full in cash.

                       O.      The entry of an order by the Bankruptcy Court granting relief from
 or modifying the automatic stay of Section 362 of the Bankruptcy Code to allow any creditor (other
 than the Agent) to execute upon or enforce a Lien on any Collateral except with respect to
 Permitted Encumbrances arising prior to the Petition Date in an aggregate amount not to exceed
 $500,000.

                        P.    The Financing Orders (or either of them) shall be stayed, amended,
 modified, reversed or revoked in any respect without the Agent's prior written consent.

                         Q.      There shall commence any suit or action against the Agent or any
 DIP Lender or any lenders or agents under the Prepetition ABL Facility by or on behalf of (i) any
 Loan Party or (ii) any official committee in the Chapter 11 Cases, in each case, that asserts a claim
 or seeks a legal or equitable remedy that would have the effect of subordinating the claim or Lien
 of DIP Lenders and, if such suit or action is commenced by any Person other than Borrower or any
 Subsidiary, officer, or employee of Borrower, such suit or action shall not have been dismissed or
 stayed within 10 days after service thereof on the Agent or any DIP Lender, as applicable, and, if
 stayed, such stay shall have been lifted.

                        R.      [Reserved]



                                                 -20-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 211 of 347


                        S.      Any material provision of any material DIP Document shall for any
 reason cease to be valid, binding and enforceable in accordance with its terms (or any Loan Party
 shall challenge the enforceability of any DIP Document or shall assert in writing, or engage in any
 action or inaction based on any such assertion, that any provision of any DIP Document has ceased
 to be or otherwise is not valid, binding and enforceable in accordance with its terms), or any
 material Lien created under any DIP Document shall cease to be a valid and perfected Lien (except
 as otherwise permitted herein or in the Financing Orders) in any of the Collateral purported to be
 covered thereby.

                        T.      In the event the accrued amount of professional fees for case
 professionals for the applicable Cumulative Two -Week Period exceed by greater than 10.0% the
 "Total Professional Fee Disbursements” line item as set forth in the Budget for the applicable
 Cumulative Two Week Period.

                       U.      Assets of any Loan Party with a fair market value of $500,000 or
 more are attached, seized, levied upon or subjected to a writ or distress warrant, or come within
 the possession of any receiver, trustee, custodian or assignee for the benefit of creditors of any
 Loan Party and such condition continues for ten (10) days or more.

                        V.      A breach by any Loan Party of the terms of any of the Financing
 Order.

                        W.      A Material Adverse Deviation shall have occurred.

                       X.      Entry of an order authorizing and/or directing the return of goods
 pursuant to section 546(h) of the Bankruptcy Code (or other return of goods on account of any
 prepetition indebtedness) to any creditor of any Loan Party.

                  If any Event of Default shall have occurred and be continuing, then the Agent may,
 upon written notice to the Borrower and subject to the terms of the Financing Orders: (i) terminate
 the Commitment of each DIP Lender with respect to further Term Loans; (ii) declare all or any
 portion of the Obligations, including all or any portion of any Term Loan, to be forthwith due and
 payable; (iii) revoke the Borrower's rights to use Cash Collateral in which the Agent and the DIP
 Lenders have an interest; and (iv) exercise any rights and remedies under the DIP Documents or
 at law or in equity, all in accordance with the Financing Orders. Upon the occurrence of (a) an
 Event of Default and the exercise by the Agent or the DIP Lenders of their rights and remedies
 under this Note and the other DIP Documents pursuant to clause (iv) above and subject to the
 Financing Orders or (b) the failure of any Loan Party to comply with the October 24, 2019
 Milestone under Section 14(h)(6), each Loan Party shall assist the Agent in effecting a sale or other
 disposition of the Collateral upon such terms as are designed to maximize the proceeds obtainable
 from such sale or other disposition, and the Loan Parties shall immediately commence all
 liquidation processes in the manner contemplated by the Store Closure Motion.

                 Except as otherwise provided for in this Note or by applicable law, the Borrower
 waives: (a) presentment, demand and protest and notice of presentment, dishonor, notice of intent
 to accelerate, notice of acceleration, protest, default, nonpayment, maturity, release, compromise,
 settlement, extension or renewal of any or all commercial paper, accounts, contract rights,



                                                 -21-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 212 of 347


 documents, instruments, chattel paper and guaranties at any time held by the Agent on which the
 Borrower may in any way be liable, and hereby ratifies and confirms whatever the Agent may do
 in this regard; (b) all rights to notice and a hearing prior to the Agent taking possession or control
 of, or Agent's replevy, attachment or levy upon, the Collateral or any bond or security that might
 be required by any court prior to allowing Agent to exercise any of its remedies; and (c) the benefit
 of all valuation, appraisal, marshaling and exemption laws.

                To the extent permitted by law and subject in all respects to the terms of the
 Financing Orders, the Agent's sole duty with respect to the custody, safekeeping and physical
 preservation of the Collateral in its possession, under section 9-207 of the Uniform Commercial
 Code or otherwise, shall be to deal with it in the same manner as Agent deals with similar securities
 and property for its own account, the Agent's duty of care with respect to Collateral in the custody
 or possession of a bailee or other third person shall be deemed fulfilled if the Agent exercises
 reasonable care in the selection of the bailee or other third person, and the Agent need not otherwise
 preserve, protect, insure or care for any Collateral, and the Agent shall not be obligated to preserve
 any rights any Loan Party may have against prior parties.

                 For the avoidance of doubt, the Agent or any DIP Lender may be a qualified bidder
 and the purchaser of any or all of such Collateral at any such sale and the Agent, as agent for and
 representative of DIP Lenders (or any DIP Lender or the DIP Lenders in its or their respective
 individual capacities unless the DIP Lenders shall otherwise agree in writing) shall be entitled, for
 the purpose of bidding and making settlement or payment of the purchase price for all or any
 portion of the Collateral sold at any such private or public sale (other than any sale in the ordinary
 course of business), to use and apply any of the Obligations as a credit on account of the purchase
 price for any Collateral payable by the Agent (or any DIP Lenders) at such sale.

               17.     Reference Agreements. This Note evidences the Term Loans that may be
 made to Borrower from time to time in the aggregate principal amount outstanding of up to
 $217,000,000 and is issued pursuant to and entitled to the benefits of the Financing Orders, to
 which reference is hereby made for a more complete statement of the terms and conditions under
 which the Term Loans evidenced by this Note are made and are to be repaid.

                 18.   Definitions. The following terms used in this Note shall have the following
 meanings (and any of such terms may, unless the context otherwise requires, be used in the singular
 or the plural depending on the reference):

                 “Additional Liquidity Amount” shall mean (a) on the Effective Date, $500,000, (b)
 from and after the day that is one week after the Effective Date, $1,000,000, (c) from and after the
 day that is two weeks after the Effective Date, $1,500,000, (d) from and after the day that is three
 weeks after the Effective Date, $2,000,000, (e) from and after the day that is four week after the
 Effective Date, $2,500,000, (f) from and after the day that is five weeks after the Effective Date,
 $3,000,000, (g) from and after the day that is six weeks after the Effective Date, $3,500,000, (h)
 from and after the day that is seven weeks after the Effective Date, $4,000,000, (i) from and after
 the day that is eight weeks after the Effective Date, $4,500,000 and (j) from and after the day that
 is nine weeks after the Effective Date, $5,000,000.

                “Agent Fee Letter” shall have the meaning given to such term in Section 2(c) of


                                                 -22-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 213 of 347


 this Note.

                "Bankruptcy Code" shall have the meaning given such term in the recital to this
 Note.

                "Bankruptcy Court" shall have the meaning given such term in the recital to this
 Note.

                "Base Rate" shall have the meaning given such term in the Prepetition Credit
 Agreement whether or not such agreement remains in effect; provided, that, notwithstanding the
 foregoing, the “Base Rate” hereunder shall be no less than zero percent (0.00%) per annum.

                "Borrower" shall have the meaning given such term in the recital to this Note.

                 “Borrowing Base” means (a) the Borrowing Base (as defined in the Prepetition
 Credit Agreement as if it was in effect), including, for the avoidance of doubt, the Term Loan
 Borrowing Base (as defined in the Prepetition Credit Agreement as if it was in effect) and without
 giving effect to any Reserves (as defined in the Prepetition Credit Agreement as if it was in effect),
 plus (b) the then-applicable Additional Liquidity Amount, calculated in a manner consistent with
 the Budget.

                 "Budget" means a 13-week forecast of projected receipts, disbursements, net cash
 flow, liquidity, loans and availability for the immediately following consecutive 13 weeks after
 the Petition Date, which shall be in substantially the form as the Initial Budget or otherwise in
 form and substance acceptable to the Agent and shall be approved by the Agent, in its sole
 discretion. The initial Budget (the "Initial Budget") is attached hereto as Exhibit A.

                "Business Day" means any day other than a Saturday, Sunday or legal holiday under
 the laws of the State of New York or any other day on which banking institutions located in the
 State of New York are authorized or required by law or other governmental action to close.

                "Carve Out" shall have the meaning given such term in the Financing Orders.

                "Cash Collateral" shall mean "cash collateral" as that phrase is defined in
 Section 363(a) of the Bankruptcy Code.

                "Chapter 11 Case" and "Chapter 11 Cases" shall have the respective meanings
 given such terms in the recital to this Note.

                "Closing Date" means August 7, 2019.

                "Collateral" shall mean the assets and property covered by the Financing Orders
 and the other Collateral Documents and any other assets and property, real or personal, tangible or
 intangible, now existing or hereafter acquired, that may at any time be or become subject to a
 security interest or Lien in favor of the Agent on behalf of the DIP Lenders, to secure the
 Obligations and the Guaranteed Obligations; provided that Excluded Assets shall in no event
 constitute "Collateral." Without limiting the foregoing, the Collateral shall include all present and
 future property of each Loan Party under Section 541(a) of the Bankruptcy Code (including,


                                                 -23-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                           Pg 214 of 347


 without limitation, the proceeds of avoidance actions upon entry of the Final Order) and all
 proceeds thereof.

                "Collateral Documents" shall mean any agreement entered into pursuant to
 Section 12 hereof and all similar agreements entered into guaranteeing payment of, or granting a
 Lien upon property as security for payment of, the Obligations and the Guaranteed Obligations,
 including the Financing Orders and the Guaranty.

                "Commitment" means, with respect to each DIP Lender, the commitment of such
 DIP Lender to make its portion of the Term Loans to the Borrower in the principal amount set
 forth on the signature page to the Note for each DIP Lender, as the same may be terminated or
 reduced from time to time in accordance with the terms of this Note.

              “Commitment Letter” means the Commitment Letter relating to this Note and the
 Term Loans hereunder, among the parties thereto, dated as of August 9. 2019.

                “Consigned Inventory Proceeds” means gross proceeds from the sale of Consigned
 Inventory, less applicable sales taxes.

                 “Consignment Facility” shall have the meaning given to such term in Section 1(a)
 of this Note.

                “Consignment Fee” means the fees payable to the Consignor in exchange for
 providing the Consignment Facility calculated at a rate of 7% per annum of outstanding amounts
 under the Consignment Facility, payable only with Consigned Inventory Proceeds.

                 “Consignor” shall have the meaning given to such term in Section 1(a) of this Note.

                 “Cumulative Three-Week Period” means the three-week period up to and through
 the Saturday of the most recent week then ended, or if a three-week period has not then elapsed
 from the Petition Date, such shorter period since the Petition Date through the Saturday of the most
 recent week then ended.

                 "Debtors" shall have the meaning given to such term in the Financing Orders.

               "Default" means an event which, with the giving of notice or the lapse of time or
 both, would constitute an Event of Default.

                 "Default Rate" shall have the meaning given such term in Section 4(g) of this Note.

                 "DIP Documents" shall mean the Note, the Collateral Documents, the Guaranty,
 the Agent Fee Letter, the Financing Orders and all other agreements, instruments, documents and
 certificates executed and delivered to, or in favor of the Agent and including all other pledges,
 powers of attorney, consents, assignments, contracts, notices, and all other written matter whether
 heretofore, now or hereafter executed by or on behalf of any Loan Party, or any employee of any
 Loan Party, and delivered to the Agent in connection with the Note or the transactions
 contemplated thereby. Any reference in this Note or any other DIP Document to a DIP Document
 shall include all appendices, exhibits or schedules thereto, and all amendments, restatements,


                                                -24-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38              Main Document
                                           Pg 215 of 347


 supplements or other modifications thereto, and shall refer to such DIP Document as the same may
 be in effect at any and all times such reference becomes operative.

                "DIP Lenders" shall have the meaning given such term in the recital to this Note.

                "Dollars" or "$" shall mean lawful currency of the United States of America.

                “Effective Date” means the Business Day when each of the conditions applicable
 to the Tranche B Term Loans and Tranche C Term Loans and listed in Section 2 of this Note shall
 have been satisfied or waived in a manner reasonably satisfactory to the Agent.

                “Enhancement Fee” shall have the meaning given such term in Section 8 of this
 Note.

                "Event of Default" shall have the meaning given such term in Section 16 of this
 Note.

                “Excess Availability” means, at any time, (a) the Borrowing Base minus (b) the
 principal amount of all Term Loans outstanding at such time reduced on a dollar for dollar basis
 by the Liquidity Credit.

                  "Excluded Taxes" means any of the following Taxes imposed on or with respect to
 a Recipient or required to be withheld or deducted from a payment to a Recipient, (a) Taxes
 imposed on or measured by net income (however denominated), franchise Taxes, and branch
 profits Taxes, in each case, imposed as a result of such Recipient being organized under the laws
 of, or having its principal office or, in the case of any DIP Lender, its applicable lending office
 located in, the jurisdiction imposing such Tax (or any political subdivision thereof), (b) in the case
 of a DIP Lender, U.S. federal withholding Taxes imposed on amounts payable to or for the account
 of such DIP Lender with respect to an applicable interest in a Term Loan or Commitment pursuant
 to a law in effect on the date on which (i) such DIP Lender acquires such interest in the Term
 Loans or Commitment or (ii) such DIP Lender changes its lending office, except in each case to
 the extent that, pursuant to Section 10, amounts with respect to such Taxes were payable either to
 such DIP Lender’s assignor immediately before such DIP Lender became a party hereto or to such
 DIP Lender immediately before it changed its lending office, (c) Taxes attributable to such
 Recipient’s failure to provide the Borrower with the tax documentation described in Section 10
 hereof and (d) any U.S. federal withholding Taxes imposed under FATCA.

                "Exit Fee" shall have the meaning given such term in Section 8 of this Note.

                  "Extraordinary Receipts" means any cash received by Borrower or any of its
 Subsidiaries not in the ordinary course of business (and not consisting of proceeds described
 Sections 7(b) and (c) hereof or of any cash proceeds provided for in the Budget), including, without
 limitation, (i) foreign, United States, state or local tax refunds, (ii) pension plan reversions, (iii)
 proceeds of insurance, (iv) judgments, proceeds of settlements or other consideration of any kind
 in connection with any cause of action, (v) condemnation awards (and payments in lieu thereof),
 (vi) indemnity payments and (vii) any purchase price adjustment received in connection with any
 purchase agreement.



                                                  -25-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                           Pg 216 of 347


                 "FATCA" means Sections 1471 through 1474 of the Internal Revenue Code, as of
 the date of this Agreement (or any amended or successor version that is substantively comparable
 and not materially more onerous to comply with), any current or future regulations or official
 interpretations thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Internal
 Revenue Code and any fiscal or regulatory legislation, rules or practices adopted pursuant to any
 intergovernmental agreement, treaty or convention among governmental authorities and
 implementing such Sections of the Internal Revenue Code.

                 "Final Order" shall mean the order of the Bankruptcy Court entered in the Chapter
 11 Cases after a final hearing pursuant to Section 364 of the Bankruptcy Code and Bankruptcy
 Rule 4001, satisfactory in form and substance to the Agent in its sole discretion, together with all
 extensions, modifications and amendments thereto, authorizing Borrower to obtain credit, incur
 Indebtedness, and grant Liens under this Note and/or certain financing documentation, all as set
 forth in such order.

               "Financing Orders" shall mean, collectively, the Interim Order, the Second Interim
 Order and the Final Order.

                "GAAP" shall mean generally accepted accounting principles in the United States
 of America.

               "Guaranteed Obligations" shall mean the obligations to be guaranteed by each
 Guarantor pursuant to the terms of the Guaranty.

                "Guarantor" shall have the meaning given such term in the recital to this Note.

                 "Guaranty" shall mean a guaranty of the Guarantors, in form and substance
 satisfactory to the Agent, with respect to the Obligations.

             "Indebtedness" shall have the meaning given such term in the Prepetition Credit
 Agreement whether or not such agreement remains in effect.

                "Indemnified Person" shall have the meaning given such term in Section 9 of this
 Note.

                "Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
 with respect to any payment made by or on account of any obligation of the Borrower under any
 DIP Document and (b) to the extent not otherwise described in (a), Other Taxes.

               “Initial DIP Lenders” means GACP Finance Co., LLC, BRF Finance Co., LLC,
 and Brigade Capital Management, LP, on behalf of its managed funds and accounts.

               "Interest Payment Date" shall mean the first Business Day of each month to occur
 while such Term Loan is outstanding; provided that, in addition to the foregoing, each of (x) the
 date upon which all of the Term Loans have been paid in full and (y) the Maturity Date shall be
 deemed to be an "Interest Payment Date" with respect to any interest that has then accrued
 hereunder.



                                                -26-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 217 of 347


                 "Interest Period" means, with respect to each LIBOR Rate Loan, a period
 commencing on the date of the making of such LIBOR Rate Loan and ending 1 month thereafter;
 provided, however, that (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
 from and including the first day of each Interest Period to, but excluding, the day on which any
 Interest Period expires, (b) any Interest Period that would end on a day that is not a Business Day
 shall be extended to the next succeeding Business Day unless such Business Day falls in another
 calendar month, in which case such Interest Period shall end on the next preceding Business Day,
 (c) with respect to an Interest Period that begins on the last Business Day of a calendar month (or
 on a day for which there is no numerically corresponding day in the calendar month at the end of
 such Interest Period), the Interest Period shall end on the last Business Day of the calendar month
 that is 1 month after the date on which the Interest Period began, as applicable, and (d) Borrower
 may not elect an Interest Period which will end after the Maturity Date.

                "Interim Order" means that certain Interim Order Pursuant to 11 U.S.C. §§ 105,
 361, 362, 363, 364, and 507 and Fed. R. Bankr. P. 2002, 4001 and 9014 (I) Authorizing Debtors
 and Debtors in Possession to Obtain Junior Lien Post-Petition Financing, (II) Authorizing Use of
 Cash Collateral, (III) Granting Liens and Superpriority Claims, (IV) Granting Adequate Protection
 to Prepetition Secured Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final
 Hearing, and (VII) Granting Related Relief entered by the Bankruptcy Court on August 7, 2019
 (ECF No. 49).

             "Inventory" shall have the meaning given such term in the Prepetition Credit
 Agreement whether or not such agreement remains in effect.

                "LIBOR Rate" means "LIBO Rate" as such term is defined in the Prepetition Credit
 Agreement whether or not such agreement remains in effect; provided, that, notwithstanding the
 foregoing, the “LIBOR Rate” hereunder shall not be less than zero percent (0.00%) per annum.

               "LIBOR Rate Loan" means each portion of a Term Loan that bears interest at a rate
 determined by reference to the LIBOR Rate.

                 "Lien" shall mean any mortgage or deed of trust, pledge, hypothecation,
 assignment, deposit arrangement, lien, charge, claim, security interest, easement or encumbrance,
 or preference, priority or other security agreement or preferential arrangement of any kind or nature
 whatsoever (including any lease or any financing lease having substantially the same economic
 effect as any of the foregoing, and the filing of, or agreement to give, any financing statement
 perfecting a security interest under the Uniform Commercial Code or comparable law of any
 jurisdiction).

                "Liquidity Credit" means $25,000,000.

                  "Liquidity Forecast" means a rolling 13-week forecast of projected liquidity for the
 consecutive 13-week period immediately following the date of delivery of such forecast as
 certified in a certificate delivered by the Borrower.

                "Loan Party" means Borrower and any Guarantor.




                                                 -27-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 218 of 347


               "Material Adverse Deviation" means, from and after September 4, 2019, as of any
 date of determination, an adverse deviation of more than the Permitted Variance from the
 aggregate amount set forth in the following line items of the Budget: "Operating Disbursements"
 and "Net Cash Flow", in each case, for such Cumulative Three-Week Period.

                 "Material Adverse Effect" means a material adverse effect on (i) the operations,
 business, assets, properties or condition (financial or otherwise) of the Loan Parties taken as a
 whole, (ii) the ability of the Borrower or the Loan Parties as a whole to perform any of their
 material obligations under any material DIP Document to which it is a party, (iii) the legality,
 validity or enforceability of this Note or any other material DIP Document, (iv) the rights and
 remedies of the Agent and DIP Lenders taken as a whole under the DIP Documents, or (v) the
 validity, perfection or priority of a Lien in favor of DIP Lenders on any material portion of the
 Collateral.

                 "Maturity Date" means the earliest to occur of (i) March 31, 2020, (ii) the date that
 is 30 days following the date of entry of the Interim Order if the Final Order has not been entered
 by the Bankruptcy Court on or prior to such date, (iii) the consummation of a sale of all or
 substantially all of the Loan Parties' assets; (iv) the substantial consummation of a plan of
 reorganization filed in the Chapter 11 Cases that is confirmed pursuant to an order of the
 Bankruptcy Court, or (v) the date on which the Term Loans are accelerated pursuant to Section 16.

                "Maximum Amount" shall have the meaning given such term in Section 1 of this
 Note.

                "Milestones" shall have the meaning given such term in Section 14 of this Note.

                "Note" shall have the meaning given such term in the recital to this Note.

                 "Obligations" shall mean all loans, advances, debts, liabilities and obligations for
 the performance of covenants, tasks or duties or for payment of monetary amounts (whether or not
 such performance is then required or contingent, or such amounts are liquidated or determinable)
 owing by Borrower to DIP Lenders, and all covenants and duties regarding such amounts, of any
 kind or nature, present or future, whether or not evidenced by any note, agreement or other
 instrument, arising under the Note or any of the other DIP Documents. This term includes all
 principal, interest, fees, charges, expenses, attorneys' fees and any other sum chargeable to
 Borrower under the Note or any of the other DIP Documents, including the Exit Fee and the
 Enhancement Fee.

                "Other Taxes" shall have the meaning given such term in Section 10 of this Note.

                "Participant Register" shall have the meaning given such term in Section 20 of this
 Note.

                "Payment Office" means such office or offices of the Agent as may be designated
 in writing from time to time by the Agent to Borrower.

                "Permitted Encumbrances" shall mean the following encumbrances: (a) Liens for
 taxes or assessments or other governmental charges (i) not yet due and payable, (ii) that are being


                                                 -28-
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38              Main Document
                                            Pg 219 of 347


 contested in good faith by appropriate proceedings diligently conducted and adequate reserves
 with respect thereto are maintained on the books of the applicable Person in accordance with
 GAAP, or (iii) the nonpayment of which is permitted or required by the Bankruptcy Code; (b)
 pledges or deposits of money securing statutory obligations under workmen's compensation,
 unemployment insurance, social security or public liability laws or similar legislation (excluding
 Liens under ERISA); (c) pledges or deposits of money securing bids, tenders, contracts (other than
 contracts for the payment of money) or leases to which any Loan Party is a party as lessee made
 in the ordinary course of business; (d) carriers', warehousemen's, suppliers' or other similar
 possessory liens arising in the ordinary course of business; (e) deposits securing, or in lieu of,
 surety, appeal or customs bonds in proceedings to which any Loan Party is a party; (f) zoning
 restrictions, easements, licenses, or other restrictions on the use of any real estate or other minor
 irregularities in title (including leasehold title) thereto so long as the same do not materially impair
 the use, value, or marketability of such real estate; (g) the Agent’s and DIP Lenders' Liens; (h)
 Liens existing on the Petition Date, to the extent valid, enforceable, perfected and not subject to
 avoidance as of the Petition Date or perfected after the Petition Date pursuant to section 546(b) of
 the Bankruptcy Code; (i) other Liens granted pursuant to the Financing Order (including the Carve-
 Out, junior liens securing the Prepetition Secured Contingent Indemnity Claims and the Prepetition
 Indemnity Account Lien) and (j) Liens on goods delivered to any Loan Party after the Petition
 Date under any consignment or similar title retention agreements.

                 "Permitted Indebtedness" shall mean: (a) current Indebtedness incurred in the
 ordinary course of business for supplies, equipment, services, taxes or labor; (b) Indebtedness
 arising under this Note and the other DIP Documents; (c) deferred taxes and other expenses
 incurred in the ordinary course of business; (d) any Indebtedness existing on the Petition Date; and
 (e) administrative expenses of Borrower for which the Bankruptcy Court has not directed payment.

                "Permitted Prior Liens" shall have the meaning given such term in the Financing
 Orders.

                 "Permitted Variance" means (a) a variance of up to (x) 25% for the first Cumulative
 Three-Week Periods after the Petition Date and (y) 12.5% thereafter, in each case, between the
 actual disbursements for the applicable Cumulative Three-Week Period and the "Operating
 Disbursements" line item as set forth in the Budget for the applicable Cumulative Three-Week
 Period (other than professional fees and disbursements in connection with store closure sales and
 consignments), (b) a negative variance of up to (x) 25% for the first Cumulative Three-Week
 Periods after the Petition Date and (y) 12.5% thereafter, in each case, between the actual net cash
 flow for the applicable Cumulative Three-Week Period and the "Net Cash Flow" line item as set
 forth in the Budget for the applicable Cumulative Three-Week Period (other than receipts in
 connection with store closure sales and consignments), and (c) a negative variance of up to (x)
 25% for the first Cumulative Three-Week Periods after the Petition Date and (y) 12.5% thereafter,
 in each case, between the actual receipts for the applicable Cumulative Three-Week Period and
 the “Total Cash Receipts” line item as set forth in the Budget for the applicable Cumulative Three-
 Week Period (other than disbursements in connection with store closure sales and consignments).

                "Person" shall mean any individual, sole proprietorship, partnership, joint venture,
 trust, unincorporated organization, association, corporation, limited liability company, institution,
 public benefit corporation, other entity or government (whether federal, state, county, city,


                                                  -29-
19-36300-cgm      Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                          Pg 220 of 347


 municipal, local, foreign, or otherwise, including any instrumentality, division, agency, body or
 department thereof).

                "Prepetition ABL Agent" shall have the meaning given such term in the Financing
 Orders.

                  "Prepetition ABL Facility" means that certain senior secured asset based revolving
 credit facility and term loan facility pursuant to the Prepetition Financing Documents.

              "Prepetition Credit Agreement" shall have the meaning given such term in the
 Financing Orders.

              "Prepetition Financing Documents" shall have the meaning given such term in the
 Financing Orders.

              "Prepetition Indemnity Account" shall have the meaning given such term in the
 Financing Orders.

               "Prepetition Indemnity Account Lien" shall have the meaning given such term in
 the Financing Orders.

                “Prepetition Secured Contingent Indemnity Claims” means the contingent
 indemnity obligations due or that may become due to the Prepetition Secured Parties under the
 Prepetition Financing Documents subject to and in accordance with, the Financing Orders.

                "Prepetition Secured Debt" shall have the meaning given such term in the Financing
 Orders.

              "Prepetition Secured Parties" shall have the meaning given such term in the
 Financing Orders.

              "Prepetition Term Loan Parties" shall have the meaning given such term in the
 Financing Orders.

                "Pro Rata Share" means with respect to a DIP Lender's obligation to make Term
 Loans and receive payments of interest, fees and principal with respect thereto, the percentage
 obtained by dividing (i) such DIP Lender's Commitment by (ii) the Maximum Amount.

                "Recipient" means the Agent or any DIP Lender, as applicable.

                "Register" shall have the meaning given such term in Section 20 of this Note.

                "Related Fund" shall mean, with respect to any Person, an affiliate of such Person,
 or a fund or account managed by such Person or an affiliate of such Person.

                “Required Lenders” shall mean, collectively, 100% of the DIP Lenders who are the
 Initial DIP Lenders or any of their affiliates that become DIP Lenders.

                "Restricted Payment" shall mean, with respect to any Person: (a) the declaration or


                                                -30-
19-36300-cgm      Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                          Pg 221 of 347


 payment of any dividend or the incurrence of any liability to make any other payment or
 distribution of cash or other property or assets in respect of such Person's Stock; (b) any payment
 on account of the purchase, redemption, defeasance, sinking fund or other retirement of such
 Person's Stock or any other payment or distribution made in respect thereof, either directly or
 indirectly; (c) any payment or prepayment of principal of, premium, if any, or interest, fees or
 other charges on or with respect to, and any redemption, purchase, retirement, defeasance, sinking
 fund or similar payment and any claim for rescission with respect to, any subordinated debt of
 such Person; (d) any payment made to redeem, purchase, repurchase or retire, or to obtain the
 surrender of, any outstanding warrants, options or other rights to acquire Stock of such Person now
 or hereafter outstanding; (e) any payment of a claim for the rescission of the purchase or sale of,
 or for material damages arising from the purchase or sale of, any shares of such Person's Stock or
 of a claim for reimbursement, indemnification or contribution arising out of or related to any such
 claim for damages or rescission; (f) any payment, loan, contribution, or other transfer of funds or
 other property to any Stockholder of such Person other than payment of compensation in the
 ordinary course to Stockholders who are employees of such Person; and (g) any payment of
 management fees (or other fees of a similar nature) by such Person to any Stockholder of such
 Person or its affiliates.

                 “Second Interim Order" shall mean the interim order of the Bankruptcy Court
 entered in the Chapter 11 Cases after an interim hearing (assuming satisfaction of the standards
 prescribed in Section 364 of the Bankruptcy Code and Bankruptcy Rule 4001 and other applicable
 law), together with all extensions, modifications and amendments thereto, satisfactory in form and
 substance to the Agent, authorizing, on an interim basis, Borrower to execute and perform under
 the terms of this Note and the other DIP Documents

             "Stock" shall have the meaning given such term in the Prepetition Credit
 Agreement whether or not such agreement remains in effect.

                "Stockholder" shall mean with respect to any Person, each holder of Stock of such
 Person.

             "Subsidiary" shall have the meaning given such term in the Prepetition Credit
 Agreement whether or not such agreement remains in effect.

                "Successor Case" shall have the meaning given such term in the Financing Orders.

                "Taxes" shall have the meaning given such term in Section 10 of this Note.

                "Term Loans" shall have the meaning given such term in Section 1 of this Note.

                "Tranche A Term Loans" shall have the meaning given to such term in Section 1
 of this Note and refers to the $75,000,000 of the Term Loans that were advanced on the Closing
 Date, which is and shall be secured by, among other things, Liens, and constitute a DIP
 Superpriority Claim, all to be set forth more fully in the Financing Orders.

              “Tranche B Term Loans” shall mean the Tranche B-1 Term Loans and the Tranche
 B-2 Term Loans.



                                                -31-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 222 of 347


                "Tranche B-1 Term Loans" shall have the meaning given to such term in Section 1
 of this Note and refers to the $71,000,000 of the Term Loans that will secured by, among other
 things, Liens, and constitute a DIP Superpriority Claim, all to be set forth more fully in the
 Financing Orders.

                "Tranche B-2 Term Loans" shall have the meaning given to such term in Section 1
 of this Note and refers to the $50,000,000 of the Term Loans that will secured by, among other
 things, Liens, and constitute a DIP Superpriority Claim, all to be set forth more fully in the
 Financing Orders.

                 "Tranche C Term Loans" shall have the meaning given to such term in Section 1 of
 this Note and refers to the $21,000,000 of the Term Loans that will secured by, among other things,
 Liens, and constitute a DIP Superpriority Claim, all to be set forth more fully in the Financing
 Orders.

                 19.   Representations and Warranties. The Borrower and each of its Subsidiaries
 represent as follows:

                (a)    the Borrower and each of its Subsidiaries are duly formed and/or organized,
 validly existing and in good standing under the laws of their jurisdictions of incorporation or
 formation;

                 (b)    upon entry of the Financing Orders and subject to the terms thereof, the
 execution and delivery of this Note and the other DIP Documents and the performance by the
 Borrower of the Borrower's obligations hereunder and under the other DIP Documents are within
 its corporate powers, have been duly authorized by all necessary corporate action of the Borrower,
 have received all necessary bankruptcy, insolvency or governmental approvals, and do not and
 will not contravene or conflict with any provisions of applicable law or of the Borrower's corporate
 charter or by-laws or of any agreements binding upon or applicable to the Borrower or any of its
 Subsidiaries or any of their properties;

                (c)     the Chapter 11 Cases have been duly authorized by all necessary legal and
 corporate action by or on behalf of each Loan Party and have been duly and properly commenced;

                 (d)  upon entry of the Financing Orders and subject to the terms thereof, this
 Note and each other DIP Document is the legal, valid and binding obligation, enforceable against
 the Borrower in accordance with its terms except as limited by equitable principles relating to
 enforceability.

                (e)     the Borrower and its Subsidiaries have good and marketable title to, or valid
 leasehold interests in, all of its property and assets; none of the properties and assets of the
 Borrower and its Subsidiaries are subject to any Liens other than Permitted Encumbrances;

                 (f)     no information contained in this Note, any of the other DIP Document, any
 projections, financial statements or collateral reports or other reports from time to time delivered
 hereunder or any written statement furnished by or on behalf of the Borrower and its Subsidiaries
 to the DIP Lenders pursuant to the terms of this Note or otherwise contains any untrue statement
 of a material fact or omits to state a material fact necessary to make the statements contained herein


                                                 -32-
19-36300-cgm       Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38           Main Document
                                             Pg 223 of 347


 or therein not misleading in light of all of the circumstances under which they were made;

                 (g)      the Liens granted to the DIP Lenders pursuant to the Collateral Documents
 and the Financing Orders will at all times be fully perfected Liens in and to the Collateral described
 therein, subject, as to priority, only to the Permitted Prior Liens, the Prepetition Indemnity Account
 Lien or other Liens permitted to have such priority under Section 11 of this Note and the Financing
 Orders;

                 (h)    except for proceedings in the Chapter 11 Cases in connection with the entry
 of the Financing Orders, no action, claim, lawsuit, demand, investigation or proceeding is now
 pending or, to the knowledge of the Borrower, threatened against the Borrower of its Subsidiaries
 before any governmental authority or before any arbitrator or panel of arbitrators that challenges
 the rights or powers of the Borrower or its Subsidiaries to enter into or perform any of its
 obligations under the DIP Documents to which it is a party, or the validity or enforceability of any
 DIP Document or any action taken thereunder;

                 (i)     the Borrower and its Subsidiaries are and will be at all times the owners of
 the Collateral free and clear of any lien, security interest or other charge or encumbrance except
 for the security interest created by this Note or any other DIP Documents and the other Permitted
 Encumbrances;

                (j)     [reserved]; and

               (k)     except for the Chapter 11 Cases, there is no order, notice, claim, litigation,
 proceeding or investigation pending or, to the knowledge of the Borrower, threatened against or
 in any way affecting (i) any Loan Party, whether or not covered by insurance, that would
 reasonably be expected to have a Material Adverse Effect or (ii) this Note or any other DIP
 Document.

                20.     Agent.

                 (a)     Appointment. Each DIP Lender hereby irrevocably appoints and authorizes
 the Agent to perform the duties of the Agent as set forth in this Note including: (i) to receive on
 behalf of each DIP Lender any payment of principal of or interest on the Term Loans outstanding
 hereunder and all other amounts accrued hereunder for the account of the DIP Lenders and paid to
 the Agent, and to distribute promptly to each DIP Lender its Pro Rata Share of all payments so
 received; (ii) to distribute to each DIP Lender copies of all material notices and agreements
 received by the Agent; (iii) to maintain, in accordance with its customary business practices,
 ledgers and records reflecting the status of the Obligations, the Term Loans, and related matters
 and to maintain, in accordance with its customary business practices, ledgers and records reflecting
 the status of the Collateral and related matters; (iv) to execute or file any and all notices,
 amendments, renewals, supplements, documents, instruments, proofs of claim, notices and other
 written agreements with respect to this Note or any other DIP Document; (v) to perform, exercise,
 and enforce any and all other rights and remedies of the DIP Lenders with respect to the Borrower,
 the Obligations, or otherwise related to any of same to the extent reasonably incidental to the
 exercise by the Agent of the rights and remedies specifically authorized to be exercised by the
 Agent by the terms of this Note or any other DIP Document; (vi) to incur and pay such fees



                                                 -33-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                           Pg 224 of 347


 necessary or appropriate for the performance and fulfillment of its functions and powers pursuant
 to this Note or any other DIP Document; and (vii) to take such action as the Agent deems
 appropriate on its behalf to administer the Term Loans and the DIP Documents and to exercise
 such other powers delegated to the Agent by the terms hereof or the other DIP Documents together
 with such powers as are reasonably incidental thereto to carry out the purposes hereof and thereof.

                (b)      Nature of Duties. The Agent shall have no duties or responsibilities except
 those expressly set forth in this Note or in the other DIP Documents. The Agent shall not exercise
 any discretion, make any determination, grant any consent or approval or take any action
 (including, without limitation, the exercise of any right or remedy) under any DIP Document, or
 in connection with the Chapter 11 Cases, except upon the instructions of the Required Lenders (or
 such greater proportion of the DIP Lenders required hereby or by the Bankruptcy Code, as
 applicable).

               (c)     Rights, Exculpation, Etc. The Agent and its directors, officers, agents or
 employees shall not be liable for any action taken or omitted to be taken by them under or in
 connection with this Note or the other DIP Documents, except for their own gross negligence or
 willful misconduct as determined by a final judgment of a court of competent jurisdiction.

                 (d)     Reliance. The Agent shall be entitled to rely upon any written notices,
 statements, certificates, orders or other documents or any telephone message believed by it in good
 faith to be genuine and correct and to have been signed, sent or made by the proper Person, and
 with respect to all matters pertaining to this Note or any of the other DIP Documents and its duties
 hereunder or thereunder, upon advice of counsel selected by it.

                (e)     Indemnification. To the extent that the Agent is not reimbursed and
 indemnified by the Borrower, the DIP Lenders will reimburse and indemnify the Agent from and
 against any and all liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
 costs, expenses, advances or disbursements of any kind or nature whatsoever which may be
 imposed on, incurred by, or asserted against the Agent in any way relating to or arising out of this
 Note or any of the other DIP Documents or any action taken or omitted by the Agent under this
 Note or any of the other DIP Documents, in proportion to each DIP Lender's Pro Rata Share.

                (f)     Collateral Matters.

                                (1)     The DIP Lenders hereby irrevocably authorize the Agent, at
        its option and in its discretion, to release any Lien granted to or held by the Agent upon
        any Collateral upon cancellation of the Note and payment and satisfaction of the Term
        Loans and all other Obligations which have matured and which the Agent has been notified
        in writing are then due and payable; or constituting property being sold or disposed of in
        the ordinary course of the Borrower's business or otherwise in compliance with the terms
        of this Note and the other DIP Documents; or if approved, authorized or ratified in writing
        by the DIP Lenders.

                              (2)    Without in any manner limiting the Agent's authority to act
        without any specific or further authorization or consent by the DIP Lenders, each DIP
        Lender agrees to confirm in writing, upon request by the Agent, the authority to release



                                                -34-
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                            Pg 225 of 347


        Collateral conferred upon the Agent under paragraph (f)(1) above.

                  The Agent shall have no obligation whatsoever to any DIP Lender to assure that
 the Collateral exists or is owned by the Loan Parties, or is cared for, protected or insured or has
 been encumbered or that the Lien granted to the Agent pursuant to this Note or any other DIP
 Document has been properly or sufficiently or lawfully created, perfected, protected or enforced
 or is entitled to any particular priority, or to exercise at all or in any particular manner or under
 any duty of care, disclosure or fidelity, or to continue exercising, any of the rights, authorities and
 powers granted or available to the Agent in this section or in any other DIP Document, it being
 understood and agreed that in respect of the Collateral, or any act, omission or event related thereto,
 the Agent may act in any manner it may deem appropriate, in its sole discretion, given the Agent's
 own interest in the Collateral as one of the DIP Lenders and that the Agent shall have no duty or
 liability whatsoever to any other DIP Lender, except as otherwise provided herein.

                21.     Miscellaneous.

                (a)    All notices, demands, requests or other communications provided for
 hereunder shall be in writing (including facsimile communication) and mailed, emailed or
 delivered as follows:

              If to Borrower:          BARNEY'S INC.
                                       C/O Barney's New York, Inc.
                                       575 Fifth Avenue
                                       New York NY 10017
                                       Attn: Chief Executive Officer and Chief Financial Officer
                                       Email: gfu@barneys.com
                                              sfisi@barrneys.com

              with copies to:          KIRKLAND & ELLIS
                                      601 Lexington Avenue
                                      New York, New York 10022
                                      Attn: Josh Sussberg; and Chad Husnick
                                       Email: jsussberg@kirkland.com
                                      chusnick@kirkland.com

              If to Agent or any       GACP FINANCE CO., LLC
              Lender:                  21255 Burbank Blvd, Suite 400
                                       Woodland Hills, California 91367
                                       Attn: John Ahn, Robert Louzan and Alex Zuckerman
                                       Email: jahn@gacapitalpartners.com
                                       rlouzan@gacapitalpartners.com
                                       azuckerman@gacapitalpartners.com

              with copies to:          JONES DAY
                                       250 Vesey Street
                                       New York, New York 10281



                                                  -35-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 226 of 347


                                      Attn: Sidney P. Levinson, Michael Schneidereit and
                                      Jeremy Evans

                                      Email: slevinson@jonesday.com
                                             mschneidereit@jonesday.com
                                             jevans@jonesday.com


         All such notices, demands, requests or other communications shall, when mailed or sent
 by overnight courier, be effective two Business Days after being deposited in the mails, with
 adequate postage prepaid, and sent by registered or certified mail with return receipt requested by
 such sending party, or the next Business Day after being sent by an overnight courier to a party at
 its address set forth above, as the case may be, or when sent by email be effective the day when
 sent.

                (b)     The Borrower shall reimburse the Agent and DIP Lenders for all reasonable
 out-of-pocket expenses incurred in connection with the negotiation and preparation of the DIP
 Documents and the obtaining of approval of the DIP Documents by the Bankruptcy Court
 (including the reasonable fees and expenses of one firm of outside counsel for Agent and DIP
 Lenders, taken as a whole, all of their respective special local counsel limited to one firm in any
 material jurisdiction to the extent necessary to obtain the Liens contemplated by the DIP
 Documents, reasonable financial advisory fees for one financial advisor for the Agent hereunder
 and the DIP Lenders, and auditors retained in connection with the DIP Documents and advice in
 connection therewith). The Borrower shall reimburse the Agent and DIP Lenders for all
 reasonable fees, costs and expenses, including the reasonable fees, costs and expenses of one firm
 of outside counsel for advice, assistance, or other representation, including, in connection with:

                              (1)    any amendment, modification or waiver of, consent with
        respect to, or termination or enforcement of, any of the DIP Documents or advice in
        connection with the administration of the Term Loans made pursuant hereto or its rights
        hereunder or thereunder;

                             (2)    the review of pleadings and documents related to the
        Chapter 11 Cases and any subsequent Chapter 7 case, attendance at meetings related to the
        Chapter 11 Cases and any subsequent Chapter 7 case, and general monitoring of the
        Chapter 11 Cases and any subsequent Chapter 7 case;

                               (3)      any litigation, contest, dispute, suit, proceeding or action
        (whether instituted by the Agent, the DIP Lenders, the Borrower or any other Person, and
        whether as a party, witness or otherwise) in any way relating to the Collateral, any of the
        DIP Documents or any other agreement to be executed or delivered in connection herewith
        or therewith, including any litigation, contest, dispute, suit, case, proceeding or action, and
        any appeal or review thereof, in connection with a case commenced by or against Borrower
        or any other Person that may be obligated to the Agent by virtue of the DIP Documents,
        including any such litigation, contest, dispute, suit, proceeding or action arising in
        connection with any work-out or restructuring of the Term Loans during the pendency of
        one or more Events of Default;


                                                 -36-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38              Main Document
                                           Pg 227 of 347


                               (4)    any attempt to enforce any remedies of the Agent against any
        or all of the Borrower or any other Person that may be obligated to the Agent by virtue of
        any of the DIP Documents, including any such attempt to enforce any such remedies in the
        course of any work-out or restructuring of the Term Loans during the pendency of one or
        more Events of Default;

                             (5)   any work-out or restructuring of the Term Loans during the
        pendency of one or more Events of Default; and

                                (6)    any efforts to (A) monitor the Term Loans or any of the other
        Obligations, (B) evaluate, observe or assess any of the Borrower or their respective affairs,
        (C) verify, protect, evaluate, assess, appraise, collect, sell, liquidate or otherwise dispose
        of any of the Collateral and (D) monitor any sales in connection with store closures or other
        sales;

 including, as to each of clauses (1) through (6) above, all attorneys' and other professional and
 service providers' fees arising from such services, including those in connection with any appellate
 proceedings, and all expenses, costs, charges and other fees incurred by such counsel and others
 in connection with or relating to any of the events or actions described in this Section 20(b), all of
 which shall be payable, on demand, by the Borrower to the Agent on behalf of the DIP Lenders.
 Without limiting the generality of the foregoing, such expenses, costs, charges and fees may
 include: fees, costs and expenses of accountants, appraisers, investment bankers, management and
 other consultants and paralegals; court costs and expenses; photocopying and duplication
 expenses; court reporter fees, costs and expenses; long distance telephone charges; air express
 charges;; and expenses for travel, lodging and food paid or incurred in connection with the
 performance of such legal or other advisory services. All expenses incurred by the Agent shall
 receive super-priority administrative expense status per Section 364 of the Bankruptcy Code
 (subject to Section 11 hereof and the Financing Orders).

                 (c)    No failure or delay on the part of the Agent or any other holder of this Note
 to exercise any right, power or privilege under this Note and no course of dealing between
 Borrower and the Agent shall impair such right, power or privilege or operate as a waiver of any
 default or an acquiescence therein, nor shall any single or partial exercise of any such right, power
 or privilege preclude any other or further exercise thereof or the exercise of any other right, power
 or privilege. The rights and remedies expressly provided in this Note are cumulative to, and not
 exclusive of, any rights or remedies that the Agent would otherwise have. No notice to or demand
 on the Borrower in any case shall entitle the Borrower to any other or further notice or demand in
 similar or other circumstances or constitute a waiver of the right of the Agent to any other or further
 action in any circumstances without notice or demand.

                 (d)     Borrower and any endorser of this Note hereby consent to renewals and
 extensions of time at or after the maturity hereof without notice, and hereby waive diligence,
 presentment, protest, demand and notice of every kind and, to the full extent permitted by law, the
 right to plead any statute of limitations as a defense to any demand hereunder.

               (e)   If any provision in or obligation under this Note shall be invalid, illegal or
 unenforceable in any jurisdiction, the validity, legality and enforceability of the remaining


                                                  -37-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 228 of 347


 provisions or obligations, or of such provision or obligation in any other jurisdiction, shall not in
 any way be affected or impaired thereby.

           (f) THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE
 BORROWER AND THE AGENT HEREUNDER SHALL BE GOVERNED BY, AND
 SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
 INTERNAL LAWS OF THE STATE OF NEW YORK INCLUDING WITHOUT
 LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
 STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
 PRINCIPLES.

                 (g)      Each party hereto hereby irrevocably and unconditionally submits, for itself
 and its property, to the exclusive jurisdiction of the Bankruptcy Court and, if the Bankruptcy Court
 does not have (or abstains from) jurisdiction, the Supreme Court of the State of New York sitting
 in New York County and of the United States District Court of the Southern District of New York,
 and any appellate court from any thereof, in any action or proceeding arising out of or relating to
 this Note or any DIP Document, or for recognition or enforcement of any judgment, and each of
 the parties hereto hereby irrevocably and unconditionally agrees that all claims in respect of any
 such action or proceeding may be heard and determined in such New York State or, to the extent
 permitted by law, in such Federal court. Each of the parties hereto agrees that a final judgment in
 any such action or proceeding shall be conclusive and may be enforced in other jurisdictions by
 suit on the judgment or in any other manner provided by law.

                 (h)     THE BORROWER AND, BY THEIR ACCEPTANCE OF THIS
 NOTE, THE AGENT, ANY DIP LENDER AND ANY SUBSEQUENT HOLDER OF THIS
 NOTE, HEREBY IRREVOCABLY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS
 TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
 ARISING OUT OF THIS NOTE OR ANY DEALINGS BETWEEN THEM RELATING TO
 THE SUBJECT MATTER OF THIS NOTE AND THE AGENT'S/BORROWER
 RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver is intended to
 be all-encompassing of any and all disputes that may be filed in any court and that relate to the
 subject matter of this transaction, including without limitation contract claims, tort claims, breach
 of duty claims and all other common law and statutory claims. The Borrower and, by their
 acceptance of this Note, the Agent, any DIP Lender and any subsequent holder of this Note, each
 (i) acknowledges that this waiver is a material inducement to enter into a business relationship,
 that each has already relied on this waiver in entering into this relationship, and that each will
 continue to rely on this waiver in their related future dealings and (ii) further warrants and
 represents that each has reviewed this waiver with its legal counsel and that each knowingly and
 voluntarily waives its jury trial rights following consultation with legal counsel. THIS WAIVER
 IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY
 OR IN WRITING) THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
 AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF THIS
 NOTE. In the event of litigation, this provision may be filed as a written consent a trial by the
 court.

                 (i)   The Borrower hereby waives the benefit of any statute or rule of law or
 judicial decision which would otherwise require that the provisions of this Note be construed or


                                                 -38-
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38               Main Document
                                            Pg 229 of 347


 interpreted most strongly against the party responsible for the drafting thereof.

                 (j)      The Borrower shall not have the right to assign their obligations or liabilities
 under this Note without the prior written consent of the Agent. The DIP Lenders may assign to
 one or more entities all or any part of, or may grant participation's to one or more entities in or to
 all or any part of, the amounts outstanding hereunder, and to the extent of any such assignment or
 participation (unless otherwise stated therein) the assignee or participant shall have the same rights
 and benefits hereunder as it would have if it were a DIP Lender hereunder. An assigning DIP
 Lender shall notify the Borrower of any such assignment (other than an assignment to an affiliate
 of such DIP Lender or a Related Fund) which notice shall include a description of the assignment
 and include customary instructions from the DIP Lender and such assignee with respect to the
 making of payments and other communications with the DIP Lender and such assignee.

                 (k)    The Agent shall, acting solely for this purpose as a non-fiduciary agent of
 Borrower, maintain, or cause to be maintained at the Payment Office, a copy of each assignment
 notice delivered to and accepted by it and a register (the "Register") for the recordation of the
 names and addresses of the Persons, if any, that take an assignment from it and the principal
 amount of the Term Loans and stated interest thereon owing to each DIP Lender from time to time.
 The entries in the Register shall be conclusive and binding for all purposes, absent manifest error,
 and the Borrower and the Agent may treat each Person whose name is recorded in the Register as
 a DIP Lender hereunder for all purposes of this Note. The Register shall be available for inspection
 by Borrower and the DIP Lenders at any reasonable time and from time to time upon reasonable
 prior notice.

              (l)     Upon receipt by the Agent of an assignment notice, the Agent shall accept
 such assignment and record the information contained therein in the Register.

                 (m)     A Term Loan may be assigned or sold in whole or in part only by
 registration of such assignment or sale on the Register. Any assignment or sale of all or part of
 such Term Loan may be effected only by registration of such assignment or sale on the Register.
 Prior to the registration of assignment or sale of any Term Loan, the Agent shall treat the Person
 in whose name such Term Loan is registered as the owner thereof for the purpose of receiving all
 payments thereon and for all other purposes, notwithstanding notice to the contrary.

                  (n)    In the event that a DIP Lender sells participations in a Term Loan, such DIP
 Lender shall maintain a register for this purpose as a non-fiduciary agent of Borrower on which it
 enters the name of all participants in the Term Loans held by it and the principal amount (and
 stated interest thereon) of the portion of the Term Loan that is the subject of the participation (the
 "Participant Register"). A Term Loan may be participated in whole or in part only by registration
 of such participation on the Participant Register. Any participation of such Term Loan may be
 effected only by the registration of such participation on the Participant Register. The Participant
 Register shall be available for inspection by the Borrower and the DIP Lenders at any reasonable
 time and from time to time upon reasonable prior notice.

                 (o)    No provision of this Note may be amended or waived unless such
 amendment or waiver is in writing and is signed by the Borrower and the Agent (acting on the
 instructions of the Required Lenders).


                                                   -39-
19-36300-cgm      Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                          Pg 230 of 347


                 (p)    Any provision of this Note which is prohibited or unenforceable shall be
 ineffective to the extent such prohibition or unenforceability without invalidating the remaining
 provisions hereof.

                 (q)    This Note, the other DIP Documents, and all Liens created hereby or
 pursuant to the Collateral Documents or any other DIP Document shall be binding upon the
 Borrower and each other Loan Party, the estates of the Borrower, and any trustee or successor in
 interest of the Borrower and each other Loan Party in the Chapter 11 Case or any subsequent case
 commenced under Chapter 7 of the Bankruptcy Code, and shall not be subject to Section 365 of
 the Bankruptcy Code. This Note and the other DIP Documents and the Financing Orders shall be
 binding upon, and inure to the benefit of, the successors of the Agent and the DIP Lenders and
 each of their respective assigns, transferees and endorsees. The Liens created by this Note, and
 the other DIP Documents shall be and remain valid and perfected in the event of the substantive
 consolidation or conversion of the Chapter 11 Case or any other bankruptcy case of any Loan Party
 to a case under chapter 7 of the Bankruptcy Code or in the event of dismissal of the Chapter 11
 Case or the release of any Collateral from the jurisdiction of the Bankruptcy Court for any reason,
 without the necessity that the Agent file financing statements or otherwise perfect its security
 interests or Liens under applicable law.

            (r)   THIS WRITTEN PROMISSORY NOTE REPRESENTS THE FINAL
 AGREEMENT BETWEEN THE PARTIES, AND MAY NOT BE CONTRADICTED BY
 EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
 OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
 PARTIES.

                 (s)    This Note may be executed in any number of counterparts, each of which
 shall be an original but all of which together shall constitute one instrument. Each counterpart
 may consist of a number of copies hereof, each signed by less than all, but together signed by all,
 of the parties hereto. Delivery of an executed counterpart to this Note by facsimile transmission
 or electric transmission in “pdf” or other imaging format shall be as effective as delivery of a
 manually signed original.

               (t)    In the event of any inconsistency between the terms and conditions of this
 Note and the Financing Orders, the provisions of the Financing Orders shall govern and control.

                                       *    *     *    *    *




                                                -40-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 231 of 347


                 IN WITNESS WHEREOF, the Borrower have caused this Note to be executed and
 delivered by its duly authorized officer as of the day and year and at the place first above written.


                                             BARNEY'S, INC., as Debtor and Debtor in
                                             Possession

                                             By: ____________________________________
                                                 Name:
                                                 Title




 Acknowledged and Agreed

 GACP FINANCE CO., LLC, as Agent

 By: ____________________________________
     Name:
     Title:

 GACP II, L.P., as a DIP Lender

 By: GREAT AMERICAN CAPITAL PARTNERS, LLC
 Its: General Partner


 By:____________________________
 Its: Authorized Signatory

        Commitment Amount: $100,000,000

 BRF FINANCE CO., LLC, as a DIP Lender

 By: ____________________________________
     Name:
     Title:


     Commitment Amount: $42,000,000 (of which $37,500,000 has already been advanced as
     Tranche A Term Loans)
19-36300-cgm    Doc 122    Filed 08/14/19 Entered 08/14/19 02:54:38      Main Document
                                       Pg 232 of 347



 BRIGADE CAPITAL MANAGEMENT, LP, on behalf of its managed funds and accounts, as a
 DIP Lender

 By: ____________________________________
     Name:
     Title:


 Commitment Amount: $75,000,000 (of which $37,500,000 has already been advanced as
 Tranche A Term Loans)




                                           -42-
19-36300-cgm   Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38   Main Document
                                     Pg 233 of 347



                                    EXHIBIT A

                               (attach Initial Budget)

                                   [TO COME]
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 234 of 347



                       (AMENDED) EXHIBIT B TO DIP TERM NOTE
                           CONSIGNMENT FACILITY TERMS
         Effective as of August 9, 2019, the following terms and conditions shall govern the
 Consignment Facility, as defined in the Amended and Restated Debtor in Possession Secured Term
 Promissory Note to which this Exhibit B is annexed (the “Note”) and shall supersede in all respects
 the terms and conditions set forth in Exhibit B to all prior instances of the Note. Capitalized terms
 used but not defined herein have the meanings given thereto in the Note.

    1. Consignor shall be B. Riley Financial, Inc. (“BR”) and/or an affiliate thereof, as BR may
       designate in its sole discretion.

    2. Consignor shall have a first-priority senior Lien pursuant to 11 U.S.C. § 364(d) (with
       respect to the DIP Lenders and Prepetition Secured Parties upon entry of the Second
       Interim Order, and with respect to all parties asserting Liens against the Consigned
       Inventory Proceeds upon entry of the Final Order) on all Consigned Inventory Proceeds
       and other amounts, in each case, due to Consignor in connection with the Consigned
       Inventory (including but not limited to the Work Fee (defined below) and the Consignment
       Fee defined in Section 18 of the Note), which amounts shall remain subject to the Lien of
       Consignor until indefeasibly paid to Consignor pursuant to paragraph 7(b)(ii) of the Note.

    3. Borrower has opened, or shall promptly open, a new, segregated bank account (the
       “Consignment Facility Account”) for the exclusive purposes of (a) receiving funds in trust
       from Consignor pursuant to the Consignment Facility and (b) using such funds to pay
       vendors’ invoices for Consigned Inventory. Borrower shall not use the Consignment
       Facility Account or any funds therein for any other purpose, and shall have no interest in
       any funds on deposit in the Consignment Facility Account at any time, which funds shall
       be held in trust at all times for the payment of vendors’ approved invoices for Consigned
       Inventory pursuant to the terms of the Consignment Facility. To the extent all or any
       portion of the funds on deposit in the Consignment Facility Account at any time are ever
       deemed property of Borrower’s bankruptcy estate, Consignor shall have a first-priority
       senior Lien on such funds, and such funds shall be DIP Priority Collateral of Consignor.
       At Consignor’s request, Borrower shall take all steps reasonably necessary to obtain a
       deposit account control agreement providing Consignor control over the Consignment
       Facility Account.

    4. Items of Consigned Inventory identified by the same SKUs (“Consigned Overlap
       Inventory”) as similar goods in Borrower’s existing inventory (“Existing Overlap
       Inventory”) shall be accounted for on a “last-in-first-out” basis, whereby all Consigned
       Overlap Inventory identified by a particular SKU is treated as sold before the
       corresponding Existing Overlap Inventory, with all proceeds of Consigned Overlap
       Inventory constituting Consigned Inventory Proceeds.
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38              Main Document
                                           Pg 235 of 347


    5. The Consignment Facility is not a revolving credit line. Amounts advanced under the
       Consignment Facility to purchase Consigned Inventory may not be re-advanced once
       repaid unless approved in advance in writing by Consignor in its sole discretion. Borrower
       shall hold the Consigned Inventory in trust for the benefit of Consignor and shall insure
       the Consigned Inventory against loss. To the extent all or any portion of the Consigned
       Inventory is ever deemed property of Borrower’s bankruptcy estate, such Consigned
       Inventory shall be DIP Priority Collateral of Consignor.

    6. The maximum aggregate landed cost of all Consigned Inventory that may be purchased
       under the Consignment Facility is $30,000,000 (the “Consigned Inventory Cap”).
       Borrower may request funds from Consignor under the Consignment Facility to pay
       invoices for Consigned Inventory once per Business Day (each such request, a
       “Consignment Funding Request”). In connection with each Consignment Funding
       Request, Borrower shall provide Consignor with (a) a list of all purchase orders (which
       purchase orders shall be approved by at least one of Borrower’s Chief Executive Officer,
       Chief Financial Officer, or Chief Merchant) for Consigned Inventory comprising such
       Consignment Funding Request and (b) copies of all invoices for such Consigned Inventory.
       Subject to the Consigned Inventory Cap, Consignor will fund the aggregate landed cost of
       all approved invoices and/or purchase orders for Consigned Inventory in a given
       Consignment Funding Request via a single wire transfer into the Consignment Facility
       Account. Immediately upon receipt of such wire transfer, Borrower, in consultation with
       Consignor’s on-site personnel, shall initiate wire or ACH transfers, as applicable, to each
       vendor for the approved invoices and/or purchase orders and provide Consignor with wire
       or ACH transfer confirmations (including Fed Reference Numbers for wire transfers) for
       each such payment.

    7. In connection with any sale or liquidation of all or substantially all of Borrower’s assets
       and subject to Section 12(ii) below, Consignor may, upon written notice to Borrower (e-
       mail being acceptable), elect to take title to, or designate another entity to take title to, all
       or any portion of the Consigned Inventory, provided that Borrower shall not be required to
       make the payment contemplated by section 7(b)(1) of the Note for any Consigned
       Inventory to which Consignor elects to take title or designate another entity to take title
       pursuant to this paragraph.

    8. Consignor shall have access to information and reporting with respect to the Consigned
       Inventory and the purchases and sales thereof, the Consignment Facility, the Consignment
       Facility Account, and the Consigned Inventory Proceeds.

    9. Consignor may have on-site representatives at Borrower to assist Borrower and the Loan
       Parties with the Consignment Facility and the procurement and sale of Consigned
       Inventory.
19-36300-cgm      Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                          Pg 236 of 347


    10. Consignor shall be entitled to a work fee in the amount of $100,000 per month or part
        thereof that any amounts are outstanding under the Consignment Facility (the “Work Fee”).
        Consignor shall pay the Consignment Fee defined in Section 18 of the Note (7% per annum
        of the average amount outstanding under the Consignment Facility during the preceding
        month) from Consigned Inventory Proceeds, along with the Work Fee, to Consignor via
        wire transfer within five days after the end of each month.

    11. Borrower shall maintain insurance against loss of (whether by theft, fire, flood, natural
        disaster, or otherwise) and damage to Consigned Inventory consistent with Borrower’s
        insurance for its own inventory. In the event of any insured loss of or damage to Consigned
        Inventory in Borrower’s possession and/or control, the insurance proceeds related thereto
        shall constitute Consigned Inventory Proceeds. Borrower shall be responsible for any
        uninsured loss of or damage to any Consigned Inventory in Borrower’s possession and/or
        control.

    12. If Borrower’s going concern sale process is successful, (i) Consignor shall have the right,
        in its sole discretion, to require the purchaser to purchase all or a portion of the Consigned
        Inventory remaining at the closing of the going concern sale, as reflected on Borrower’s
        books and records, at 105% of landed cost, with payment due at the closing of the going
        concern sale, and (ii) a going concern purchaser shall have the right, in its sole discretion,
        to purchase any Consigned Inventory remaining at the closing of the going concern sale,
        as reflected on Borrower’s books and records, at 105% of landed cost, with payment due
        at the closing of the going concern sale.
19-36300-cgm     Doc 122    Filed 08/14/19 Entered 08/14/19 02:54:38   Main Document
                                        Pg 237 of 347


 ACKNOWLEDGED AND AGREED TO:


 BARNEY’S, INC., Debtor in Possession


 By:
 Name: Sandro Risi
 Title: Executive Vice President and Treasurer




 B. RILEY FINANCIAL, INC.


 By:
 Name:
 Title:
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 238 of 347


                                             Schedule 13

                Deliver (which delivery may be made by electronic communication (including
 email)) to the Agent, the Monthly Reports, Annual Reports and Compliance Certificates required
 by Sections 6.1(a) (c) and (d) of the Prepetition Credit Agreement (determined as if such agreement
 had remained in effect) and each of the financial statements, reports, or other items set forth below
 at the following times in form satisfactory to the Agent:

  on Wednesday of each week          (a)     a weekly DIP variance report/reconciliation for the
  beginning with the third full      prior Cumulative Three-Week Period and for the period from
  calendar week after the Petition   the commencement of the Initial Budget to the end of the
  Date                               prior week in each case (i) showing actual results for the
                                     following items: (A) receipts, (B) disbursements, (C) net
                                     operating cash flow, (D) liquidity and Excess Availability,
                                     (E) Term Loan balances and (F) professional fees and
                                     expenses, noting therein variances from values set forth for
                                     such periods in both the Initial Budget and the most recent
                                     Budget and (ii) an explanation for all material variances,
                                     certified by the chief financial officer of Barney's,

                                     (b)     to the extent received by a Loan Party, a weekly report
                                     of sales in connection with store closures results (including
                                     detail on gross recoveries and expenses) from the affiliates of
                                     the Agent and/or DIP Lenders retained by the Loan Parties,

  on the date that is four full      (c)     a revised proposed budget (it being understood that
  weeks after the Petition Date      upon written approval of such proposed budget by the Agent,
  and every second week              in its reasonable discretion, such proposed budget shall
  thereafter                         become the "Budget") and timing changes with respect to any
                                     periods that were included in a previously delivered Liquidity
                                     Forecast and which shall be in form and substance acceptable
                                     to the Agent and DIP Lenders,

  promptly, to the extent            (d)    copies of all material pleadings, motions, applications
  reasonably feasible,               or financial information filed by any Loan Party with the
                                     Bankruptcy Court; provided that any such documents that are
                                     publicly available shall be deemed to have been delivered,

  promptly,                          (e)     copies of all "Borrowing Base Certificates" (as such
                                     term is defined in the Prepetition Credit Agreement as if such
                                     agreement had remained in effect) that would have been
                                     delivered pursuant to the Prepetition ABL Facility had such
                                     agreement remained in effect,
19-36300-cgm     Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                         Pg 239 of 347


  promptly, but in any event       (f)     notice of such event or condition and a statement of
  within 5 Business Days after     the curative action that Borrower proposes to take with
  Borrower has knowledge of        respect thereto,
  any event or condition that
  constitutes a Default (provided
  that the delivery of a notice of
  any such event of default at any
  time will cure any Event of
  Default arising from the failure
  to timely deliver such notice of
  such event of default),

  upon the reasonable request of   (g)     any other information reasonably requested relating to
  Agent,                           the financial condition of Borrower or its Subsidiaries, and

  upon notice of Agent,            (h)     access to the advisors to the Loan Parties at all times
                                   during the Chapter 11 Cases.
19-36300-cgm   Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38   Main Document
                                     Pg 240 of 347


                                    EXHIBIT E

                     Redline to the Initial DIP Credit Agreement




                                         10
19-36300-cgm                Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38 Main Document
                                                  Pg 241 of 347
                                                                       PRIVILEGED/CONFIDENTIAL
                                                                      ATTORNEY WORK PRODUCT
                                                                           [EXECUTION VERSION]




               AMENDED AND RESTATED DEBTOR IN POSSESSION SECURED
                        MULTI-DRAW TERM PROMISSORY NOTE

 $75217,000,000                                                                  New York, New York
                                                                                 [__],August 15, 2019

                  On [__],August 6, 2019 (the "Petition Date"), BARNEY'sS INC., (the "Borrower")
 and certain of its affiliates commenced Chapter 11 Case Nos. [19-________], [-36299, 19-
 ________], [-36300, 19-________], [-36301, 19-________]-36302 and [19-________]-36303
 respectively, which cases are being jointly administered under Chapter 11 Case No. [19-
 ________]-36300 (CGM) (each a "Chapter 11 Case" and collectively, the "Chapter 11 Cases") by
 filing separate voluntary petitions for reorganization relief under chapter 11 of title 11 of the United
 States Code, 11 U.S.C. §§ 101 et seq. (the "Bankruptcy Code"), with the United States Bankruptcy
 Court for the Southern District of New York (the "Bankruptcy Court"). The Loan Parties (as
 defined herein) continue to operate their respective businesses and manage their respective
 properties as debtors and debtors in possession pursuant to Sections 1107(a) and 1108 of the
 Bankruptcy Code. The Borrower has requested that GACP Finance Co., LLC ,, as agent (in such
 capacity, the "Agent") for the lenders (the "DIP Lenders") from time to time party to this Amended
 and Restated Debtor in Possession Secured Multi-Draw Term Promissory Note (as amended,
 modified, or supplemented from time to time, this "Note"), make term loans (the "Term Loans")
 from time to time evidenced by this Note. Certain subsidiaries of the Borrower who comprise
 the other debtors in the Chapter 11 Cases wish to guaranty the Borrower's Obligations under this
 Note (collectively, the "Guarantors"), and are simultaneously executing Guarantees in favor of the
 Agent. The Borrower intends to utilize such Term Loans to (i) repay the Prepetition Secured Debt
 in full and in cash (other than any Obligations (as defined therein) relating to letters of credit issued
 under the Prepetition ABL Facility (the “LCs”) and Prepetition Secured Contingent Indemnity
 Claims) and to cash collateralize the LCs (ii) fund general corporate needs, including without
 limitation working capital and other needs, and (iii) pay administrative expenses of the Chapter 11
 Cases, including fees and expenses of professionals, in each case in accordance with the Budget,
 this Note, the Bankruptcy Code, and the Financing Orders. Capitalized terms used herein and not
 otherwise defined herein shall have the meanings provided in Section 18 of this Note of this Note.
 This Note is being executed and delivered as an amendment to and a full restatement of the Debtor
 in Possession Secured Multi-Draw Term Promissory Note dated as of August 6, 2019, among the
 parties hereto (the “Original Note”), and as so, the Original Note is amended and restated, replaced
 and superseded by the terms, conditions, agreements, covenants, representations and warranties
 set forth in this Note without the need for any further actions or notices.

                       1.      Term Loans.

               (a)    Subject to the terms and conditions hereof, the DIP Lenders agree to
 provide the Borrower with (i) Tranche A Term Loans in the principal amount of $50,000,000 and

 DOC ID - 32321110.5
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 242 of 347


 (ii) Tranche B Term Loans in the principal amount of $25,000,000 in each case on the Closing Date
 (the loans made pursuant to clauses (i) and (ii), "Initial Loan"). Each DIP Lender shall provide
 the respective Term Loans in an amount equal to(i) On the Closing Date, the DIP Lenders party
 thereto provided the Borrower with super-priority secured debtor-in-possession “Tranche A” loans
 under Section 364(c)(2) and (c)(3) of the Bankruptcy Code, which were made available to the
 Borrower on August 7, 2019, on the entry of the Interim Order, in the principal amount of
 $75,000,000 (the "Tranche A Term Loans"), (ii) subject to the terms and conditions hereof, the
 DIP Lenders agree to provide the Borrower with super-priority secured debtor-in-possession
 “Tranche B” loans under Section 364(c) and (d) of the Bankruptcy Code (collectively, the
 “Tranche B Term Loans”), each of which shall be made available upon the entry of the Second
 Interim Order, comprised of (A) “Tranche B-1” loans in the principal amount of $71,000,000 (the
 “Tranche B-1 Term Loans”) and (B) “Tranche B-2” loans in the principal amount of $50,000,000
 Term Loans, and (iii) subject to the terms and conditions hereof, the DIP Lenders agree to provide
 the Borrower with super-priority secured debtor-in-possession “Tranche C” loans under Section
 364(c) and (d) of the Bankruptcy Code, all of which shall be made available upon the entry of the
 Second Interim Order, in the principal amount of $21,000,000 (the “Tranche C Term Loans” and,
 together with the Tranche A Term Loans and the Tranche B Term Loans, the “Term Loans”). The
 parties hereto agree that upon the effectiveness of this Note, all term loans under the Original Note
 shall be reevidenced as Tranche A Term Loans made by the DIP Lenders hereunder, ratably based
 on the respective amounts advanced thereunder by each such DIP Lender. The Term Loans shall
 be subject to the priority set forth in the applicable Financing Order. Each DIP Lender shall
 provide the respective tranche of Term Loans in an amount equal to the proportion that such
 tranche represents of its respective Commitment and the obligation of each DIP Lender to make
 the Term Loans under this Note shall be several and not joint and several. The respective
 Commitment of each DIP Lender shall be permanently reduced upon the making of sucheach
 tranche of Term Loan in an amount equal to such tranche of Term Loan. Additionally, at the
 Borrower’s request, thecertain DIP Lenders and/or at their election, certain of their respective
 affiliates (collectively in such capacity, the "Consignor") will provide the Loan Parties with a
 consignment facility to support post-petition inventory purchases, subject to the terms and
 conditions set forth on Exhibit B attached hereto (the "Consignment Facility"). The Borrower and
 the Consigneor may mutually agree upon new inventory purchases (collectively, the "Consigned
 Inventory") pursuant to which the Consignor will purchase new inventory from the applicable
 vendor at prices negotiated between the Loan Parties and such vendor. For the avoidance of doubt,
 (i) the Consigned Inventory are not assets of the Loan Parties and shall not constitute “Collateral”
 nor be subject to the liens of the Agent or DIP Lenders hereunder, the Prepetition ABL Agent, or
 Prepetition Term Loan Parties; (ii) upon the sale of any Consigned Inventory, the Loan Parties’
 share of the proceeds on the Consigned Inventory (less the amounts payable to the Consignor in
 Section 7(b)(1)) shall constitute “Collateral” hereunder and the other DIP Documents, and (iii) any
 fees paid to the Loan Parties described on Exhibit CB shall constitute “Collateral” hereunder and
 under the other DIP Documents.

              (b)      The aggregate principal amount of Terms Loans outstanding shall not
 exceed $75217,000,000, subject to any limitation of credit extensions under this Note and the
 Financing Orders (the "Maximum Amount").

                (c)     The Agent shall be entitled to rely upon, and shall be fully protected in


                                                 -2-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                           Pg 243 of 347


 relying upon, any Borrowing Requestborrowing request or similar notice believed by the Agent to
 be genuine. The Agent may assume that each Person executing and delivering any such notice
 was duly authorized, unless the responsible individual acting thereon for the Agent has actual
 knowledge to the contrary.

                  (d)    The Borrower shall utilize the proceeds of Term Loans to (i) repay the
 Prepetition Secured Debt in full and in cash (other than any Obligations (as defined therein)
 relating to the LCs and Prepetition Secured Contingent Indemnity Claims) and to cash collateralize
 the LCs, (ii) fund general corporate needs, including without limitation working capital and other
 needs, and (iii) pay administrative expenses of the Chapter 11 Cases, including fees and expenses
 of professionals, in each case in accordance with the Budget, this Note, the Bankruptcy Code, and
 the Financing Orders); provided, that (a) the Tranche A Term Loans shall bewere used on the
 Closing Date to repay a portion of the Prepetition Secured Debt under the Prepetition ABL Facility
 on the Closing Date, and , (b) the Tranche B Term Loans shall be used to repay in full all remaining
 outstanding loans and other obligations (other than in respect of the LCs and other than Prepetition
 Secured Contingent Indemnity Claims) under the Prepetition Credit Agreement, (c) the Tranche C
 Term Loans shall be used solely to cash collateralize the LCs in accordance with the terms thereof
 (and to pay reimbursement or other obligations in respect thereof under the Prepetition Credit
 Agreement, (d) the Term Loans may be used to pay adequate protection payments in the form of
 interest, fees, and expenses (excluding any other form of adequate protection payments) and
 (bthat constitute DIP Obligations and (e) no portion of any Term Loan shall be used, directly or
 indirectly, to finance or make any Restricted Payment (except as described in clause (a) of this
 proviso), or to make any distribution under a plan of reorganization in the Chapter 11 Cases or any
 similar proceeding of any of the Subsidiaries or affiliates of any of the BorrowerLoan Parties.

                (e)     Except to the extent expressly provided otherwise in the Financing Orders,
 the Obligations shall be deemed to (i) constitute a DIP Superpriority Claim and (ii) be secured
 pursuant to sections 364(c)(2) and (c)(3d) of the Bankruptcy Code.

                2.      Certain Conditions to Effective Date, Each Tranche B Term Loan. No and
 Each Tranche C Term Loan. The Original Note shall not be amended and restated hereby on the
 Effective Date, and no DIP Lender shall be obligated to fund any Tranche B Term Loan or Tranche
 C Term Loan, if, as of the date thereof:

                (a)    Tthe Borrower shall not have paid any amount then payable hereunder,
 under the Original Note or under any other DIP Document;

                (b)     [reserved];

               (b) (c)        Tthe Loan Parties shall not have delivered corporate resolutions,
 incumbency certificates and similar documents,, each in form and substance satisfactory to Agent
 with respect to this Note and the other DIP Documents and the transactions contemplated
 hereby and thereby;

               (c) (d)         The Loan Parties shall not have delivered, (i) guarantees of each of
 the Guarantors, each in form and substance satisfactory to Agent (or amendments or amendments



                                                 -3-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 244 of 347


 and restatements of the guarantees entered into on the Closing Date with respect to the Original
 Note) with respect to this Note and the other DIP Documents and the transactions contemplated
 hereby and thereby; and (ii) an executed fee letter between the Borrower and the Agent (the “Agent
 Fee Letter”);

                (d) (e)         any representation or warranty by any Loan Party contained herein,
 in the Original Note or in any other DIP Document shall be untrue or incorrect in any material
 respect (except that such materiality qualifier shall not be applicable to any representations and
 warranties that already are qualified or modified by materiality in the text thereof) as of such date,
 except to the extent that such representation or warranty expressly relates to an earlier date;

                (e) (f)        with respect to the Initial Loan (i) the Bankruptcy Court shall not
 have entered the Second Interim Order; or (ii) the Interim Order or the Second Interim Order shall
 have been stayed, vacated, reversed, modified or amended, in each case, without Agent's consent;

                (f) (g)         the outstanding amount of the Prepetition Secured Debt (other than
 the LCs that will be cash collateralized with the proceeds of the Tranche C Term Loan and other
 Prepetition Secured Contingent Indemnity Claims) will not be paid in full with the proceeds of the
 Tranche B Term Loan or all Liens secured such Prepetition Secured Debt shall not have been
 terminated or been made junior or otherwise subordinated to the Liens securing the Obligations,
 other than as provided in the Financing Orders;

                (g) (a)         [reserved];

                (h)     except as occasioned by the commencement of the Chapter 11 Cases and
 the actions, proceedings, investigations and other matters related thereto or arising therefrom
 (including any actions taken in accordance with the Budget, the Store Closure Motion, the Sale
 Motion, this Note or the Financing Orders), any event or circumstance having a Material Adverse
 Effect shall have occurred since the date hereof;

               (i)     any Default or Event of Default shall have occurred and be continuing
 hereunder or under the Original Note or would result after giving effect to any Term Loan;

                (j)      after giving effect to any Term Loan, the outstanding principal amount of
 all Term Loans would exceed the lesser of (i) the Maximum Amount, or (ii) the amount permitted
 to be borrowed on a cumulative basis from the date hereof through the date of such requested Term
 Loan as set forth in the Budget and the Financing Orders;

                (k)    the Agent shall not have received and approved the applicable Budget for
 such period in accordance with this Note and the Financing Orders;

                (l)    Mo Meghji shall not have beenno longer be retained as Chief Restructuring
 Officer of the Loan Parties on terms and conditions (including scope of authority) reasonably
 acceptable to the Agent;

                (m)     [reserved];

                (n)     the Loan Parties shall have filed pleadings with the Bankruptcy Court,


                                                  -4-
19-36300-cgm        Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                          Pg 245 of 347


 which pleadings could affect the rights or remedies of the Agent and the DIP Lenders under this
 Note and the Financing Orders in a manner that is adverse to the Agent and the DIP Lenders in
 any material respect, and such pleadings shall not be in form and substance reasonably acceptable
 to the Agent; or

                 (o)    the Bankruptcy Court shall have entered orders, which orders could affect
 the rights or remedies of the Agent and the DIP Lenders under this Note and the Financing Orders
 in a manner adverse to the Agent and the DIP Lenders in any material respect, and such orders
 shall not be in form and substance reasonably acceptable to the Agent.

                 The request and acceptance by the Borrower of the proceeds of any Term Loan
 shall be deemed to constitute, as of the date of such request, acceptance or incurrence, (i) a
 representation and warranty by the Borrower that the conditions in this Section 2 have been
 satisfied and (ii) a reaffirmation by the Borrower of the granting and continuance of the Liens
 granted in favor of the Agent on behalf of the DIP Lenders, pursuant to the Financing Orders.

                  3.    Payment of Principal. FOR VALUE RECEIVED, the Borrower promises
 to pay to the Agent, the unpaid principal amount of all Term Loans made by the Agent on behalf
 of the DIP Lenders to the Borrower, on the Maturity Date, together with all accrued and unpaid
 interest, fees and expenses to the extent provided in this Note.

               4.      Payment of Interest.

                       (a)     Tranche A Term Loans.

                                (1)    Subject to the terms of this Note, the Tranche A Term Loans
        or any portion thereof shall be a LIBOR Rate Loan and shall bear interest on the principal
        amount thereof from time to time outstanding, from the date of the Tranche A Term
        LoansClosing Date until repaid, at a rate per annum equal to the LIBOR Rate for the Interest
        Period in effect for the Tranche A Term Loans (or such portion thereof) plus 12.000%.

                       (b)     Tranche B-1 Term Loans.

                                (1)    Subject to the terms of this Note, the Tranche B-1 Term
        Loans or any portion thereof shall be a LIBOR Rate Loan and shall bear interest on the
        principal amount thereof from time to time outstanding, from the date of the Tranche B
        Term Loans until repaid, at a rate per annum equal to the LIBOR Rate for the Interest
        Period in effect for the Tranche B-1 Term Loans (or such portion thereof) plus 12.02.25%.

               (c)     Tranche B-2 Term Loans

                               (1)     Subject to the terms of this Note, the Tranche B-2 Term
        Loans or any portion thereof shall be a LIBOR Rate Loan and shall bear interest on the
        principal amount thereof from time to time outstanding, from the date of the Tranche B
        Term Loans until repaid, at a rate per annum equal to the one-month LIBOR Rate for the
        Interest Period in effect for the Tranche B-2 Term Loans (or such portion thereof) plus
        7.00%.



                                                -5-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 246 of 347


                (d)     Tranche C Term Loans

                                (1)     Subject to the terms of this Note, the Tranche C Term Loans
        or any portion thereof shall bear interest at the per annum rates equal to (x) until any LCs
        that are cash collateralized with the proceeds of the Tranche C Term Loans are drawn at
        any time after the Petition Date (and while the proceeds of such Tranche C Term Loans is
        being held as cash collateral therefor), an amount equal to the sum (if positive) of (i) the
        aggregate rates at which such undrawn LCs would have accrued fees under the Prepetition
        Credit Agreement (both to the issuing bank and the participating banks), absent cash
        collateralization, minus (ii) the rate at which such undrawn LCs would accrue fees while
        fully cash collateralized, and (y) from and after the drawing on any such LC from and after
        the Petition Date and solely with respect to any drawn amount under such LC, at the rate
        per annum otherwise applicable to the Tranche B-1 Loans.

                        (e)     Interest on the Term Loans shall be payable monthly, in arrears, on
 the first day of each month, commencing on the first day of the month following the month in
 which the applicable Term Loan is made. If any payment of any of the Obligations becomes due
 and payable on a day other than a Business Day, the maturity thereof will be extended to the next
 succeeding Business Day and, with respect to payments of principal, interest thereon shall be
 payable at the then applicable rate during such extension.

                        (f)     All computations of fees and interest shall be made by the Agent on
 the basis of a 360-day year, in each case for the actual number of days occurring in the period for
 which such fees or interest are payable. Each determination by the Agent of an interest rate
 hereunder shall be final, binding and conclusive on the Borrower (absent manifest error).

                         (g)    So long as an Event of Default shall have occurred and be
 continuing, and at the election of the Agent or the Required Lenders, the interest rate applicable to
 the Obligations shall be increased by two percentage points (2.00%) per annum above the rate of
 interest otherwise applicable hereunder (the "Default Rate"), and all outstanding Obligations shall
 bear interest at the Default Rate applicable to such Obligations. Interest at the Default Rate shall
 accrue from the date of such Event of Default until such Event of Default is cured or waived and
 shall be payable upon demand.

                        (h)    It is the intention of the parties hereto that the Agent and each DIP
 Lender shall conform strictly to usury laws applicable to it. Accordingly, if the transactions
 contemplated hereby or by any other DIP Document would be usurious as to the Agent or any DIP
 Lender under laws applicable to it (including the laws of the United States of America and the
 State of New York or any other jurisdiction whose laws may be mandatorily applicable to the
 Agent or such DIP Lender notwithstanding the other provisions of this Note), then, in that event,
 notwithstanding anything to the contrary in this Note or any other DIP Document or any agreement
 entered into in connection with or as security for the Obligations, it is agreed as follows: (i) the
 aggregate of all consideration which constitutes interest under law applicable to the Agent or any
 DIP Lender that is contracted for, taken, reserved, charged or received by the Agent or such DIP
 Lender under this Note or any other DIP Document or agreements or otherwise in connection with
 the Obligations shall under no circumstances exceed the maximum amount allowed by such
 applicable law, any excess shall be canceled automatically and if theretofore paid shall be credited


                                                 -6-
19-36300-cgm      Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                          Pg 247 of 347


 by the Agent or such DIP Lender on the principal amount of the Obligations (or, to the extent that
 the principal amount of the Obligations shall have been or would thereby be paid in full, refunded
 by the Agent or such DIP Lender, as applicable, to the Borrower). If at any time and from time to
 time (x) the amount of interest payable to the Agent or any DIP Lender on any date shall be
 computed at the highest lawful rate applicable to the Agent or such DIP Lender pursuant to this
 Section 4(e)4(h) and (y) in respect of any subsequent interest computation period the amount of
 interest otherwise payable to the Agent or such DIP Lender would be less than the amount of
 interest payable to the Agent or such DIP Lender computed at the highest lawful rate applicable to
 the Agent or such DIP Lender, then the amount of interest payable to the Agent or such DIP Lender
 in respect of such subsequent interest computation period shall continue to be computed at the
 highest lawful rate applicable to the Agent or such DIP Lender until the total amount of interest
 payable to the Agent or such DIP Lender shall equal the total amount of interest which would have
 been payable to the Agent or such DIP Lender if the total amount of interest had been computed
 without giving effect to this Section 4(e).Section4(h).

                        (i)    The LIBOR Rate may be adjusted by the DIP Lenders on a
 prospective basis to take into account any additional or increased costs to the DIP Lenders of
 maintaining or obtaining any eurodollar deposits or increased costs, in each case, due to changes
 in applicable law (other than change with respect to tax law, which are addressed in Section 10
 hereof) occurring subsequent to the commencement of the then applicable Interest Period,
 including changes in the reserve requirements imposed by the Board of Governors of the Federal
 Reserve System (or any successor), which additional or increased costs would increase the cost of
 funding loans bearing interest at the LIBOR Rate. In any such event, the DIP Lenders shall give
 the Borrower notice of such a determination and adjustment and, upon its receipt of the notice
 from such DIP Lender, the Borrower may, by notice to such DIP Lender (1) request the DIP Lender
 to furnish to the Borrower a statement setting forth the basis for adjusting such LIBOR Rate and
 the method for determining the amount of such adjustment or (2) repay the LIBOR Rate Loans
 with respect to which such adjustment is made.

                         (j)      Anything to the contrary contained herein notwithstanding, the DIP
 Lenders are not required actually to acquire eurodollar deposits to fund or otherwise match fund
 any Obligation as to which interest accrues at the LIBOR Rate. The provisions of Sections 4(gi)
 through (ik) shall apply as if the DIP Lenders had match funded any Obligation as to which interest
 is accruing at the LIBOR Rate by acquiring eurodollar deposits for each Interest Period in the
 amount of the LIBOR Rate Loans.

                        (k)     If, after the date hereof, the DIP Lenders determine that (1) the
 adoption of or change in any law, rule, regulation or guideline regarding capital requirements for
 banks or bank holding companies, or any change in the interpretation or application thereof by any
 governmental authority charged with the administration thereof, or (2) compliance by any of the
 DIP Lenders or its parent bank holding company with any guideline, request, or directive of any
 such entity regarding capital adequacy (whether or not having the force of law), has the effect of
 reducing the return on the DIP Lender's or such holding company's capital as a consequence of the
 DIP Lender's Term Loans hereunder to a level below that which the DIP Lender or such holding
 company could have achieved but for such adoption, change, or compliance (taking into
 consideration the DIP Lender's or such holding company's then existing policies with respect to
 capital adequacy and assuming the full utilization of such entity's capital) by any amount


                                                 -7-
19-36300-cgm      Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38           Main Document
                                            Pg 248 of 347


 reasonably deemed by the DIP Lender to be material, then the DIP Lender may notify the Borrower
 thereof. Following receipt of such notice, the Borrower agrees to pay the DIP Lender on demand
 the amount of such reduction of return of capital as and when such reduction is determined, payable
 promptly after presentation by the DIP Lender to the Borrower of a statement in the amount and
 setting forth in reasonable detail the DIP Lender's calculation thereof and the assumptions upon
 which such calculation was based (which statement shall be deemed true and correct absent
 manifest error). In determining such amount, the DIP Lender may use any reasonable averaging
 and attribution methods.

                          (l)     The Borrower may elect the Interest Period in effect for the Term
 Loans (or any portion thereof); provided, that (1) In no event will the Borrower have more than 26
 Interest Periods outstanding at any time and (2) if the Agent reasonably determines that the LIBOR
 Rate is unavailable, then the Term Loans that would otherwise bear interest at the LIBOR rate
 shall bear interest, at a rate per annum equal to the Base Rate plus, (x) in the case of the Tranche
 A Term Loans, 11.00% and%, (y) in the case of the Tranche B-1 Term Loans, 11 (and, to the extent
 applicable, Tranche C Term Loans), 1.25%, and (z) in the case of the Tranche B-2 Term Loans,
 6.00%%, in each case on the principal amount thereof from the date that the LIBOR Rate became
 unavailable until such time the Agent or such DIP Lender determines that the LIBOR Rate is
 available.

                5.      Payments. All payments of principal and interest in respect of this Note
 shall be made in lawful money of the United States of America in same day funds to the Agent at
 the following account:

                        Bank:                  City National Bank
                                               555 South Flower Street
                                               Los Angeles, CA 90071
                        ABA/Routing:           122016066
                        Swift Number:          CINAUS6L (International Wires Only)
                        Account Name:          GACP II, LP
                        Account Number:        210427139
                        Reference:             Barney’s



 or to such other account as shall be designated in a written notice delivered by the Agent to the
 Borrower. Any payments of Term Loans shall be applied as follows: first, to the payment of all
 fees, (excluding the Exit Fee and the Enhancement Fee), and all expenses, to the full extent
 thereof; second, to the payment of any accrued interest at the Default Rate, if any; third, to the
 payment of any accrued interest (other than Default Rate interest); fourth, to prepay the Tranche
 Brepay (x) to the extent such proceeds constitute amounts released from being held as cash
 collateral with the proceeds of Tranche C Term Loans with respect to LCs (other than to repay
 such reimbursement obligations), the Tranche C Term Loans, and (y) otherwise, pro rata to the
 Tranche B-1 Term Loans and Tranche C Term Loans (except to the extent that LCs that were cash
 collateralized by such Tranche C Term Loans remain outstanding and undrawn) to the full extent
 thereof; fifth, to prepay the Tranche AB-2 Term Loans to the full extent thereof,; sixth, to repay
 the Tranche A Term Loans and the Exit Fee to the full extent thereof; seventh, to the payment in


                                                 -8-
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38               Main Document
                                            Pg 249 of 347


 full of all other Obligations; and seventh, including the Enhancement Fee (to the extent any
 Enhancement Fee is then due and payable); and eighth, upon satisfaction in full of all Obligations,
 to the Borrower or as otherwise required by law. During the continuance of an Event of Default,
 the Agent shall have the continuing and exclusive right to apply and reverse and reapply any and
 all such proceeds and payments to any portion of the Obligations.

                6.      Optional Prepayments. Subject to the terms and conditions of the Financing
 Orders and the application of payments in Section 5 hereof, the Borrower shall have the right at
 any time and from time to time to prepay any Term Loans under this Note in whole or in part
 (without premium or penalty) upon two (2) Business Days' notice to the Agent; provided that each
 such prepayment shall be in a minimum amount of $100,000. Notice of prepayment having been
 given as aforesaid, the principal amount specified in such notice shall become due and payable on
 the prepayment date specified therein in the aggregate principal amount specified therein unless
 such repayment is conditioned on the receipt of any third party funds which are not received. Any
 prepayment or repayment hereunder shall be accompanied by interest on the principal amount of
 the Note being prepaid or repaid to the date of prepayment or repayment.

                 7.      Mandatory Prepayments. In each case, subject to the terms and conditions
 of the Financing Orders and the application of payments in Section 5 hereof and reduced (with
 respect to clauses (b), (c), (d) and (e) of this paragraph 7), on a dollar for dollar basis, for any Exit
 Fee payable in connection with such repayment:

              (a)     If at any time the aggregate outstanding principal amount of the Term Loans
 exceed the Maximum Amount, the Borrower shall immediately repay the aggregate outstanding
 Term Loans to the extent required to eliminate such excess.

                  (b)    Immediately upon receipt by any Loan Party of cash proceeds of any asset
 disposition, unless the Agent agrees otherwise, such Loan Party shall contribute such proceeds to
 the Borrower and the Borrower shall prepay the Term Loans in an amount equal to all such
 proceeds, net of (1) commissions and other reasonable and customary transaction costs, fees and
 expenses properly attributable to such transaction and payable by the Borrower or any Loan Party
 in connection therewith (in each case, paid to non-affiliates), (2) transfer, sales, or similar taxes
 actually paid or payable by a Loan Party in connection with such disposition, and (3) amounts
 required to be applied to the repayment of debt secured by such assets sold and secured by a Lien
 that is senior to the Liens securing the Obligations under this Note. Notwithstanding anything in
 this Note to the contrary, (i) the following shall not be subject to mandatory prepayment under this
 clause (b): proceeds of sales of Inventory or other sales in the ordinary course of business or in
 accordance with the Budget, the Store Closure Motion, or the Financing Orders, and (ii) if the
 Borrower or any Loan Party and the Consignor enter into a Consignment Facility, the proceeds of
 sales of Consigned Inventory shall be paid to Consignor as follows:

                              (1)     Upon the sale of an item of Consigned Inventory by or on
         behalf of the Borrower or any Loan Party, the Borrower or such Loan Party shall pay the
         Consignor the applicable invoice price plus the applicable Consignment Fee.

                (c)    If any Loan Party issues any debt securities not permitted under this Note,
 no later than the Business Day following the date of receipt of the cash proceeds thereof, the


                                                   -9-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38               Main Document
                                           Pg 250 of 347


 Borrower shall prepay the Term Loans in an amount equal to all such proceeds, net of underwriting
 discounts and commissions and other reasonable costs or fees paid to non-affiliates in connection
 therewith.

               (d)      Upon the receipt by any Loan Party or any of their Subsidiaries of any
 Extraordinary Receipts, the Borrower shall prepay the outstanding principal of the Term Loans in
 an amount equal to all such Extraordinary Receipts, net of any expenses incurred in collecting such
 Extraordinary Receipts.

                (e)    Upon release of any amounts being held as cash collateral with respect to
 LCs (other than to repay reimbursement and other obligations with respect to such LCs under the
 Prepetition Credit Agreement), the Borrower shall immediately prepay the outstanding principal
 amount of the Tranche C Term Loans in an amount equal to such released amounts.

                 (f)    No Implied Consent. Nothing in this Section 7 shall be construed to
 constitute the Agent's or any DIP Lender's consent to any transaction that is not permitted by other
 provisions of this Note or the other DIP Documents.

                8.      Fees. Borrower shall pay to the Agent for the account of the DIP Lenders
 the following fees:

                               First Facility Fee. On or prior to the date of funding of the Initial
                               LoanClosing Date, the Borrower shall paypaid in cash to the Agent
                               (or net such fee fromunder the Original Note) the proceeds of the
                               Initial Loan) an initial facility fee (the " Facility Fee") (as defined in
                               the Original Note) equal to 5% of the principal amount of the Initial
                               LoanTranche A Term Loans, which shall be fully earned upon the
                               entry of the Interim Order and non-refundable when paid.was fully
                               earned

                (a)     [Reserved].

                 (b)     Exit Fee. On the Maturity Date, the Borrower shall pay in cash to the Agent
 an exit fee (the "Exit Fee") equal to five percent (5%) of the aggregate Commitments hereunder
 on the date hereof, which shall be fully earned upon the entry of the Interim Order and non-
 refundable when paid; provided,I t being acknowledged and agreed that, the Prepetition Secured
 Debt shall be paid in full prior to the payment of any portion of the Exit Fee the Facility Fee (as
 defined in the Original Note) has been paid.

               (c)     Weekly Fee. On the Effective Date and on each weekly anniversary of the
 Effective Date thereafter on which any Tranche B Term Loans or Tranche C Term Loans shall
 remain outstanding, the Borrower shall pay to the Agent for the benefit of the Lenders holding
 Tranche B Term Loans and Tranche C Loans, a non-refundable fee of $100,000 (to be shared
 ratably among such Lenders based on the aggregate outstanding amount of Tranche B Term Loans
 and Tranche C Term Loans) to be paid in cash, which fee shall be fully earned on the Effective
 Date and on each weekly anniversary thereafter.



                                                 -10-
19-36300-cgm         Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 251 of 347


               (d)     Exit Fee. The Borrower shall pay to the Agent, for the benefit of the
 Lenders holding Tranche A Term Loans, a non-refundable exit fee (the "Exit Fee") equal to 5% of
 the amount of Tranche A Term Loans on the Closing Date, which was fully earned on the Closing
 Date, and when paid, shall be paid in cash on the earlier of (a) the Maturity Date and (b) the date
 of any repayment, satisfaction, distribution, reduction or other discharge of any such Tranche A
 Term Loans (in each case, based on the aggregate amount of the affected Tranche A Term Loans).

                 (e)     Enhancement Fee. The Borrower shall pay to the Agent, for the benefit of
 the Lenders, upon the sale or liquidation of the Loan Parties pursuant to the Chapter 11 Cases,
 37.5% (the “Enhancement Fee”) of any proceeds remaining after repayment of all Obligations
 (including the Exit Fee) and after payment of administrative expenses and priority claims as more
 particularly described in the Financing Orders and in the manner set forth in the Financing Orders;
 it being agreed that the Enhancement Fee need not be approved until the Final Order.

                9.      Indemnity.

                  (a)     The Borrower shall indemnify and hold harmless the Agent and each DIP
 Lender and each of their respective affiliates, and each such Person's respective officers, directors,
 employees, attorneys, agents and representatives (each, an "Indemnified Person"), from and
 against any and all suits, actions, proceedings, claims, damages, losses, liabilities and expenses
 (including reasonable attorneys' fees and disbursements and other costs of investigation or defense,
 including those incurred upon any appeal but limited in each case to one firm of outside counsel
 for all similarly situated Indemnified Parties) that may be instituted or asserted against or incurred
 by any such Indemnified Person as the result of credit having been extended, suspended or
 terminated under this Note and the other DIP Documents and the administration of such credit,
 and in connection with or arising out of the transactions contemplated hereunder and thereunder
 and any actions or failures to act in connection therewith, and legal costs and expenses arising out
 of or incurred in connection with disputes between the parties to any of the DIP Documents on the
 one hand and any Loan Party on the other hand; provided, that (i) the Borrower shall not be liable
 for any indemnification to an Indemnified Person to the extent that any such suit, action,
 proceeding, claim, damage, loss, liability or expense results solely from that Indemnified Person's
 gross negligence or willful misconduct as finally determined by a court of competent jurisdiction
 and (ii) this Section 9 shall not apply with respect to taxes other than any taxes that represent
 losses, claims, damages, etc. arising from any non-tax claim. NO INDEMNIFIED PERSON
 SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY DIP
 DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF
 SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
 THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
 CONSEQUENTIAL DAMAGES THAT MAY BE ALLEGED AS A RESULT OF CREDIT
 HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY DIP
 DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
 HEREUNDER OR THEREUNDER.

               10.    Adjustments for Withholding, Capital Adequacy Etc. All payments to the
 Agent by the Borrowerany Loan Party under this Note shall be made free and clear of and without
 deduction or withholding for any and all taxes, duties, levies, imposts, deductions, charges or
 withholdings and all related liabilities, including any interest, additions to tax or penalties


                                                 -11-
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38               Main Document
                                            Pg 252 of 347


 applicable thereto (all such taxes, duties, levies, imposts, deductions, charges, withholdings and
 liabilities being referred to as "Taxes") imposed by the United States of America or any other
 nation or jurisdiction (or any political subdivision or taxing authority of either thereof), unless such
 Taxes are required by applicable law to be deducted or withheld. If the BorrowerIf any applicable
 withholding agent shall be required by applicable law to deduct or withhold any such Taxes from
 or in respect of any amount payable under this Note other than taxes imposed on the Agent or any
 DIP Lender's overall net income, then (A) if such Tax is an Indemnified Tax, the amount payable
 by the applicable Loan Party shall be increased as may be necessary so that after making all
 required deductions or withholdings, (including deductions or withholdings applicable to any
 additional amounts paid under this Note) the Agent receives an amount equal to the amount it
 would have received if no such deduction or withholding had been made, (B) the
 Borrowerapplicable withholding agent shall be entitled to make such deductions or withholdings,
 and (C) the Borrowerapplicable withholding agent shall timely pay the full amount deducted or
 withheld to the relevant governmental entity in accordance with applicable law.

                  If the effect of the adoption, effectiveness, phase-in or applicability after the date
 hereof of any law, rule or regulation (including without limitation any tax, duty, charge or
 withholding on or from payments due from the Borrowerany Loan Party (but excluding
 Indemnified Taxes, Excluded Taxes, and taxation on the overall net income of the DIP Lenders)),
 or any change therein or in the interpretation or administration thereof by any governmental
 authority, central bank or comparable agency charged with the interpretation or administration
 thereof, is to reduce the rate of return on the capital of the Agent with respect to this Note or to
 increase the cost to the Agent of making or maintaining amounts available under this Note, the
 Borrower (on behalf of itself and the other Loan Parties) agrees to pay to the Agent such additional
 amount or amounts as will compensate the Agent on an after-tax basis for such reduction or
 increase.

                  The Borrower (on behalf of itself and the other Loan Parties) agrees to timely pay
 any present or future stamp or documentary taxes or any other excise or property taxes, charges,
 financial institutions duties, debits taxes or similar levies (all such taxes, charges, duties and levies
 being referred to as "Other Taxes") which arise from any payment made by the Borrowerany Loan
 Party under this Note or from the execution, delivery or registration of, or otherwise with respect
 to, this Note.

                  The BorrowerLoan Parties shall indemnify the Agent and each of the DIP Lenders,
 within 10 days after demand therefor, for the full amount of Indemnified Taxes (including, without
 limitation, any Indemnified Taxes imposed by any jurisdiction on amounts payable by the
 Borrower hereunder) paid or payable by the Agent or any DIP Lender and any liability (including
 penalties, interest and expenses) arising from or with respect to such Indemnified Taxes, whether
 or not they were correctly or legally asserted, excluding taxes imposed on the Agent or any DIP
 Lender's overall net income. Payment under this indemnification shall be made upon demand. A
 certificate as to the amount of such Indemnified Taxes submitted to the Borrower by the Agent
 shall be conclusive evidence, absent manifest error, of the amount due from the BorrowerLoan
 Parties to the DIP Lenders.

                 The Borrower shall furnish to the DIP Lenders the original or a certified copy of a



                                                   -12-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 253 of 347


 receipt evidencing any payment of Taxes made by the Borrowera Loan Party pursuant to this
 Section 10 within thirty (30) days after the date of any such payment. If any Recipient becomes
 aware (in its sole discretion exercised in good faith) that it has received a refund of any Taxes with
 respect to which the Borrowerany Loan Party has paid any amount pursuant to this Section 10,
 such Recipient shall pay the amount of such refund (but only to the extent of indemnity payments
 made under this Section with respect to the Taxes giving rise to such refund), net of all out-of-
 pocket expenses (including Taxes) of such Recipient and without interest (other than any interest
 received from the relevant governmental authority with respect thereto), to the Borrower promptly
 after receipt thereof. This paragraph shall not be construed to require any Recipient to make
 available its Tax returns (or any other information relating to its Taxes that it deems confidential)
 to Borrower or any other Person.

                 Any Recipient of a payment hereunder shall, to the extent it is legally entitled to do
 so, deliver to the Borrower on or prior to the date hereof (and from time to time thereafter upon
 the reasonable request of the Borrower), two properly completed and executed copies of IRS Form
 W-9 and properly completed and executed copies of any other form prescribed by applicable law
 as a basis for claiming exemption from or a reduction in U.S. federal withholding tax, together
 with such supplementary documentation as may be prescribed by applicable law to permit the
 Borrower to determine the withholding or deduction (if any) required to be made. In addition, any
 such Recipient, if reasonably requested by the Borrower, shall deliver such other documentation
 prescribed by applicable law or reasonably requested by the Borrower as will enable the Borrower
 to determine whether or not such Recipient is subject to backup withholding or information
 reporting requirements. Each Recipient agrees that if any form or certification it previously
 delivered expires or becomes obsolete or inaccurate in any respect, it shall timely update such form
 or certification or promptly notify the Borrower in writing of its legal inability to do so.

                11.     Priority of Obligations and DIP Lenders' Liens.

                 (a)     To secure all of the Borrower's Obligations now existing or hereafter
 arising, the Agent is granted (i) a super-priority administrative claim against each of the Borrower
 and Guarantors pursuant to Section 364(c)(1) of the Bankruptcy Code, and except as set forth in
 the Financing Orders, having a priority over all other costs and expenses of administration of any
 kind, including those specified in, or ordered pursuant to, Sections 105, 326, 328, 330, 331, 363,
 364, 365, 503, 506, 507, 546, 726, 1113 or 1114 of the Bankruptcy Code or any other provision of
 the Bankruptcy Code or otherwise (whether incurred in these Chapter 11 Cases and any Successor
 Case), and shall at all times be senior to the rights of the Borrower or any domestic or foreign
 Subsidiary of the Borrower, any Loan Party, any successor trustee or estate representative, or any
 other creditor or party in interest in the Chapter 11 Cases or any Successor Case (a "DIP
 Superpriority Claim"), and (ii) with respect to the Tranche A Term Loans, pursuant to Sections
 364(c)(2) and 364(c)(3(d) of the Bankruptcy Code, Liens on, and security interests in, the
 Collateral, subject only to the Carve Out, Permitted Prior Liens, Liens in favor of the Prepetition
 ABL Agent (for the benefit of the Prepetition Secured Parties) (including adequate protections
 liens) and any other Liens as set forth in the Financing Orders.Tranche B Term Loans and Tranche
 C Term Loans (in each case, including adequate protections liens), junior Liens in favor of the
 Prepetition Secured Parties, the Prepetition Indemnity Account Lien and any other Liens as set
 forth in the Financing Orders, and (iii) with respect to the Tranche B Term Loans and Tranche C



                                                 -13-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 254 of 347


 Term Loans, pursuant to Sections 364(c) and (d) of the Bankruptcy Code, Liens on, and security
 interests in, the Collateral, subject only to the Carve Out, Permitted Prior Liens, junior Liens in
 favor of the Prepetition Secured Parties, the Prepetition Indemnity Account Lien and any other
 Liens as set forth in the Financing Orders. The security interests and Liens granted to the Agent
 hereunder shall not be (i) subject to any Lien or security interest which is avoided and preserved
 for the benefit of the Loan Parties' estates under Section 551 of the Bankruptcy Code, or (ii) except
 as set forth herein or in the Financing Orders, subordinated to or made pari passu with any other
 Lien or security interest under Section 364(d) of the Bankruptcy Code or otherwise.

                (b)     The priority of the Agent’s Liens on the Collateral (including without
 limitation with respect to the Prepetition Indemnity Account) shall be as set forth in the Financing
 Orders.

                 (c)     Notwithstanding anything herein to the contrary, (i) all proceeds received
 by the Agent and the DIP Lenders from the Collateral subject to the Liens granted in this Section
 11 and in each other DIP Document and by the Financing Orders shall be subject to the prior
 payment of the Carve Out, and the superpriority claims granted to the Prepetition ABL Agent (for
 the benefit of the Prepetition Secured Parties) underas otherwise set forth in the Financing Orders
 and (ii) no Person entitled to the Carve Out shall be entitled to sell or otherwise dispose, or seek
 or object to the sale or other disposition, of any Collateral.

                  (d)    EachThe Borrower (on behalf of itself and the other Loan Parties) agrees
 for itself that the Obligations of such Person shall constitute allowed administrative expenses in
 the Chapter 11 Cases, having priority over all administrative expenses of and unsecured claims
 against such Person now existing or hereafter arising, of any kind or nature whatsoever, including,
 without limitation, all administrative expenses of the kind specified in, or arising or ordered under,
 Sections 105, 326, 328, 503(b), 506(c), 507(a), 507(b), 546(c), and 1114 of the Bankruptcy Code,
 except as set forth in the Financing Orders.

                 (e)     The Agent's Liens on the Collateral and the super-priority administrative
 claim under Section 364(c) of the Bankruptcy Code afforded the Obligations and the Guaranteed
 Obligations shall, following the occurrence and during the continuation of an Event of Default, be
 subject to the Carve Out, in accordance with the Financing Orders.

                 12.     Further Assurances. The Borrower agrees that it shall, at the Borrower's
 reasonable expense and upon the reasonable request of the Agent, duly execute and deliver or
 cause to be duty executed and delivered, to the Agent or such DIP Lender, as the Agent shall direct
 such Borrower such further instruments and do and cause to be done such further acts as may be
 necessary or proper in the reasonable opinion of the Agent to carry out more effectively the
 provisions and purposes of this Note or any other DIP Document, including, upon the written
 request of the Agent and in form and substance reasonably satisfactory to the Agent, security
 agreements, UCC-l financing statements and other Collateral Documents granting to the Agent,
 on behalf of the DIP Lenders, Liens (subject in all respect to the Financing Orders and the priorities
 set forth in Section 11 hereof) in the Collateral to secure the Obligations; provided that the
 “Collateral” shall not include (such assets “Excluded Assets”) (a) leases not subject to a mortgage
 in favor of the Prepetition Agent as of the Petition Date (the “Unencumbered Leases”), (b) payroll,
 withholding tax and other fiduciary accounts and all amounts on deposit therein (in each case


                                                 -14-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 255 of 347


 limited as would have been provided in the Prepetition Financing Documents), if such facility had
 remained in effect), (c) Prepetition Indemnity Account (until such time as is provided in the
 Financing Orders) and (cd) claims under chapter 5 of the Bankruptcy Code (“Avoidance Actions”),
 but shall include, subject to entry of a Final Order, proceeds of both the Unencumbered Leases
 and Avoidance Actions.

                13.     Reports and Notices. The Borrower agrees that it shall deliver (which
 delivery may be made by electronic communication (including email)) to the Agent each of the
 reports and other items set forth on Schedule 13 no later than the times specified therein. The
 Borrower agrees that no Subsidiary of the Borrower will change its fiscal year in a manner that
 would have been prohibited by the Prepetition Credit Agreement if such facility had remained in
 effect. In addition, the Borrower agrees to, and to cause each of its Subsidiaries to, maintain a
 system of accounting that enables the Borrower and such Subsidiaries to produce financial
 statements in accordance with GAAP in all material respects.

                14.     Affirmative Covenants.

                The Borrower agrees that:

                (a)      Upon the reasonable request of the Agent, the Loan Parties will permit any
 officer, employee, attorney or accountant or agent of the Agent to audit, review, make extracts
 from or copy, at the Borrower's expense, any and all corporate and financial and other books and
 records of the Loan Parties at all times during ordinary business hours and upon reasonable
 advance notice and to discuss the Loan Parties' affairs with any of their directors, officers,
 employees, attorneys, or accountants. The Borrower will permit the Agent, or any of its officers,
 employees, accountants, attorneys or agent, to examine and inspect any Collateral or any other
 property of the Loan Parties at any time during ordinary business hours and upon reasonable prior
 notice. Notwithstanding the foregoing, none of the Loan Parties will be required to disclose
 information to the Agent (or any agent or representative thereof) that is prohibited by applicable
 law or is subject to attorney-client or similar privilege or constitutes attorney work product.

                 (b)    (A) Except as otherwise excused by the Bankruptcy Code, the Borrower
 and its Subsidiaries will comply with all requirements of applicable law, the non-compliance with
 which could reasonably be expected to have a Material Adverse Effect and (B) the Borrower and
 its Subsidiaries will obtain, maintain in effect and comply with all permits, licenses and similar
 approvals necessary for the operation of its business as now or hereafter conducted other than to
 the extent contemplated by the Budget, the Store Closure Motion, the Sale Motion or the Financing
 Orders or to the extent such failure could not reasonably be expected to have a Material Adverse
 Effect.

                (c)     In the case of any Debtor, in accordance with the Bankruptcy Code and
 subject to any required approval by the Bankruptcy Court, pay and discharge promptly when due
 (x) the Borrower and its Subsidiaries will pay or discharge, when due, (i) all taxes, assessments
 and governmental charges levied or imposed upon it or upon its income or profits, upon any
 properties of the Borrower and its Subsidiaries (including, without limitation, the Collateral) or
 upon or against the creation, perfection or continuance of the security interest, prior to the date on
 which penalties attach thereto, except in each case (1) where the same are being contested in good


                                                 -15-
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38              Main Document
                                            Pg 256 of 347


 faith by appropriate proceedings diligently conducted and adequate reserves in accordance with
 GAAP are being maintained by the Borrower or such Subsidiary, (2) to the extent that the failure
 to do so could not reasonably be expected to have a Material Adverse Effect, and (3) taxes the
 nonpayment of which is permitted or required by the Bankruptcy Code, (ii) all federal, state and
 local taxes required to be withheld by it, and (iii) all lawful claims for labor, materials and supplies
 which, if unpaid, might by law become a lien or charge upon any properties of Borrower and its
 Subsidiaries.

                (d)       (i) The Borrower and each of its Subsidiaries will keep and maintain the
 Collateral and all of its other properties necessary or useful in its business in good condition, repair
 and working order (normal wear and tear excepted) other than to the extent contemplated by the
 Budget, the Store Closure Motion, the Sale Motion or the Financing Orders, (ii) the Borrower and
 each of its Subsidiaries will defend the Collateral against all claims or demands of all Persons
 (other than Permitted Encumbrances) claiming the Collateral or any interest therein, (iii) the
 Borrower and each of its Subsidiaries will keep all Collateral free and clear of all security interests,
 liens and encumbrances, except Permitted Encumbrances, and (iv) the Borrower and each of its
 Subsidiaries will ensure that the mix of Inventory not sold pursuant to the Store Closure Motion
 (together if applicable, with any Consigned Inventory), as to type, category, style, brand and
 description, shall be in all material respects, subject to ordinary course of business changes and
 adjustments, consistent with the level and mix on the Petition Date.

                 (e)      The Borrower and its Subsidiaries will obtain and at all times maintain
 insurance with responsible and reputable insurers, in such amounts and against such risks as may
 bewould have been required by the Prepetition ABL Facility (whether or nothad such facility
 remainsed in effect).. Without limiting the generality of the foregoing, the Borrower and its
 Subsidiaries will at all times keep all tangible Collateral insured against such risks as may bewould
 have been required by the Prepetition ABL Facility (whether or nothad such facility remainsed in
 effect),, with any loss payable to the Agent to the extent of its interest and subject to the Financing
 Orders, and shall use commercially reasonable efforts to provide within 30 days of the Closing
 Date that all policies of such insurance shall contain a loss payable endorsement in favor of the
 Agent and subject to the Financing Orders, in form and substance acceptable to the Agent. The
 Loan Parties shall use commercially reasonable efforts to provide within 30 days of the Closing
 Date that all policies of liability insurance required hereunder shall name the Agent as an additional
 insured.

                  (f)     The Borrower and its Subsidiaries will preserve and maintain their existence
 and all of their rights, privileges and franchises necessary or desirable in the normal conduct of its
 business, except to the extent contemplated by the Budget, the Store Closure Motion, the Sale
 Motion or the Financing Orders.

                 (g)     The Borrower and its Subsidiaries shall, from and after September 4, 2019,
 at all times operate their business in a manner consistent with the Budget except to the extent of
 any Permitted Variance.

                (h)   The Borrower and its Subsidiaries each agree that they shall take all actions
 necessary to cause each of the following to occur (each a "Milestone" and collectively, the
 "Milestones"):


                                                  -16-
19-36300-cgm    Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                        Pg 257 of 347


                            (1)     no later than 2 days after the Petition Date, the Interim Order
      approving the Note shall be entered by the Bankruptcy Court; (which Milestone the parties
      hereto agree has occurred);

                             (2)     no later than August 79, 2019, the Loan Parties shall filehave
      filed one or more motions seeking entry of orders authorizing and approving (x) store
      closure and inventory transfer procedures for certain of the Loan Parties' store locations
      with such store closings to be conducted by affiliates of the Agent and/or the DIP Lenders
      who shall have been hired by the Loan Parties pursuant to Section 363 of the Bankruptcy
      Code to perform such services on a “fee-for-service” basis in accordance with the terms
      and conditions set forth on Exhibit C (the "Store Closure Motion"), and (y) bid and sale
      procedures for all or substantially all of the Loan Parties' assets (the "Sale Motion"), in
      each case in form and substance reasonably acceptable to the Agent; (which Milestone the
      parties hereto agree has occurred);

                             (3)    as soon as reasonably practicable but in no event later than
      August 16, 2019, the Bankruptcy Court shall have entered one or more orders, in form and
      substance reasonably acceptable to the Agent, granting the relief requested in the Store
      Closure Motion, which order shall provide, among other things, that the Borrower may
      designate, or the DIP Lenders may elect in the event the Milestones in subsections (6), (7),
      or (8) below are not achieved, additional store locations to be closed pursuant thereto on
      the same terms and conditions set forth therein and that any store closings conducted
      thereby shall be binding on any chapter 7 or 11 trustee;

                            (4)     no later than 21 days after the Petition Date, the Bankruptcy
      Court shall have entered an order, in form and substance reasonably acceptable to Agent,
      establishing bidding procedures in connection with the Sale Motion, which order, shall
      provide, among other things, that bids for any, or all, of the Loan Parties’ assets shall be
      considered in connection therewith (such order, the “Bid Procedures Order”);

                            (5)     no later than 30 days after the Petition Date, the Final Order
      approving this Note shall be entered by the Bankruptcy Court;

                            (6)     by September 25October 24, 2019, the Loan Parties shall
      receive a binding Qualified Bid (as defined by the Bid Procedures Order) that provides
      sufficient cash consideration to indefeasibly pay in full all of the Obligations under this
      Note and all of the Obligations under the Prepetition ABL Facility and Prepetition Term
      Loans (such bid,(such bid, the “Acceptable Bid”);

                            (7)    no later than October 130, 2019, the Bankruptcy Court shall
      have entered one or more orders, in form and substance reasonably acceptable to the Agent,
      (i) granting the relief requested in the Sale Motion and (ii) approving the binding
      Acceptable Bid; and

                           (8)     no later than by October 4November 2, 2019, a closing of
      the Acceptable Bid shall have occurred.



                                              -17-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 258 of 347




                 (i)    [Reserved].the Loan Parties shall (i) use commercially reasonable efforts
 to provide the Agent and the DIP Lenders with reasonable access to, and reasonably cooperate
 with, Berkeley Research Group, as financial advisor to the Prepetition ABL Agent (it being
 understood that the Prepetition ABL Agent and Berkeley Research Group may share all applicable
 information with the Agent) or any other financial advisor engaged by the Agent of the DIP
 Lenders and (ii) compensate Berkeley Research Group, as financial advisor to the Prepetition ABL
 Agent, in strict accordance with the Budget.

                (j)     the

                 (k)    The gross margin earned on the sale of Inventory shall not be more than 2%
 less than the gross margin forecasted in the file named “190804 - BNY DIP Budget (Hilco Pivot
 at 60 Days ~$2mm Merch per Week).xlsm” on the “Direct Cash Flow Tab” in row “198” (other
 than in connection with store closure sales and consignments) tested weekly and calculated in
 accordance with the Borrower’s books and recordsLoan Parties’ inventory ledgers, in the
 aggregate, for sales occurring in the Cumulative Three-Week Period prior to such test.

                15.     Negative Covenants.

                The Borrower and its Subsidiaries each agree that, without the prior written consent
 of the Agent and other than in accordance with the Budget, the Store Closure Motion, the Sale
 Motion or the Financing Orders or as would have been permitted underby the Prepetition ABL
 Facility had such facility remained in effect (assuming that all dollar baskets were $0 and that any
 conditions relating to availability, liquidity or Payment Conditions (as defined therein) were not
 satisfied):

                (a)      Neither the Borrower nor any of its Subsidiaries shall directly or indirectly,
 by operation of law or otherwise, (i) form or acquire any Subsidiary, or (ii) merge with, consolidate
 with, acquire all or substantially all of the assets or capital Stock of, or otherwise combine with or
 acquire, any Person, except in the case of this clause (ii), with respect to existing Subsidiaries to
 the extent consented to by the Agent (which consent shall not be unreasonably withheld).

                 (b)     Neither the Borrower nor any of its Subsidiaries shall create, incur, assume
 or permit to exist any Indebtedness for borrowed money in an amount in excess of $500,000 in the
 aggregate, except (without duplication), to the extent not prohibited by the Financing Orders,
 Permitted Indebtedness.

                (c)     [Reserved].

                 (d)     Neither the Borrower nor any of its Subsidiaries shall create, incur, assume
 or permit to exist any Lien securing obligations in an amount in excess of $500,000 in the aggregate
 on or with respect to any of its properties or assets (whether now owned or hereafter acquired)
 except for Permitted Encumbrances.

                (e)     Neither the Borrower nor any of its Subsidiaries shall (a) make any


                                                 -18-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 259 of 347


 Restricted Payment, except dividends and distributions by Subsidiaries of the Borrower paid to the
 Borrower or other wholly-owned Subsidiaries of the Borrower and (b) make any payment in
 respect of, or repurchase, redeem, retire or defease any, prepetition Indebtedness, except pursuant
 to the terms of the Financing Orders and the Prepetition ABL Facility.

                 (f)     Neither the Borrower nor any of its Subsidiaries will assume, guarantee,
 endorse or otherwise become directly or contingently liable in connection with any obligations of
 any other Person (other than the Borrower or any of its Subsidiaries), except the endorsement of
 negotiable instruments by Borrower and its Subsidiaries for the deposit or collection or similar
 transactions in the ordinary course of business.

                 (g)     Neither the Borrower nor any of its Subsidiaries will convey, sell, lease,
 assign, transfer or otherwise dispose of any of its property, business or assets, whether now owned
 or hereinafter acquired, or engage any third party provider to assist in disposition of the foregoing,
 whether pursuant to Sections 327, 328, or 363 of the Bankruptcy Code, other than (a) the sale of
 Inventory (or in the event applicable, Consigned Inventory) in the ordinary course of business and
 or in accordance with the Budget, the Store Closure Motion, the Sale Motion or the Financing
 Orders, (b) the sale or disposition of obsolete equipment and (c) the sale of other property on terms
 acceptable to the Agent.

                 (h)     Neither the Borrower nor any of its Subsidiaries shall consent to any
 amendment, supplement or other modification of any of the terms or provisions contained in, or
 applicable to, (a) the Financing Orders or (b) the Prepetition Secured Debt, except as otherwise
 provided in the Financing Orders. Except for (i) claims of employees for unpaid wages, bonuses,
 accrued vacation and sick leave time, business expenses and contributions to employee benefit
 plans for the period immediately preceding the Petition Date and prepetition severance obligations,
 in each case to the extent permitted to be paid by order of the Bankruptcy Court, (ii) cure payments
 made in accordance with Section 365(b)(l)(A) of the Bankruptcy Code, (iii) utility deposits made
 in accordance with Section 366 of the Bankruptcy Code, (iv) payments permitted by the Financing
 Orders and the Budget and (v) payments permitted under Section 15((e), neither the Borrower nor
 any of its Subsidiaries shall make any payment in respect of, or repurchase, redeem, retire or
 defease any, prepetition Indebtedness, except for other payments consented to by the Agent in
 writing.

                (i)    Neither the Borrowers nor any of its Subsidiaries shall make any investment
 in, or make loans or advances of money to, any Person, through the direct or indirect lending of
 money, holding of securities or otherwise.

                (j)      The Loan Parties borrowings under the Prepetition ABL FacilityBorrower
 shall comply with Minimummaintain Excess Availability Amount (as defined in the Interim
 Order), after giving effectat all times at least equal to the DIP Tranche A Term Loan Reserve10%
 of the Borrowing Base, as further provided in the Financing Orders.

                 (k)    Neither the Loan Parties nor any of their Subsidiaries shall permit any
 unspent amounts on Inventory line items in the Budget to instead be spent on any any non-
 inventory line item in the Budget.



                                                 -19-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 260 of 347


                16.     Events of Default; Rights and Remedies. Notwithstanding the provisions
 of Section 362 of the Bankruptcy Code and without application or motion to the Bankruptcy Court,
 the occurrence of any one or more of the following events (regardless of the reason therefor) shall
 constitute an "Event of Default" hereunder:

                        A.        The Borrower (i) shall fail to make any payment of principal of, or
 interest on, or fees owing in respect of, the Term Loans or any of the other Obligations when due
 and payable, or (ii) shall fail to pay or reimburse the Agent on behalf of the DIP Lenders for any
 expense reimbursable hereunder or under any other DIP Document within three (3) Business Days
 following the Agent's demands for such reimbursement or payment.

                        B.      Any Loan Party shall fail to comply with any of the provisions of (i)
 Sections 13, 14((b), 14((d), 14((e), 14((f), of this Note and such failure shall remain uncured for a
 period of one (1) Business Day after notice from the Agent, or (ii) Section 14((a) of this Note and
 such failure shall remain uncured for a period of three (3) Business Days after notice from the
 Agent, or (iii) Sections 14((g), 14(h), 14(j), or 15 of this Note or any material provision of the
 Guaranty.

                        C.      Any Loan Party shall fail to comply with any of other provision of
 this Note or any of the other DIP Documents (other than any provision embodied in or covered by
 any other clause of this Section 16)16) and the same, if capable of being remedied, shall remain
 unremedied for ten (10) days after the earlier of the date a senior officer or any Loan Party becomes
 aware of such failure and the date written notice of such default shall have been given by the Agent
 to such Loan Party.

                        D.      Except for defaults occasioned by the filing of the Chapter 11 Cases
 and defaults resulting from obligations with respect to which the Bankruptcy Code prohibits any
 Loan Party from complying or permits any Loan Party not to comply, a default or breach shall
 occur under any other agreement, document or instrument to which any Loan Party is a party that
 is not cured within any applicable grace period therefor, and such default or breach (i) involves
 the failure to make any payment when due in respect of any Indebtedness (other than the
 Obligations) of any Loan Party in excess of $500,000 in the aggregate, or (ii) causes, or permits
 any holder of such Indebtedness or a trustee to cause, Indebtedness or a portion thereof in excess
 of $500,000 in the aggregate to become due prior to its stated maturity or prior to its regularly
 scheduled dates of payment, regardless of whether such default is waived, or such right is
 exercised, by such holder or trustee.

                         E.      Any representation or warranty herein or in any other DIP
 Document or in any written statement, report, financial statement or certificate made or delivered
 to DIP Lenders by any Loan Party is untrue or incorrect in any material respect (except that such
 materiality qualifier shall not be applicable to any representations and warranties that already are
 qualified or modified by materiality in the text thereof) as of the date when made or deemed made.

                         F.      Any Loan Party shall bring a motion in any Chapter 11 Case: (i) to
 obtain financing from any Person other than DIP Lenders under Section 364(c) or 364(d) of the
 Bankruptcy Code, except to the extent the proceeds of such financing would be used to repay in
 full in cash all of the Obligations under this Note;, including without limitation the Exit Fee and


                                                 -20-
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38               Main Document
                                            Pg 261 of 347


 the Enhancement Fee (if any); (ii) to grant any Lien other than Permitted Encumbrances upon or
 affecting any Collateral, except to the extent the proceeds of any such financing would be used to
 repay in full all of the Obligations under this Note; (iii) to recover from any portion of the Collateral
 any costs or expenses of preserving or disposing of such Collateral under Section 506(c) of the
 Bankruptcy Code; or (iv) to authorize any other action or actions materially adverse to the Agent
 or the DIP Lenders, or the Agent's rights and remedies hereunder or their interests in the Collateral.

                       G.      Any Loan Party permits a plan or plans of reorganization to be filed,
 or permits the entry of an order in any of the Chapter 11 Cases confirming a plan or plans of
 reorganization, that does not contain a provision for the termination of the DIP Lenders'
 commitment to make Term Loans and the repayment in full in cash of all the Obligations under
 this Note and the obligations under the Prepetition ABL Facility on or before the effective date of
 such plan or plans.

                        H.      The filing of any motion by the Borrower or any Loan Party seeking,
 or the entry of any order in the Chapter 11 Cases in respect of, any claim or claims under Section
 506(c) of the Bankruptcy Code against or with respect to any Collateral.

                        I.      The sale without the Agent's consent, of all or substantially all of
 Borrower's assets either through a sale under Section 363 of the Bankruptcy Code, through a
 confirmed plan of reorganization in the Chapter 11 Cases, or otherwise, that does not provide for
 payment in full in cash of the Obligations and the obligations under the Prepetition ABL Facility
 and termination of the DIP Lenders' commitment to make Term Loans., including without
 limitation the Exit Fee and the Enhancement Fee (if any).

                         J.      [Reserved].

                        K.      The entry by the Bankruptcy Court of an order authorizing the
 appointment of an interim or permanent trustee in the Chapter 11 Cases or the appointment of an
 examiner in the Chapter 11 Cases with expanded powers to operate or manage the financial affairs,
 business, or reorganization of any Loan Party.

                       L.    The Chapter 11 Cases, or any of them, shall be dismissed or
 converted from cases under Chapter 11 to cases under Chapter 7 of the Bankruptcy Code.

                       M.     The entry of an order in any Chapter 11 Case avoiding or requiring
 repayment of any portion of the payments made on account of the Obligations owing under this
 Note or the other DIP Documents.

                        N.      The entry of an order in any Chapter 11 Case granting any other
 super-priority administrative claim or Lien equal to or superior to that granted to the Agent (other
 than any such claims or Liens permitted by Section 11 hereof and the Financing Orders), unless
 (i) consented to by the Agent or (ii) the Obligations (including the Exit Fee and the obligations
 under the Prepetition ABL Facility and Term LoansEnhancement Fee (if any)) are paid in full in
 cash and the DIP Lenders' commitment to make Term Loans is terminated.

                         O.      The entry of an order by the Bankruptcy Court granting relief from


                                                   -21-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 262 of 347


 or modifying the automatic stay of Section 362 of the Bankruptcy Code to allow any creditor (other
 than the Agent) to execute upon or enforce a Lien on any Collateral except with respect to
 Permitted Encumbrances arising prior to the Petition Date in an aggregate amount not to exceed
 $500,000.

                        P.    The Financing Orders (or either of them) shall be stayed, amended,
 modified, reversed or revoked in any respect without the Agent's prior written consent.

                         Q.      There shall commence any suit or action against the Agent or any
 DIP Lender or any lenders or agents under the Prepetition ABL Facility by or on behalf of (i) any
 Loan Party or (ii) any official committee in the Chapter 11 Cases, in each case, that asserts a claim
 or seeks a legal or equitable remedy that would have the effect of subordinating the claim or Lien
 of DIP Lenders and, if such suit or action is commenced by any Person other than Borrower or any
 Subsidiary, officer, or employee of Borrower, such suit or action shall not have been dismissed or
 stayed within 10 days after service thereof on the Agent or any DIP Lender, as applicable, and, if
 stayed, such stay shall have been lifted.

                       R.      Failure of the Loan Parties to comply in all material respects with
 any Milestone set forth in Section 14(h).

                        S.      [Reserved]

                        T.      Any material provision of any material DIP Document shall for any
 reason cease to be valid, binding and enforceable in accordance with its terms (or any Loan Party
 shall challenge the enforceability of any DIP Document or shall assert in writing, or engage in any
 action or inaction based on any such assertion, that any provision of any DIP Document has ceased
 to be or otherwise is not valid, binding and enforceable in accordance with its terms), or any
 material Lien created under any DIP Document shall cease to be a valid and perfected Lien (except
 as otherwise permitted herein or in the Financing Orders) in any of the Collateral purported to be
 covered thereby.

                        U.      In the event the accrued amount of professional fees for case
 professionals for the applicable Cumulative Two -Week Period exceed by greater than 10.0% the
 "Total Professional Fee Disbursements” line item as set forth in the Budget for the applicable
 Cumulative Two Week Period.

                       V.      Assets of any Loan Party with a fair market value of $500,000 or
 more are attached, seized, levied upon or subjected to a writ or distress warrant, or come within
 the possession of any receiver, trustee, custodian or assignee for the benefit of creditors of any
 Loan Party and such condition continues for ten (10) days or more.

                        W.      A breach by any Loan Party of the terms of any of the Financing
 Order.

                        X.      A Material Adverse Deviation shall have occurred.

                       Y.     Entry of an order authorizing and/or directing the return of goods
 pursuant to section 546(h) of the Bankruptcy Code (or other return of goods on account of any


                                                 -22-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 263 of 347


 prepetition indebtedness) to any creditor of any Loan Party.

                  If any Event of Default shall have occurred and be continuing, then the Agent may,
 upon written notice to the Borrower and subject to the terms of the Financing Orders: (i) terminate
 the Commitment of each DIP Lender with respect to further Term Loans; (ii) declare all or any
 portion of the Obligations, including all or any portion of any Term Loan, to be forthwith due and
 payable; (iii) revoke the Borrower's rights to use Cash Collateral in which the Agent and the DIP
 Lenders have an interest; and (iv) exercise any rights and remedies under the DIP Documents or
 at law or in equity, all in accordance with the Financing Orders. Upon the occurrence of (a) an
 Event of Default and the exercise by the Agent or the DIP Lenders of their rights and remedies
 under this Note and the other DIP Documents pursuant to clause (iv) above and subject to the
 Financing Orders, or (b) the failure of any Loan Party to comply with the October 24, 2019
 Milestone under Section 14(h)(6), each Loan Party shall assist the Agent in effecting a sale or other
 disposition of the Collateral upon such terms as are designed to maximize the proceeds obtainable
 from such sale or other disposition. The, and the Loan Parties shall immediately commence all
 liquidation processes asin the manner contemplated by the Store Closure Motion upon the
 acceleration of the Term Loans.

                  Except as otherwise provided for in this Note or by applicable law, the Borrower
 waives: (a) presentment, demand and protest and notice of presentment, dishonor, notice of intent
 to accelerate, notice of acceleration, protest, default, nonpayment, maturity, release, compromise,
 settlement, extension or renewal of any or all commercial paper, accounts, contract rights,
 documents, instruments, chattel paper and guaranties at any time held by the Agent on which the
 Borrower may in any way be liable, and hereby ratifies and confirms whatever the Agent may do
 in this regard; (b) all rights to notice and a hearing prior to the Agent taking possession or control
 of, or Agent's replevy, attachment or levy upon, the Collateral or any bond or security that might
 be required by any court prior to allowing Agent to exercise any of its remedies; and (c) the benefit
 of all valuation, appraisal, marshaling and exemption laws.

                To the extent permitted by law and subject in all respects to the terms of the
 Financing Orders, the Agent's sole duty with respect to the custody, safekeeping and physical
 preservation of the Collateral in its possession, under section 9-207 of the Uniform Commercial
 Code or otherwise, shall be to deal with it in the same manner as Agent deals with similar securities
 and property for its own account, the Agent's duty of care with respect to Collateral in the custody
 or possession of a bailee or other third person shall be deemed fulfilled if the Agent exercises
 reasonable care in the selection of the bailee or other third person, and the Agent need not otherwise
 preserve, protect, insure or care for any Collateral, and the Agent shall not be obligated to preserve
 any rights any Loan Party may have against prior parties.

                 For the avoidance of doubt, the Agent or any DIP Lender may be a qualified bidder
 and the purchaser of any or all of such Collateral at any such sale and the Agent, as agent for and
 representative of DIP Lenders (or any DIP Lender or the DIP Lenders in its or their respective
 individual capacities unless the DIP Lenders shall otherwise agree in writing) shall be entitled, for
 the purpose of bidding and making settlement or payment of the purchase price for all or any
 portion of the Collateral sold at any such private or public sale (other than any sale in the ordinary
 course of business), to use and apply any of the Obligations as a credit on account of the purchase
 price for any Collateral payable by the Agent (or any DIP Lenders) at such sale.


                                                 -23-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                           Pg 264 of 347


               17.     Reference Agreements. This Note evidences the Term Loans that may be
 made to Borrower from time to time in the aggregate principal amount outstanding of up to
 $75217,000,000 and is issued pursuant to and entitled to the benefits of the Financing Orders, to
 which reference is hereby made for a more complete statement of the terms and conditions under
 which the Term Loans evidenced by this Note are made and are to be repaid.

                 18.   Definitions. The following terms used in this Note shall have the following
 meanings (and any of such terms may, unless the context otherwise requires, be used in the singular
 or the plural depending on the reference):

                 “Additional Liquidity Amount” shall mean (a) on the Effective Date, $500,000, (b)
 from and after the day that is one week after the Effective Date, $1,000,000, (c) from and after the
 day that is two weeks after the Effective Date, $1,500,000, (d) from and after the day that is three
 weeks after the Effective Date, $2,000,000, (e) from and after the day that is four week after the
 Effective Date, $2,500,000, (f) from and after the day that is five weeks after the Effective Date,
 $3,000,000, (g) from and after the day that is six weeks after the Effective Date, $3,500,000, (h)
 from and after the day that is seven weeks after the Effective Date, $4,000,000, (i) from and after
 the day that is eight weeks after the Effective Date, $4,500,000 and (j) from and after the day that
 is nine weeks after the Effective Date, $5,000,000.

                “Agent Fee Letter” shall have the meaning given to such term in Section 2(c) of
 this Note.

                "Bankruptcy Code" shall have the meaning given such term in the recital to this
 Note.

                "Bankruptcy Court" shall have the meaning given such term in the recital to this
 Note.

                "Base Rate" shall have the meaning given such term in the Prepetition Credit
 Agreement whether or not such agreement remains in effect; provided, that, notwithstanding the
 foregoing, the “Base Rate” hereunder shall be no less than zero percent (0.00%) per annum.

                "Borrower" shall have the meaning given such term in the recital to this Note.

                 "Budget" means a (8)-“Borrowing Base” means (a) the Borrowing Base (as defined
 in the Prepetition Credit Agreement as if it was in effect), including, for the avoidance of doubt,
 the Term Loan Borrowing Base (as defined in the Prepetition Credit Agreement as if it was in
 effect) and without giving effect to any Reserves (as defined in the Prepetition Credit Agreement
 as if it was in effect), plus (b) the then-applicable Additional Liquidity Amount, calculated in a
 manner consistent with the Budget.

                 "Budget" means a 13-week forecast of projected receipts, disbursements, net cash
 flow, liquidity, loans and availability for the immediately following consecutive 813 weeks after
 the Petition Date, which shall be in substantially the form as the Initial Budget or otherwise in
 form and substance acceptable to the Agent and shall be approved by the Agent, in its sole
 discretion. The initial Budget (the "Initial Budget") is attached hereto as Exhibit A.



                                                -24-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 265 of 347


                "Business Day" means any day other than a Saturday, Sunday or legal holiday under
 the laws of the State of New York or any other day on which banking institutions located in the
 State of New York are authorized or required by law or other governmental action to close.

                 "Carve Out" shall have the meaning given such term in the Financing Orders.

                "Cash Collateral" shall mean "cash collateral" as that phrase is defined in
 Section 363(a) of the Bankruptcy Code.

                "Chapter 11 Case" and "Chapter 11 Cases" shall have the respective meanings
 given such terms in the recital to this Note.

                 "Closing Date" means the Business Day when each of the conditions applicable to
 the Initial Loans and listed in Section 2 of this Note shall have been satisfied or waived in a manner
 reasonably satisfactory to the Agent.

                 "Closing Date" means August 7, 2019.

                "Collateral" shall mean the assets and property covered by the Financing Orders
 and the other Collateral Documents and any other assets and property, real or personal, tangible or
 intangible, now existing or hereafter acquired, that may at any time be or become subject to a
 security interest or Lien in favor of the Agent on behalf of the DIP Lenders, to secure the
 Obligations and the Guaranteed Obligations; provided that Excluded Assets shall in no event
 constitute "Collateral." Without limiting the foregoing, the Collateral shall include all present and
 future property of each Loan Party under Section 541(a) of the Bankruptcy Code (including,
 without limitation, the proceeds of avoidance actions upon entry of the Final Order) and all
 proceeds thereof.

                "Collateral Documents" shall mean any agreement entered into pursuant to
 Section 12 hereof and all similar agreements entered into guaranteeing payment of, or granting a
 Lien upon property as security for payment of, the Obligations and the Guaranteed Obligations,
 including the Financing Orders and the Guaranty.

                "Commitment" means, with respect to each DIP Lender, the commitment of such
 DIP Lender to make its portion of the Term Loans to the Borrower in the principal amount set
 forth on the signature page to the Note for each DIP Lender, as the same may be terminated or
 reduced from time to time in accordance with the terms of this Note.

              “Commitment Letter” means the Commitment Letter relating to this Note and the
 Term Loans hereunder, among the parties thereto, dated as of August 9. 2019.

                “Consigned Inventory Proceeds” means gross proceeds from the sale of Consigned
 Inventory, less applicable sales taxes.

                 “Consignment Facility” shall have the meaning given to such term in Section 1(a)
 of this Note.




                                                 -25-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                           Pg 266 of 347


                “Consignment Fee” means the fees payable to the Consignor in exchange for
 providing the Consignment Facility calculated at a rate of 7% per annum of outstanding amounts
 under the Consignment Facility, payable only with Consigned Inventory Proceeds.

                “Consignor” shall have the meaning given to such term in Section 1(a) of this Note.

                 “Cumulative Three-Week Period” means the three-week period up to and through
 the Saturday of the most recent week then ended, or if a three-week period has not then elapsed
 from the Petition Date, such shorter period since the Petition Date through the Saturday of the most
 recent week then ended.

                "Debtors" shall have the meaning given to such term in the Financing Orders.

               "Default" means an event which, with the giving of notice or the lapse of time or
 both, would constitute an Event of Default.

                "Default Rate" shall have the meaning given such term in Section 4(eg) of this
 Note.

                  "DIP Documents" shall mean the Note, the Collateral Documents, the Guaranty,
 the Agent Fee Letter, the Financing Orders and all other agreements, instruments, documents and
 certificates executed and delivered to, or in favor of the Agent and including all other pledges,
 powers of attorney, consents, assignments, contracts, notices, and all other written matter whether
 heretofore, now or hereafter executed by or on behalf of any Loan Party, or any employee of any
 Loan Party, and delivered to the Agent in connection with the Note or the transactions
 contemplated thereby. Any reference in this Note or any other DIP Document to a DIP Document
 shall include all appendices, exhibits or schedules thereto, and all amendments, restatements,
 supplements or other modifications thereto, and shall refer to such DIP Document as the same may
 be in effect at any and all times such reference becomes operative.

                "DIP Lenders" shall have the meaning given such term in the recital to this Note.

                “DIP Tranche A Term Loan Reserve” shall mean a reserve against the Borrowing
 Base (as defined in the Prepetition Credit Agreement) in the amount of the Tranche A Term Loan.

                "Dollars" or "$" shall mean lawful currency of the United States of America.

                “Effective Date” means the Business Day when each of the conditions applicable
 to the Tranche B Term Loans and Tranche C Term Loans and listed in Section 2 of this Note shall
 have been satisfied or waived in a manner reasonably satisfactory to the Agent.

                “Enhancement Fee” shall have the meaning given such term in Section 8 of this
 Note.

                "Event of Default" shall have the meaning given such term in Section 1616 of this
 Note.

                “Excess Availability” means, at any time, (a) the Borrowing Base minus (b) the


                                                -26-
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38               Main Document
                                            Pg 267 of 347


 principal amount of all Term Loans outstanding at such time reduced on a dollar for dollar basis
 by the Liquidity Credit.

                  "Excluded Taxes" means any of the following Taxes imposed on or with respect to
 a Recipient or required to be withheld or deducted from a payment to a Recipient, (a) Taxes
 imposed on or measured by net income (however denominated), franchise Taxes, and branch
 profits Taxes, in each case, imposed as a result of such Recipient being organized under the laws
 of, or having its principal office or, in the case of any DIP Lender, its applicable lending office
 located in, the jurisdiction imposing such Tax (or any political subdivision thereof), (b) in the case
 of a DIP Lender, U.S. federal withholding Taxes imposed on amounts payable to or for the account
 of such DIP Lender with respect to an applicable interest in a Term Loan or Commitment pursuant
 to a law in effect on the date on which (i) such DIP Lender acquires such interest in the Term
 Loans or Commitment or (ii) such DIP Lender changes its lending office, except in each case to
 the extent that, pursuant to Section 10, amounts with respect to such Taxes were payable either to
 such DIP Lender’s assignor immediately before such DIP Lender became a party hereto or to such
 DIP Lender immediately before it changed its lending office, (c) Taxes attributable to such
 Recipient’s failure to provide the Borrower with the tax documentation described in Section 10
 hereof and (d) any U.S. federal withholding Taxes imposed under FATCA.

                 "Exit Fee" shall have the meaning given such term in Section 8 of this Note.

                  "Extraordinary Receipts" means any cash received by Borrower or any of its
 Subsidiaries not in the ordinary course of business (and not consisting of proceeds described
 Sections 7((b) and ((c) hereof or of any cash proceeds provided for in the Budget), including,
 without limitation, (i) foreign, United States, state or local tax refunds, (ii) pension plan reversions,
 (iii) proceeds of insurance, (iv) judgments, proceeds of settlements or other consideration of any
 kind in connection with any cause of action, (v) condemnation awards (and payments in lieu
 thereof), (vi) indemnity payments and (vii) any purchase price adjustment received in connection
 with any purchase agreement.

                 "Facility Fee" shall have the meaning given such term in Section 8 of this Note.

                 "FATCA" means Sections 1471 through 1474 of the Internal Revenue Code, as of
 the date of this Agreement (or any amended or successor version that is substantively comparable
 and not materially more onerous to comply with), any current or future regulations or official
 interpretations thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Internal
 Revenue Code and any fiscal or regulatory legislation, rules or practices adopted pursuant to any
 intergovernmental agreement, treaty or convention among governmental authorities and
 implementing such Sections of the Internal Revenue Code.

                 "Final Order" shall mean the order of the Bankruptcy Court entered in the Chapter
 11 Cases after a final hearing pursuant to Section 364 of the Bankruptcy Code and Bankruptcy
 Rule 4001, satisfactory in form and substance to the Agent in its sole discretion, together with all
 extensions, modifications and amendments thereto, authorizing Borrower to obtain credit, incur
 Indebtedness, and grant Liens under this Note and/or certain financing documentation, all as set
 forth in such order.



                                                   -27-
19-36300-cgm      Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                          Pg 268 of 347


               "Financing Orders" shall mean, collectively, the Interim Order, the Second Interim
 Order and the Final Order.

                "GAAP" shall mean generally accepted accounting principles in the United States
 of America.

               "Guaranteed Obligations" shall mean the obligations to be guaranteed by each
 Guarantor pursuant to the terms of the Guaranty.

                "Guarantor" shall have the meaning given such term in the recital to this Note.

                 "Guaranty" shall mean a guaranty of the Guarantors, in form and substance
 satisfactory to the Agent, with respect to the Obligations.

             "Indebtedness" shall have the meaning given such term in the Prepetition Credit
 Agreement whether or not such agreement remains in effect.

                "Indemnified Person" shall have the meaning given such term in Section 9 of this
 Note.

                "Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
 with respect to any payment made by or on account of any obligation of the Borrower under any
 DIP Document and (b) to the extent not otherwise described in (a), Other Taxes.

               “Initial DIP Lenders” means GACP Finance Co., LLC, BRF Finance Co., LLC,
 and Brigade Capital Management, LP, on behalf of its managed funds and accounts.

               "Interest Payment Date" shall mean the first Business Day of each month to occur
 while such Term Loan is outstanding; provided that, in addition to the foregoing, each of (x) the
 date upon which all of the Term Loans have been paid in full and (y) the Maturity Date shall be
 deemed to be an "Interest Payment Date" with respect to any interest that has then accrued
 hereunder.

                 "Interest Period" means, with respect to each LIBOR Rate Loan, a period
 commencing on the date of the making of such LIBOR Rate Loan and ending 1 month thereafter;
 provided, however, that (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
 from and including the first day of each Interest Period to, but excluding, the day on which any
 Interest Period expires, (b) any Interest Period that would end on a day that is not a Business Day
 shall be extended to the next succeeding Business Day unless such Business Day falls in another
 calendar month, in which case such Interest Period shall end on the next preceding Business Day,
 (c) with respect to an Interest Period that begins on the last Business Day of a calendar month (or
 on a day for which there is no numerically corresponding day in the calendar month at the end of
 such Interest Period), the Interest Period shall end on the last Business Day of the calendar month
 that is 1 month after the date on which the Interest Period began, as applicable, and (d) Borrower
 may not elect an Interest Period which will end after the Maturity Date.

               "Interim Order" shall mean the interim order of the Bankruptcy Court entered in
 the Chapter 11 Cases after an interim hearing (assuming satisfaction of the standards prescribed


                                                -28-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 269 of 347


 in Section 364 of the Bankruptcy Code and Bankruptcy Rule 4001 and other applicable law),
 together with all extensions, modifications and amendments thereto, satisfactory in form and
 substance to the Agent, authorizing, on an interim basis, Borrower to execute and perform under
 the terms of this Note and the other DIP Documents.

                "Interim Order" means that certain Interim Order Pursuant to 11 U.S.C. §§ 105,
 361, 362, 363, 364, and 507 and Fed. R. Bankr. P. 2002, 4001 and 9014 (I) Authorizing Debtors
 and Debtors in Possession to Obtain Junior Lien Post-Petition Financing, (II) Authorizing Use of
 Cash Collateral, (III) Granting Liens and Superpriority Claims, (IV) Granting Adequate Protection
 to Prepetition Secured Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final
 Hearing, and (VII) Granting Related Relief entered by the Bankruptcy Court on August 7, 2019
 (ECF No. 49).

             "Inventory" shall have the meaning given such term in the Prepetition Credit
 Agreement whether or not such agreement remains in effect.

                "LIBOR Rate" means "LIBO Rate" as such term is defined in the Prepetition Credit
 Agreement whether or not such agreement remains in effect.; provided, that, notwithstanding the
 foregoing, the “LIBOR Rate” hereunder shall not be less than zero percent (0.00%) per annum.

               "LIBOR Rate Loan" means each portion of a Term Loan that bears interest at a rate
 determined by reference to the LIBOR Rate.

                 "Lien" shall mean any mortgage or deed of trust, pledge, hypothecation,
 assignment, deposit arrangement, lien, charge, claim, security interest, easement or encumbrance,
 or preference, priority or other security agreement or preferential arrangement of any kind or nature
 whatsoever (including any lease or any financing lease having substantially the same economic
 effect as any of the foregoing, and the filing of, or agreement to give, any financing statement
 perfecting a security interest under the Uniform Commercial Code or comparable law of any
 jurisdiction).

                "Liquidity Credit" means $25,000,000.

                  "Liquidity Forecast" means a rolling 813-week forecast of projected liquidity for
 the consecutive 813-week period immediately following the date of delivery of such forecast as
 certified in a certificate delivered by the Borrower.

                "Loan Party" means Borrower and any Guarantor.

               "Material Adverse Deviation" means, from and after September 4, 2019, as of any
 date of determination, an adverse deviation of more than the Permitted Variance from the
 aggregate amount set forth in the following line items of the Budget: "Operating Disbursements"
 and "Net Cash Flow", in each case, for such Cumulative Three-Week Period.

                 "Material Adverse Effect" means a material adverse effect on (i) the operations,
 business, assets, properties or condition (financial or otherwise) of the Loan Parties taken as a
 whole, (ii) the ability of the Borrower or the Loan Parties as a whole to perform any of their


                                                 -29-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 270 of 347


 material obligations under any material DIP Document to which it is a party, (iii) the legality,
 validity or enforceability of this Note or any other material DIP Document, (iv) the rights and
 remedies of the Agent and DIP Lenders taken as a whole under the DIP Documents, or (v) the
 validity, perfection or priority of a Lien in favor of DIP Lenders on any material portion of the
 Collateral.

                 "Maturity Date" means the earliest to occur of (i) March 31, 2020, (ii) the date that
 is 30 days following the date of entry of the Interim Order if the Final Order has not been entered
 by the Bankruptcy Court on or prior to such date, (iii) the consummation of a sale of all or
 substantially all of the Loan Parties' assets; (iv) the substantial consummation of a plan of
 reorganization filed in the Chapter 11 Cases that is confirmed pursuant to an order of the
 Bankruptcy Court, or (v) the date on which the Term Loans are accelerated pursuant to
 Section 16.16.

                "Maximum Amount" shall have the meaning given such term in Section 1 of this
 Note.

                "Milestones" shall have the meaning given such term in Section 14 of this Note.

                "Note" shall have the meaning given such term in the recital to this Note.

                 "Obligations" shall mean all loans, advances, debts, liabilities and obligations for
 the performance of covenants, tasks or duties or for payment of monetary amounts (whether or not
 such performance is then required or contingent, or such amounts are liquidated or determinable)
 owing by Borrower to DIP Lenders, and all covenants and duties regarding such amounts, of any
 kind or nature, present or future, whether or not evidenced by any note, agreement or other
 instrument, arising under the Note or any of the other DIP Documents. This term includes all
 principal, interest, fees, charges, expenses, attorneys' fees and any other sum chargeable to
 Borrower under the Note or any of the other DIP Documents, including the Exit Fee and the
 Enhancement Fee.

                "Other Taxes" shall have the meaning given such term in Section 10 of this Note.

                "Participant Register" shall have the meaning given such term in Section 20 of this
 Note.

                "Payment Office" means such office or offices of the Agent as may be designated
 in writing from time to time by the Agent to Borrower.

                 "Permitted Encumbrances" shall mean the following encumbrances: (a) Liens for
 taxes or assessments or other governmental charges (i) not yet due and payable, (ii) that are being
 contested in good faith by appropriate proceedings diligently conducted and adequate reserves
 with respect thereto are maintained on the books of the applicable Person in accordance with
 GAAP, or (iii) the nonpayment of which is permitted or required by the Bankruptcy Code; (b)
 pledges or deposits of money securing statutory obligations under workmen's compensation,
 unemployment insurance, social security or public liability laws or similar legislation (excluding
 Liens under ERISA); (c) pledges or deposits of money securing bids, tenders, contracts (other than
 contracts for the payment of money) or leases to which any Loan Party is a party as lessee made


                                                 -30-
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38              Main Document
                                            Pg 271 of 347


 in the ordinary course of business; (d) carriers', warehousemen's, suppliers' or other similar
 possessory liens arising in the ordinary course of business; (e) deposits securing, or in lieu of,
 surety, appeal or customs bonds in proceedings to which any Loan Party is a party; (f) zoning
 restrictions, easements, licenses, or other restrictions on the use of any real estate or other minor
 irregularities in title (including leasehold title) thereto so long as the same do not materially impair
 the use, value, or marketability of such real estate; (g) the Agent’s and DIP Lenders' Liens; (h)
 Liens existing on the Petition Date, to the extent valid, enforceable, perfected and not subject to
 avoidance as of the Petition Date or perfected after the Petition Date pursuant to section 546(b) of
 the Bankruptcy Code; (i) Liens in favor of the Prepetition Secured Parties and other Liens granted
 pursuant to the Financing Order (including the Carve-Out, junior liens securing the Prepetition
 Secured Contingent Indemnity Claims and the Prepetition Indemnity Account Lien) and (j) Liens
 on goods delivered to any Loan Party after the Petition Date under any consignment or similar title
 retention agreements.

                "Permitted Indebtedness" shall mean: (a) current Indebtedness incurred in the
 ordinary course of business for supplies, equipment, services, taxes or labor; (b) Indebtedness
 arising under this Note and the other DIP Documents; (c) Prepetition Secured Debt; (d) deferred
 taxes and other expenses incurred in the ordinary course of business; (ed) any Indebtedness
 existing on the Petition Date; and (fe) administrative expenses of Borrower for which the
 Bankruptcy Court has not directed payment.

                "Permitted Prior Liens" shall have the meaning given such term in the Financing
 Orders.

                 "Permitted Variance" means (a) a variance of up to the applicable Weekly
 Permitted Variance Percentage (calculated on a cumulative basis)(x) 25% for the first Cumulative
 Three-Week Periods after the Petition Date and (y) 12.5% thereafter, in each case, between the
 actual disbursements for the applicable Cumulative Three-Week Period and the "Operating
 Disbursements" line item as set forth in the Budget for the applicable Cumulative Three-Week
 Period (other than professional fees and disbursements in connection with store closure sales and
 consignments), (b) a negative variance of up to the applicable Weekly Permitted Variance
 Percentage (calculated on a cumulative basis)(x) 25% for the first Cumulative Three-Week
 Periods after the Petition Date and (y) 12.5% thereafter, in each case, between the actual net cash
 flow for the applicable Cumulative Three-Week Period and the "Net Cash Flow" line item as set
 forth in the Budget for the applicable Cumulative Three-Week Period (other than receipts in
 connection with store closure sales and consignments), and (c) a negative variance of up to the
 applicable Weekly Permitted Variance Percentage (calculated on a cumulative basis)(x) 25% for
 the first Cumulative Three-Week Periods after the Petition Date and (y) 12.5% thereafter, in each
 case, between the actual receipts for the applicable Cumulative Three-Week Period and the “Total
 Cash Receipts” line item as set forth in the Budget for the applicable Cumulative Three-Week
 Period (other than disbursements in connection with store closure sales and consignments).

                "Person" shall mean any individual, sole proprietorship, partnership, joint venture,
 trust, unincorporated organization, association, corporation, limited liability company, institution,
 public benefit corporation, other entity or government (whether federal, state, county, city,
 municipal, local, foreign, or otherwise, including any instrumentality, division, agency, body or



                                                  -31-
19-36300-cgm      Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                          Pg 272 of 347


 department thereof).

                "Prepetition ABL Agent" shall have the meaning given such term in the Financing
 Orders.

                  "Prepetition ABL Facility" means that certain senior secured asset based revolving
 credit facility and term loan facility pursuant to the Prepetition Financing Documents.

              "Prepetition Credit Agreement" shall have the meaning given such term in the
 Financing Orders.

              "Prepetition Financing Documents" shall have the meaning given such term in the
 Financing Orders.

              "Prepetition Indemnity Account" shall have the meaning given such term in the
 Financing Orders.

               "Prepetition Indemnity Account Lien" shall have the meaning given such term in
 the Financing Orders.

                “Prepetition Secured Contingent Indemnity Claims” means the contingent
 indemnity obligations due or that may become due to the Prepetition Secured Parties under the
 Prepetition Financing Documents subject to and in accordance with, the Financing Orders.

                "Prepetition Secured Debt" shall have the meaning given such term in the Financing
 Orders.

              "Prepetition Secured Parties" shall have the meaning given such term in the
 Financing Orders.

              "Prepetition Term Loan Parties" shall have the meaning given such term in the
 Financing Orders.

                "Pro Rata Share" means with respect to a DIP Lender's obligation to make Term
 Loans and receive payments of interest, fees and principal with respect thereto, the percentage
 obtained by dividing (i) such DIP Lender's Commitment by (ii) the Maximum Amount.

                "Recipient" means the Agent or any DIP Lender, as applicable.

                "Register" shall have the meaning given such term in Section 2020 of this Note.

                "Registered Loan" shall have the meaning given such term in Section 20 of this
 Note.

                "Related Fund" shall mean, with respect to any Person, an affiliate of such Person,
 or a fund or account managed by such Person or an affiliate of such Person.

                “Required Lenders” shall mean, collectively, 100% of the DIP Lenders who are the


                                                -32-
19-36300-cgm      Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                          Pg 273 of 347


 Initial DIP Lenders or any of their affiliates that become DIP Lenders.

                 "Restricted Payment" shall mean, with respect to any Person: (a) the declaration or
 payment of any dividend or the incurrence of any liability to make any other payment or
 distribution of cash or other property or assets in respect of such Person's Stock; (b) any payment
 on account of the purchase, redemption, defeasance, sinking fund or other retirement of such
 Person's Stock or any other payment or distribution made in respect thereof, either directly or
 indirectly; (c) any payment or prepayment of principal of, premium, if any, or interest, fees or
 other charges on or with respect to, and any redemption, purchase, retirement, defeasance, sinking
 fund or similar payment and any claim for rescission with respect to, any subordinated debt of
 such Person; (d) any payment made to redeem, purchase, repurchase or retire, or to obtain the
 surrender of, any outstanding warrants, options or other rights to acquire Stock of such Person now
 or hereafter outstanding; (e) any payment of a claim for the rescission of the purchase or sale of,
 or for material damages arising from the purchase or sale of, any shares of such Person's Stock or
 of a claim for reimbursement, indemnification or contribution arising out of or related to any such
 claim for damages or rescission; (f) any payment, loan, contribution, or other transfer of funds or
 other property to any Stockholder of such Person other than payment of compensation in the
 ordinary course to Stockholders who are employees of such Person; and (g) any payment of
 management fees (or other fees of a similar nature) by such Person to any Stockholder of such
 Person or its affiliates.

                 “Second Interim Order" shall mean the interim order of the Bankruptcy Court
 entered in the Chapter 11 Cases after an interim hearing (assuming satisfaction of the standards
 prescribed in Section 364 of the Bankruptcy Code and Bankruptcy Rule 4001 and other applicable
 law), together with all extensions, modifications and amendments thereto, satisfactory in form and
 substance to the Agent, authorizing, on an interim basis, Borrower to execute and perform under
 the terms of this Note and the other DIP Documents

             "Stock" shall have the meaning given such term in the Prepetition Credit
 Agreement whether or not such agreement remains in effect.

                "Stockholder" shall mean with respect to any Person, each holder of Stock of such
 Person.

             "Subsidiary" shall have the meaning given such term in the Prepetition Credit
 Agreement whether or not such agreement remains in effect.

                "Successor Case" shall have the meaning given such term in the Financing Orders.

                "Taxes" shall have the meaning given such term in Section 1010 of this Note.

                "Term Loans" shall have the meaning given such term in Section 1 of this Note.

                "Tranche A Term Loans" " shall meanhave the $50meaning given to such term in
 Section 1 of this Note and refers to the $75,000,000 of the DIP Loan to applied to the Prepetition
 Secured Debt underTerm Loans that were advanced on the Prepetition ABL Facility in accordance
 with Section 2.13(g) of the Prepetition Credit Agreement (the amount ofClosing Date, which is


                                                -33-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                           Pg 274 of 347


 and shall be at all times maintained as the DIP Tranche A Term Loan Reserve), and will be secured
 by, among other things, Liens, and constitute a DIP Superpriority Claim, all to be set forth more
 fully in the Financing Orders.

              "“Tranche B Term Loans"” shall mean the $25Tranche B-1 Term Loans and the
 Tranche B-2 Term Loans.

                "Tranche B-1 Term Loans" shall have the meaning given to such term in Section 1
 of this Note and refers to the $71,000,000 of the DIP LoanTerm Loans that will secured by, among
 other things, Liens, and constitute a DIP Superpriority Claim, all to be set forth more fully in the
 Financing Orders.

                “Weekly Permitted Variance Percentage” means

                                                       Week 5
                                                       and
                           Week 1 Week 2 Week 3 Week 4 thereafter
   Weekly Perm. Var. -
   %                        12.5%      12.5%     10.0%     10.0%          7.5%


                "Tranche B-2 Term Loans" shall have the meaning given to such term in Section 1
 of this Note and refers to the $50,000,000 of the Term Loans that will secured by, among other
 things, Liens, and constitute a DIP Superpriority Claim, all to be set forth more fully in the
 Financing Orders.

                 "Tranche C Term Loans" shall have the meaning given to such term in Section 1 of
 this Note and refers to the $21,000,000 of the Term Loans that will secured by, among other things,
 Liens, and constitute a DIP Superpriority Claim, all to be set forth more fully in the Financing
 Orders.

                 19.   Representations and Warranties. The Borrower and each of its Subsidiaries
 represent as follows:

                (a)    the Borrower and each of its Subsidiaries are duly formed and/or organized,
 validly existing and in good standing under the laws of their jurisdictions of incorporation or
 formation;

                 (b)    upon entry of the Financing Orders and subject to the terms thereof, the
 execution and delivery of this Note and the other DIP Documents and the performance by the
 Borrower of the Borrower's obligations hereunder and under the other DIP Documents are within
 its corporate powers, have been duly authorized by all necessary corporate action of the Borrower,
 have received all necessary bankruptcy, insolvency or governmental approvals, and do not and
 will not contravene or conflict with any provisions of applicable law or of the Borrower's corporate
 charter or by-laws or of any agreements binding upon or applicable to the Borrower or any of its
 Subsidiaries or any of their properties, except in respect of Prepetition Secured Debt;



                                                -34-
19-36300-cgm       Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38           Main Document
                                             Pg 275 of 347


                (c)     the Chapter 11 Cases have been duly authorized by all necessary legal and
 corporate action by or on behalf of each Loan Party and have been duly and properly commenced;

                 (d)  upon entry of the Financing Orders and subject to the terms thereof, this
 Note and each other DIP Document is the legal, valid and binding obligation, enforceable against
 the Borrower in accordance with its terms except as limited by equitable principles relating to
 enforceability.

                (e)     the Borrower and its Subsidiaries have good and marketable title to, or valid
 leasehold interests in, all of its property and assets; none of the properties and assets of the
 Borrower and its Subsidiaries are subject to any Liens other than Permitted Encumbrances;

                 (f)     no information contained in this Note, any of the other DIP Document, any
 projections, financial statements or collateral reports or other reports from time to time delivered
 hereunder or any written statement furnished by or on behalf of the Borrower and its Subsidiaries
 to the DIP Lenders pursuant to the terms of this Note or otherwise contains any untrue statement
 of a material fact or omits to state a material fact necessary to make the statements contained herein
 or therein not misleading in light of all of the circumstances under which they were made;

                 (g)      the Liens granted to the DIP Lenders pursuant to the Collateral Documents
 and the Financing Orders will at all times be fully perfected Liens in and to the Collateral described
 therein, subject, as to priority, only to the Permitted Prior Liens, the Prepetition Indemnity Account
 Lien or other Liens permitted to have such priority under Section 11 of this Note and the Financing
 Orders;

                 (h)    except for proceedings in the Chapter 11 Cases in connection with the entry
 of the Financing Orders, no action, claim, lawsuit, demand, investigation or proceeding is now
 pending or, to the knowledge of the Borrower, threatened against the Borrower of its Subsidiaries
 before any governmental authority or before any arbitrator or panel of arbitrators that challenges
 the rights or powers of the Borrower or its Subsidiaries to enter into or perform any of its
 obligations under the DIP Documents to which it is a party, or the validity or enforceability of any
 DIP Document or any action taken thereunder;

                 (i)     the Borrower and its Subsidiaries are and will be at all times the owners of
 the Collateral free and clear of any lien, security interest or other charge or encumbrance except
 for the security interest created by this Note or any other DIP Documents and the other Permitted
 Encumbrances;

                (j)     [reserved]; and

               (k)     except for the Chapter 11 Cases, there is no order, notice, claim, litigation,
 proceeding or investigation pending or, to the knowledge of the Borrower, threatened against or
 in any way affecting (i) any Loan Party, whether or not covered by insurance, that would
 reasonably be expected to have a Material Adverse Effect or (ii) this Note or any other DIP
 Document.

                20.     Agent.



                                                 -35-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                           Pg 276 of 347


                 (a)     Appointment. Each DIP Lender hereby irrevocably appoints and authorizes
 the Agent to perform the duties of the Agent as set forth in this Note including: (i) to receive on
 behalf of each DIP Lender any payment of principal of or interest on the Term Loans outstanding
 hereunder and all other amounts accrued hereunder for the account of the DIP Lenders and paid to
 the Agent, and to distribute promptly to each DIP Lender its Pro Rata Share of all payments so
 received; (ii) to distribute to each DIP Lender copies of all material notices and agreements
 received by the Agent; (iii) to maintain, in accordance with its customary business practices,
 ledgers and records reflecting the status of the Obligations, the Term Loans, and related matters
 and to maintain, in accordance with its customary business practices, ledgers and records reflecting
 the status of the Collateral and related matters; (iv) to execute or file any and all notices,
 amendments, renewals, supplements, documents, instruments, proofs of claim, notices and other
 written agreements with respect to this Note or any other DIP Document; (v) to perform, exercise,
 and enforce any and all other rights and remedies of the DIP Lenders with respect to the Borrower,
 the Obligations, or otherwise related to any of same to the extent reasonably incidental to the
 exercise by the Agent of the rights and remedies specifically authorized to be exercised by the
 Agent by the terms of this Note or any other DIP Document; (vi) to incur and pay such fees
 necessary or appropriate for the performance and fulfillment of its functions and powers pursuant
 to this Note or any other DIP Document; and (vii) to take such action as the Agent deems
 appropriate on its behalf to administer the Term Loans and the DIP Documents and to exercise
 such other powers delegated to the Agent by the terms hereof or the other DIP Documents together
 with such powers as are reasonably incidental thereto to carry out the purposes hereof and thereof.

                (b)     Nature of Duties. The Agent shall have no duties or responsibilities except
 those expressly set forth in this Note or in the other DIP Documents.        The Agent shall not
 exercise any discretion, make any determination, grant any consent or approval or take any action
 (including, without limitation, the exercise of any right or remedy) under any DIP Document, or
 in connection with the Chapter 11 Cases, except upon the instructions of the Required Lenders (or
 such greater proportion of the DIP Lenders required hereby or by the Bankruptcy Code, as
 applicable).

               (c)     Rights, Exculpation, Etc. The Agent and its directors, officers, agents or
 employees shall not be liable for any action taken or omitted to be taken by them under or in
 connection with this Note or the other DIP Documents, except for their own gross negligence or
 willful misconduct as determined by a final judgment of a court of competent jurisdiction.

                 (d)     Reliance. The Agent shall be entitled to rely upon any written notices,
 statements, certificates, orders or other documents or any telephone message believed by it in good
 faith to be genuine and correct and to have been signed, sent or made by the proper Person, and
 with respect to all matters pertaining to this Note or any of the other DIP Documents and its duties
 hereunder or thereunder, upon advice of counsel selected by it.

               (e)      Indemnification. To the extent that the Agent is not reimbursed and
 indemnified by the Borrower, the DIP Lenders will reimburse and indemnify the Agent from and
 against any and all liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
 costs, expenses, advances or disbursements of any kind or nature whatsoever which may be
 imposed on, incurred by, or asserted against the Agent in any way relating to or arising out of this
 Note or any of the other DIP Documents or any action taken or omitted by the Agent under this


                                                -36-
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                            Pg 277 of 347


 Note or any of the other DIP Documents, in proportion to each DIP Lender's Pro Rata Share.

                (f)     Collateral Matters.

                                (1)     The DIP Lenders hereby irrevocably authorize the Agent, at
        its option and in its discretion, to release any Lien granted to or held by the Agent upon
        any Collateral upon cancellation of the Note and payment and satisfaction of the Term
        Loans and all other Obligations which have matured and which the Agent has been notified
        in writing are then due and payable; or constituting property being sold or disposed of in
        the ordinary course of the Borrower's business or otherwise in compliance with the terms
        of this Note and the other DIP Documents; or if approved, authorized or ratified in writing
        by the DIP Lenders.

                              (2)     Without in any manner limiting the Agent's authority to act
        without any specific or further authorization or consent by the DIP Lenders, each DIP
        Lender agrees to confirm in writing, upon request by the Agent, the authority to release
        Collateral conferred upon the Agent under paragraph ((f)((1) above.

                  The Agent shall have no obligation whatsoever to any DIP Lender to assure that
 the Collateral exists or is owned by the Loan Parties, or is cared for, protected or insured or has
 been encumbered or that the Lien granted to the Agent pursuant to this Note or any other DIP
 Document has been properly or sufficiently or lawfully created, perfected, protected or enforced
 or is entitled to any particular priority, or to exercise at all or in any particular manner or under
 any duty of care, disclosure or fidelity, or to continue exercising, any of the rights, authorities and
 powers granted or available to the Agent in this section or in any other DIP Document, it being
 understood and agreed that in respect of the Collateral, or any act, omission or event related thereto,
 the Agent may act in any manner it may deem appropriate, in its sole discretion, given the Agent's
 own interest in the Collateral as one of the DIP Lenders and that the Agent shall have no duty or
 liability whatsoever to any other DIP Lender, except as otherwise provided herein.

                21.     Miscellaneous.

                (a)    All notices, demands, requests or other communications provided for
 hereunder shall be in writing (including facsimile communication) and mailed, emailed or
 delivered as follows:

              If to Borrower:          BARNEY'S INC.
                                       C/O Barney's New York, Inc.
                                       575 Fifth Avenue
                                       New York NY 10017
                                       Attn: Chief Executive Officer and Chief Financial Officer
                                       Email: gfu@barneys.com
                                              sfisi@barrneys.com

              with copies to:         KIRKLAND & ELLIS
                                      601 Lexington Avenue
                                      New York, New York 10022


                                                  -37-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38           Main Document
                                           Pg 278 of 347


                                     Attn: Josh Sussberg; and Chad Husnick
                                      Email: jsussberg@kirkland.com
                                     chusnick@kirkland.com

             If to Agent or any      GACP FINANCE CO., LLC
             Lender:                 21255 Burbank Blvd, Suite 400
                                     Woodland Hills, California 91367
                                     Attn: John Ahn, Robert Louzan and Alex Zuckerman
                                     Email: jahn@gacapitalpartners.com
                                     rlouzan@gacapitalpartners.com
                                     azuckerman@gacapitalpartners.com

             with copies to:         JONES DAY LLP
                                     250 Vesey Street

                                     New York, New York 10281
                                     Attn: Sidney P. Levinson, Michael Schneidereit, and
                                     Jeremy Evans


                                     Email: slevinson@jonesday.com,
                                     mschneidereit@jonesday.com, jdevans@jonesday.com
                                     slevinson@jonesday.com
                                            mschneidereit@jonesday.com
                                            jevans@jonesday.com


         All such notices, demands, requests or other communications shall, when mailed or sent
 by overnight courier, be effective two Business Days after being deposited in the mails, with
 adequate postage prepaid, and sent by registered or certified mail with return receipt requested by
 such sending party, or the next Business Day after being sent by an overnight courier to a party at
 its address set forth above, as the case may be, or when sent by email be effective the day when
 sent.

                (b)     The Borrower shall reimburse the Agent and DIP Lenders for all reasonable
 out-of-pocket expenses incurred in connection with the negotiation and preparation of the DIP
 Documents and the obtaining of approval of the DIP Documents by the Bankruptcy Court
 (including the reasonable fees and expenses of one firm of outside counsel for Agent and DIP
 Lenders, taken as a whole, all of their respective special local counsel limited to one firm in any
 material jurisdiction to the extent necessary to obtain the Liens contemplated by the DIP
 Documents, reasonable financial advisory fees for one financial advisor each for (i) the Agents
 (under and as defined in the Prepetition ABL Facility) and the Prepetition Secured Parties, subject
 to the Budget and (ii)for the Agent hereunder and the DIP Lenders, and auditors retained in
 connection with the DIP Documents and advice in connection therewith). The Borrower shall
 reimburse the Agent and DIP Lenders for all reasonable fees, costs and expenses, including the
 reasonable fees, costs and expenses of one firm of outside counsel for advice, assistance, or other


                                                -38-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 279 of 347


 representation, including, in connection with:

                              (1)    any amendment, modification or waiver of, consent with
        respect to, or termination or enforcement of, any of the DIP Documents or advice in
        connection with the administration of the Term Loans made pursuant hereto or its rights
        hereunder or thereunder;

                             (2)    the review of pleadings and documents related to the
        Chapter 11 Cases and any subsequent Chapter 7 case, attendance at meetings related to the
        Chapter 11 Cases and any subsequent Chapter 7 case, and general monitoring of the
        Chapter 11 Cases and any subsequent Chapter 7 case;

                               (3)      any litigation, contest, dispute, suit, proceeding or action
        (whether instituted by the Agent, the DIP Lenders, the Borrower or any other Person, and
        whether as a party, witness or otherwise) in any way relating to the Collateral, any of the
        DIP Documents or any other agreement to be executed or delivered in connection herewith
        or therewith, including any litigation, contest, dispute, suit, case, proceeding or action, and
        any appeal or review thereof, in connection with a case commenced by or against Borrower
        or any other Person that may be obligated to the Agent by virtue of the DIP Documents,
        including any such litigation, contest, dispute, suit, proceeding or action arising in
        connection with any work-out or restructuring of the Term Loans during the pendency of
        one or more Events of Default;

                               (4)    any attempt to enforce any remedies of the Agent against any
        or all of the Borrower or any other Person that may be obligated to the Agent by virtue of
        any of the DIP Documents, including any such attempt to enforce any such remedies in the
        course of any work-out or restructuring of the Term Loans during the pendency of one or
        more Events of Default;

                             (5)   any work-out or restructuring of the Term Loans during the
        pendency of one or more Events of Default; and

                                (6)    any efforts to (A) monitor the Term Loans or any of the other
        Obligations, (B) evaluate, observe or assess any of the Borrower or their respective affairs,
        (C) verify, protect, evaluate, assess, appraise, collect, sell, liquidate or otherwise dispose
        of any of the Collateral and (D) monitor any sales in connection with store closures or other
        sales;

 including, as to each of clauses (1) through (6) above, all attorneys' and other professional and
 service providers' fees arising from such services, including those in connection with any appellate
 proceedings, and all expenses, costs, charges and other fees incurred by such counsel and others
 in connection with or relating to any of the events or actions described in this Section 20((b), all
 of which shall be payable, on demand, by the Borrower to the Agent on behalf of the DIP Lenders.
 Without limiting the generality of the foregoing, such expenses, costs, charges and fees may
 include: fees, costs and expenses of accountants, appraisers, investment bankers, management and
 other consultants and paralegals; court costs and expenses; photocopying and duplication
 expenses; court reporter fees, costs and expenses; long distance telephone charges; air express


                                                  -39-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38              Main Document
                                           Pg 280 of 347


 charges;; and expenses for travel, lodging and food paid or incurred in connection with the
 performance of such legal or other advisory services. All expenses incurred by the Agent shall
 receive super-priority administrative expense status per Section 364 of the Bankruptcy Code
 (subject to Section 11 hereof and the Financing Orders).

                 (c)    No failure or delay on the part of the Agent or any other holder of this Note
 to exercise any right, power or privilege under this Note and no course of dealing between
 Borrower and the Agent shall impair such right, power or privilege or operate as a waiver of any
 default or an acquiescence therein, nor shall any single or partial exercise of any such right, power
 or privilege preclude any other or further exercise thereof or the exercise of any other right, power
 or privilege. The rights and remedies expressly provided in this Note are cumulative to, and not
 exclusive of, any rights or remedies that the Agent would otherwise have. No notice to or demand
 on the Borrower in any case shall entitle the Borrower to any other or further notice or demand in
 similar or other circumstances or constitute a waiver of the right of the Agent to any other or further
 action in any circumstances without notice or demand.

                 (d)     Borrower and any endorser of this Note hereby consent to renewals and
 extensions of time at or after the maturity hereof without notice, and hereby waive diligence,
 presentment, protest, demand and notice of every kind and, to the full extent permitted by law, the
 right to plead any statute of limitations as a defense to any demand hereunder.

                (e)     If any provision in or obligation under this Note shall be invalid, illegal or
 unenforceable in any jurisdiction, the validity, legality and enforceability of the remaining
 provisions or obligations, or of such provision or obligation in any other jurisdiction, shall not in
 any way be affected or impaired thereby.

           (f) THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE
 BORROWER AND THE AGENT HEREUNDER SHALL BE GOVERNED BY, AND
 SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
 INTERNAL LAWS OF THE STATE OF NEW YORK INCLUDING WITHOUT
 LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
 STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
 PRINCIPLES.

                 (g)      Each party hereto hereby irrevocably and unconditionally submits, for itself
 and its property, to the exclusive jurisdiction of the Bankruptcy Court and, if the Bankruptcy Court
 does not have (or abstains from) jurisdiction, the Supreme Court of the State of New York sitting
 in New York County and of the United States District Court of the Southern District of New York,
 and any appellate court from any thereof, in any action or proceeding arising out of or relating to
 this Note or any DIP Document, or for recognition or enforcement of any judgment, and each of
 the parties hereto hereby irrevocably and unconditionally agrees that all claims in respect of any
 such action or proceeding may be heard and determined in such New York State or, to the extent
 permitted by law, in such Federal court. Each of the parties hereto agrees that a final judgment in
 any such action or proceeding shall be conclusive and may be enforced in other jurisdictions by
 suit on the judgment or in any other manner provided by law.

                (h)     THE BORROWER AND, BY THEIR ACCEPTANCE OF THIS


                                                  -40-
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38               Main Document
                                            Pg 281 of 347


 NOTE, THE AGENT, ANY DIP LENDER AND ANY SUBSEQUENT HOLDER OF THIS
 NOTE, HEREBY IRREVOCABLY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS
 TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
 ARISING OUT OF THIS NOTE OR ANY DEALINGS BETWEEN THEM RELATING TO
 THE SUBJECT MATTER OF THIS NOTE AND THE AGENT'S/BORROWER
 RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver is intended to
 be all-encompassing of any and all disputes that may be filed in any court and that relate to the
 subject matter of this transaction, including without limitation contract claims, tort claims, breach
 of duty claims and all other common law and statutory claims. The Borrower and, by their
 acceptance of this Note, the Agent, any DIP Lender and any subsequent holder of this Note, each
 (i) acknowledges that this waiver is a material inducement to enter into a business relationship,
 that each has already relied on this waiver in entering into this relationship, and that each will
 continue to rely on this waiver in their related future dealings and (ii) further warrants and
 represents that each has reviewed this waiver with its legal counsel and that each knowingly and
 voluntarily waives its jury trial rights following consultation with legal counsel. THIS WAIVER
 IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY
 OR IN WRITING) THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
 AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF THIS
 NOTE. In the event of litigation, this provision may be filed as a written consent a trial by the
 court.

                 (i)   The Borrower hereby waives the benefit of any statute or rule of law or
 judicial decision which would otherwise require that the provisions of this Note be construed or
 interpreted most strongly against the party responsible for the drafting thereof.

                 (j)      The Borrower shall not have the right to assign their obligations or liabilities
 under this Note without the prior written consent of the Agent. The DIP Lenders may assign to
 one or more entities all or any part of, or may grant participation's to one or more entities in or to
 all or any part of, the amounts outstanding hereunder, and to the extent of any such assignment or
 participation (unless otherwise stated therein) the assignee or participant shall have the same rights
 and benefits hereunder as it would have if it were a DIP Lender hereunder. An assigning DIP
 Lender shall notify the Borrower of any such assignment (other than an assignment to an affiliate
 of such DIP Lender or a Related Fund) which notice shall include a description of the assignment
 and include customary instructions from the DIP Lender and such assignee with respect to the
 making of payments and other communications with the DIP Lender and such assignee.

                 (k)     The Agent shall, acting solely for this purpose as a non-fiduciary agent of
 Borrower, maintain, or cause to be maintained at the Payment Office, a copy of each assignment
 notice delivered to and accepted by it and a register (the "Register") for the recordation of the
 names and addresses of the Persons, if any, that take an assignment from it and the principal
 amount of the Term Loans and stated interest thereon (the "Registered Loans") owing to each DIP
 Lender from time to time. The entries in the Register shall be conclusive and binding for all
 purposes, absent manifest error, and the Borrower and the Agent may treat each Person whose
 name is recorded in the Register as a DIP Lender hereunder for all purposes of this Note. The
 Register shall be available for inspection by Borrower and the DIP Lenders at any reasonable time
 and from time to time upon reasonable prior notice.



                                                   -41-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                           Pg 282 of 347


              (l)     Upon receipt by the Agent of an assignment notice, the Agent shall accept
 such assignment and record the information contained therein in the Register.

                  (m)    A RegisteredTerm Loan may be assigned or sold in whole or in part only
 by registration of such assignment or sale on the Register. Any assignment or sale of all or part of
 such RegisteredTerm Loan may be effected only by registration of such assignment or sale on the
 Register. Prior to the registration of assignment or sale of any RegisteredTerm Loan, the Agent
 shall treat the Person in whose name such RegisteredTerm Loan is registered as the owner thereof
 for the purpose of receiving all payments thereon and for all other purposes, notwithstanding notice
 to the contrary.

                 (n)     In the event that a DIP Lender sells participations in a RegisteredTerm
 Loan, such DIP Lender shall maintain a register for this purpose as a non-fiduciary agent of
 Borrower on which it enters the name of all participants in the RegisteredTerm Loans held by it
 and the principal amount (and stated interest thereon) of the portion of the RegisteredTerm Loan
 that is the subject of the participation (the "Participant Register"). A RegisteredTerm Loan may
 be participated in whole or in part only by registration of such participation on the Participant
 Register. Any participation of such RegisteredTerm Loan may be effected only by the registration
 of such participation on the Participant Register. The Participant Register shall be available for
 inspection by the Borrower and the DIP Lenders at any reasonable time and from time to time
 upon reasonable prior notice.

                 (o)    No provision of this Note may be amended or waived unless such
 amendment or waiver is in writing and is signed by the Borrower and the Agent. (acting on the
 instructions of the Required Lenders).

                 (p)    Any provision of this Note which is prohibited or unenforceable shall be
 ineffective to the extent such prohibition or unenforceability without invalidating the remaining
 provisions hereof.

                 (q)    This Note, the other DIP Documents, and all Liens created hereby or
 pursuant to the Collateral Documents or any other DIP Document shall be binding upon the
 Borrower and each other Loan Party, the estates of the Borrower, and any trustee or successor in
 interest of the Borrower and each other Loan Party in the Chapter 11 Case or any subsequent case
 commenced under Chapter 7 of the Bankruptcy Code, and shall not be subject to Section 365 of
 the Bankruptcy Code. This Note and the other DIP Documents and the Financing Orders shall be
 binding upon, and inure to the benefit of, the successors of the Agent and the DIP Lenders and
 each of their respective assigns, transferees and endorsees. The Liens created by this Note, and
 the other DIP Documents shall be and remain valid and perfected in the event of the substantive
 consolidation or conversion of the Chapter 11 Case or any other bankruptcy case of any Loan Party
 to a case under chapter 7 of the Bankruptcy Code or in the event of dismissal of the Chapter 11
 Case or the release of any Collateral from the jurisdiction of the Bankruptcy Court for any reason,
 without the necessity that the Agent file financing statements or otherwise perfect its security
 interests or Liens under applicable law.

          (r) THIS WRITTEN PROMISSORY NOTE REPRESENTS THE FINAL
 AGREEMENT BETWEEN THE PARTIES, AND MAY NOT BE CONTRADICTED BY


                                                -42-
19-36300-cgm      Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                          Pg 283 of 347


 EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
 OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
 PARTIES.

                 (s)    This Note may be executed in any number of counterparts, each of which
 shall be an original but all of which together shall constitute one instrument. Each counterpart
 may consist of a number of copies hereof, each signed by less than all, but together signed by all,
 of the parties hereto. Delivery of an executed counterpart to this Note by facsimile transmission
 or electric transmission in “pdf” or other imaging format shall be as effective as delivery of a
 manually signed original.

               (t)    In the event of any inconsistency between the terms and conditions of this
 Note and the Financing Orders, the provisions of the Financing Orders shall govern and control.

                                       *    *     *    *    *




                                                -43-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 284 of 347


                 IN WITNESS WHEREOF, the Borrower have caused this Note to be executed and
 delivered by its duly authorized officer as of the day and year and at the place first above written.


                                             BARNEY'S, INC., as Debtor and Debtor in
                                             Possession

                                             By: ____________________________________
                                                 Name:
                                                 Title




 Acknowledged and Agreed

 GACP FINANCE COFINANCE CO., LLC, as Agent


 By: ____________________________________
     Name:
     Title:



 Brigade Capital Management, LP on behalf of its managed funds and accounts,GACP II, L.P., as
 a DIP Lender

 By: GREAT AMERICAN CAPITAL PARTNERS, LLC
 Its: General Partner


 By:____________________________
 Its: Authorized Signatory

        Commitment Amount: $100,000,000

 BRF FINANCE CO., LLC, as a DIP Lender

 By: ____________________________________
     Name:
     Title:


 Commitment Amount: $42,000,000 (of which $37,500,000
19-36300-cgm   Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38       Main Document
                                       Pg 285 of 347


    BRF Finance Co., LLC, has already been advanced as DIP LenderTranche A Term Loans)




                                           -45-
19-36300-cgm    Doc 122    Filed 08/14/19 Entered 08/14/19 02:54:38      Main Document
                                       Pg 286 of 347



 BRIGADE CAPITAL MANAGEMENT, LP, on behalf of its managed funds and accounts, as a
 DIP Lender

 By: ____________________________________
     Name:
     Title:


 Commitment Amount: $75,000,000 (of which $37,500,000 has already been advanced as
 Tranche A Term Loans)




                                           -46-
19-36300-cgm   Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38   Main Document
                                     Pg 287 of 347



                                    EXHIBIT A

                               (attach Initial Budget)

                                   [TO COME]
19-36300-cgm   Doc 122    Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                      Pg 288 of 347



                  (AMENDED) EXHIBIT B TO DIP TERM NOTE

                                   Consignment Facility


                         In addition to customary terms and conditions for a consignment
                         relationship, the Consignment Facility shall include the following terms
                         and conditions:

                            1. The Consignor will have access to information and reporting.
                            2. The Consignor may have onsite representatives at the
                               Borrower to assist the Borrower and Loan Parties with the
                               consignment program.
                            3. The Consignor shall have the right to use the stores and the e-
                               commerce platform to liquidate the Consigned Inventory from
                               the stores and through the e-commerce platform if the going
                               concern sale process is not successful or an event of default
                               occurs and is not cured in which case the Consignor shall be
                               responsible for payment of a proportionate share of the four-
                               wall operating expenses of the stores and costs associated with
                               operating the e-commerce platform and, in light of such
                               obligation, the Consignor shall be entitled to receive and retain
                               for its sole and exclusive benefit all proceeds (other than sales
                               taxes) from the sale of all Consigned Inventory.
                            4. The Consignor shall be entitled to a work fee in the amount of
                               $100,000 per month.

                         If the going concern process is successful, (i) the Consignor shall have
                         the right (exercised in the Consignor’s sole discretion) to require the
                         purchaser to purchase all or a portion of the Consigned Inventory at
                         105% of cost with payment due at the closing of the going concern
                         sale; and (ii) a going concern purchaser shall have the right (exercised
                         in the purchaser’s sole discretion) to purchase the Consigned
                         Inventory at 105% of cost with payment due at the closing of the
                         going concern sale.
19-36300-cgm      Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                          Pg 289 of 347


                                              Exhibit C

                                         Store Closing Fees

 For any stores for which affiliates of Agent and/or DIP Lender are engaged to conduct a “store
 closing” or similar themed sale, such affiliates in their capacity as “consultant” thereunder shall
 earn a fee equal to 1.25% of the aggregate gross proceeds from the sale of goods and 15.0% of
 the aggregate gross proceeds from the sale of FF&E. The Loan Parties shall reimburse such
 consultant for its out of pocket costs and expenses, including costs of supervision. Consultant
 shall have the right to supplement the inventory in such store closing sales with additional
 goods procured by consultant at its sole cost and expense and the consultant shall pay the Loan
 Parties 5.0% of the gross proceeds thereof (excluding sales taxes) and shall retain the remaining
 proceeds from the sale thereof.
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 290 of 347




                             CONSIGNMENT FACILITY TERMS
         Effective as of August 9, 2019, the following terms and conditions shall govern the
 Consignment Facility, as defined in the Amended and Restated Debtor in Possession Secured Term
 Promissory Note to which this Exhibit B is annexed (the “Note”) and shall supersede in all respects
 the terms and conditions set forth in Exhibit B to all prior instances of the Note. Capitalized terms
 used but not defined herein have the meanings given thereto in the Note.

    1. Consignor shall be B. Riley Financial, Inc. (“BR”) and/or an affiliate thereof, as BR may
       designate in its sole discretion.

    2. Consignor shall have a first-priority senior Lien pursuant to 11 U.S.C. § 364(d) (with
       respect to the DIP Lenders and Prepetition Secured Parties upon entry of the Second
       Interim Order, and with respect to all parties asserting Liens against the Consigned
       Inventory Proceeds upon entry of the Final Order) on all Consigned Inventory Proceeds
       and other amounts, in each case, due to Consignor in connection with the Consigned
       Inventory (including but not limited to the Work Fee (defined below) and the Consignment
       Fee defined in Section 18 of the Note), which amounts shall remain subject to the Lien of
       Consignor until indefeasibly paid to Consignor pursuant to paragraph 7(b)(ii) of the Note.

    3. Borrower has opened, or shall promptly open, a new, segregated bank account (the
       “Consignment Facility Account”) for the exclusive purposes of (a) receiving funds in trust
       from Consignor pursuant to the Consignment Facility and (b) using such funds to pay
       vendors’ invoices for Consigned Inventory. Borrower shall not use the Consignment
       Facility Account or any funds therein for any other purpose, and shall have no interest in
       any funds on deposit in the Consignment Facility Account at any time, which funds shall
       be held in trust at all times for the payment of vendors’ approved invoices for Consigned
       Inventory pursuant to the terms of the Consignment Facility. To the extent all or any
       portion of the funds on deposit in the Consignment Facility Account at any time are ever
       deemed property of Borrower’s bankruptcy estate, Consignor shall have a first-priority
       senior Lien on such funds, and such funds shall be DIP Priority Collateral of Consignor.
       At Consignor’s request, Borrower shall take all steps reasonably necessary to obtain a
       deposit account control agreement providing Consignor control over the Consignment
       Facility Account.

    4. Items of Consigned Inventory identified by the same SKUs (“Consigned Overlap
       Inventory”) as similar goods in Borrower’s existing inventory (“Existing Overlap
       Inventory”) shall be accounted for on a “last-in-first-out” basis, whereby all Consigned
       Overlap Inventory identified by a particular SKU is treated as sold before the
       corresponding Existing Overlap Inventory, with all proceeds of Consigned Overlap
       Inventory constituting Consigned Inventory Proceeds.
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38              Main Document
                                           Pg 291 of 347


    5. The Consignment Facility is not a revolving credit line. Amounts advanced under the
       Consignment Facility to purchase Consigned Inventory may not be re-advanced once
       repaid unless approved in advance in writing by Consignor in its sole discretion. Borrower
       shall hold the Consigned Inventory in trust for the benefit of Consignor and shall insure
       the Consigned Inventory against loss. To the extent all or any portion of the Consigned
       Inventory is ever deemed property of Borrower’s bankruptcy estate, such Consigned
       Inventory shall be DIP Priority Collateral of Consignor.

    6. The maximum aggregate landed cost of all Consigned Inventory that may be purchased
       under the Consignment Facility is $30,000,000 (the “Consigned Inventory Cap”).
       Borrower may request funds from Consignor under the Consignment Facility to pay
       invoices for Consigned Inventory once per Business Day (each such request, a
       “Consignment Funding Request”). In connection with each Consignment Funding
       Request, Borrower shall provide Consignor with (a) a list of all purchase orders (which
       purchase orders shall be approved by at least one of Borrower’s Chief Executive Officer,
       Chief Financial Officer, or Chief Merchant) for Consigned Inventory comprising such
       Consignment Funding Request and (b) copies of all invoices for such Consigned Inventory.
       Subject to the Consigned Inventory Cap, Consignor will fund the aggregate landed cost of
       all approved invoices and/or purchase orders for Consigned Inventory in a given
       Consignment Funding Request via a single wire transfer into the Consignment Facility
       Account. Immediately upon receipt of such wire transfer, Borrower, in consultation with
       Consignor’s on-site personnel, shall initiate wire or ACH transfers, as applicable, to each
       vendor for the approved invoices and/or purchase orders and provide Consignor with wire
       or ACH transfer confirmations (including Fed Reference Numbers for wire transfers) for
       each such payment.

    7. In connection with any sale or liquidation of all or substantially all of Borrower’s assets
       and subject to Section 12(ii) below, Consignor may, upon written notice to Borrower (e-
       mail being acceptable), elect to take title to, or designate another entity to take title to, all
       or any portion of the Consigned Inventory, provided that Borrower shall not be required to
       make the payment contemplated by section 7(b)(1) of the Note for any Consigned
       Inventory to which Consignor elects to take title or designate another entity to take title
       pursuant to this paragraph.

    8. Consignor shall have access to information and reporting with respect to the Consigned
       Inventory and the purchases and sales thereof, the Consignment Facility, the Consignment
       Facility Account, and the Consigned Inventory Proceeds.

    9. Consignor may have on-site representatives at Borrower to assist Borrower and the Loan
       Parties with the Consignment Facility and the procurement and sale of Consigned
       Inventory.
19-36300-cgm      Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                          Pg 292 of 347


    10. Consignor shall be entitled to a work fee in the amount of $100,000 per month or part
        thereof that any amounts are outstanding under the Consignment Facility (the “Work Fee”).
        Consignor shall pay the Consignment Fee defined in Section 18 of the Note (7% per annum
        of the average amount outstanding under the Consignment Facility during the preceding
        month) from Consigned Inventory Proceeds, along with the Work Fee, to Consignor via
        wire transfer within five days after the end of each month.

    11. Borrower shall maintain insurance against loss of (whether by theft, fire, flood, natural
        disaster, or otherwise) and damage to Consigned Inventory consistent with Borrower’s
        insurance for its own inventory. In the event of any insured loss of or damage to Consigned
        Inventory in Borrower’s possession and/or control, the insurance proceeds related thereto
        shall constitute Consigned Inventory Proceeds. Borrower shall be responsible for any
        uninsured loss of or damage to any Consigned Inventory in Borrower’s possession and/or
        control.

    12. If Borrower’s going concern sale process is successful, (i) Consignor shall have the right,
        in its sole discretion, to require the purchaser to purchase all or a portion of the Consigned
        Inventory remaining at the closing of the going concern sale, as reflected on Borrower’s
        books and records, at 105% of landed cost, with payment due at the closing of the going
        concern sale, and (ii) a going concern purchaser shall have the right, in its sole discretion,
        to purchase any Consigned Inventory remaining at the closing of the going concern sale,
        as reflected on Borrower’s books and records, at 105% of landed cost, with payment due
        at the closing of the going concern sale.
19-36300-cgm     Doc 122    Filed 08/14/19 Entered 08/14/19 02:54:38   Main Document
                                        Pg 293 of 347


 ACKNOWLEDGED AND AGREED TO:


 BARNEY’S, INC., Debtor in Possession


 By:
 Name: Sandro Risi
 Title: Executive Vice President and Treasurer




 B. RILEY FINANCIAL, INC.


 By:
 Name:
 Title:
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 294 of 347


                                             Schedule 13

                Deliver (which delivery may be made by electronic communication (including
 email)) to the Agent, the Monthly Reports, Annual Reports and Compliance Certificates required
 by Sections 6.1(a) (c) and (d) of the Prepetition Credit Agreement (determined as if such agreement
 had remained in effect) and each of the financial statements, reports, or other items set forth below
 at the following times in form satisfactory to the Agent:

  on Wednesday of each week          (a)     a weekly DIP variance report/reconciliation for the
  beginning with the secondthird     prior Cumulative Three-Week Period and for the period from
  full calendar week after the       the commencement of the Initial Budget to the end of the
  Petition Date                      prior week in each case (i) showing actual results for the
                                     following items: (A) receipts, (B) disbursements, (C) net
                                     operating cash flow, (D) liquidity and excess availability (as
                                     determined under the Prepetition ABL Facility),Excess
                                     Availability, (E) Term Loan balances and outstanding loans
                                     under the Prepetition ABL Facility and (F) professional fees
                                     and expenses, noting therein variances from values set forth
                                     for such periods in both the Initial Budget and the most recent
                                     Budget and (ii) an explanation for all material variances,
                                     certified by the chief financial officer of Barney's,

                                     (b)     to the extent received by a Loan Party, a weekly report
                                     of sales in connection with store closures results (including
                                     detail on gross recoveries and expenses) from the affiliates of
                                     the Agent and/or DIP Lenders retained by the Loan Parties,

  on the date that is four full      (c)     a revised proposed budget (it being understood that
  weeks after the Petition Date      upon written approval of such proposed budget by the Agent,
  and every second week              in its reasonable discretion, such proposed budget shall
  thereafter                         become the "Budget") and timing changes with respect to any
                                     periods that were included in a previously delivered Liquidity
                                     Forecast and which shall be in form and substance acceptable
                                     to the Agent and DIP Lenders,

  promptly, to the extent            (d)    copies of all material pleadings, motions, applications
  reasonably feasible,               or financial information filed by any Loan Party with the
                                     Bankruptcy Court; provided that any such documents that are
                                     publicly available shall be deemed to have been delivered,

  promptly,                          (e)     copies of all "Borrowing Base Certificates" (as such
                                     term is defined in the Prepetition Credit Agreement) as if such
                                     agreement had remained in effect) that would have been
                                     delivered pursuant to the Prepetition ABL Facility), had such
                                     agreement remained in effect,
19-36300-cgm     Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                         Pg 295 of 347


  promptly, but in any event       (f)     notice of such event or condition and a statement of
  within 5 Business Days after     the curative action that Borrower proposes to take with
  Borrower has knowledge of        respect thereto,
  any event or condition that
  constitutes a Default (provided
  that the delivery of a notice of
  any such event of default at any
  time will cure any Event of
  Default arising from the failure
  to timely deliver such notice of
  such event of default),

  upon the reasonable request of   (g)     any other information reasonably requested relating to
  Agent,                           the financial condition of Borrower or its Subsidiaries, and

  upon notice of Agent,            (h)     access to the advisors to the Loan Parties at all times
                                   during the Chapter 11 Cases.
19-36300-cgm   Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38     Main Document
                                     Pg 296 of 347


                                    EXHIBIT F

                  Redline to the First Revised DIP Credit Agreement




                                         11
19-36300-cgm         Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                           Pg 297 of 347




           AMENDED AND RESTATED DEBTOR IN POSSESSION SECURED
                        TERM PROMISSORY NOTE

 $217,000,000                                                                New York, New York
                                                                             August [15],, 2019

                  On August 6, 2019 (the "Petition Date"), BARNEY'S INC., (the "Borrower") and
 certain of its affiliates commenced Chapter 11 Case No.sNos. 19-36299, 19-36300, 19-36301, 19-
 36302 and 19-36303 respectively, which cases are being jointly administered under Chapter 11
 Case No. 19-36300 (CGM) (each a "Chapter 11 Case" and collectively, the "Chapter 11 Cases")
 by filing separate voluntary petitions for reorganization relief under chapter 11 of title 11 of the
 United States Code, 11 U.S.C. §§ 101 et seq. (the "Bankruptcy Code"), with the United States
 Bankruptcy Court for the Southern District of New York (the "Bankruptcy Court"). The Loan
 Parties (as defined herein) continue to operate their respective businesses and manage their
 respective properties as debtors and debtors in possession pursuant to Sections 1107(a) and 1108
 of the Bankruptcy Code. The Borrower has requested that GACP Finance Co., LLC, as agent (in
 such capacity, the "Agent") for the lenders (the "DIP Lenders") from time to time party to this
 Amended and Restated Debtor in Possession Secured Term Promissory Note (as amended,
 modified, or supplemented from time to time, this "Note"), make term loans evidenced by this
 Note. Certain subsidiaries of the Borrower who comprise the other debtors in the Chapter 11 Cases
 wish to guaranty the Borrower's Obligations under this Note (collectively, the "Guarantors"), and
 are simultaneously executing Guarantees in favor of the Agent. The Borrower intends to utilize
 such Term Loans to (i) repay the Prepetition Secured Debt in full and in cash (other than any
 Obligations (as defined therein) relating to letters of credit issued under the Prepetition ABL
 Facility (the “LCs”))”) and Prepetition Secured Contingent Indemnity Claims) and to cash
 collateralize the LCs (ii) fund general corporate needs, including without limitation working
 capital and other needs, and (iii) pay administrative expenses of the Chapter 11 Cases, including
 fees and expenses of professionals, in each case in accordance with the Budget., this Note, the
 Bankruptcy Code, and the Financing Orders. Capitalized terms used herein and not otherwise
 defined herein shall have the meanings provided in Section 18 of this Note. This Note is being
 executed and delivered as an amendment to and a full restatement of the Debtor in Possession
 Secured Multi-Draw Term Promissory Note dated as of August 6, 2019, among the parties hereto
 (the “Original Note”), and as so, the Original Note is amended and restated, replaced and
 superseded by the terms, conditions, agreements, covenants, representations and warranties set
 forth in this Note without the need for any further actions or notices.

                1.      Term Loans.

                (a)    (i) On the Closing Date, the DIP Lenders party thereto provided the
 Borrower with super-priority secured debtor-in-possession “Tranche A” loans under Section
 364(c)(2) and (c)(3) of the Bankruptcy Code, which were made available to the Borrower on
 August 7, 2019, on the entry of the Interim Order, in the principal amount of $75,000,000 (the
 "Tranche A Term Loans"), (ii) subject to the terms and conditions hereof, the DIP Lenders agree
 to provide the Borrower with super-priority secured debtor-in-possession “Tranche B” loans under
 Section 364(c)(2) and (d) of the Bankruptcy Code (collectively, the “Tranche B Term Loans”),
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38              Main Document
                                            Pg 298 of 347


 each of which shall be made available upon the entry of the Second Interim Order, comprised of
 (A) “Tranche B-1” loans in the principal amount of $71,000,000 (the “Tranche B-1 Term Loans”)
 and (B) “Tranche B-2” loans in the principal amount of $50,000,000 Term Loans, and (iii) subject
 to the terms and conditions hereof, the DIP Lenders agree to provide the Borrower with super-
 priority secured debtor-in-possession “Tranche C” loans under Section 364(c)(2) and (d) of the
 Bankruptcy Code, all of which shall be made available upon the entry of the Second Interim Order,
 in the principal amount of $21,000,000 (the “Tranche C Term Loans” and, together with the
 Tranche A Term Loans and the Tranche B Term Loans, the “Term Loans”). The parties hereto
 agree that upon the effectiveness of this Note, all term loans under the Original Note shall be
 reevidenced as Tranche A Term Loans made by the DIP Lenders hereunder, ratably based on the
 respective amounts advanced thereunder by each such DIP Lender. The Term Loans shall be
 subject to the priority set forth in the applicable Financing Order. Each DIP Lender shall provide
 the respective tranche of Term Loans in an amount equal to the proportion that such tranche
 represents of its respective Commitment and the obligation of each DIP Lender to make the Term
 Loans under this Note shall be several and not joint and several. The respective Commitment of
 each DIP Lender shall be permanently reduced upon the making of sucheach tranche of Term Loan
 in an amount equal to such tranche of Term Loan. Additionally, at the Borrower’s request,
 thecertain DIP Lenders and/or at their election, certain of their respective affiliates (collectively in
 such capacity, the "Consignor") will provide the Loan Parties with a consignment facility to
 support post-petition inventory purchases, subject to the terms and conditions set forth on Exhibit
 B attached hereto (the "Consignment Facility"). The Borrower and the Consigneor may mutually
 agree upon new inventory purchases (collectively, the "Consigned Inventory") pursuant to which
 the Consignor will purchase new inventory from the applicable vendor at prices negotiated
 between the Loan Parties and such vendor. For the avoidance of doubt, (i) the Consigned Inventory
 are not assets of the Loan Parties and shall not constitute “Collateral” nor be subject to the liens of
 the Agent or DIP Lenders hereunder; (ii) upon the sale of any Consigned Inventory, the Loan
 Parties’ share of the proceeds on the Consigned Inventory (less the amounts payable to the
 Consignor in Section 7(b)(1)) shall constitute “Collateral” hereunder and the other DIP
 Documents, and (iii) any fees paid to the Loan Parties described on Exhibit B shall constitute
 “Collateral” hereunder and under the other DIP Documents.

              (b)      The aggregate principal amount of Terms Loans outstanding shall not
 exceed $217,000,000, subject to any limitation of credit extensions under this Note and the
 Financing Orders (the "Maximum Amount").

                (c)      The Agent shall be entitled to rely upon, and shall be fully protected in
 relying upon, any borrowing request or similar notice believed by the Agent to be genuine. The
 Agent may assume that each Person executing and delivering any such notice was duly authorized,
 unless the responsible individual acting thereon for the Agent has actual knowledge to the contrary.

                  (d)    The Borrower shall utilize the proceeds of Term Loans to (i) repay the
 Prepetition Secured Debt in full and in cash (other than any Obligations (as defined therein)
 relating to the LCs and Prepetition Secured Contingent Indemnity Claims) and to cash collateralize
 the LCs, (ii) fund general corporate needs, including without limitation working capital and other
 needs, and (iii) pay administrative expenses of the Chapter 11 Cases, including fees and expenses
 of professionals, in each case in accordance with the Budget, this Note, the Bankruptcy Code, and
 the Financing Orders); provided, that (a) the Tranche A Term Loans were used on the Closing


                                                   -2-
19-36300-cgm        Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38                 Main Document
                                              Pg 299 of 347


 Date to repay a portion of the Prepetition Secured Debt under the Prepetition ABL Facility, (b)
 the Tranche B Term Loans shall be used to repay in full all remaining outstanding loans and other
 obligations (other than in respect of the LCs and other than Prepetition Secured Contingent
 Indemnity Claims) under the Prepetition Credit Agreement, (c) the Tranche C Term Loans shall
 be used solely to cash collateralize the LCs in accordance with the terms thereof (and to pay
 reimbursement or other obligations in respect thereof under the Prepetition Credit Agreement, (d)
 the Term Loans may be used to pay interest, fees, and expenses that constitute DIP Obligations
 and (e) no portion of any Term Loan shall be used, directly or indirectly, to finance or make any
 Restricted Payment (except as described in clause (a) of this proviso), or to make any distribution
 under a plan of reorganization in the Chapter 11 Cases or any similar proceeding of any of the
 Subsidiaries or affiliates of any of the BorrowerLoan Parties.

                (e)     Except to the extent expressly provided otherwise in the Financing Orders,
 the Obligations shall be deemed to (i) constitute a DIP Superpriority Claim and (ii) be secured
 pursuant to sections 364(c)(2) and (c)(3d) of the Bankruptcy Code.

                2.      Certain Conditions to Effective Date, Each Tranche B Term Loan and Each
 Tranche C Term Loan. The Original Note shall not be amended and restated hereby on the
 Effective Date, and no DIP Lender shall be obligated to fund any Tranche B Term Loan or Tranche
 C Term Loan, if, as of the date thereof:

               (a)     the Borrower shall not have paid any amount then payable hereunder, under
 the Original Note or under any other DIP Document;

                 (b)      [reserved];

                 (c)     the Loan Parties shall not have delivered, each in form and substance
 satisfactory to Agent, (i) guarantees of each of the Guarantors (or amendments or amendments and
 restatements of the guarantees entered into on the Closing Date with respect to the Original Note)
 with respect to this Note and the other DIP Documents and the transactions contemplated hereby
 and thereby and (ii) an executed fee letter between the Borrower and the Agent (the “Agent Fee
 Letter”)1;”);

                 (d)     any representation or warranty by any Loan Party contained herein, in the
 Original Note or in any other DIP Document shall be untrue or incorrect in any material respect
 (except that such materiality qualifier shall not be applicable to any representations and warranties
 that already are qualified or modified by materiality in the text thereof) as of such date, except to
 the extent that such representation or warranty expressly relates to an earlier date;

                  (e)   (i) the Bankruptcy Court shall not have entered the Second Interim Order;
 or (ii) the Interim Order or the Second Interim Order shall have been stayed, vacated, reversed,
 modified or amended, in each case, without Agent's consent;

                 (f)     the outstanding amount of the Prepetition Secured Debt (other than the LCs
 that will be cash collateralized with the proceeds of the Tranche C Term Loan and other contingent

 1
  Subject to agreement on payment of any outstanding balance of annual fee upon payment of DIP Obligations in
 full and in cash.


                                                      -3-
19-36300-cgm      Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38           Main Document
                                          Pg 300 of 347


 indemnity obligationsPrepetition Secured Contingent Indemnity Claims) will not be paid in full
 with the proceeds of the Tranche B Term Loan or all Liens secured such Prepetition Secured Debt
 shall not have been terminated or been made junior or otherwise subordinated to the Liens securing
 the Obligations, other than as provided in the Financing Orders;

                (g)     except as occasioned by the commencement of the Chapter 11 Cases and
 the actions, proceedings, investigations and other matters related thereto or arising therefrom
 (including any actions taken in accordance with the Budget, the Store Closure Motion, the Sale
 Motion, this Note or the Financing Orders), any event or circumstance having a Material Adverse
 Effect shall have occurred since the date hereof;

               (h)     any Default or Event of Default shall have occurred and be continuing
 hereunder or under the Original Note or would result after giving effect to any Term Loan;

                (i)      after giving effect to any Term Loan, the outstanding principal amount of
 all Term Loans would exceed the lesser of (i) the Maximum Amount, or (ii) the amount permitted
 to be borrowed on a cumulative basis from the date hereof through the date of such requested Term
 Loan as set forth in the Budget and the Financing Orders;

                (j)    the Agent shall not have received and approved the applicable Budget for
 such period in accordance with this Note and the Financing Orders;

               (k)     Mo Meghji shall no longer be retained as Chief Restructuring Officer of the
 Loan Parties on terms and conditions (including scope of authority) reasonably acceptable to the
 Agent;

                (l)    [reserved];

                (m)     the Loan Parties shall have filed pleadings with the Bankruptcy Court,
 which pleadings could affect the rights or remedies of the Agent and the DIP Lenders under this
 Note and the Financing Orders in a manner that is adverse to the Agent and the DIP Lenders in
 any material respect, and such pleadings shall not be in form and substance reasonably acceptable
 to the Agent; or

                 (n)    the Bankruptcy Court shall have entered orders, which orders could affect
 the rights or remedies of the Agent and the DIP Lenders under this Note and the Financing Orders
 in a manner adverse to the Agent and the DIP Lenders in any material respect, and such orders
 shall not be in form and substance reasonably acceptable to the Agent.

                 The request and acceptance by the Borrower of the proceeds of any Term Loan
 shall be deemed to constitute, as of the date of such request, acceptance or incurrence, (i) a
 representation and warranty by the Borrower that the conditions in this Section 2 have been
 satisfied and (ii) a reaffirmation by the Borrower of the granting and continuance of the Liens
 granted in favor of the Agent on behalf of the DIP Lenders, pursuant to the Financing Orders.

                3.      Payment of Principal. FOR VALUE RECEIVED, the Borrower promises
 to pay to the Agent, the unpaid principal amount of all Term Loans made by the Agent on behalf
 of the DIP Lenders to the Borrower, on the Maturity Date, together with all accrued and unpaid


                                                -4-
19-36300-cgm         Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38           Main Document
                                           Pg 301 of 347


 interest, fees and expenses to the extent provided in this Note.

                4.      Payment of Interest.

                        (a)    Tranche A Term Loans.

                               (1)     Subject to the terms of this Note, the Tranche A Term Loans
        or any portion thereof shall be a LIBOR Rate Loan and shall bear interest on the principal
        amount thereof from time to time outstanding, from the Closing Date until repaid, at a rate
        per annum equal to the LIBOR Rate for the Interest Period in effect for the Tranche A
        Term Loans (or such portion thereof) plus 12.00%.

                        (b)    Tranche B-1 Term Loans.

                                (1)    Subject to the terms of this Note, the Tranche B-1 Term
        Loans or any portion thereof shall be a LIBOR Rate Loan and shall bear interest on the
        principal amount thereof from time to time outstanding, from the date of the Tranche B
        Term Loans until repaid, at a rate per annum equal to the LIBOR Rate for the Interest
        Period in effect for the Tranche B-1 Term Loans (or such portion thereof) plus 2.25%.

                (c)     Tranche B-2 Term Loans

                               (1)     Subject to the terms of this Note, the Tranche B-2 Term
        Loans or any portion thereof shall be a LIBOR Rate Loan and shall bear interest on the
        principal amount thereof from time to time outstanding, from the date of the Tranche B
        Term Loans until repaid, at a rate per annum equal to the one-month LIBOR Rate for the
        Interest Period in effect for the Tranche B-2 Term Loans (or such portion thereof) plus
        7.00%.

                (d)     Tranche C Term Loans

                                (1)     Subject to the terms of this Note, the Tranche C Term Loans
        or any portion thereof shall bear interest at the per annum rates equal to (x) until any LCs
        that are cash collateralized with the proceeds of the Tranche C Term Loans are drawn at
        any time after the Petition Date (and while the proceeds of such Tranche C Term Loans is
        being held as cash collateral therefor), an amount equal to the sum (if positive) of (i) the
        aggregate rates at which such undrawn LCs would have accrued fees under the Prepetition
        Credit Agreement (both to the issuing bank and the participating banks), absent cash
        collateralization, minus (ii) the rate at which such undrawn LCs would accrue fees while
        fully cash collateralized, and (y) from and after the drawing on any such LC from and after
        the Petition Date and solely with respect to any drawn amount under such LC, at the rate
        per annum otherwise applicable to the Tranche B-1 Loans.

                       (e)     Interest on the Term Loans shall be payable monthly, in arrears, on
 the first day of each month, commencing on the first day of the month following the month in
 which the applicable Term Loan is made. If any payment of any of the Obligations becomes due
 and payable on a day other than a Business Day, the maturity thereof will be extended to the next
 succeeding Business Day and, with respect to payments of principal, interest thereon shall be


                                                 -5-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 302 of 347


 payable at the then applicable rate during such extension.

                        (f)     All computations of fees and interest shall be made by the Agent on
 the basis of a 360-day year, in each case for the actual number of days occurring in the period for
 which such fees or interest are payable. Each determination by the Agent of an interest rate
 hereunder shall be final, binding and conclusive on the Borrower (absent manifest error).

                         (g)    So long as an Event of Default shall have occurred and be
 continuing, and at the election of the Agent or the Required Lenders, the interest rate applicable to
 the Obligations shall be increased by two percentage points (2.00%) per annum above the rate of
 interest otherwise applicable hereunder (the "Default Rate"), and all outstanding Obligations shall
 bear interest at the Default Rate applicable to such Obligations. Interest at the Default Rate shall
 accrue from the date of such Event of Default until such Event of Default is cured or waived and
 shall be payable upon demand.

                         (h)     It is the intention of the parties hereto that the Agent and each DIP
 Lender shall conform strictly to usury laws applicable to it. Accordingly, if the transactions
 contemplated hereby or by any other DIP Document would be usurious as to the Agent or any DIP
 Lender under laws applicable to it (including the laws of the United States of America and the
 State of New York or any other jurisdiction whose laws may be mandatorily applicable to the
 Agent or such DIP Lender notwithstanding the other provisions of this Note), then, in that event,
 notwithstanding anything to the contrary in this Note or any other DIP Document or any agreement
 entered into in connection with or as security for the Obligations, it is agreed as follows: (i) the
 aggregate of all consideration which constitutes interest under law applicable to the Agent or any
 DIP Lender that is contracted for, taken, reserved, charged or received by the Agent or such DIP
 Lender under this Note or any other DIP Document or agreements or otherwise in connection with
 the Obligations shall under no circumstances exceed the maximum amount allowed by such
 applicable law, any excess shall be canceled automatically and if theretofore paid shall be credited
 by the Agent or such DIP Lender on the principal amount of the Obligations (or, to the extent that
 the principal amount of the Obligations shall have been or would thereby be paid in full, refunded
 by the Agent or such DIP Lender, as applicable, to the Borrower). If at any time and from time to
 time (x) the amount of interest payable to the Agent or any DIP Lender on any date shall be
 computed at the highest lawful rate applicable to the Agent or such DIP Lender pursuant to this
 Section 4(h) and (y) in respect of any subsequent interest computation period the amount of interest
 otherwise payable to the Agent or such DIP Lender would be less than the amount of interest
 payable to the Agent or such DIP Lender computed at the highest lawful rate applicable to the
 Agent or such DIP Lender, then the amount of interest payable to the Agent or such DIP Lender
 in respect of such subsequent interest computation period shall continue to be computed at the
 highest lawful rate applicable to the Agent or such DIP Lender until the total amount of interest
 payable to the Agent or such DIP Lender shall equal the total amount of interest which would have
 been payable to the Agent or such DIP Lender if the total amount of interest had been computed
 without giving effect to this Section4(h).

                        (i)    The LIBOR Rate may be adjusted by the DIP Lenders on a
 prospective basis to take into account any additional or increased costs to the DIP Lenders of
 maintaining or obtaining any eurodollar deposits or increased costs, in each case, due to changes
 in applicable law (other than change with respect to tax law, which are addressed in Section 10


                                                 -6-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                           Pg 303 of 347


 hereof) occurring subsequent to the commencement of the then applicable Interest Period,
 including changes in the reserve requirements imposed by the Board of Governors of the Federal
 Reserve System (or any successor), which additional or increased costs would increase the cost of
 funding loans bearing interest at the LIBOR Rate. In any such event, the DIP Lenders shall give
 the Borrower notice of such a determination and adjustment and, upon its receipt of the notice
 from such DIP Lender, the Borrower may, by notice to such DIP Lender (1) request the DIP Lender
 to furnish to the Borrower a statement setting forth the basis for adjusting such LIBOR Rate and
 the method for determining the amount of such adjustment or (2) repay the LIBOR Rate Loans
 with respect to which such adjustment is made.

                        (j)      Anything to the contrary contained herein notwithstanding, the DIP
 Lenders are not required actually to acquire eurodollar deposits to fund or otherwise match fund
 any Obligation as to which interest accrues at the LIBOR Rate. The provisions of Sections 4(i)
 through (k) shall apply as if the DIP Lenders had match funded any Obligation as to which interest
 is accruing at the LIBOR Rate by acquiring eurodollar deposits for each Interest Period in the
 amount of the LIBOR Rate Loans.

                        (k)     If, after the date hereof, the DIP Lenders determine that (1) the
 adoption of or change in any law, rule, regulation or guideline regarding capital requirements for
 banks or bank holding companies, or any change in the interpretation or application thereof by any
 governmental authority charged with the administration thereof, or (2) compliance by any of the
 DIP Lenders or its parent bank holding company with any guideline, request, or directive of any
 such entity regarding capital adequacy (whether or not having the force of law), has the effect of
 reducing the return on the DIP Lender's or such holding company's capital as a consequence of the
 DIP Lender's Term Loans hereunder to a level below that which the DIP Lender or such holding
 company could have achieved but for such adoption, change, or compliance (taking into
 consideration the DIP Lender's or such holding company's then existing policies with respect to
 capital adequacy and assuming the full utilization of such entity's capital) by any amount
 reasonably deemed by the DIP Lender to be material, then the DIP Lender may notify the Borrower
 thereof. Following receipt of such notice, the Borrower agrees to pay the DIP Lender on demand
 the amount of such reduction of return of capital as and when such reduction is determined, payable
 promptly after presentation by the DIP Lender to the Borrower of a statement in the amount and
 setting forth in reasonable detail the DIP Lender's calculation thereof and the assumptions upon
 which such calculation was based (which statement shall be deemed true and correct absent
 manifest error). In determining such amount, the DIP Lender may use any reasonable averaging
 and attribution methods.

                          (l)     The Borrower may elect the Interest Period in effect for the Term
 Loans (or any portion thereof); provided, that (1) In no event will the Borrower have more than 6
 Interest Periods outstanding at any time and (2) if the Agent reasonably determines that the LIBOR
 Rate is unavailable, then the Term Loans that would otherwise bear interest at the LIBOR rate
 shall bear interest, at a rate per annum equal to the Base Rate plus, (x) in the case of the Tranche
 A Term Loans, 11.00%, (y) in the case of the Tranche B-1 Term Loans (and, to the extent
 applicable, Tranche C Term Loans), 1.25%, and (z) in the case of the Tranche B-2 Term Loans,
 6.00%, in each case on the principal amount thereof from the date that the LIBOR Rate became
 unavailable until such time the Agent or such DIP Lender determines that the LIBOR Rate is
 available.


                                                 -7-
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                            Pg 304 of 347


                5.      Payments. All payments of principal and interest in respect of this Note
 shall be made in lawful money of the United States of America in same day funds to the Agent at
 the following account:

                        Bank:                   City National Bank
                                                555 South Flower Street
                                                Los Angeles, CA 90071
                        ABA/Routing:            122016066
                        Swift Number:           CINAUS6L (International Wires Only)
                        Account Name:           GACP II, LP
                        Account Number:         210427139
                        Reference:              Barney’s



 or to such other account as shall be designated in a written notice delivered by the Agent to the
 Borrower. Any payments of Term Loans shall be applied as follows: first, to the payment of all
 fees, (excluding the Exit Fee and the Enhancement Fee), and all expenses, to the full extent
 thereof; second, to the payment of any accrued interest at the Default Rate, if any; third, to the
 payment of any accrued interest (other than Default Rate interest); fourth, to repay (x) to the extent
 such proceeds constitute amounts released from being held as cash collateral with the proceeds of
 Tranche C Term Loans with respect to LCs (other than to repay such reimbursement obligations),
 the Tranche C Term Loans, and (y) otherwise, pro rata to the Tranche B-1 Term Loans and Tranche
 C Term Loans (except to the extent that LCs that were cash collateralized by such Tranche C Term
 Loans remain outstanding and undrawn) to the full extent thereof; fifth, to repay the Tranche B-2
 Term Loans to the full extent thereof; sixth, to repay the Tranche A Term Loans and the Exit Fee
 to the full extent thereof; seventh, to the payment in full of all other Obligations, including the
 Enhancement Fee (to the extent any Enhancement Fee is then due and payable); and eighth, upon
 satisfaction in full of all Obligations, to the Borrower or as otherwise required by law. During the
 continuance of an Event of Default, the Agent shall have the continuing and exclusive right to
 apply and reverse and reapply any and all such proceeds and payments to any portion of the
 Obligations.

                6.      Optional Prepayments. Subject to the terms and conditions of the Financing
 Orders and the application of payments in Section 5 hereof, the Borrower shall have the right at
 any time and from time to time to prepay any Term Loans under this Note in whole or in part
 (without premium or penalty) upon two (2) Business Days' notice to the Agent; provided that each
 such prepayment shall be in a minimum amount of $100,000. Notice of prepayment having been
 given as aforesaid, the principal amount specified in such notice shall become due and payable on
 the prepayment date specified therein in the aggregate principal amount specified therein unless
 such repayment is conditioned on the receipt of any third party funds which are not received. Any
 prepayment or repayment hereunder shall be accompanied by interest on the principal amount of
 the Note being prepaid or repaid to the date of prepayment or repayment.

                7.    Mandatory Prepayments. In each case, subject to the terms and conditions
 of the Financing Orders and the application of payments in Section 5 hereof and reduced (with



                                                  -8-
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38               Main Document
                                            Pg 305 of 347


 respect to clauses (b), (c), (d) and (e) of this paragraph 7), on a dollar for dollar basis, for any Exit
 Fee payable in connection with such repayment:

              (a)     If at any time the aggregate outstanding principal amount of the Term Loans
 exceed the Maximum Amount, the Borrower shall immediately repay the aggregate outstanding
 Term Loans to the extent required to eliminate such excess.

                  (b)    Immediately upon receipt by any Loan Party of cash proceeds of any asset
 disposition, unless the Agent agrees otherwise, such Loan Party shall contribute such proceeds to
 the Borrower and the Borrower shall prepay the Term Loans in an amount equal to all such
 proceeds, net of (1) commissions and other reasonable and customary transaction costs, fees and
 expenses properly attributable to such transaction and payable by the Borrower or any Loan Party
 in connection therewith (in each case, paid to non-affiliates), (2) transfer, sales, or similar taxes
 actually paid or payable by a Loan Party in connection with such disposition, and (3) amounts
 required to be applied to the repayment of debt secured by such assets sold and secured by a Lien
 that is senior to the Liens securing the Obligations under this Note. Notwithstanding anything in
 this Note to the contrary, (i) the following shall not be subject to mandatory prepayment under this
 clause (b): proceeds of sales of Inventory or other sales in the ordinary course of business or in
 accordance with the Budget, the Store Closure Motion, or the Financing Orders, and (ii) if the
 Borrower or any Loan Party and the Consignor enter into a Consignment Facility, the proceeds of
 sales of Consigned Inventory shall be paid to Consignor as follows:

                              (1)     Upon the sale of an item of Consigned Inventory by or on
         behalf of the Borrower or any Loan Party, the Borrower or such Loan Party shall pay the
         Consignor the applicable invoice price plus the applicable Consignment Fee.

                (c)    If any Loan Party issues any debt securities not permitted under this Note,
 no later than the Business Day following the date of receipt of the cash proceeds thereof, the
 Borrower shall prepay the Term Loans in an amount equal to all such proceeds, net of underwriting
 discounts and commissions and other reasonable costs or fees paid to non-affiliates in connection
 therewith.

               (d)      Upon the receipt by any Loan Party or any of their Subsidiaries of any
 Extraordinary Receipts, the Borrower shall prepay the outstanding principal of the Term Loans in
 an amount equal to all such Extraordinary Receipts, net of any expenses incurred in collecting such
 Extraordinary Receipts.

                (e)    Upon release of any amounts being held as cash collateral with respect to
 LCs (other than to repay reimbursement and other obligations with respect to such LCs under the
 Prepetition Credit Agreement), the Borrower shall immediately prepay the outstanding principal
 amount of the Tranche C Term Loans in an amount equal to such released amounts.

                 (f)    No Implied Consent. Nothing in this Section 7 shall be construed to
 constitute the Agent's or any DIP Lender's consent to any transaction that is not permitted by other
 provisions of this Note or the other DIP Documents.

                8.       Fees. Borrower shall pay to the Agent for the account of the DIP Lenders
 the following fees:


                                                   -9-
19-36300-cgm         Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 306 of 347


                (a)     Facility Fee. On the Closing Date, the Borrower paid in cash to the Agent
 (under the Original Note) the Facility Fee (as defined in the Original Note) equal to 5% of the
 principal amount of the Tranche A Term Loans, which was fully earned upon the entry of the
 Interim Order and non-refundable when paid; I t being acknowledged and agreed that the Facility
 Fee (as defined in the Original Note) has been paid.

               (b)     Weekly Fee. On the Effective Date and on each weekly anniversary of the
 Effective Date thereafter on which any Tranche B Term Loans or Tranche C Term Loans shall
 remain outstanding, the Borrower shall pay to the Agent for the benefit of the Lenders holding
 Tranche B Term Loans and Tranche C Loans, a non-refundable fee of $100,000 (to be shared
 ratably among such Lenders based on the aggregate outstanding amount of Tranche B Term Loans
 and Tranche C Term Loans) to be paid in cash, which fee shall be fully earned on the Effective
 Date and on each weekly anniversary thereafter.

               (c)     Exit Fee. The Borrower shall pay to the Agent, for the benefit of the
 Lenders holding Tranche A Term Loans, a non-refundable exit fee (the "Exit Fee") equal to 5% of
 the amount of Tranche A Term Loans on the Closing Date, which was fully earned on the Closing
 Date, and when paid, shall be paid in cash on the earlier of (a) the Maturity Date and (b) the date
 of any repayment, satisfaction, distribution, reduction or other discharge of any such Tranche A
 Term Loans (in each case, based on the aggregate amount of the affected Tranche A Term Loans).

                 (d)     Enhancement Fee. The Borrower shall pay to the Agent, for the benefit of
 the Lenders, upon the sale or liquidation of the Loan Parties pursuant to the Chapter 11 Cases,
 37.5% (the “Enhancement Fee”) of any proceeds remaining after repayment of all Obligations
 (including the Exit Fee) and after payment of administrative expenses and priority claims as more
 particularly described in the Financing Orders and in the manner set forth in the Financing Orders;
 it being agreed that the Enhancement Fee need not be approved until the Final Order.

                9.      Indemnity.

                  (a)     The Borrower shall indemnify and hold harmless the Agent and each DIP
 Lender and each of their respective affiliates, and each such Person's respective officers, directors,
 employees, attorneys, agents and representatives (each, an "Indemnified Person"), from and
 against any and all suits, actions, proceedings, claims, damages, losses, liabilities and expenses
 (including reasonable attorneys' fees and disbursements and other costs of investigation or defense,
 including those incurred upon any appeal but limited in each case to one firm of outside counsel
 for all similarly situated Indemnified Parties) that may be instituted or asserted against or incurred
 by any such Indemnified Person as the result of credit having been extended, suspended or
 terminated under this Note and the other DIP Documents and the administration of such credit,
 and in connection with or arising out of the transactions contemplated hereunder and thereunder
 and any actions or failures to act in connection therewith, and legal costs and expenses arising out
 of or incurred in connection with disputes between the parties to any of the DIP Documents on the
 one hand and any Loan Party on the other hand; provided, that (i) the Borrower shall not be liable
 for any indemnification to an Indemnified Person to the extent that any such suit, action,
 proceeding, claim, damage, loss, liability or expense results solely from that Indemnified Person's
 gross negligence or willful misconduct as finally determined by a court of competent jurisdiction
 and (ii) this Section 9 shall not apply with respect to taxes other than any taxes that represent


                                                 -10-
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38               Main Document
                                            Pg 307 of 347


 losses, claims, damages, etc. arising from any non-tax claim. NO INDEMNIFIED PERSON
 SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY DIP
 DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF
 SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
 THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
 CONSEQUENTIAL DAMAGES THAT MAY BE ALLEGED AS A RESULT OF CREDIT
 HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY DIP
 DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
 HEREUNDER OR THEREUNDER.

                 10.     Adjustments for Withholding, Capital Adequacy Etc. All payments to the
 Agent by the Borrowerany Loan Party under this Note shall be made free and clear of and without
 deduction or withholding for any and all taxes, duties, levies, imposts, deductions, charges or
 withholdings and all related liabilities, including any interest, additions to tax or penalties
 applicable thereto (all such taxes, duties, levies, imposts, deductions, charges, withholdings and
 liabilities being referred to as "Taxes") imposed by the United States of America or any other
 nation or jurisdiction (or any political subdivision or taxing authority of either thereof), unless such
 Taxes are required by applicable law to be deducted or withheld. If the BorrowerIf any applicable
 withholding agent shall be required by applicable law to deduct or withhold any such Taxes from
 or in respect of any amount payable under this Note other than taxes imposed on the Agent or any
 DIP Lender's overall net income, then (A) if such Tax is an Indemnified Tax, the amount payable
 by the applicable Loan Party shall be increased as may be necessary so that after making all
 required deductions or withholdings, (including deductions or withholdings applicable to any
 additional amounts paid under this Note) the Agent receives an amount equal to the amount it
 would have received if no such deduction or withholding had been made, (B) the
 Borrowerapplicable withholding agent shall be entitled to make such deductions or withholdings,
 and (C) the Borrowerapplicable withholding agent shall timely pay the full amount deducted or
 withheld to the relevant governmental entity in accordance with applicable law.

                  If the effect of the adoption, effectiveness, phase-in or applicability after the date
 hereof of any law, rule or regulation (including without limitation any tax, duty, charge or
 withholding on or from payments due from the Borrowerany Loan Party (but excluding
 Indemnified Taxes, Excluded Taxes, and taxation on the overall net income of the DIP Lenders)),
 or any change therein or in the interpretation or administration thereof by any governmental
 authority, central bank or comparable agency charged with the interpretation or administration
 thereof, is to reduce the rate of return on the capital of the Agent with respect to this Note or to
 increase the cost to the Agent of making or maintaining amounts available under this Note, the
 Borrower (on behalf of itself and the other Loan Parties) agrees to pay to the Agent such additional
 amount or amounts as will compensate the Agent on an after-tax basis for such reduction or
 increase.

                  The Borrower (on behalf of itself and the other Loan Parties) agrees to timely pay
 any present or future stamp or documentary taxes or any other excise or property taxes, charges,
 financial institutions duties, debits taxes or similar levies (all such taxes, charges, duties and levies
 being referred to as "Other Taxes") which arise from any payment made by the Borrowerany Loan
 Party under this Note or from the execution, delivery or registration of, or otherwise with respect
 to, this Note.


                                                   -11-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 308 of 347


                  The BorrowerLoan Parties shall indemnify the Agent and each of the DIP Lenders,
 within 10 days after demand therefor, for the full amount of Indemnified Taxes (including, without
 limitation, any Indemnified Taxes imposed by any jurisdiction on amounts payable by the
 Borrower hereunder) paid or payable by the Agent or any DIP Lender and any liability (including
 penalties, interest and expenses) arising from or with respect to such Indemnified Taxes, whether
 or not they were correctly or legally asserted, excluding taxes imposed on the Agent or any DIP
 Lender's overall net income. Payment under this indemnification shall be made upon demand. A
 certificate as to the amount of such Indemnified Taxes submitted to the Borrower by the Agent
 shall be conclusive evidence, absent manifest error, of the amount due from the BorrowerLoan
 Parties to the DIP Lenders.

                 The Borrower shall furnish to the DIP Lenders the original or a certified copy of a
 receipt evidencing any payment of Taxes made by the Borrowera Loan Party pursuant to this
 Section 10 within thirty (30) days after the date of any such payment. If any Recipient becomes
 aware (in its sole discretion exercised in good faith) that it has received a refund of any Taxes with
 respect to which the Borrowerany Loan Party has paid any amount pursuant to this Section 10,
 such Recipient shall pay the amount of such refund (but only to the extent of indemnity payments
 made under this Section with respect to the Taxes giving rise to such refund), net of all out-of-
 pocket expenses (including Taxes) of such Recipient and without interest (other than any interest
 received from the relevant governmental authority with respect thereto), to the Borrower promptly
 after receipt thereof. This paragraph shall not be construed to require any Recipient to make
 available its Tax returns (or any other information relating to its Taxes that it deems confidential)
 to Borrower or any other Person.

                 Any Recipient of a payment hereunder shall, to the extent it is legally entitled to do
 so, deliver to the Borrower on or prior to the date hereof (and from time to time thereafter upon
 the reasonable request of the Borrower), two properly completed and executed copies of IRS Form
 W-9 and properly completed and executed copies of any other form prescribed by applicable law
 as a basis for claiming exemption from or a reduction in U.S. federal withholding tax, together
 with such supplementary documentation as may be prescribed by applicable law to permit the
 Borrower to determine the withholding or deduction (if any) required to be made. In addition, any
 such Recipient, if reasonably requested by the Borrower, shall deliver such other documentation
 prescribed by applicable law or reasonably requested by the Borrower as will enable the Borrower
 to determine whether or not such Recipient is subject to backup withholding or information
 reporting requirements. Each Recipient agrees that if any form or certification it previously
 delivered expires or becomes obsolete or inaccurate in any respect, it shall timely update such form
 or certification or promptly notify the Borrower in writing of its legal inability to do so.

                11.     Priority of Obligations and DIP Lenders' Liens.

                (a)      To secure all of the Borrower's Obligations now existing or hereafter
 arising, the Agent is granted (i) a super-priority administrative claim against each of the Borrower
 and Guarantors pursuant to Section 364(c)(1) of the Bankruptcy Code, and except as set forth in
 the Financing Orders, having a priority over all other costs and expenses of administration of any
 kind, including those specified in, or ordered pursuant to, Sections 105, 326, 328, 330, 331, 363,
 364, 365, 503, 506, 507, 546, 726, 1113 or 1114 of the Bankruptcy Code or any other provision of
 the Bankruptcy Code or otherwise (whether incurred in these Chapter 11 Cases and any Successor


                                                 -12-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38              Main Document
                                           Pg 309 of 347


 Case), and shall at all times be senior to the rights of the Borrower or any domestic or foreign
 Subsidiary of the Borrower, any Loan Party, any successor trustee or estate representative, or any
 other creditor or party in interest in the Chapter 11 Cases or any Successor Case (a "DIP
 Superpriority Claim"), (ii) with respect to the Tranche A Term Loans, pursuant to Sections
 364(c)(2) and 364(c)(3(d) of the Bankruptcy Code, Liens on, and security interests in, the
 Collateral, subject only to the Carve Out, Permitted Prior Liens, Liens in favor of the Tranche B
 Term Loans and Tranche C Term Loans (in each case, including adequate protections liens)),
 junior Liens in favor of the Prepetition Secured Parties, the Prepetition Indemnity Account Lien
 and any other Liens as set forth in the Financing Orders, and (iii) with respect to the Tranche B
 Term Loans and Tranche C Term Loans, pursuant to Sections 364(c)(2) and 364(d) of the
 Bankruptcy Code, Liens on, and security interests in, the Collateral, subject only to the Carve Out,
 Permitted Prior Liens, junior Liens in favor of the Prepetition Secured Parties, the Prepetition
 Indemnity Account Lien and any other Liens as set forth in the Financing Orders. The security
 interests and Liens granted to the Agent hereunder shall not be (i) subject to any Lien or security
 interest which is avoided and preserved for the benefit of the Loan Parties' estates under Section
 551 of the Bankruptcy Code, or (ii) except as set forth herein or in the Financing Orders,
 subordinated to or made pari passu with any other Lien or security interest under Section 364(d)
 of the Bankruptcy Code or otherwise.

                (b)     The priority of the Agent’s Liens on the Collateral (including without
 limitation with respect to the Prepetition Indemnity Account) shall be as set forth in the Financing
 Orders.

                 (c)     Notwithstanding anything herein to the contrary, (i) all proceeds received
 by the Agent and the DIP Lenders from the Collateral subject to the Liens granted in this Section
 11 and in each other DIP Document and by the Financing Orders shall be subject to the prior
 payment of the Carve Out , and as otherwise set forth in the Financing Orders and (ii) no Person
 entitled to the Carve Out shall be entitled to sell or otherwise dispose, or seek or object to the sale
 or other disposition, of any Collateral.

                  (d)    EachThe Borrower (on behalf of itself and the other Loan Parties) agrees
 for itself that the Obligations of such Person shall constitute allowed administrative expenses in
 the Chapter 11 Cases, having priority over all administrative expenses of and unsecured claims
 against such Person now existing or hereafter arising, of any kind or nature whatsoever, including,
 without limitation, all administrative expenses of the kind specified in, or arising or ordered under,
 Sections 105, 326, 328, 503(b), 506(c), 507(a), 507(b), 546(c), and 1114 of the Bankruptcy Code,
 except as set forth in the Financing Orders.

                 (e)     The Agent's Liens on the Collateral and the super-priority administrative
 claim under Section 364(c) of the Bankruptcy Code afforded the Obligations and the Guaranteed
 Obligations shall, following the occurrence and during the continuation of an Event of Default, be
 subject to the Carve Out, in accordance with the Financing Orders.

                12.    Further Assurances. The Borrower agrees that it shall, at the Borrower's
 reasonable expense and upon the reasonable request of the Agent, duly execute and deliver or
 cause to be duty executed and delivered, to the Agent or such DIP Lender, as the Agent shall direct
 such Borrower such further instruments and do and cause to be done such further acts as may be


                                                  -13-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 310 of 347


 necessary or proper in the reasonable opinion of the Agent to carry out more effectively the
 provisions and purposes of this Note or any other DIP Document, including, upon the written
 request of the Agent and in form and substance reasonably satisfactory to the Agent, security
 agreements, UCC-l financing statements and other Collateral Documents granting to the Agent,
 on behalf of the DIP Lenders, Liens (subject in all respect to the Financing Orders and the priorities
 set forth in Section 11 hereof) in the Collateral to secure the Obligations; provided that the
 “Collateral” shall not include (such assets “Excluded Assets”) (a) leases not subject to a mortgage
 in favor of the Prepetition Agent as of the Petition Date (the “Unencumbered Leases”), (b) payroll,
 withholding tax and other fiduciary accounts and all amounts on deposit therein (in each case
 limited as would have been provided in the Prepetition Financing Documents if such facility had
 remained in effect), and (c(c) Prepetition Indemnity Account (until such time as is provided in the
 Financing Orders) and (d) claims under chapter 5 of the Bankruptcy Code (“Avoidance Actions”),
 but shall include, subject to entry of a Final Order, proceeds of both the Unencumbered Leases
 and Avoidance Actions.

                13.     Reports and Notices. The Borrower agrees that it shall deliver (which
 delivery may be made by electronic communication (including email)) to the Agent each of the
 reports and other items set forth on Schedule 13 no later than the times specified therein. The
 Borrower agrees that no Subsidiary of the Borrower will change its fiscal year in a manner that
 would have been prohibited by the Prepetition Credit Agreement if such facility had remained in
 effect. In addition, the Borrower agrees to, and to cause each of its Subsidiaries to, maintain a
 system of accounting that enables the Borrower and such Subsidiaries to produce financial
 statements in accordance with GAAP in all material respects.

                14.     Affirmative Covenants.

                The Borrower agrees that:

                (a)      Upon the reasonable request of the Agent, the Loan Parties will permit any
 officer, employee, attorney or accountant or agent of the Agent to audit, review, make extracts
 from or copy, at the Borrower's expense, any and all corporate and financial and other books and
 records of the Loan Parties at all times during ordinary business hours and upon reasonable
 advance notice and to discuss the Loan Parties' affairs with any of their directors, officers,
 employees, attorneys, or accountants. The Borrower will permit the Agent, or any of its officers,
 employees, accountants, attorneys or agent, to examine and inspect any Collateral or any other
 property of the Loan Parties at any time during ordinary business hours and upon reasonable prior
 notice. Notwithstanding the foregoing, none of the Loan Parties will be required to disclose
 information to the Agent (or any agent or representative thereof) that is prohibited by applicable
 law or is subject to attorney-client or similar privilege or constitutes attorney work product.

                 (b)    (A) Except as otherwise excused by the Bankruptcy Code, the Borrower
 and its Subsidiaries will comply with all requirements of applicable law, the non-compliance with
 which could reasonably be expected to have a Material Adverse Effect and (B) the Borrower and
 its Subsidiaries will obtain, maintain in effect and comply with all permits, licenses and similar
 approvals necessary for the operation of its business as now or hereafter conducted other than to
 the extent contemplated by the Budget, the Store Closure Motion, the Sale Motion or the Financing
 Orders or to the extent such failure could not reasonably be expected to have a Material Adverse


                                                 -14-
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38              Main Document
                                            Pg 311 of 347


 Effect.

                 (c)     In the case of any Debtor, in accordance with the Bankruptcy Code and
 subject to any required approval by the Bankruptcy Court, pay and discharge promptly when due
 (x) the Borrower and its Subsidiaries will pay or discharge, when due, (i) all taxes, assessments
 and governmental charges levied or imposed upon it or upon its income or profits, upon any
 properties of the Borrower and its Subsidiaries (including, without limitation, the Collateral) or
 upon or against the creation, perfection or continuance of the security interest, prior to the date on
 which penalties attach thereto, except in each case (1) where the same are being contested in good
 faith by appropriate proceedings diligently conducted and adequate reserves in accordance with
 GAAP are being maintained by the Borrower or such Subsidiary, (2) to the extent that the failure
 to do so could not reasonably be expected to have a Material Adverse Effect, and (3) taxes the
 nonpayment of which is permitted or required by the Bankruptcy Code, (ii) all federal, state and
 local taxes required to be withheld by it, and (iii) all lawful claims for labor, materials and supplies
 which, if unpaid, might by law become a lien or charge upon any properties of Borrower and its
 Subsidiaries.

                (d)       (i) The Borrower and each of its Subsidiaries will keep and maintain the
 Collateral and all of its other properties necessary or useful in its business in good condition, repair
 and working order (normal wear and tear excepted) other than to the extent contemplated by the
 Budget, the Store Closure Motion, the Sale Motion or the Financing Orders, (ii) the Borrower and
 each of its Subsidiaries will defend the Collateral against all claims or demands of all Persons
 (other than Permitted Encumbrances) claiming the Collateral or any interest therein, (iii) the
 Borrower and each of its Subsidiaries will keep all Collateral free and clear of all security interests,
 liens and encumbrances, except Permitted Encumbrances, and (iv) the Borrower and each of its
 Subsidiaries will ensure that the mix of Inventory not sold pursuant to the Store Closure Motion
 (together if applicable, with any Consigned Inventory), as to type, category, style, brand and
 description, shall be in all material respects, subject to ordinary course of business changes and
 adjustments, consistent with the level and mix on the Petition Date.

                (e)      The Borrower and its Subsidiaries will obtain and at all times maintain
 insurance with responsible and reputable insurers, in such amounts and against such risks as would
 have been required by the Prepetition ABL Facility had such facility remained in effect. Without
 limiting the generality of the foregoing, the Borrower and its Subsidiaries will at all times keep all
 tangible Collateral insured against such risks as would have been required by the Prepetition ABL
 Facility had such facility remained in effect, with any loss payable to the Agent to the extent of its
 interest and subject to the Financing Orders, and shall use commercially reasonable efforts to
 provide within 30 days of the Closing Date that all policies of such insurance shall contain a loss
 payable endorsement in favor of the Agent and subject to the Financing Orders, in form and
 substance acceptable to the Agent. The Loan Parties shall use commercially reasonable efforts to
 provide within 30 days of the Closing Date that all policies of liability insurance required
 hereunder shall name the Agent as an additional insured.

                  (f)     The Borrower and its Subsidiaries will preserve and maintain their existence
 and all of their rights, privileges and franchises necessary or desirable in the normal conduct of its
 business, except to the extent contemplated by the Budget, the Store Closure Motion, the Sale
 Motion or the Financing Orders.


                                                  -15-
19-36300-cgm      Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                          Pg 312 of 347


                 (g)     The Borrower and its Subsidiaries shall, from and after September 4, 2019,
 at all times operate their business in a manner consistent with the Budget except to the extent of
 any Permitted Variance.

                (h)   The Borrower and its Subsidiaries each agree that they shall take all actions
 necessary to cause each of the following to occur (each a "Milestone" and collectively, the
 "Milestones"):

                              (1)     no later than 2 days after the Petition Date, the Interim Order
        approving the Note shall be entered by the Bankruptcy Court (which Milestone the parties
        hereto agree has occurred);

                               (2)     no later than August 9, 2019, the Loan Parties shall have
        filed one or more motions seeking entry of orders authorizing and approving (x) store
        closure and inventory transfer procedures for certain of the Loan Parties' store locations
        with such store closings to be conducted by affiliates of the Agent and/or the DIP Lenders
        who shall have been hired by the Loan Parties pursuant to Section 363 of the Bankruptcy
        Code to perform such services on a “fee-for-service” basis (the "Store Closure Motion"),
        and (y) bid and sale procedures for all or substantially all of the Loan Parties' assets (the
        "Sale Motion"), in each case in form and substance reasonably acceptable to the Agent
        [((which Milestone the parties hereto agree has occurred)];);

                               (3)    as soon as reasonably practicable but in no event later than
        August 16, 2019, the Bankruptcy Court shall have entered one or more orders, in form and
        substance reasonably acceptable to the Agent, granting the relief requested in the Store
        Closure Motion, which order shall provide, among other things, that the Borrower may
        designate, or the DIP Lenders may elect in the event the Milestones in subsections (6), (7),
        or (8) below are not achieved, additional store locations to be closed pursuant thereto on
        the same terms and conditions set forth therein and that any store closings conducted
        thereby shall be binding on any chapter 7 or 11 trustee;

                              (4)     no later than 21 days after the Petition Date, the Bankruptcy
        Court shall have entered an order, in form and substance reasonably acceptable to Agent,
        establishing bidding procedures in connection with the Sale Motion, which order, shall
        provide, among other things, that bids for any, or all, of the Loan Parties’ assets shall be
        considered in connection therewith (such order, the “Bid Procedures Order”);

                              (5)     no later than 30 days after the Petition Date, the Final Order
        approving this Note shall be entered by the Bankruptcy Court;

                              (6)     by October 24, 2019, the Loan Parties shall receive a binding
        Qualified Bid (as defined by the Bid Procedures Order) that provides sufficient cash
        consideration to indefeasibly pay in full all of the Obligations under this Note (such bid,
        the “Acceptable Bid”);

                              (7)    no later than [October 30],, 2019, the Bankruptcy Court shall
        have entered one or more orders, in form and substance reasonably acceptable to the Agent,



                                                -16-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 313 of 347


        (i) granting the relief requested in the Sale Motion and (ii) approving the binding
        Acceptable Bid; and

                              (8)    no later than by [November 2],, 2019, a closing of the
        Acceptable Bid shall have occurred.



                (i)     [Reserved].

                 (j)    The gross margin earned on the sale of Inventory shall not be more than 2%
 less than the gross margin forecasted in the file named “190804 - BNY DIP Budget (Hilco Pivot
 at 60 Days ~$2mm Merch per Week).xlsm” on the “Direct Cash Flow Tab” in row “198” (other
 than in connection with store closure sales and consignments) tested weekly and calculated in
 accordance with the Borrower’s books and recordsLoan Parties’ inventory ledgers, in the
 aggregate, for sales occurring in the Cumulative Three-Week Period prior to such test.

                15.     Negative Covenants.

                The Borrower and its Subsidiaries each agree that, without the prior written consent
 of the Agent and other than in accordance with the Budget, the Store Closure Motion, the Sale
 Motion or the Financing Orders or as would have been permitted by the Prepetition ABL Facility
 had such facility remained in effect (assuming that all dollar baskets were $0 and that any
 conditions relating to availability, liquidity or Payment Conditions (as defined therein) were not
 satisfied):

                (a)      Neither the Borrower nor any of its Subsidiaries shall directly or indirectly,
 by operation of law or otherwise, (i) form or acquire any Subsidiary, or (ii) merge with, consolidate
 with, acquire all or substantially all of the assets or capital Stock of, or otherwise combine with or
 acquire, any Person, except in the case of this clause (ii), with respect to existing Subsidiaries to
 the extent consented to by the Agent (which consent shall not be unreasonably withheld).

                 (b)     Neither the Borrower nor any of its Subsidiaries shall create, incur, assume
 or permit to exist any Indebtedness for borrowed money in an amount in excess of $500,000 in the
 aggregate, except (without duplication), to the extent not prohibited by the Financing Orders,
 Permitted Indebtedness.

                (c)     [Reserved].

                 (d)     Neither the Borrower nor any of its Subsidiaries shall create, incur, assume
 or permit to exist any Lien securing obligations in an amount in excess of $500,000 in the aggregate
 on or with respect to any of its properties or assets (whether now owned or hereafter acquired)
 except for Permitted Encumbrances.

                 (e)    Neither the Borrower nor any of its Subsidiaries shall (a) make any
 Restricted Payment, except dividends and distributions by Subsidiaries of the Borrower paid to the
 Borrower or other wholly-owned Subsidiaries of the Borrower and (b) make any payment in
 respect of, or repurchase, redeem, retire or defease any, prepetition Indebtedness, except pursuant


                                                 -17-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 314 of 347


 to the terms of the Financing Orders.

                 (f)     Neither the Borrower nor any of its Subsidiaries will assume, guarantee,
 endorse or otherwise become directly or contingently liable in connection with any obligations of
 any other Person (other than the Borrower or any of its Subsidiaries), except the endorsement of
 negotiable instruments by Borrower and its Subsidiaries for the deposit or collection or similar
 transactions in the ordinary course of business.

                 (g)     Neither the Borrower nor any of its Subsidiaries will convey, sell, lease,
 assign, transfer or otherwise dispose of any of its property, business or assets, whether now owned
 or hereinafter acquired, or engage any third party provider to assist in disposition of the foregoing,
 whether pursuant to Sections 327, 328, or 363 of the Bankruptcy Code, other than (a) the sale of
 Inventory (or in the event applicable, Consigned Inventory) in the ordinary course of business and
 or in accordance with the Budget, the Store Closure Motion, the Sale Motion or the Financing
 Orders, (b) the sale or disposition of obsolete equipment and (c) the sale of other property on terms
 acceptable to the Agent.

                 (h)     Neither the Borrower nor any of its Subsidiaries shall consent to any
 amendment, supplement or other modification of any of the terms or provisions contained in, or
 applicable to (a) the Financing Orders or (b) the Prepetition Secured Debt, except as otherwise
 provided in the Financing Orders. Except for (i) claims of employees for unpaid wages, bonuses,
 accrued vacation and sick leave time, business expenses and contributions to employee benefit
 plans for the period immediately preceding the Petition Date and prepetition severance obligations,
 in each case to the extent permitted to be paid by order of the Bankruptcy Court, (ii) cure payments
 made in accordance with Section 365(b)(l)(A) of the Bankruptcy Code, (iii) utility deposits made
 in accordance with Section 366 of the Bankruptcy Code, (iv) payments permitted by the Financing
 Orders and the Budget and (v) payments permitted under Section 15((e), neither the Borrower nor
 any of its Subsidiaries shall make any payment in respect of, or repurchase, redeem, retire or
 defease any, prepetition Indebtedness, except for other payments consented to by the Agent in
 writing.

                (i)    Neither the Borrowers nor any of its Subsidiaries shall make any investment
 in, or make loans or advances of money to, any Person, through the direct or indirect lending of
 money, holding of securities or otherwise.

                (j)   The Borrower shall maintain Excess Availability at all times at least equal
 to 10% of the Borrowing Base, as further provided in the Financing Orders.

                 (k)    Neither the Loan Parties nor any of their Subsidiaries shall permit any
 unspent amounts on Inventory line items in the Budget to instead be spent on any any non-
 inventory line item in the Budget.

                16.     Events of Default; Rights and Remedies. Notwithstanding the provisions
 of Section 362 of the Bankruptcy Code and without application or motion to the Bankruptcy Court,
 the occurrence of any one or more of the following events (regardless of the reason therefor) shall
 constitute an "Event of Default" hereunder:

                        A.      The Borrower (i) shall fail to make any payment of principal of, or


                                                 -18-
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38               Main Document
                                            Pg 315 of 347


 interest on, or fees owing in respect of, the Term Loans or any of the other Obligations when due
 and payable, or (ii) shall fail to pay or reimburse the Agent on behalf of the DIP Lenders for any
 expense reimbursable hereunder or under any other DIP Document within three (3) Business Days
 following the Agent's demands for such reimbursement or payment.

                        B.      Any Loan Party shall fail to comply with any of the provisions of (i)
 Sections 13, 14((b), 14((d), 14((e), 14((f), of this Note and such failure shall remain uncured for a
 period of one (1) Business Day after notice from the Agent, or (ii) Section 14((a) of this Note and
 such failure shall remain uncured for a period of three (3) Business Days after notice from the
 Agent, or (iii) Sections 14((g), 14(h), 14(j), or 15 of this Note or any material provision of the
 Guaranty.

                        C.      Any Loan Party shall fail to comply with any of other provision of
 this Note or any of the other DIP Documents (other than any provision embodied in or covered by
 any other clause of this Section (i))16) and the same, if capable of being remedied, shall remain
 unremedied for ten (10) days after the earlier of the date a senior officer or any Loan Party becomes
 aware of such failure and the date written notice of such default shall have been given by the Agent
 to such Loan Party.

                        D.      Except for defaults occasioned by the filing of the Chapter 11 Cases
 and defaults resulting from obligations with respect to which the Bankruptcy Code prohibits any
 Loan Party from complying or permits any Loan Party not to comply, a default or breach shall
 occur under any other agreement, document or instrument to which any Loan Party is a party that
 is not cured within any applicable grace period therefor, and such default or breach (i) involves
 the failure to make any payment when due in respect of any Indebtedness (other than the
 Obligations) of any Loan Party in excess of $500,000 in the aggregate, or (ii) causes, or permits
 any holder of such Indebtedness or a trustee to cause, Indebtedness or a portion thereof in excess
 of $500,000 in the aggregate to become due prior to its stated maturity or prior to its regularly
 scheduled dates of payment, regardless of whether such default is waived, or such right is
 exercised, by such holder or trustee.

                         E.      Any representation or warranty herein or in any other DIP
 Document or in any written statement, report, financial statement or certificate made or delivered
 to DIP Lenders by any Loan Party is untrue or incorrect in any material respect (except that such
 materiality qualifier shall not be applicable to any representations and warranties that already are
 qualified or modified by materiality in the text thereof) as of the date when made or deemed made.

                           F.     Any Loan Party shall bring a motion in any Chapter 11 Case: (i) to
 obtain financing from any Person other than DIP Lenders under Section 364(c) or 364(d) of the
 Bankruptcy Code, except to the extent the proceeds of such financing would be used to repay in
 full in cash all of the Obligations under this Note;, including without limitation the Exit Fee and
 the Enhancement Fee (if any); (ii) to grant any Lien other than Permitted Encumbrances upon or
 affecting any Collateral, except to the extent the proceeds of any such financing would be used to
 repay in full all of the Obligations under this Note; (iii) to recover from any portion of the Collateral
 any costs or expenses of preserving or disposing of such Collateral under Section 506(c) of the
 Bankruptcy Code; or (iv) to authorize any other action or actions materially adverse to the Agent
 or the DIP Lenders, or the Agent's rights and remedies hereunder or their interests in the Collateral.


                                                   -19-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 316 of 347


                        G.      Any Loan Party permits a plan or plans of reorganization to be filed,
 or permits the entry of an order in any of the Chapter 11 Cases confirming a plan or plans of
 reorganization, that does not contain a provision for the termination of the DIP Lenders'
 commitment to make Term Loans and the repayment in full in cash of all the Obligations under
 this Note on or before the effective date of such plan or plans.

                        H.      The filing of any motion by the Borrower or any Loan Party seeking,
 or the entry of any order in the Chapter 11 Cases in respect of, any claim or claims under Section
 506(c) of the Bankruptcy Code against or with respect to any Collateral.

                       I.     The sale without the Agent's consent, of all or substantially all of
 Borrower's assets either through a sale under Section 363 of the Bankruptcy Code, through a
 confirmed plan of reorganization in the Chapter 11 Cases, or otherwise, that does not provide for
 payment in full in cash of the Obligations., including without limitation the Exit Fee and the
 Enhancement Fee (if any).

                        J.      [Reserved].

                        K.      The entry by the Bankruptcy Court of an order authorizing the
 appointment of an interim or permanent trustee in the Chapter 11 Cases or the appointment of an
 examiner in the Chapter 11 Cases with expanded powers to operate or manage the financial affairs,
 business, or reorganization of any Loan Party.

                       L.    The Chapter 11 Cases, or any of them, shall be dismissed or
 converted from cases under Chapter 11 to cases under Chapter 7 of the Bankruptcy Code.

                       M.     The entry of an order in any Chapter 11 Case avoiding or requiring
 repayment of any portion of the payments made on account of the Obligations owing under this
 Note or the other DIP Documents.

                        N.      The entry of an order in any Chapter 11 Case granting any other
 super-priority administrative claim or Lien equal to or superior to that granted to the Agent (other
 than any such claims or Liens permitted by Section 11 hereof and the Financing Orders), unless
 (i) consented to by the Agent or (ii) the Obligations and Term Loans(including the Exit Fee and
 the Enhancement Fee (if any)) are paid in full in cash.

                       O.      The entry of an order by the Bankruptcy Court granting relief from
 or modifying the automatic stay of Section 362 of the Bankruptcy Code to allow any creditor (other
 than the Agent) to execute upon or enforce a Lien on any Collateral except with respect to
 Permitted Encumbrances arising prior to the Petition Date in an aggregate amount not to exceed
 $500,000.

                        P.    The Financing Orders (or either of them) shall be stayed, amended,
 modified, reversed or revoked in any respect without the Agent's prior written consent.

                        Q.       There shall commence any suit or action against the Agent or any
 DIP Lender or any lenders or agents under the Prepetition ABL Facility by or on behalf of (i) any
 Loan Party or (ii) any official committee in the Chapter 11 Cases, in each case, that asserts a claim


                                                 -20-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 317 of 347


 or seeks a legal or equitable remedy that would have the effect of subordinating the claim or Lien
 of DIP Lenders and, if such suit or action is commenced by any Person other than Borrower or any
 Subsidiary, officer, or employee of Borrower, such suit or action shall not have been dismissed or
 stayed within 10 days after service thereof on the Agent or any DIP Lender, as applicable, and, if
 stayed, such stay shall have been lifted.

                        R.      [Reserved]

                        S.      Any material provision of any material DIP Document shall for any
 reason cease to be valid, binding and enforceable in accordance with its terms (or any Loan Party
 shall challenge the enforceability of any DIP Document or shall assert in writing, or engage in any
 action or inaction based on any such assertion, that any provision of any DIP Document has ceased
 to be or otherwise is not valid, binding and enforceable in accordance with its terms), or any
 material Lien created under any DIP Document shall cease to be a valid and perfected Lien (except
 as otherwise permitted herein or in the Financing Orders) in any of the Collateral purported to be
 covered thereby.

                        T.      In the event the accrued amount of professional fees for case
 professionals for the applicable Cumulative Two -Week Period exceed by greater than 10.0% the
 "Total Professional Fee Disbursements” line item as set forth in the Budget for the applicable
 Cumulative Two Week Period.

                       U.      Assets of any Loan Party with a fair market value of $500,000 or
 more are attached, seized, levied upon or subjected to a writ or distress warrant, or come within
 the possession of any receiver, trustee, custodian or assignee for the benefit of creditors of any
 Loan Party and such condition continues for ten (10) days or more.

                        V.      A breach by any Loan Party of the terms of any of the Financing
 Order.

                        W.      A Material Adverse Deviation shall have occurred.

                       X.      Entry of an order authorizing and/or directing the return of goods
 pursuant to section 546(h) of the Bankruptcy Code (or other return of goods on account of any
 prepetition indebtedness) to any creditor of any Loan Party.

                  If any Event of Default shall have occurred and be continuing, then the Agent may,
 upon written notice to the Borrower and subject to the terms of the Financing Orders: (i) terminate
 the Commitment of each DIP Lender with respect to further Term Loans; (ii) declare all or any
 portion of the Obligations, including all or any portion of any Term Loan, to be forthwith due and
 payable; (iii) revoke the Borrower's rights to use Cash Collateral in which the Agent and the DIP
 Lenders have an interest; and (iv) exercise any rights and remedies under the DIP Documents or
 at law or in equity, all in accordance with the Financing Orders. Upon the occurrence of (a) an
 Event of Default and the exercise by the Agent or the DIP Lenders of their rights and remedies
 under this Note and the other DIP Documents pursuant to clause (iv) above and subject to the
 Financing Orders, or (b) the failure of any Loan Party to comply with the October 24, 2019
 Milestone under Section 14(h)(6), each Loan Party shall assist the Agent in effecting a sale or other
 disposition of the Collateral upon such terms as are designed to maximize the proceeds obtainable


                                                 -21-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 318 of 347


 from such sale or other disposition. The, and the Loan Parties shall immediately commence all
 liquidation processes asin the manner contemplated by the Store Closure Motion upon the
 acceleration of the Term Loans.

                  Except as otherwise provided for in this Note or by applicable law, the Borrower
 waives: (a) presentment, demand and protest and notice of presentment, dishonor, notice of intent
 to accelerate, notice of acceleration, protest, default, nonpayment, maturity, release, compromise,
 settlement, extension or renewal of any or all commercial paper, accounts, contract rights,
 documents, instruments, chattel paper and guaranties at any time held by the Agent on which the
 Borrower may in any way be liable, and hereby ratifies and confirms whatever the Agent may do
 in this regard; (b) all rights to notice and a hearing prior to the Agent taking possession or control
 of, or Agent's replevy, attachment or levy upon, the Collateral or any bond or security that might
 be required by any court prior to allowing Agent to exercise any of its remedies; and (c) the benefit
 of all valuation, appraisal, marshaling and exemption laws.

                To the extent permitted by law and subject in all respects to the terms of the
 Financing Orders, the Agent's sole duty with respect to the custody, safekeeping and physical
 preservation of the Collateral in its possession, under section 9-207 of the Uniform Commercial
 Code or otherwise, shall be to deal with it in the same manner as Agent deals with similar securities
 and property for its own account, the Agent's duty of care with respect to Collateral in the custody
 or possession of a bailee or other third person shall be deemed fulfilled if the Agent exercises
 reasonable care in the selection of the bailee or other third person, and the Agent need not otherwise
 preserve, protect, insure or care for any Collateral, and the Agent shall not be obligated to preserve
 any rights any Loan Party may have against prior parties.

                 For the avoidance of doubt, the Agent or any DIP Lender may be a qualified bidder
 and the purchaser of any or all of such Collateral at any such sale and the Agent, as agent for and
 representative of DIP Lenders (or any DIP Lender or the DIP Lenders in its or their respective
 individual capacities unless the DIP Lenders shall otherwise agree in writing) shall be entitled, for
 the purpose of bidding and making settlement or payment of the purchase price for all or any
 portion of the Collateral sold at any such private or public sale (other than any sale in the ordinary
 course of business), to use and apply any of the Obligations as a credit on account of the purchase
 price for any Collateral payable by the Agent (or any DIP Lenders) at such sale.

               17.     Reference Agreements. This Note evidences the Term Loans that may be
 made to Borrower from time to time in the aggregate principal amount outstanding of up to
 $217,000,000 and is issued pursuant to and entitled to the benefits of the Financing Orders, to
 which reference is hereby made for a more complete statement of the terms and conditions under
 which the Term Loans evidenced by this Note are made and are to be repaid.

                 18.   Definitions. The following terms used in this Note shall have the following
 meanings (and any of such terms may, unless the context otherwise requires, be used in the singular
 or the plural depending on the reference):

                 “Additional Liquidity Amount” shall mean (a) on the Effective Date, $500,000, (b)
 from and after the day that is one week after the Effective Date, $1,000,000, (c) from and after the
 day that is two weeks after the Effective Date, $1,500,000, (d) from and after the day that is three


                                                 -22-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                           Pg 319 of 347


 weeks after the Effective Date, $2,000,000, (e) from and after the day that is four week after the
 Effective Date, $2,500,000, (f) from and after the day that is five weeks after the Effective Date,
 $3,000,000, (g) from and after the day that is six weeks after the Effective Date, $3,500,000, (h)
 from and after the day that is seven weeks after the Effective Date, $4,000,000, (i) from and after
 the day that is eight weeks after the Effective Date, $4,500,000 and (j) from and after the day that
 is nine weeks after the Effective Date, $5,000,000.

                “Agent Fee Letter” shall have the meaning given to such term in Section 2(c) of
 this Note.

                "Bankruptcy Code" shall have the meaning given such term in the recital to this
 Note.

                "Bankruptcy Court" shall have the meaning given such term in the recital to this
 Note.

                "Base Rate" shall have the meaning given such term in the Prepetition Credit
 Agreement whether or not such agreement remains in effect; provided, that, notwithstanding the
 foregoing, the “Base Rate” hereunder shall be no less than zero percent (0.00%) per annum.

                "Borrower" shall have the meaning given such term in the recital to this Note.

                “Borrowing Base” means (a) the Borrowing Base (as defined in the Prepetition
 Credit Agreement as if it was in effect), including, for the avoidance of doubt, the then-applicable
 Additional Liquidity Amount and the Term Loan Borrowing Base (as defined in the Prepetition
 Credit Agreement as if it was in effect) and without giving effect to any Reserves (as defined in
 the Prepetition Credit Agreement as if it was in effect), plus (b) the then-applicable Additional
 Liquidity Amount, calculated in a manner consistent with the Budget.

                 "Budget" means a 13-week forecast of projected receipts, disbursements, net cash
 flow, liquidity, loans and availability for the immediately following consecutive 13 weeks after
 the Petition Date, which shall be in substantially the form as the Initial Budget or otherwise in
 form and substance acceptable to the Agent and shall be approved by the Agent, in its sole
 discretion. The initial Budget (the "Initial Budget") is attached hereto as Exhibit A.

                "Business Day" means any day other than a Saturday, Sunday or legal holiday under
 the laws of the State of New York or any other day on which banking institutions located in the
 State of New York are authorized or required by law or other governmental action to close.

                "Carve Out" shall have the meaning given such term in the Financing Orders.

                "Cash Collateral" shall mean "cash collateral" as that phrase is defined in
 Section 363(a) of the Bankruptcy Code.

                "Chapter 11 Case" and "Chapter 11 Cases" shall have the respective meanings
 given such terms in the recital to this Note.

                "Closing Date" means August 7, 2019.


                                                -23-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 320 of 347


                "Collateral" shall mean the assets and property covered by the Financing Orders
 and the other Collateral Documents and any other assets and property, real or personal, tangible or
 intangible, now existing or hereafter acquired, that may at any time be or become subject to a
 security interest or Lien in favor of the Agent on behalf of the DIP Lenders, to secure the
 Obligations and the Guaranteed Obligations; provided that Excluded Assets shall in no event
 constitute "Collateral." Without limiting the foregoing, the Collateral shall include all present and
 future property of each Loan Party under Section 541(a) of the Bankruptcy Code (including,
 without limitation, the proceeds of avoidance actions upon entry of the Final Order) and all
 proceeds thereof.

                "Collateral Documents" shall mean any agreement entered into pursuant to
 Section 12 hereof and all similar agreements entered into guaranteeing payment of, or granting a
 Lien upon property as security for payment of, the Obligations and the Guaranteed Obligations,
 including the Financing Orders and the Guaranty.

                "Commitment" means, with respect to each DIP Lender, the commitment of such
 DIP Lender to make its portion of the Term Loans to the Borrower in the principal amount set
 forth on the signature page to the Note for each DIP Lender, as the same may be terminated or
 reduced from time to time in accordance with the terms of this Note.

              “Commitment Letter” means the Commitment Letter relating to this Note and the
 Term Loans hereunder, among the parties thereto, dated as of August 89. 2019.

                “Consigned Inventory Proceeds” means gross proceeds from the sale of Consigned
 Inventory, less applicable sales taxes.

                 “Consignment Facility” shall have the meaning given to such term in Section 1(a)
 of this Note.

                “Consignment Fee” means the fees payable to the Consignor in exchange for
 providing the Consignment Facility calculated at a rate of 7% per annum of outstanding amounts
 under the Consignment Facility, payable only with Consigned Inventory Proceeds.

                 “Consignor” shall have the meaning given to such term in Section 1(a) of this Note.

                 “Cumulative Three-Week Period” means the three-week period up to and through
 the Saturday of the most recent week then ended, or if a three-week period has not then elapsed
 from the Petition Date, such shorter period since the Petition Date through the Saturday of the most
 recent week then ended.

                 "Debtors" shall have the meaning given to such term in the Financing Orders.

               "Default" means an event which, with the giving of notice or the lapse of time or
 both, would constitute an Event of Default.

                 "Default Rate" shall have the meaning given such term in Section 4(g)(g) of this
 Note.



                                                 -24-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 321 of 347


                  "DIP Documents" shall mean the Note, the Collateral Documents, the Guaranty,
 the Agent Fee Letter, the Financing Orders and all other agreements, instruments, documents and
 certificates executed and delivered to, or in favor of the Agent and including all other pledges,
 powers of attorney, consents, assignments, contracts, notices, and all other written matter whether
 heretofore, now or hereafter executed by or on behalf of any Loan Party, or any employee of any
 Loan Party, and delivered to the Agent in connection with the Note or the transactions
 contemplated thereby. Any reference in this Note or any other DIP Document to a DIP Document
 shall include all appendices, exhibits or schedules thereto, and all amendments, restatements,
 supplements or other modifications thereto, and shall refer to such DIP Document as the same may
 be in effect at any and all times such reference becomes operative.

                "DIP Lenders" shall have the meaning given such term in the recital to this Note.

                "Dollars" or "$" shall mean lawful currency of the United States of America.

                “Effective Date” means the Business Day when each of the conditions applicable
 to the Tranche B Term Loans and Tranche C Term Loans and listed in Section 2 of this Note shall
 have been satisfied or waived in a manner reasonably satisfactory to the Agent.

                “Enhancement Fee” shall have the meaning given such term in Section 8 of this
 Note.

                "Event of Default" shall have the meaning given such term in Section (i)16 of this
 Note.

                “Excess Availability” means, at any time, (a) the Borrowing Base minus (b) the
 principal amount of all Term Loans outstanding at such time reduced on a dollar for dollar basis
 by the Liquidity Credit.

                  "Excluded Taxes" means any of the following Taxes imposed on or with respect to
 a Recipient or required to be withheld or deducted from a payment to a Recipient, (a) Taxes
 imposed on or measured by net income (however denominated), franchise Taxes, and branch
 profits Taxes, in each case, imposed as a result of such Recipient being organized under the laws
 of, or having its principal office or, in the case of any DIP Lender, its applicable lending office
 located in, the jurisdiction imposing such Tax (or any political subdivision thereof), (b) in the case
 of a DIP Lender, U.S. federal withholding Taxes imposed on amounts payable to or for the account
 of such DIP Lender with respect to an applicable interest in a Term Loan or Commitment pursuant
 to a law in effect on the date on which (i) such DIP Lender acquires such interest in the Term
 Loans or Commitment or (ii) such DIP Lender changes its lending office, except in each case to
 the extent that, pursuant to Section 10, amounts with respect to such Taxes were payable either to
 such DIP Lender’s assignor immediately before such DIP Lender became a party hereto or to such
 DIP Lender immediately before it changed its lending office, (c) Taxes attributable to such
 Recipient’s failure to provide the Borrower with the tax documentation described in Section 10
 hereof and (d) any U.S. federal withholding Taxes imposed under FATCA.

                "Exit Fee" shall have the meaning given such term in Section 8 of this Note.

                "Extraordinary Receipts" means any cash received by Borrower or any of its


                                                 -25-
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38               Main Document
                                            Pg 322 of 347


 Subsidiaries not in the ordinary course of business (and not consisting of proceeds described
 Sections 7((b) and ((c) hereof or of any cash proceeds provided for in the Budget), including,
 without limitation, (i) foreign, United States, state or local tax refunds, (ii) pension plan reversions,
 (iii) proceeds of insurance, (iv) judgments, proceeds of settlements or other consideration of any
 kind in connection with any cause of action, (v) condemnation awards (and payments in lieu
 thereof), (vi) indemnity payments and (vii) any purchase price adjustment received in connection
 with any purchase agreement.

                 "FATCA" means Sections 1471 through 1474 of the Internal Revenue Code, as of
 the date of this Agreement (or any amended or successor version that is substantively comparable
 and not materially more onerous to comply with), any current or future regulations or official
 interpretations thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Internal
 Revenue Code and any fiscal or regulatory legislation, rules or practices adopted pursuant to any
 intergovernmental agreement, treaty or convention among governmental authorities and
 implementing such Sections of the Internal Revenue Code.

                 "Final Order" shall mean the order of the Bankruptcy Court entered in the Chapter
 11 Cases after a final hearing pursuant to Section 364 of the Bankruptcy Code and Bankruptcy
 Rule 4001, satisfactory in form and substance to the Agent in its sole discretion, together with all
 extensions, modifications and amendments thereto, authorizing Borrower to obtain credit, incur
 Indebtedness, and grant Liens under this Note and/or certain financing documentation, all as set
 forth in such order.

               "Financing Orders" shall mean, collectively, the Interim Order, the Second Interim
 Order and the Final Order.

                 "GAAP" shall mean generally accepted accounting principles in the United States
 of America.

               "Guaranteed Obligations" shall mean the obligations to be guaranteed by each
 Guarantor pursuant to the terms of the Guaranty.

                 "Guarantor" shall have the meaning given such term in the recital to this Note.

                 "Guaranty" shall mean a guaranty of the Guarantors, in form and substance
 satisfactory to the Agent, with respect to the Obligations.

             "Indebtedness" shall have the meaning given such term in the Prepetition Credit
 Agreement whether or not such agreement remains in effect.

                 "Indemnified Person" shall have the meaning given such term in Section 9 of this
 Note.

                "Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
 with respect to any payment made by or on account of any obligation of the Borrower under any
 DIP Document and (b) to the extent not otherwise described in (a), Other Taxes.

                 “Initial DIP Lenders” means GACP Finance Co., LLC, BRF Finance Co., LLC,


                                                   -26-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 323 of 347


 and Brigade Capital Management, LP, on behalf of its managed funds and accounts.

               "Interest Payment Date" shall mean the first Business Day of each month to occur
 while such Term Loan is outstanding; provided that, in addition to the foregoing, each of (x) the
 date upon which all of the Term Loans have been paid in full and (y) the Maturity Date shall be
 deemed to be an "Interest Payment Date" with respect to any interest that has then accrued
 hereunder.

                 "Interest Period" means, with respect to each LIBOR Rate Loan, a period
 commencing on the date of the making of such LIBOR Rate Loan and ending 1 month thereafter;
 provided, however, that (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
 from and including the first day of each Interest Period to, but excluding, the day on which any
 Interest Period expires, (b) any Interest Period that would end on a day that is not a Business Day
 shall be extended to the next succeeding Business Day unless such Business Day falls in another
 calendar month, in which case such Interest Period shall end on the next preceding Business Day,
 (c) with respect to an Interest Period that begins on the last Business Day of a calendar month (or
 on a day for which there is no numerically corresponding day in the calendar month at the end of
 such Interest Period), the Interest Period shall end on the last Business Day of the calendar month
 that is 1 month after the date on which the Interest Period began, as applicable, and (d) Borrower
 may not elect an Interest Period which will end after the Maturity Date.

                "Interim Order" means that certain Interim Order Pursuant to 11 U.S.C. §§ 105,
 361, 362, 363, 364, and 507 and Fed. R. Bankr. P. 2002, 4001 and 9014 (I) Authorizing Debtors
 and Debtors in Possession to Obtain Junior Lien Post-Petition Financing, (II) Authorizing Use of
 Cash Collateral, (III) Granting Liens and Superpriority Claims, (IV) Granting Adequate Protection
 to Prepetition Secured Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final
 Hearing, and (VII) Granting Related Relief entered by the Bankruptcy Court on August 7, 2019
 (ECF No. 49).

             "Inventory" shall have the meaning given such term in the Prepetition Credit
 Agreement whether or not such agreement remains in effect.

                "LIBOR Rate" means "LIBO Rate" as such term is defined in the Prepetition Credit
 Agreement whether or not such agreement remains in effect; provided, that, notwithstanding the
 foregoing, the “LIBOR Rate” hereunder shall not be less than zero percent (0.00%) per annum.

               "LIBOR Rate Loan" means each portion of a Term Loan that bears interest at a rate
 determined by reference to the LIBOR Rate.

                 "Lien" shall mean any mortgage or deed of trust, pledge, hypothecation,
 assignment, deposit arrangement, lien, charge, claim, security interest, easement or encumbrance,
 or preference, priority or other security agreement or preferential arrangement of any kind or nature
 whatsoever (including any lease or any financing lease having substantially the same economic
 effect as any of the foregoing, and the filing of, or agreement to give, any financing statement
 perfecting a security interest under the Uniform Commercial Code or comparable law of any
 jurisdiction).

                "Liquidity Credit" means $25,000,000.


                                                 -27-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 324 of 347


                  "Liquidity Forecast" means a rolling 13-week forecast of projected liquidity for the
 consecutive 13-week period immediately following the date of delivery of such forecast as
 certified in a certificate delivered by the Borrower.

                "Loan Party" means Borrower and any Guarantor.

               "Material Adverse Deviation" means, from and after September 4, 2019, as of any
 date of determination, an adverse deviation of more than the Permitted Variance from the
 aggregate amount set forth in the following line items of the Budget: "Operating Disbursements"
 and "Net Cash Flow", in each case, for such Cumulative Three-Week Period.

                 "Material Adverse Effect" means a material adverse effect on (i) the operations,
 business, assets, properties or condition (financial or otherwise) of the Loan Parties taken as a
 whole, (ii) the ability of the Borrower or the Loan Parties as a whole to perform any of their
 material obligations under any material DIP Document to which it is a party, (iii) the legality,
 validity or enforceability of this Note or any other material DIP Document, (iv) the rights and
 remedies of the Agent and DIP Lenders taken as a whole under the DIP Documents, or (v) the
 validity, perfection or priority of a Lien in favor of DIP Lenders on any material portion of the
 Collateral.

                 "Maturity Date" means the earliest to occur of (i) March 31, 2020, (ii) the date that
 is 30 days following the date of entry of the Interim Order if the Final Order has not been entered
 by the Bankruptcy Court on or prior to such date, (iii) the consummation of a sale of all or
 substantially all of the Loan Parties' assets; (iv) the substantial consummation of a plan of
 reorganization filed in the Chapter 11 Cases that is confirmed pursuant to an order of the
 Bankruptcy Court, or (v) the date on which the Term Loans are accelerated pursuant to
 Section (i).16.

                "Maximum Amount" shall have the meaning given such term in Section 1 of this
 Note.

                "Milestones" shall have the meaning given such term in Section 1414 of this Note.

                "Note" shall have the meaning given such term in the recital to this Note.

                 "Obligations" shall mean all loans, advances, debts, liabilities and obligations for
 the performance of covenants, tasks or duties or for payment of monetary amounts (whether or not
 such performance is then required or contingent, or such amounts are liquidated or determinable)
 owing by Borrower to DIP Lenders, and all covenants and duties regarding such amounts, of any
 kind or nature, present or future, whether or not evidenced by any note, agreement or other
 instrument, arising under the Note or any of the other DIP Documents. This term includes all
 principal, interest, fees, charges, expenses, attorneys' fees and any other sum chargeable to
 Borrower under the Note or any of the other DIP Documents, including the Exit Fee and the
 Enhancement Fee.

                "Other Taxes" shall have the meaning given such term in Section 1010 of this Note.

                "Participant Register" shall have the meaning given such term in Section 20 of this


                                                 -28-
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38              Main Document
                                            Pg 325 of 347


 Note.

                "Payment Office" means such office or offices of the Agent as may be designated
 in writing from time to time by the Agent to Borrower.

                  "Permitted Encumbrances" shall mean the following encumbrances: (a) Liens for
 taxes or assessments or other governmental charges (i) not yet due and payable, (ii) that are being
 contested in good faith by appropriate proceedings diligently conducted and adequate reserves
 with respect thereto are maintained on the books of the applicable Person in accordance with
 GAAP, or (iii) the nonpayment of which is permitted or required by the Bankruptcy Code; (b)
 pledges or deposits of money securing statutory obligations under workmen's compensation,
 unemployment insurance, social security or public liability laws or similar legislation (excluding
 Liens under ERISA); (c) pledges or deposits of money securing bids, tenders, contracts (other than
 contracts for the payment of money) or leases to which any Loan Party is a party as lessee made
 in the ordinary course of business; (d) carriers', warehousemen's, suppliers' or other similar
 possessory liens arising in the ordinary course of business; (e) deposits securing, or in lieu of,
 surety, appeal or customs bonds in proceedings to which any Loan Party is a party; (f) zoning
 restrictions, easements, licenses, or other restrictions on the use of any real estate or other minor
 irregularities in title (including leasehold title) thereto so long as the same do not materially impair
 the use, value, or marketability of such real estate; (g) the Agent’s and DIP Lenders' Liens; (h)
 Liens existing on the Petition Date, to the extent valid, enforceable, perfected and not subject to
 avoidance as of the Petition Date or perfected after the Petition Date pursuant to section 546(b) of
 the Bankruptcy Code; (i) other Liens granted pursuant to the Financing Order (including the Carve-
 Out, junior liens securing the Prepetition Secured Contingent Indemnity Claims and the Prepetition
 Indemnity Account Lien) and (j) Liens on goods delivered to any Loan Party after the Petition
 Date under any consignment or similar title retention agreements.

                 "Permitted Indebtedness" shall mean: (a) current Indebtedness incurred in the
 ordinary course of business for supplies, equipment, services, taxes or labor; (b) Indebtedness
 arising under this Note and the other DIP Documents; (c) deferred taxes and other expenses
 incurred in the ordinary course of business; (d) any Indebtedness existing on the Petition Date; and
 (e) administrative expenses of Borrower for which the Bankruptcy Court has not directed payment.

                "Permitted Prior Liens" shall have the meaning given such term in the Financing
 Orders.

                 "Permitted Variance" means (a) a variance of up to (x) 25% for the first Cumulative
 Three-Week Periods after the Petition Date and (y) 12.5% thereafter, in each case, between the
 actual disbursements for the applicable Cumulative Three-Week Period and the "Operating
 Disbursements" line item as set forth in the Budget for the applicable Cumulative Three-Week
 Period (other than professional fees and disbursements in connection with store closure sales and
 consignments), (b) a negative variance of up to (x) 25% for the first Cumulative Three-Week
 Periods after the Petition Date and (y) 12.5% thereafter, in each case, between the actual net cash
 flow for the applicable Cumulative Three-Week Period and the "Net Cash Flow" line item as set
 forth in the Budget for the applicable Cumulative Three-Week Period (other than receipts in
 connection with store closure sales and consignments), and (c) a negative variance of up to (x)
 25% for the first Cumulative Three-Week Periods after the Petition Date and (y) 12.5% thereafter,


                                                  -29-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 326 of 347


 in each case, between the actual receipts for the applicable Cumulative Three-Week Period and
 the “Total Cash Receipts” line item as set forth in the Budget for the applicable Cumulative Three-
 Week Period (other than disbursements in connection with store closure sales and consignments).

                "Person" shall mean any individual, sole proprietorship, partnership, joint venture,
 trust, unincorporated organization, association, corporation, limited liability company, institution,
 public benefit corporation, other entity or government (whether federal, state, county, city,
 municipal, local, foreign, or otherwise, including any instrumentality, division, agency, body or
 department thereof).

                "Prepetition ABL Agent" shall have the meaning given such term in the Financing
 Orders.

                  "Prepetition ABL Facility" means that certain senior secured asset based revolving
 credit facility and term loan facility pursuant to the Prepetition Financing Documents.

              "Prepetition Credit Agreement" shall have the meaning given such term in the
 Financing Orders.

              "Prepetition Financing Documents" shall have the meaning given such term in the
 Financing Orders.

              "Prepetition Indemnity Account" shall have the meaning given such term in the
 Financing Orders.

               "Prepetition Indemnity Account Lien" shall have the meaning given such term in
 the Financing Orders.

                “Prepetition Secured Contingent Indemnity Claims” means the contingent
 indemnity obligations due or that may become due to the Prepetition Secured Parties under the
 Prepetition Financing Documents subject to and in accordance with, the Financing Orders.

                "Prepetition Secured Debt" shall have the meaning given such term in the Financing
 Orders.

              "Prepetition Secured Parties" shall have the meaning given such term in the
 Financing Orders.

              "Prepetition Term Loan Parties" shall have the meaning given such term in the
 Financing Orders.

                "Pro Rata Share" means with respect to a DIP Lender's obligation to make Term
 Loans and receive payments of interest, fees and principal with respect thereto, the percentage
 obtained by dividing (i) such DIP Lender's Commitment by (ii) the Maximum Amount.

                "Recipient" means the Agent or any DIP Lender, as applicable.

                "Register" shall have the meaning given such term in Section 2020 of this Note.


                                                 -30-
19-36300-cgm      Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                          Pg 327 of 347


                "Registered Loan" shall have the meaning given such term in Section 20 of this
 Note.

                "Related Fund" shall mean, with respect to any Person, an affiliate of such Person,
 or a fund or account managed by such Person or an affiliate of such Person.

                “Required Lenders” shall mean, collectively, 100% of the DIP Lenders who are the
 Initial DIP Lenders or any of their affiliates that become DIP Lenders.

                 "Restricted Payment" shall mean, with respect to any Person: (a) the declaration or
 payment of any dividend or the incurrence of any liability to make any other payment or
 distribution of cash or other property or assets in respect of such Person's Stock; (b) any payment
 on account of the purchase, redemption, defeasance, sinking fund or other retirement of such
 Person's Stock or any other payment or distribution made in respect thereof, either directly or
 indirectly; (c) any payment or prepayment of principal of, premium, if any, or interest, fees or
 other charges on or with respect to, and any redemption, purchase, retirement, defeasance, sinking
 fund or similar payment and any claim for rescission with respect to, any subordinated debt of
 such Person; (d) any payment made to redeem, purchase, repurchase or retire, or to obtain the
 surrender of, any outstanding warrants, options or other rights to acquire Stock of such Person now
 or hereafter outstanding; (e) any payment of a claim for the rescission of the purchase or sale of,
 or for material damages arising from the purchase or sale of, any shares of such Person's Stock or
 of a claim for reimbursement, indemnification or contribution arising out of or related to any such
 claim for damages or rescission; (f) any payment, loan, contribution, or other transfer of funds or
 other property to any Stockholder of such Person other than payment of compensation in the
 ordinary course to Stockholders who are employees of such Person; and (g) any payment of
 management fees (or other fees of a similar nature) by such Person to any Stockholder of such
 Person or its affiliates.

                 “Second Interim Order" shall mean the interim order of the Bankruptcy Court
 entered in the Chapter 11 Cases after an interim hearing (assuming satisfaction of the standards
 prescribed in Section 364 of the Bankruptcy Code and Bankruptcy Rule 4001 and other applicable
 law), together with all extensions, modifications and amendments thereto, satisfactory in form and
 substance to the Agent, authorizing, on an interim basis, Borrower to execute and perform under
 the terms of this Note and the other DIP Documents

             "Stock" shall have the meaning given such term in the Prepetition Credit
 Agreement whether or not such agreement remains in effect.

                "Stockholder" shall mean with respect to any Person, each holder of Stock of such
 Person.

             "Subsidiary" shall have the meaning given such term in the Prepetition Credit
 Agreement whether or not such agreement remains in effect.

                "Successor Case" shall have the meaning given such term in the Financing Orders.

                "Taxes" shall have the meaning given such term in Section 1010 of this Note.



                                                -31-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                           Pg 328 of 347


                "Term Loans" shall have the meaning given such term in Section 1 of this Note.

                "Tranche A Term Loans" shall have the meaning given to such term in Section 1
 of this Note and refers to the $75,000,000 of the Term Loans that were advanced on the Closing
 Date, which is and shall be secured by, among other things, Liens, and constitute a DIP
 Superpriority Claim, all to be set forth more fully in the Financing Orders.

              “Tranche B Term Loans” shall mean the Tranche B-1 Term Loans and the Tranche
 B-2 Term Loans.

                "Tranche B-1 Term Loans" shall have the meaning given to such term in Section 1
 of this Note and refers to the $71,000,000 of the Term Loans that will secured by, among other
 things, Liens, and constitute a DIP Superpriority Claim, all to be set forth more fully in the
 Financing Orders.

                "Tranche B-2 Term Loans" shall have the meaning given to such term in Section 1
 of this Note and refers to the $50,000,000 of the Term Loans that will secured by, among other
 things, Liens, and constitute a DIP Superpriority Claim, all to be set forth more fully in the
 Financing Orders.

                 "Tranche C Term Loans" shall have the meaning given to such term in Section 1 of
 this Note and refers to the $21,000,000 of the Term Loans that will secured by, among other things,
 Liens, and constitute a DIP Superpriority Claim, all to be set forth more fully in the Financing
 Orders.

                 19.   Representations and Warranties. The Borrower and each of its Subsidiaries
 represent as follows:

                (a)    the Borrower and each of its Subsidiaries are duly formed and/or organized,
 validly existing and in good standing under the laws of their jurisdictions of incorporation or
 formation;

                 (b)    upon entry of the Financing Orders and subject to the terms thereof, the
 execution and delivery of this Note and the other DIP Documents and the performance by the
 Borrower of the Borrower's obligations hereunder and under the other DIP Documents are within
 its corporate powers, have been duly authorized by all necessary corporate action of the Borrower,
 have received all necessary bankruptcy, insolvency or governmental approvals, and do not and
 will not contravene or conflict with any provisions of applicable law or of the Borrower's corporate
 charter or by-laws or of any agreements binding upon or applicable to the Borrower or any of its
 Subsidiaries or any of their properties;

                (c)     the Chapter 11 Cases have been duly authorized by all necessary legal and
 corporate action by or on behalf of each Loan Party and have been duly and properly commenced;

                 (d)  upon entry of the Financing Orders and subject to the terms thereof, this
 Note and each other DIP Document is the legal, valid and binding obligation, enforceable against
 the Borrower in accordance with its terms except as limited by equitable principles relating to
 enforceability.


                                                -32-
19-36300-cgm       Doc 122       Filed 08/14/19 Entered 08/14/19 02:54:38           Main Document
                                             Pg 329 of 347


                (e)     the Borrower and its Subsidiaries have good and marketable title to, or valid
 leasehold interests in, all of its property and assets; none of the properties and assets of the
 Borrower and its Subsidiaries are subject to any Liens other than Permitted Encumbrances;

                 (f)     no information contained in this Note, any of the other DIP Document, any
 projections, financial statements or collateral reports or other reports from time to time delivered
 hereunder or any written statement furnished by or on behalf of the Borrower and its Subsidiaries
 to the DIP Lenders pursuant to the terms of this Note or otherwise contains any untrue statement
 of a material fact or omits to state a material fact necessary to make the statements contained herein
 or therein not misleading in light of all of the circumstances under which they were made;

                 (g)      the Liens granted to the DIP Lenders pursuant to the Collateral Documents
 and the Financing Orders will at all times be fully perfected Liens in and to the Collateral described
 therein, subject, as to priority, only to the Permitted Prior Liens, the Prepetition Indemnity Account
 Lien or other Liens permitted to have such priority under Section 11 of this Note and the Financing
 Orders;

                 (h)    except for proceedings in the Chapter 11 Cases in connection with the entry
 of the Financing Orders, no action, claim, lawsuit, demand, investigation or proceeding is now
 pending or, to the knowledge of the Borrower, threatened against the Borrower of its Subsidiaries
 before any governmental authority or before any arbitrator or panel of arbitrators that challenges
 the rights or powers of the Borrower or its Subsidiaries to enter into or perform any of its
 obligations under the DIP Documents to which it is a party, or the validity or enforceability of any
 DIP Document or any action taken thereunder;

                 (i)     the Borrower and its Subsidiaries are and will be at all times the owners of
 the Collateral free and clear of any lien, security interest or other charge or encumbrance except
 for the security interest created by this Note or any other DIP Documents and the other Permitted
 Encumbrances;

                (j)     [reserved]; and

               (k)     except for the Chapter 11 Cases, there is no order, notice, claim, litigation,
 proceeding or investigation pending or, to the knowledge of the Borrower, threatened against or
 in any way affecting (i) any Loan Party, whether or not covered by insurance, that would
 reasonably be expected to have a Material Adverse Effect or (ii) this Note or any other DIP
 Document.

                20.     Agent.

                 (a)     Appointment. Each DIP Lender hereby irrevocably appoints and authorizes
 the Agent to perform the duties of the Agent as set forth in this Note including: (i) to receive on
 behalf of each DIP Lender any payment of principal of or interest on the Term Loans outstanding
 hereunder and all other amounts accrued hereunder for the account of the DIP Lenders and paid to
 the Agent, and to distribute promptly to each DIP Lender its Pro Rata Share of all payments so
 received; (ii) to distribute to each DIP Lender copies of all material notices and agreements
 received by the Agent; (iii) to maintain, in accordance with its customary business practices,
 ledgers and records reflecting the status of the Obligations, the Term Loans, and related matters


                                                 -33-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                           Pg 330 of 347


 and to maintain, in accordance with its customary business practices, ledgers and records reflecting
 the status of the Collateral and related matters; (iv) to execute or file any and all notices,
 amendments, renewals, supplements, documents, instruments, proofs of claim, notices and other
 written agreements with respect to this Note or any other DIP Document; (v) to perform, exercise,
 and enforce any and all other rights and remedies of the DIP Lenders with respect to the Borrower,
 the Obligations, or otherwise related to any of same to the extent reasonably incidental to the
 exercise by the Agent of the rights and remedies specifically authorized to be exercised by the
 Agent by the terms of this Note or any other DIP Document; (vi) to incur and pay such fees
 necessary or appropriate for the performance and fulfillment of its functions and powers pursuant
 to this Note or any other DIP Document; and (vii) to take such action as the Agent deems
 appropriate on its behalf to administer the Term Loans and the DIP Documents and to exercise
 such other powers delegated to the Agent by the terms hereof or the other DIP Documents together
 with such powers as are reasonably incidental thereto to carry out the purposes hereof and thereof.

                (b)      Nature of Duties. The Agent shall have no duties or responsibilities except
 those expressly set forth in this Note or in the other DIP Documents. The Agent shall not exercise
 any discretion, make any determination, grant any consent or approval or take any action
 (including, without limitation, the exercise of any right or remedy) under any DIP Document, or
 in connection with the Chapter 11 Cases, except upon the instructions of the Required Lenders (or
 such greater proportion of the DIP Lenders required hereby or by the Bankruptcy Code, as
 applicable) ).

               (c)     Rights, Exculpation, Etc. The Agent and its directors, officers, agents or
 employees shall not be liable for any action taken or omitted to be taken by them under or in
 connection with this Note or the other DIP Documents, except for their own gross negligence or
 willful misconduct as determined by a final judgment of a court of competent jurisdiction.

                 (d)     Reliance. The Agent shall be entitled to rely upon any written notices,
 statements, certificates, orders or other documents or any telephone message believed by it in good
 faith to be genuine and correct and to have been signed, sent or made by the proper Person, and
 with respect to all matters pertaining to this Note or any of the other DIP Documents and its duties
 hereunder or thereunder, upon advice of counsel selected by it.

                (e)     Indemnification. To the extent that the Agent is not reimbursed and
 indemnified by the Borrower, the DIP Lenders will reimburse and indemnify the Agent from and
 against any and all liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
 costs, expenses, advances or disbursements of any kind or nature whatsoever which may be
 imposed on, incurred by, or asserted against the Agent in any way relating to or arising out of this
 Note or any of the other DIP Documents or any action taken or omitted by the Agent under this
 Note or any of the other DIP Documents, in proportion to each DIP Lender's Pro Rata Share.

                (f)     Collateral Matters.

                                (1)     The DIP Lenders hereby irrevocably authorize the Agent, at
        its option and in its discretion, to release any Lien granted to or held by the Agent upon
        any Collateral upon cancellation of the Note and payment and satisfaction of the Term
        Loans and all other Obligations which have matured and which the Agent has been notified


                                                -34-
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                            Pg 331 of 347


        in writing are then due and payable; or constituting property being sold or disposed of in
        the ordinary course of the Borrower's business or otherwise in compliance with the terms
        of this Note and the other DIP Documents; or if approved, authorized or ratified in writing
        by the DIP Lenders.

                              (2)     Without in any manner limiting the Agent's authority to act
        without any specific or further authorization or consent by the DIP Lenders, each DIP
        Lender agrees to confirm in writing, upon request by the Agent, the authority to release
        Collateral conferred upon the Agent under paragraph ((f)((1) above.

                  The Agent shall have no obligation whatsoever to any DIP Lender to assure that
 the Collateral exists or is owned by the Loan Parties, or is cared for, protected or insured or has
 been encumbered or that the Lien granted to the Agent pursuant to this Note or any other DIP
 Document has been properly or sufficiently or lawfully created, perfected, protected or enforced
 or is entitled to any particular priority, or to exercise at all or in any particular manner or under
 any duty of care, disclosure or fidelity, or to continue exercising, any of the rights, authorities and
 powers granted or available to the Agent in this section or in any other DIP Document, it being
 understood and agreed that in respect of the Collateral, or any act, omission or event related thereto,
 the Agent may act in any manner it may deem appropriate, in its sole discretion, given the Agent's
 own interest in the Collateral as one of the DIP Lenders and that the Agent shall have no duty or
 liability whatsoever to any other DIP Lender, except as otherwise provided herein.

                21.     Miscellaneous.

                (a)    All notices, demands, requests or other communications provided for
 hereunder shall be in writing (including facsimile communication) and mailed, emailed or
 delivered as follows:

              If to Borrower:          BARNEY'S INC.
                                       C/O Barney's New York, Inc.
                                       575 Fifth Avenue
                                       New York NY 10017
                                       Attn: Chief Executive Officer and Chief Financial Officer
                                       Email: gfu@barneys.com
                                              sfisi@barrneys.com

              with copies to:          KIRKLAND & ELLIS
                                      601 Lexington Avenue
                                      New York, New York 10022
                                      Attn: Josh Sussberg; and Chad Husnick
                                       Email: jsussberg@kirkland.com
                                      chusnick@kirkland.com

              If to Agent or any       GACP FINANCE CO., LLC
              Lender:                  21255 Burbank Blvd, Suite 400
                                       Woodland Hills, California 91367
                                       Attn: John Ahn, Robert Louzan and Alex Zuckerman


                                                  -35-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38           Main Document
                                           Pg 332 of 347


                                     Email: jahn@gacapitalpartners.com
                                     rlouzan@gacapitalpartners.com
                                     azuckerman@gacapitalpartners.com

             with copies to:         JONES DAY
                                     250 Vesey Street
                                     New York, New York 10281
                                     Attn: Sidney P. Levinson, Michael Schneidereit and
                                     Jeremy Evans

                                     Email: slevinson@jonesday.com
                                            mschneidereit@jonesday.com
                                            jevans@jonesday.com


         All such notices, demands, requests or other communications shall, when mailed or sent
 by overnight courier, be effective two Business Days after being deposited in the mails, with
 adequate postage prepaid, and sent by registered or certified mail with return receipt requested by
 such sending party, or the next Business Day after being sent by an overnight courier to a party at
 its address set forth above, as the case may be, or when sent by email be effective the day when
 sent.

                (b)     The Borrower shall reimburse the Agent and DIP Lenders for all reasonable
 out-of-pocket expenses incurred in connection with the negotiation and preparation of the DIP
 Documents and the obtaining of approval of the DIP Documents by the Bankruptcy Court
 (including the reasonable fees and expenses of one firm of outside counsel for Agent and DIP
 Lenders, taken as a whole, all of their respective special local counsel limited to one firm in any
 material jurisdiction to the extent necessary to obtain the Liens contemplated by the DIP
 Documents, reasonable financial advisory fees for one financial advisor for the Agent hereunder
 and the DIP Lenders, and auditors retained in connection with the DIP Documents and advice in
 connection therewith). The Borrower shall reimburse the Agent and DIP Lenders for all
 reasonable fees, costs and expenses, including the reasonable fees, costs and expenses of one firm
 of outside counsel for advice, assistance, or other representation, including, in connection with:

                              (1)    any amendment, modification or waiver of, consent with
        respect to, or termination or enforcement of, any of the DIP Documents or advice in
        connection with the administration of the Term Loans made pursuant hereto or its rights
        hereunder or thereunder;

                             (2)    the review of pleadings and documents related to the
        Chapter 11 Cases and any subsequent Chapter 7 case, attendance at meetings related to the
        Chapter 11 Cases and any subsequent Chapter 7 case, and general monitoring of the
        Chapter 11 Cases and any subsequent Chapter 7 case;

                               (3)    any litigation, contest, dispute, suit, proceeding or action
        (whether instituted by the Agent, the DIP Lenders, the Borrower or any other Person, and
        whether as a party, witness or otherwise) in any way relating to the Collateral, any of the


                                                -36-
19-36300-cgm       Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38              Main Document
                                           Pg 333 of 347


        DIP Documents or any other agreement to be executed or delivered in connection herewith
        or therewith, including any litigation, contest, dispute, suit, case, proceeding or action, and
        any appeal or review thereof, in connection with a case commenced by or against Borrower
        or any other Person that may be obligated to the Agent by virtue of the DIP Documents,
        including any such litigation, contest, dispute, suit, proceeding or action arising in
        connection with any work-out or restructuring of the Term Loans during the pendency of
        one or more Events of Default;

                               (4)    any attempt to enforce any remedies of the Agent against any
        or all of the Borrower or any other Person that may be obligated to the Agent by virtue of
        any of the DIP Documents, including any such attempt to enforce any such remedies in the
        course of any work-out or restructuring of the Term Loans during the pendency of one or
        more Events of Default;

                             (5)   any work-out or restructuring of the Term Loans during the
        pendency of one or more Events of Default; and

                                (6)    any efforts to (A) monitor the Term Loans or any of the other
        Obligations, (B) evaluate, observe or assess any of the Borrower or their respective affairs,
        (C) verify, protect, evaluate, assess, appraise, collect, sell, liquidate or otherwise dispose
        of any of the Collateral and (D) monitor any sales in connection with store closures or other
        sales;

 including, as to each of clauses (1) through (6) above, all attorneys' and other professional and
 service providers' fees arising from such services, including those in connection with any appellate
 proceedings, and all expenses, costs, charges and other fees incurred by such counsel and others
 in connection with or relating to any of the events or actions described in this Section 20((b), all
 of which shall be payable, on demand, by the Borrower to the Agent on behalf of the DIP Lenders.
 Without limiting the generality of the foregoing, such expenses, costs, charges and fees may
 include: fees, costs and expenses of accountants, appraisers, investment bankers, management and
 other consultants and paralegals; court costs and expenses; photocopying and duplication
 expenses; court reporter fees, costs and expenses; long distance telephone charges; air express
 charges;; and expenses for travel, lodging and food paid or incurred in connection with the
 performance of such legal or other advisory services. All expenses incurred by the Agent shall
 receive super-priority administrative expense status per Section 364 of the Bankruptcy Code
 (subject to Section 11 hereof and the Financing Orders).

                 (c)    No failure or delay on the part of the Agent or any other holder of this Note
 to exercise any right, power or privilege under this Note and no course of dealing between
 Borrower and the Agent shall impair such right, power or privilege or operate as a waiver of any
 default or an acquiescence therein, nor shall any single or partial exercise of any such right, power
 or privilege preclude any other or further exercise thereof or the exercise of any other right, power
 or privilege. The rights and remedies expressly provided in this Note are cumulative to, and not
 exclusive of, any rights or remedies that the Agent would otherwise have. No notice to or demand
 on the Borrower in any case shall entitle the Borrower to any other or further notice or demand in
 similar or other circumstances or constitute a waiver of the right of the Agent to any other or further
 action in any circumstances without notice or demand.


                                                  -37-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 334 of 347


                 (d)     Borrower and any endorser of this Note hereby consent to renewals and
 extensions of time at or after the maturity hereof without notice, and hereby waive diligence,
 presentment, protest, demand and notice of every kind and, to the full extent permitted by law, the
 right to plead any statute of limitations as a defense to any demand hereunder.

                (e)     If any provision in or obligation under this Note shall be invalid, illegal or
 unenforceable in any jurisdiction, the validity, legality and enforceability of the remaining
 provisions or obligations, or of such provision or obligation in any other jurisdiction, shall not in
 any way be affected or impaired thereby.

           (f) THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE
 BORROWER AND THE AGENT HEREUNDER SHALL BE GOVERNED BY, AND
 SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
 INTERNAL LAWS OF THE STATE OF NEW YORK INCLUDING WITHOUT
 LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
 STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
 PRINCIPLES.

                 (g)      Each party hereto hereby irrevocably and unconditionally submits, for itself
 and its property, to the exclusive jurisdiction of the Bankruptcy Court and, if the Bankruptcy Court
 does not have (or abstains from) jurisdiction, the Supreme Court of the State of New York sitting
 in New York County and of the United States District Court of the Southern District of New York,
 and any appellate court from any thereof, in any action or proceeding arising out of or relating to
 this Note or any DIP Document, or for recognition or enforcement of any judgment, and each of
 the parties hereto hereby irrevocably and unconditionally agrees that all claims in respect of any
 such action or proceeding may be heard and determined in such New York State or, to the extent
 permitted by law, in such Federal court. Each of the parties hereto agrees that a final judgment in
 any such action or proceeding shall be conclusive and may be enforced in other jurisdictions by
 suit on the judgment or in any other manner provided by law.

                 (h)     THE BORROWER AND, BY THEIR ACCEPTANCE OF THIS
 NOTE, THE AGENT, ANY DIP LENDER AND ANY SUBSEQUENT HOLDER OF THIS
 NOTE, HEREBY IRREVOCABLY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS
 TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
 ARISING OUT OF THIS NOTE OR ANY DEALINGS BETWEEN THEM RELATING TO
 THE SUBJECT MATTER OF THIS NOTE AND THE AGENT'S/BORROWER
 RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver is intended to
 be all-encompassing of any and all disputes that may be filed in any court and that relate to the
 subject matter of this transaction, including without limitation contract claims, tort claims, breach
 of duty claims and all other common law and statutory claims. The Borrower and, by their
 acceptance of this Note, the Agent, any DIP Lender and any subsequent holder of this Note, each
 (i) acknowledges that this waiver is a material inducement to enter into a business relationship,
 that each has already relied on this waiver in entering into this relationship, and that each will
 continue to rely on this waiver in their related future dealings and (ii) further warrants and
 represents that each has reviewed this waiver with its legal counsel and that each knowingly and
 voluntarily waives its jury trial rights following consultation with legal counsel. THIS WAIVER
 IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY


                                                 -38-
19-36300-cgm       Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38               Main Document
                                            Pg 335 of 347


 OR IN WRITING) THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
 AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF THIS
 NOTE. In the event of litigation, this provision may be filed as a written consent a trial by the
 court.

                 (i)   The Borrower hereby waives the benefit of any statute or rule of law or
 judicial decision which would otherwise require that the provisions of this Note be construed or
 interpreted most strongly against the party responsible for the drafting thereof.

                 (j)      The Borrower shall not have the right to assign their obligations or liabilities
 under this Note without the prior written consent of the Agent. The DIP Lenders may assign to
 one or more entities all or any part of, or may grant participation's to one or more entities in or to
 all or any part of, the amounts outstanding hereunder, and to the extent of any such assignment or
 participation (unless otherwise stated therein) the assignee or participant shall have the same rights
 and benefits hereunder as it would have if it were a DIP Lender hereunder. An assigning DIP
 Lender shall notify the Borrower of any such assignment (other than an assignment to an affiliate
 of such DIP Lender or a Related Fund) which notice shall include a description of the assignment
 and include customary instructions from the DIP Lender and such assignee with respect to the
 making of payments and other communications with the DIP Lender and such assignee.

                 (k)     The Agent shall, acting solely for this purpose as a non-fiduciary agent of
 Borrower, maintain, or cause to be maintained at the Payment Office, a copy of each assignment
 notice delivered to and accepted by it and a register (the "Register") for the recordation of the
 names and addresses of the Persons, if any, that take an assignment from it and the principal
 amount of the Term Loans and stated interest thereon (the "Registered Loans") owing to each DIP
 Lender from time to time. The entries in the Register shall be conclusive and binding for all
 purposes, absent manifest error, and the Borrower and the Agent may treat each Person whose
 name is recorded in the Register as a DIP Lender hereunder for all purposes of this Note. The
 Register shall be available for inspection by Borrower and the DIP Lenders at any reasonable time
 and from time to time upon reasonable prior notice.

              (l)     Upon receipt by the Agent of an assignment notice, the Agent shall accept
 such assignment and record the information contained therein in the Register.

                  (m)    A RegisteredTerm Loan may be assigned or sold in whole or in part only
 by registration of such assignment or sale on the Register. Any assignment or sale of all or part of
 such RegisteredTerm Loan may be effected only by registration of such assignment or sale on the
 Register. Prior to the registration of assignment or sale of any RegisteredTerm Loan, the Agent
 shall treat the Person in whose name such RegisteredTerm Loan is registered as the owner thereof
 for the purpose of receiving all payments thereon and for all other purposes, notwithstanding notice
 to the contrary.

                 (n)     In the event that a DIP Lender sells participations in a RegisteredTerm
 Loan, such DIP Lender shall maintain a register for this purpose as a non-fiduciary agent of
 Borrower on which it enters the name of all participants in the RegisteredTerm Loans held by it
 and the principal amount (and stated interest thereon) of the portion of the RegisteredTerm Loan
 that is the subject of the participation (the "Participant Register"). A RegisteredTerm Loan may


                                                   -39-
19-36300-cgm      Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                          Pg 336 of 347


 be participated in whole or in part only by registration of such participation on the Participant
 Register. Any participation of such RegisteredTerm Loan may be effected only by the registration
 of such participation on the Participant Register. The Participant Register shall be available for
 inspection by the Borrower and the DIP Lenders at any reasonable time and from time to time
 upon reasonable prior notice.

                 (o)   No provision of this Note may be amended or waived unless such
 amendment or waiver is in writing and is signed by the Borrower and the Agent (acting on the
 instructions of the Required Lenders and, if such amendment or waiver by its terms affects any
 DIP Lender disproportionately adversely relative to other affected DIP Lenders, each such DIP
 Lender).

                 (p)    Any provision of this Note which is prohibited or unenforceable shall be
 ineffective to the extent such prohibition or unenforceability without invalidating the remaining
 provisions hereof.

                 (q)    This Note, the other DIP Documents, and all Liens created hereby or
 pursuant to the Collateral Documents or any other DIP Document shall be binding upon the
 Borrower and each other Loan Party, the estates of the Borrower, and any trustee or successor in
 interest of the Borrower and each other Loan Party in the Chapter 11 Case or any subsequent case
 commenced under Chapter 7 of the Bankruptcy Code, and shall not be subject to Section 365 of
 the Bankruptcy Code. This Note and the other DIP Documents and the Financing Orders shall be
 binding upon, and inure to the benefit of, the successors of the Agent and the DIP Lenders and
 each of their respective assigns, transferees and endorsees. The Liens created by this Note, and
 the other DIP Documents shall be and remain valid and perfected in the event of the substantive
 consolidation or conversion of the Chapter 11 Case or any other bankruptcy case of any Loan Party
 to a case under chapter 7 of the Bankruptcy Code or in the event of dismissal of the Chapter 11
 Case or the release of any Collateral from the jurisdiction of the Bankruptcy Court for any reason,
 without the necessity that the Agent file financing statements or otherwise perfect its security
 interests or Liens under applicable law.

            (r)   THIS WRITTEN PROMISSORY NOTE REPRESENTS THE FINAL
 AGREEMENT BETWEEN THE PARTIES, AND MAY NOT BE CONTRADICTED BY
 EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
 OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
 PARTIES.

                 (s)    This Note may be executed in any number of counterparts, each of which
 shall be an original but all of which together shall constitute one instrument. Each counterpart
 may consist of a number of copies hereof, each signed by less than all, but together signed by all,
 of the parties hereto. Delivery of an executed counterpart to this Note by facsimile transmission
 or electric transmission in “pdf” or other imaging format shall be as effective as delivery of a
 manually signed original.

               (t)    In the event of any inconsistency between the terms and conditions of this
 Note and the Financing Orders, the provisions of the Financing Orders shall govern and control.




                                                -40-
19-36300-cgm   Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38   Main Document
                                     Pg 337 of 347


                                *   *    *     *   *




                                        -41-
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 338 of 347


                 IN WITNESS WHEREOF, the Borrower have caused this Note to be executed and
 delivered by its duly authorized officer as of the day and year and at the place first above written.


                                             BARNEY'S, INC., as Debtor and Debtor in
                                             Possession

                                             By: ____________________________________
                                                 Name:
                                                 Title




 Acknowledged and Agreed

 GACP FINANCE CO., LLC, as Agent

 By: ____________________________________
     Name:
     Title:



 GACP II, L.P., as a DIP Lender

 By: GREAT AMERICAN CAPITAL PARTNERS, LLC
 Its: General Partner


 By:____________________________
 Its: Authorized Signatory

        Commitment Amount: $71100,000,000

 BRF FINANCE CO., LLC, as a DIP Lender

 By: ____________________________________
     Name:
     Title:


     Commitment Amount: $7142,000,000 (of which $37,500,000 has already been advanced as
     Tranche A Term Loans)
19-36300-cgm    Doc 122    Filed 08/14/19 Entered 08/14/19 02:54:38      Main Document
                                       Pg 339 of 347



 BRIGADE CAPITAL MANAGEMENT, LP, on behalf of its managed funds and accounts, as a
 DIP Lender

 By: ____________________________________
     Name:
     Title:


 Commitment Amount: $75,000,000 (of which $37,500,000 has already been advanced as
 Tranche A Term Loans)




                                           -43-
19-36300-cgm   Doc 122   Filed 08/14/19 Entered 08/14/19 02:54:38   Main Document
                                     Pg 340 of 347



                                    EXHIBIT A

                               (attach Initial Budget)
                                   [TO COME]
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 341 of 347



                       (AMENDED) EXHIBIT B TO DIP TERM NOTE

                                        Consignment Facility


                            In addition to customary terms and conditions for a consignment
                            relationship, the Consignment Facility shall include the following terms
                            and conditions:

                                1. The Consignor will have access to information and reporting.
                                2. The Consignor may have onsite representatives at the Borrower
                                   to assist the Borrower and Loan Parties with the consignment
                                   program.
                                3. The Consignor shall have the right to use the stores and the e-
                                   commerce platform to liquidate the Consigned Inventory from
                                   the stores and through the e-commerce platform if the going
                                   concern sale process is not successful or an event of default
                                   occurs and is not cured in which case the Consignor shall be
                                   responsible for payment of a proportionate share of the four-wall
                                   operating expenses of the stores and costs associated with
                                   operating the e-commerce platform and, in light of such
                                   obligation, the Consignor shall be entitled to receive and retain
                                   for its sole and exclusive benefit all proceeds (other than sales
                                   taxes) from the sale of all Consigned Inventory.
                                4. The Consignor shall be entitled to a work fee in the amount of
                                   $100,000 per month.

                            If the going concern process is successful, (i) the Consignor shall have
                            the right (exercised in the Consignor’s sole discretion) to require the
                            purchaser to purchase all or a portion of the Consigned Inventory at
                            105% of cost with payment due at the closing of the going concern
                            sale, and (ii) a going concern purchaser shall have the right (exercised
                            in the purchaser’s sole discretion) to purchase the Consigned
                            Inventory at 105% of cost with payment due at the closing of the
                            going concern sale.

                             CONSIGNMENT FACILITY TERMS
         Effective as of August 9, 2019, the following terms and conditions shall govern the
 Consignment Facility, as defined in the Amended and Restated Debtor in Possession Secured Term
 Promissory Note to which this Exhibit B is annexed (the “Note”) and shall supersede in all respects
 the terms and conditions set forth in Exhibit B to all prior instances of the Note. Capitalized terms
 used but not defined herein have the meanings given thereto in the Note.

    1. Consignor shall be B. Riley Financial, Inc. (“BR”) and/or an affiliate thereof, as BR may
       designate in its sole discretion.
19-36300-cgm     Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38          Main Document
                                         Pg 342 of 347


    2. Consignor shall have a first-priority senior Lien pursuant to 11 U.S.C. § 364(d) (with
       respect to the DIP Lenders and Prepetition Secured Parties upon entry of the Second
       Interim Order, and with respect to all parties asserting Liens against the Consigned
       Inventory Proceeds upon entry of the Final Order) on all Consigned Inventory Proceeds
       and other amounts, in each case, due to Consignor in connection with the Consigned
       Inventory (including but not limited to the Work Fee (defined below) and the Consignment
       Fee defined in Section 18 of the Note), which amounts shall remain subject to the Lien of
       Consignor until indefeasibly paid to Consignor pursuant to paragraph 7(b)(ii) of the Note.

    3. Borrower has opened, or shall promptly open, a new, segregated bank account (the
       “Consignment Facility Account”) for the exclusive purposes of (a) receiving funds in trust
       from Consignor pursuant to the Consignment Facility and (b) using such funds to pay
       vendors’ invoices for Consigned Inventory. Borrower shall not use the Consignment
       Facility Account or any funds therein for any other purpose, and shall have no interest in
       any funds on deposit in the Consignment Facility Account at any time, which funds shall
       be held in trust at all times for the payment of vendors’ approved invoices for Consigned
       Inventory pursuant to the terms of the Consignment Facility. To the extent all or any
       portion of the funds on deposit in the Consignment Facility Account at any time are ever
       deemed property of Borrower’s bankruptcy estate, Consignor shall have a first-priority
       senior Lien on such funds, and such funds shall be DIP Priority Collateral of Consignor.
       At Consignor’s request, Borrower shall take all steps reasonably necessary to obtain a
       deposit account control agreement providing Consignor control over the Consignment
       Facility Account.

    4. Items of Consigned Inventory identified by the same SKUs (“Consigned Overlap
       Inventory”) as similar goods in Borrower’s existing inventory (“Existing Overlap
       Inventory”) shall be accounted for on a “last-in-first-out” basis, whereby all Consigned
       Overlap Inventory identified by a particular SKU is treated as sold before the
       corresponding Existing Overlap Inventory, with all proceeds of Consigned Overlap
       Inventory constituting Consigned Inventory Proceeds.

    5. The Consignment Facility is not a revolving credit line. Amounts advanced under the
       Consignment Facility to purchase Consigned Inventory may not be re-advanced once
       repaid unless approved in advance in writing by Consignor in its sole discretion. Borrower
       shall hold the Consigned Inventory in trust for the benefit of Consignor and shall insure
       the Consigned Inventory against loss. To the extent all or any portion of the Consigned
       Inventory is ever deemed property of Borrower’s bankruptcy estate, such Consigned
       Inventory shall be DIP Priority Collateral of Consignor.

    6. The maximum aggregate landed cost of all Consigned Inventory that may be purchased
       under the Consignment Facility is $30,000,000 (the “Consigned Inventory Cap”).
       Borrower may request funds from Consignor under the Consignment Facility to pay
       invoices for Consigned Inventory once per Business Day (each such request, a
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38              Main Document
                                           Pg 343 of 347


       “Consignment Funding Request”). In connection with each Consignment Funding
       Request, Borrower shall provide Consignor with (a) a list of all purchase orders (which
       purchase orders shall be approved by at least one of Borrower’s Chief Executive Officer,
       Chief Financial Officer, or Chief Merchant) for Consigned Inventory comprising such
       Consignment Funding Request and (b) copies of all invoices for such Consigned Inventory.
       Subject to the Consigned Inventory Cap, Consignor will fund the aggregate landed cost of
       all approved invoices and/or purchase orders for Consigned Inventory in a given
       Consignment Funding Request via a single wire transfer into the Consignment Facility
       Account. Immediately upon receipt of such wire transfer, Borrower, in consultation with
       Consignor’s on-site personnel, shall initiate wire or ACH transfers, as applicable, to each
       vendor for the approved invoices and/or purchase orders and provide Consignor with wire
       or ACH transfer confirmations (including Fed Reference Numbers for wire transfers) for
       each such payment.

    7. In connection with any sale or liquidation of all or substantially all of Borrower’s assets
       and subject to Section 12(ii) below, Consignor may, upon written notice to Borrower (e-
       mail being acceptable), elect to take title to, or designate another entity to take title to, all
       or any portion of the Consigned Inventory, provided that Borrower shall not be required to
       make the payment contemplated by section 7(b)(1) of the Note for any Consigned
       Inventory to which Consignor elects to take title or designate another entity to take title
       pursuant to this paragraph.

    8. Consignor shall have access to information and reporting with respect to the Consigned
       Inventory and the purchases and sales thereof, the Consignment Facility, the Consignment
       Facility Account, and the Consigned Inventory Proceeds.

    9. Consignor may have on-site representatives at Borrower to assist Borrower and the Loan
       Parties with the Consignment Facility and the procurement and sale of Consigned
       Inventory.

    10. Consignor shall be entitled to a work fee in the amount of $100,000 per month or part
        thereof that any amounts are outstanding under the Consignment Facility (the “Work Fee”).
        Consignor shall pay the Consignment Fee defined in Section 18 of the Note (7% per annum
        of the average amount outstanding under the Consignment Facility during the preceding
        month) from Consigned Inventory Proceeds, along with the Work Fee, to Consignor via
        wire transfer within five days after the end of each month.

    11. Borrower shall maintain insurance against loss of (whether by theft, fire, flood, natural
        disaster, or otherwise) and damage to Consigned Inventory consistent with Borrower’s
        insurance for its own inventory. In the event of any insured loss of or damage to Consigned
        Inventory in Borrower’s possession and/or control, the insurance proceeds related thereto
        shall constitute Consigned Inventory Proceeds. Borrower shall be responsible for any
19-36300-cgm      Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                          Pg 344 of 347


       uninsured loss of or damage to any Consigned Inventory in Borrower’s possession and/or
       control.

    12. If Borrower’s going concern sale process is successful, (i) Consignor shall have the right,
        in its sole discretion, to require the purchaser to purchase all or a portion of the Consigned
        Inventory remaining at the closing of the going concern sale, as reflected on Borrower’s
        books and records, at 105% of landed cost, with payment due at the closing of the going
        concern sale, and (ii) a going concern purchaser shall have the right, in its sole discretion,
        to purchase any Consigned Inventory remaining at the closing of the going concern sale,
        as reflected on Borrower’s books and records, at 105% of landed cost, with payment due
        at the closing of the going concern sale.
19-36300-cgm     Doc 122    Filed 08/14/19 Entered 08/14/19 02:54:38   Main Document
                                        Pg 345 of 347


 ACKNOWLEDGED AND AGREED TO:


 BARNEY’S, INC., Debtor in Possession


 By:
 Name: Sandro Risi
 Title: Executive Vice President and Treasurer




 B. RILEY FINANCIAL, INC.


 By:
 Name:
 Title:
19-36300-cgm      Doc 122      Filed 08/14/19 Entered 08/14/19 02:54:38             Main Document
                                           Pg 346 of 347


                                             Schedule 13

                Deliver (which delivery may be made by electronic communication (including
 email)) to the Agent, the Monthly Reports, Annual Reports and Compliance Certificates required
 by Sections 6.1(a) (c) and (d) of the Prepetition Credit Agreement (determined as if such agreement
 had remained in effect) and each of the financial statements, reports, or other items set forth below
 at the following times in form satisfactory to the Agent:

  on Wednesday of each week          (a)     a weekly DIP variance report/reconciliation for the
  beginning with the third full      prior Cumulative Three-Week Period and for the period from
  calendar week after the Petition   the commencement of the Initial Budget to the end of the
  Date                               prior week in each case (i) showing actual results for the
                                     following items: (A) receipts, (B) disbursements, (C) net
                                     operating cash flow, (D) liquidity and Excess Availability,
                                     (E) Term Loan balances and (F) professional fees and
                                     expenses, noting therein variances from values set forth for
                                     such periods in both the Initial Budget and the most recent
                                     Budget and (ii) an explanation for all material variances,
                                     certified by the chief financial officer of Barney's,

                                     (b)     to the extent received by a Loan Party, a weekly report
                                     of sales in connection with store closures results (including
                                     detail on gross recoveries and expenses) from the affiliates of
                                     the Agent and/or DIP Lenders retained by the Loan Parties,

  on the date that is four full      (c)     a revised proposed budget (it being understood that
  weeks after the Petition Date      upon written approval of such proposed budget by the Agent,
  and every second week              in its reasonable discretion, such proposed budget shall
  thereafter                         become the "Budget") and timing changes with respect to any
                                     periods that were included in a previously delivered Liquidity
                                     Forecast and which shall be in form and substance acceptable
                                     to the Agent and DIP Lenders,

  promptly, to the extent            (d)    copies of all material pleadings, motions, applications
  reasonably feasible,               or financial information filed by any Loan Party with the
                                     Bankruptcy Court; provided that any such documents that are
                                     publicly available shall be deemed to have been delivered,

  promptly,                          (e)     copies of all "Borrowing Base Certificates" (as such
                                     term is defined in the Prepetition Credit Agreement as if such
                                     agreement had remained in effect) that would have been
                                     delivered pursuant to the Prepetition ABL Facility had such
                                     agreement remained in effect,
19-36300-cgm     Doc 122     Filed 08/14/19 Entered 08/14/19 02:54:38            Main Document
                                         Pg 347 of 347


  promptly, but in any event       (f)     notice of such event or condition and a statement of
  within 5 Business Days after     the curative action that Borrower proposes to take with
  Borrower has knowledge of        respect thereto,
  any event or condition that
  constitutes a Default (provided
  that the delivery of a notice of
  any such event of default at any
  time will cure any Event of
  Default arising from the failure
  to timely deliver such notice of
  such event of default),

  upon the reasonable request of   (g)     any other information reasonably requested relating to
  Agent,                           the financial condition of Borrower or its Subsidiaries, and

  upon notice of Agent,            (h)     access to the advisors to the Loan Parties at all times
                                   during the Chapter 11 Cases.
